
	

113 HR 1 IH: Tax Reform Act of 2014
U.S. House of Representatives
2014-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 1
		IN THE HOUSE OF REPRESENTATIVES
		
			December 10, 2014
			Mr. Camp introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for comprehensive tax reform.
	
	
		1.Short title; etc
			(a)Short titleThis Act may be cited as the Tax Reform Act of 2014.
			(b)Amendment of 1986 CodeExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision
			 of the Internal Revenue Code of 1986.
			(c)Table of contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; etc.
					Title I—Tax Reform for Individuals
					Subtitle A—Individual income tax rate reform
					Sec. 1001. Simplification of individual income tax rates.
					Sec. 1002. Deduction for adjusted net capital gain.
					Sec. 1003. Conforming amendments related to simplification of individual income tax rates.
					Subtitle B—Simplification of tax benefits for families
					Sec. 1101. Standard deduction.
					Sec. 1102. Increase and expansion of child tax credit.
					Sec. 1103. Modification of earned income tax credit.
					Sec. 1104. Repeal of deduction for personal exemptions.
					Subtitle C—Simplification of education incentives
					Sec. 1201. American opportunity tax credit.
					Sec. 1202. Expansion of Pell Grant exclusion from gross income.
					Sec. 1203. Repeal of exclusion of income from United States savings bonds used to pay higher
			 education tuition and fees.
					Sec. 1204. Repeal of deduction for interest on education loans.
					Sec. 1205. Repeal of deduction for qualified tuition and related expenses.
					Sec. 1206. No new contributions to Coverdell education savings accounts.
					Sec. 1207. Repeal of exclusion for discharge of student loan indebtedness.
					Sec. 1208. Repeal of exclusion for qualified tuition reductions.
					Sec. 1209. Repeal of exclusion for education assistance programs.
					Sec. 1210. Repeal of exception to 10-percent penalty for higher education expenses.
					Subtitle D—Repeal of certain credits for individuals
					Sec. 1301. Repeal of dependent care credit.
					Sec. 1302. Repeal of credit for adoption expenses.
					Sec. 1303. Repeal of credit for nonbusiness energy property.
					Sec. 1304. Repeal of credit for residential energy efficient property.
					Sec. 1305. Repeal of credit for qualified electric vehicles.
					Sec. 1306. Repeal of alternative motor vehicle credit.
					Sec. 1307. Repeal of alternative fuel vehicle refueling property credit.
					Sec. 1308. Repeal of credit for new qualified plug-in electric drive motor vehicles.
					Sec. 1309. Repeal of credit for health insurance costs of eligible individuals.
					Sec. 1310. Repeal of first-time homebuyer credit.
					Subtitle E—Deductions, exclusions, and certain other provisions
					Sec. 1401. Exclusion of gain from sale of a principal residence.
					Sec. 1402. Mortgage interest.
					Sec. 1403. Charitable contributions.
					Sec. 1404. Denial of deduction for expenses attributable to the trade or business of being an
			 employee.
					Sec. 1405. Repeal of deduction for taxes not paid or accrued in a trade or business.
					Sec. 1406. Repeal of deduction for personal casualty losses.
					Sec. 1407. Limitation on wagering losses.
					Sec. 1408. Repeal of deduction for tax preparation expenses.
					Sec. 1409. Repeal of deduction for medical expenses.
					Sec. 1410. Repeal of disqualification of expenses for over-the-counter drugs under certain accounts
			 and arrangements.
					Sec. 1411. Repeal of deduction for alimony payments and corresponding inclusion in gross income.
					Sec. 1412. Repeal of deduction for moving expenses.
					Sec. 1413. Termination of deduction and exclusions for contributions to medical savings accounts.
					Sec. 1414. Repeal of 2-percent floor on miscellaneous itemized deductions.
					Sec. 1415. Repeal of overall limitation on itemized deductions.
					Sec. 1416. Deduction for amortizable bond premium allowed in determining adjusted gross income.
					Sec. 1417. Repeal of exclusion, etc., for employee achievement awards.
					Sec. 1418. Clarification of special rule for certain governmental plans.
					Sec. 1419. Limitation on exclusion for employer-provided housing.
					Sec. 1420. Fringe benefits.
					Sec. 1421. Repeal of exclusion of net unrealized appreciation in employer securities.
					Sec. 1422. Consistent basis reporting between estate and person acquiring property from decedent.
					Subtitle F—Employment tax modifications
					Sec. 1501. Modifications of deduction for Social Security taxes in computing net earnings from
			 self-employment.
					Sec. 1502. Determination of net earnings from self-employment.
					Sec. 1503. Repeal of exemption from FICA taxes for certain foreign workers.
					Sec. 1504. Repeal of exemption from FICA taxes for certain students.
					Sec. 1505. Override of Treasury guidance providing that certain employer-provided supplemental
			 unemployment benefits are not subject to employment taxes.
					Sec. 1506. Certified professional employer organizations.
					Subtitle G—Pensions and Retirement
					Part 1—Individual Retirement Plans
					Sec. 1601. Elimination of income limits on contributions to Roth IRAs.
					Sec. 1602. No new contributions to traditional IRAs.
					Sec. 1603. Inflation adjustment for Roth IRA contributions.
					Sec. 1604. Repeal of special rule permitting recharacterization of Roth IRA contributions as
			 traditional IRA contributions.
					Sec. 1605. Repeal of exception to 10-percent penalty for first home purchases.
					Part 2—Employer-Provided Plans
					Sec. 1611. Termination for new SEPs.
					Sec. 1612. Termination for new SIMPLE 401(k)s.
					Sec. 1613. Rules related to designated Roth contributions.
					Sec. 1614. Modifications of required distribution rules for pension plans.
					Sec. 1615. Reduction in minimum age for allowable in-service distributions.
					Sec. 1616. Modification of rules governing hardship distributions.
					Sec. 1617. Extended rollover period for the rollover of plan loan offset amounts in certain cases.
					Sec. 1618. Coordination of contribution limitations for 403(b) plans and governmental 457(b) plans.
					Sec. 1619. Application of 10-percent early distribution tax to governmental 457 plans.
					Sec. 1620. Inflation adjustments for qualified plan benefit and contribution limitations.
					Sec. 1621. Inflation adjustments for qualified plan elective deferral limitations.
					Sec. 1622. Inflation adjustments for SIMPLE retirement accounts.
					Sec. 1623. Inflation adjustments for catch-up contributions for certain employer plans.
					Sec. 1624. Inflation adjustments for governmental and tax-exempt organization plans.
					Subtitle H—Certain provisions related to members of Indian tribes
					Sec. 1701. Indian general welfare benefits.
					Sec. 1702. Tribal Advisory Committee.
					Sec. 1703. Other relief for Indian tribes.
					Title II—Alternative Minimum Tax Repeal
					Sec. 2001. Repeal of alternative minimum tax.
					Title III—Business Tax Reform
					Subtitle A—Tax Rates
					Sec. 3001. 25-percent corporate tax rate.
					Subtitle B—Reform of business-Related exclusions and deductions
					Sec. 3101. Revision of treatment of contributions to capital.
					Sec. 3102. Repeal of deduction for local lobbying expenses.
					Sec. 3103. Expenditures for repairs in connection with casualty losses.
					Sec. 3104. Reform of accelerated cost recovery system.
					Sec. 3105. Repeal of amortization of pollution control facilities.
					Sec. 3106. Net operating loss deduction.
					Sec. 3107. Circulation expenditures.
					Sec. 3108. Amortization of research and experimental expenditures.
					Sec. 3109. Repeal of deductions for soil and water conservation expenditures and endangered species
			 recovery expenditures.
					Sec. 3110. Amortization of certain advertising expenses.
					Sec. 3111. Expensing certain depreciable business assets for small business.
					Sec. 3112. Repeal of election to expense certain refineries.
					Sec. 3113. Repeal of deduction for energy efficient commercial buildings.
					Sec. 3114. Repeal of election to expense advanced mine safety equipment.
					Sec. 3115. Repeal of deduction for expenditures by farmers for fertilizer, etc.
					Sec. 3116. Repeal of special treatment of certain qualified film and television productions.
					Sec. 3117. Repeal of special rules for recoveries of damages of antitrust violations, etc.
					Sec. 3118. Treatment of reforestation expenditures.
					Sec. 3119. 20-year amortization of goodwill and certain other intangibles.
					Sec. 3120. Treatment of environmental remediation costs.
					Sec. 3121. Repeal of expensing of qualified disaster expenses.
					Sec. 3122. Phaseout and repeal of deduction for income attributable to domestic production
			 activities.
					Sec. 3123. Unification of deduction for organizational expenditures.
					Sec. 3124. Prevention of arbitrage of deductible interest expense and tax-exempt interest income.
					Sec. 3125. Prevention of transfer of certain losses from tax indifferent parties.
					Sec. 3126. Entertainment, etc. expenses.
					Sec. 3127. Repeal of limitation on corporate acquisition indebtedness.
					Sec. 3128. Denial of deductions and credits for expenditures in illegal businesses.
					Sec. 3129. Limitation on deduction for FDIC premiums.
					Sec. 3130. Repeal of percentage depletion.
					Sec. 3131. Repeal of passive activity exception for working interests in oil and gas property.
					Sec. 3132. Repeal of special rules for gain or loss on timber, coal, or domestic iron ore.
					Sec. 3133. Repeal of like-kind exchanges.
					Sec. 3134. Restriction on trade or business property treated as similar or related in service to
			 involuntarily converted property in disaster areas.
					Sec. 3135. Repeal of rollover of publicly traded securities gain into specialized small business
			 investment companies.
					Sec. 3136. Termination of special rules for gain from certain small business stock.
					Sec. 3137. Certain self-created property not treated as a capital asset.
					Sec. 3138. Repeal of special rule for sale or exchange of patents.
					Sec. 3139. Depreciation recapture on gain from disposition of certain depreciable realty.
					Sec. 3140. Common deduction conforming amendments.
					Subtitle C—Reform of business credits
					Sec. 3201. Repeal of credit for alcohol, etc., used as fuel.
					Sec. 3202. Repeal of credit for biodiesel and renewable diesel used as fuel.
					Sec. 3203. Research credit modified and made permanent.
					Sec. 3204. Low-income housing tax credit.
					Sec. 3205. Repeal of enhanced oil recovery credit.
					Sec. 3206. Phaseout and repeal of credit for electricity produced from certain renewable resources.
					Sec. 3207. Repeal of Indian employment credit.
					Sec. 3208. Repeal of credit for portion of employer Social Security taxes paid with respect to
			 employee cash tips.
					Sec. 3209. Repeal of credit for clinical testing expenses for certain drugs for rare diseases or
			 conditions.
					Sec. 3210. Repeal of credit for small employer pension plan startup costs.
					Sec. 3211. Repeal of employer-provided child care credit.
					Sec. 3212. Repeal of railroad track maintenance credit.
					Sec. 3213. Repeal of credit for production of low sulfur diesel fuel.
					Sec. 3214. Repeal of credit for producing oil and gas from marginal wells.
					Sec. 3215. Repeal of credit for production from advanced nuclear power facilities.
					Sec. 3216. Repeal of credit for producing fuel from a nonconventional source.
					Sec. 3217. Repeal of new energy efficient home credit.
					Sec. 3218. Repeal of energy efficient appliance credit.
					Sec. 3219. Repeal of mine rescue team training credit.
					Sec. 3220. Repeal of agricultural chemicals security credit.
					Sec. 3221. Repeal of credit for carbon dioxide sequestration.
					Sec. 3222. Repeal of credit for employee health insurance expenses of small employers.
					Sec. 3223. Repeal of rehabilitation credit.
					Sec. 3224. Repeal of energy credit.
					Sec. 3225. Repeal of qualifying advanced coal project credit.
					Sec. 3226. Repeal of qualifying gasification project credit.
					Sec. 3227. Repeal of qualifying advanced energy project credit.
					Sec. 3228. Repeal of qualifying therapeutic discovery project credit.
					Sec. 3229. Repeal of work opportunity tax credit.
					Sec. 3230. Repeal of deduction for certain unused business credits.
					Subtitle D—Accounting methods
					Sec. 3301. Limitation on use of cash method of accounting.
					Sec. 3302. Rules for determining whether taxpayer has adopted a method of accounting.
					Sec. 3303. Certain special rules for taxable year of inclusion.
					Sec. 3304. Installment sales.
					Sec. 3305. Repeal of special rule for prepaid subscription income.
					Sec. 3306. Repeal of special rule for prepaid dues income of certain membership organizations.
					Sec. 3307. Repeal of special rule for magazines, paperbacks, and records returned after close of
			 the taxable year.
					Sec. 3308. Modification of rules for long-term contracts.
					Sec. 3309. Nuclear decommissioning reserve funds.
					Sec. 3310. Repeal of last-in, first-out method of inventory.
					Sec. 3311. Repeal of lower of cost or market method of inventory.
					Sec. 3312. Modification of rules for capitalization and inclusion in inventory costs of certain
			 expenses.
					Sec. 3313. Modification of income forecast method.
					Sec. 3314. Repeal of averaging of farm income.
					Sec. 3315. Treatment of patent or trademark infringement awards.
					Sec. 3316. Repeal of redundant rules with respect to carrying charges.
					Sec. 3317. Repeal of recurring item exception for spudding of oil or gas wells.
					Subtitle E—Financial Instruments
					Part 1—Derivatives and hedges
					Sec. 3401. Treatment of certain derivatives.
					Sec. 3402. Modification of certain rules related to hedges.
					Part 2—Treatment of debt instruments
					Sec. 3411. Current inclusion in income of market discount.
					Sec. 3412. Treatment of certain exchanges of debt instruments.
					Sec. 3413. Coordination with rules for inclusion not later than for financial accounting purposes.
					Sec. 3414. Rules regarding certain government debt.
					Part 3—Certain rules for determining gain and loss
					Sec. 3421. Cost basis of specified securities determined without regard to identification.
					Sec. 3422. Wash sales by related parties.
					Sec. 3423. Nonrecognition for derivative transactions by a corporation with respect to its stock.
					Part 4—Tax favored bonds
					Sec. 3431. Termination of private activity bonds.
					Sec. 3432. Termination of credit for interest on certain home mortgages.
					Sec. 3433. Repeal of advance refunding bonds.
					Sec. 3434. Repeal of tax credit bond rules.
					Subtitle F—Insurance reforms
					Sec. 3501. Exception to pro rata interest expense disallowance for corporate-owned life insurance
			 restricted to 20-percent owners.
					Sec. 3502. Net operating losses of life insurance companies.
					Sec. 3503. Repeal of small life insurance company deduction.
					Sec. 3504. Computation of life insurance tax reserves.
					Sec. 3505. Adjustment for change in computing reserves.
					Sec. 3506. Modification of rules for life insurance proration for purposes of determining the
			 dividends received deduction.
					Sec. 3507. Repeal of special rule for distributions to shareholders from pre-1984 policyholders
			 surplus account.
					Sec. 3508. Modification of proration rules for property and casualty insurance companies.
					Sec. 3509. Repeal of special treatment of Blue Cross and Blue Shield organizations, etc.
					Sec. 3510. Modification of discounting rules for property and casualty insurance companies.
					Sec. 3511. Repeal of special estimated tax payments.
					Sec. 3512. Capitalization of certain policy acquisition expenses.
					Sec. 3513. Tax reporting for life settlement transactions.
					Sec. 3514. Clarification of tax basis of life insurance contracts.
					Sec. 3515. Exception to transfer for valuable consideration rules.
					Subtitle G—Pass-Thru and certain other entities
					Part 1—S Corporations
					Sec. 3601. Reduced recognition period for built-in gains made permanent.
					Sec. 3602. Modifications to S corporation passive investment income rules.
					Sec. 3603. Expansion of qualifying beneficiaries of an electing small business trust.
					Sec. 3604. Charitable contribution deduction for electing small business trusts.
					Sec. 3605. Permanent rule regarding basis adjustment to stock of S corporations making charitable
			 contributions of property.
					Sec. 3606. Extension of time for making S corporation elections.
					Sec. 3607. Relocation of C corporation definition.
					Part 2—Partnerships
					Sec. 3611. Repeal of rules relating to guaranteed payments and liquidating distributions.
					Sec. 3612. Mandatory adjustments to basis of partnership property in case of transfer of
			 partnership interests.
					Sec. 3613. Mandatory adjustments to basis of undistributed partnership property.
					Sec. 3614. Corresponding adjustments to basis of properties held by partnership where partnership
			 basis adjusted.
					Sec. 3615. Charitable contributions and foreign taxes taken into account in determining limitation
			 on allowance of partner’s share of loss.
					Sec. 3616. Revisions related to unrealized receivables and inventory items.
					Sec. 3617. Repeal of time limitation on taxing precontribution gain.
					Sec. 3618. Partnership interests created by gift.
					Sec. 3619. Repeal of technical termination.
					Sec. 3620. Publicly traded partnership exception restricted to mining and natural resources
			 partnerships.
					Sec. 3621. Ordinary income treatment in the case of partnership interests held in connection with
			 performance of services.
					Sec. 3622. Partnership audits and adjustments.
					Part 3—REITs and RICs
					Sec. 3631. Prevention of tax-free spinoffs involving REITs.
					Sec. 3632. Extension of period for prevention of REIT election following revocation or termination.
					Sec. 3633. Certain short-life property not treated as real property for purposes of REIT
			 provisions.
					Sec. 3634. Repeal of special rules for timber held by REITs.
					Sec. 3635. Limitation on fixed percentage rent and interest exceptions for REIT income tests.
					Sec. 3636. Repeal of preferential dividend rule for publicly offered REITs.
					Sec. 3637. Authority for alternative remedies to address certain REIT distribution failures.
					Sec. 3638. Limitations on designation of dividends by REITs.
					Sec. 3639. Non-REIT earnings and profits required to be distributed by REIT in cash.
					Sec. 3640. Debt instruments of publicly offered REITs and mortgages treated as real estate assets.
					Sec. 3641. Asset and income test clarification regarding ancillary personal property.
					Sec. 3642. Hedging provisions.
					Sec. 3643. Modification of REIT earnings and profits calculation to avoid duplicate taxation.
					Sec. 3644. Reduction in percentage limitation on assets of REIT which may be taxable REIT
			 subsidiaries.
					Sec. 3645. Treatment of certain services provided by taxable REIT subsidiaries.
					Sec. 3646. Study relating to taxable REIT subsidiaries.
					Sec. 3647. C corporation election to become, or transfer assets to, a RIC or REIT.
					Sec. 3648. Interests in RICs and REITs not excluded from definition of United States real property
			 interests.
					Sec. 3649. Dividends derived from RICs and REITs ineligible for deduction for United States source
			 portion of dividends from certain foreign corporations.
					Part 4—Personal holding companies
					Sec. 3661. Exclusion of dividends from controlled foreign corporations from the definition of
			 personal holding company income for purposes of the personal holding
			 company rules.
					Subtitle H—Taxation of foreign persons
					Sec. 3701. Prevention of avoidance of tax through reinsurance with non-taxed affiliates.
					Sec. 3702. Taxation of passenger cruise gross income of foreign corporations and nonresident alien
			 individuals.
					Sec. 3703. Restriction on insurance business exception to passive foreign investment company rules.
					Sec. 3704. Modification of limitation on earnings stripping.
					Sec. 3705. Limitation on treaty benefits for certain deductible payments.
					Subtitle I—Provisions related to compensation
					Part 1—Executive compensation
					Sec. 3801. Nonqualified deferred compensation.
					Sec. 3802. Modification of limitation on excessive employee remuneration.
					Sec. 3803. Excise tax on excess tax-exempt organization executive compensation.
					Sec. 3804. Denial of deduction as research expenditure for stock transferred pursuant to an
			 incentive stock option.
					Part 2—Worker classification
					Sec. 3811. Determination of worker classification.
					Subtitle J—Zones and Short-Term Regional Benefits
					Sec. 3821. Repeal of provisions relating to Empowerment Zones and Enterprise Communities.
					Sec. 3822. Repeal of DC Zone provisions.
					Sec. 3823. Repeal of provisions relating to renewal communities.
					Sec. 3824. Repeal of various short-term regional benefits.
					Title IV—Participation exemption system for the taxation of foreign income
					Subtitle A—Establishment of exemption system
					Sec. 4001. Deduction for dividends received by domestic corporations from certain foreign
			 corporations.
					Sec. 4002. Limitation on losses with respect to specified 10-percent owned foreign corporations.
					Sec. 4003. Treatment of deferred foreign income upon transition to participation exemption system
			 of taxation.
					Sec. 4004. Look-thru rule for related controlled foreign corporations made permanent.
					Subtitle B—Modifications related to foreign tax credit system
					Sec. 4101. Repeal of section 902 indirect foreign tax credits; determination of section 960 credit
			 on current year basis.
					Sec. 4102. Foreign tax credit limitation applied by allocating only directly allocable deductions
			 to foreign source income.
					Sec. 4103. Passive category income expanded to include other mobile income.
					Sec. 4104. Source of income from sales of inventory determined solely on basis of production
			 activities.
					Subtitle C—Rules related to passive and mobile income
					Part 1—Modification of subpart F provisions
					Sec. 4201. Subpart F income to only include low-taxed foreign income.
					Sec. 4202. Foreign base company sales income.
					Sec. 4203. Inflation adjustment of de minimis exception for foreign base company income.
					Sec. 4204. Active financing exception extended with limitation for low-taxed foreign income.
					Sec. 4205. Repeal of inclusion based on withdrawal of previously excluded subpart F income from
			 qualified investment.
					Part 2—Prevention of base erosion
					Sec. 4211. Foreign intangible income subject to taxation at reduced rate; intangible income treated
			 as subpart F income.
					Sec. 4212. Denial of deduction for interest expense of United States shareholders which are members
			 of worldwide affiliated groups with excess domestic indebtedness.
					Title V—Tax Exempt Entities
					Subtitle A—Unrelated Business Income Tax
					Sec. 5001. Clarification of unrelated business income tax treatment of entities treated as exempt
			 from taxation under section 501(a).
					Sec. 5002. Name and logo royalties treated as unrelated business taxable income.
					Sec. 5003. Unrelated business taxable income separately computed for each trade or business
			 activity.
					Sec. 5004. Exclusion of research income limited to publicly available research.
					Sec. 5005. Parity of charitable contribution limitation between trusts and corporations.
					Sec. 5006. Increased specific deduction.
					Sec. 5007. Repeal of exclusion of gain or loss from disposition of distressed property.
					Sec. 5008. Qualified sponsorship payments.
					Subtitle B—Penalties
					Sec. 5101. Increase in information return penalties.
					Sec. 5102. Manager-level accuracy-related penalty on underpayment of unrelated business income tax.
					Subtitle C—Excise Taxes
					Sec. 5201. Modification of intermediate sanctions.
					Sec. 5202. Modification of taxes on self-dealing.
					Sec. 5203. Excise tax on failure to distribute within 5 years contribution to donor advised fund.
					Sec. 5204. Simplification of excise tax on private foundation investment income.
					Sec. 5205. Repeal of exception for private operating foundation failure to distribute income.
					Sec. 5206. Excise tax based on investment income of private colleges and universities.
					Subtitle D—Requirements for Organizations Exempt From Tax
					Sec. 5301. Repeal of tax-exempt status for professional sports leagues.
					Sec. 5302. Repeal of exemption from tax for certain insurance companies and co-op health insurance
			 issuers.
					Sec. 5303. In-State requirement for workmen’s compensation insurance organization.
					Sec. 5304. Repeal of Type II and Type III supporting organizations.
					Title VI—Tax administration and compliance
					Subtitle A—IRS Investigation-Related Reforms
					Sec. 6001. Organizations required to notify Secretary of intent to operate as 501(c)(4).
					Sec. 6002. Declaratory judgments for 501(c)(4) organizations.
					Sec. 6003. Restriction on donation reporting for certain 501(c)(4) organizations.
					Sec. 6004. Mandatory electronic filing for annual returns of exempt organizations.
					Sec. 6005. Duty to ensure that IRS employees are familiar with and act in accord with certain
			 taxpayer rights.
					Sec. 6006. Termination of employment of IRS employees for taking official actions for political
			 purposes.
					Sec. 6007. Release of information regarding the status of certain investigations.
					Sec. 6008. Review of IRS examination selection procedures.
					Sec. 6009. IRS employees prohibited from using personal email accounts for official business.
					Sec. 6010. Moratorium on IRS conferences.
					Sec. 6011. Applicable standard for determinations of whether an organization is operated
			 exclusively for the promotion of social welfare.
					Subtitle B—Taxpayer Protection and Service Reforms
					Sec. 6101. Extension of IRS authority to require truncated Social Security numbers on Form W–2.
					Sec. 6102. Free electronic filing.
					Sec. 6103. Pre-populated returns prohibited.
					Sec. 6104. Form 1040SR for seniors.
					Sec. 6105. Increased refund and credit threshold for Joint Committee on Taxation review of C
			 corporation return.
					Subtitle C—Tax return due date simplification
					Sec. 6201. Due dates for returns of partnerships, S corporations, and C corporations.
					Sec. 6202. Modification of due dates by regulation.
					Sec. 6203. Corporations permitted statutory automatic 6-month extension of income tax returns.
					Subtitle D—Compliance Reforms
					Sec. 6301. Penalty for failure to file.
					Sec. 6302. Penalty for failure to file correct information returns and provide payee statements.
					Sec. 6303. Clarification of 6-year statute of limitations in case of overstatement of basis.
					Sec. 6304. Reform of rules related to qualified tax collection contracts.
					Sec. 6305. 100 percent continuous levy on payments to Medicare providers and suppliers.
					Sec. 6306. Treatment of refundable credits for purposes of certain penalties.
					Title VII—Excise taxes
					Sec. 7001. Repeal of medical device excise tax.
					Sec. 7002. Modifications relating to oil spill liability trust fund.
					Sec. 7003. Modification relating to inland waterways trust fund financing rate.
					Sec. 7004. Excise tax on systemically important financial institutions.
					Sec. 7005. Clarification of orphan drug exception to annual fee on branded prescription
			 pharmaceutical manufacturers and importers.
					Title VIII—Deadwood and technical provisions
					Subtitle A—Repeal of Deadwood
					Sec. 8001. Repeal of Puerto Rico economic activity credit.
					Sec. 8002. Repeal of making work pay credit.
					Sec. 8003. General business credit.
					Sec. 8004. Environmental tax.
					Sec. 8005. Annuities; certain proceeds of endowment and life insurance contracts.
					Sec. 8006. Unemployment compensation.
					Sec. 8007. Flexible spending arrangements.
					Sec. 8008. Certain combat zone compensation of members of the armed forces.
					Sec. 8009. Qualified group legal services plans.
					Sec. 8010. Certain reduced uniformed services retirement pay.
					Sec. 8011. Great plains conservation program.
					Sec. 8012. State legislators’ travel expenses away from home.
					Sec. 8013. Treble damage payments under the antitrust law.
					Sec. 8014. Phase-in of limitation on investment interest.
					Sec. 8015. Charitable, etc., contributions and gifts.
					Sec. 8016. Amortizable bond premium.
					Sec. 8017. Repeal of deduction for clean-fuel vehicles and certain refueling property.
					Sec. 8018. Repeal of deduction for capital costs incurred in complying with environmental
			 protection agency sulfur regulations.
					Sec. 8019. Activities not engaged in for profit.
					Sec. 8020. Dividends received on certain preferred stock; and dividends paid on certain preferred
			 stock of public utilities.
					Sec. 8021. Acquisitions made to evade or avoid income tax.
					Sec. 8022. Distributions of property.
					Sec. 8023. Effect on earnings and profits.
					Sec. 8024. Basis to corporations.
					Sec. 8025. Tax credit employee stock ownership plans.
					Sec. 8026. Employee stock purchase plans.
					Sec. 8027. Transition rules.
					Sec. 8028. Limitation on deductions for certain farming.
					Sec. 8029. Deductions limited to amount at risk.
					Sec. 8030. Passive activity losses and credits limited.
					Sec. 8031. Adjustments required by changes in method of accounting.
					Sec. 8032. Exemption from tax on corporations, certain trusts, etc.
					Sec. 8033. Requirements for exemption.
					Sec. 8034. Repeal of special treatment for religious broadcasting company.
					Sec. 8035. Repeal of exclusion of gain or loss from disposition of brownfield property.
					Sec. 8036. Accumulated taxable income.
					Sec. 8037. Certain provisions related to depletion.
					Sec. 8038. Amounts received by surviving annuitant under joint and survivor annuity contract.
					Sec. 8039. Income taxes of members of armed forces on death.
					Sec. 8040. Special rules for computing reserves.
					Sec. 8041. Insurance company taxable income.
					Sec. 8042. Capitalization of certain policy acquisition expenses.
					Sec. 8043. Repeal of provision on expatriation to avoid tax.
					Sec. 8044. Repeal of certain transition rules on income from sources without United States.
					Sec. 8045. Repeal of Puerto Rico and possession tax credit.
					Sec. 8046. Basis of property acquired from decedent.
					Sec. 8047. Property on which lessee has made improvements.
					Sec. 8048. Involuntary conversion.
					Sec. 8049. Property acquired during affiliation.
					Sec. 8050. Repeal of special holding period rules for certain commodity futures transactions.
					Sec. 8051. Holding period of property.
					Sec. 8052. Property used in the trade or business and involuntary conversions.
					Sec. 8053. Sale of patents.
					Sec. 8054. Gain from disposition of farmland.
					Sec. 8055. Transition rules related to the treatment of amounts received on retirement or sale or
			 exchange of debt instruments.
					Sec. 8056. Certain rules with respect to debt instruments issued before July 2, 1982.
					Sec. 8057. Certain rules with respect to stripped bonds purchased before July 2, 1982.
					Sec. 8058. Amount and method of adjustment.
					Sec. 8059. Old-age, survivors, and disability insurance.
					Sec. 8060. Hospital insurance.
					Sec. 8061. Ministers, members of religious orders, and christian science practitioners.
					Sec. 8062. Affiliated group defined.
					Sec. 8063. Credit for state death taxes.
					Sec. 8064. Family-owned business interest.
					Sec. 8065. Property within the united states.
					Sec. 8066. Repeal of deadwood provisions relating to employment taxes.
					Sec. 8067. Luxury passenger automobiles.
					Sec. 8068. Transportation by air.
					Sec. 8069. Taxes on failure to distribute income.
					Sec. 8070. Taxes on taxable expenditures.
					Sec. 8071. Definitions and special rules.
					Sec. 8072. Returns.
					Sec. 8073. Information returns.
					Sec. 8074. Abatements.
					Sec. 8075. Failure by corporation to pay estimated income tax.
					Sec. 8076. Repeal of 2008 recovery rebates.
					Sec. 8077. Repeal of advance payment of portion of increased child credit for 2003.
					Sec. 8078. Repeal of provisions related to COBRA premium assistance.
					Sec. 8079. Retirement.
					Sec. 8080. Annuities to surviving spouses and dependent children of judges.
					Sec. 8081. Merchant marine capital construction funds.
					Sec. 8082. Valuation tables.
					Sec. 8083. Definition of employee.
					Sec. 8084. Effective date.
					Subtitle B—Conforming Amendments Related to Multiple Sections
					Sec. 8101. Conforming amendments related to multiple sections.
			ITax Reform for Individuals
			AIndividual income tax rate reform
				1001.Simplification of individual income tax rates
					(a)In generalSection 1 is amended to read as follows:
						
							1.Tax imposed
								(a)In generalThere is hereby imposed on the income of every individual a tax equal to the sum of—
									(1)10 percent bracket10 percent of so much of the taxable income as does not exceed the 25-percent bracket threshold
			 amount,
									(2)25 percent bracket25 percent of so much of the taxable income as exceeds the 25-percent bracket threshold amount,
			 plus
									(3)35 percent bracket10 percent of so much of the modified adjusted gross income (as defined in section 2) as exceeds
			 the 35-percent bracket threshold amount.
									(b)Bracket threshold amountsFor purposes of this section—
									(1)25-percent bracket threshold amountThe term 25-percent bracket threshold amount means—
										(A)in the case of a joint return or surviving spouse, $71,200,
										(B)in the case of any other individual (other than an estate or trust), one-half of the dollar amount
			 in effect under subparagraph (A), and
										(C)in the case of an estate or trust, zero.
										(2)35-percent bracket threshold amountThe term 35-percent bracket threshold amount means—
										(A)in the case of a joint return or surviving spouse, $450,000,
										(B)in the case of any other individual (other than an estate or trust), $400,000, and
										(C)in the case of an estate or trust, $12,000.
										(c)Inflation adjustment
									(1)In generalIn the case of any taxable year beginning after 2014, each dollar amount in subsections (b)(1)(A),
			 (b)(2)(A), (b)(2)(B), (b)(2)(C), (e)(3)(A), and (e)(3)(B) shall be
			 increased by an amount equal to—
										(A)such dollar amount, multiplied by
										(B)the cost-of-living adjustment determined under this subsection for the calendar year in which the
			 taxable year begins.If any increase determined under the preceding sentence is not a multiple of $100, such increase
			 shall be rounded to the next lowest multiple of $100.(2)Cost-of-living adjustmentFor purposes of this subsection—
										(A)In generalThe cost-of-living adjustment for any calendar year is the percentage (if any) by which—
											(i)the C-CPI-U for the preceding calendar year, exceeds
											(ii)the normalized CPI for calendar year 2012.
											(B)Special rule for adjustments with a base year after 2012For purposes of any provision which provides for the substitution of a year after 2012 for 2012 in subparagraph (A)(ii), subparagraph (A) shall be applied by substituting C-CPI-U for normalized CPI in clause (ii).
										(3)Normalized CPIFor purposes of this subsection, the normalized CPI for any calendar year is the product of—
										(A)the CPI for such calendar year, multiplied by
										(B)the C-CPI-U transition multiple.
										(4)C-CPI-U transition multipleFor purposes of this subsection, the term C-CPI-U transition multiple means the amount obtained by dividing—
										(A)the C-CPI-U for calendar year 2013, by
										(B)the CPI for calendar year 2013.
										(5)C-CPI-UFor purposes of this subsection—
										(A)In generalThe term C-CPI-U means the Chained Consumer Price Index for All Urban Consumers (as published by the Bureau of
			 Labor Statistics of the Department of Labor). The values of the Chained
			 Consumer Price Index for All Urban Consumers taken into account for
			 purposes of determining the cost-of-living adjustment for any calendar
			 year under this subsection shall be the latest values so published as of
			 the date on which such Bureau publishes the initial value of the Chained
			 Consumer Price Index for All Urban Consumers for the month of August for
			 the preceding calendar year.
										(B)Determination for calendar yearThe C-CPI-U for any calendar year is the average of the C-CPI-U as of the close of the 12-month
			 period ending on August 31 of such calendar year.
										(6)CPIFor purposes of this subsection—
										(A)In generalThe term Consumer Price Index means the last Consumer Price Index for All Urban Consumers published by the Department of Labor.
			 For purposes of the preceding sentence, the revision of the Consumer Price
			 Index which is most consistent with the Consumer Price Index for calendar
			 year 1986 shall be used.
										(B)Determination for calendar yearThe CPI for any calendar year is the average of the Consumer Price Index as of the close of the
			 12-month period ending on August 31 of such calendar year.
										(d)Special rules for certain children with unearned income
									(1)In generalIn the case of any child to whom this subsection applies for any taxable year—
										(A)the 25-percent bracket threshold amount shall not be more than the taxable income of such child for
			 the taxable year reduced by the net unearned income of such child, and
										(B)the 35-percent bracket threshold amount shall not be more than the sum of—
											(i)the taxable income of such child for the taxable year reduced by the net unearned income of such
			 child, plus
											(ii)the dollar amount in effect under subsection (b)(2)(C) for the taxable year.
											(2)Child to whom subsection appliesThis subsection shall apply to any child for any taxable year if—
										(A)such child—
											(i)has not attained age 18 before the close of the taxable year, or
											(ii)has attained age 18 before the close of the taxable year and is described in paragraph (3),
											(B)either parent of such child is alive at the close of the taxable year, and
										(C)such child does not file a joint return for the taxable year.
										(3)Certain children whose earned income does not exceed one-half of individual’s supportA child is described in this paragraph if—
										(A)such child—
											(i)has not attained age 19 before the close of the taxable year, or
											(ii)is a student (within the meaning of section 7705(f)(2)) who has not attained age 24 before the
			 close of the taxable year, and
											(B)such child’s earned income (as defined in section 911(d)(2)) for such taxable year does not exceed
			 one-half of the amount of the individual’s support (within the meaning of
			 section 7705(c)(1)(D) after the application of section 7705(f)(5) (without
			 regard to subparagraph (A) thereof)) for such taxable year.
										(4)Net unearned incomeFor purposes of this subsection—
										(A)In generalThe term net unearned income means the excess of—
											(i)the portion of the adjusted gross income for the taxable year which is not attributable to earned
			 income (as defined in section 911(d)(2)), over
											(ii)the sum of—
												(I)the amount in effect for the taxable year under section 63(c)(4)(A) (relating to limitation on
			 standard deduction in the case of certain dependents), plus
												(II)the greater of the amount described in subclause (I) or, if the child itemizes his deductions for
			 the taxable year, the amount of the itemized deductions allowed by this
			 chapter for the taxable year which are directly connected with the
			 production of the portion of adjusted gross income referred to in clause
			 (i).
												(B)Limitation based on taxable incomeThe amount of the net unearned income for any taxable year shall not exceed the individual’s
			 taxable income for such taxable year.
										(e)Phaseout of 10-Percent rate
									(1)In generalThe amount of tax imposed by this section (determined without regard to this subsection) shall be
			 increased by 5 percent of the excess (if any) of—
										(A)modified adjusted gross income, over
										(B)the applicable dollar amount.
										(2)LimitationThe increase determined under paragraph (1) with respect to any taxpayer for any taxable year shall
			 not exceed 15 percent of the lesser of—
										(A)the taxpayer’s taxable income for such taxable year, or
										(B)the 25-percent bracket threshold amount in effect with respect to the taxpayer for such taxable
			 year.
										(3)Applicable dollar amountFor purposes of this subsection, the term applicable dollar amount means—
										(A)in the case of a joint return or a surviving spouse, $300,000,
										(B)in the case of any other individual, $250,000.
										(4)Estates and trustsParagraph (1) shall not apply in the case of an estate or trust.
									(f)Determination of highest rateFor purposes of any provision of law which refers to the highest rate of tax specified in this
			 section (or any subsection of this section), such highest rate shall be
			 treated as being 35 percent..
					(b)Modified adjusted gross incomeSection 2 is amended by striking subsection (b), by redesignating subsections (c), (d), and (e), as
			 subsections (d), (e), and (f), respectively, and by inserting after
			 subsection (a) the following new subsections:
						
							(b)Modified adjusted gross incomeFor purposes of section 1—
								(1)In generalThe term modified adjusted gross income means adjusted gross income—
									(A)increased by—
										(i)any amount excluded from gross income under sections 911, 931, and 933,
										(ii)the excess (if any) of—
											(I)amounts of interest received or accrued by the taxpayer during the taxable year which are exempt
			 from tax, over
											(II)amounts disallowed as a deduction by reason of section 163(d)(1)(A) or 171(a)(2),
											(iii)any exclusion from gross income with respect to the cost described in section 6051(a)(14) (without
			 regard to subparagraphs (A) and (B) thereof),
										(iv)any deduction allowable under section 162(l) (relating to special rules for health insurance costs
			 of self-employed individuals),
										(v)any annual addition (as defined in section 415(c)(2)) to a defined contribution plan which is not
			 includible in, or which is deductible from, the gross income of the
			 individual for the taxable year,
										(vi)any deduction allowable under section 223, and
										(vii)the excess (if any) of—
											(I)the social security benefits of the individual for the taxable year (as defined in section 86(d)),
			 over
											(II)the amount included in the gross income of such individual for such taxable year under section 86,
			 and
											(B)decreased by—
										(i)any deduction allowed under section 170 (and in the case of an estate or trust, any deduction
			 allowed under section 642(c)), and
										(ii)qualified domestic manufacturing income.
										(2)Determination of adjusted gross income in case of estates and trustsFor purposes of this subsection, the adjusted gross income of an estate or trust shall be computed
			 in the same manner as in the case of an individual, except that—
									(A)the deductions for costs which are paid or incurred in connection with the administration of the
			 estate or trust and which would not have been incurred if the property
			 were not held in such trust or estate, and
									(B)the deductions allowable under sections 642(b), 651, and 661,shall be treated as allowable in arriving at adjusted gross income. Under regulations, appropriate
			 adjustments shall be made in the application of part I of subchapter J of
			 this chapter to take into account the application of this paragraph.(c)Qualified domestic manufacturing income
								(1)In generalFor purposes of subsection (b), the term qualified domestic manufacturing income for any taxable year means an amount equal to the excess (if any) of—
									(A)the taxpayer’s domestic manufacturing gross receipts for such taxable year, over
									(B)the sum of—
										(i)the cost of goods sold that are allocable to such receipts, and
										(ii)other expenses, losses, or deductions, which are properly allocable to such receipts.
										(2)Allocation methodThe Secretary shall prescribe rules for the proper allocation of items described in paragraph (1)
			 for purposes of determining qualified domestic manufacturing income. Such
			 rules shall provide for the proper allocation of items whether or not such
			 items are directly allocable to domestic manufacturing gross receipts.
								(3)Special rules for determining costs
									(A)In generalFor purposes of determining costs under clause (i) of paragraph (1)(B), any item or service brought
			 into the United States shall be treated as acquired by purchase, and its
			 cost shall be treated as not less than its value immediately after it
			 entered the United States. A similar rule shall apply in determining the
			 adjusted basis of leased or rented property where the lease or rental
			 gives rise to domestic manufacturing gross receipts.
									(B)Exports for further manufactureIn the case of any property described in subparagraph (A) that had been exported by the taxpayer
			 for further manufacture, the increase in cost or adjusted basis under
			 subparagraph (A) shall not exceed the difference between the value of the
			 property when exported and the value of the property when brought back
			 into the United States after the further manufacture.
									(4)Domestic manufacturing gross receiptsFor purposes of this subsection—
									(A)In generalThe term domestic manufacturing gross receipts means the gross receipts of the taxpayer which are derived from—
										(i)any lease, rental, license, sale, exchange, or other disposition of tangible personal property
			 which was manufactured, produced, grown, or extracted by the taxpayer in
			 whole or in significant part within the United States, or
										(ii)in the case of a taxpayer engaged in the active conduct of a construction trade or business,
			 construction of real property performed in the United States by the
			 taxpayer in the ordinary course of such trade or business if such real
			 property is placed in service after December 31, 2014.
										(B)ExceptionsSuch term shall not include gross receipts of the taxpayer which are derived from—
										(i)the sale of food and beverages prepared by the taxpayer at a retail establishment,
										(ii)the transmission or distribution of electricity, natural gas, or potable water, and
										(iii)the lease, rental, license, sale, exchange, or other disposition of land.
										(C)Special rule for certain government contractsGross receipts derived from the manufacture or production of any property described in subparagraph
			 (A)(i) shall be treated as meeting the requirements of subparagraph (A)(i)
			 if—
										(i)such property is manufactured or produced by the taxpayer pursuant to a contract with the Federal
			 Government, and
										(ii)the Federal Acquisition Regulation requires that title or risk of loss with respect to such
			 property be transferred to the Federal Government before the manufacture
			 or production of such property is complete.
										(D)Treatment of activities in Puerto RicoIn the case of any taxpayer with gross receipts for any taxable year from sources within the
			 Commonwealth of Puerto Rico, if all of such receipts are taxable under
			 section 1 for such taxable year, then this paragraph shall be applied by
			 treating each reference in subparagraph (A) to the United States as
			 including the Commonwealth of Puerto Rico.
									(E)Tangible personal propertyThe term tangible personal property shall not include computer software or any property described in paragraph (3) or (4) of section
			 168(f).
									(F)Related persons
										(i)In generalThe term domestic manufacturing gross receipts shall not include any gross receipts of the taxpayer derived from property leased, licensed, or
			 rented by the taxpayer for use by any related person.
										(ii)Related personFor purposes of clause (i), a person shall be treated as related to another person if such persons
			 are treated as a single employer under subsection (a) or (b) of section 52
			 or subsection (m) or (o) of section 414, except that determinations under
			 subsections (a) and (b) of section 52 shall be made without regard to
			 section 1563(b).
										(5)Certain income not qualified
									(A)Net earnings from self employmentDomestic manufacturing gross receipts shall not include any amount which is properly allocable to
			 the taxpayer’s net earnings from self employment (determined after any
			 reduction provided under section 1402(m)).
									(B)Certain accounting method adjustmentsDomestic manufacturing gross receipts shall not include any amount attributable to—
										(i)a qualified change in method of accounting (as defined in section 3301(d)(2) of the Tax Reform Act of 2014), or
										(ii)any other change in method of accounting which is required by the amendments made by such Act.
										(6)Application of section to pass-through entities
									(A)Partnerships and s corporationsExcept as provided in subparagraph (B), in the case of a partnership or S corporation, each partner
			 or shareholder shall take into account such person’s allocable share of
			 each item described in subparagraph (A) or (B) of paragraph (1)
			 (determined without regard to whether the items described in such
			 subparagraph (A) exceed the items described in such subparagraph (B)).
									(B)Publicly traded partnershipsIn the case of a publicly traded partnership described in section 7704(c), each partner shall not
			 take into account any allocable share of any item referred to in
			 subparagraph (A).
									(C)Trusts and estatesIn the case of a trust or estate, the items referred to in subparagraph (A) (as determined therein)
			 shall be apportioned between the beneficiaries and the fiduciary (and
			 among the beneficiaries) under regulations prescribed by the Secretary.
									(7)RegulationsThe Secretary shall prescribe such regulations or other guidance as may be necessary or appropriate
			 to carry out the purposes of this section, including regulations or other
			 guidance—
									(A)which prevent more than 1 taxpayer from taking into account the same qualified domestic
			 manufacturing income, and
									(B)which require or restrict the allocation of items under paragraph (6) and require such reporting
			 for purposes of carrying out such paragraph as the Secretary determines
			 appropriate.
									(8)Phase-in of exclusionIn the case of any taxable year beginning before January 1, 2017, the term qualified domestic manufacturing income shall be an amount equal to the product of the qualified domestic manufacturing income determined
			 without regard to this paragraph, multiplied by—
									(A)in the case of any taxable year beginning in 2015, 33 percent, and
									(B)in the case of any taxable year beginning in 2016, 67 percent..
					(c)Application of section 15
						(1)In generalSubsection (a) of section 15 is amended by striking this chapter and inserting section 11.
						(2)Conforming amendments
							(A)Section 15 is amended by striking subsections (d) and (f) and by redesignating subsection (e) as
			 subsection (d).
							(B)Section 15(d), as redesignated by subparagraph (A), is amended by striking section 1 or 11(b) and inserting section 11(b).
							(C)Subchapter A of chapter 1 is amended—
								(i)by redesignating section 12 as section 13,
								(ii)by redesignating section 15 (as amended by this subsection) as section 12 and moving such section
			 from part III of such subchapter to after section 11 in part II of such
			 subchapter,
								(iii)by striking part III, and
								(iv)by amending the table of sections for part II of such subchapter by redesignating the item relating
			 to section 12 as an item relating to section 13 and by inserting after the
			 item relating to section 11 the following new item:
									
										
											Sec. 12. Effect of changes..
								(D)Section 6013(c) is amended by striking sections 15, 443, and 7851(a)(1)(A) and inserting sections 443 and 7851(a)(1)(A).
							(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
					1002.Deduction for adjusted net capital gain
					(a)In generalPart VI of subchapter B of chapter 1, as amended by section 3105, is amended by inserting after
			 section 168 the following new section:
						
							169.Adjusted net capital gain
								(a)In generalIf for any taxable year a taxpayer other than a corporation has an adjusted net capital gain, 40
			 percent of the amount of the adjusted net capital gain shall be allowed as
			 a deduction from gross income.
								(b)Adjusted net capital gainFor purposes of this section, the term adjusted net capital gain means the sum of—
									(1)net capital gain reduced (but not below zero) by the net collectibles gain, plus
									(2)qualified dividend income.
									(c)Net capital gain reduced by amounts taken into account as investment incomeFor purposes of this section, the net capital gain for any taxable year shall be reduced (but not
			 below zero) by the amount which the taxpayer takes into account as
			 investment income under section 163(d)(4)(B)(iii).
								(d)Net collectibles gainFor purposes of this section—
									(1)In generalThe term net collectibles gain means the excess (if any) of—
										(A)collectibles gain, over
										(B)collectibles loss.
										(2)Collectibles gain and lossThe terms collectibles gain and collectibles loss mean gain or loss (respectively) from the sale or exchange of a collectible (as defined in section
			 408(m) without regard to paragraph (3) thereof) which is a capital asset
			 held for more than 1 year but only to the extent such gain is taken into
			 account in computing gross income and such loss is taken into account in
			 computing taxable income.
									(3)Partnerships, etcFor purposes of paragraph (2), any gain from the sale of an interest in a partnership, S
			 corporation, or trust which is attributable to unrealized appreciation in
			 the value of collectibles shall be treated as gain from the sale or
			 exchange of a collectible. Rules similar to the rules of section 751 shall
			 apply for purposes of the preceding sentence.
									(e)Qualified dividend incomeFor purposes of this section—
									(1)In generalThe term qualified dividend income means dividends received during the taxable year from—
										(A)domestic corporations, and
										(B)qualified foreign corporations.
										(2)Certain dividends excludedSuch term shall not include—
										(A)any dividend from a corporation which for the taxable year of the corporation in which the
			 distribution is made, or the preceding taxable year, is a corporation
			 exempt from tax under section 501 or 521,
										(B)any amount allowed as a deduction under section 591 (relating to deduction for dividends paid by
			 mutual savings banks, etc.), and
										(C)any dividend described in section 404(k).
										(3)Coordination with section 246(c)Such term shall not include any dividend on any share of stock—
										(A)with respect to which the holding period requirements of section 246(c) are not met (determined
			 without regard to paragraph (5) of section 246(c) and by substituting in
			 section 246(c) 60 days for 45 days each place it appears and by substituting 121-day period for 91-day period), or
										(B)to the extent that the taxpayer is under an obligation (whether pursuant to a short sale or
			 otherwise) to make related payments with respect to positions in
			 substantially similar or related property.
										(4)Qualified foreign corporations
										(A)In generalExcept as otherwise provided in this subparagraph, the term qualified foreign corporation means any foreign corporation if—
											(i)such corporation is incorporated in a possession of the United States, or
											(ii)such corporation is eligible as a qualified resident for all of the benefits provided under a
			 comprehensive income tax treaty with the United States which the Secretary
			 determines is satisfactory for purposes of this paragraph and which
			 includes an exchange of information program.
											(B)Dividends on stock readily tradable on United States securities marketA foreign corporation not otherwise treated as a qualified foreign corporation under subparagraph
			 (A) shall be so treated with respect to any dividend paid by such
			 corporation if the stock with respect to which such dividend is paid is
			 readily tradable on an established securities market in the United States.
										(C)Exclusion of dividends of certain foreign corporationsThe term qualified foreign corporation shall not include any foreign corporation which for the taxable year of the corporation in which
			 the dividend was paid, or the preceding taxable year, is a passive foreign
			 investment company (as defined in section 1297).
										(5)Treatment of dividends from regulated investment companies and real estate investment trustsA dividend received from a regulated investment company or a real estate investment trust shall be
			 subject to the limitations prescribed in sections 854 and 857..
					(b)Deduction allowed whether or not individual itemizes deductionsSection 62(a) is amended by inserting after paragraph (7) the following new paragraph:
						
							(8)Adjusted net capital gainThe deduction allowed by section 169..
					(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
					1003.Conforming amendments related to simplification of individual income tax rates
					(a)Amendments related to modification of inflation adjustment
						(1)Section 25B(b)(3)(B) is amended by striking section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2005 for calendar year 1992 in subparagraph (B) thereof and inserting section 1(c)(2)(A) for the calendar year in which the taxable year begins, determined by
			 substituting calendar year 2005 for calendar year 2012 in clause (ii) thereof.
						(2)Subclause (II) of section 36B(b)(3)(A)(ii) is amended by striking consumer price index and inserting C-CPI-U (as defined in section 1(c)).
						(3)Section 41(e)(5)(C) is amended to read as follows:
							
								(C)Cost-of-living adjustment defined
									(i)In generalThe cost-of-living adjustment for any calendar year is the cost-of-living adjustment for such
			 calendar year determined under section 1(c)(2)(A), by substituting calendar year 1987 for calendar year 2012 in clause (ii) thereof.
									(ii)Special rule where base period ends in a calendar year other than 1983 or 1984If the base period of any taxpayer does not end in 1983 or 1984, clause (i) shall be applied by
			 substituting the calendar year in which such base period ends for 1987..
						(4)Section 125(i)(2) is amended—
							(A)by striking section 1(f)(3) for the calendar year in which the taxable year begins by substituting calendar year 2012 for calendar year 1992 in subparagraph (B) thereof in subparagraph (B) and inserting section 1(c)(2)(A) for the calendar year in which the taxable year begins, and
							(B)by striking $50 both places it appears in the last sentence and inserting $100.
							(5)Section 137(f) is amended—
							(A)by striking section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting calendar year 2001 for calendar year 1992 in subparagraph (B) thereof in paragraph (2) and inserting section 1(c)(2)(A) for the calendar year in which the taxable year begins, determined by
			 substituting calendar year 2001 for calendar year 2012 in clause (ii) thereof, and
							(B)in the last sentence thereof—
								(i)by striking $10 the first place it appears and inserting $100, and
								(ii)by striking nearest multiple of $10 and inserting next lowest multiple of $100.
								(6)Section 162(o)(3) is amended by inserting as in effect before enactment of the Tax Reform Act of 2014 after section 1(f)(5).
						(7)Section 220(g)(2) is amended by striking section 1(f)(3) for the calendar year in which the taxable year begins by substituting calendar year 1997 for calendar year 1992 in subparagraph (B) thereof and inserting section 1(c)(2)(A) for the calendar year in which the taxable year begins, determined by
			 substituting calendar year 1997 for calendar year 2012 in clause (ii) thereof.
						(8)Section 223(g)(1) is amended by striking all that follows subparagraph (A) and inserting the
			 following:
							
								(B)the cost-of-living adjustment determined under section 1(c)(2)(A) for the calendar year in which
			 the taxable year begins, determined—
									(i)by substituting for calendar year 2012 in clause (ii) thereof—
										(I)except as provided in clause (ii), calendar year 1997, and
										(II)in the case of each dollar amount in subsection (c)(2)(A), calendar year 2003, and
										(ii)by substituting March 31 for August 31 in paragraphs (5)(B) and (6)(B) of section 1(c).The Secretary shall publish the dollar amounts as adjusted under this subsection for taxable years
			 beginning in any calendar year no later than June 1 of the preceding
			 calendar year..
						(9)Section 430(c)(7)(D)(vii)(II) is amended by striking section 1(f)(3) for the calendar year, determined by substituting calendar year 2009 for calendar year 1992 in subparagraph (B) thereof and inserting section 1(c)(2)(A) for the calendar year, determined by substituting calendar year 2009 for calendar year 2012 in clause (ii) thereof.
						(10)Section 512(d)(2)(B) is amended by striking section 1(f)(3) for the calendar year in which the taxable year begins, by substituting calendar year 1994 for calendar year 1992 in subparagraph (B) thereofand inserting section 1(c)(2)(A) for the calendar year in which the taxable year begins, determined by
			 substituting calendar year 1994 for calendar year 2012 in clause (ii) thereof.
						(11)Section 513(h)(2)(C)(ii) is amended by striking section 1(f)(3) for the calendar year in which the taxable year begins by substituting calendar year 1987 for calendar year 1992 in subparagraph (B) thereof and inserting section 1(c)(2)(A) for the calendar year in which the taxable year begins, determined by
			 substituting calendar year 1987 for calendar year 2012 in clause (ii) thereof.
						(12)Section 877A(a)(3)(B)(i)(II) is amended by striking section 1(f)(3) for the calendar year in which the taxable year begins, by substituting calendar year 2007 for calendar year 1992 in subparagraph (B) thereof and inserting section 1(c)(2)(A) for the calendar year in which the taxable year begins, determined by
			 substituting calendar year 2007 for calendar year 2012 in clause (ii) thereof.
						(13)Section 911(b)(2)(D)(ii)(II) is amended by striking section 1(f)(3) for the calendar year in which the taxable year begins, determined by substituting 2004 for 1992 in subparagraph (B) thereof and inserting section 1(c)(2)(A) for the calendar year in which the taxable year begins, determined by
			 substituting calendar year 2004 for calendar year 2012 in clause (ii) thereof.
						(14)Section 1274A(d)(2) is amended to read as follows:
							
								(2)Inflation adjustment
									(A)In generalIn the case of any debt instrument arising out of a sale or exchange during any calendar year after
			 2014, each adjusted dollar amount shall be increased by an amount equal
			 to—
										(i)such adjusted dollar amount, multiplied by
										(ii)the cost-of-living adjustment determined under section 1(c)(2)(A) for such calendar year,
			 determined by substituting calendar year 2013 for calendar year 2012 in clause (ii) thereof.
										(B)Adjusted dollar amountsFor purposes of this paragraph, the term adjusted dollar amount means the dollar amounts in subsections (b) and (c), in each case as in effect for calendar year
			 2014.
									(C)RoundingAny increase under subparagraph (A) shall be rounded to the nearest multiple of $100..
						(15)Section 2010(c)(3)(B)(ii) is amended by striking section 1(f)(3) for such calendar year by substituting calendar year 2010 for calendar year 1992 in subparagraph (B) thereof and inserting section 1(c)(2)(A) for such calendar year, determined by substituting calendar year 2010 for calendar year 2012 in clause (ii) thereof.
						(16)Section 2032A(a)(3)(B) is amended by striking section 1(f)(3) for such calendar year by substituting calendar year 1997 for calendar year 1992 in subparagraph (B) thereof and inserting section 1(c)(2)(A) for such calendar year, determined by substituting calendar year 1997 for calendar year 2012 in clause (ii) thereof.
						(17)Section 2503(b)(2)(B) is amended by striking section 1(f)(3) for such calendar year by substituting calendar year 1997 for calendar year 1992 in subparagraph (B) thereof and inserting section 1(c)(2)(A) for the calendar year, determined by substituting calendar year 1997 for calendar year 2012 in clause (ii) thereof.
						(18)Section 4161(b)(2)(C)(i)(II) is amended by striking section 1(f)(3) for such calendar year, determined by substituting 2004 for 1992 in subparagraph (B) thereof and inserting section 1(c)(2)(A) for such calendar year, determined by substituting calendar year 2004 for calendar year 2012 in clause (ii) thereof.
						(19)Section 4261(e)(4)(A)(ii) is amended by striking section 1(f)(3) for such calendar year by substituting the year before the last nonindexed year for calendar year 1992 in subparagraph (B) thereof and inserting section 1(c)(2)(A) for such calendar year, determined by substituting the year before the last
			 nonindexed year for calendar year 2012 in clause (ii) thereof.
						(20)Section 4980I(b)(3)(C)(v)(II) is amended
							(A)by striking section 1(f)(3) and inserting section 1(c)(2)(A),
							(B)by striking subparagraph (B) and inserting clause (ii), and
							(C)by striking 1992 and inserting 2012.
							(21)Section 5000A(c)(3)(D)(ii) is amended—
							(A)by striking section 1(f)(3) and inserting section 1(c)(2)(A),
							(B)by striking subparagraph (B) and inserting clause (ii), and
							(C)by striking 1992 and inserting 2012.
							(22)Section 6039F(d) is amended by striking section 1(f)(3), except that subparagraph (B) thereof and inserting section 1(c)(2)(A), except that clause (ii) thereof .
						(23)Section 6323(i)(4)(B) is amended by striking section 1(f)(3) for the calendar year, determined by substituting calendar year 1996 for calendar year 1992 in subparagraph (B) thereof and inserting section 1(c)(2)(A) for the calendar year, determined by substituting calendar year 1996 for calendar year 2012 in clause (ii) thereof.
						(24)Section 6334(g)(1)(B) is amended by striking section 1(f)(3) for such calendar year, by substituting calendar year 1998 for calendar year 1992 in subparagraph (B) thereof and inserting section 1(c)(2)(A) for such calendar year, determined by substituting calendar year 1999 for calendar year 2012 in clause (ii) thereof.
						(25)Section 6721(f)(1) is amended—
							(A)by striking section 1(f)(3) and inserting section 1(c)(2)(A),
							(B)by striking subparagraph (B) and inserting clause (ii), and
							(C)by striking 1992 and inserting 2012.
							(26)Section 6722(f)(1) is amended—
							(A)by striking section 1(f)(3) and inserting section 1(c)(2)(A),
							(B)by striking subparagraph (B) and inserting clause (ii), and
							(C)by striking 1992 and inserting 2012.
							(27)Section 7430(c)(1) is amended by striking section 1(f)(3) for such calendar year, by substituting calendar year 1995 for calendar year 1992 in subparagraph (B) thereof in the flush text at the end and inserting section 1(c)(2)(A) for such calendar year, determined by substituting calendar year 1995 for calendar year 2012 in clause (ii) thereof.
						(28)Section 7872(g)(5) is amended to read as follows:
							
								(5)Inflation adjustment
									(A)In generalIn the case of any loan made during any calendar year after 2014 to which paragraph (1) applies,
			 the adjusted dollar amount shall be increased by an amount equal to—
										(i)such adjusted dollar amount, multiplied by
										(ii)the cost-of-living adjustment determined under section 1(c)(2)(A) for such calendar year,
			 determined by substituting calendar year 2013 for calendar year 2012 in clause (ii) thereof.
										(B)Adjusted dollar amountFor purposes of this paragraph, the term adjusted dollar amount means the dollar amount in paragraph (2) as in effect for calendar year 2014.
									(C)RoundingAny increase under subparagraph (A) shall be rounded to the nearest multiple of $100..
						(b)Amendments related to deduction for adjusted net capital gain
						(1)Section 163(d)(4)(B) is amended by striking section 1(h)(11)(B) and inserting section 169(e).
						(2)Section 172(d)(2)(B) is amended by inserting the deduction allowable under section 169 and before the exclusion.
						(3)Section 301(f)(4) is amended by striking section 1(h)(11) and inserting section 169(e).
						(4)Section 306(a)(1)(D) is amended by striking section 1(h)(11) and inserting section 169(e).
						(5)The last sentence of section 453A(c)(3) is amended by striking capital gain and all that follows and inserting capital gain, the deduction under section 169 shall be taken into account..
						(6)Sections 531 and 541 are each amended by striking 20 percent and inserting 21 percent.
						(7)Section 584(c) is amended by striking and to which section 1(h)(11) applies in the last sentence and inserting which is qualified dividend income (as defined in section 169(e)) in the hands of such common trust
			 fund.
						(8)Section 641(c)(2)(C) (prior to redesignation by title II) is amended by adding at the end the
			 following new clause:
							
								(v)The deduction allowed by section 169..
						(9)The first sentence of section 642(c)(4) is amended by striking consists of and all that follows and inserting consists of long-term capital gain or gain described in section 1202(a), proper adjustments shall
			 be made for any deduction allowable to the trust or estate under section
			 169 and for any exclusion allowable under section 1202..
						(10)The last sentence of section 643(a)(3) is amended to read as follows: The deduction under section 169 and the exclusion under section 1202 shall not be taken into
			 account..
						(11)Section 691(c)(4) is amended by striking 1(h) and inserting 169.
						(12)Section 702(a)(5) is amended by striking section 1(h)(11) and inserting section 169.
						(13)Section 854 is amended—
							(A)by striking section 1(h)(11) (relating to maximum rate of tax on dividends) in subsection (a) and inserting section 169 (relating to adjusted net capital gain),
							(B)by striking Maximum rate under section 1(h) in the heading of subsection (b)(1)(B) and inserting Determination of adjusted net capital gain, and
							(C)by striking section 1(h)(11)(B) in subsection (b)(4) and inserting section 169(e).
							(14)Section 857(c)(2) is amended—
							(A)by striking section 1(h)(11)(B) in subparagraph (D) and inserting section 169(e), and
							(B)by striking Section 1(h)(11) in the heading and inserting Section 169(e).
							(15)Section 904(b) is amended—
							(A)by amending paragraph (2) to read as follows:
								
									(2)Capital gainsFor purposes of this section, taxable income from sources outside the United States shall include
			 gain from the sale or exchange of capital assets (including gain so
			 treated under section 1231) only to the extent of the lesser of—
										(A)capital gain net income from sources without the United States, or
										(B)capital gain net income., and
							(B)by striking paragraph (3).
							(16)Section 1260(a) is amended by striking long-term capital gain the first place such term appears and all that follows and inserting long-term capital gain, such gain shall be treated as ordinary income to the extent such gain
			 exceeds the net underlying long-term capital gain..
						(17)Section 1411(c)(1)(B) is amended by inserting (other than section 169) after this subtitle.
						(18)Section 4985(a)(1) is amended by striking the rate of tax specified in section 1(h)(1)(C) and inserting 21 percent.
						(19)Section 7518(g)(6)(A) is amended by striking all that follows clause (i) and inserting the
			 following:
							
								(ii)by increasing the tax imposed by chapter 1 by the product of the amount of such withdrawal,
			 multiplied by—
									(I)in the case of a taxpayer other than a corporation, 60 percent of the highest rate of tax specified
			 in section 1, and
									(II)in the case of a corporation, the highest rate of tax specified in section 11..
						(20)Section 53511(f) of title 46, United States Code, is amended by—
							(A)by amending paragraph (1)(B) to read as follows:
								
									(B)increasing the tax imposed by chapter 1 of such Code by the product of the amount of such
			 withdrawal, multiplied by—
										(i)in the case of a taxpayer other than a corporation, the highest rate of tax specified in section 1
			 (60 percent of such highest rate in the case of so much of such withdrawal
			 as is made from the capital gain account), and
										(ii)in the case of a corporation, the highest rate of tax specified in section 11., and
							(B)by striking paragraph (2) and by redesignating paragraphs (3) and (4) as paragraphs (2) and (3),
			 respectively.
							(21)The table of sections for part VI of subchapter B of chapter 1 is amended by inserting after the
			 item relating to section 168 the following new item:
							
								
									Sec. 169. Adjusted net capital gain..
						(c)Other conforming amendments
						(1)Section 25B(b)(2) is amended by striking In the case of— and all that follows through any taxpayer not described in paragraph (1) or subparagraph (A), and inserting In the case of any taxpayer not described in paragraph (1),.
						(2)Section 36B(b)(3)(B)(ii)(I)(aa) is amended to read as follows:
							
								(aa)who is described in section 1(b)(1)(B) and who does not have any dependents for the taxable year,.
						(3)Section 486B(b)(1) is amended—
							(A)by striking maximum rate in effect and inserting highest rate specified, and
							(B)by striking section 1(e) and inserting section 1.
							(4)Section 511(b)(1) is amended to read as follows:
							
								(1)Imposition of taxThere is hereby imposed for each taxable year on the unrelated business taxable income of every
			 trust described in paragraph (2) a tax computed as provided in section 1.
			 In making such computation for purposes of this section, the terms taxable income and modified adjusted gross income as used in section 1 shall both be read as unrelated business taxable income as defined in section 512..
						(5)Section 641(a) is amended by striking section 1(e) shall apply to the taxable income and inserting section 1 shall apply to the income.
						(6)Section 641(c)(2)(A) is amended to read as follows:
							
								(A)The dollar amount in effect under section 1(b)(2)(C) shall be treated as being zero..
						(7)Section 646(b) is amended to read as follows:
							
								(b)Taxation of income of trustExcept as provided in subsection (f)(1)(B)(ii), there is hereby imposed on the taxable income of an
			 electing Settlement Trust a tax at the rate specified in section 1(a)(1).
			 Such tax shall be in lieu of the income tax otherwise imposed by this
			 chapter on such income..
						(8)Section 685(c) is amended by striking Section 1(e) and inserting Section 1.
						(9)Section 1398(c) is amended by striking paragraphs (1) and (2), by redesignating paragraph (3) as
			 paragraph (2), and by inserting before paragraph (2) as so redesignated
			 the following new paragraph:
							
								(1)Computation and payment of taxExcept as otherwise provided in this section or part I of subchapter A, the taxable income and
			 modified adjusted gross income of the estate shall be computed in the same
			 manner as for an individual. The tax shall be computed under section 1 and
			 shall be paid by the trustee..
						(10)Section 3402(p)(1)(B) is amended by striking any percentage applicable to any of the 3 lowest income brackets in the table under section 1(c), and inserting 10 percent, 25 percent, 35 percent,.
						(11)Section 3402(q)(1) is amended by striking the third lowest rate of tax applicable under section 1(c) and inserting the highest rate of tax specified in section 1.
						(12)Section 3402(r)(3) is amended by striking the amount of tax which would be imposed by section 1(c) (determined without regard to any rate of
			 tax in excess of the fourth lowest rate of tax applicable under section
			 1(c)) on an amount of taxable income equal to and inserting an amount equal to the product of the highest rate of tax specified in section 1 multiplied by.
						(13)Section 3406(a)(1) is amended by striking the fourth lowest rate of tax applicable under section 1(c) and inserting the highest rate of tax specified in section 1.
						(14)Section 6103(e)(1)(A)(iii) is amended by striking section 1(g) and inserting section 1(d).
						(d)Withholding from supplemental wage payments
						(1)In generalIf an employer elects under Treasury Regulation section 31.3402(g)–1 to determine the amount to be
			 deducted and withheld from any supplemental wage payment by using a flat
			 percentage rate, the rate to be used in determining such amount shall not
			 be less than 35 percent.
						(2)Repeal of superceded provisionThe American Jobs Creation Act of 2004 is amended by striking section 904.
						(e)Effective date
						(1)In generalExcept as otherwise provided in this subsection, the amendments made by this section shall apply to
			 taxable years beginning after December 31, 2014.
						(2)Withholding from supplemental wage paymentsThe provisions of, and amendments made by, subsection (d) shall apply to payments made after
			 December 31, 2014.
						BSimplification of tax benefits for families
				1101.Standard deduction
					(a)Increase in standard deductionSubsection (c) of section 63 is amended to read as follows:
						
							(c)Standard deductionFor purposes of this subtitle—
								(1)In generalExcept as otherwise provided in this subsection, the term standard deduction means—
									(A)$22,000, in the case of a joint return, and
									(B)one-half of the amount in effect under subparagraph (A) for the taxable year, in any other case.
									(2)Phaseout of standard deductionThe amount of the standard deduction determined under this subsection (without regard to this
			 paragraph and after the application of paragraph (4)) shall be reduced
			 (but not below zero) by an amount equal to 20 percent of the excess (if
			 any) of—
									(A)the taxpayer’s modified adjusted gross income (as defined in section 2(b)) for the taxable year,
			 over
									(B)
										(i)the joint return standard deduction phaseout threshold for the taxable year, in the case of a
			 taxpayer described in paragraph (1)(A), and
										(ii)the non-joint return standard deduction phaseout threshold for the taxable year, in any other case.
										(3)Standard deduction phaseout thresholds
									(A)Joint return standard deduction phaseout thresholdThe term joint return standard deduction phaseout threshold means, with respect to any taxable year—
										(i)the dollar amount in effect under section 1(e)(3)(A) for such taxable year, plus
										(ii)the product of—
											(I)the dollar amount in effect under section 1(b)(1)(A) for such taxable year, multiplied by
											(II)3.
											(B)Non-joint return standard deduction phaseout thresholdThe term non-joint return standard deduction phaseout threshold means, with respect to any taxable year—
										(i)the dollar amount in effect under section 1(e)(3)(B) for such taxable year, plus
										(ii)the product of—
											(I)the dollar amount in effect under section 1(b)(1)(B) for such taxable year, multiplied by
											(II)3.
											(4)Limitation on standard deduction in the case of certain dependentsIn the case of an individual who is a dependent of another taxpayer for a taxable year beginning in
			 the calendar year in which the individual’s taxable year begins, the
			 standard deduction applicable to such individual for such individual’s
			 taxable year shall not exceed the greater of—
									(A)$500, or
									(B)the sum of $250 and such individual’s earned income (as defined in section 24(d)(2)).
									(5)Certain individuals, etc., not eligible for standard deductionIn the case of—
									(A)a married individual filing a separate return where such individual’s spouse elects to itemize
			 deductions,
									(B)a nonresident alien individual,
									(C)an individual making a return under section 443(a)(1) for a period of less than 12 months on
			 account of a change in his annual accounting period, or
									(D)an estate or trust, common trust fund, or partnership,the standard deduction shall be zero.(6)Inflation adjustmentsIn the case of any taxable year beginning after 2014, each of the dollar amounts in paragraphs
			 (1)(A) and (4) shall be increased by an amount equal to—
									(A)such dollar amount, multiplied by
									(B)the cost-of-living adjustment determined—
										(i)in the case of the dollar amount in paragraph (1)(A), under section 1(c)(2)(A) for the calendar
			 year in which the taxable year begins,
										(ii)in the case of the dollar amount in paragraph (4)(A), under section 1(c)(2)(A) for the calendar
			 year in which the taxable year begins determined by substituting calendar year 1987 for calendar year 2012 in clause (ii) thereof, and
										(iii)in the case of the dollar amount in paragraph (4)(B), under section 1(c)(2)(A) for the calendar
			 year in which the taxable year begins determined by substituting calendar year 1997 for calendar year 2012 in clause (ii) thereof.If any increase determined under the preceding sentence is not a multiple of $100, such increase
			 shall be rounded to the next lowest multiple of $100..
					(b)Additional deduction for unmarried individuals with at least one qualifying child
						(1)In generalPart VII of subchapter B of chapter 1 is amended by redesignating section 224 as section 225 and by
			 inserting after section 223 the following new section:
							
								224.Deduction for unmarried individuals with at least one qualifying child
									(a)In generalIn the case of an unmarried individual with at least one qualifying child (within the meaning of
			 section 7705), there shall be allowed as a deduction an amount equal to
			 $5,500.
									(b)Phaseout of deductionThe amount of the deduction determined under subsection (a) (without regard to this subsection)
			 shall be reduced (but not below zero) by an amount equal to the excess (if
			 any) of—
										(1)the taxpayer’s adjusted gross income (determined without regard to this section) for the taxable
			 year, over
										(2)$30,000.
										(c)Unmarried individualFor purposes of this section, the term unmarried individual means any individual who—
										(1)is not married as of the close of the taxable year (as determined by applying section 7703),
										(2)is not a surviving spouse (as defined in section 2(a)) for the taxable year, and
										(3)is not a dependent of another taxpayer for a taxable year beginning in the calendar year in which
			 the individual’s taxable year begins.
										(d)Inflation adjustments
										(1)Deduction amountIn the case of any taxable year beginning after 2014, the dollar amount in subsection (a) shall be
			 increased by an amount equal to—
											(A)such dollar amount, multiplied by
											(B)the cost-of-living adjustment determined under section 1(c)(2)(A) for the calendar year in which
			 the taxable year begins.
											(2)Phaseout thresholdIn the case of any taxable year beginning after 2015, the dollar amount in subsection (b)(2) shall
			 be increased by an amount equal to—
											(A)such dollar amount, multiplied by
											(B)the cost-of-living adjustment determined under section 1(c)(2)(A) for the calendar year in which
			 the taxable year begins determined by substituting calendar year 2014 for calendar year 2012 in clause (ii) thereof.
											(3)RoundingIf any increase determined under paragraph (1) or (2) is not a multiple of $100, such increase
			 shall be rounded to the next lowest multiple of $100..
						(2)Deduction allowed whether or not taxpayer itemizes deductionsSection 62(a) is amended by adding at the end the following new paragraph:
							
								(22)Deduction for unmarried individuals with at least one qualifying childThe deduction allowed by section 224..
						(c)Application of standard deduction phaseout to itemized deductionsSubsection (f) of section 63 is amended to read as follows:
						
							(f)Application of phaseout of standard deduction to itemized deductions
								(1)In generalIn the case of an individual whose modified adjusted gross income (as defined in section 2(b))
			 exceeds the amount in effect under subsection (c)(2)(B) with respect to
			 the taxpayer for the taxable year, the amount of the itemized deductions
			 otherwise allowable for the taxable year shall be reduced by the lesser
			 of—
									(A)20 percent of the excess described in subsection (c)(2) with respect to such taxpayer for such
			 taxable year, or
									(B)the amount of the taxpayer’s standard deduction for such taxable year (determined without regard to
			 subsection (c)(2) and without regard to any election to itemize
			 deductions).
									(2)Coordination with other limitationsThis subsection shall be applied after the application of any other limitation on the allowance of
			 any itemized deduction.
								(3)Exception for estates and trustsThis subsection shall not apply to any estate or trust..
					(d)Conforming amendments
						(1)Sections 86(b)(2)(A) and 137(b)(3)(A) are each amended by inserting 224, before 911,.
						(2)Section 199(d)(2)(B) is amended by inserting section 224 and before this section.
						(3)Section 469(i)(3)(F)(iii) is amended by inserting and 224 after 219,.
						(4)Section 1398(c), as amended by section 1003(c), is amended—
							(A)by striking Basic in the heading thereof,
							(B)by striking Basic standard in the heading of paragraph (2) and inserting Standard, and
							(C)by striking basic in paragraph (2).
							(5)Section 3402(m)(3) is amended by striking (including the additional standard deduction under section 63(c)(3) for the aged and blind).
						(6)Section 6014(b)(4) is amended by striking section 63(c)(5) and inserting section 63(c)(4).
						(7)The table of sections for part VII of subchapter B of chapter 1 is amended by redesignating the
			 item relating to section 224 as an item relating to section 225 and by
			 inserting after the item relating to section 223 the following new item:
							
								
									Sec. 224. Deduction for unmarried individuals with at least one qualifying child..
						(e)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2014.
					1102.Increase and expansion of child tax credit
					(a)In generalSection 24 is amended to read as follows:
						
							24.Child and dependent tax credit
								(a)Allowance of creditThere shall be allowed as a credit against the tax imposed by this chapter for the taxable year
			 with respect to each dependent of the taxpayer an amount equal to $500
			 ($1,500 in the case of a qualifying child).
								(b)Phaseout of credit
									(1)In generalThe credit allowed under subsection (a) (determined without regard to this subsection) shall be
			 reduced (but not below zero) by 5 percent of the excess (if any) of—
										(A)the taxpayer’s modified adjusted gross income (as defined in section 2(b)), over
										(B)
											(i)the joint return child credit phaseout threshold, in the case of a joint return or a surviving
			 spouse (as defined in section 2(a)), or
											(ii)the non-joint return child credit phaseout threshold, in any other case.
											(2)Joint return child credit phaseout thresholdFor purposes of this section, the term joint return child credit phaseout threshold means, with respect to any taxable year, the sum of—
										(A)the joint return standard deduction phaseout threshold (as defined in section 63(c)(3)(A)), plus
										(B)an amount equal to—
											(i)the dollar amount in effect under section 63(c)(1)(A) for such taxable year, divided by
											(ii)0.2.
											(3)Non-joint return child credit phaseout thresholdFor purposes of this section, the term non-joint return child credit phaseout threshold means, with respect to any taxable year, the sum of—
										(A)the non-joint return standard deduction phaseout threshold (as defined in section 63(c)(3)(B)),
			 plus
										(B)an amount equal to—
											(i)the dollar amount in effect under section 63(c)(1)(B) for such taxable year, divided by
											(ii)0.2.
											(c)Qualifying childFor purposes of this section—
									(1)In generalExcept as provided in paragraph (2), the term qualifying child has the meaning given such term by section 7705.
									(2)Exception for certain noncitizensThe term qualifying child shall not include any individual who would not be a dependent if subparagraph (A) of section
			 7705(b)(3) were applied without regard to all that follows resident of the United States.
									(d)Portion of credit refundable
									(1)In generalThe aggregate credits allowed under subpart C shall be increased by the lesser of—
										(A)the credit which would be allowed under this section without regard to this subsection and the
			 limitation under section 26(a), or
										(B)the amount by which the aggregate amount of credits allowed under the subpart (determined without
			 regard to this subsection) would increase if the limitation under section
			 26(a) were increased by 25 percent of the taxpayer’s earned income for the
			 taxable year.The amount of the credit allowed under this subsection shall not be treated as a credit allowed
			 under this subpart and shall reduce the amount of credit otherwise
			 allowable under subsection (a) without regard to section 26(a).(2)Earned incomeFor purposes of this subsection—
										(A)In generalThe term earned income means—
											(i)the taxpayer’s wages, salaries, tips, and other employee compensation, but only if such amounts are
			 includible in gross income for the taxable year, plus
											(ii)the taxpayer’s net earnings from self-employment for the taxable year (within the meaning of
			 section 1402(a)) determined with regard to the deduction allowed to the
			 taxpayer by section 164(f).
											(B)Special rulesFor purposes of subparagraph (A)—
											(i)the earned income of an individual shall be computed without regard to any community property laws,
											(ii)no amount received as a pension or annuity shall be taken into account,
											(iii)no amount to which section 871(a) applies (relating to income of nonresident alien individuals not
			 connected with United States business) shall be taken into account,
											(iv)no amount received for services provided by an individual while the individual is an inmate at a
			 penal institution shall be taken into account,
											(v)no amount described in subparagraph (A) received for service performed in work activities as
			 defined in paragraph (4) or (7) of section 407(d) of the Social Security
			 Act to which the taxpayer is assigned under any State program under part A
			 of title IV of such Act shall be taken into account, but only to the
			 extent such amount is subsidized under such State program, and
											(vi)amounts excluded from gross income by reason of section 112 shall be taken into account as earned
			 income.
											(C)Special rule for taxable years beginning before 2018In the case of any taxable year beginning before January 1, 2018, the earned income of the taxpayer
			 taken into account under paragraph (1) shall be reduced (but not below
			 zero) by $3,000.
										(3)Exception for taxpayers excluding foreign earned incomeParagraph (1) shall not apply to any taxpayer for any taxable year if such taxpayer elects to
			 exclude any amount from gross income under section 911 for such taxable
			 year.
									(e)Inflation adjustmentIn the case of any taxable year beginning after 2014, each dollar amount in subsection (a) shall be
			 increased by an amount equal to—
									(1)such dollar amount, multiplied by
									(2)the cost-of-living adjustment determined under section 1(c)(2)(A) for the calendar year in which
			 the taxable year begins.If any increase determined under the preceding sentence is not a multiple of $100, such increase
			 shall be rounded to the next lowest multiple of $100.(f)Identification requirements
									(1)In generalNo credit shall be allowed under this section to a taxpayer with respect to any dependent unless
			 the taxpayer includes the name and taxpayer identification number of such
			 dependent on the return of tax for the taxable year.
									(2)Additional identification requirement with respect to refundable credit
										(A)In generalSubsection (d) shall not apply to any taxpayer for any taxable year unless the taxpayer includes
			 the taxpayer’s Social Security number on the return of tax for such
			 taxable year.
										(B)Joint returnsIn the case of a joint return, the requirement of subparagraph (A) shall be treated as met if the
			 Social Security number of either spouse is included on such return.
										(g)Taxable year must be full taxable yearExcept in the case of a taxable year closed by reason of the death of the taxpayer, no credit shall
			 be allowable under this section in the case of a taxable year covering a
			 period of less than 12 months..
					(b)Omission of identification information treated as mathematical or clerical errorSubparagraph (I) of section 6213(g)(2) of such Code is amended to read as follows:
						
							(I)an omission of a correct TIN under section 24(f)(1) (relating to the child and dependent tax
			 credit), or a correct Social Security number under section 24(f)(2)
			 (relating to the refundable portion of child and dependent tax credit), to
			 be included on a return,.
					(c)Application of rule for short taxable yearsSection 443(c) is amended to read as follows:
						
							(c)Adjustment in child and dependent tax creditIf a return is made for a short period by reason of subsection (a)(1) and if the tax is not
			 computed under subsection (b)(2), then the credit allowed under section 24
			 shall be reduced to an amount which bears the same ratio to the full
			 amount of such credit as the number of months in the short period bears to
			 12..
					(d)Clerical amendmentThe table of sections for subpart A of part IV of subchapter A of chapter 1 is amended by striking
			 the item relating to section 24 and inserting the following new item:
						
							
								Sec. 24. Child and dependent tax credit..
					(e)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
					1103.Modification of earned income tax credit
					(a)In generalSection 32 is amended to read as follows:
						
							32.Earned income
								(a)In generalIn the case of an individual who is an eligible individual for any taxable year, there shall be
			 allowed as a credit against the tax imposed by this subtitle for such
			 taxable year an amount equal to the taxpayer’s employment-related taxes
			 for such taxable year.
								(b)Limitations
									(1)Dollar limitationThe credit allowed under subsection (a) shall not exceed—
										(A)in the case of a taxpayer with 2 or more qualifying children, $3,000 ($4,000 in the case of a joint
			 return), and
										(B)in the case of a taxpayer with 1 qualifying child, $2,400.
										(2)Phase-out of creditThe credit allowed under subsection (a) (determined after application of paragraph (1)) shall be
			 reduced (but not below zero) by the sum of—
										(A)19 percent of so much of the taxpayer’s adjusted gross income (reduced by the amount of any excess
			 described in subparagraph (B)) as exceeds $20,000 ($27,000 in the case of
			 a joint return), plus
										(B)so much of the taxpayer’s investment income for the taxable year as exceeds $3,300.
										(c)DefinitionsFor purposes of this section—
									(1)Eligible individual
										(A)In generalThe term eligible individual means any individual who has a qualifying child for the taxable year.
										(B)Qualifying child ineligibleIf an individual is the qualifying child of a taxpayer for any taxable year of such taxpayer
			 beginning in a calendar year, such individual shall not be treated as an
			 eligible individual for any taxable year of such individual beginning in
			 such calendar year.
										(C)Exception for individual claiming benefits under section 911The term eligible individual does not include any individual who claims the benefits of section 911 (relating to citizens or
			 residents living abroad) for the taxable year.
										(D)Limitation on eligibility of nonresident aliensThe term eligible individual shall not include any individual who is a nonresident alien individual for any portion of the
			 taxable year unless such individual is treated for such taxable year as a
			 resident of the United States for purposes of this chapter by reason of an
			 election under subsection (g) or (h) of section 6013.
										(2)Employment-related taxesThe term employment-related taxes means, with respect to any taxpayer for any taxable year, the sum of—
										(A)any tax imposed under sections 3101 or 3111 on the wages (as defined in section 3121(a)) received
			 by the taxpayer during the calendar year in which the taxable year begins,
										(B)any tax imposed under sections 3201(a), 3211(a), or 3221(a) on the compensation (as defined in
			 section 3231(e)) received by the taxpayer during the calendar year in
			 which the taxable year begins, and
										(C)any tax imposed under section 1401 on the self-employment income of the taxpayer for the taxable
			 year.
										(3)Qualifying child
										(A)In generalThe term qualifying child means a qualifying child of the taxpayer (within the meaning of section 7705, determined without
			 regard to subsections (c)(1)(D) and (e) thereof).
										(B)Place of abodeFor purposes of subparagraph (A), the requirements of section 7705(c)(1)(B) shall be met only if
			 the principal place of abode is in the United States.
										(C)Treatment of military personnel stationed outside the United StatesFor purposes of subparagraph (B), the principal place of abode of a member of the Armed Forces of
			 the United States shall be treated as in the United States during any
			 period during which such member is stationed outside the United States
			 while serving on extended active duty with the Armed Forces of the United
			 States. For purposes of the preceding sentence, the term extended active duty means any period of active duty pursuant to a call or order to such duty for a period in excess of
			 90 days or for an indefinite period.
										(4)Investment incomeFor purposes of paragraph (1), the term investment income means—
										(A)interest or dividends to the extent includible in gross income for the taxable year,
										(B)interest received or accrued during the taxable year which is exempt from tax imposed by this
			 chapter,
										(C)the excess (if any) of—
											(i)gross income from rents or royalties not derived in the ordinary course of a trade or business,
			 over
											(ii)the sum of—
												(I)the deductions (other than interest) which are clearly and directly allocable to such gross income,
			 plus
												(II)interest deductions properly allocable to such gross income,
												(D)the capital gain net income (as defined in section 1222) of the taxpayer for such taxable year, and
										(E)the excess (if any) of—
											(i)the aggregate income from all passive activities for the taxable year (determined without regard to
			 any amount with respect to which a tax described in subsection (c)(2) is
			 imposed or an amount described in a preceding subparagraph), over
											(ii)the aggregate losses from all passive activities for the taxable year (as so determined).For purposes of subparagraph (E), the term passive activity has the meaning given such term by section 469.(d)Identification requirements
									(1)In generalNo credit shall be allowed under this section unless the taxpayer includes on the return of tax for
			 the taxable year—
										(A)the taxpayer’s Social Security number, and
										(B)the name, age, and Social Security number of each qualifying child taken into account under
			 subsection (b)(1).
										(2)Joint returnsIn the case of a joint return, the requirement of paragraph (1)(A) shall be treated as met if the
			 Social Security number of either spouse is included on such return.
									(3)Other methods of providing children’s informationThe Secretary may prescribe other methods for providing the information described in paragraph
			 (1)(B).
									(e)Restrictions on taxpayers who improperly claimed credit in prior year
									(1)Taxpayers making prior fraudulent or reckless claims
										(A)In generalNo credit shall be allowed under this section for any taxable year in the disallowance period.
										(B)Disallowance periodFor purposes of paragraph (1), the disallowance period is—
											(i)the period of 10 taxable years after the most recent taxable year for which there was a final
			 determination that the taxpayer’s claim of credit under this section was
			 due to fraud, and
											(ii)the period of 2 taxable years after the most recent taxable year for which there was a final
			 determination that the taxpayer’s claim of credit under this section was
			 due to reckless or intentional disregard of rules and regulations (but not
			 due to fraud).
											(2)Taxpayers making improper prior claimsIn the case of a taxpayer who is denied credit under this section for any taxable year as a result
			 of the deficiency procedures under subchapter B of chapter 63, no credit
			 shall be allowed under this section for any subsequent taxable year unless
			 the taxpayer provides such information as the Secretary may require to
			 demonstrate eligibility for such credit.
									(f)Other special rulesFor purposes of this section—
									(1)Married individualsIn the case of an individual who is married (within the meaning of section 7703), this section
			 shall apply only if a joint return is filed for the taxable year under
			 section 6013.
									(2)Taxable year must be full taxable yearExcept in the case of a taxable year closed by reason of the death of the taxpayer, no credit shall
			 be allowable under this section in the case of a taxable year covering a
			 period of less than 12 months.
									(3)Coordination with certain means-tested programsFor purposes of—
										(A)the United States Housing Act of 1937,
										(B)title V of the Housing Act of 1949,
										(C)section 101 of the Housing and Urban Development Act of 1965,
										(D)sections 221(d)(3), 235, and 236 of the National Housing Act, and
										(E)the Food and Nutrition Act of 2008,any refund made to an individual (or the spouse of an individual) by reason of this section, and
			 any payment made to such individual (or such spouse) by an employer under
			 section 3507, shall not be treated as income (and shall not be taken into
			 account in determining resources for the month of its receipt and the
			 following month).(4)Coordination with payroll tax creditsThe credit allowed under subsection (a) with respect to any taxpayer for any taxable year shall be
			 reduced by the sum of the credits allowed under sections 3103 and 3203
			 with respect to such taxpayer for such taxable year.
									(g)Application to certain individuals without qualifying childrenFor purposes of this section and sections 3103 and 3203—
									(1)In generalIn the case of an individual described in paragraph (2)—
										(A)such individual shall be treated as an eligible individual,
										(B)notwithstanding subsection (i), the dollar limitation applicable to such individual under
			 subsection (b)(1) shall be $100 (twice such amount in the case of a joint
			 return),
										(C)subsection (b)(2)(A) shall be applied by substituting $8,000 ($13,000 for $20,000 ($27,000, and
										(D)subsection (i)(1) shall not apply and the employment-related taxes with respect to such individual
			 for any taxable year shall not exceed the sum of—
											(i)any tax imposed under section 3101 on the wages (as defined in section 3121(a)) received by the
			 taxpayer during the calendar year in which the taxable year begins,
											(ii)any tax imposed under sections 3201(a) (and so much of the tax imposed by section 3211(a) as is
			 attributable to the rates of tax under subsections (a) and (b) of section
			 3101) on the compensation (as defined in section 3231(e)) received by the
			 taxpayer during the calendar year in which the taxable year begins, and
											(iii)50 percent of any tax imposed under section 1401 on the self-employment income of the taxpayer for
			 the taxable year.
											(2)Individual to whom subsection appliesAn individual is described in this paragraph for any taxable year if—
										(A)such individual does not have a qualifying child for the taxable year,
										(B)such individual’s principal place of abode is in the United States for more than one-half of such
			 taxable year,
										(C)such individual (or, if the individual is married (within the meaning of section 7703), either the
			 individual or the individual’s spouse) has attained age 25 but not
			 attained age 65 before the close of the taxable year, and
										(D)such individual is not a dependent of another taxpayer for any taxable year beginning in the same
			 calendar year as such taxable year.
										(h)Inflation adjustmentIn the case of any taxable year beginning after 2014, both dollar amounts in subsection (b)(1)(A),
			 the dollar amount in subsection (b)(1)(B), both dollar amounts in
			 subsection (b)(2)(A), the dollar amount in subsection (b)(2)(B), the $100
			 amount in subsection (g)(1)(B), the $8,000 and $13,000 amounts in
			 subsection (g)(1)(C), the $4,000 amount in subsection (i)(2), and the
			 $3,000 amount in subsection (i)(3), shall each be increased by an amount
			 equal to—
									(1)such dollar amount, multiplied by
									(2)the cost-of-living adjustment determined under section 1(c)(2)(A) for the calendar year in which
			 the taxable year begins.If any increase determined under the preceding sentence is not a multiple of $100 ($10 in the case
			 of the $100 amount in subsection (g)(1)(B)), such increase shall be
			 rounded to the next lowest multiple of $100 ($10 in the case of the $100
			 amount in subsection (g)(1)(B)).(i)Special rules for taxable years beginning before 2018In the case of any taxable year beginning before January 1, 2018—
									(1)subsection (a) shall be applied by substituting 200 percent of the taxpayer’s employment-related taxes for the taxpayer’s employment-related taxes,
									(2)subsection (b)(1)(A) shall be applied by substituting $4,000 for $3,000 ($4,000 in the case of a joint return), and
									(3)subsection (b)(1)(B) shall be applied by substituting $3,000 for $2,400..
					(b)Credit allowed against payroll taxes
						(1)FICA taxSubchapter A of chapter 21 is amended by adding at the end the following new section:
							
								3103.Credit against tax
									(a)In generalIn the case of an individual who is allowed a credit under section 32 (determined without regard to
			 subsection (f)(4) thereof) for a taxable year, there shall be allowed as a
			 credit against the tax imposed by section 3101 with respect to wages
			 received by such individual during the calendar year ending with or within
			 such taxable year the lesser of—
										(1)the amount of tax so imposed, or
										(2)the amount of the credit allowed under section 32 (as so determined) for such taxable year.
										(b)Application of creditThe credit determined under subsection (a) shall be taken into account under this title in the same
			 manner as a credit or refund to which the taxpayer is entitled under
			 section 6413(c)(1). Such credit shall not be taken into account for
			 purposes of determining any amount deducted and withheld under section
			 3102..
						(2)Railroad retirement taxSubchapter A of chapter 22 is amended by adding at the end the following new section:
							
								3203.Credit against tax
									(a)In generalIn the case of an individual who is allowed a credit under section 32 (determined without regard to
			 subsection (f)(4) thereof) for a taxable year, there shall be allowed as a
			 credit against the tax imposed by section 3201(a) (and so much of the tax
			 imposed by section 3211(a) as is attributable to the rates of tax under
			 subsections (a) and (b) of section 3101) with respect to compensation
			 received by such individual during the calendar year ending with or within
			 such taxable year the lesser of—
										(1)the amount of tax so imposed, or
										(2)the excess of—
											(A)the amount of the credit allowed under section 32 (as so determined) for such taxable year, over
											(B)the amount of the credit allowed under section 3103.
											(b)Application of creditThe credit determined under subsection (a) shall be taken into account under this title in the same
			 manner as a credit or refund to which the taxpayer is entitled under
			 section 6413(c)(1). Such credit shall not be taken into account for
			 purposes of determining any amount deducted and withheld under section
			 3202..
						(c)Conforming amendments
						(1)Section 86(f)(2) is amended by striking section 32(c)(2) and inserting section 24(d)(2).
						(2)Section 129(e)(2) is amended by striking section 32(c)(2) and inserting section 24(d)(2)
						(3)Section 6051(a)(10) is amended by striking for purposes of section 32 (relating to earned income credit) and inserting under section 24(d)(2).
						(4)Section 6211(b)(4)(A) is amended by inserting (determined without regard to subsection (f)(4) thereof) after 32.
						(5)Section 6213(g)(2)(F) is amended by striking taxpayer identification number and inserting Social Security number.
						(6)Section 6213(g)(2)(G) is amended by striking with respect to and all that follows and inserting with respect to the tax imposed under section 1401 (relating to self-employment tax) to the extent
			 such tax has not been paid,.
						(7)Section 6213(g)(2)(K) is amended by striking section 32(k)(2) and inserting section 32(e)(2).
						(8)Section 7705(f)(6)(B), as redesignated by this Act, is amended by striking clause (iv), by striking , and at the end of clause (iii) and inserting a period, and by inserting and at the end of clause (ii).
						(9)The table of sections for subchapter A of chapter 21 is amended by adding at the end the following
			 new item:
							
								
									Sec. 3103. Credit against tax..
						(10)The table of sections for subchapter A of chapter 22 is amended by adding at the end the following
			 new item:
							
								
									Sec. 3203. Credit against tax..
						(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
					(e)Treatment of taxpayers who improperly claimed credit in prior yearsA claim of credit under section 32 of the Internal Revenue Code of 1986 (as in effect before the
			 amendments made by this section) shall not fail to be taken into account
			 under subsection (e) of such section (as amended by this section) merely
			 because such claim is for a taxable year beginning before January 1, 2015.
					(f)Treasury report on making credit advanceableNot later than the date which is 180 days after the date of the enactment of this Act, the
			 Secretary of the Treasury (or the Secretary’s designee) shall submit a
			 report to Congress making recommendations regarding the best method for
			 providing for advance payment of the credits established by the amendments
			 made by this section. The recommendations in such report shall seek to—
						(1)provide for the payment of such credits to taxpayers as promptly as is feasible, including on a
			 weekly, biweekly, or monthly basis, and
						(2)minimize any administrative burdens on employers and the Internal Revenue Service.
						1104.Repeal of deduction for personal exemptions
					(a)In generalPart V of subchapter B of chapter 1 is hereby repealed.
					(b)Definition of dependent retained
						(1)In generalSection 152, prior to repeal by subsection (a), is hereby redesignated as section 7705 and moved to
			 the end of chapter 79.
						(2)Modification of age requirementsSection 7705(c)(3)(A), as redesignated by paragraph (1), is amended by striking as a qualifying child and— and all that follows and inserting is a qualifying child and has not attained the age of 18 as of the close of the calendar year in
			 which the taxable year of the taxpayer begins..
						(c)Application to estates and trustsSubsection (b) of section 642 is amended—
						(1)by striking paragraph (2)(C),
						(2)by striking paragraph (3), and
						(3)by striking Deduction for personal exemption in the heading thereof and inserting Basic deduction.
						(d)Application to nonresident aliensSection 873(b) is amended by striking paragraph (3).
					(e)Modification of wage withholding rules
						(1)In generalSection 3402(a)(2) is amended by striking the amount of one personal exemption provided in section 151(b) and inserting $3,900.
						(2)Inflation adjustmentSection 3402(a) is amended by adding at the end the following new paragraph:
							
								(3)Inflation adjustmentIn the case of any calendar year beginning after 2014, the $3,900 amount in paragraph (2) shall be
			 increased by an amount equal to—
									(A)such dollar amount, multiplied by
									(B)the cost-of-living adjustment determined under section 1(c)(2)(A) for such calendar year.If any increase determined under the preceding sentence is not a multiple of $100, such increase
			 shall be rounded to the next lowest multiple of $100..
						(3)Number of exemptionsSection 3402(f)(1) is amended—
							(A)in subparagraph (A), by striking an individual described in section 151(d)(2) and inserting a dependent of any other taxpayer, and
							(B)in subparagraph (C), by striking with respect to whom, on the basis of facts existing at the beginning of such day, there may
			 reasonably be expected to be allowable an exemption under section 151(c) and inserting who, on the basis of facts existing at the beginning of such day, is reasonably expected to be a
			 dependent of the employee.
							(f)Modification of return requirement
						(1)In generalParagraph (1) of section 6012(a) is amended to read as follows:
							
								(1)Every individual who has gross income for the taxable year, except that a return shall not be
			 required of—
									(A)an individual who is not married (determined by applying section 7703) and who has gross income for
			 the taxable year which does not exceed the standard deduction applicable
			 to such individual for such taxable year under section 63, or
									(B)an individual entitled to make a joint return if—
										(i)the gross income of such individual, when combined with the gross income of such individual’s
			 spouse, for the taxable year does not exceed the standard deduction which
			 would be applicable to the taxpayer for such taxable year under section 63
			 if such individual and such individual’s spouse made a joint return,
										(ii)such individual and such individual’s spouse have the same household as their home at the close of
			 the taxable year,
										(iii)such individual’s spouse does not make a separate return, and
										(iv)neither such individual nor such individual’s spouse is an individual described in section 63(c)(4)
			 who has income (other than earned income) in excess of the amount in
			 effect under section 63(c)(4)(A)..
						(2)Bankruptcy estatesParagraph (8) of section 6012(a) is amended by striking the sum of the exemption amount plus the basic standard deduction under section 63(c)(2)(D) and inserting the standard deduction in effect under section 63(c)(1)(B).
						(g)Conforming amendments
						(1)Section 2(a)(1)(B) is amended by striking a dependent and all that follows through section 151 and inserting a dependent who (within the meaning of section 7705, determined without regard to subsections
			 (b)(1), (b)(2) and (d)(1)(B) thereof) is a son, stepson, daughter, or
			 stepdaughter of the taxpayer.
						(2)Section 36B(b)(2)(A) is amended by striking section 152 and inserting section 7705.
						(3)Section 36B(b)(3)(B) is amended by striking unless a deduction is allowed under section 151 for the taxable year with respect to a dependent in the flush matter at the end and inserting unless the taxpayer has a dependent for the taxable year.
						(4)Section 36B(c)(1)(D) is amended by striking with respect to whom a deduction under section 151 is allowable to another taxpayer and inserting who is a dependent of another taxpayer.
						(5)Section 36B(d)(1) is amended by striking equal to the number of individuals for whom the taxpayer is allowed a deduction under section 151
			 (relating to allowance of deduction for personal exemptions) for the
			 taxable year and inserting the sum of 1 (2 in the case of a joint return) plus the number of the taxpayer’s dependents for the
			 taxable year.
						(6)Section 36B(e)(1) is amended by striking 1 or more individuals for whom a taxpayer is allowed a deduction under section 151 (relating to
			 allowance of deduction for personal exemptions) for the taxable year
			 (including the taxpayer or his spouse) and inserting 1 or more of the taxpayer, the taxpayer’s spouse, or any dependent of the taxpayer.
						(7)Section 42(i)(3)(D)(ii)(I) is amended—
							(A)by striking section 152 and inserting section 7705, and
							(B)by striking the period at the end and inserting a comma.
							(8)Section 63(b) is amended by striking minus— and all that follows and inserting minus the standard deduction..
						(9)Section 63(d) is amended by striking other than— and all that follows and inserting other than the deductions allowable in arriving at adjusted gross income..
						(10)Section 72(t)(2)(D)(i)(III) is amended by striking section 152 and inserting section 7705.
						(11)Section 72(t)(7)(A)(iii) is amended by striking section 152(f)(1) and inserting section 7705(f)(1).
						(12)Section 105(b) is amended—
							(A)by striking as defined in section 152 and inserting as defined in section 7705,
							(B)by striking section 152(f)(1) and inserting section 7705(f)(1) and
							(C)by striking section 152(e) and inserting section 7705(e).
							(13)Section 105(c)(1) is amended by striking section 152 and inserting section 7705.
						(14)Section 125(e)(1)(D) is amended by striking section 152 and inserting section 7705.
						(15)Section 129(c) is amended—
							(A)by striking with respect to whom, for such taxable year, a deduction is allowable under section 151(c)
			 (relating to personal exemptions for dependents) to in paragraph (1) and inserting who is a dependent of, and
							(B)by striking section 152(f)(1) in paragraph (2) and inserting section 7705(f)(1).
							(16)Section 132(h)(2)(B) is amended—
							(A)by striking section 152(f)(1) and inserting section 7705(f)(1), and
							(B)by striking section 152(e) and inserting section 7705(e).
							(17)Section 139D(c)(5) is amended by striking section 152 and inserting section 7705.
						(18)Section 162(l)(1)(D) is amended by striking section 152(f)(1) and inserting section 7705(f)(1).
						(19)Section 170(g)(1) is amended by striking section 152 and inserting section 7705.
						(20)Section 170(g)(3) is amended by striking section 152(d)(2) and inserting section 7705(d)(2).
						(21)Section 172(d) is amended by striking paragraph (3).
						(22)Section 220(b)(6) is amended by striking with respect to whom a deduction under section 151 is allowable to and inserting who is a dependent of.
						(23)Section 220(d)(2)(A) is amended by striking section 152 and inserting section 7705.
						(24)Section 223(b)(6) is amended by striking with respect to whom a deduction under section 151 is allowable to and inserting who is a dependent of.
						(25)Section 223(d)(2)(A) is amended by striking section 152 and inserting section 7705.
						(26)Section 401(h) is amended by striking section 152(f)(1) in the last sentence and inserting section 7705(f)(1).
						(27)Section 402(l)(4)(D) is amended by striking section 152 and inserting section 7705.
						(28)Section 409A(a)(2)(B)(ii)(I) is amended by striking section 152(a) and inserting section 7705(a).
						(29)Section 501(c)(9) is amended by striking section 152(f)(1) and inserting section 7705(f)(1).
						(30)Section 529(e)(2)(B) is amended by striking section 152(d)(2) and inserting section 7705(d)(2).
						(31)Section 703(a)(2) is amended by striking subparagraph (A) and by redesignating subparagraphs (B)
			 through (F) as subparagraphs (A) through (E), respectively.
						(32)Section 874 is amended by striking subsection (b) and by redesignating subsection (c) as subsection
			 (b).
						(33)Section 891 is amended by striking under section 151 and.
						(34)Section 904(b) is amended by striking paragraph (1).
						(35)Section 931(b)(1) is amended by striking (other than the deduction under section 151, relating to personal exemptions).
						(36)Section 933 is amended—
							(A)by striking (other than the deduction under section 151, relating to personal exemptions) in paragraph (1), and
							(B)by striking (other than the deduction for personal exemptions under section 151) in paragraph (2).
							(37)Section 1212(b)(2)(B)(ii) is amended to read as follows:
							
								(ii)in the case of an estate or trust, the deduction allowed for such year under section 642(b)..
						(38)Section 1361(c)(1)(C) is amended by striking section 152(f)(1)(C) and inserting section 7705(f)(1)(C).
						(39)Section 1402(a) is amended by striking paragraph (7).
						(40)Section 2032A(c)(7)(D) is amended by striking section 152(f)(2) and inserting section 7705(f)(2).
						(41)Section 3402(m)(1) is amended by striking other than the deductions referred to in section 151 and.
						(42)Section 3402(r)(2) is amended by striking the sum of— and all that follows and inserting the standard deduction in effect under section 63(c)(1)(B)..
						(43)Section 5000A(b)(3)(A) is amended by striking section 152 and inserting section 7705.
						(44)Section 5000A(c)(4)(A) is amended by striking the number of individuals for whom the taxpayer is allowed a deduction under section 151 (relating
			 to allowance of deduction for personal exemptions) for the taxable year and inserting the sum of 1 (2 in the case of a joint return) plus the number of the taxpayer’s dependents for the
			 taxable year.
						(45)Section 6013(b)(3)(A) is amended—
							(A)by striking had less than the exemption amount of gross income in clause (ii) and inserting had no gross income,
							(B)by striking had gross income of the exemption amount or more in clause (iii) and inserting had any gross income, and
							(C)by striking the flush language following clause (iii).
							(46)Section 6103(l)(21)(A)(iii) is amended to read as follows:
							
								(iii)the number of the taxpayer’s dependents,.
						(47)Section 6213(g)(2) is amended by striking subparagraph (H).
						(48)Section 6334(d)(2) is amended to read as follows:
							
								(2)Exempt amount
									(A)In generalFor purposes of paragraph (1), the term exempt amount means an amount equal to—
										(i)the sum of the standard deduction and the personal exemption amount, divided by
										(ii)52.
										(B)Personal exemption amountFor purposes of subparagraph (A), the personal exemption amount is $3,900 multiplied by the number
			 of the taxpayer’s dependents for the taxable year in which the levy
			 occurs.
									(C)Inflation adjustmentIn the case of any taxable year beginning after 2014, the $3,900 amount in subparagraph (B) shall
			 be increased by an amount equal to—
										(i)such dollar amount, multiplied by
										(ii)the cost-of-living adjustment determined under section 1(c)(2)(A) for the calendar year in which
			 the taxable year begins.If any increase determined under the preceding sentence is not a multiple of $100, such increase
			 shall be rounded to the next lowest multiple of $100.(D)Verified statementUnless the taxpayer submits to the Secretary a written and properly verified statement specifying
			 the facts necessary to determine the proper amount under subparagraph (A),
			 subparagraph (A) shall be applied as if the taxpayer were a married
			 individual filing a separate return with no dependents..
						(49)Section 7702B(f)(2)(C)(iii) is amended by striking section 152(d)(2) and inserting section 7705(d)(2).
						(50)Section 7703(a) is amended by striking part V of subchapter B of chapter 1 and.
						(51)Section 7703(b)(1) is amended by striking section 152(f)(1) and all that follows and inserting section 7705(f)(1),.
						(52)Section 7705(a), as redesignated by this section, is amended by striking this subtitle and inserting subtitle A.
						(53)
							(A)Section 7705(d)(1)(B), as redesignated by this section, is amended by striking the exemption amount (as defined in section 151(d)) and inserting $3,900.
							(B)Section 7705(d), as redesignated by this section, is amended by adding at the end the following new
			 paragraph:
								
									(6)Inflation adjustmentIn the case of any calendar year beginning after 2014, the $3,900 amount in paragraph (1)(B) shall
			 be increased by an amount equal to—
										(A)such dollar amount, multiplied by
										(B)the cost-of-living adjustment determined under section 1(c)(2)(A) for such calendar year.If any increase determined under the preceding sentence is not a multiple of $100, such increase
			 shall be rounded to the next lowest multiple of $100..
							(54)The table of sections for chapter 79 is amended by adding at the end the following new item:
							
								
									Sec. 7705. Dependent defined..
						(h)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
					CSimplification of education incentives
				1201.American opportunity tax credit
					(a)In generalSection 25A is amended to read as follows:
						
							25A.American opportunity tax credit
								(a)In generalIn the case of an individual, there shall be allowed as a credit against the tax imposed by this
			 chapter for the taxable year an amount equal to the sum of—
									(1)100 percent of so much of the qualified tuition and related expenses paid by the taxpayer during
			 the taxable year (for education furnished to any eligible student for whom
			 an election is in effect under this section for such taxable year during
			 any academic period beginning in such taxable year) as does not exceed
			 $2,000, plus
									(2)25 percent of so much of such expenses so paid as exceeds the dollar amount in effect under
			 paragraph (1) but does not exceed twice such dollar amount.
									(b)Portion of credit refundableSo much of the credit allowable under subsection (a) (determined without regard to this subsection
			 and section 26(a) and after application of all other provisions of this
			 section) as does not exceed $1,500 shall be treated as a credit allowable
			 under subpart C (and not under this part). The preceding sentence shall
			 not apply to any taxpayer for any taxable year if such taxpayer is a child
			 to whom section 1(d) applies for such taxable year.
								(c)Limitation based on modified adjusted gross income
									(1)In generalThe amount allowable as a credit under subsection (a) for any taxable year shall be reduced (but
			 not below zero) by an amount which bears the same ratio to the amount so
			 allowable (determined without regard to this subsection and subsection (b)
			 but after application of all other provisions of this section) as—
										(A)the excess of—
											(i)the taxpayer’s modified adjusted gross income for such taxable year, over
											(ii)$43,000 (twice such amount in the case of a joint return), bears to
											(B)$20,000 (twice such amount in the case of a joint return).
										(2)Modified adjusted gross incomeFor purposes of this subsection, the term modified adjusted gross income means the adjusted gross income of the taxpayer for the taxable year increased by any amount
			 excluded from gross income under section 911, 931, or 933.
									(d)Other limitations
									(1)Credit allowed only for 4 taxable yearsAn election to have this section apply may not be made for any taxable year if such an election (by
			 the taxpayer or any other individual) is in effect with respect to such
			 student for any 4 prior taxable years.
									(2)Credit allowed only for first 4 years of postsecondary educationNo credit shall be allowed under subsection (a) for a taxable year with respect to the qualified
			 tuition and related expenses of an eligible student if the student has
			 completed (before the beginning of such taxable year) the first 4 years of
			 postsecondary education at an eligible educational institution.
									(e)DefinitionsFor purposes of this section—
									(1)Eligible studentThe term eligible student means, with respect to any academic period, a student who—
										(A)meets the requirements of section 484(a)(1) of the Higher Education Act of 1965 (20 U.S.C.
			 1091(a)(1)), as in effect on August 5, 1997, and
										(B)is carrying at least 1/2 the normal full-time work load for the course of study the student is
			 pursuing.
										(2)Qualified tuition and related expenses
										(A)In generalThe term qualified tuition and related expenses means tuition, fees, and course materials, required for enrollment or attendance of—
											(i)the taxpayer,
											(ii)the taxpayer’s spouse, or
											(iii)any dependent of the taxpayer,at an eligible educational institution for courses of instruction of such individual at such
			 institution.(B)Exception for education involving sports, etcSuch term does not include expenses with respect to any course or other education involving sports,
			 games, or hobbies, unless such course or other education is part of the
			 individual’s degree program.
										(C)Exception for nonacademic feesSuch term does not include student activity fees, athletic fees, insurance expenses, or other
			 expenses unrelated to an individual's academic course of instruction.
										(3)Eligible educational institutionThe term eligible educational institution means an institution—
										(A)which is described in section 481 of the Higher Education Act of 1965 (20 U.S.C. 1088), as in
			 effect on August 5, 1997, and
										(B)which is eligible to participate in a program under title IV of such Act.
										(f)Special rules
									(1)Identification requirementNo credit shall be allowed under subsection (a) to a taxpayer with respect to the qualified tuition
			 and related expenses of an individual unless the taxpayer includes the
			 name and taxpayer identification number of such individual, and the
			 employer identification number of any institution to which such expenses
			 were paid, on the return of tax for the taxable year.
									(2)Adjustment for certain scholarships, etc
										(A)In generalThe amount of qualified tuition and related expenses otherwise taken into account under subsection
			 (a) with respect to an individual for an academic period shall be reduced
			 (before the application of subsection (c)) by the sum of any amounts paid
			 for the benefit of such individual which are allocable to such period as—
											(i)a qualified scholarship which is excludable from gross income under section 117,
											(ii)an educational assistance allowance under chapter 30, 31, 32, 34, or 35 of title 38, United States
			 Code, or under chapter 1606 of title 10, United States Code, and
											(iii)a payment (other than a gift, bequest, devise, or inheritance within the meaning of section 102(a))
			 for such individual's educational expenses, or attributable to such
			 individual's enrollment at an eligible educational institution, which is
			 excludable from gross income under any law of the United States.
											(B)Coordination with Pell Grants not used for qualified tuition and related expensesFor purposes of subparagraph (A), the amount of any Federal Pell Grant under section 401 of the
			 Higher Education Act of 1965 (20 U.S.C. 1070a) shall be reduced (but not
			 below zero) by the amount of expenses (other than qualified tuition and
			 related expenses) which are taken into account in determining the cost of
			 attendance (as defined in section 472 of the Higher Education Act of 1965,
			 as in effect on the date of the enactment of this paragraph) of such
			 individual at an eligible educational institution for the academic period
			 for which the credit under this section is being determined.
										(3)Treatment of expenses paid by dependentIf an individual is a dependent of another taxpayer for a taxable year beginning in the calendar
			 year in which such individuals taxable year begins—
										(A)no credit shall be allowed under subsection (a) to such individual for such individual’s taxable
			 year, and
										(B)qualified tuition and related expenses paid by such individual during such individual’s taxable
			 year shall be treated for purposes of this section as paid by such other
			 taxpayer.
										(4)Treatment of certain prepaymentsIf qualified tuition and related expenses are paid by the taxpayer during a taxable year for an
			 academic period which begins during the first 3 months following such
			 taxable year, such academic period shall be treated for purposes of this
			 section as beginning during such taxable year.
									(5)Denial of double benefitNo credit shall be allowed under this section for any amount for which a deduction is allowed under
			 any other provision of this chapter.
									(6)No credit for married individuals filing separate returnsIf the taxpayer is a married individual (within the meaning of section 7703), this section shall
			 apply only if the taxpayer and the taxpayer’s spouse file a joint return
			 for the taxable year.
									(7)Nonresident aliensIf the taxpayer is a nonresident alien individual for any portion of the taxable year, this section
			 shall apply only if such individual is treated as a resident alien of the
			 United States for purposes of this chapter by reason of an election under
			 subsection (g) or (h) of section 6013.
									(g)Inflation adjustment
									(1)In generalIn the case of a taxable year beginning after 2018, the $2,000 amount in subsection (a)(1), the
			 $1,500 amount in subsection (b), and the $43,000 amount in subsection
			 (c)(1)(A)(ii) shall each be increased by an amount equal to—
										(A)such dollar amount, multiplied by
										(B)the cost-of-living adjustment determined under section 1(c)(2)(A) for the calendar year in which
			 the taxable year begins, determined by substituting calendar year 2017 for calendar year 2012 in clause (ii) thereof.
										(2)RoundingIf any amount as adjusted under paragraph (1) is not a multiple of $100 ($1,000 in the case of the
			 amount in subsection (c)(1)(A)(ii)), such amount shall be rounded to the
			 next lowest multiple of $100 ($1,000 in the case of the amount in
			 subsection (c)(1)(A)(ii)).
									(h)RegulationsThe Secretary may prescribe such regulations or other guidance as may be necessary or appropriate
			 to carry out this section, including regulations providing for a recapture
			 of the credit allowed under this section in cases where there is a refund
			 in a subsequent taxable year of any amount which was taken into account in
			 determining the amount of such credit..
					(b)Requirement To report tuition paid rather than tuition billedSection 6050S(b)(2)(B)(i) is amended by striking or the aggregate amount billed.
					(c)Conforming amendments
						(1)Section 72(t)(7)(B) of such Code is amended by striking section 25A(g)(2) and inserting section 25A(f)(2).
						(2)Section 529(c)(3)(B)(v)(I) of such Code is amended by striking section 25A(g)(2) and inserting section 25A(f)(2).
						(3)Section 529(e)(3)(B)(i) of such Code is amended by striking section 25A(b)(3) and inserting section 25A(d).
						(4)Section 530(d)(2)(C) of such Code is amended—
							(A)by striking section 25A(g)(2) in clause (i)(I) and inserting section 25A(f)(2), and
							(B)by striking Hope and Lifetime Learning credits in the heading and inserting American opportunity tax credit.
							(5)Section 530(d)(4)(B)(iii) of such Code is amended by striking section 25A(g)(2) and inserting section 25A(d)(4)(B).
						(6)Section 6050S(e) of such Code is amended by striking subsection (g)(2) and inserting subsection (f)(2).
						(7)Section 6211(b)(4)(A) of such Code is amended by striking subsection (i)(6) and inserting subsection (b).
						(8)Section 6213(g)(2)(J) of such Code is amended by striking TIN required under section 25A(g)(1) and inserting TIN, and employer identification number, required under section 25A(f)(1).
						(9)Section 1004(c) of division B of the American Recovery and Reinvestment Tax Act of 2009 is amended—
							(A)in paragraph (1)—
								(i)by striking section 25A(i)(6) each place it appears and inserting section 25A(b), and
								(ii)by striking with respect to taxable years beginning after 2008 and before 2018 each place it appears and inserting with respect to each taxable year,
								(B)in paragraph (2), by striking Section 25A(i)(6) and inserting Section 25A(b), and
							(C)in paragraph (3)(C), by striking subsection (i)(6) and inserting subsection (b).
							(10)The table of sections for subpart A of part IV of subchapter A of chapter 1 of the Internal Revenue
			 Code of 1986 is amended by striking the item relating to section 25A and
			 inserting the following new item:
							
								
									Sec. 25A. American opportunity tax credit..
						(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
					1202.Expansion of Pell Grant exclusion from gross income
					(a)In generalParagraph (1) of section 117(b) of the Internal Revenue Code of 1986 is amended—
						(1)by striking the period at the end and inserting , or,
						(2)by striking received by an individual as a scholarship and inserting the following:
							received by an individual—(A)as a scholarship, and
						(3)by adding at the end the following new subparagraph:
							
								(B)as a Federal Pell Grant under section 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a)..
						(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
					1203.Repeal of exclusion of income from United States savings bonds used to pay higher education tuition
			 and fees
					(a)In generalPart III of subchapter B of chapter 1 is amended by striking section 135 (and by striking the item
			 relating to such section in the table of sections for such part).
					(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
					1204.Repeal of deduction for interest on education loans
					(a)In generalPart VII of subchapter B of chapter 1 is amended by striking section 221 (and by striking the item
			 relating to such section in the table of sections for such part).
					(b)Conforming amendmentSection 62(a) is amended by striking paragraph (17).
					(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
					1205.Repeal of deduction for qualified tuition and related expenses
					(a)In generalPart VII of subchapter B of chapter 1 is amended by striking section 222 (and by striking the item
			 relating to such section in the table of sections for such part).
					(b)Conforming amendmentSection 62(a) is amended by striking paragraph (18).
					(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2013.
					1206.No new contributions to Coverdell education savings accounts
					(a)In generalSection 530(b)(1)(A) is amended to read as follows:
						
							(A)Except in the case of rollover contributions, no contribution will be accepted after December 31,
			 2014..
					(b)Rollovers to qualified tuition programs permittedSection 530(d)(5) is amended by inserting , or into (by purchase or contribution) a qualified tuition program (as defined in section 529), after into another Coverdell education savings account.
					(c)Effective dates
						(1)In generalExcept as otherwise provided in this subsection, the amendments made by this section shall apply to
			 contributions made after December 31, 2014.
						(2)Rollovers to qualified tuition programsThe amendments made by subsection (b) shall apply to distributions after December 31, 2014.
						1207.Repeal of exclusion for discharge of student loan indebtedness
					(a)In generalSection 108 is amended by striking subsection (f).
					(b)Conforming amendments
						(1)Section 3121(a)(20) is amended by striking 108(f)(4),.
						(2)Section 209(a)(17) of the Social Security Act is amended by striking 108(f)(4),.
						(3)Section 3231(e)(5) is amended by striking 108(f)(4),.
						(4)Section 3306(b)(16) is amended by striking 108(f)(4),.
						(5)Section 3401(a)(19) is amended by striking 108(f)(4),.
						(c)Effective dateThe amendments made by this section shall apply to amounts discharged after December 31, 2014.
					1208.Repeal of exclusion for qualified tuition reductions
					(a)In generalSection 117 is amended by striking subsection (d).
					(b)Conforming amendments
						(1)Section 117(c)(1) is amended—
							(A)by striking subsections (a) and (d) and inserting subsection (a), and
							(B)by striking or qualified tuition reduction.
							(2)Section 414(n)(3)(C) is amended by striking 117(d),.
						(3)Section 414(t)(2) is amended by striking 117(d),.
						(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
					1209.Repeal of exclusion for education assistance programs
					(a)In generalPart III of subchapter B of chapter 1 is amended by striking section 127 (and by striking the item
			 relating to such section in the table of sections for such part).
					(b)Conforming amendments
						(1)Section 125(f)(1) is amended by striking 127,.
						(2)Section 132(j)(8) is amended by striking which are not excludable from gross income under section 127.
						(3)Section 137(c) is amended to read as follows:
							
								(c)Adoption assistance program
									(1)In generalFor purposes of this section, an adoption assistance program is a separate written plan of an
			 employer for the exclusive benefit of such employer’s employees under
			 which the employer provides such employees with adoption assistance.
			 Except as provided in paragraph (6), such program must meet the
			 requirements of paragraphs (2), (3), and (4).
									(2)EligibilityThe program shall benefit employees who qualify under a classification set up by the employer and
			 found by the Secretary not to be discriminatory in favor of employees who
			 are highly compensated employees (within the meaning of section 414(q)) or
			 their dependents. For purposes of this paragraph, there shall be excluded
			 from consideration employees not included in the program who are included
			 in a unit of employees covered by an agreement which the Secretary of
			 Labor finds to be a collective bargaining agreement between employee
			 representatives and one or more employers, if there is evidence that
			 adoption assistance benefits were the subject of good faith bargaining
			 between such employee representatives and such employer or employers.
									(3)Principal shareholders or ownersNot more than 5 percent of the amounts paid or incurred by the employer for adoption assistance
			 during the year may be provided for the class of individuals who are
			 shareholders or owners (or their spouses or dependents), each of whom (on
			 any day of the year) owns more than 5 percent of the stock or of the
			 capital or profits interest in the employer.
									(4)Notification of employeesReasonable notification of the availability and terms of the program must be provided to eligible
			 employees.
									(5)No funding requiredA program referred to in paragraph (1) is not required to be funded.
									(6)Certain Federal programsAn adoption reimbursement program operated under section 1052 of title 10, United States Code
			 (relating to armed forces) or section 514 of title 14, United States Code
			 (relating to members of the Coast Guard) shall be treated as an adoption
			 assistance program for purposes of this section..
						(4)Section 414(n)(3)(C) is amended by striking 127,.
						(5)Section 414(t)(2) is amended by striking 127,.
						(6)Section 3121(a)(18) is amended by striking 127,.
						(7)Section 209(a)(15) of the Social Security Act is amended by striking 127 or.
						(8)Section 3231(e) is amended by striking paragraph (6).
						(9)Section 3306(b)(13) is amended by striking 127,.
						(10)Section 3401(a)(18) is amended by striking 127,.
						(11)Section 6039D(d)(1) is amended by striking 127,.
						(c)Effective dateThe amendments made by this section shall apply to amounts paid or incurred after December 31,
			 2014.
					1210.Repeal of exception to 10-percent penalty for higher education expenses
					(a)In generalSection 72(t)(2) is amended by striking subparagraph (E).
					(b)Conforming amendmentSection 72(t) is amended by striking paragraph (7).
					(c)Effective dateThe amendments made by this section shall apply to distributions after December 31, 2014.
					DRepeal of certain credits for individuals
				1301.Repeal of dependent care credit
					(a)In generalSubpart A of part IV of subchapter A of chapter 1 is amended by striking section 21 (and by
			 striking the item relating to such section in the table of sections for
			 such subpart).
					(b)Conforming amendments
						(1)
							(A)Section 129(a)(2) is amended by striking subparagraph (C).
							(B)Section 129(e) is amended by adding at the end the following new paragraph:
								
									(10)Marital statusRules similar to the rules of subsections (a) and (b) of section 7703 shall apply for purposes of
			 this section..
							(2)Section 129(e)(1) is amended to read as follows:
							
								(1)Dependent care assistance
									(A)In generalThe term dependent care assistance means employment-related expenses and the provision of services which constitute
			 employment-related expenses.
									(B)Employment-related expensesThe term employment-related expenses means amounts paid for the following expenses, but only if such expenses are incurred to enable
			 the employee to be gainfully employed for any period for which there are 1
			 or more qualifying individuals with respect to the employee:
										(i)expenses for household services, and
										(ii)expenses for the care of a qualifying individual.Such term shall not include any amount paid for services outside the employee’s household at a
			 camp where the qualifying individual stays overnight.(C)ExceptionEmployment-related expenses described in subparagraph (A) which are incurred for services outside
			 the employee’s household shall be taken into account only if incurred for
			 the care of—
										(i)a qualifying individual described in subparagraph (D)(i), or
										(ii)a qualifying individual (not described in subparagraph (D)(i)) who regularly spends at least 8
			 hours each day in the employee’s household.
										(D)Qualifying individualThe term qualifying individual means—
										(i)a dependent of the taxpayer (as defined in section 7705(a)(1)) who has not attained age 13,
										(ii)a dependent of the taxpayer (as defined in section 7705, determined without regard to subsections
			 (b)(1), (b)(2), and (d)(1)(B)) who is physically or mentally incapable of
			 caring for himself or herself and who has the same principal place of
			 abode as the taxpayer for more than one-half of such taxable year, or
										(iii)the spouse of the taxpayer, if the spouse is physically or mentally incapable of caring for himself
			 or herself and who has the same principal place of abode as the taxpayer
			 for more than one-half of such taxable year.
										(E) Dependent care centersEmployment-related expenses described in subparagraph (A) which are incurred for services provided
			 outside the employee’s household by a dependent care center shall be taken
			 into account only if—
										(i)such center complies with all applicable laws and regulations of a State or unit of local
			 government, and
										(ii)the requirements of subparagraph (B) are met.
										(F)Dependent care center definedFor purposes of this paragraph, the term dependent care center means any facility which—
										(i)provides care for more than six individuals (other than individuals who reside at the facility),
			 and
										(ii)receives a fee, payment, or grant for providing services for any of the individuals (regardless of
			 whether such facility is operated for profit).
										(G)Place of abodeFor purposes of this paragraph, an individual shall not be treated as having the same principal
			 place of abode as the taxpayer if at any time during the taxable year of
			 the taxpayer the relationship between the individual and the taxpayer is
			 in violation of local law.
									(H)Special dependency test in case of divorced parents, etc.If—
										(i)section 7705(e) applies to any child with respect to any calendar year, and
										(ii)such child is under the age of 13 or is physically or mentally incapable of caring for himself, in
			 the case of any taxable year beginning in such calendar year,such child shall be treated as a qualifying individual described in clause (i) or (ii) of
			 subparagraph (D) (whichever is appropriate) with respect to the custodial
			 parent (as defined in section 7705(e)(4)(A)), and shall not be treated as
			 a qualifying individual with respect to the noncustodial parent..
						(3)Section 6213(g)(2)(L) is amended by striking 21,.
						(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
					1302.Repeal of credit for adoption expenses
					(a)In generalSubpart A of part IV of subchapter A of chapter 1 is amended by striking section 23 (and by
			 striking the item relating to such section in the table of sections for
			 such subpart).
					(b)Conforming amendments
						(1)Section 137 is amended by striking subsections (d) and (e).
						(2)Subsections (d) and (e) of section 23 (prior to being stricken by subsection (a)) are each moved to
			 section 137 (after amendment by paragraph (1)) and inserted after
			 subsection (c) as new subsections (d) and (e), respectively.
						(3)Section 137(d)(1)(D), as amended by paragraphs (1) and (2), is amended by inserting (determined without regard to reimbursements under this section) before the period at the end.
						(4)Section 137(e), as amended by paragraphs (1) and (2), is amended by striking (as defined in section 217(h)(3)) and inserting (or any possession of the United States).
						(5)Section 137 is amended by redesignating subsection (f) as subsection (h), and by inserting before
			 subsection (h) (as so redesignated) the following new subsections:
							
								(f)Filing requirements
									(1)Married couples must file joint return
										(A)In generalIf the taxpayer is married at the close of the taxable year, subsection (a) shall apply to the
			 taxpayer only if the taxpayer and the taxpayer’s spouse file a joint
			 return for the taxable year.
										(B)Marital statusRules similar to the rules of subsections (a) and (b) of section 7703 shall apply for purposes of
			 this section.
										(2)Taxpayer must include TIN
										(A)In generalSubsection (a) shall apply with respect to any child only if the taxpayer includes (if known) the
			 name, age, and TIN of such child on the return of tax for the taxable
			 year.
										(B)Other methodsThe Secretary may, in lieu of the information referred to in subparagraph (A), require other
			 information meeting the purposes of subparagraph (A), including
			 identification of an agent assisting with the adoption.
										(g)Basis adjustmentsFor purposes of this subtitle, if the amount of any expenditure with respect to any property is
			 excluded from gross income under this section, the increase in the basis
			 of such property which would (but for this subsection) result from such
			 expenditure shall be reduced by the amount of such expenditure which is so
			 excluded..
						(6)Section 1016(a)(26) is amended by striking sections 23(g) and 137(e) and inserting section 137(g).
						(c)Effective date
						(1)In generalThe amendments made by this section shall apply to amounts paid or incurred after December 31,
			 2014.
						(2)Special needs adoptionsFor purposes of paragraph (1), any amount treated as paid by the taxpayer under section 23(a)(3) of
			 the Internal Revenue Code of 1986 (as in effect before its repeal by
			 subsection (a)) shall be treated as paid on the date that the adoption
			 referred to in such section becomes final.
						1303.Repeal of credit for nonbusiness energy property
					(a)In generalSubpart A of part IV of subchapter A of chapter 1 is amended by striking section 25C (and by
			 striking the item relating to such section in the table of sections of
			 such subpart).
					(b)Conforming amendmentSection 1016(a) is amended by striking paragraph (33).
					(c)Effective dateThe amendments made by this section shall apply to property placed in service after December 31,
			 2013.
					1304.Repeal of credit for residential energy efficient property
					(a)In generalSubpart A of part IV of subchapter A of chapter 1 is amended by striking section 25D (and by
			 striking the item relating to such section in the table of sections for
			 such subpart).
					(b)Conforming amendmentSection 1016(a) is amended by striking paragraph (34).
					(c)Effective dateThe amendment made by this section shall apply to property placed in service after December 31,
			 2014.
					1305.Repeal of credit for qualified electric vehicles
					(a)In generalSubpart B of part IV of subchapter A of chapter 1 is amended by striking section 30 (and by
			 striking the item relating to such section in the table of sections of
			 such subpart).
					(b)Conforming amendments
						(1)Section 1016(a) is amended by striking paragraph (25).
						(2)Section 6501(m) is amended by striking section 30(e)(6),.
						(c)Effective dateThe amendments made by this section shall apply to vehicles acquired after December 31, 2011.
					1306.Repeal of alternative motor vehicle credit
					(a)In generalSubpart B of part IV of subchapter A of chapter 1 is amended by striking section 30B (and by
			 striking the item relating to such section in the table of sections for
			 such subpart).
					(b)Conforming amendments
						(1)Section 38(b) is amended by striking paragraph (25).
						(2)Section 1016(a) is amended by striking paragraph (35).
						(3)Section 6501(m) is amended by striking 30B(h)(9),.
						(c)Effective dateThe amendment made by this section shall apply to property purchased after December 31, 2014.
					1307.Repeal of alternative fuel vehicle refueling property credit
					(a)In generalSubpart B of part IV of subchapter A of chapter 1 is amended by striking section 30C (and by
			 striking the item relating to such section in the table of sections for
			 such subpart).
					(b)Conforming amendments
						(1)Section 38(b) is amended by striking paragraph (26).
						(2)Section 1016(a) is amended by striking paragraph (36).
						(3)Section 6501(m) is amended by striking 30C(e)(5),.
						(c)Effective dateThe amendment made by this section shall apply to property placed in service after December 31,
			 2014.
					1308.Repeal of credit for new qualified plug-in electric drive motor vehicles
					(a)In generalSubpart B of part IV of subchapter A of chapter 1 is amended by striking section 30D (and by
			 striking the item relating to such section in the table of sections for
			 such subpart).
					(b)Conforming amendments
						(1)Section 38(b) is amended by striking paragraph (35).
						(2)Section 1016(a) is amended by striking paragraph (37).
						(3)Section 6501(m) is amended by striking 30D(e)(4),.
						(c)Effective dateThe amendments made by this section shall apply to vehicles acquired after December 31, 2014.
					1309.Repeal of credit for health insurance costs of eligible individuals
					(a)In generalSubpart C of part IV of subchapter A of chapter 1 is amended by striking section 35 (and by
			 striking the item relating to such section in the table of sections of
			 such subpart).
					(b)Conforming amendments
						(1)Chapter 77 is amended by striking section 7527 (and by striking the item relating to such section
			 in the table of sections of such chapter).
						(2)Section 4980B(f)(5)(C)(iv)(II) is amended by inserting as in effect before its repeal after section 35(c).
						(3)Section 6211(b)(4)(A) is amended by striking 35,.
						(c)Effective dateThe amendments made by this section shall apply to months beginning after December 31, 2013.
					1310.Repeal of first-time homebuyer credit
					(a)In generalSubpart C of part IV of subchapter A of chapter 1 is amended by striking section 36 (and by
			 striking the item relating to such section in the table of sections of
			 such subpart).
					(b)Conforming amendments
						(1)Section 26(b)(2) is amended by striking subparagraph (W).
						(2)Section 1400C(e) is amended by striking paragraph (4).
						(3)Section 6211(b)(4)(A) is amended by striking 36,.
						(4)Section 6213(g)(2) is amended by striking subparagraphs (O) and (P).
						(c)Effective dateThe amendments made by this section shall apply to residences purchased after June 30, 2011.
					EDeductions, exclusions, and certain other provisions
				1401.Exclusion of gain from sale of a principal residence
					(a)Requirement that residence be principal residence for 5 years during 8-Year periodSubsection (a) of section 121 is amended—
						(1)by striking 5-year period and inserting 8-year period, and
						(2)by striking 2 years and inserting 5 years.
						(b)Application to only 1 sale or exchange every 5 yearsParagraph (3) of section 121(b) is amended to read as follows:
						
							(3)Application to only 1 sale or exchange every 5 yearsSubsection (a) shall not apply to any sale or exchange by the taxpayer if, during the 5-year period
			 ending on the date of such sale or exchange, there was any other sale or
			 exchange by the taxpayer to which subsection (a) applied..
					(c)Phaseout based on modified adjusted gross incomeSection 121 is amended by adding at the end the following new subsection:
						
							(h)Phaseout based on modified adjusted gross income
								(1)In generalIf the modified adjusted gross income of the taxpayer for the taxable year exceeds $250,000 (twice
			 such amount in the case of a joint return), the amount which would (but
			 for this subsection) be excluded from gross income under subsection (a)
			 for such taxable year shall be reduced (but not below zero) by the amount
			 of such excess.
								(2)Modified adjusted gross incomeFor purposes of this subsection, the term modified adjusted gross income has the meaning given such term by section 2 determined after the application of this section but
			 without regard to this subsection..
					(d)Conforming amendments
						(1)The last paragraph of section 121(b) (relating to exclusion of gain allocated to nonqualified use)
			 is redesignated as paragraph (5).
						(2)The following provisions of section 121 are each amended by striking 5-year period each place it appears therein and inserting 8-year period:
							(A)Subsection (b)(5)(C)(ii)(I) (as redesignated by paragraph (1)).
							(B)Subsection (c)(1)(B)(i)(I).
							(C)Subsection (d)(7)(B).
							(D)Subparagraphs (A) and (B) of subsection (d)(9).
							(E)Subsection (d)(10)
							(F)Subsection (d)(12)(A).
							(3)Section 121(c)(1)(B)(ii) is amended by striking 2 years and inserting 5 years:
						(e)Effective dateThe amendments made by this section shall apply to sales and exchanges after December 31, 2014.
					1402.Mortgage interest
					(a)Modification of limitations
						(1)In generalParagraph (3) of section 163(h) is amended to read as follows:
							
								(3)Qualified residence interestFor purposes of this subsection—
									(A)In generalThe term qualified residence interest means any interest which is paid or accrued during the taxable year on indebtedness which—
										(i)is incurred in acquiring, constructing, or substantially improving any qualified residence
			 (determined as of the time the interest is accrued) of the taxpayer, and
										(ii)is secured by such residence.Such term also includes interest on any indebtedness secured by such residence resulting from the
			 refinancing of indebtedness meeting the requirements of the preceding
			 sentence (or this sentence); but only to the extent the amount of the
			 indebtedness resulting from such refinancing does not exceed the amount of
			 the refinanced indebtedness.(B)Limitation
										(i)In generalThe aggregate amount of indebtedness taken into account under subparagraph (A) for any period shall
			 not exceed $500,000 (half of such amount in the case of a married
			 individual filing a separate return).
										(ii)Phase-in of decreased limitationFor purposes of applying clause (i) with respect to any indebtedness incurred during a calendar
			 year after 2014 and before 2018, the $500,000 amount in clause (i) shall
			 be increased by the phase-in amount determined in accordance with the
			 following table:
											
												
														In the case of indebtedness incurred during:The phase-in amount is:
													
														2015$375,000
														2016$250,000
														2017$125,000
										(iii)Treatment of refinancings of indebtedness incurred during phase-in periodIn the case of any indebtedness which is incurred to refinance indebtedness to which clause (ii)
			 applies (or to which this clause applies), such refinanced indebtedness
			 shall be treated for purposes of clause (ii) as incurred on the date that
			 the original indebtedness was incurred to the extent the amount of the
			 indebtedness resulting from such refinancing does not exceed the amount of
			 the refinanced indebtedness.
										(C)Treatment of indebtedness incurred before January 1, 2015
										(i)In generalIn the case of any pre-January 1, 2015, indebtedness, this paragraph shall apply as in effect
			 immediately before the enactment of the Tax Reform Act of 2014.
										(ii)Reduction in dollar limitationThe limitation of subparagraph (B) (after application of clause (ii) thereof) shall be reduced (but
			 not below zero) by the aggregate amount of outstanding pre-January 1,
			 2015, indebtedness of the taxpayer with respect to which interest is
			 allowable as a deduction by reason of this subparagraph.
										(iii)Pre-January 1, 2015, indebtednessFor purposes of this subparagraph, the term pre-January 1, 2015, indebtedness means—
											(I)any indebtedness incurred before January 1, 2015, and
											(II)any indebtedness incurred on or after such date to refinance indebtedness described in subclause
			 (I) (or refinanced indebtedness meeting the requirements of this
			 subclause) to the extent the amount of the indebtedness resulting from
			 such refinancing does not exceed the amount of the refinanced
			 indebtedness.
											(D)Limitation on period of refinancingSubparagraphs (B)(iii) and (C)(iii)(II) shall not apply to any indebtedness after—
										(i)the expiration of the term of the original indebtedness, or
										(ii)if the principal of such original indebtedness is not amortized over its term, the expiration of
			 the term of the 1st refinancing of such indebtedness (or if earlier, the
			 date which is 30 years after the date of such 1st refinancing).
										(E)Coordination with certain exclusionsThe amount otherwise treated as qualified residence interest (determined without regard to this
			 subparagraph) with respect to any residence of the taxpayer for any
			 taxable year shall be reduced by the sum of the amounts excludable from
			 the gross income of such taxpayer under sections 107 and 119 with respect
			 to such residence..
						(2)Conforming amendments
							(A)Section 108(h)(2) is amended to read as follows:
								
									(2)Qualified principal residence indebtednessFor purposes of this section, the term qualified principal residence indebtedness means indebtedness described in section 163(h)(3) applied without regard to clauses (ii) and (iii)
			 of subparagraph (B) thereof and by substituting $2,000,000 for $500,000 in subparagraph (B)(i) thereof..
							(B)Section 163(h) is amended—
								(i)by striking subparagraph (E) in paragraph (3),
								(ii)by striking subparagraphs (E) and (F) in paragraph (4), and
								(iii)by striking paragraph (5).
								(C)Section 265(a)(6) is amended—
								(i)by striking an amount as— and all that follows and inserting an amount as a military housing allowance., and
								(ii)by striking parsonage and in the heading thereof.
								(b)Modification of reporting requirements
						(1)Information return requirementsParagraph (2) of section 6050H(b) is amended by striking and at the end of subparagraph (C), by redesignating subparagraph (D) as subparagraph (F) and by
			 inserting after subparagraph (C) the following new subparagraphs:
							
								(D)the amount of outstanding principal on the mortgage as of the beginning of such calendar year,
								(E)the date of the origination of the mortgage, and.
						(2)Statements to individualsParagraph (2) of section 6050H(d) is amended by striking subsection (b)(2)(C) and inserting subparagraphs (C), (D), and (E) of subsection (b)(2).
						(c)Effective dates
						(1)Modification of limitations
							(A)In generalThe amendments made by subsection (a) shall apply to interest paid or accrued in taxable years
			 beginning after December 31, 2014, with respect to indebtedness incurred
			 before, on, or after such date.
							(B)Treatment of grandfathered indebtednessFor application of the amendments made by subsection (a) to grandfathered indebtedness, see section
			 163(h)(3)(C) of the Internal Revenue Code of 1986 as amended by this
			 section.
							(2)Modification of reporting requirementsThe amendments made by subsection (b) shall apply to returns and statements for calendar years
			 after December 31, 2014.
						1403.Charitable contributions
					(a)2 percent floor on charitable deduction for individualsParagraph (3) of section 170(b) is amended to read as follows:
						
							(3)2 percent floor on charitable deduction for individualsThe amount of charitable contributions taken into account under this section as made by any
			 individual during a taxable year (determined without regard to subsection
			 (d)) shall be reduced by 2 percent of the taxpayer’s contribution base for
			 such taxable year. Such reduction shall apply—
								(A)first, to charitable contributions to which paragraph (1)(B) applies to the extent thereof,
								(B)second, to charitable contributions to which paragraph (1)(C) applies to the extent thereof, and
								(C)third, to charitable contributions to which paragraph (1)(A) applies to the extent thereof..
					(b)Extension of time for making charitable contributionsSubsection (a) of section 170 is amended by redesignating paragraphs (2) and (3) as paragraphs (3)
			 and (4), respectively, and by inserting after paragraph (1) the following
			 new paragraph:
						
							(2)Treatment of charitable contributions made by individuals before due date of returnIf any charitable contribution is made by an individual after the close of a taxable year but not
			 later than the due date (determined without regard to extensions) for the
			 return of tax for such taxable year, then the taxpayer may elect to treat
			 such charitable contribution as made in such taxable year. Such election
			 may be made only at the time of the filing of such return of tax and shall
			 be signified in such manner as the Secretary may provide..
					(c)Deduction for contributions of property generally limited to adjusted basis
						(1)In generalSubsection (e) of section 170 is amended—
							(A)by striking paragraphs (1) and (6),
							(B)by redesignating paragraphs (2), (3), (4), and (5) as paragraphs (3), (4), (5), and (6),
			 respectively, and
							(C)by inserting before paragraph (3) (as so redesignated) the following new paragraphs:
								
									(1)In generalExcept in the case of property to which paragraph (2) applies, the amount of any charitable
			 contribution of property otherwise taken into account under this section
			 shall be reduced by the amount of gain which would have been realized if
			 the property contributed had been sold by the taxpayer for its fair market
			 value (determined at the time of such contribution).
									(2)Special rule for certain property
										(A)In generalIn the case of property to which this paragraph applies, the amount of any charitable contribution
			 of property otherwise taken into account under this section shall be
			 reduced by the amount of gain which would not have been long-term capital
			 gain if the property contributed had been sold by the taxpayer at its fair
			 market value (determined at the time of such contribution).
										(B)Property to which this paragraph appliesThis paragraph shall apply to—
											(i)any contribution of tangible personal property if the use of such property by the donee is related
			 to the purpose or function constituting the basis for its exemption under
			 section 501 (or, in the case of a governmental unit, to any purpose or
			 function described in subsection (c)),
											(ii)any qualified conservation contribution (as defined in subsection (h)(1)),
											(iii)any qualified contribution (as defined in paragraph (4)(A)),
											(iv)any qualified research contribution (as defined in paragraph (5)(B)), and
											(v)any qualified appreciated stock (as defined in subsection (e)(6)).
											(C)Special rules for determining long-term capital gain
											(i)In generalFor purposes of applying this paragraph (other than in the case of gain to which section 1245(a),
			 1250(a), 1252(a), or 1254(a) applies), property which is property used in
			 the trade or business (as defined in section 1231(b)) shall be treated as
			 a capital asset.
											(ii)Contributions of stock in S corporationsFor purposes of applying this paragraph in the case of a charitable contribution of stock in an S
			 corporation, rules similar to the rules of section 751 shall apply in
			 determining whether gain on such stock would have been long-term capital
			 gain if such stock were sold by the taxpayer..
							(2)Repeal of special rules for food and book inventoryParagraph (4) of section 170(e), as redesignated by paragraph (1), is amended by striking
			 subparagraphs (C) and (D) and by redesignating subparagraph (E) as
			 subparagraph (C).
						(3)Conforming amendments
							(A)Section 170(e)(3), as redesignated by paragraph (1), is amended by striking paragraph (1) and inserting paragraphs (1) and (2).
							(B)Paragraphs (4) and (5) of section 170(e), as redesignated by paragraph (1), are each amended by
			 striking paragraph (1)(A) each place it appears and inserting paragraph (2)(A).
							(C)Section 170(e)(6), as redesignated by paragraph (1), is amended—
								(i)by striking all that precedes for purposes of this paragraph in subparagraph (B) and inserting the following:
									
										(6)Qualified appreciated stock
											(A)In generalExcept as provided in subparagraph (B),,
								(ii)by redesignating subparagraph (C) as subparagraph (B), and
								(iii)by striking in a contribution to which paragraph (1)(B)(ii) applies (determined without regard to this
			 paragraph) in subparagraph (B) as so redesignated.
								(d)Modification of income based contribution limitations
						(1)In generalSection 170(b)(1) is amended—
							(A)by striking 30 percent in subparagraph (B)(i) and inserting 25 percent, and
							(B)by striking 50 percent and inserting 40 percent in—
								(i)the flush matter at the end of subparagraph (A),
								(ii)subparagraph (B)(ii), and
								(iii)clauses (i), (iv)(I), and (v) of subparagraph (C) (as redesignated by paragraph (2)).
								(2)Repeal of special limitations for certain capital gain property
							(A)In generalParagraph (1) of section 170(b) is amended by striking subparagraphs (C) and (D) and by
			 redesignating subparagraphs (E), (F), and (G) as subparagraphs (C), (D),
			 and (E), respectively.
							(B)Conforming amendments
								(i)Section 170(b)(1)(A)(vii) is amended by striking subparagraph (F) and inserting subparagraph (D)
								(ii)Section 170(b)(1)(B)(ii) is amended by striking (determined without regard to subparagraph (C)).
								(iii)Section 170(b)(1)(C)(iii), as redesignated by paragraph (1), is amended by striking subparagraph (A), (B), (C) or (D) and inserting subparagraph (A) or (B).
								(iv)Section 170(b)(2)(B)(i)(I) is amended by striking paragraph (1)(E)(v) and inserting paragraph (1)(C)(v).
								(v)Section 545(b)(2) is amended by striking (D), and (E) and inserting and (C).
								(e)Qualified conservation contributions
						(1)Rules made permanent
							(A)In generalSubparagraph (C) of section 170(b)(1), as redesignated by subsection (d), is amended by striking
			 clause (vi).
							(B)Corporate farmers and ranchersSubparagraph (B) of section 170(b)(2) is amended by striking clause (iii).
							(2)Treatment of golf course easementsSubsection (h) of section 170 is amended by adding at the end the following new paragraph:
							
								(7)Special rule with respect to golf coursesAn interest in real property shall not be treated as a qualified real property interest for
			 purposes of this subsection if (at the time of the contribution of such
			 interest) such property is, or is reasonably expected to be, used as a
			 golf course..
						(3)Conforming amendments
							(A)Section 170(b)(1)(C)(iv)(II), as redesignated by subsection (d), is amended by striking made after the date of the enactment of this subparagraph.
							(B)Section 170(b)(2)(B)(i)(II) is amended by striking , in the case of contributions made after the date of the enactment of this subparagraph,.
							(f)Repeal of special rule for college athletic event seating rightsSection 170 is amended by striking subsection (l).
					(g)Repeal of special rule treating donee income from intellectual property as an additional charitable
			 contribution
						(1)In generalSection 170 is amended by striking subsection (m).
						(2)Conforming amendmentsSection 6050L is amended—
							(A)by striking subsection (b) and redesignating subsection (c) as subsection (b), and
							(B)by striking or (b) in subsection (b) (as redesignated by subparagraph (A)).
							(h)Effective date
						(1)In generalExcept as otherwise provided in this subsection, the amendments made by this section shall apply to
			 contributions made in taxable years beginning after December 31, 2014.
						(2)Qualified conservation contributionsThe amendments made by subsection (e) shall apply to contributions made in taxable years beginning
			 after December 31, 2013.
						1404.Denial of deduction for expenses attributable to the trade or business of being an employee
					(a)In generalPart IX of subchapter B of chapter 1 is amended by inserting after the item relating to section 262
			 the following new item:
						
							262A.Expenses attributable to being an employee
								(a)In generalExcept as otherwise provided in this section, no deduction shall be allowed with respect to any
			 trade or business of the taxpayer which consists of the performance of
			 services by the taxpayer as an employee.
								(b)Exception for above-the-Line deductionsSubsection (a) shall not apply to any deduction allowable (determined without regard to subsection
			 (a)) in determining adjusted gross income..
					(b)Repeal of certain above-the-Line trade and business deductions of employees
						(1)In generalParagraph (2) of section 62(a) is amended—
							(A)by striking subparagraphs (B), (C), and (D), and
							(B)by redesignating subparagraph (E) as subparagraph (B).
							(2)Conforming amendments
							(A)Section 62 is amended by striking subsections (b) and (d) and by redesignating subsections (c) and
			 (e) as subsections (b) and (c), respectively.
							(B)Section 62(a)(20) is amended by striking subsection (e) and inserting subsection (c).
							(c)Continued exclusion of working condition fringe benefitsSection 132(d) is amended by inserting (determined without regard to section 262A) after section 162.
					(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
					1405.Repeal of deduction for taxes not paid or accrued in a trade or business
					(a)In generalSubsection (b) of section 164 is amended by striking paragraphs (5) and (6) and inserting the
			 following new paragraph:
						
							(5)Limitation in case of individualsIn the case of a taxpayer other than a corporation—
								(A)paragraphs (1) and (2) of subsection (a) shall only apply to taxes which are paid or accrued in
			 carrying on a trade or business or an activity described in section 212,
			 and
								(B)paragraph (3) of subsection (a) shall not apply to State and local taxes..
					(b)Conforming amendments
						(1)Section 164(a) is amended by striking paragraph (6).
						(2)
							(A)Section 216(a) is amended by striking proportionate share of— and all that follows and inserting
								proportionate share of the interest allowable as a deduction to the corporation under section 163
			 which is paid or incurred by the corporation on its indebtedness
			 contracted—(1)in the acquisition, construction, alteration, rehabilitation, or maintenance of the houses or
			 apartment building, or
									(2)in the acquisition of the land on which the houses (or apartment building) are situated..
							(B)Section 216(b)(3)(B)(i) is amended—
								(i)by striking a share of such corporation’s real estate taxes described in subsection (a)(1) or in subclause (I), and
								(ii)by striking of such taxes, or of such interest, in subclause (II) and inserting of such interest.
								(C)Section 216(d) is amended by striking subsections (a)(1) and (a)(2) and inserting subsection (a).
							(3)Section 274(f) is amended by striking taxes, in the heading thereof.
						(4)Section 280A(b) is amended by striking taxes, in the heading thereof.
						(5)Section 911(c)(3)(A)(ii) is amended—
							(A)by striking and taxes, and
							(B)by striking or 164.
							(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
					1406.Repeal of deduction for personal casualty losses
					(a)In generalSubsection (c) of section 165 is amended by inserting and at the end of paragraph (1), by striking ; and at the end of paragraph (2) and inserting a period, and by striking paragraph (3).
					(b)Conforming amendments
						(1)Section 165 is amended by striking subsections (h) and (k).
						(2)Subsection (i) of section 165 is amended—
							(A)in paragraph (1)—
								(i)by striking (as defined by clause (ii) of subsection (h)(3)(C)), and
								(ii)by striking (as defined by clause (i) of such subsection),
								(B)by striking (as defined by subsection (h)(3)(C)(i) in paragraph (4), and
							(C)by adding at the end the following new paragraph:
								
									(5)Federally declared disasterFor purposes of this subsection—
										(A)Federally declared disasterThe term federally declared disaster means any disaster subsequently determined by the President of the United States to warrant
			 assistance by the Federal Government under the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act.
										(B)Disaster areaThe term disaster area means the area so determined to warrant such assistance..
							(3)
							(A)Section 165(l)(1) is amended by striking a loss described in subsection (c)(3) and inserting an ordinary loss described in subsection (c)(2).
							(B)Section 165(l) is amended—
								(i)by striking paragraph (5),
								(ii)by redesignating paragraphs (2), (3), and (4) as paragraphs (3), (4), and (5), respectively, and
								(iii)by inserting after paragraph (1) the following new paragraph:
									
										(2)Limitations
											(A)Deposit may not be federally insuredNo election may be made under paragraph (1) with respect to any loss on a deposit in a qualified
			 financial institution if part or all of such deposit is insured under
			 Federal law.
											(B)Dollar limitationWith respect to each financial institution, the aggregate amount of losses attributable to deposits
			 in such financial institution to which an election under paragraph (1) may
			 be made by the taxpayer for any taxable year shall not exceed $20,000
			 ($10,000 in the case of a separate return by a married individual). The
			 limitation of the preceding sentence shall be reduced by the amount of any
			 insurance proceeds under any State law which can reasonably be expected to
			 be received with respect to losses on deposits in such institution..
								(4)Section 172(b)(1)(F)(ii), prior to redesignation under title III, is amended—
							(A)by striking subclause (I) and by redesignating subclauses (II) and (III) as subclauses (I) and
			 (II), respectively, and
							(B)by striking subsection (h)(3)(C)(i) and inserting section 165(i)(5).
							(5)Section 172(d)(4)(C) is amended by striking paragraph (2) or (3) of section 165(c) and inserting section 165(c)(2).
						(6)Section 274(f) is amended by striking casualty losses, in the heading thereof.
						(7)Section 280A(b) is amended by striking casualty losses, in the heading thereof.
						(8)Section 873(b), as amended by the preceding provisions of this Act, is amended by striking
			 paragraph (1) and by redesignating paragraphs (2) and (3) as paragraphs
			 (1) and (2), respectively.
						(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
					1407.Limitation on wagering losses
					(a)In generalSection 165(d) is amended by adding at the end the following: For purposes of the preceding sentence, the term losses from wagering transactions includes any deduction otherwise allowable under this chapter incurred in carrying on any wagering
			 transaction..
					(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
					1408.Repeal of deduction for tax preparation expenses
					(a)In generalSection 212 is amended by adding or at the end of paragraph (1), by striking ; or at the end of paragraph (2) and inserting a period, and by striking paragraph (3).
					(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
					1409.Repeal of deduction for medical expenses
					(a)In generalPart VII of subchapter B of chapter 1 is amended by striking section 213 (and by striking the item
			 relating to such section in the table of sections for such part).
					(b)Conforming amendments
						(1)
							(A)Section 223 is amended by redesignating subsections (e), (f), (g), and (h) as subsections (f), (g),
			 (h), and (i), respectively, and by inserting after subsection (d) the
			 following new subsection:
								
									(e)Medical careFor purposes of this section—
										(1)In generalThe term medical care means amounts paid—
											(A)for the diagnosis, cure, mitigation, treatment, or prevention of disease, or for the purpose of
			 affecting any structure or function of the body,
											(B)for transportation primarily for and essential to medical care referred to in subparagraph (A),
											(C)for qualified long-term care services (as defined in section 7702B(c)), or
											(D)for insurance (including amounts paid as premiums under part B of title XVIII of the Social
			 Security Act, relating to supplementary medical insurance for the aged)
			 covering medical care referred to in subparagraphs (A) and (B) or for any
			 qualified long-term care insurance contract (as defined in section
			 7702B(b)).In the case of a qualified long-term care insurance contract (as defined in section 7702B(b)), only
			 eligible long-term care premiums (as defined in paragraph (7)) shall be
			 taken into account under subparagraph (D).(2)Amounts paid for certain lodging away from home treated as paid for medical careAmounts paid for lodging (not lavish or extravagant under the circumstances) while away from home
			 primarily for and essential to medical care referred to in paragraph
			 (1)(A) shall be treated as amounts paid for medical care if—
											(A)the medical care referred to in paragraph (1)(A) is provided by a physician in a licensed hospital
			 (or in a medical care facility which is related to, or the equivalent of,
			 a licensed hospital), and
											(B)there is no significant element of personal pleasure, recreation, or vacation in the travel away
			 from home.The amount taken into account under the preceding sentence shall not exceed $50 for each night for
			 each individual.(3)PhysicianThe term physician has the meaning given to such term by section 1861(r) of the Social Security Act (42 U.S.C.
			 1395x(r)).
										(4)Contracts covering other than medical careIn the case of an insurance contract under which amounts are payable for other than medical care
			 referred to in subparagraphs (A), (B) and (C) of paragraph (1)—
											(A)no amount shall be treated as paid for insurance to which paragraph (1)(D) applies unless the
			 charge for such insurance is either separately stated in the contract, or
			 furnished to the policyholder by the insurance company in a separate
			 statement,
											(B)the amount taken into account as the amount paid for such insurance shall not exceed such charge,
			 and
											(C)no amount shall be treated as paid for such insurance if the amount specified in the contract (or
			 furnished to the policyholder by the insurance company in a separate
			 statement) as the charge for such insurance is unreasonably large in
			 relation to the total charges under the contract.
											(5)Certain pre-paid contractsSubject to the limitations of paragraph (4), premiums paid during the taxable year by a taxpayer
			 before he attains the age of 65 for insurance covering medical care
			 (within the meaning of subparagraphs (A), (B), and (C) of paragraph (1))
			 for the taxpayer, his spouse, or a dependent after the taxpayer attains
			 the age of 65 shall be treated as expenses paid during the taxable year
			 for insurance which constitutes medical care if premiums for such
			 insurance are payable (on a level payment basis) under the contract for a
			 period of 10 years or more or until the year in which the taxpayer attains
			 the age of 65 (but in no case for a period of less than 5 years).
										(6)Cosmetic surgery
											(A)In generalThe term medical care does not include cosmetic surgery or other similar procedures, unless the surgery or procedure is
			 necessary to ameliorate a deformity arising from, or directly related to,
			 a congenital abnormality, a personal injury resulting from an accident or
			 trauma, or disfiguring disease.
											(B)Cosmetic surgery defined For purposes of this paragraph, the term cosmetic surgery means any procedure which is directed at improving the patient's appearance and does not
			 meaningfully promote the proper function of the body or prevent or treat
			 illness or disease.
											(7)Eligible long-term care premiums
											(A)In generalFor purposes of this section, the term eligible long-term care premiums means the amount paid during a taxable year for any qualified long-term care insurance contract
			 (as defined in section 7702B(b)) covering an individual, to the extent
			 such amount does not exceed the limitation determined under the following
			 table:
												
													
															In the case of an individual with an attained age before the close of the taxable year of:The limitation is:
														
															40 or less$200
															More than 40 but not more than 50$375
															More than 50 but not more than 60$750
															More than 60 but not more than 70$2,000
															More than 70$2,500
											(B)Indexing
												(i)In generalIn the case of any taxable year beginning after 1997, each dollar amount in subparagraph (A) shall
			 be increased by the medical care cost adjustment of such amount for such
			 calendar year. Any increase determined under the preceding sentence shall
			 be rounded to the nearest multiple of $10.
												(ii)Medical care cost adjustmentFor purposes of clause (i), the medical care cost adjustment for any calendar year is the
			 adjustment prescribed by the Secretary, in consultation with the Secretary
			 of Health and Human Services, for purposes of such clause. To the extent
			 that CPI (as defined section 1(c)), or any component thereof, is taken
			 into account in determining such adjustment, such adjustment shall be
			 determined by taking into account C-CPI-U (as so defined), or the
			 corresponding component thereof, in lieu of such CPI (or component
			 thereof), but only with respect to the portion of such adjustment which
			 relates to periods after December 31, 2014.
												(8)Certain payments to relatives treated as not paid for medical careAn amount paid for a qualified long-term care service (as defined in section 7702B(c)) provided to
			 an individual shall be treated as not paid for medical care if such
			 service is provided—
											(A)by the spouse of the individual or by a relative (directly or through a partnership, corporation,
			 or other entity) unless the service is provided by a licensed professional
			 with respect to such service, or
											(B)by a corporation or partnership which is related (within the meaning of section 267(b) or 707(b))
			 to the individual.For purposes of this paragraph, the term relative means an individual bearing a relationship to the individual which is described in any of
			 subparagraphs (A) through (G) of section 7705(d)(2). This paragraph shall
			 not apply for purposes of section 105(b) with respect to reimbursements
			 through insurance..
							(B)Section 72(t)(2)(D)(i)(III) is amended by striking section 213(d)(1)(D) and inserting section 223(e)(1)(D).
							(C)Section 104(a) is amended by striking section 213(d)(1) in the last sentence and inserting section 223(e)(1).
							(D)Section 105(b) is amended by striking section 213(d) and inserting section 223(e).
							(E)Section 139D is amended by striking section 213 and inserting section 223.
							(F)Section 162(l)(2) is amended by striking section 213(d)(10) and inserting section 223(e)(7).
							(G)Section 220(d)(2)(A) is amended by striking section 213(d) and inserting section 223(e).
							(H)Section 223(d)(2)(A) is amended by striking section 213(d) and inserting subsection (e)).
							(I)Section 419A(f)(2) is amended by striking section 213(d) and inserting section 223(e).
							(J)Section 501(c)(26)(A) is amended by striking section 213(d) and inserting section 223(e).
							(K)Section 2503(e) is amended by striking section 213(d) and inserting section 223(e).
							(L)Section 4980B(c)(4)(B)(i)(I) is amended by striking section 213(d) and inserting section 223(e).
							(M)Section 6041(f) is amended by striking section 213(d) and inserting section 223(e).
							(N)Section 7702B(a)(2) is amended by striking section 213(d) and inserting section 223(e).
							(O)Section 7702B(a)(4) is amended by striking section 213(d)(1)(D) and inserting section 223(e)(1)(D).
							(P)Section 7702B(d)(5) is amended by striking section 213(d)(10) and inserting section 223(e)(7).
							(Q)Section 9832(d)(3) is amended by striking section 213(d) and inserting section 223(e).
							(2)Section 72(t)(2)(B) is amended to read as follows:
							
								(B)Medical expensesDistributions made to an individual (other than distributions described in subparagraph (A), (C),
			 or (D) to the extent such distributions do not exceed the excess of—
									(i)the expenses paid by the taxpayer during the taxable year, not compensated for by insurance or
			 otherwise, for medical care (as defined in 223(e)) of the taxpayer, his
			 spouse, or a dependent (as defined in section 7705, determined without
			 regard to subsections (b)(1), (b)(2), and (d)(1)(B) thereof), over
									(ii)10 percent of the taxpayer’s adjusted gross income..
						(3)Section 105 is amended by striking subsection (f).
						(4)Section 162(l) is amended by striking paragraph (3).
						(5)Section 402(l) is amended by striking paragraph (7) and redesignating paragraph (8) as paragraph
			 (7).
						(6)Section 220(f) is amended by striking paragraph (6).
						(7)Section 223(f) is amended by striking paragraph (6).
						(8)Section 7702B(e) is amended by striking paragraph (2).
						(9)Section 7705(f)(7), as redesignated by this Act, is amended by striking sections 105(b), 132(h)(2)(B), and 213(d)(5) and inserting sections 105(b) and 132(h)(2)(B).
						(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
					1410.Repeal of disqualification of expenses for over-the-counter drugs under certain accounts and
			 arrangements
					(a)HSAsSubparagraph (A) of section 223(d)(2) is amended by striking the last sentence.
					(b)Archer MSAsSubparagraph (A) of section 220(d)(2) is amended by striking the last sentence.
					(c)Health flexible spending arrangements and health reimbursement arrangementsSection 106 is amended by striking subsection (f).
					(d)Effective dateThe amendments made by this section shall apply to expenses incurred after December 31, 2014.
					1411.Repeal of deduction for alimony payments and corresponding inclusion in gross income
					(a)In generalPart VII of subchapter B of chapter 1 is amended by striking section 215 (and by striking the item
			 relating to such section in the table of sections for such part).
					(b)Corresponding repeal of provisions providing for inclusion of alimony in gross income
						(1)Subsection (a) of section 61 is amended by striking paragraph (8) and by redesignating paragraphs
			 (9) through (15) as paragraphs (8) through (14), respectively.
						(2)Part II of subchapter B of chapter 1 is amended by striking section 71 (and by striking the item
			 relating to such section in the table of sections for such part).
						(3)Subpart F of part I of subchapter J of chapter 1 is amended by striking section 682 (and by
			 striking the item relating to such section in the table of sections for
			 such subpart).
						(c)Conforming amendments
						(1)Related to repeal of section 215
							(A)Section 62(a) is amended by striking paragraph (10).
							(B)Section 3402(m)(1) is amended by striking (other than paragraph (10) thereof).
							(2)Related to repeal of section 71
							(A)Section 121(d)(3) is amended—
								(i)by striking (as defined in section 71(b)(2)) in subparagraph (B), and
								(ii)by adding at the end the following new subparagraph:
									
										(C)Divorce or separation instrumentFor purposes of this paragraph, the term divorce or separation instrument means—
											(i)a decree of divorce or separate maintenance or a written instrument incident to such a decree,
											(ii)a written separation agreement, or
											(iii)a decree (not described in clause (i)) requiring a spouse to make payments for the support or
			 maintenance of the other spouse..
								(B)Section 220(f)(7) is amended by striking subparagraph (A) of section 71(b)(2) and inserting clause (i) of section 121(d)(3)(C).
							(C)Section 223(f)(7) is amended by striking subparagraph (A) of section 71(b)(2) and inserting clause (i) of section 121(d)(3)(C).
							(D)Section 382(l)(3)(B)(iii) is amended by striking section 71(b)(2) and inserting section 121(d)(3)(C).
							(E)Section 408(d)(6) is amended by striking subparagraph (A) of section 71(b)(2) and inserting clause (i) of section 121(d)(3)(C).
							(d)Effective dateThe amendments made by this section shall apply to—
						(1)any divorce or separation instrument (as defined in section 71(b)(2) of the Internal Revenue Code
			 of 1986 as in effect before the date of the enactment of this Act)
			 executed after December 31, 2014, and
						(2)any divorce or separation instrument (as so defined) executed on or before such date and modified
			 after such date if the modification expressly provides that the amendments
			 made by this section apply to such modification.
						1412.Repeal of deduction for moving expenses
					(a)In generalPart VII of subchapter B of chapter 1 is amended by striking section 217 (and by striking the item
			 relating to such section in the table of sections for such part).
					(b)Conforming amendments
						(1)Section 62(a) is amended by striking paragraph (15).
						(2)
							(A)Section 132(a) is amended by striking paragraph (6).
							(B)Section 82 is amended by striking Except as provided in section 132(a)(6), there and inserting There.
							(3)
							(A)Section 132 is amended by striking subsection (g).
							(B)Section 132(l) is amended by striking by striking subsections (e) and (g) and inserting subsection (e).
							(4)Section 274(m)(3) is amended by striking (other than section 217).
						(5)Section 3121(a) is amended by striking paragraph (11).
						(6)Section 209(a) of the Social Security Act is amended by striking paragraph (9).
						(7)Section 3306(b) is amended by striking paragraph (9).
						(8)Section 3401(a) is amended by striking paragraph (15).
						(9)Section 7872(f) is amended by striking paragraph (11).
						(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
					1413.Termination of deduction and exclusions for contributions to medical savings accounts
					(a)Termination of income tax deductionSection 220 is amended by adding at the end the following new subsection:
						
							(k)TerminationNo deduction shall be allowed under subsection (a) with respect to any taxable year beginning after
			 December 31, 2014..
					(b)Termination of exclusion for employer-Provided contributionsSection 106 is amended by striking subsection (b).
					(c)Conforming amendments
						(1)Section 62(a) is amended by striking paragraph (16).
						(2)Section 106(d) is amended by striking paragraph (2), by redesignating paragraph (3) as paragraph
			 (6), and by inserting after paragraph (1) the following new paragraphs:
							
								(2)No constructive receiptNo amount shall be included in the gross income of any employee solely because the employee may
			 choose between the contributions referred to in paragraph (1) and employer
			 contributions to another health plan of the employer.
								(3)Special rule for deduction of employer contributionsAny employer contribution to a health savings account (as so defined), if otherwise allowable as a
			 deduction under this chapter, shall be allowed only for the taxable year
			 in which paid.
								(4)Employer health savings account contribution required to be shown on returnEvery individual required to file a return under section 6012 for the taxable year shall include
			 on such return the aggregate amount contributed by employers to the health
			 savings accounts (as so defined) of such individual or such individual’s
			 spouse for such taxable year.
								(5)Health savings account contributions not part of COBRA coverageParagraph (1) shall not apply for purposes of section 4980B..
						(3)Section 223(b)(4) is amended by striking subparagraph (A) and by redesignating subparagraphs (B)
			 and (C) as subparagraphs (A) and (B), respectively.
						(4)Section 3231(e) is amended by striking paragraph (10) and by redesignating paragraphs (11) and (12)
			 as paragraphs (10) and (11), respectively.
						(5)Section 3306(b) is amended by striking paragraph (17).
						(6)Section 3401(a) is amended by striking paragraph (21).
						(7)Chapter 43 is amended by striking section 4980E (and by striking the item relating to such section
			 in the table of sections for such chapter).
						(8)Section 4980G is amended to read as follows:
							
								4980G.Failure of employer to make comparable health savings account contributions
									(a)In generalIn the case of an employer who makes a contribution to the health savings account of any employee
			 during a calendar year, there is hereby imposed a tax on the failure of
			 such employer to meet the requirements of subsection (d) for such calendar
			 year.
									(b)Amount of taxThe amount of the tax imposed by subsection (a) on any failure for any calendar year is the amount
			 equal to 35 percent of the aggregate amount contributed by the employer to
			 health savings accounts of employees for taxable years of such employees
			 ending with or within such calendar year.
									(c)Waiver by SecretaryIn the case of a failure which is due to reasonable cause and not to willful neglect, the Secretary
			 may waive part or all of the tax imposed by subsection (a) to the extent
			 that the payment of such tax would be excessive relative to the failure
			 involved.
									(d)Employer required To make comparable health savings account contributions for all participating
			 employees
										(1)In generalAn employer meets the requirements of this subsection for any calendar year if the employer makes
			 available comparable contributions to the health savings accounts of all
			 comparable participating employees for each coverage period during such
			 calendar year.
										(2)Comparable contributions
											(A)In generalFor purposes of paragraph (1), the term comparable contributions means contributions—
												(i)which are the same amount, or
												(ii)which are the same percentage of the annual deductible limit under the high deductible health plan
			 covering the employees.
												(B)Part-year employeesIn the case of an employee who is employed by the employer for only a portion of the calendar year,
			 a contribution to the health savings account of such employee shall be
			 treated as comparable if it is an amount which bears the same ratio to the
			 comparable amount (determined without regard to this subparagraph) as such
			 portion bears to the entire calendar year.
											(3)Comparable participating employees
											(A)In generalFor purposes of paragraph (1), the term comparable participating employees means all employees—
												(i)who are eligible individuals covered under any high deductible health plan of the employer, and
												(ii)who have the same category of coverage.
												(B)Categories of coverageFor purposes of subparagraph (B), the categories of coverage are self-only and family coverage.
											(4)Part-time employees
											(A)In general Paragraph (3) shall be applied separately with respect to part-time employees and other employees.
											(B)Part-time employeeFor purposes of subparagraph (A), the term part-time employee means any employee who is customarily employed for fewer than 30 hours per week.
											(5)Special rule for non-highly compensated employeesFor purposes of applying this section to a contribution to a health savings account of an employee
			 who is not a highly compensated employee (as defined in section 414(q)),
			 highly compensated employees shall not be treated as comparable
			 participating employees.
										(e)Controlled groupsFor purposes of this section, all persons treated as a single employer under subsection (b), (c),
			 (m), or (o) of section 414 shall be treated as 1 employer.
									(f)DefinitionsTerms used in this section which are also used in section 223 have the respective meanings given
			 such terms in section 223.
									(g)RegulationsThe Secretary shall issue regulations to carry out the purposes of this section..
						(9)Section 6051(a) is amended by striking paragraph (11).
						(10)Section 6051(a)(14)(A) is amended by striking paragraphs (11) and (12) and inserting paragraph (12).
						(d)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2014.
					1414.Repeal of 2-percent floor on miscellaneous itemized deductions
					(a)In generalPart 1 of subchapter B of chapter 1 is amended by striking section 67 (and the item relating to
			 such section in the table of sections for such part).
					(b)Conforming amendments
						(1)Section 642(b)(2)(C)(i)(II) is amended to read as follows:
							
								(II)by determining the adjusted gross income of the trust under the rules of section 2(b)(2) (without
			 the reference to section 642(b))..
						(2)Section 162(o) is amended by striking paragraph (2).
						(3)Section 302(b)(5) is amended by striking section 67(c)(2)(B) and inserting section 562(c)(2).
						(4)Section 562(c) is amended—
							(A)by striking (as defined in section 67(c)(2)(B)),
							(B)by striking (as so defined),
							(C)by striking Except in the case of and inserting the following:
								
									(1)In generalExcept in the case of, and
							(D)by adding at the end the following new paragraph:
								
									(2)Publicly offered regulated investment companyFor purposes of this subsection—
										(A)In generalThe term publicly offered regulated investment company means a regulated investment company the shares of which are—
											(i)continuously offered pursuant to a public offering (within the meaning of section 4 of the
			 Securities Act of 1933, as amended (15 U.S.C. 77a to 77aa)),
											(ii)regularly traded on an established securities market, or
											(iii)held by or for no fewer than 500 persons at all times during the taxable year.
											(B)Secretary may reduce 500 person requirementThe Secretary may by regulation decrease the minimum shareholder requirement of clause (i)(III) in
			 the case of regulated investment companies which experience a loss of
			 shareholders through net redemptions of their shares..
							(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
					1415.Repeal of overall limitation on itemized deductions
					(a)In generalPart 1 of subchapter B of chapter 1 is amended by striking section 68 (and the item relating to
			 such section in the table of sections for such part).
					(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
					1416.Deduction for amortizable bond premium allowed in determining adjusted gross income
					(a)In generalSubsection (a) of section 62, as amended by section 1411, is amended by inserting after paragraph
			 (9) the following new paragraph:
						
							(10)Amortizable bond premiumThe deduction allowed under section 171(a)(1)..
					(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
					1417.Repeal of exclusion, etc., for employee achievement awards
					(a)In generalSection 74 is amended by striking subsection (c).
					(b)Repeal of limitation on deductionSection 274 is amended by striking subsection (j).
					(c)Conforming amendments
						(1)Section 102(c)(2) is amended by striking the first sentence.
						(2)Section 414(n)(3)(C) is amended by striking 274(j),.
						(3)Section 414(t)(2) is amended by striking 274(j),.
						(4)Section 3121(a)(20) is amended by striking 74(c),.
						(5)Section 209(a)(17) of the Social Security Act is amended by striking 74(c),.
						(6)Section 3231(e)(5) is amended by striking 74(c),.
						(7)Section 3306(b)(16) is amended by striking 74(c),.
						(8)Section 3401(a)(19) is amended by striking 74(c),.
						(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
					1418.Clarification of special rule for certain governmental plans
					(a)Treatment of beneficiariesSection 105(j)(1) is amended—
						(1)by striking the taxpayer and inserting an employee, spouse, dependent (as defined for purposes of subsection (b)), or child (as so
			 defined), and
						(2)by striking deceased plan participant’s beneficiary and inserting deceased employee’s beneficiary who is not a surviving spouse, dependent (as so defined), or child
			 (as so defined).
						(b)Application to political subdivisions of StatesSection 105(j)(2) is amended—
						(1)by inserting or established by or on behalf of a State or political subdivision thereof  after public retirement system, and
						(2)by inserting or 501(c)(9) after section 115 in subparagraph (B) thereof.
						(c)Effective dateThe amendments made by this section shall apply to payments after the date of the enactment of this
			 Act.
					1419.Limitation on exclusion for employer-provided housing
					(a)In generalSection 119 is amended by adding at the end the following new subsection:
						
							(e)Limitation on exclusion of lodging
								(1)In generalThe aggregate amount excluded from gross income of the taxpayer under subsections (a) and (d) with
			 respect to lodging for any taxable year shall not exceed $50,000 (half
			 such amount in the case of a married individual filing a separate return).
								(2)Limitation to 1 homeSubsections (a) and (d) (separately and in combination) shall not apply with respect to more than 1
			 residence of the taxpayer at any given time. In the case of a joint
			 return, the preceding sentence shall apply separately to each spouse for
			 any period during which each spouse resides separate from the other spouse
			 in a residence which is provided in connection with the employment of each
			 spouse, respectively..
					(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2014.
					1420.Fringe benefits
					(a)Repeal of special rule for air transportation by parent of employeeSubsection (h) of section 132 is amended by striking paragraph (3).
					(b)Transportation and parking
						(1)Freeze at current levels
							(A)In generalParagraph (2) of section 132(f) is amended—
								(i)in subparagraph (A) by striking $100 and inserting $130, and
								(ii)in subparagraph (B) by striking $175 and inserting $250.
								(B)Inflation adjustmentSubsection (f) of such section is amended by striking paragraph (6) and redesignating paragraph (7)
			 as paragraph (6).
							(2)Repeal of bicycle benefit
							(A)In generalParagraph (1) of section 132(f) is amended by striking subparagraph (D).
							(B)Conforming amendments
								(i)Section 132(f)(2) is amended by inserting and at the end of subparagraph (A), by striking and at the end of subparagraph (B) and inserting a period, and by striking subparagraph (C).
								(ii)Section 132(f)(4) is amended by striking (other than a qualified bicycle commuting reimbursement).
								(iii)Section 132(f)(5) is amended by striking subparagraph (F).
								(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
					1421.Repeal of exclusion of net unrealized appreciation in employer securities
					(a)In generalSection 402(e) is amended by striking paragraph (4).
					(b)Conforming amendments
						(1)Section 401(k)(10) is amended by striking subparagraph (B) and inserting the following new
			 subparagraphs:
							
								(B)Distributions must be lump sum distributionsA termination shall not be treated as described in subparagraph (A) with respect to any employee
			 unless the employee receives a lump sum distribution by reason of the
			 termination.
								(C)Lump-sum distribution definedFor purposes of this paragraph—
									(i)In generalThe term lump sum distribution means the distribution or payment within one taxable year of the recipient of the balance to the
			 credit of an employee which becomes payable to the recipient from a trust
			 which forms a part of a plan described in section 401(a) and which is
			 exempt from tax under section 501 or from a plan described in section
			 403(a). Such term includes a distribution of an annuity contract from—
										(I)a trust which forms a part of a plan described in section 401(a) and which is exempt from tax under
			 section 501(a), or
										(II)an annuity plan described in section 403(a).For purposes of this clause, a distribution to two or more trusts shall be treated as a
			 distribution to one recipient.(ii)Aggregation of certain trusts and plansFor purposes of determining the balance to the credit of an employee under clause (i)—
										(I)all trusts which are part of a plan shall be treated as a single trust, all pension plans
			 maintained by the employer shall be treated as a single plan, all
			 profit-sharing plans maintained by the employer shall be treated as a
			 single plan, and all stock bonus plans maintained by the employer shall be
			 treated as a single plan, and
										(II)trusts which are not qualified trusts under section 401(a) and annuity contracts which do not
			 satisfy the requirements of section 404(a)(2) shall not be taken into
			 account.
										(iii)Community property lawsThe provisions of this subparagraph shall be applied without regard to community property laws.
									(iv)Balance to credit of employee not to include amounts payable under qualified domestic relations
			 orderThe balance to the credit of an employee shall not include any amount payable to an alternate payee
			 under a qualified domestic relations order (within the meaning of section
			 414(p)).
									(v)Transfers to cost-of-living arrangement not treated as distributionThe balance to the credit of an employee under a defined contribution plan shall not include any
			 amount transferred from such defined contribution plan to a qualified
			 cost-of-living arrangement (within the meaning of section 415(k)(2)) under
			 a defined benefit plan. (vii)
									(vi)Lump-sum distributions of alternate payeesIf any distribution or payment of the balance to the credit of an employee would be treated as a
			 lump-sum distribution, then, for purposes of this paragraph, the payment
			 under a qualified domestic relations order (within the meaning of section
			 414(p)) of the balance to the credit of an alternate payee who is the
			 spouse or former spouse of the employee shall be treated as a lump-sum
			 distribution. For purposes of this clause, the balance to the credit of
			 the alternate payee shall not include any amount payable to the employee.
									(vii)Exclusion of accumulate deductible employee contributionsFor purposes of this subparagraph, the balance to the credit of the employee does not include the
			 accumulated deductible employee contributions under the plan (within the
			 meaning of section 72(o)(5))..
						(2)Section 3405(e) is amended by striking paragraph (8).
						(c)Effective dateThe amendments made by this section shall apply to distributions after December 31, 2014.
					1422.Consistent basis reporting between estate and person acquiring property from decedent
					(a)Property acquired from a decedentSection 1014 is amended by adding at the end the following new subsection:
						
							(f)Basis must be consistent with estate tax returnFor purposes of this section—
								(1)In generalThe basis of any property to which subsection (a) applies shall not exceed—
									(A)in the case of property the final value of which has been determined for purposes of the tax
			 imposed by chapter 11 on the estate of such decedent, such value, and
									(B)in the case of property not described in subparagraph (A) and with respect to which a statement has
			 been furnished under section 6035(a) identifying the value of such
			 property, such value.
									(2)ExceptionParagraph (1) shall only apply to any property whose inclusion in the decedent’s estate increased
			 the liability for the tax imposed by chapter 11 (reduced by credits
			 allowable against such tax) on such estate.
								(3)RegulationsThe Secretary may by regulations provide exceptions to the application of this subsection..
					(b)Information reporting
						(1)In generalSubpart A of part III of subchapter A of chapter 61 is amended by inserting after section 6034A the
			 following new section:
							
								6035.Basis information to persons acquiring property from decedent
									(a)Information with respect to property acquired from decedents
										(1)In generalThe executor of any estate required to file a return under section 6018(a) shall furnish to the
			 Secretary and to each person acquiring any interest in property included
			 in the decedent’s gross estate for Federal estate tax purposes a statement
			 identifying the value of each interest in such property as reported on
			 such return and such other information with respect to such interest as
			 the Secretary may prescribe.
										(2)Statements by beneficiariesEach person required to file a return under section 6018(b) shall furnish to the Secretary and to
			 each other person who holds a legal or beneficial interest in the property
			 to which such return relates a statement identifying the information
			 described in paragraph (1).
										(3)Time for furnishing statement
											(A)In generalEach statement required to be furnished under paragraph (1) or (2) shall be furnished at such time
			 as the Secretary may prescribe, but in no case at a time later than the
			 earlier of—
												(i)the date which is 30 days after the date on which the return under section 6018 was required to be
			 filed (including extensions, if any), or
												(ii)the date which is 30 days after the date such return is filed.
												(B)AdjustmentsIn any case in which there is an adjustment to the information required to be included on a
			 statement filed under paragraph (1) or (2) after such statement has been
			 filed, a supplemental statement under such paragraph shall be filed not
			 later than the date which is 30 days after such adjustment is made.
											(b)RegulationsThe Secretary shall prescribe such regulations as necessary to carry out this section, including
			 regulations relating to—
										(1)the application of this section to property with regard to which no estate tax return is required
			 to be filed, and
										(2)situations in which the surviving joint tenant or other recipient may have better information than
			 the executor regarding the basis or fair market value of the property..
						(2)Penalty for failure to file
							(A)ReturnSection 6724(d)(1) is amended by striking and at the end of subparagraph (B), by striking the period at the end of subparagraph (C) and
			 inserting , and, and by adding at the end the following new subparagraph:
								
									(D)any statement required to be filed with the Secretary under section 6035..
							(B)StatementSection 6724(d)(2) is amended by striking or at the end of subparagraph (GG), by striking the period at the end of subparagraph (HH) and
			 inserting , or, and by adding at the end the following new subparagraph:
								
									(II)section 6035 (other than a statement described in paragraph (1)(D))..
							(3)Clerical amendmentThe table of sections for subpart A of part III of subchapter A of chapter 61 is amended by
			 inserting after the item relating to section 6034A the following new item:
							
								
									Sec. 6035. Basis information to persons acquiring property from decedent..
						(c)Penalty for inconsistent reporting
						(1)In generalSubsection (b) of section 6662 is amended by inserting after paragraph (7) the following new
			 paragraph:
							
								(8)Any inconsistent estate basis..
						(2)Inconsistent basis reportingSection 6662 is amended by adding at the end the following new subsection:
							
								(k)Inconsistent estate basis reportingFor purposes of this section, the term inconsistent estate basis means the portion of the understatement which is attributable to in the case of property acquired
			 from a decedent, a basis determination with respect to such property which
			 is not consistent with the value of such property as determined under
			 section 1014(f)..
						(d)Effective dateThe amendments made by this section shall apply to transfers for which an estate tax return is
			 filed after the date of the enactment of this Act.
					FEmployment tax modifications
				1501.Modifications of deduction for Social Security taxes in computing net earnings from self-employment
					(a)In generalParagraph (12) of section 1402(a) is amended to read as follows:
						
							(12)in lieu of the deduction allowable under section 164(f) (relating to deduction for one-half of
			 self-employment taxes), there shall be allowed as a deduction an amount
			 equal to the sum of—
								(A)7.1064 percent of so much of the individual’s net earnings from self-employment for the taxable
			 year (determined without regard to this paragraph) as does not exceed an
			 amount equal to the product of 1.0765 and the excess (if any) of—
									(i)the contribution and benefit base (as determined under section 230 of the Social Security Act) in
			 effect for the calendar year in which the taxable year begins, over
									(ii)the wages (within the meaning of subsection (b)(1)) paid to the individual during such taxable
			 year, plus
									(B)1.4293 percent of the excess (if any) of the individual’s net earnings from self-employment for the
			 taxable year (determined without regard to this paragraph) over the amount
			 of such net earnings taken into account under subparagraph (A);.
					(b)Coordination with benefitsParagraph (11) of section 211(a) of the Social Security Act is amended to read as follows:
						
							(11)in lieu of the deduction allowable under section 164(f) of the Internal Revenue Code of 1986
			 (relating to deduction for one-half of self-employment taxes), there shall
			 be allowed as a deduction an amount equal to the sum of—
								(A)7.1064 percent of so much of the individual's net-earnings from self-employment for the taxable
			 year (determined without regard to this paragraph) as does not exceed an
			 amount equal to the product of 1.0765 and the excess (if any) of—
									(i)the contribution and benefit base (as determined under section 230) in effect for the calendar year
			 in which the taxable year begins,
									(ii)the wages (within the meaning of section 1402(b)(1) of the Internal Revenue Code of 1986) paid to
			 the individual during such taxable year, plus
									(B)1.4293 percent of the excess (if any) of such net earnings over the amount of such net earnings
			 taken into account under subparagraph (A);.
					(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
					1502.Determination of net earnings from self-employment
					(a)Pro rata share of S corporation items included as net earnings from self-Employment
						(1)In generalSection 1402(a) is amended by inserting , plus (notwithstanding subsection (c)(2)) his pro rata share of nonseparately computed income or
			 loss (as defined in section 1366(a)(2)) from any trade or business carried
			 on by an S corporation in which he is a shareholder before ; except that in the matter preceding paragraph (1).
						(2)Application of adjustmentsSection 1402(a) is amended by inserting and such pro rata share of S corporation nonseparately computed income or loss after such distributive share of partnership ordinary income or loss in the matter preceding paragraph (1).
						(3)Conforming amendmentsSection 211(a) of the Social Security Act is amended in the matter preceding paragraph (1)—
							(A)by inserting , plus (notwithstanding subsection (c)(2)) his pro rata share of nonseparately computed income or
			 loss (as defined in section 1366(a)(2) of the Internal Revenue Code of
			 1986)from any trade or business carried on by an S corporation in which he
			 is a shareholder before ; except that, and
							(B)by inserting and such pro rata share of S corporation nonseparately computed income or loss after such distributive share of partnership ordinary income or loss.
							(b)Repeal of exception for limited partners
						(1)In generalSection 1402(a) is amended by striking paragraph (13).
						(2)Conforming amendmentSection 211(a) of the Social Security Act is amended by striking paragraph (12).
						(c)Deduction for return on invested capital
						(1)In generalSection 1402 is amended by adding at the end the following new subsection:
							
								(m)Deduction for return on invested capital
									(1)In generalAn individual’s net earnings from self-employment shall be reduced (but not below zero) by the
			 lesser of—
										(A)30 percent of the sum of—
											(i)such individual’s pass-through net earnings from self-employment, and
											(ii)such individual’s wages (as defined in section 3121) paid with respect to any trade or business
			 carried on by an S corporation in which he is a shareholder, or
											(B)such individual’s pass-through net earnings from self-employment.
										(2)Pass-through net earnings from self-employmentFor purposes of this subsection, the term pass-through net earnings from self-employment means net earnings from self-employment (as computed under subsection (a) without regard to this
			 subsection) determined without regard to any trade or business carried on
			 by the individual.
									(3)100 percent deduction where no material participation
										(A)In generalIf an individual does not have material participation with respect to an entity (as determined
			 under subparagraph (B)), in lieu of the reduction provided under paragraph
			 (1) such individual’s net earnings from self-employment shall be reduced
			 (but not below zero) by the sum of—
											(i)the reduction determined under paragraph (1) applied—
												(I)by substituting 100 percent for 30 percent in subparagraph (A) thereof, and
												(II)by determining pass-through net earnings from self-employment by only taking into account
			 distributive and pro rata shares from non-participation entities, and
												(III)by only taking into account under subparagraph (A)(ii) thereof wages paid with respect to trades or
			 businesses carried on by S corporations which are non-participation
			 entities, plus
												(ii)the reduction determined under paragraph (1) applied—
												(I)by determining pass-through net earnings from self-employment by not taking into account any
			 distributive or pro rata share from a non-participation entity, and
												(II)by not taking into account under subparagraph (A)(ii) thereof any wages paid with respect to trades
			 or businesses carried on by an S corporation which is a non-participation
			 entity.
												(B)Material participationFor purposes of this paragraph—
											(i)In generalAn individual does not have material participation with respect to an entity (hereafter referred to
			 as the top-tier entity) if such individual demonstrates to the
			 satisfaction of the Secretary that such individual—
												(I)does not materially participate (as determined under section 469(h) without regard to paragraph (2)
			 thereof) in any activity carried on by such top-tier entity, and
												(II)does not materially participate (as so determined) in any activity carried on by any entity in
			 which such top-tier entity holds (directly or indirectly) any interest.
												(ii)Family attributionFor purposes of applying clause (i), the participation of any individual in any activity shall also
			 be treated as performed by such individual’s spouse and the lineal
			 descendants of such individual and such individual’s spouse.
											(C)Non-participation entityFor purposes of this paragraph, the term non-participation entity means, with respect to any individual, any entity with respect to which such individual does not
			 have material participation (as determined under subparagraph (B))..
						(2)Conforming amendmentSection 211 of the Social Security Act is amended by adding at the end the following new
			 subsection:
							
								(l)Deduction for return on invested capital
									(1)In generalAn individual’s net earnings from self-employment shall be reduced (but not below zero) by the
			 lesser of—
										(A)30 percent of the sum of—
											(i)such individual’s pass-through net earnings from self-employment, and
											(ii)such individual’s wages (as defined in section 209) paid with respect to any trade or business
			 carried on by an S corporation in which he is a shareholder, or
											(B)such individual’s pass-through net earnings from self-employment.
										(2)Pass-through net earnings from self-employmentFor purposes of this subsection, the term pass-through net earnings from self-employment means net earnings from self-employment (as computed under subsection (a) without regard to this
			 subsection) determined without regard to any trade or business carried on
			 by the individual.
									(3)100 percent deduction where no material participation
										(A)In generalIf an individual does not have material participation with respect to an entity (as determined
			 under subparagraph (B)), in lieu of the reduction provided under paragraph
			 (1) such individual’s net earnings from self-employment shall be reduced
			 (but not below zero) by the sum of—
											(i)the reduction determined under paragraph (1) applied—
												(I)by substituting 100 percent for 30 percent in subparagraph (A) thereof, and
												(II)by determining pass-through net earnings from self-employment by only taking into account
			 distributive and pro rata shares from non-participation entities, and
												(III)by only taking into account under subparagraph (A)(ii) thereof wages paid with respect to trades or
			 businesses carried on by S corporations which are non-participation
			 entities, plus
												(ii)the reduction determined under paragraph (1) applied—
												(I)by determining pass-through net earnings from self-employment by not taking into account any
			 distributive or pro rata share from a nonparticipation entity, and
												(II)by not taking into account under subparagraph (A)(ii) thereof any wages paid with respect to trades
			 or businesses carried on by an S corporation which is a nonparticipation
			 entity.
												(B)Material participationFor purposes of this paragraph—
											(i)In generalAn individual does not have material participation with respect to an entity (hereafter referred to
			 as the top-tier entity) if such individual demonstrates to the
			 satisfaction of the Secretary of the Treasury under section 1402(m) of the
			 Internal Revenue Code of 1986 that such individual—
												(I)does not materially participate (as determined under section 469(h) of the Internal Revenue Code of
			 1986 without regard to paragraph (2) thereof) in any activity carried on
			 by such top-tier entity, and
												(II)does not materially participate (as so determined) in any activity carried on by any entity in
			 which such top-tier entity holds (directly or indirectly) any interest.
												(ii)Family attributionFor purposes of applying clause (i), the participation of any individual in any activity shall also
			 be treated as performed by such individual’s spouse and the lineal
			 descendants of such individual and such individual’s spouse.
											(C)Nonparticipation entityFor purposes of this paragraph, the term nonparticipation entity means, with respect to any individual, any entity with respect to which such individual does not
			 have material participation (as determined under subparagraph (B))..
						(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
					1503.Repeal of exemption from FICA taxes for certain foreign workers
					(a)In generalSubsection (b) of section 3121 is amended by striking paragraphs (1) and (19).
					(b)Coordination with benefitsSubsection (a) of section 210 of the Social Security Act is amended by striking paragraphs (1) and
			 (19).
					(c)Railroad retirement taxParagraph (1) of section 3231(e) is amended by striking the third sentence.
					(d)Effective dateThe amendments made by this section shall apply to remuneration received for services performed
			 after December 31, 2014.
					1504.Repeal of exemption from FICA taxes for certain students
					(a)In generalParagraph (10) of section 3121(b) is amended—
						(1)by inserting during any calendar year after service performed in the matter preceding subparagraph (A), and
						(2)by inserting , and the remuneration paid by the employer with respect to such service during such calendar year
			 is less than the dollar amount in effect under section 213(d) of the
			 Social Security Act (relating to amount required for a quarter of
			 coverage) with respect to such year before the semicolon at the end.
						(b)College clubs, fraternities, and sororitiesParagraph (2) of section 3121(b) is amended—
						(1)by inserting during any calendar year after domestic service performed, and
						(2)by inserting , if the remuneration paid by the employer with respect to such service during such calendar year
			 is less than the dollar amount in effect under section 213(d) of the
			 Social Security Act (relating to amount required for a quarter of
			 coverage) with respect to such year before the semicolon at the end.
						(c)Deduction of tax from wagesSubsection (a) of section 3102 is amended by inserting ; and an employer who in any calendar year pays to an employee remuneration to which paragraph (2)
			 or (10) of section 3121(b) is applicable may deduct an amount equivalent
			 to such tax from any such payment of remuneration, even though at the time
			 of payment the total amount of such remuneration paid to the employee by
			 the employer in the calendar year is less than the dollar amount in effect
			 under section 213(d) of the Social Security Act with respect to such year before the period at the end.
					(d)Coordination with benefits
						(1)Paragraph (10) of section 210(a) of the Social Security Act is amended—
							(A)by inserting during any calendar year after Service performed in the matter preceding subparagraph (A), and
							(B)by inserting , and the remuneration paid by the employer with respect to such service during such calendar year
			 is less than the dollar amount in effect under section 213(d) (relating to
			 amount required for a quarter of coverage) with respect to such year before the semicolon at the end.
							(2)Paragraph (2) of section 210(a) of the Social Security Act is amended—
							(A)by inserting during any calendar year after Domestic service performed, and
							(B)by inserting , if the remuneration paid by the employer with respect to such service during such calendar year
			 is less than the dollar amount in effect under section 213(d) (relating to
			 amount required for a quarter of coverage) with respect to such year before the semicolon at the end.
							(e)Effective dateThe amendments made by this section shall apply to remuneration received for services performed
			 after December 31, 2014.
					1505.Override of Treasury guidance providing that certain employer-provided supplemental unemployment
			 benefits are not subject to employment taxes
					(a)In generalEffective with respect to amounts paid after December 31, 2014—
						(1)Revenue Ruling 56–249,
						(2)Revenue Ruling 58–128,
						(3)Revenue Ruling 60–330,
						(4)so much of the holding of Revenue Ruling 77–347 as relates to Plan (1) and Plan (2),
						(5)Revenue Ruling 90–72, and
						(6)any other ruling, regulation, or other guidance provided by the Secretary of the Treasury, or his
			 designee, to the extent that such ruling, regulation, or guidance provides
			 that any payment made by an employer by reason of involuntary termination
			 of employment shall not be treated as wages or compensation for purposes
			 of any provision of the Internal Revenue Code of 1986,shall be null and void. The preceding sentence shall not apply to the extent a ruling, regulation,
			 or other guidance implements a statutory exception to wages or
			 compensation.(b)Repeal of withholding requirement
						(1)In generalSection 3402(o)(1) is amended by striking subparagraph (A) and by redesignating subparagraphs (B)
			 and (C) as subparagraphs (A) and (B), respectively.
						(2)Conforming amendments
							(A)Section 3402(o)(2) is amended by striking subparagraph (A) and by redesignating subparagraphs (B)
			 and (C) as subparagraphs (A) and (B), respectively.
							(B)Section 3402(o)(5)(A) is amended by striking paragraph (1)(C) and inserting paragraph (1)(B).
							(3)Effective date
							(A)In generalThe amendments made by this subsection shall apply to amounts paid after December 31, 2013.
							(B)No inferenceNo amendment made by this subsection shall be construed to create any inference with respect to any
			 amounts paid before January 1, 2014.
							1506.Certified professional employer organizations
					(a)Employment taxesChapter 25 is amended by adding at the end the following new section:
						
							3511.Certified professional employer organizations
								(a)General rulesFor purposes of the taxes and other obligations imposed by this subtitle—
									(1)a certified professional employer organization shall be treated as the employer (and no other
			 person shall be treated as the employer) of any work site employee
			 performing services for any customer of such organization, but only with
			 respect to remuneration remitted by such organization to such work site
			 employee, and
									(2)the exemptions, exclusions, definitions, and other rules which are based on type of employer and
			 which would (but for paragraph (1)) apply shall apply with respect to such
			 taxes imposed on such remuneration.
									(b)Successor employer statusFor purposes of sections 3121(a)(1), 3231(e)(2)(C), and 3306(b)(1)—
									(1)a certified professional employer organization entering into a service contract with a customer
			 with respect to a work site employee shall be treated as a successor
			 employer and the customer shall be treated as a predecessor employer
			 during the term of such service contract, and
									(2)a customer whose service contract with a certified professional employer organization is terminated
			 with respect to a work site employee shall be treated as a successor
			 employer and the certified professional employer organization shall be
			 treated as a predecessor employer.
									(c)Liability of certified professional employer organizationSolely for purposes of its liability for the taxes and other obligations imposed by this subtitle—
									(1)a certified professional employer organization shall be treated as the employer of any work site
			 employee (other than a person described in subsection (e)) who is
			 performing services covered by a contract meeting the requirements of
			 section 7706(e)(2), but only with respect to remuneration remitted by such
			 organization to such individual, and
									(2)exemptions, exclusions, definitions, and other rules which are based on type of employer and which
			 would (but for paragraph (1)) apply shall apply with respect to such taxes
			 imposed on such remuneration.
									(d)Special rule for related partyThis section shall not apply in the case of a customer which bears a relationship to a certified
			 professional employer organization described in section 267(b) or 707(b).
			 For purposes of the preceding sentence, such sections shall be applied by
			 substituting 10 percent for 50 percent.
								(e)Special rule for certain individualsFor purposes of the taxes imposed under this subtitle, an individual with net earnings from
			 self-employment derived from the customer’s trade or business (including a
			 partner in a partnership that is a customer), is not a work site employee
			 with respect to remuneration paid by a certified professional employer
			 organization.
								(f)RegulationsThe Secretary shall prescribe such regulations as may be necessary or appropriate to carry out the
			 purposes of this section..
					(b)Certified professional employer organization definedChapter 79, as amended by the preceding provisions of this Act, is amended by adding at the end the
			 following new section:
						
							7706.Certified professional employer organizations
								(a)In generalFor purposes of this title, the term certified professional employer organization means a person who applies to be treated as a certified professional employer organization for
			 purposes of section 3511 and who has been certified by the Secretary as
			 meeting the requirements of subsection (b).
								(b)Certification requirementsA person meets the requirements of this subsection if such person—
									(1)demonstrates that such person (and any owner, officer, and such other persons as may be specified
			 in regulations) meets such requirements as the Secretary shall establish
			 with respect to tax status, background, experience, business location, and
			 annual financial audits,
									(2)agrees that it will satisfy the bond and independent financial review requirements of subsections
			 (c) on an ongoing basis,
									(3)agrees that it will satisfy such reporting obligations as may be imposed by the Secretary,
									(4)computes its taxable income using an accrual method of accounting unless the Secretary approves
			 another method,
									(5)agrees to verify on such periodic basis as the Secretary may prescribe that it continues to meet
			 the requirements of this subsection, and
									(6)agrees to notify the Secretary in writing, within such time as the of Secretary may prescribe, of
			 any change that materially affects the continuing accuracy of any
			 agreement or information which was previously made or provided.
									(c)Bond and independent financial review
									(1)In generalAn organization meets the requirements of this paragraph if such organization—
										(A)meets the bond requirements of paragraph (2), and
										(B)meets the independent financial review requirements of paragraph (3).
										(2)Bond
										(A)In generalA certified professional employer organization meets the requirements of this paragraph if the
			 organization has posted a bond for the payment of taxes under subtitle C
			 (in a form acceptable to the Secretary) that is in an amount at least
			 equal to the amount specified in subparagraph (B).
										(B)Amount of bond
											(i)In generalFor the period April 1 of any calendar year through March 31 of the following calendar year, the
			 amount of the bond required is equal to the greater of—
												(I)5 percent of the organization’s liability under section 3511 for taxes imposed by subtitle C during
			 the preceding calendar year (but not to exceed $1,000,000), or
												(II)$50,000.
												(ii)Special rule for newly created professional employer organizationsDuring the first three full calendar years that an organization is in existence, subclause (I) of
			 clause (i) shall not apply. For this purpose—
												(I)under rules provided by the Secretary, an organization is treated as in existence as of the date
			 that such organization began providing services to any customer which were
			 comparable to the services being provided with respect to work site
			 employees, regardless of whether such date occurred before or after the
			 organization is certified under subsection (b), and
												(II)an organization with liability under section 3511 for taxes imposed by subtitle C during the
			 preceding calendar year in excess of $5,000,000 shall no longer be
			 described in this clause (ii) as of April 1 of the year following such
			 calendar year.
												(3)Independent financial review requirementsA certified professional employer organization meets the requirements of this paragraph if such
			 organization—
										(A)has, as of the most recent audit date, caused to be prepared and provided to the Secretary (in such
			 manner as the Secretary may prescribe) an opinion of an independent
			 certified public accountant as to whether the certified professional
			 employer organization’s financial statements are presented fairly in
			 accordance with generally accepted accounting principles, and
										(B)provides to the Secretary an assertion regarding Federal employment tax payments and an examination
			 level attestation on such assertion from an independent certified public
			 accountant not later than the last day of the second month beginning after
			 the end of each calendar quarter. Such assertion shall state that the
			 organization has withheld and made deposits of all taxes imposed by
			 chapters 21, 22, and 24 of the Internal Revenue Code in accordance with
			 regulations imposed by the Secretary for such calendar quarter and such
			 examination level attestation shall state that such assertion is fairly
			 stated, in all material respects.
										(4)Controlled group rulesFor purposes of the requirements of paragraphs (2) and (3), all professional employer organizations
			 that are members of a controlled group within the meaning of sections
			 414(b) and (c) shall be treated as a single organization.
									(5)Failure to file assertion and attestationIf the certified professional employer organization fails to file the assertion and attestation
			 required by paragraph (3) with respect to any calendar quarter, then the
			 requirements of paragraph (3) with respect to such failure shall be
			 treated as not satisfied for the period beginning on the due date for such
			 attestation.
									(6)Audit dateFor purposes of paragraph (3)(A), the audit date shall be six months after the completion of the
			 organization’s fiscal year.
									(d)Suspension and revocation authorityThe Secretary may suspend or revoke a certification of any person under subsection (b) for purposes
			 of section 3511 if the Secretary determines that such person is not
			 satisfying the agreements or requirements of subsections (b) or (c), or
			 fails to satisfy applicable accounting, reporting, payment, or deposit
			 requirements.
								(e)Work site employeeFor purposes of this title—
									(1)In generalThe term work site employee means, with respect to a certified professional employer organization, an individual who—
										(A)performs services for a customer pursuant to a contract which is between such customer and the
			 certified professional employer organization and which meets the
			 requirements of paragraph (2), and
										(B)performs services at a work site meeting the requirements of paragraph (3).
										(2)Service contract requirementsA contract meets the requirements of this paragraph with respect to an individual performing
			 services for a customer if such contract is in writing and provides that
			 the certified professional employer organization shall—
										(A)assume responsibility for payment of wages to the individual, without regard to the receipt or
			 adequacy of payment from the customer for such services,
										(B)assume responsibility for reporting, withholding, and paying any applicable taxes under subtitle C,
			 with respect to the individual’s wages, without regard to the receipt or
			 adequacy of payment from the customer for such services,
										(C)assume responsibility for any employee benefits which the service contract may require the
			 certified professional employer organization to provide, without regard to
			 the receipt or adequacy of payment from the customer for such services,
										(D)assume responsibility for hiring, firing and for recruiting workers in addition to the customer’s
			 responsibility for recruiting, hiring, and firing workers,
										(E)maintain employee records relating to the individual, and
										(F)agree to be treated as a certified professional employer organization for purposes of section 3511
			 with respect to such individual.
										(3)Work site coverage requirementThe requirements of this paragraph are met with respect to an individual if at least 85 percent of
			 the individuals performing services for the customer at the work site
			 where such individual performs services are subject to 1 or more contracts
			 with the certified professional employer organization which meet the
			 requirements of paragraph (2) (but not taking into account those
			 individuals who are excluded employees within the meaning of section
			 414(q)(5)).
									(f)Determination of employment statusExcept to the extent necessary for purposes of section 3511, nothing in this section shall be
			 construed to affect the determination of who is an employee or employer
			 for purposes of this title.
								(g)RegulationsThe Secretary shall prescribe such regulations as may be necessary or appropriate to carry out the
			 purposes of this section..
					(c)Conforming amendments
						(1)Section 3302 is amended by adding at the end the following new subsection:
							
								(h)Treatment of certified professional employer organizationsIf a certified professional employer organization (as defined in section 7706), or a customer of
			 such organization, makes a contribution to the State’s unemployment fund
			 with respect to a work site employee, such organization shall be eligible
			 for the credits available under this section with respect to such
			 contribution..
						(2)Section 3303(a) is amended—
							(A)by striking the period at the end of paragraph (3) and inserting ; and and by inserting after paragraph (3) the following new paragraph:
								
									(4)if the taxpayer is a certified professional employer organization (as defined in section 7706) that
			 is treated as the employer under section 3511, such certified professional
			 employer organization is permitted to collect and remit, in accordance
			 with paragraphs (1), (2), and (3), contributions during the taxable year
			 to the State unemployment fund with respect to a work site employee., and
							(B)in the last sentence—
								(i)by striking paragraphs (1), (2), and (3) and inserting paragraphs (1), (2), (3), and (4), and
								(ii)by striking paragraph (1), (2), or (3) and inserting paragraph (1), (2), (3), or (4).
								(3)Section 6053(c) is amended by adding at the end the following new paragraph:
							
								(8)Certified professional employer organizationsFor purposes of any report required by this subsection, in the case of a certified professional
			 employer organization that is treated, under section 3511, as the employer
			 of a work site employee, the customer with respect to whom a work site
			 employee performs services shall be the employer for purposes of reporting
			 under this section and the certified professional employer organization
			 shall furnish to the customer any information necessary to complete such
			 reporting no later than such time as the Secretary shall prescribe..
						(d)Clerical amendments
						(1)The table of sections for chapter 25 is amended by adding at the end the following new item:
							
								
									Sec. 3511. Certified professional employer organizations..
						(2)The table of sections for chapter 79, as amended by the preceding provisions of this Act, is
			 amended by adding at the end the following new item:
							
								
									Sec. 7706. Certified professional employer organizations..
						(e)Reporting requirements and obligationsThe Secretary of the Treasury shall develop such reporting and recordkeeping rules, regulations,
			 and procedures as the Secretary determines necessary or appropriate to
			 ensure compliance with the amendments made by this section with respect to
			 entities applying for certification as certified professional employer
			 organizations or entities that have been so certified. Such rules shall be
			 designed in a manner which streamlines, to the extent possible, the
			 application of requirements of such amendments, the exchange of
			 information between a certified professional employer organization and its
			 customers, and the reporting and recordkeeping obligations of the
			 certified professional employer organization.
					(f)User feesSubsection (b) of section 7528 is amended by adding at the end thereof the following new paragraph:
						
							(4)Certified professional employer organizationsThe fee charged under the program in connection with the certification by the Secretary of a
			 professional employer organization under section 7706 shall be an annual
			 fee not to exceed $1,000 per year..
					(g)Effective dates
						(1)In generalThe amendments made by this section shall apply with respect to wages for services performed on or
			 after January 1 of the first calendar year beginning more than 12 months
			 after the date of the enactment of this Act.
						(2)Certification programThe Secretary of the Treasury shall establish the certification program described in section
			 7706(b) of the Internal Revenue Code of 1986, as added by this section,
			 not later than 6 months before the effective date determined under
			 paragraph (1).
						(h)No inferenceNothing contained in this section or the amendments made by this section shall be construed to
			 create any inference with respect to the determination of who is an
			 employee or employer—
						(1)for Federal tax purposes (other than the purposes set forth in the amendments made by this
			 section), or
						(2)for purposes of any other provision of law.
						GPensions and Retirement
				1Individual Retirement Plans
					1601.Elimination of income limits on contributions to Roth IRAs
						(a)In generalSubsection (c) of section 408A is amended by striking paragraph (3).
						(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
						1602.No new contributions to traditional IRAs
						(a)In general
							(1)Individual retirement accountsParagraph (1) of section 408(a) is amended by striking in excess of the amount and all that follows through the end and inserting the following: unless it is a contribution under a simplified employee pension described in subsection (k) not in
			 excess of the amount of the limitation in effect for such taxable year
			 under section 415(c)(1)(A), a contribution to a simple retirement account
			 described in subsection (p) not in excess of the amount described in
			 section 408(p)(8) for such taxable year, or a contribution to a Roth IRA
			 described in section 408A not in excess of the amount in effect for the
			 taxable year with respect to such individual under section
			 408A(c)(1)(A)(i)..
							(2)Individual retirement annuities
								(A)In generalSubparagraph (B) of section 408(b)(2) is amended to read as follows:
									
										(B)any amount paid as a premium on behalf of any individual for a taxable year would meet the
			 requirements of subsection (a)(1) if it were paid as a contribution to an
			 individual retirement account, and.
								(B)Endowment contract requirementThe last sentence of section 408(b) is amended by striking the dollar amount in effect under section 219(b)(1)(A) and inserting the amounts described in paragraph (2)(B).
								(b)Conforming amendments
							(1)Amendments relating to deductibility
								(A)Section 219(a) is amended by striking equal to the qualified retirement contributions of the individual and inserting equal to the amounts contributed on behalf of the individual to a plan described in section
			 501(c)(18).
								(B)Section 219(b) is amended—
									(i)by striking Maximum amount of deduction and all that follows through Notwithstanding paragraph (1), the amount allowable as a deduction and inserting Maximum amount of deduction.—The amount allowable as a deduction, and
									(ii)by striking paragraphs (4) and (5).
									(C)Section 219 is amended by striking subsections (c), (d), (e), (g), and (h) and by redesignating
			 subsection (f) as subsection (c).
								(D)Section 219(c), as so redesignated, is amended—
									(i)by striking Other definitions and special rules and inserting Special rules,
									(ii)by striking paragraphs (1), (3), (4), (5), (6), (7), and (8), and
									(iii)by inserting before paragraph (2) the following new paragraph:
										
											(1)Beneficiary must be under age 701/2No deduction shall be allowed under this section with respect to any amount contributed on behalf
			 of an individual to a plan described in section 501(c)(18) if such
			 individual has attained age 701/2 before the close of such individual’s taxable year for which the contribution was made..
									(E)Section 4973(b)(2)(C) is amended by striking (determined without regard to section 219(f)(6)).
								(2)Amendments relating to Roth IRA contribution limits
								(A)Section 408A(c), as amended by this Act, is amended—
									(i)by striking paragraphs (1) and (2) and inserting the following new paragraphs:
										
											(1)Maximum contribution
												(A)In generalThe aggregate amount of contributions for any taxable year to all Roth IRAs maintained for the
			 benefit of an individual shall not exceed the lesser of—
													(i)$5,500, or
													(ii)an amount equal to the compensation includible in the individual’s gross income for such taxable
			 year.
													(B)Catch-up contributions for individuals 50 or olderIn the case of an individual who has attained the age of 50 before the close of the taxable year,
			 the amount in effect under subparagraph (A)(i) for such taxable year shall
			 be increased by $1,000.
												(2)Special rule for certain married individualsIn the case of an individual to whom this paragraph applies for the taxable year, the limitation of
			 paragraph (1) shall be equal to the lesser of—
												(A)the dollar amount in effect under paragraph (1)(A)(i) for the taxable year, or
												(B)the sum of—
													(i)the compensation includible in such individual’s gross income for the taxable year, plus
													(ii)the compensation includible in the gross income of such individual’s spouse for the taxable year
			 reduced by—
														(I)the amount allowed as a deduction under section 219(a) to such spouse for such taxable year,
														(II)the amount of any contribution on behalf of such spouse to a Roth IRA for such taxable year.
														(3)Individuals to whom paragraph (2) appliesParagraph (2) shall apply to any individual if—
												(A)such individual files a joint return for the taxable year, and
												(B)the amount of compensation (if any) includible in such individual’s gross income for the taxable
			 year is less than the compensation includible in the gross income of such
			 individual's spouse for the taxable year..
									(ii)by striking paragraph (2) in paragraph (6) and inserting paragraph (1),
									(iii)by striking the rule of section 219(f)(3) shall apply in paragraph (7) and inserting the following: a taxpayer shall be deemed to have made a contribution to a Roth IRA on the last day of the
			 preceding taxable year if the contribution is made on account of such
			 taxable year and is made not later than the time prescribed by law for
			 filing the return for such taxable year (not including extensions thereof), and
									(iv)by adding at the end the following new paragraphs:
										
											(8)CompensationFor purposes of this section, the term compensation includes earned income (as defined in section 401(c)(2)). The term compensation does not include any amount received as a pension or annuity and does not include any amount
			 received as deferred compensation. For purposes of this paragraph, section
			 401(c)(2) shall be applied as if the term trade or business for purposes
			 of section 1402 included service described in subsection (c)(6) thereof.
			 The term compensation includes any differential wage payment (as defined
			 in section 3401(h)(2)).
											(9)Married individualsThe limitation under this subsection shall be computed separately for each individual, and this
			 section shall be applied without regard to any community property laws.
											(10)Special rule for compensation earned by members of Armed Forces for services in combat zoneFor purposes of paragraphs (1)(A)(ii) and (2), the amount of compensation includible in an
			 individual’s gross income shall be determined without regard to section
			 112..
									(B)Section 408A(d)(3)(A) is amended—
									(i)by inserting and at the end of clause (i),
									(ii)by striking , and at the end of clause (ii) and inserting a period,
									(iii)by striking clause (iii), and
									(iv)by striking the last sentence.
									(3)Amendments relating to traditional IRAs
								(A)Section 408(d)(4) is amended—
									(i)by striking subparagraph (B) and inserting the following:
										
											(B)in the case of simplified employee pension, such contribution is not excluded from gross income
			 under section 402(h),.
									(ii)by adding at the end the following: This paragraph shall not apply to any contribution to a simple retirement account..
									(B)Section 408(d)(5)(A) is amended—
									(i)by striking in effect under section 219(b)(1)(A) and inserting in effect with respect to the taxpayer for the taxable year under section 408A(c)(1)(A)(i),
									(ii)by striking the amount allowable as a deduction and all that follows through such excess contribution. and inserting the amount that may be contributed under section 408A(c)(1) for the taxable year for which the
			 contribution was made if such distribution is received after the date
			 described in paragraph (4).,
									(iii)by adding at the end of subparagraph (A) the following: This paragraph shall not apply to any contribution to a simple retirement account., and
									(iv)by striking the last sentence.
									(C)Section 408 is amended by striking subsection (o).
								(4)Amendments relating to simple retirement accounts
								(A)Section 408(p)(2)(D)(ii) is amended by striking means a plan, contract and all that follows through the period at the end and inserting the following:
									means—(I)a plan described in section 401(a) which includes a trust exempt from tax under section 501(a),
										(II)an annuity plan described in section 403(a),
										(III)an eligible deferred compensation plan (as defined in section 457(b)) of an eligible employer
			 described in section 457(e)(1)(A)),
										(IV)an annuity contract described in section 403(b),
										(V)a simplified employee pension (within the meaning of section 408(k)),
										(VI)any simple retirement account (within the meaning of section 408(p)), or
										(VII)a trust described in section 501(c)(18)..
								(B)Section 408(p)(8) is amended to read as follows:
									
										(8)Coordination with maximum limitation under subsection (a)In the case of a simple retirement account, for purposes of subsections (a)(1) and (b)(2),
			 contributions may not exceed the sum of—
											(A)the dollar amount in effect under paragraph (2)(A)(ii), and
											(B)the employer contribution required under subparagraph (A)(iii) or (B)(i) of paragraph (2),
			 whichever is applicable..
								(5)Amendments relating to SEPsSection 408 is amended by striking subsection (j).
							(6)Amendments relating to excise tax on excess contributions
								(A)Traditional IRAsSubsection (b) of section 4973 is amended—
									(i)by striking paragraph (1) and inserting the following:
										
											(1)the amounts contributed for the taxable year to the accounts or for the annuities or bonds (other
			 than any contributions to a Roth IRA) which are not permitted
			 contributions under subsection (a)(1) or (b)(2) of section 408, and.
									(ii)in paragraph (2)(C), by striking the maximum amount allowable and all that follows through without regard to section 219(f)(6)) and inserting the permitted contributions under subsection (a)(1) or (b)(2) of section 408 for the taxable year
			 over the amount contributed, and
									(iii)by striking the last sentence and inserting the following: Paragraph (2) shall be determined separately with respect to any simplified employee pension
			 (within the meaning of section 408(k)) and any simple retirement account
			 (within the meaning of section 408(p))..
									(B)Roth IRAsSection 4973(f) is amended by striking sections 408A(c)(2) and (c)(3) each place it appears and inserting section 408A(c)(1).
								(7)Amendments relating to saver’s creditSection 25B(d)(1)(A) is amended to read as follows:
								
									(A)the amounts—
										(i)paid in cash for the taxable year by or on behalf of an individual to all Roth IRAs maintained for
			 such individual’s benefit, and
										(ii)contributed on behalf of the individual to a plan described in section 501(c)(18),.
							(8)Other conforming amendments
								(A)Section 86(f)(3) is amended by striking 219(f)(1) and inserting section 408A(c)(8).
								(B)Section 132(m)(3) is amended by striking section 219(g)(5) and inserting section 408(p)(2)(D)(ii).
								(C)
									(i)Section 223(d) is amended—
										(I)by redesignating paragraph (4) as paragraph (7),
										(II)by inserting after paragraph (3) the following new paragraphs:
											
												(4)Recontributed amountsNo deduction shall be allowed under this section with respect to a rollover contribution described
			 in subsection (f)(5).
												(5)Time when contributions deemed madeFor purposes of this section, a taxpayer shall be deemed to have made a contribution to a health
			 savings account on the last day of the preceding taxable year if the
			 contribution is made on account of such taxable year and is made not later
			 than the time prescribed by law for filing the return for such taxable
			 year (not including extensions thereof).
												(6)Employer paymentsExcept as provided in section 106(d), for purposes of this title, any amount paid by an employer to
			 a health savings account shall be treated as payment of compensation to
			 the employee (other than a self-employed individual who is an employee
			 within the meaning of section 401(c)(1)) includible in his gross income in
			 the taxable year for which the amount was contributed, whether or not a
			 deduction for such payment is allowable under this section to the
			 employee..
										(ii)Section 223(d)(7), as so redesignated, is amended by striking subparagraphs (A), (B), and (C), and
			 redesignating subparagraphs (D) and (E) as subparagraphs (A) and (B),
			 respectively.
									(D)Section 409A(d)(2)(A) is amended by striking subparagraph (A) or (B) of section 219(g)(5) (without regard to subparagraph (A)(iii)) and inserting section 408(p)(2)(D)(ii) (without regard to subclause (III) thereof).
								(E)Section 501(c)(18)(D)(i) is amended by striking section 219(b)(3) and inserting section 219(a).
								(F)Section 877A(d)(4)(A) is amended by striking section 219(g)(5) and inserting 408(p)(2)(D)(ii).
								(G)Section 6652 is amended by striking subsection (g).
								(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
						1603.Inflation adjustment for Roth IRA contributions
						(a)In generalSubsection (c) of section 408A, as amended by this Act, is amended by adding at the end the
			 following new paragraph:
							
								(11)Cost-of-living adjustmentIn the case of any taxable year beginning after 2023, the dollar amount in paragraph (1)(A)(i)
			 shall be increased by an amount equal to—
									(A)such dollar amount, multiplied by
									(B)the cost-of-living adjustment determined under section 1(c)(2)(A) for the calendar year in which
			 the taxable year begins, determined by substituting calendar year 2022 for calendar year 2012 in clause (ii) thereof.If any increase determined under the preceding sentence is not a multiple of $500, such increase
			 shall be rounded to the next lowest multiple of $500..
						(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2014.
						1604.Repeal of special rule permitting recharacterization of Roth IRA contributions as traditional IRA
			 contributions
						(a)In generalSection 408A(d) is amended by striking paragraph (6) and by redesignating paragraph (7) as
			 paragraph (6).
						(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
						1605.Repeal of exception to 10-percent penalty for first home purchases
						(a)In generalSection 72(t)(2) is amended by striking subparagraph (F).
						(b)Roth IRAsSubparagraph (A) of section 408A(d)(2) is amended by inserting or at the end of clause (ii), and by striking , or at the end of clause (iii) and inserting a period, and by striking clause (iv).
						(c)Conforming amendment
							(1)Section 72(t) is amended by striking paragraph (8).
							(2)Section 408A(d), as amended by this Act, is amended by striking paragraph (5) and by redesignating
			 paragraph (6) as paragraph (5).
							(d)Effective dateThe amendments made by this section shall apply to distributions after December 31, 2014.
						2Employer-Provided Plans
					1611.Termination for new SEPs
						(a)In general
							(1)Section 408(k) is amended by redesignating paragraph (9) as paragraph (10) and by inserting after
			 paragraph (8) the following new paragraph:
								
									(9)TerminationThis subsection shall not apply to years beginning after December 31, 2014. The preceding sentence
			 shall not apply to any simplified employee pension of an employer if such
			 simplified employee pension, and the terms thereof, meet the requirements
			 of this subsection on and after such date..
							(2)Section 402(h) is amended by adding at the end the following new paragraph:
								
									(4)TerminationThis subsection shall not apply to any simplified employee pension the arrangement for which is
			 established after December 31, 2014..
							(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
						1612.Termination for new SIMPLE 401(k)s
						(a)Amendments relating to SIMPLE 401(k)sSection 401(k)(11) is amended by adding at the end the following new subparagraph:
							
								(E)TerminationThis paragraph shall apply to a cash or deferred arrangement for any plan year beginning after
			 December 31, 2014, only if such arrangement meets the requirements of this
			 paragraph for the last plan year beginning before January 1, 2015, and for
			 each plan year thereafter..
						(b)Effective dateThe amendment made by this section shall apply to plan years beginning after December 31, 2014.
						1613.Rules related to designated Roth contributions
						(a)Applicable retirement plans which permit elective deferrals required To accept designated Roth
			 contributions
							(1)In generalParagraph (30) of section 401(a) is amended—
								(A)by striking deferrals.— and all that follows through In the case of a trust and inserting the following:
									deferrals.—(A)In generalIn the case of a trust,
								(B)by striking unless the plan provides that and inserting the following:
									unless the plan—(i)provides that,
								(C)by striking the period at the end and inserting , and, and
								(D)by adding at the end the following:
									
										(ii)except as provided in subparagraph (B), includes a qualified Roth contribution program (as defined
			 in section 402A(b)).
										(B)Exception for certain small plansSubparagraph (A)(ii) shall not apply to any plan of an eligible employer (as defined in section
			 408(p)(2)(C))..
								(2)Conforming amendments
								(A)Section 402A(b)(1) is amended by striking all that follows designated Roth contributions and inserting a period.
								(B)The heading of section 402A (and the item relating to such section in the table of sections for
			 part I of subchapter D of chapter 1) is amended by striking Optional treatment of elective deferrals as Roth contributions and inserting Designated Roth contributions.
								(b)Restriction on portion of elective deferral limitation which may apply to traditional elective
			 deferrals
							(1)In generalSubparagraph (A) of section 402(g)(1) is amended by striking the applicable dollar amount and inserting 50 percent (100 percent in the case of elective deferrals with respect to any plan of an eligible
			 employer (as defined in section 408(p)(2)(C)) of the applicable dollar
			 amount.
							(2)Government 457(b) plans
								(A)In generalSubsection (b) of section 457 is amended by striking and at the end of paragraph (5), by redesignating paragraph (6) as paragraph (7), and by inserting
			 after paragraph (5) the following new paragraph:
									
										(6)which, in the case of a plan maintained by an employer described in subsection (e)(1)(A), meets
			 requirements similar to the requirements of section 401(a)(30), and.
								(B)Conforming amendmentSection 402(g)(1)(A) is amended by inserting and section 457(a)(1) after (h)(1)(B).
								(C)Cross-referenceFor treatment of amounts deferred under an eligible compensation plan of a governmental employer as
			 elective deferrals, see section 1618(b)(1) of this Act.
								(3)Roth elective deferrals permitted to extent of full limitation amount
								(A)In generalSection 402A(c)(2)(A) is amended to read as follows:
									
										(A)the applicable dollar amount in effect under section 402(g)(1)(B) with respect to the employee for
			 the taxable year, over.
								(B)Conforming amendments
									(i)Section 401(a)(30) is amended—
										(I)by inserting (including contributions treated as elective deferrals under section 402A(a)(1)) after section 402(g)(3), and
										(II)by striking section 402(g)(1)(A) and inserting section 402(g)(1)(B), and that the amount of elective deferrals not included in gross income may
			 not exceed the amount of the limitation in effect under section
			 402(g)(1)(A),.
										(ii)Section 402(g)(1)(C) is amended—
										(I)by striking In addition to subparagraph (A) and inserting For purposes of subparagraph (A).
										(II)by striking gross income shall not include and all that follows through does not exceed and inserting the applicable dollar amount in effect for the taxable year under subparagraph (B) shall be
			 increased by.
										(iii)
										(I)So much of section 402(g)(2)(A) as precedes clause (i) is amended to read as follows:
											
												(A)In generalIf an individual’s aggregate elective deferrals for a taxable year exceed the applicable dollar
			 amount under paragraph (1) (hereinafter in this paragraph referred to as excess total deferrals) or if an individual’s aggregate elective deferrals (disregarding designated Roth contributions
			 and simple Roth contributions) exceed the amount excludable under
			 paragraph (1)(A) (hereinafter in this paragraph referred to as excess non-Roth deferrals)—.
										(II)Section 402(g)(2)(A)(i) is amended by striking such excess deferrals and inserting such excess total deferrals or excess non-Roth deferrals.
										(III)Section 402(g)(2)(C)(ii) is amended by striking the excess deferral and inserting the excess total deferral or excess non-Roth deferral.
										(IV)Section 402A(d)(2)(C) is amended by striking excess deferral and inserting excess total deferral.
										(V)Section 402A(d)(3) is amended by striking excess deferral each place it appears and inserting excess total deferral.
										(VI)Section 402(g)(1)(A) is amended by striking the second sentence.
										(iv)Section 402A(c)(1)(A) is amended by striking without regard to this section and inserting (determined without regard to this section and section 402(g)).
									(4)Reporting by employersSection 6051(a)(8) is amended by inserting after (as defined in section 402A) the following: , and the type of plan under which amounts are deferred or contributed.
							(c)SIMPLE Roth retirement accounts permitted
							(1)In generalSubsection (p) of section 408 is amended by adding at the end the following new paragraph:
								
									(11)Roth contributionsFor purposes of this section—
										(A)In generalIf a qualified salary reduction arrangement with respect to a simple retirement account includes a
			 simple Roth contribution program, any simple Roth contribution made by an
			 employer pursuant to such program shall be treated as an elective employer
			 contribution, except that such contribution shall be paid to a Roth IRA
			 and shall not be excludable from gross income.
										(B)Simple Roth contribution programThe term simple Roth contribution program means a program under which an employee may elect to make simple Roth contributions.
										(C)Simple Roth contributionThe term simple Roth contribution means any elective employer contribution which—
											(i)is excludable from gross income of an employee without regard to this paragraph, and
											(ii)the employee designates (at such time and in such manner as the Secretary may prescribe) as not
			 being so excludable.
											(D)LimitationIn the case of an eligible employer which elects the application of this subparagraph with respect
			 to the simple retirement accounts established pursuant to a qualified
			 salary reduction arrangement of such employer, notwithstanding paragraph
			 (2)(E), the applicable dollar amount for purposes of paragraph (2)(A)(ii),
			 shall be equal to—
											(i)in the case of any such account which is not designated as a Roth IRA, 50 percent of the applicable
			 dollar amount in effect under section 402(g)(1)(B) for the taxable year,
			 and
											(ii)in the case of any such account which is designated as a Roth IRA, the excess (if any) of—
												(I)the applicable dollar amount in effect under section 402(g)(1)(B) for the taxable year, over
												(II)the aggregate amount of elective employer contributions to any account described in clause (i).In the case of a simple retirement account with respect to which the application of this
			 subparagraph is elected, the employer shall not be treated as an eligible
			 employer for purposes of section 402(g)(1)(A), and the applicable dollar
			 amount with respect to any eligible participant (as defined in section
			 414(v)) shall, notwithstanding section 414(v)(2)(B)(ii), be determined by
			 reference to section 402(g)(1)(C)..
							(2)Coordination with maximum Roth limitationSubsection (c) of section 408A, as amended by this Act, is amended by adding at the end the
			 following new paragraph:
								
									(12)Increase in maximum limitation for SIMPLE RothIn the case of any simple retirement account, subparagraphs (A)(i) and (B) of paragraph (1) shall
			 be applied by disregarding any contributions made to a simple retirement
			 account and any qualified rollover contributions..
							(3)Conforming amendments
								(A)Section 408A(f)(1) is amended by striking or a simple retirement account.
								(B)Section 6051(a)(8), as amended by this Act, is amended by inserting after (as defined in section 402A) the following: and simple Roth contributions (as defined in section 408(p)(11)(C)).
								(d)Effective date
							(1)In generalExcept as provided in paragraph (2), the amendments made by this section shall apply to plan years
			 and taxable years beginning after December 31, 2014.
							(2)Subsection (c)The amendments made by subsection (c) shall apply to calendar years beginning after December 31,
			 2014.
							1614.Modifications of required distribution rules for pension plans
						(a)In generalSection 401(a)(9)(B) of the Internal Revenue Code of 1986 is amended to read as follows:
							
								(B)Required distributions where employee dies before entire interest is distributed
									(i)5-year general ruleA trust shall not constitute a qualified trust under this section unless the plan provides that, if
			 an employee dies before the distribution of the employee's interest
			 (whether or not such distribution has begun in accordance with
			 subparagraph (A)), the entire interest of the employee will be distributed
			 within 5 years after the death of such employee.
									(ii)Exception for eligible designated beneficiariesIf—
										(I)any portion of the employee's interest is payable to (or for the benefit of) an eligible designated
			 beneficiary,
										(II)such portion will be distributed (in accordance with regulations) over the life of such eligible
			 designated beneficiary (or over a period not extending beyond the life
			 expectancy of such beneficiary), and
										(III)such distributions begin not later than 1 year after the date of the employee's death or such later
			 date as the Secretary may by regulations prescribe,then, for purposes of clause (i) and except as provided in clause (iv) or subparagraph (E)(iii),
			 the portion referred to in subclause (I) shall be treated as distributed
			 on the date on which such distributions begin.(iii)Special rule for surviving spouse of employeeIf the eligible designated beneficiary referred to in clause (ii)(I) is the surviving spouse of the
			 employee—
										(I)the date on which the distributions are required to begin under clause (ii)(III) shall not be
			 earlier than the date on which the employee would have attained age 701/2,
			 and
										(II)if the surviving spouse dies before the distributions to such spouse begin, this subparagraph shall
			 be applied as if the surviving spouse were the employee.
										(iv)Rules upon death of eligible designated beneficiaryIf an eligible designated beneficiary dies before the portion of an employee's interest described
			 in clause (ii) is entirely distributed, clause (ii) shall not apply to any
			 beneficiary of such eligible designated beneficiary and the remainder of
			 such portion shall be distributed within 5 years after the death of such
			 beneficiary..
						(b)Definition of eligible designated beneficiarySection 401(a)(9)(E) of such Code is amended to read as follows:
							
								(E)Definitions and rules relating to designated beneficiaryFor purposes of this paragraph—
									(i)Designated beneficiaryThe term designated beneficiary means any individual designated as a beneficiary by the employee.
									(ii)Eligible designated beneficiaryThe term eligible designated beneficiary means, with respect to any employee, any designated beneficiary who, as of the date of death of
			 the employee, is—
										(I)the surviving spouse of the employee,
										(II)subject to clause (iii), a child of the employee who has not attained age 22,
										(III)disabled (within the meaning of section 72(m)(7)),
										(IV)a chronically ill individual (within the meaning of section 7702B(c)(2), except that the
			 requirements of subparagraph (A)(i) thereof shall only be treated as met
			 if there is a certification that, as of such date, the period of inability
			 described in such subparagraph with respect to the individual is an
			 indefinite one that is reasonably expected to be lengthy in nature), or
										(V)an individual not described in any of the preceding subparagraphs who is not more than 10 years
			 younger than the employee.
										(iii)Special rule for childrenSubject to subparagraph (F), an individual described in clause (ii)(II) shall cease to be an
			 eligible designated beneficiary as of the date the individual attains age
			 22 and the requirement of subparagraph (B)(i) shall not be treated as met
			 with respect to any remaining portion of an employee’s interest payable to
			 the individual unless such portion is distributed within 5 years after
			 such date..
						(c)Required beginning dateSection 401(a)(9)(C) of such Code is amended by adding at the end the following new clause:
							
								(v)Employees becoming 5-percent owners after age 701/2If an employee becomes a 5-percent owner (as defined in section 416) with respect to a plan year
			 ending in a calendar year after the calendar year in which the employee
			 attains age 701/2, then clause (i)(II) shall be applied by substituting the calendar year in which the employee
			 became such an owner for the calendar year in which the employee retires..
						(d)Effective dates
							(1)In generalExcept as provided in this subsection, the amendments made by this section shall apply to
			 distributions with respect to employees who die after December 31, 2014.
							(2)Required beginning dateThe amendment made by subsection (c) shall apply to employees becoming a 5-percent owner with
			 respect to plan years ending in calendar years beginning before, on, or
			 after the date of the enactment of this Act, except that—
								(A)if, without regard to such amendment, an employee’s required beginning date occurs before April 1,
			 2015, such amendment shall not result in an earlier required beginning
			 date for such employee, and
								(B)if, solely by reason of such amendment, an employee’s required beginning date would occur before
			 April 1, 2015, such employee's required beginning date shall occur on
			 April 1, 2015.
								(3)Exception for certain beneficiariesIf a designated beneficiary of an employee who dies before January 1, 2015, dies after December 31,
			 2014—
								(A)the amendments made by this section shall apply to any beneficiary of such designated beneficiary,
			 and
								(B)the designated beneficiary shall be treated as an eligible designated beneficiary for purposes of
			 applying section 401(a)(9)(B)(iv) of such Code (as in effect after the
			 amendments made by this section).
								(4)Exception for certain existing annuity contracts
								(A)In generalThe amendments made by this section shall not apply to a qualified annuity which is a binding
			 annuity contract in effect on the date of the enactment of this Act and at
			 all times thereafter.
								(B)Qualified annuity contractFor purposes of this paragraph, the term qualified annuity means, with respect to an employee, an annuity—
									(i)which is a commercial annuity (as defined in section 3405(e)(6) of such Code) or payable by a
			 defined benefit plan,
									(ii)under which the annuity payments are substantially equal periodic payments (not less frequently
			 than annually) over the lives of such employee and a designated
			 beneficiary (or over a period not extending beyond the life expectancy of
			 such employee or the life expectancy of such employee and a designated
			 beneficiary) in accordance with the regulations described in section
			 401(a)(9)(A)(ii) of such Code (as in effect before such amendments) and
			 which meets the other requirements of this section 401(a)(9) of such Code
			 (as so in effect) with respect to such payments, and
									(iii)with respect to which—
										(I)annuity payments to the employee have begun before January 1, 2015, and the employee has made an
			 irrevocable election before such date as to the method and amount of the
			 annuity payments to the employee or any designated beneficiaries, or
										(II)if subclause (I) does not apply, the employee has made an irrevocable election before the date of
			 the enactment of this Act as to the method and amount of the annuity
			 payments to the employee or any designated beneficiaries.
										1615.Reduction in minimum age for allowable in-service distributions
						(a)In generalSection 401(a)(36) is amended by striking age 62 and inserting age 591/2.
						(b)Application to governmental section 457(b) plansClause (i) of section 457(d)(1)(A) is amended by inserting (in the case of a plan maintained by an employer described in subsection (e)(1)(A), age 591/2) before the comma at the end.
						(c)Effective dateThe amendments made by this section shall apply to distributions made after December 31, 2014.
						1616.Modification of rules governing hardship distributions
						(a)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary of the Treasury
			 shall modify Treasury Regulation section 1.401(k)–1(d)(3)(iv)(E) to—
							(1)delete the 6-month prohibition on contributions imposed by paragraph (2) thereof, and
							(2)to make any other modifications necessary to carry out the purposes of section 401(k)(2)(B)(i)(IV)
			 of the Internal Revenue Code of 1986.
							(b)Effective dateThe revised regulations under this section shall apply to plan years beginning after December 31,
			 2014.
						1617.Extended rollover period for the rollover of plan loan offset amounts in certain cases
						(a)In generalParagraph (3) of section 402(c) is amended by adding at the end the following new subparagraph:
							
								(C)Rollover of certain plan loan offset amounts
									(i)In generalIn the case of a qualified plan loan offset amount, paragraph (1) shall not apply to any transfer
			 of such amount made after the due date (including extensions) for filing
			 the return of tax for the taxable year in which such amount is treated as
			 distributed from a qualified employer plan.
									(ii)Qualified plan loan offset amountFor purposes of this subparagraph, the term qualified plan loan offset amount means a plan loan offset amount which is treated as distributed from a qualified employer plan to
			 a participant or beneficiary solely by reason of—
										(I)the termination of the qualified employer plan, or
										(II)the failure to meet the repayment terms of the loan from such plan because of the separation from
			 service of the participant (whether due to layoff, cessation of business,
			 termination of employment, or otherwise).
										(iii)Plan loan offset amountFor purposes of clause (ii), the term plan loan offset amount means the amount by which the participant's accrued benefit under the plan is reduced in order to
			 repay a loan from the plan.
									(iv)LimitationThis subparagraph shall not apply to any plan loan offset amount unless such plan loan offset
			 amount relates to a loan to which section 72(p)(1) does not apply by
			 reason of section 72(p)(2).
									(v)Qualified employer planFor purposes of this subsection, the term qualified employer plan has the meaning given such term by section 72(p)(4)..
						(b)Conforming amendmentSubparagraph (A) of section 402(c)(3) is amended by striking subparagraph (B) and inserting subparagraphs (B) and (C).
						(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
						1618.Coordination of contribution limitations for 403(b) plans and governmental 457(b) plans
						(a)403(b) plans
							(1)Elimination of special catch-up ruleSubsection (g) of section 402 is amended by striking paragraph (7) and by redesignating paragraph
			 (8) as paragraph (7).
							(2)Elimination of post termination non-elective contributionsSubsection (b) of section 403 is amended—
								(A)in paragraph (3), by striking for the most recent period and all that follows through more than five years, and
								(B)by striking paragraph (4).
								(3)Elimination of increased contribution limit for church plansSubsection (c) of section 415 is amended by striking paragraph (7).
							(4)Elimination of separate 415(c) limitsParagraph (4) of section 415(k) is amended by striking each employer with respect to which the participant has the control required and inserting the employer and each employer which is part of a controlled group or under common control.
							(b)457(b) plans
							(1)Elimination of separate deferral limitParagraph (3) of section 402(g) is amended by striking and at the end of subparagraph (C), by striking the period at the end of subparagraph (D) and
			 inserting , and, and by inserting after subparagraph (D) the following new subparagraph:
								
									(E)any amount deferred under an eligible deferred compensation plan (as defined in section 457(b)) of
			 an eligible employer described in section 457(e)(1)(A)..
							(2)Taken into account under limitation for defined contribution plans
								(A)In generalParagraph (2) of section 415(a) is amended by striking or at the end of subparagraph (B), by inserting or at the end of subparagraph (C), and by inserting after subparagraph (C) the following new
			 subparagraph:
									
										(D)an eligible deferred compensation plan (as defined in section 457(b)) of an eligible employer
			 described in section 457(e)(1)(A),.
								(B)DefinitionParagraph (1) of section 415(k) is amended by striking or at the end of subparagraph (C), by striking the period at the end of subparagraph (D) and
			 inserting , or, and by adding at the end the following new subparagraph:
									
										(E)an eligible deferred compensation plan (as defined in section 457(b)) of an eligible employer
			 described in section 457(e)(1)(A)..
								(3)Elimination of special catch-up ruleParagraph (3) of section 457(b) is amended by inserting , in the case of an eligible employer described in subsection (e)(1)(B), after which.
							(c)Conforming amendments
							(1)Section 25B(d)(1)(B) is amended—
								(A)by striking clause (ii), and
								(B)by striking the amount of— and all that follows through any elective deferrals and inserting the following: the amount of any elective deferrals.
								(2)Section 402A(e)(2) is amended—
								(A)by striking , and and all that follows and inserting a period, and
								(B)by striking means— and all that follows through any elective deferral described in subparagraph (A) or (C) and inserting the following: means any elective deferral described in (A), (C), or (E).
								(3)Section 457(e) is amended by striking paragraph (18).
							(4)Section 414(u)(2)(C) is amended by inserting by an eligible employer described in section 457(e)(1)(B) after (as defined in section 457(b)).
							(5)Section 414(v)(2)(D) is amended—
								(A)by striking clauses (i), (ii), and (iv) of, and
								(B)by striking , and plans described in clause (iii) and all that follows through the end and inserting a period.
								(6)Section 414(v)(3)(A)(i) is amended by striking (determined without regard to section 457(b)(3)).
							(7)Section 414(v)(6)(B) is amended by striking subsection (u)(2)(C) and inserting section 402(g)(3).
							(8)Section 414(v)(6) is amended by striking subparagraph (C).
							(d)Effective dateThe amendments made by this section shall apply to plan years and taxable years beginning after
			 December 31, 2014.
						1619.Application of 10-percent early distribution tax to governmental 457 plans
						(a)In generalParagraph (1) of section 72(t) is amended by inserting or an eligible deferred compensation plan (as defined in section 457(b)) of an eligible employer
			 described in section 457(e)(1)(A), after section 4974(c)),.
						(b)Effective dateThe amendment made by this section shall apply to withdrawals on or after February 26, 2014.
						1620.Inflation adjustments for qualified plan benefit and contribution limitations
						(a)Defined benefit plans
							(1)Current limitSubparagraph (A) of section 415(b)(1) is amended by striking $160,000 and inserting $210,000.
							(2)Inflation adjustmentSection 415(d) is amended—
								(A)in paragraph (1)(A)—
									(i)by striking $160,000 and inserting $210,000, and
									(ii)by inserting for calendar years beginning after 2023 after subsection (b)(1)(A),
									(B)paragraph (3)(A), by striking July 1, 2001 and inserting July 1, 2022.
								(b)Defined contribution plans
							(1)Current limitSubparagraph (A) of section 415(c)(1) is amended by striking $40,000 and inserting $52,000.
							(2)Inflation adjustmentSubsection (d) of section 415 is amended—
								(A)in paragraph (1)(C)—
									(i)by striking $40,000 and inserting $52,000,
									(ii)by inserting for calendar years beginning after 2023 after subsection (c)(1)(A),
									(B)in paragraph (3)(D), by striking July 1, 2001 and inserting July 1, 2022.
								(c)Conforming amendments
							(1)Section 415(b)(2) is amended by striking $160,000 each place it appears in subparagraphs (C) and (D) and inserting $210,000.
							(2)Section 415(b) is amended by striking $160,000 in the fourth sentence of paragraph (7) and inserting $210,000.
							(3)The headings for subparagraphs (C) and (D) of section 415(b)(2) are each amended by striking $160,000 and inserting $210,000.
							(4)The heading for subparagraph (A) of section 415(d)(3) is amended by striking $160,000 and inserting $210,000.
							(5)The heading for subparagraph (D) of section 415(d)(3) is amended by striking $40,000 and inserting $52,000.
							(6)The heading for subparagraph (A) of section 415(d)(4) is amended by striking $160,000 and inserting $210,000.
							(7)The heading for subparagraph (B) of section 415(d)(4) is amended by striking $40,000 and inserting $52,000.
							(d)Effective dateThe amendments made by this section shall apply to years ending with or within a calendar year
			 beginning after 2014.
						1621.Inflation adjustments for qualified plan elective deferral limitations
						(a)Current limitSubparagraph (B) of section 402(g)(1) is amended by striking shall be and all that follows and inserting is $17,500.
						(b)Inflation adjustmentParagraph (4) of section 402(g) is amended—
							(1)by striking December 31, 2006 and inserting December 31, 2023,
							(2)by striking $15,000 and inserting $17,500, and
							(3)by striking 2005 and inserting 2022.
							(c)Effective dateThe amendments made by this section shall apply to plan years and taxable years beginning after
			 December 31, 2014.
						1622.Inflation adjustments for SIMPLE retirement accounts
						(a)Current limitClause (i) of section 408(p)(2)(E) is amended by striking shall be and all that follows and inserting shall be $12,000.
						(b)Inflation adjustmentClause (ii) of section 408(p)(2)(E) is amended—
							(1)by striking December 31, 2005 and inserting December 31, 2023,
							(2)by striking $10,000 and inserting $12,000,
							(3)by striking 2004 and inserting 2022.
							(c)Effective dateThe amendments made by this section shall apply to calendar years beginning after 2014.
						1623.Inflation adjustments for catch-up contributions for certain employer plans
						(a)Current limit
							(1)Plans other than simple 401(k) and simple retirement accountsClause (i) of section 414(v)(2)(B) is amended by striking determined in accordance with the following table and all that follows through the period at the end and inserting $5,500..
							(2)Simple 401(k) and simple retirement accountsClause (ii) of section 414(v)(2)(B) is amended by striking determined in accordance with the following table and all that follows through the period at the end and inserting $2,500..
							(b)Inflation adjustmentSubparagraph (C) of section 414(v)(2) is amended—
							(1)by striking December 31, 2006 and inserting December 31, 2023,
							(2)by striking $5,000 and inserting $5,500, and
							(3)by striking 2005 and inserting 2022.
							(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
						1624.Inflation adjustments for governmental and tax-exempt organization plans
						(a)Current limitSubparagraph (A) of section 457(b)(2) is amended by striking the applicable dollar amount and inserting $17,500.
						(b)Inflation adjustmentParagraph (15) of section 457(e) is amended—
							(1)by striking Applicable dollar amount.— and all that follows through Cost-of-living adjustments.—In the case of taxable years beginning after December 31, 2006 and inserting the following: Cost-of-living adjustments.—In the case of taxable years beginning after December 31, 2023,
							(2)by striking the $15,000 amount under subparagraph (A) and inserting the $17,500 amount under subsection (b)(2)(A), and
							(3)by striking 2005 and inserting 2022.
							(c)Conforming amendmentSection 457(f)(4)(A) is amended by striking twice the applicable dollar limit determined under subsection (e)(15) and inserting twice the amount in effect under subsection (b)(2)(A).
						(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
						HCertain provisions related to members of Indian tribes
				1701.Indian general welfare benefits
					(a)In generalPart III of subchapter B of chapter 1 is amended by inserting before section 140 the following new
			 section:
						
							139E.Indian general welfare benefits
								(a)In generalGross income does not include the value of any Indian general welfare benefit.
								(b)Indian general welfare benefitFor purposes of this section, the term Indian general welfare benefit includes any payment made or services provided to or on behalf of a member of an Indian tribe (or
			 any spouse or dependent of such a member) pursuant to an Indian tribal
			 government program, but only if—
									(1)the program is administered under specified written guidelines and does not discriminate in favor
			 of members of the governing body of the tribe, and
									(2)the benefits provided under such program—
										(A)are available to any tribal member who meets such guidelines,
										(B)are for the promotion of general welfare,
										(C)are not lavish or extravagant, and
										(D)are not compensation for services.
										(c)Definitions and special rulesFor purposes of this section—
									(1)Indian tribal governmentFor purposes of this section, the term Indian tribal government includes any agencies or instrumentalities of an Indian tribal government and any Alaska Native
			 regional or village corporation, as defined in, or established pursuant
			 to, the Alaska Native Claims Settlement Act (43 U.S.C. 1601, et seq.).
									(2)DependentThe term dependent has the meaning given such term by section 7705, determined without regard to subsections (b)(1),
			 (b)(2), and (d)(1)(B).
									(3)Lavish or extravagantThe Secretary shall, in consultation with the Tribal Advisory Committee (as established under
			 section 1702 of the Tax Reform Act of 2014), establish guidelines for what constitutes lavish or extravagant benefits with respect to Indian
			 tribal government programs.
									(4)Establishment of tribal government programA program shall not fail to be treated as an Indian tribal government program solely by reason of
			 the program being established by tribal custom or government practice..
					(b)Conforming amendmentThe table of sections for part III of subchapter B of chapter 1 is amended by inserting before the
			 item relating to section 140 the following new item:
						
							
								Sec. 139E. Indian general welfare benefits..
					(c)Effective date
						(1)In generalThe amendments made by this section shall apply to taxable years for which the period of limitation
			 on refund or credit under section 6511 of the Internal Revenue Code of
			 1986 has not expired.
						(2)One-year waiver of statute of limitationsIf the period of limitation on a credit or refund resulting from the amendments made by subsection
			 (a) expires before the end of the 1-year period beginning on the date of
			 the enactment of this Act, refund or credit of such overpayment (to the
			 extent attributable to such amendments) may, nevertheless, be made or
			 allowed if claim therefor is filed before the close of such 1-year period.
						1702.Tribal Advisory Committee
					(a)EstablishmentThe Secretary of the Treasury shall establish a Tribal Advisory Committee (hereinafter in this
			 subsection referred to as the Committee).
					(b)Duties
						(1)ImplementationThe Committee shall advise the Secretary on matters relating to the taxation of Indians.
						(2)Education and trainingThe Secretary shall, in consultation with the Committee, establish and require—
							(A)training and education for internal revenue field agents who administer and enforce internal
			 revenue laws with respect to Indian tribes on Federal Indian law and the
			 Federal Government’s unique legal treaty and trust relationship with
			 Indian tribal governments, and
							(B)training of such internal revenue field agents, and provision of training and technical assistance
			 to tribal financial officers, about implementation of this Act and the
			 amendments made thereby.
							(c)Membership
						(1)In generalThe Committee shall be composed of 7 members appointed as follows:
							(A)Three members appointed by the Secretary of the Treasury.
							(B)One member appointed by the Chairman, and one member appointed by the Ranking Member, of the
			 Committee on Ways and Means of the House of Representatives.
							(C)One member appointed by the Chairman, and one member appointed by the Ranking Member, of the
			 Committee on Finance of the Senate.
							(2)Term
							(A)In generalExcept as provided in subparagraph (B), each member’s term shall be 4 years.
							(B)Initial staggeringThe first appointments made by the Secretary under paragraph (1)(A) shall be for a term of 2 years.
							1703.Other relief for Indian tribes
					(a)Waiver of penalties and interestThe Secretary of the Treasury may waive any interest and penalties imposed under the Internal
			 Revenue Code of 1986 on any Indian tribal government or member of an
			 Indian tribe (or any spouse or dependent of such a member) to the extent
			 such interest and penalties relate to excluding a payment or benefit from
			 gross income under the general welfare exclusion.
					(b)DefinitionsFor purposes of this section—
						(1)Indian tribal governmentThe term Indian tribal government shall have the meaning given such term by section 139E of such Code, as added by this Act.
						(2)Indian tribeThe term Indian tribe shall have the meaning given such term by section 139D(c)(1) of such Code, as amended by this Act.
						IIAlternative Minimum Tax Repeal
			2001.Repeal of alternative minimum tax
				(a)In generalSubchapter A of chapter 1 is amended by striking part VI (and by striking the item relating to such
			 part in the table of parts for subchapter A).
				(b)Credit for prior year minimum tax liability
					(1)LimitationSubsection (c) of section 53 is amended to read as follows:
						
							(c)LimitationThe credit allowed under subsection (a) shall not exceed the regular tax liability of the taxpayer
			 reduced by the sum of the credits allowed under subparts A, B, and D..
					(2)Credits treated as refundableSubsection (e) of section 53 is amended to read as follows:
						
							(e)Portion of credit treated as refundable
								(1)In generalIn the case of any taxable year beginning in 2016, 2017, 2018, or 2019, the limitation under
			 subsection (c) shall be increased by the AMT refundable credit amount for
			 such year.
								(2)AMT refundable credit amountFor purposes of paragraph (1), the AMT refundable credit amount is an amount equal to 50 percent
			 (100 percent in the case of a taxable year beginning in 2019) of the
			 excess (if any) of—
									(A)the minimum tax credit determined under subsection (b) for the taxable year, over
									(B)the minimum tax credit allowed under subsection (a) for such year (before the application of this
			 subsection for such year).
									(3)Credit refundableFor purposes of this title (other than this section), the credit allowed by reason of this
			 subsection shall be treated as a credit allowed under subpart C (and not
			 this subpart).
								(4)Short taxable yearsIn the case of any taxable year of less than 365 days, the AMT refundable credit amount determined
			 under paragraph (2) with respect to such taxable year shall be the amount
			 which bears the same ratio to such amount determined without regard to
			 this paragraph as the number of days in such taxable year bears to 365..
					(3)Treatment of referencesSection 53(d) is amended by adding at the end the following new paragraph:
						
							(3)AMT term referencesAny references in this subsection to section 55, 56, or 57 shall be treated as a reference to such
			 section as in effect before its repeal by the Tax Reform Act of 2014..
					(4)Repeal of special rules with respect to treatment of incentive stock optionsSection 53 is amended by striking subsection (f).
					(c)Conforming amendments related to AMT repeal
					(1)Section 2(e), as redesignated by section 1001, is amended by striking sections 1 and 55 and inserting section 1.
					(2)Section 5(a) is amended by striking paragraph (4).
					(3)Section 11(d) is amended by striking the taxes imposed by subsection (a) and section 55 and inserting the tax imposed by subsection (a).
					(4)Section 13, as redesignated by title I, is amended by striking paragraph (7).
					(5)Section 26(a) is amended to read as follows:
						
							(a)Limitation based on amount of taxThe aggregate amount of credits allowed by this subpart for the taxable year shall not exceed the
			 taxpayer’s regular tax liability for the taxable year..
					(6)Section 26(b)(2) is amended by striking subparagraph (A).
					(7)Section 26 is amended by striking subsection (c).
					(8)Section 38(c) is amended—
						(A)by striking paragraphs (1) through (5),
						(B)by redesignating paragraph (6) as paragraph (2),
						(C)by inserting before paragraph (2) (as so redesignated) the following new paragraph:
							
								(1)In generalThe credit allowed under subsection (a) for any taxable year shall not exceed the excess of—
									(A)the sum of—
										(i)so much of the regular tax liability as does not exceed $25,000, plus
										(ii)75 percent of so much of the regular tax liability as exceeds $25,000, over
										(B)the sum of the credits allowable under subparts A and B of this part., and
						(D)by striking subparagraph (B) of paragraph (1) each place it appears in paragraph (2) (as so redesignated) and inserting clauses (i) and (ii) of paragraph (1)(A).
						(9)Section 45D(g)(4)(B) is amended by striking or for purposes of section 55.
					(10)Section 54(c)(1) is amended to read as follows:
						
							(1)regular tax liability (as defined in section 26(b)), over.
					(11)Section 54A(c)(1)(A) is amended to read as follows:
						
							(A)regular tax liability (as defined in section 26(b)), over.
					(12)
						(A)Section 108(b)(2) is amended by striking subparagraph (C) and by redesignating subparagraphs (D)
			 through (G) as subparagraphs (C) through (F), respectively.
						(B)Section 108(b)(3)(B) is amended—
							(i)by striking subparagraphs (B), (C), and (G) and inserting subparagraphs (B) and (F) of paragraph (2), and
							(ii)by striking subparagraph (F) and inserting paragraph (2)(E).
							(C)Section 108(b)(4)(B) is amended by striking subparagraph (A) or (D) in the heading and text thereof and inserting subparagraph (A) or (C).
						(D)Section 108(b)(4)(C) is amended by striking subparagraphs (B) and (G) in the heading and text thereof and inserting subparagraphs (B) and (F).
						(13)Section 168(k)(2) is amended by striking subparagraph (G).
					(14)Section 173 is amended by striking subsection (b).
					(15)Section 174(f) is amended to read as follows:
						
							(f)Cross referenceFor adjustments to basis of property for amounts allowed as deductions as deferred expenses under
			 subsection (b), see section 1016(a)(14)..
					(16)Section 263A(c) is amended by striking paragraph (6).
					(17)Section 382(l) is amended by striking paragraph (7) and by redesignating paragraph (8) as paragraph
			 (7).
					(18)Section 443 (relating to returns for a period of less than 12 months) adjustment in computing
			 minimum tax and tax preferences) is amended by striking subsection (d) and
			 by redesignating subsection (e) as subsection (d).
					(19)Section 641(c) is amended—
						(A)in paragraph (2) by striking subparagraph (B) and by redesignating subparagraphs (C) and (D) as
			 subparagraphs (B) and (C), respectively, and
						(B)in paragraph (3), by striking paragraph (2)(C) and inserting paragraph (2)(B).
						(20)Subsections (b) and (c) of section 666 are each amended by striking (other than the tax imposed by section 55).
					(21)Section 815(c)(2) is amended by striking the last sentence.
					(22)Section 847 is amended—
						(A)by striking the last sentence of paragraph (9), and
						(B)in paragraph (10), by inserting and at the end of subparagraph (A), by striking subparagraph (B), and by redesignating subparagraph
			 (C) as subparagraph (B).
						(23)Section 848 is amended by striking subsection (i) and by redesignating subsection (j) as subsection
			 (i).
					(24)Section 860E(a) is amended by striking paragraph (4).
					(25)Section 871(b)(1) is amended by striking or 55.
					(26)Section 882(a)(1) is amended by striking 55,.
					(27)Section 897(a) is amended to read as follows:
						
							(a)Treatment as effectively connected with united states trade or businessFor purposes of this title, gain or loss of a nonresident alien individual or a foreign corporation
			 from the disposition of a United States real property interest shall be
			 taken into account—
								(1)in the case of a nonresident alien individual, under section 871(b)(1), or
								(2)in the case of a foreign corporation, under section 882(a)(1), as if the taxpayer were engaged in a
			 trade or business within the United States during the taxable year and as
			 if such gain or loss were effectively connected with such trade or
			 business..
					(28)Section 904(k) is amended to read as follows:
						
							(k)Cross referenceFor increase of limitation under subsection (a) for taxes paid with respect to amounts received
			 which were included in the gross income of the taxpayer for a prior
			 taxable year as a United States shareholder with respect to a controlled
			 foreign corporation, see section 960(b)..
					(29)Section 911(f) is amended to read as follows:
						
							(f)Determination of tax liabilityIf, for any taxable year, any amount is excluded from gross income of a taxpayer under subsection
			 (a), then, notwithstanding section 1, if such taxpayer has taxable income
			 for such taxable year, the tax imposed by section 1 for such taxable year
			 shall be equal to the excess (if any) of—
								(1)the tax which would be imposed by section 1 for such taxable year if the taxpayer’s taxable income
			 were increased by the amount excluded under subsection (a) for such
			 taxable year, over
								(2)the tax which would be imposed by section 1 for such taxable year if the taxpayer’s taxable income
			 were equal to the amount excluded under subsection (a) for such taxable
			 year..
					(30)Section 962(a)(1) is amended—
						(A)by striking sections 1 and 55 and inserting section 1, and
						(B)by striking sections 11 and 55 and inserting section 11.
						(31)Section 1016(a) is amended by striking paragraph (20).
					(32)Section 1202(a)(4) is amended by inserting and at the end of subparagraph (A), by striking , and and inserting a period at the end of subparagraph (B), and by striking subparagraph (C).
					(33)Section 1374(b)(3)(B) is amended by striking the last sentence thereof.
					(34)Section 1397E(c)(1) is amended to read as follows:
						
							(1)regular tax liability (as defined in section 26(b), over.
					(35)Section 1561(a) is amended—
						(A)by inserting and at the end of paragraph (1), by striking the comma at the end of paragraph (2) and inserting a
			 period, and by striking paragraphs (3) and (4), and
						(B)by striking the last sentence.
						(36)Section 6015(d)(2)(B) is amended by striking or 55.
					(37)Section 6425(c)(1)(A) is amended—
						(A)by adding plus at the end of clause (i), and
						(B)by striking clause (ii) and by redesignating clause (iii) as clause (ii).
						(38)Section 6654(d)(2) is amended—
						(A)in clause (i) of subparagraph (B), by striking , alternative minimum taxable income,, and
						(B)in clause (i) of subparagraph (C), by striking , alternative minimum taxable income,.
						(39)Section 6655(e)(2)(B) is amended—
						(A)by striking The taxable income, alternative minimum taxable income, and modified alternative taxable income
			 shall and inserting Taxable income shall, and
						(B)by striking clause (iii).
						(40)Section 6655(g)(1)(A) is amended—
						(A)by striking clause (ii), and
						(B)by redesignating clauses (iii) and (iv) as clauses (ii) and (iii), respectively.
						(41)Section 6662(e)(3)(C) is amended by striking the regular tax (as defined in section 55(c)) and inserting the regular tax liability (as defined in section 26(b)).
					(d)Effective dates
					(1)In generalExcept as otherwise provided in this subsection, the amendments made by this section shall apply to
			 taxable years beginning after December 31, 2014.
					(2)Prior elections with respect to certain tax preferencesSo much of the amendment made by subsection (a) as relates to the repeal of section 59(e) of the
			 Internal Revenue Code of 1986 shall apply to amounts paid or incurred
			 after December 31, 2014.
					(3)Treatment of net operating loss carrybacksFor purposes of section 56(d) of the Internal Revenue Code of 1986 (as in effect before its
			 repeal), the amount of any net operating loss which may be carried back
			 from a taxable year beginning after December 31, 2014, to taxable years
			 beginning before January 1, 2015, shall be determined without regard to
			 any adjustments under section 56(d)(2)(A) of such Code (as so in effect).
					IIIBusiness Tax Reform
			ATax Rates
				3001.25-percent corporate tax rate
					(a)In generalSubsection (b) of section 11 is amended to read as follows:
						
							(b)Amount of tax
								(1)In generalExcept as provided in paragraph (2), the amount of the tax imposed by subsection (a) shall be 25
			 percent of taxable income.
								(2)Phase-in for taxable years beginning before 2019
									(A)In generalIn the case of taxable years beginning before 2019, the amount of tax imposed by subsection (a)
			 shall be the sum of—
										(i)25 percent of so much of the taxable income as does not exceed $75,000, and
										(ii)the applicable percentage of so much of taxable income as exceeds $75,000.
										(B)Applicable percentageFor purposes of this paragraph, the applicable percentage shall be determined in accordance with
			 the following table:
										
											
													In the case of taxable years beginning during calendar yearThe applicable percentage is:
												
													201533%
													201631%
													201729%
													201827%.
					(b)Conforming amendments
						(1)Paragraphs (2)(B) and (6)(A)(ii) of section 860E(e) are each amended by striking section 11(b)(1) and inserting section 11(b).
						(2)
							(A)Part I of subchapter P of chapter 1 is amended by striking section 1201 (and by striking the item
			 relating to such section in the table of sections for such part).
							(B)Section 13, as amended and redesignated by the preceding provisions of this Act, is amended by
			 striking paragraphs (4) and (6), and by redesignating paragraph (5) as
			 paragraph (4).
							(C)Section 527(b) is amended—
								(i)by striking paragraph (2), and
								(ii)by striking all that precedes is hereby imposed and inserting:
									
										(b)Tax imposedA tax.
								(D)Sections 594(a) is amended by striking taxes imposed by section 11 or 1201(a) and inserting tax imposed by section 11.
							(E)Section 691(c)(4) is amended by striking 1201,.
							(F)Section 801(a) is amended—
								(i)by striking paragraph (2), and
								(ii)by striking all that precedes is hereby imposed and inserting:
									
										(a)Tax imposedA tax.
								(G)Section 831(d) is amended by striking paragraph (1) and by redesignating paragraphs (2) and (3) as
			 paragraphs (1) and (2), respectively.
							(H)Sections 832(c)(5) and 834(b)(1)(D) are each amended by striking sec. 1201 and following,.
							(I)Section 852(b)(3)(A) is amended by striking section 1201(a) and inserting section 11(b).
							(J)Section 857(b)(3) is amended—
								(i)by striking subparagraph (A) and redesignating subparagraphs (B) through (F) as subparagraphs (A)
			 through (E), respectively,
								(ii)in subparagraph (C), as so redesignated—
									(I)by striking subparagraph (A)(ii) in clause (i) thereof and inserting paragraph (1),
									(II)by striking the tax imposed by subparagraph (A)(ii) in clauses (ii) and (iv) thereof and inserting the tax imposed by paragraph (1) on undistributed capital gain,
									(iii)in subparagraph (E), as so redesignated, by striking subparagraph (B) or (D) and inserting subparagraph (A) or (C), and
								(iv)by adding at the end the following new subparagraph:
									
										(F)Undistributed capital gainFor purposes of this paragraph, the term undistributed capital gain means the excess of the net capital gain over the deduction for dividends paid (as defined in
			 section 561) determined with reference to capital gain dividends only..
								(K)Section 882(a)(1) is amended by striking , or 1201(a).
							(L)Section 1374(b) is amended by striking paragraph (4).
							(M)Section 1381(b) is amended by striking taxes imposed by section 11 or 1201 and inserting tax imposed by section 11.
							(N)Sections 6425(c)(1)(A)(i) and 6655(g)(1)(A)(i) are each amended by striking or 1201(a),.
							(3)
							(A)Section 1445(e)(1) is amended—
								(i)by striking 35 percent and inserting the highest rate of tax in effect for the taxable year under section 11(b), and
								(ii)by striking of the gain and inserting multiplied by the gain.
								(B)Section 1445(e)(2) is amended by striking 35 percent of the amount and inserting the highest rate of tax in effect for the taxable year under section 11(b) multiplied by the amount.
							(C)Section 1445(e)(6) is amended—
								(i)by striking 35 percent and inserting the highest rate of tax in effect for the taxable year under section 11(b), and
								(ii)by striking of the amount and inserting multiplied by the amount.
								(D)Section 1446(b)(2)(B) is amended by striking section 11(b)(1) and inserting section 11(b).
							(4)Section 852(b)(1) is amended by striking the last sentence.
						(5)
							(A)Part I of subchapter B of chapter 5 is amended by striking section 1551 (and by striking the item
			 relating to such section in the table of sections for such part).
							(B)Section 535(c)(5) is amended to read as follows:
								
									(5)Cross referenceFor limitation on credit provided in paragraph (2) or (3) in the case of certain controlled
			 corporations, see section 1561..
							(6)
							(A)Section 1561, as amended by the preceding provisions of this Act, is amended to read as follows:
								
									1561.Limitation on accumulated earnings credit in the case of certain controlled corporations
										(a)In generalThe component members of a controlled group of corporations on a December 31 shall, for their
			 taxable years which include such December 31, be limited for purposes of
			 this subtitle to one $250,000 ($150,000 if any component member is a
			 corporation described in section 535(c)(2)(B)) amount for purposes of
			 computing the accumulated earnings credit under section 535(c)(2) and (3).
			 Such amount shall be divided equally among the component members of such
			 group on such December 31 unless the Secretary prescribes regulations
			 permitting an unequal allocation of such amount.
										(b)Certain short taxable yearsIf a corporation has a short taxable year which does not include a December 31 and is a component
			 member of a controlled group of corporations with respect to such taxable
			 year, then for purposes of this subtitle, the amount to be used in
			 computing the accumulated earnings credit under section 535(c)(2) and (3)
			 of such corporation for such taxable year shall be the amount specified in
			 subsection (a) with respect to such group, divided by the number of
			 corporations which are component members of such group on the last day of
			 such taxable year. For purposes of the preceding sentence, section 1563(b)
			 shall be applied as if such last day were substituted for December 31..
							(B)The table of sections for part II of subchapter B of chapter 5 is amended by striking the item
			 relating to section 1561 and inserting the following new item:
								
									
										Sec. 1561. Limitation on accumulated earnings credit in the case of certain controlled
			 corporations..
							(7)Section 7874(e)(1)(B) is amended by striking section 11(b)(1) and inserting section 11(b).
						(c)Effective date
						(1)In generalExcept as otherwise provided in this subsection, the amendments made by this section shall apply to
			 taxable years beginning after December 31, 2014.
						(2)WithholdingThe amendments made by subsection (b)(3) shall apply to distributions made after December 31, 2014.
						(3)Certain transfersThe amendments made by subsection (b)(5) shall apply to transfers made after December 31, 2018.
						(4)Certain other amendments related to single rate of taxThe amendments made by paragraphs (4) and (6) of subsection (b) shall apply to taxable years
			 beginning after December 31, 2018.
						BReform of business-Related exclusions and deductions
				3101.Revision of treatment of contributions to capital
					(a)Inclusion of contributions to capitalPart II of subchapter B of chapter 1 is amended by inserting after section 75 the following new
			 section:
						
							76.Contributions to capital
								(a)In generalGross income includes—
									(1)any contribution to the capital of any entity, and
									(2)any premium received by such entity with respect to any option on any interest in such entity.
									(b)Treatment of contributions in exchange for stock, etc
									(1)In generalIn the case of any contribution of money or other property to a corporation in exchange for stock
			 of such corporation—
										(A)such contribution shall not be treated for purposes of subsection (a) as a contribution to the
			 capital of such corporation (and shall not be includible in the gross
			 income of such corporation), and
										(B)no gain or loss shall be recognized to such corporation upon the issuance of such stock.
										(2)Treatment limited to value of stockFor purposes of this subsection, a contribution of money or other property to a corporation shall
			 be treated as being in exchange for stock of such corporation only to the
			 extent that the fair market value of such money and other property does
			 not exceed the fair market value of such stock.
									(3)Application to entities other than corporationsIn the case of any entity other than a corporation, rules similar to the rules of paragraphs (1)
			 and (2) shall apply in the case of any contribution of money or other
			 property to such entity in exchange for any interest in such entity.
									(c)Treasury stock treated as stockAny reference in this section to stock shall be treated as including a reference to treasury stock..
					(b)Basis of corporation in contributed property
						(1)Contributions to capitalSubsection (c) of section 362 is amended to read as follows:
							
								(c)Contributions to capitalIf property other than money is transferred to a corporation as a contribution to the capital of
			 such corporation (within the meaning of section 76) then the basis of such
			 property shall be the greater of—
									(1)the basis determined in the hands of the transferor, increased by the amount of gain recognized to
			 the transferor on such transfer, or
									(2)the amount included in gross income by such corporation under section 76 with respect to such
			 contribution..
						(2)Contributions in exchange for stockParagraph (2) of section 362(a) is amended by striking contribution to capital and inserting contribution in exchange for stock of such corporation (determined under rules similar to the rules
			 of paragraphs (2) and (3) of section 76(b)).
						(c)Conforming amendments
						(1)Section 108(e) is amended by striking paragraph (6).
						(2)Part III of subchapter B of chapter 1 is amended by striking section 118 (and by striking the item
			 relating to such section in the table of sections for such part).
						(3)The table of sections for part II of subchapter B of chapter 1 is amended by inserting after the
			 item relating to section 75 the following new item:
							
								
									Sec. 76. Contributions to capital..
						(d)Effective dateThe amendments made by this section shall apply to contributions made, and transactions entered
			 into, after the date of the enactment of this Act.
					3102.Repeal of deduction for local lobbying expenses
					(a)In generalSection 162(e) is amended by striking paragraphs (2) and (7) and by redesignating paragraphs (3),
			 (4), (5), (6), and (8) as paragraphs (2), (3), (4), (5), and (6),
			 respectively.
					(b)Conforming amendmentSection 6033(e)(1)(B)(ii) is amended by striking section 162(e)(5)(B)(ii) and inserting section 162(e)(4)(B)(ii).
					(c)Effective dateThe amendments made by this section shall apply to amounts paid or incurred after December 31,
			 2014.
					3103.Expenditures for repairs in connection with casualty losses
					(a)In generalSection 165, as amended by the preceding provisions of this Act, is amended by inserting after
			 subsection (g) the following new subsection:
						
							(h)Special rule for casualty losses
								(1)Expenditures for repairs in connection with casualty lossesIf a deduction is allowable under this section for any casualty loss with respect to any property,
			 any expenditure made for any repair of damage to such property in
			 connection with such casualty loss shall be treated as a permanent
			 improvement made to increase the value of such property for purposes of
			 section 263(a)(1).
								(2)Election to expense repair in lieu of deducting casualty lossIf the taxpayer elects the application of this paragraph with respect to any property with respect
			 to which there is a casualty loss, no deduction shall be allowable under
			 this section for the casualty loss with respect to such property and
			 paragraph (1) shall not apply to expenditures made for repair of damage to
			 such property in connection with such casualty loss. Any election under
			 this paragraph shall be made not later than the due date for the return of
			 tax (including extensions) for the taxable year in which the casualty loss
			 occurs and, once made, may be revoked only with the consent of the
			 Secretary..
					(b)Effective dateThe amendment made by this section shall apply to losses sustained after December 31, 2014.
					3104.Reform of accelerated cost recovery system
					(a)Applicable depreciation methodSubsection (b) of section 168 is amended to read as follows:
						
							(b)Applicable depreciation methodFor purposes of this section—
								(1)In generalThe applicable depreciation method is the straight line method.
								(2)Salvage value treated as zeroSalvage value shall be treated as zero..
					(b)Applicable recovery periodSubsection (c) of section 168 is amended to read as follows:
						
							(c)Applicable recovery periodFor purposes of this section—
								(1)In generalExcept as provided in paragraph (2), the applicable recovery period for any property is the class
			 life of such property.
								(2)Special rules for determining class life of certain property
									(A)Property with no class lifeIn the case of personal property with no class life, the recovery period is 12 years.
									(B)Certain horsesIn the case of any race horse, and any horse other than a race horse which is more than 12 years
			 old at the time it is placed in service, 3 years.
									(C)Semi-Conductor manufacturing equipmentIn the case of any semi-conductor manufacturing equipment, the recovery period is 5 years.
									(D)Qualified technological equipmentIn the case of any qualified technological equipment, the recovery period is 5 years.
									(E)Automobile or light general purpose truckIn the case of any automobile or light general purpose truck, the recovery period is 5 years.
									(F)Qualified rent-to-own propertyIn the case of any qualified rent-to-own property, the recovery period is 9 years.
									(G)Certain telephone switching equipmentIn the case of any computer-based telephone central office switching equipment, the recovery period
			 is 9.5 years.
									(H)Railroad trackIn the case of any railroad track, the recovery period is 10 years.
									(I)Smart electric distribution propertyIn the case of qualified smart electric meters and qualified smart electric grid systems, the
			 recovery period is 10 years.
									(J)AirplanesIn the case of any fixed-wing aircraft (including any fixed-wing airframe or engine), the recovery
			 period is 12 years.
									(K)Natural gas gathering lineIn the case of any natural gas gathering line, the recovery period is 14 years.
									(L)Tree or vine bearing fruit or nutsIn the case of any tree or vine bearing fruit or nuts, the recovery period is 20 years.
									(M)Telephone distribution plantIn the case of any telephone distribution plant and comparable equipment used for 2-way exchange of
			 voice and data communications by cable, the recovery period is 24 years.
									(N)Real propertyIn the case of nonresidential real property, residential rental property, and any section 1245
			 property (as defined in section 1245(a)(3)) which is real property with no
			 class life, the recovery period is 40 years.
									(O)Water treatment and utility propertyIn the case of any municipal wastewater treatment plant or water utility property, the recovery
			 period is 50 years.
									(P)Clearing and grading improvements; tunnel boreIn the case of any clearing and grading land improvements or tunnel bore, the recovery period is 50
			 years.
									(Q)Tax-exempt use property subject to leaseIn the case of any tax-exempt use property subject to a lease, the recovery period used for
			 purposes of paragraph (2) shall (notwithstanding any other subparagraph of
			 this paragraph) in no event be less than 125 percent of the lease term..
					(c)Neutral cost recovery systemSection 168, as amended by subsection (f), is amended by adding at the end the following new
			 subsection:
						
							(i)Neutral cost recovery system
								(1)In generalIn the case of any property (to which this section applies) placed in service by the taxpayer in a
			 taxable year for which such taxpayer has elected the application of this
			 subsection, the deduction determined under subsection (a) with respect to
			 such property for any taxable year shall be increased by an amount equal
			 to the product of—
									(A)the modified adjusted basis of such property determined as of the close of such taxable year
			 (determined without regard to this subsection but after taking all other
			 adjustments for such taxable year into account), multiplied by
									(B)the inflation adjustment percentage for the calendar year in which such taxable year begins.
									(2)Modified adjusted basisFor purposes of this subsection, the term modified adjusted basis means, with respect to any property, the adjusted basis which would be determined with respect to
			 such property if this subsection never applied to such property.
								(3)Inflation adjustment percentageFor purposes of this subsection, the term inflation adjustment percentage means, with respect to any calendar year, the cost-of-living adjustment which would be determined
			 under section 1(c)(2)(A) for such calendar year if clause (ii) thereof
			 were applied by substituting the C-CPI-U for the calendar year preceding the calendar year referred to in clause (i) for the normalized CPI for calendar year 2012.
								(4)Increase for first taxable year reduced to take into account placed in service conventionIn the case of the taxable year in which any property is placed in service, the increase determined
			 under paragraph (1) with respect to such property shall be equal to—
									(A)in the case of any property to which subsection (d)(3) applies, 1/8 of the amount of such increase determined without regard to this paragraph, and
									(B)in the case of any other property, 1/2 of the amount of such increase determined without regard to this paragraph.
									(5)Overall depreciation allowance not to exceed basisThe deduction determined under subsection (a) (after any increase determined under this subsection)
			 with respect to any property for any taxable year shall not exceed the
			 adjusted basis of such property determined as of the beginning of such
			 taxable year.
								(6)Certain property excludedParagraph (1) shall not apply to any specified property used outside the United States or to any
			 property described in subsection (d)(2).
								(7)Election
									(A)In generalAn election under paragraph (1) for any taxable year shall be made not later than the due date
			 (including extensions) for the return of tax for such taxable year. Such
			 election, once made, shall be irrevocable. Such election shall apply with
			 respect to all property placed in service during the taxable for which
			 made (and shall apply for subsequent taxable years but only with respect
			 to such property).
									(B)Taxpayer engaged in more than one businessA taxpayer engaged in more than one trade or business may make separate elections under paragraph
			 (1) with respect to each such trade or business..
					(d)Application of mid-Month convention
						(1)In generalSubparagraphs (A), (B) and (C) of section 168(d)(2) are amended to read as follows:
							
								(A)real property,
								(B)water treatment and utility property, and
								(C)any clearing and grading land improvements or tunnel bore,.
						(2)Conforming amendmentClause (i) of section 168(d)(3)(B) is amended to read as follows:
							
								(i)any property described in paragraph (2),.
						(e)DefinitionsSubsection (e) of section 168 is amended to read as follows:
						
							(e)DefinitionsFor purposes of this section—
								(1)Class life
									(A)In generalExcept as provided in this section, the term class life means the class life (if any) which would be applicable with respect to any property as of January
			 1, 1986, under subsection (m) of section 167 (determined without regard to
			 paragraph (4) and as if the taxpayer had made an election under such
			 subsection). The reference in this paragraph to subsection (m) of section
			 167 shall be treated as a reference to such subsection as in effect on the
			 day before the date of the enactment of the Revenue Reconciliation Act of
			 1990.
									(B)Secretarial authority to modify Rev. Proc. 87–56
										(i)In generalThe Secretary, through the Office of Tax Analysis and in consultation with the Bureau of Economic
			 Analysis of the Department of Commerce, shall—
											(I)determine, and develop a schedule of, the economic depreciation of the major categories of
			 depreciable property (other than property with a specified class life
			 under subsection (c)(2)) to approximate constant straight-line
			 depreciation, and
											(II)develop recommendations regarding the proper economic depreciation for property with a specified
			 class life under subsection (c)(2).
											(ii)ReportNot later than December 31, 2017, the Secretary shall submit to the Committee on Ways and Means of
			 the House of Representatives and the Committee on Finance of the Senate—
											(I)the schedule developed under clause (i)(I), and
											(II)the recommendations developed under clause (i)(II).The schedule developed under clause (i)(I) shall take effect with respect to property placed in
			 service after the later of December 31, 2017, or the end of the first
			 calendar year ending after the calendar year during which such schedule is
			 submitted.(2)Residential rental property
									(A)In generalThe term residential rental property means any building or structure if 80 percent or more of the gross rental income from such
			 building or structure for the taxable year is rental income from dwelling
			 units.
									(B)Dwelling unitFor purposes of subparagraph (A)—
										(i)the term dwelling unit means a house or apartment used to provide living accommodations in a building or structure, but
			 does not include a unit in a hotel, motel, or other establishment more
			 than one-half of the units in which are used on a transient basis, and
										(ii)if any portion of the building or structure is occupied by the taxpayer, the gross rental income
			 from such building or structure shall include the rental value of the
			 portion so occupied.
										(3)Nonresidential real propertyThe term nonresidential real property means section 1250 property which is not—
									(A)residential rental property, or
									(B)property with a class life of less than 27.5 years.
									(4)Water utility propertyThe term water utility property means property—
									(A)which is an integral part of the gathering, treatment, or commercial distribution of water, and
									(B)any municipal sewer.
									(5)Qualified rent-to-own property
									(A)In generalThe term qualified rent-to-own property means any property held by a rent-to-own dealer for purposes of being subject to a rent-to-own
			 contract.
									(B)Rent-to-own dealerThe term rent-to-own dealer means a person that, in the ordinary course of business, regularly enters into rent-to-own
			 contracts with customers for the use of consumer property, if a
			 substantial portion of those contracts terminate and the property is
			 returned to such person before the receipt of all payments required to
			 transfer ownership of the property from such person to the customer.
									(C)Consumer propertyThe term consumer property means tangible personal property of a type generally used within the home for personal use.
									(D)Rent-to-own contractThe term rent-to-own contract means any lease for the use of consumer property between a rent-to-own dealer and a customer who
			 is an individual which—
										(i)is titled Rent-to-Own Agreement or Lease Agreement with Ownership Option, or uses other similar language,
										(ii)provides for level (or decreasing where no payment is less than 40 percent of the largest payment),
			 regular periodic payments (for a payment period which is a week or month),
										(iii)provides that legal title to such property remains with the rent-to-own dealer until the customer
			 makes all the payments described in clause (ii) or early purchase payments
			 required under the contract to acquire legal title to the item of
			 property,
										(iv)provides a beginning date and a maximum period of time for which the contract may be in effect that
			 does not exceed 156 weeks or 36 months from such beginning date (including
			 renewals or options to extend),
										(v)provides for payments within the 156-week or 36-month period that, in the aggregate, generally
			 exceed the normal retail price of the consumer property plus interest,
										(vi)provides for payments under the contract that, in the aggregate, do not exceed $10,000 per item of
			 consumer property,
										(vii)provides that the customer does not have any legal obligation to make all the payments referred to
			 in clause (ii) set forth under the contract, and that at the end of each
			 payment period the customer may either continue to use the consumer
			 property by making the payment for the next payment period or return such
			 property to the rent-to-own dealer in good working order, in which case
			 the customer does not incur any further obligations under the contract and
			 is not entitled to a return of any payments previously made under the
			 contract, and
										(viii)provides that the customer has no right to sell, sublease, mortgage, pawn, pledge, encumber, or
			 otherwise dispose of the consumer property until all the payments stated
			 in the contract have been made.
										(6)Qualified technological equipment
									(A)In generalThe term qualified technological equipment means—
										(i)any computer or peripheral equipment,
										(ii)any high technology telephone station equipment installed on the customer’s premises, and
										(iii)any high technology medical equipment.
										(B)Computer or peripheral equipment definedFor purposes of this paragraph—
										(i)In generalThe term computer or peripheral equipment means—
											(I)any computer, and
											(II)any related peripheral equipment.
											(ii)ComputerThe term computer means a programmable electronically activated device which—
											(I)is capable of accepting information, applying prescribed processes to the information, and
			 supplying the results of these processes with or without human
			 intervention, and
											(II)consists of a central processing unit containing extensive storage, logic, arithmetic, and control
			 capabilities.
											(C)High technology medical equipmentFor purposes of this paragraph, the term high technology medical equipment means any electronic, electromechanical, or computer-based high technology equipment used in the
			 screening, monitoring, observation, diagnosis, or treatment of patients in
			 a laboratory, medical, or hospital environment.
									(7)Natural gas gathering lineThe term natural gas gathering line means—
									(A)the pipe, equipment, and appurtenances determined to be a gathering line by the Federal Energy
			 Regulatory Commission, and
									(B)the pipe, equipment, and appurtenances used to deliver natural gas from the wellhead or a
			 commonpoint to the point at which such gas first reaches—
										(i)a gas processing plant,
										(ii)an interconnection with a transmission pipeline for which a certificate as an interstate
			 transmission pipeline has been issued by the Federal Energy Regulatory
			 Commission,
										(iii)an interconnection with an intrastate transmission pipeline, or
										(iv)a direct interconnection with a local distribution company, a gas storage facility, or an
			 industrial consumer.
										(8)Qualified smart electric meters
									(A)In generalThe term qualified smart electric meter means any smart electric meter which—
										(i)is placed in service by a taxpayer that is a supplier of electric energy or a provider of electric
			 energy services, and
										(ii)does not have a class life (determined without regard to subsection (c)) of less than 10 years.
										(B)Smart electric meterFor purposes of subparagraph (A), the term smart electric meter means any time-based meter and related communication equipment which is capable of being used by
			 the taxpayer as part of a system that—
										(i)measures and records electricity usage data on a time-differentiated basis in at least 24 separate
			 time segments per day,
										(ii)provides for the exchange of information between supplier or provider and the customer’s electric
			 meter in support of time-based rates or other forms of demand response,
										(iii)provides data to such supplier or provider so that the supplier or provider can provide energy
			 usage information to customers electronically, and
										(iv)provides net metering.
										(9)Qualified smart electric grid systems
									(A)In generalThe term qualified smart electric grid system means any smart grid property which—
										(i)is used as part of a system for electric distribution grid communications, monitoring, and
			 management placed in service by a taxpayer who is a supplier of electric
			 energy or a provider of electric energy services, and
										(ii)does not have a class life (determined without regard to subsection (c)) of less than 10 years.
										(B)Smart grid propertyFor the purposes of subparagraph (A), the term smart grid property means electronics and related equipment that is capable of—
										(i)sensing, collecting, and monitoring data of or from all portions of a utility’s electric
			 distribution grid,
										(ii)providing real-time, two-way communications to monitor or manage such grid, and
										(iii)providing real time analysis of and event prediction based upon collected data that can be used to
			 improve electric distribution system reliability, quality, and
			 performance.
										(10)Specified property used outside the United States
									(A)In generalThe term specified property used outside the United States means—
										(i)any aircraft which is registered by the Administrator of the Federal Aviation Agency and which is
			 operated to and from the United States or is operated under contract with
			 the United States,
										(ii)rolling stock which is used within and without the United States and which is—
											(I)of a rail carrier subject to part A of subtitle IV of title 49, or
											(II)of a United States person (other than a corporation described in subclause (I)) but only if the
			 rolling stock is not leased to one or more foreign persons for periods
			 aggregating more than 12 months in any 24-month period,
											(iii)any vessel documented under the laws of the United States which is operated in the foreign or
			 domestic commerce of the United States,
										(iv)any motor vehicle of a United States person (as defined in section 7701(a)(30)) which is operated
			 to and from the United States,
										(v)any container of a United States person which is used in the transportation of property to and from
			 the United States,
										(vi)any property (other than a vessel or an aircraft) of a United States person which is used for the
			 purpose of exploring for, developing, removing, or transporting resources
			 from the outer Continental Shelf (within the meaning of section 2 of the
			 Outer Continental Shelf Lands Act, as amended and supplemented (43 U.S.C.
			 1331)),
										(vii)any property which is owned by a domestic corporation or by a United States citizen (other than a
			 citizen entitled to the benefits of section 931 or 933) and which is used
			 predominantly in a possession of the United States by such a corporation,
			 or such a citizen, or by a corporation created or organized in, or under
			 the law of, a possession of the United States,
										(viii)any communications satellite (as defined in section 103(3) of the Communications Satellite Act of
			 1962, 47 U.S.C. 702(3)), or any interest therein, of a United States
			 person,
										(ix)any cable, or any interest therein, of a domestic corporation engaged in furnishing telephone
			 service to which section 168(e)(10)(C) applies (or of a wholly owned
			 domestic subsidiary of such a corporation), if such cable is part of a
			 submarine cable system which constitutes part of a communication link
			 exclusively between the United States and one or more foreign countries,
										(x)any property (other than a vessel or an aircraft) of a United States person which is used in
			 international or territorial waters within the northern portion of the
			 Western Hemisphere for the purpose of exploring for, developing, removing,
			 or transporting resources from ocean waters or deposits under such waters,
										(xi)any property described in section 48(l)(3)(A)(ix) (as in effect on the day before the date of the
			 enactment of the Revenue Reconciliation Act of 1990) which is owned by a
			 United States person and which is used in international or territorial
			 waters to generate energy for use in the United States, and
										(xii)any satellite (not described in clause (viii)) or other spacecraft (or any interest therein) held
			 by a United States person if such satellite or other spacecraft was
			 launched from within the United States.
										(B)Northern portion of the Western HemisphereFor purposes of subparagraph (A)(x), the term northern portion of the Western Hemisphere means the area lying west of the 30th meridian west of Greenwich, east of the international
			 dateline, and north of the Equator, but not including any foreign country
			 which is a country of South America..
					(f)Conforming amendments
						(1)Amendments to section 168
							(A)Section 168 is amended by striking subsections (g), (j), (k), (l), (m), and (n), and by
			 redesignating subsections (h) and (i) as subsections (g) and (h),
			 respectively.
							(B)Section 168(h), as redesignated by subparagraph (A), is amended—
								(i)by striking paragraphs (1), (2), (11), (12), (13), (14), (15), (16), (17), (18), and (19) and by
			 redesignating paragraphs (3) through (10) as paragraphs (1) through (8),
			 respectively, and
								(ii)by striking Definitions and in the heading thereof.
								(C)Section 168(h)(8), as redesignated by subparagraphs (A) and (B), is moved to the end of section
			 168(e) (as amended by subsection (e)) and redesignated as paragraph (11).
							(2)Other conforming amendments
							(A)Section 50(b)(4) is amended—
								(i)in subparagraph (A)(ii)—
									(I)by striking section 168(h)(2)(C) and inserting section 168(g)(2)(C),
									(II)by striking section 168(h)(2)(A)(iii) and inserting section 168(g)(2)(A)(iii), and
									(III)by striking section 168(h)(2)(B) and inserting section 168(g)(2)(B),
									(ii)in subparagraph (B), by striking section 168(i)(3) and inserting section 168(h)(1), and
								(iii)in subparagraphs (D) and (E), by striking section 168(h) each place it appears and inserting section 168(g).
								(B)
								(i)Section 50(b)(1)(B) is amended by striking any property described in section 168(g)(4) and inserting any specified property used outside the United States (as defined in section 168(e)(10).
								(ii)Section 865(c)(3)(B) is amended by striking property of a kind described in section 168(g)(4) and inserting specified property used outside the United States (as defined in section 168(e)(10).
								(C)Section 179(e)(2) is amended by inserting as in effect before its repeal by the Tax Reform Act of 2014 after section 168(n)(2).
							(D)Section 179(f), as amended by section 3111, is amended—
								(i)by striking paragraph (2), and
								(ii)by inserting after paragraph (1) the following new paragraphs:
									
										(2)Qualified real propertyFor purposes of this subsection, the term qualified real property means qualified leasehold improvement property, qualified restaurant property, and qualified
			 retail improvement property.
										(3)Qualified leasehold improvement propertyFor purposes of this subsection—
											(A)In generalThe term qualified leasehold improvement property means any improvement to an interior portion of a building which is nonresidential real property
			 if—
												(i)such improvement is made under or pursuant to a lease (as defined in section 168(g)(7))—
													(I)by the lessee (or any sublessee) of such portion, or
													(II)by the lessor of such portion,
													(ii)such portion is to be occupied exclusively by the lessee (or any sublessee) of such portion, and
												(iii)such improvement is placed in service more than 3 years after the date the building was first
			 placed in service.
												(B)Certain improvements not includedSuch term shall not include any improvement for which the expenditure is attributable to—
												(i)the enlargement of the building,
												(ii)any elevator or escalator,
												(iii)any structural component benefitting a common area, and
												(iv)the internal structural framework of the building.
												(C)Definitions and special rulesFor purposes of this paragraph—
												(i)Commitment to lease treated as leaseA commitment to enter into a lease shall be treated as a lease, and the parties to such commitment
			 shall be treated as lessor and lessee, respectively.
												(ii)Related personsA lease between related persons shall not be considered a lease. For purposes of the preceding
			 sentence, the term related persons means—
													(I)members of an affiliated group (as defined in section 1504), and
													(II)persons having a relationship described in subsection (b) of section 267; except that, for purposes
			 of this subclause, the phrase 80 percent or more shall be substituted for the phrase more than 50 percent each place it appears in such subsection.
													(D)Improvements made by lessorIn the case of an improvement made by the person who was the lessor of such improvement when such
			 improvement was placed in service, such improvement shall be qualified
			 leasehold improvement property (if at all) only so long as such
			 improvement is held by such person.
											(E)Exception for changes in form of businessProperty shall not cease to be qualified leasehold improvement property by reason of—
												(i)death,
												(ii)a transaction to which section 381(a) applies,
												(iii)a mere change in the form of conducting the trade or business so long as the property is retained
			 in such trade or business as qualified leasehold improvement property and
			 the taxpayer retains a substantial interest in such trade or business,
												(iv)the acquisition of such property in an exchange described in section 1031 (as in effect before its
			 repeal by the Tax Reform Act of 2014), 1033, or 1038 to the extent that the basis of such property includes an amount representing the
			 adjusted basis of other property owned by the taxpayer or a related
			 person, or
												(v)the acquisition of such property by the taxpayer in a transaction described in section 332, 351,
			 361, 721, or 731 (or the acquisition of such property by the taxpayer from
			 the transferee or acquiring corporation in a transaction described in such
			 section), to the extent that the basis of the property in the hands of the
			 taxpayer is determined by reference to its basis in the hands of the
			 transferor or distributor.
												(4)Qualified restaurant propertyFor purposes of this subsection, the term qualified restaurant property means any section 1250 property which is—
											(A)a building, or
											(B)an improvement to a building,if more than 50 percent of the building’s square footage is devoted to preparation of, and seating
			 for on-premises consumption of, prepared meals.(5)Qualified retail improvement property
											(A)In generalThe term qualified retail improvement property means any improvement to an interior portion of a building which is nonresidential real property
			 if—
												(i)such portion is open to the general public and is used in the retail trade or business of selling
			 tangible personal property to the general public, and
												(ii)such improvement is placed in service more than 3 years after the date the building was first
			 placed in service.
												(B)Improvements made by ownerIn the case of an improvement made by the owner of such improvement, such improvement shall be
			 qualified retail improvement property (if at all) only so long as such
			 improvement is held by such owner. Rules similar to the rules under
			 paragraph (3)(E) shall apply for purposes of the preceding sentence.
											(C)Certain improvements not includedSuch term shall not include any improvement for which the expenditure is attributable to—
												(i)the enlargement of the building,
												(ii)any elevator or escalator,
												(iii)any structural component benefitting a common area, or
												(iv)the internal structural framework of the building..
								(E)Section 280F(b) is amended—
								(i)by striking paragraph (1) and by redesignating paragraphs (2) and (3) as paragraphs (1) and (2),
			 respectively, and
								(ii)by striking , and the depreciation deduction and all that follows through alternative depreciation system) in paragraph (1) (as redesignated by clause (i)).
								(F)Section 280F(d)(4)(A)(iv) is amended by striking section 168(i)(2)(B) and inserting section 168(e)(6)(B).
							(G)Section 312(k)(3) is amended by striking Exception for tangible property and all that follows through For purposes of computing the earnings and profits and inserting Exception for certain tangible property.—For purposes of computing the earnings and profits.
							(H)Section 460(c) is amended by striking paragraph (6).
							(I)Section 460(d)(2) is amended by striking section 168(h)(2)(D) and inserting section 168(g)(2)(D).
							(J)Section 460(e)(6) is amended by striking section 168(e)(2)(A)(ii) each place it appears and inserting section 168(e)(2)(B).
							(K)
								(i)Subparagraphs (A) and (C) of section 470(c)(2) are each amended by striking section 168(h) and inserting section 168(g).
								(ii)Section 470(c)(2)(B) is amended by striking section 168(h)(6) and inserting section 168(g)(6).
								(L)Section 512(b)(17)(B)(ii)(I) is amended by striking section 168(h)(4)(B) and inserting section 168(g)(4)(B).
							(M)Section 514(c)(9)(B)(vi)(II) is amended by striking section 168(h)(6) and inserting section 168(g)(6).
							(N)Section 527(i)(3)(D) is amended by striking section 168(h)(4) and inserting section 168(g)(4).
							(O)The second sentence of section 860E(e)(5) is amended by striking section 168(h)(2)(D) and inserting section 168(g)(2)(D).
							(P)Section 1245(a) is amended—
								(i)in paragraph (3)(D), by striking section 168(i)(13) and inserting paragraph (4), and
								(ii)by adding at the end the following new paragraph:
									
										(4)Single purpose agricultural or horticultural structureFor purposes of this subsection—
											(A)In generalThe term single purpose agricultural or horticultural structure means—
												(i)a single purpose livestock structure, and
												(ii)a single purpose horticultural structure.
												(B)DefinitionsFor purposes of this paragraph—
												(i)Single purpose livestock structureThe term single purpose livestock structure means any enclosure or structure specifically designed, constructed, and used—
													(I)for housing, raising, and feeding a particular type of livestock and their produce, and
													(II)for housing the equipment (including any replacements) necessary for the housing, raising, and
			 feeding referred to in subclause (I).
													(ii)Single purpose horticultural structureThe term single purpose horticultural structure means—
													(I)a greenhouse specifically designed, constructed, and used for the commercial production of plants,
			 and
													(II)a structure specifically designed, constructed, and used for the commercial production of
			 mushrooms.
													(iii)Structures which include work spaceAn enclosure or structure which provides work space shall be treated as a single purpose
			 agricultural or horticultural structure only if such work space is solely
			 for—
													(I)the stocking, caring for, or collecting of livestock or plants (as the case may be) or their
			 produce,
													(II)the maintenance of the enclosure or structure, and
													(III)the maintenance or replacement of the equipment or stock enclosed or housed therein.
													(iv)LivestockThe term “livestock” includes poultry..
								(Q)Section 1245(a)(3)(F) is amended to read as follows:
								
									(F)any clearing and grading land improvements or tunnel bore (within the meaning of section
			 168(c)(2)(P))..
							(R)Section 6050V(d)(3) is amended by striking section 168(h)(2)(A)(iv) and inserting section 168(g)(2)(A)(iv).
							(S)Section 6211(b)(4)(A) is amended by striking 168(k)(4),.
							(T)The second sentence of section 7701(e)(4)(A) is amended by striking section 168(h) and inserting section 168(g).
							(U)Section 7871(f)(3) is amended—
								(i)by striking (as defined in section 168(j)(6)) in subparagraph (B)(ii), and
								(ii)by adding at the end the following new subparagraph:
									
										(D)Indian reservationFor purposes of this paragraph, the term Indian reservation means a reservation, as defined in—
											(i)section 3(d) of the Indian Financing Act of 1974 (25 U.S.C. 1452(d)), or
											(ii)section 4(10) of the Indian Child Welfare Act of 1978 (25 U.S.C. 1903(10)).For purposes of the preceding sentence, such section 3(d) shall be applied by treating the term former Indian reservations in Oklahoma as including only lands which are within the jurisdictional area of an Oklahoma Indian tribe (as
			 determined by the Secretary of the Interior) and are recognized by such
			 Secretary as eligible for trust land status under 25 CFR Part 151 (as in
			 effect on August 5, 1997)..
								(g)Normalization requirements
						(1)In generalA normalization method of accounting shall not be treated as being used with respect to any public
			 utility property for purposes of section 167 or 168 of the Internal
			 Revenue Code of 1986 if the taxpayer, in computing its cost of service for
			 ratemaking purposes and reflecting operating results in its regulated
			 books of account, reduces the excess tax reserve more rapidly or to a
			 greater extent than such reserve would be reduced under the average rate
			 assumption method.
						(2)Alternative Method for Certain TaxpayersIf, as of the first day of the taxable year that includes the date of enactment of this Act—
							(A)the taxpayer was required by a regulatory agency to compute depreciation for public utility
			 property on the basis of an average life or composite rate method, and
							(B)the taxpayer’s books and underlying records did not contain the vintage account data necessary to
			 apply the average rate assumption method,the taxpayer will be treated as using a normalization method of accounting if, with respect to such
			 jurisdiction, the taxpayer uses the alternative method for public utility
			 property that is subject to the regulatory authority of that jurisdiction.(3)DefinitionsFor purposes of this subsection—
							(A)Excess tax reserveThe term excess tax reserve means the excess of—
								(i)the reserve for deferred taxes (as described in section 168(i)(9)(A)(ii) of the Internal Revenue
			 Code of 1986 as in effect on the day before the date of the enactment of
			 this Act), over
								(ii)the amount which would be the balance in such reserve if the amount of such reserve were determined
			 by assuming that the corporate rate reductions provided in this Act were
			 in effect for all prior periods.
								(B)Average rate assumption methodThe average rate assumption method is the method under which the excess in the reserve for deferred
			 taxes is reduced over the remaining lives of the property as used in its
			 regulated books of account which gave rise to the reserve for deferred
			 taxes. Under such method, if timing differences for the property reverse,
			 the amount of the adjustment to the reserve for the deferred taxes is
			 calculated by multiplying—
								(i)the ratio of the aggregate deferred taxes for the property to the aggregate timing differences for
			 the property as of the beginning of the period in question, by
								(ii)the amount of the timing differences which reverse during such period.
								(C)Alternative methodThe alternative method is the method in which the taxpayer—
								(i)computes the excess tax reserve on all public utility property included in the plant account on the
			 basis of the weighted average life or composite rate used to compute
			 depreciation for regulatory purposes, and
								(ii)reduces the excess tax reserve ratably over the remaining regulatory life of the property.
								(4)Tax increased for normalization violationIf, for any taxable year ending after the date of the enactment of this Act, the taxpayer does not
			 use a normalization method of accounting, the taxpayer’s tax for the
			 taxable year shall be increased by the amount by which it reduces its
			 excess tax reserve more rapidly than permitted under a normalization
			 method of accounting.
						(h)Effective dateThe amendments made by this section shall apply to property placed in service after December 31,
			 2016.
					3105.Repeal of amortization of pollution control facilities
					(a)In generalPart VI of subchapter B of chapter 1 is amended by striking section 169 (and by striking the item
			 relating to such section in the table of sections for such part).
					(b)Conforming amendments
						(1)Section 642(f) is amended by striking the deductions for amortization provided by sections 169 and 197 and inserting the deduction for amortization provided by section 197.
						(2)Section 1250(b)(3) is amended by inserting (as in effect before its repeal by the Tax Reform Act of 2014) after 169.
						(c)Effective dateThe amendments made by this section shall apply to facilities placed in service after December 31,
			 2014.
					3106.Net operating loss deduction
					(a)Limitation on net operating losses of corporations
						(1)In generalSection 172(a) is amended to read as follows:
							
								(a)Deduction allowed
									(1)In generalThere shall be allowed as a deduction for the taxable year an amount equal to the aggregate of—
										(A)the net operating loss carryovers to such year, plus
										(B)the net operating loss carrybacks to such year.
										(2)Limitation in case of corporationsIn the case of a corporation—
										(A)the deduction allowed under paragraph (1) for the taxable year shall not exceed 90 percent of the
			 taxable income for such year computed without regard to the deduction
			 allowable under this section, and
										(B)appropriate adjustments in the application of subsection (b)(2) shall be made to take into account
			 the limitation of subparagraph (A).
										(3)Net operating loss deduction definedFor purposes of this subtitle, the term net operating loss deduction means the deduction allowed by this subsection..
						(2)Coordination with limitation on deduction for charitable contributions
							(A)In generalSection 170(b)(2)(C) is amended by redesignating clauses (iv) and (v) as clauses (v) and (vi),
			 respectively, and by inserting after clause (iii) the following new
			 clause:
								
									(iv)the limitation imposed under section 172(a)(2)(A),.
							(B)Life insurance companiesSection 805(b)(2)(A) is amended by redesignating clauses (ii) through (v) as clauses (iii) through
			 (vi), respectively, and by inserting after clause (i) the following new
			 clause:
								
									(ii)the limitation imposed under section 172(a)(2)(A),.
							(b)Repeal of special carryback provisions
						(1)In generalSection 172(b)(1) is amended by striking subparagraphs (C), (D), (E), (G), (H), (I), and (J) and by
			 redesignating subparagraph (F) as subparagraph (C).
						(2)Conforming amendments
							(A)Section 172(b)(1)(C), as redesignated by paragraph (1), is amended—
								(i)in clause (ii), by striking the last sentence, and
								(ii)in clause (iv), by striking in a manner similar to the manner in which a specified liability loss is treated and inserting as a separate net operating loss for such taxable year to be taken into account after the remaining
			 portion of the net operating loss for such taxable year.
								(B)Section 172 is amended by striking subsections (f), (g), (h), (i), and (j) and by redesignating
			 subsection (k) as subsection (f).
							(c)Effective dates
						(1)Limitation on NOLs of corporationsThe amendments made by subsection (a) shall apply to—
							(A)taxable years beginning after December 31, 2014, and
							(B)to carrybacks of losses arising in taxable years beginning after December 31, 2014, to taxable
			 years beginning on or before such date.
							(2)Repeal of special carrybacks
							(A)In generalExcept as otherwise provided in this paragraph, the amendments made by subsection (b) shall apply
			 to losses arising in taxable years beginning after December 31, 2014.
							(B)Expired provisionsSo much of the amendments made by subsection (b) as relate to striking subparagraphs (D), (H), (I),
			 and (J) of section 172(b)(1) of the Internal Revenue Code of 1986 shall
			 take effect on the date of the enactment of this Act.
							3107.Circulation expenditures
					(a)In generalSection 173 is amended to read as follows:
						
							173.Circulation expenditures
								(a)In generalIn the case of a taxpayer’s specified circulation expenditures—
									(1)except as provided in paragraph (2), no deduction shall be allowed for such expenditures, and
									(2)the taxpayer shall—
										(A)charge such expenditures to capital account, and
										(B)be allowed an amortization deduction of such expenditures ratably over the 36-month period
			 beginning with the midpoint of the month in which such expenditures are
			 paid or incurred.
										(b)Specified circulation expendituresFor purposes of this section, the term specified circulation expenditures means all expenditures (other than expenditures for the purchase of land or depreciable property
			 or for the acquisition of circulation through the purchase of any part of
			 the business of another publisher of a newspaper, magazine, or other
			 periodical) to establish, maintain, or increase the circulation of a
			 newspaper, magazine, or other periodical.
								(c)Treatment upon abandonmentIf any property with respect to which specified circulation expenditures are paid or incurred is
			 disposed, retired, or abandoned during the period during which such
			 expenditures are allowed as an amortization deduction under this section,
			 no deduction shall be allowed with respect to such expenditures on account
			 of such disposition, retirement, or abandonment and such amortization
			 deduction shall continue with respect to such expenditures.
								(d)Phase-In for taxable years beginning before 2019
									(1)In generalIn the case of specified circulation expenditures paid or incurred in taxable years beginning
			 before 2019—
										(A)notwithstanding subsection (a), the applicable percentage of such expenditures shall be allowed as
			 a deduction for the taxable year in which paid or incurred, and
										(B)subsection (a) shall apply to the remainder of such expenditures.
										(2)Applicable percentageFor purposes of paragraph (1), the applicable percentage shall be determined in accordance with the
			 following table:
										
											
													In the case of taxable years beginning in:The applicable percentage is:
												
													201675%
													201750%
													201825%
									(3)Election out of phase-inThe taxpayer may elect, at such time and in such form and manner as the Secretary shall prescribe,
			 for paragraph (1) not to apply for all taxable years beginning before
			 2019. Such election, once made, shall be irrevocable..
					(b)Effective dateThe amendments made by this section shall apply to amounts paid or incurred in taxable years
			 beginning after December 31, 2015.
					3108.Amortization of research and experimental expenditures
					(a)In generalSection 174 is amended to read as follows:
						
							174.Amortization of research and experimental expenditures
								(a)In generalIn the case of a taxpayer’s specified research or experimental expenditures for any taxable year—
									(1)except as provided in paragraph (2), no deduction shall be allowed for such expenditures, and
									(2)the taxpayer shall—
										(A)charge such expenditures to capital account, and
										(B)be allowed an amortization deduction of such expenditures ratably over the 5-year period (15-year
			 period in the case of any specified research or experimental expenditures
			 which are attributable to foreign research (within the meaning of section
			 41(d)(4)(F))) beginning with the midpoint of the taxable year in which
			 such expenditures are paid or incurred.
										(b)Specified research or experimental expendituresFor purposes of this section, the term specified research or experimental expenditures means, with respect to any taxable year, research or experimental expenditures which are paid or
			 incurred by the taxpayer during such taxable year in connection with the
			 taxpayer’s trade or business.
								(c)Special rules
									(1)Land and other propertyThis section shall not apply to any expenditure for the acquisition or improvement of land, or for
			 the acquisition or improvement of property to be used in connection with
			 the research or experimentation and of a character which is subject to the
			 allowance under section 167 (relating to allowance for depreciation, etc.)
			 or section 611 (relating to allowance for depletion); but for purposes of
			 this section allowances under section 167, and allowances under section
			 611, shall be considered as expenditures.
									(2)Exploration expendituresThis section shall not apply to any expenditure paid or incurred for the purpose of ascertaining
			 the existence, location, extent, or quality of any deposit of ore or other
			 mineral (including oil and gas).
									(3)Software developmentFor purposes of this section, any amount paid or incurred in connection with the development of any
			 software shall be treated as a research or experimental expenditure.
									(d)Treatment upon disposition, retirement, or abandonmentIf any property with respect to which specified research or experimental expenditures are paid or
			 incurred is disposed, retired, or abandoned during the period during which
			 such expenditures are allowed as an amortization deduction under this
			 section, no deduction shall be allowed with respect to such expenditures
			 on account of such disposition, retirement, or abandonment and such
			 amortization deduction shall continue with respect to such expenditures.
								(e)Special rules for expenditures for domestic research during taxable years beginning before 2021
									(1)In generalIn the case of domestic research or experimental expenditures paid or incurred during any taxable
			 year beginning before 2021—
										(A)notwithstanding subsection (a), the applicable percentage of such expenditures shall be allowed as
			 a deduction in the taxable year in which paid or incurred, and
										(B)subsection (a) shall apply to the remainder of such expenditures by substituting the applicable
			 period for the 5-year period.
										(2)Domestic research or experimental expendituresFor purposes of this subsection, the term domestic research or experimental expenditures means any expenditures—
										(A)to which subsection (a) applies (determined without regard to this subsection), and
										(B)which are not attributable to foreign research (within the meaning of section 41(d)(4)(F)).
										(3)Applicable percentageFor purposes of this subsection, the applicable percentage shall be determined in accordance with
			 the following table:
										
											
													In the case of taxable years beginning in:The applicable percentage is:
												
													201560%
													2016 or 201740%
													2018, 2019, or 202020%
									(4)Applicable periodFor purposes of this subsection, the applicable period shall be determined in accordance with the
			 following table:
										
											
													In the case of taxable years beginning in:The applicable period is the:
												
													20152-year period
													2016 or 20173-year period
													2018, 2019, or 20204-year period
									(5)Election out of phase-inThe taxpayer may elect, at such time and in such form and manner as the Secretary shall prescribe,
			 for paragraph (1) not to apply to all domestic research or experimental
			 expenditures of the taxpayer for any taxable years beginning before 2021.
			 Such election, once made, shall be irrevocable..
					(b)Clerical amendmentThe table of sections for part VI of subchapter B of chapter 1 is amended by striking the item
			 relating to section 174 and inserting the following new item:
						
							
								Sec. 174. Amortization of research and experimental expenditures..
					(c)Effective dateThe amendments made by this section shall apply to amounts paid or incurred in taxable years
			 beginning after December 31, 2014.
					3109.Repeal of deductions for soil and water conservation expenditures and endangered species recovery
			 expenditures
					(a)In generalPart VI of subchapter B of chapter 1 is amended by striking section 175 (and by striking the item
			 relating to such section in the table of sections for such part).
					(b)Conforming amendmentsParagraphs (1)(A) and (2) of section 1252(a) are each amended by striking relating to soil and water conservation expenditures and inserting as in effect before its repeal by the Tax Reform Act of 2014.
					(c)Effective date
						(1)In generalThe amendments made by this section shall apply to amounts paid or incurred after December 31,
			 2014.
						(2)Assessments treated as paid or incurredIn the case of any amount paid or incurred before December 31, 2014, and treated as paid or
			 incurred in any succeeding taxable year by reason of section 175(f) of the
			 Internal Revenue Code of 1986 (as in effect on the day before the date of
			 the enactment of this Act), paragraph (1) shall not apply.
						3110.Amortization of certain advertising expenses
					(a)In generalPart VI of subchapter B of chapter 1 is amended by inserting after section 176 the following new
			 section:
						
							177.Amortization of certain advertising expenses
								(a)In generalIn the case of a taxpayer’s amortizable advertising expenses for any taxable year—
									(1)except as provided in paragraph (2), no deduction shall be allowed for such expenses, and
									(2)the taxpayer shall—
										(A)charge such expenses to capital account, and
										(B)be allowed an amortization deduction of such expenses ratably over the 10-year period beginning
			 with the midpoint of the taxable year in which such expenses are paid or
			 incurred.
										(b)Exemption
									(1)In generalSo much of the taxpayer’s otherwise deductible advertising expenses for any taxable year as do not
			 exceed $1,000,000 shall not be taken into account in determining such
			 taxpayer’s amortizable advertising expenses for such taxable year.
									(2)Phaseout of exemptionIn the case of a taxpayer whose otherwise deductible advertising expenses for any taxable year
			 exceed $1,500,000, the dollar amount in effect under paragraph (1) with
			 respect to such taxpayer for such taxable year shall be reduced (but not
			 below zero) by twice such excess.
									(3)Aggregation; short taxable yearsFor purposes of this subsection, rules similar to the rules of paragraphs (2) and (3)(B) of section
			 448(b) shall apply.
									(c)Amortizable advertising expenses
									(1)In generalFor purposes of this section, the term amortizable advertising expenses means, with respect to any taxpayer for any taxable year, the applicable percentage of the
			 taxpayer’s otherwise deductible advertising expenses for such taxable
			 year.
									(2)Applicable percentageFor purposes of this subsection, the term applicable percentage means (with respect to the taxpayer’s otherwise deductible advertising expenses for any taxable
			 year) the percentage determined in accordance with the following table:
										
											
													For taxable years beginning in:The applicable percentage is:
												
													201520 percent
													201630 percent
													201740 percent
													2018 or thereafter50 percent.
									(3)Election out of phase-inThe taxpayer may elect, at such time and in such form and manner as the Secretary shall prescribe,
			 to treat the applicable percentage as being equal to 50 percent for all
			 taxable years beginning before 2018. Such election, once made, shall be
			 irrevocable.
									(d)Otherwise deductible advertising expensesFor purposes of this section—
									(1)In generalThe term otherwise deductible advertising expenses means, with respect to any taxpayer for any taxable year, the deductions which would (but for this
			 section) be allowable to the taxpayer for such taxable year with respect
			 to specified advertising expenses.
									(2)Specified advertising expensesThe term specified advertising expenses means any amount paid or incurred for the development, production, or placement (including any
			 form of transmission, broadcast, publication, display, or distribution) of
			 any communication to the general public (or portions thereof) which is
			 intended to promote the taxpayer or a trade or business of the taxpayer
			 (or any service, facility, or product provided pursuant to such trade or
			 business).
									(3)ExceptionsThe term specified advertising expenses shall not include—
										(A)Certain wagesWages paid or incurred to any employee unless the services rendered by such employee are primarily
			 related to—
											(i)an activity described in paragraph (2) (other than the direct sale of goods or services to
			 customers of the taxpayer), or
											(ii)the direct supervision of employees rendering services primarily related to such an activity.
											(B)Depreciation of tangible propertyIn the case of any tangible property, any amount for which a deduction is allowed for depreciation
			 under section 167.
										(C)Amortizable section 197 intangiblesAny amount for which a deduction is allowed for amortization under section 197.
										(D)Discounts, etcAny discount, coupon, rebate, slotting allowance, sample, prize, loyalty reward point, or any item
			 determined by the Secretary to be similar to any of the foregoing (other
			 than any amount paid or incurred to promote any of the foregoing).
										(E)Certain communications on taxpayer’s propertyAny amount paid or incurred with respect to any communication appearing on tangible property of the
			 taxpayer which—
											(i)is of a character subject to the allowance for depreciation, or
											(ii)is properly treated as inventory for purposes of section 471.
											(F)Creation of logos, trade names, etcAny amount paid or incurred for the creation of any logo, trademark, or trade name.
										(G)Package designAny amount to which section 263A(i) applies.
										(H)Marketing researchAny amount paid or incurred for marketing research.
										(I)Business mealsAny amount paid or incurred for meals.
										(J)Qualified sponsorship paymentsAny amount paid or incurred as a qualified sponsorship payment (as defined in section 513(i)(2))
			 with respect to an organization subject to the tax imposed by section 511.
										(e)Treatment upon abandonmentIf any property with respect to which specified advertising expenses are paid or incurred is
			 disposed, retired, or abandoned during the period during which such
			 expenses are allowed as an amortization deduction under this section, no
			 deduction shall be allowed with respect such expenses on account of such
			 disposition, retirement, or abandonment and such amortization deduction
			 shall continue with respect to such expenses.
								(f)Inflation adjustment
									(1)In generalIn the case of any taxable year beginning after 2015, each of the dollar amounts in subsection (b)
			 shall be increased by an amount equal to—
										(A)such dollar amount, multiplied by
										(B)the cost-of-living adjustment determined under section 1(c)(2)(A) for such calendar year,
			 determined by substituting calendar year 2014 for calendar year 2012 in clause (ii) thereof.
										(2)RoundingThe amount of any increase under paragraph (1) shall be rounded to the nearest multiple of $10,000..
					(b)Capitalization of package design expensesSection 263A is amended by redesignating subsection (i) as subsection (j) and by inserting after
			 subsection (h) the following new subsection:
						
							(i)Capitalization of package design expensesFor purposes of this section, in the case of any amount paid or incurred for package design, such
			 amounts shall be treated as an indirect cost described in subsection
			 (a)(2)(B) with respect to packages which utilize such design..
					(c)Clerical amendmentThe table of sections for part VI of subchapter B of chapter 1 is amended by inserting after the
			 item relating to section 176 the following new item:
						
							
								Sec. 177. Amortization of certain advertising expenses..
					(d)Effective dateThe amendments made by this section shall apply to amounts paid or incurred in taxable years
			 beginning after December 31, 2014.
					3111.Expensing certain depreciable business assets for small business
					(a)In general
						(1)Dollar limitationParagraph (1) of section 179(b) is amended by striking shall not exceed— and all that follows and inserting shall not exceed $250,000..
						(2)Reduction in limitationParagraph (2) of section 179(b) is amended by striking exceeds— and all that follows and inserting exceeds $800,000..
						(b)Computer softwareClause (ii) of section 179(d)(1)(A) is amended by striking to which section 167 applies, and which is placed in service in a taxable year beginning after 2002
			 and before 2014 and inserting and to which section 167 applies.
					(c)ElectionParagraph (2) of section 179(c) is amended—
						(1)by striking may not be revoked and all that follows through and before 2014, and
						(2)by striking irrevocable in the heading thereof.
						(d)Air conditioning and heating unitsParagraph (1) of section 179(d) is amended by striking and shall not include air conditioning or heating units.
					(e)Qualified real propertySection 179(f) is amended—
						(1)by striking beginning in 2010, 2011, 2012, or 2013 in paragraph (1), and
						(2)by striking paragraphs (3) and (4).
						(f)Inflation adjustmentSubsection (b) of section 179 is amended by adding at the end the following new paragraph:
						
							(6)Inflation adjustment
								(A)In generalIn the case of any taxable year beginning after 2014, the dollar amounts in paragraphs (1) and (2)
			 shall each be increased by an amount equal to—
									(i)such dollar amount, multiplied by
									(ii)the cost-of-living adjustment determined under section 1(c)(2)(A) for such calendar year,
			 determined by substituting calendar year 2013 for calendar year 2012 in clause (ii) thereof.
									(B)RoundingThe amount of any increase under subparagraph (A) shall be rounded to the nearest multiple of
			 $10,000..
					(g)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2013.
					3112.Repeal of election to expense certain refineries
					(a)In generalPart VI of subchapter B of chapter 1 is amended by striking section 179C (and by striking the item
			 relating to such section in the table of sections for such part).
					(b)Conforming amendmentSection 312(k)(3), as amended by the preceding provisions of this Act, is amended by striking , 179C each place it appears.
					(c)Effective dateThe amendments made by this section shall apply to property placed in service after December 31,
			 2013.
					3113.Repeal of deduction for energy efficient commercial buildings
					(a)In generalPart VI of subchapter B of chapter 1 is amended by striking section 179D (and by striking the item
			 relating to such section in the table of sections for such part).
					(b)Conforming amendment
						(1)Section 1016(a) is amended by striking paragraph (31).
						(2)Section 312(k)(3), as amended by the preceding provisions of this Act, is amended by striking , 179D each place it appears.
						(c)Effective dateThe amendments made by this section shall apply to property placed in service after December 31,
			 2013.
					3114.Repeal of election to expense advanced mine safety equipment
					(a)In generalPart VI of subchapter B of chapter 1 is amended by striking section 179E (and by striking the item
			 relating to such section in the table of sections for such part).
					(b)Conforming amendmentSection 312(k)(3), as amended by the preceding provisions of this Act, is amended—
						(1)by striking , or 179E, as the case may be, and
						(2)by striking , or 179E each place it appears.
						(c)Effective dateThe amendments made by this section shall apply to property placed in service after December 31,
			 2013.
					3115.Repeal of deduction for expenditures by farmers for fertilizer, etc
					(a)In generalPart VI of subchapter B of chapter 1 is amended by striking section 180 (and by striking the item
			 relating to such section in the table of sections for such part).
					(b)Effective dateThe amendments made by this section shall apply to expenses paid or incurred in taxable years
			 beginning after December 31, 2014.
					3116.Repeal of special treatment of certain qualified film and television productions
					(a)In generalPart VI of subchapter B of chapter 1 is amended by striking section 181 (and by striking the item
			 relating to such section in the table of sections for such part).
					(b)Effective dateThe amendments made by this section shall apply to productions commencing after December 31, 2013.
					3117.Repeal of special rules for recoveries of damages of antitrust violations, etc
					(a)In generalPart VI of subchapter B of chapter 1 is amended by striking section 186 (and by striking the item
			 relating to such section in the table of sections for such part).
					(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
					3118.Treatment of reforestation expenditures
					(a)Elimination of expensing electionSection 194 is amended by striking subsections (a) and (b), by redesignating subsection (c) and (d)
			 as subsections (b) and (c), respectively, and by inserting before
			 subsection (b) (as so redesignated) the following new subsection:
						
							(a)In generalIn the case of a taxpayer’s qualified reforestation expenditures for any taxable year—
								(1)except as provided in paragraph (2), no deduction shall be allowed for such expenditures, and
								(2)the taxpayer shall—
									(A)charge such expenditures to capital account, and
									(B)be allowed an amortization deduction of such expenditures ratably over the 7-year period beginning
			 with the midpoint of the taxable year in which such expenditures are paid
			 or incurred..
					(b)Qualified reforestation expendituresSection 194(b), as redesignated by subsection (a), is amended by striking paragraph (2), by
			 redesignating paragraph (1) as paragraph (2), and by inserting before
			 paragraph (2) (as so redesignated the following new paragraph:
						
							(1)Qualified reforestation expendituresThe term qualified reforestation expenditures means, with respect to any taxable year, the reforestation expenditures paid or incurred by the
			 taxpayer during such taxable year with respect to qualified timber
			 property..
					(c)Qualified timber property limited to ornamental treesSection 194(b)(2), as redesignated by subsections (a) and (b), is amended to read as follows:
						
							(2)Qualified timber propertyThe term qualified timber property means a woodlot or other site located in the United States which—
								(A)will contain evergreen trees in significant commercial quantities which are reasonably expected to
			 be more than 6 years old at the time severed from the roots, and
								(B)is held by the taxpayer for the planting, cultivating, caring for, and cutting of such trees for
			 sale for ornamental purposes..
					(d)Determination of recomputed basisSection 1245(b) is amended by striking paragraph (7).
					(e)Effective dateThe amendments made by this section shall apply to expenditures paid or incurred in taxable years
			 beginning after December 31, 2014.
					3119.20-year amortization of goodwill and certain other intangibles
					(a)In generalSubsection (a) of section 197 is amended by striking 15-year period and inserting 20-year period.
					(b)Mortgage servicing rightsSubsection (e) of section 197 is amended by striking paragraph (6) and by redesignating paragraph
			 (7) as paragraph (6).
					(c)Conforming amendments
						(1)Clause (i) of section 197(e)(4)(D) is amended by striking 15 years and inserting 20 years.
						(2)Section 167(f) is amended by striking paragraph (3).
						(d)Effective dateThe amendments made by this section shall apply to property acquired after December 31, 2014.
					3120.Treatment of environmental remediation costs
					(a)In generalSubsection (a) of section 198 is amended to read as follows:
						
							(a)In generalIn the case of a taxpayer’s qualified environmental remediation expenditures for any taxable year—
								(1)except as provided in paragraph (2), no deduction shall be allowed for such expenditures, and
								(2)the taxpayer shall—
									(A)charge such expenditures to capital account, and
									(B)be allowed an amortization deduction of such expenditures ratably over the 40-year period beginning
			 with the midpoint of the taxable year in which such expenditures are paid
			 or incurred..
					(b)Made permanentSection 198 is amended by striking subsection (h).
					(c)Conforming amendments
						(1)Section 198, as amended by subsection (b), is amended by striking subsection (f) and by
			 redesignating subsection (g) as subsection (f).
						(2)Section 198 (and the item relating to such section in the table of sections for part VI of
			 subchapter B of chapter 1) is amended by striking Expensing in the heading thereof and inserting Amortization.
						(d)Effective dateThe amendments made by this section shall apply to expenditures paid or incurred after December 31,
			 2014.
					3121.Repeal of expensing of qualified disaster expenses
					(a)In generalPart VI of subchapter B of chapter 1 is amended by striking section 198A (and by striking the item
			 relating to such section in the table of sections for such part).
					(b)Effective dateThe amendments made by this section shall apply to amounts paid or incurred after December 31,
			 2014.
					3122.Phaseout and repeal of deduction for income attributable to domestic production activities
					(a)Phaseout
						(1)In generalSubsection (a) of section 199 is amended by adding at the end the following new paragraph:
							
								(3)PhaseoutIn the case of any taxable year beginning after 2014, paragraph (1) shall be applied by
			 substituting for the percentage contained therein the phaseout percentage
			 determined under the following table:
									
										
												For taxable years beginning in:The phaseout percentage is:
											
												20156%
												20163%.
						(2)Coordination with oil related qualified production activities incomeSection 199(d) is amended by striking paragraph (9).
						(3)Effective dateThe amendments made by this subsection shall apply to taxable years beginning after December 31,
			 2014.
						(b)Repeal
						(1)In generalPart VI of subchapter B of chapter 1 is amended by striking section 199 (and by striking the item
			 relating to such section in the table of sections for such part).
						(2)Conforming amendments
							(A)Sections 86(b)(2)(A), 137(b)(3)(A), 246(b)(1), and 469(i)(3)(F)(iii) are each amended by striking 199,.
							(B)Section 163(j)(6)(A)(i), as amended by the preceding provisions of this Act, is amended by striking
			 subclause (III) and by redesignating subclauses (IV) and (V) as subclauses
			 (III) and (IV), respectively.
							(C)Section 170(b)(2)(C), as amended by the preceding provisions of this Act, is amended by striking
			 clause (v), by redesignating clause (vi) as clause (v), and by inserting and at the end of clause (iv).
							(D)Section 172(d) is amended by striking paragraph (7).
							(E)Section 1402(a) is amended by adding and at the end of paragraph (15) and by striking paragraph (16).
							(3)Effective dateThe amendments made by this subsection shall apply to taxable years beginning after December 31,
			 2016.
						3123.Unification of deduction for organizational expenditures
					(a)In generalSubsections (a) and (b) of section 195 is amended by inserting and organizational after start-up each place it appears.
					(b)Organizational expendituresSubsection (c) of section 195 is amended by adding at the end the following new paragraph:
						
							(3)Organizational expendituresThe term organizational expenditures means any expenditure which—
								(A)is incident to the creation of a corporation or a partnership,
								(B)is chargeable to capital account, and
								(C)is of a character which, if expended incident to the creation of a corporation or a partnership
			 having a limited life, would be amortizable over such life..
					(c)Dollar amountsClause (ii) of section 195(b)(1)(A) is amended—
						(1)by striking $5,000 and inserting $10,000, and
						(2)by striking $50,000 and inserting $60,000.
						(d)Mid-Year conventionSubparagraph (B) of section 195(b)(1), as amended by subsection (a), is amended to read as follows:
						
							(B)the remainder of such start-up and organizational expenditures shall be charged to capital account
			 and allowed as an amortization deduction determined by amortizing such
			 expenditures ratably over the 15-year period beginning with the midpoint
			 of the taxable year in which the active trade or business begins..
					(e)Conforming amendments
						(1)Section 195(b)(1) is amended—
							(A)by inserting (or, in the case of a partnership, the partnership elects) after If a taxpayer elects, and
							(B)by inserting (or the partnership, as the case may be) after the taxpayer in subparagraph (A).
							(2)Section 195(b)(2) is amended—
							(A)by striking amortization period.—In any case and inserting the following:
								amortization period.—(A)In generalIn any case, and
							(B)by adding at the end the following new subparagraph:
								
									(B)Special partnership ruleIn the case of a partnership, subparagraph (A) shall be applied at the partnership level..
							(3)Section 195(b) is amended by striking paragraph (3).
						(4)
							(A)Part VIII of subchapter B of chapter 1 is amended by striking section 248 (and by striking the item
			 relating to such section in the table of sections for such part).
							(B)Section 170(b)(2)(C)(ii) is amended by striking (except section 248).
							(C)Section 312(n)(3) is amended by striking Sections 173 and 248 and inserting Section 173.
							(D)Section 535(b)(3) is amended by striking (except section 248).
							(E)Section 545(b)(3) is amended by striking (except section 248).
							(F)Section 834(c)(7) is amended by striking (except section 248).
							(G)Section 852(b)(2)(C) is amended by striking (except section 248).
							(H)Section 857(b)(2)(A) is amended by striking (except section 248).
							(I)Section 1363(b) is amended by inserting and at the end of paragraph (2), by striking paragraph (3), and by redesignating paragraph (4) as
			 paragraph (3).
							(J)Section 1375(b)(1)(B)(i) is amended by striking (other than the deduction allowed by section 248, relating to organization expenditures).
							(5)Part I of subchapter K of chapter 1 is amended by striking section 709 (and by striking the item
			 relating to such section in the table of sections for such part).
						(6)The heading of section 195 (and the item relating to such section in the table of sections for part
			 VI of subchapter B of chapter 1) are each amended by inserting and organizational after Start-up.
						(f)Effective dateThe amendments made by this section shall apply to expenses paid or incurred in taxable years
			 beginning after December 31, 2014.
					3124.Prevention of arbitrage of deductible interest expense and tax-exempt interest income
					(a)Pro rata allocation rules applicable to financial institutions modified and made applicable to all
			 C corporations
						(1)Application to corporationsSo much of section 265(b) as precedes paragraph (3) is amended to read as follows:
							
								(b)Pro rata allocation of interest expense of corporations and financial institutions to tax-Exempt
			 interest
									(1)In generalIn the case of a C corporation or a financial institution, no deduction shall be allowed for that
			 portion of the taxpayer’s interest expense which is allocable to
			 tax-exempt interest.
									(2)AllocationFor purposes of paragraph (1), the portion of the taxpayer’s interest expense which is allocable to
			 tax-exempt interest is an amount which bears the same ratio to such
			 interest expense as—
										(A)the taxpayer’s average adjusted bases (within the meaning of section 1016) of tax-exempt
			 obligations acquired on or after February 26, 2014 (August 7, 1986, in the
			 case of a financial institution), bears to
										(B)such average adjusted bases for all assets of the taxpayer..
						(2)Repeal of exceptionsSection 265(b) is amended by striking paragraphs (3) and (7).
						(b)Limitation on investment interest
						(1)In generalSection 163(d)(1) is amended to read as follows:
							
								(1)In generalIn the case of a taxpayer other than a corporation, the amount allowed as a deduction under this
			 chapter for investment interest for any taxable year—
									(A)shall be reduced by the amount of tax-exempt interest received by the taxpayer during such taxable
			 year, and
									(B)shall not (after any reduction under subparagraph (A)) exceed the net investment income of the
			 taxpayer for such taxable year..
						(2)Reductions for tax-exempt interest not carried forwardSection 163(d)(2) is amended by striking paragraph (1) and inserting paragraph (1)(B).
						(3)Clarification that property held for investment includes property producing tax-exempt interestSection 163(d)(5)(A) is amended by striking and at the end of clause (i), by striking the period at the end of clause (ii)(II) and inserting , and, and by adding at the end the following new clause:
							
								(iii)any property held for the production of tax-exempt interest (including any shares of stock of a
			 regulated investment company which during the taxable year of the holder
			 thereof distributes exempt-interest dividends)..
						(4)Coordination with section 265
							(A)In generalSection 265(a) is amended by—
								(i)striking paragraph (2) and inserting the following new paragraph:
									
										(2)Interest
											(A)Corporations and financial institutionsFor pro rata allocation rules in the case of corporations and financial institutions, see
			 subsection (b).
											(B)Other taxpayersFor limitation on investment interest in the case of other taxpayers, see section 163(d)., and
								(ii)by striking paragraphs (4) and (5) and by redesignating paragraph (6) as paragraph (4).
								(B)Conforming amendments
								(i)Section 265(b), as amended by subsection (a), is amended by inserting after paragraph (2) the
			 following new paragraph:
									
										(3)Special rules for short sales
											(A)In generalFor purposes of this subsection, interest includes any amount paid or incurred—
												(i)by any person making a short sale in connection with personal property used in such short sale, or
												(ii)by any other person for the use of any collateral with respect to such short sale.
												(B)Exception where no return on cash collateral If—
												(i)the taxpayer provides cash as collateral for any short sale, and
												(ii)the taxpayer receives no material earnings on such cash during the period of the sale,subparagraph (A)(i) shall not apply to such short sale..
								(ii)Section 265(b)(6) is amended to read as follows:
									
										(6)Coordination with section 263AThis section shall be applied before the application of section 263A (relating to capitalization of
			 certain expenses where taxpayer produces property)..
								(iii)Section 163(n)(2) is amended to read as follows:
									
										(2)For disallowance of deduction for interest relating to tax-exempt income, see sections 163(d) and
			 265(b).
								(c)Effective dates
						(1)Application of pro rata allocation rules
							(A)Application to C corporationsThe amendments made by subsection (a)(1) shall apply to taxable years ending on or after February
			 26, 2014.
							(B)Repeal of exceptionsThe amendments made by subsection (a)(2) shall apply to obligations issued on or after February 26,
			 2014.
							(2)Limitation on investment interestThe amendments made by subsection (b) shall apply to taxable years beginning after December 31,
			 2014.
						3125.Prevention of transfer of certain losses from tax indifferent parties
					(a)In generalSection 267(d) is amended to read as follows:
						
							(d)Amount of gain where loss previously disallowed
								(1)In generalIf—
									(A)in the case of a sale or exchange of property to the taxpayer a loss sustained by the transferor is
			 not allowable to the transferor as a deduction by reason of subsection
			 (a)(1), and
									(B)the taxpayer sells or otherwise disposes of such property (or of other property the basis of which
			 in the taxpayer’s hands is determined directly or indirectly by reference
			 to such property) at a gain,then such gain shall be recognized only to the extent that it exceeds so much of such loss as is
			 properly allocable to the property sold or otherwise disposed of by the
			 taxpayer.(2)Exception for wash salesParagraph (1) shall not apply if the loss sustained by the transferor is not allowable to the
			 transferor as a deduction by reason of section 1091 (relating to wash
			 sales).
								(3)Exception for transfers from tax indifferent partiesParagraph (1) shall not apply to the extent any loss sustained by the transferor (if allowed) would
			 not be taken into account in determining a tax imposed under section 1 or
			 11 or a tax computed as provided by either of such sections..
					(b)Effective dateThe amendment made by this section shall apply to sales and exchanges after December 31, 2014.
					3126.Entertainment, etc. expenses
					(a)Denial of deductionSubsection (a) of section 274 is amended to read as follows:
						
							(a)Entertainment, amusement, or recreation
								(1)In generalNo deduction otherwise allowable under this chapter shall be allowed for amounts paid or incurred
			 for any of the following items:
									(A)ActivityWith respect to an activity which is of a type generally considered to constitute entertainment,
			 amusement, or recreation.
									(B)Membership duesWith respect to membership in any club organized for business, pleasure, recreation or other social
			 purposes.
									(C)AmenityWith respect to a de minimis fringe (as defined in section 132(e)(1)) that is primarily personal in
			 nature and involving property or services that are not directly related to
			 the taxpayer’s trade or business.
									(D)FacilityWith respect to a facility or portion thereof used in connection with an activity referred to in
			 subparagraph (A), membership dues or similar amounts referred to in
			 subparagraph (B), or an amenity referred to in subparagraph (C).
									(E)Qualified transportation fringe and parking facilityWhich is a qualified transportation fringe (as defined in section 132(f)) or which is a parking
			 facility used in connection with qualified parking (as defined in section
			 132(f)(5)(C)).
									(2)Special rulesFor purposes of applying paragraph (1), an activity described in section 212 shall be treated as a
			 trade or business.
								(3)RegulationsUnder the regulations prescribed to carry out this section, the Secretary shall include
			 regulations—
									(A)defining entertainment, amenities, recreation, amusement, and facilities for purposes of this
			 subsection,
									(B)providing for the appropriate allocation of depreciation and other costs with respect to facilities
			 used for parking, and
									(C)specifying arrangements a primary purpose of which is the avoidance of this subsection..
					(b)Exception for certain expenses includible in income of recipient
						(1)Expenses treated as compensationParagraph (2) of section 274(e) is amended to read as follows:
							
								(2)Expenses treated as compensationExpenses for goods, services, and facilities, to the extent that the expenses do not exceed the
			 amount of the expenses which are treated by the taxpayer, with respect to
			 the recipient of the entertainment, amusement, or recreation, as
			 compensation to an employee on the taxpayer’s return of tax under this
			 chapter and as wages to such employee for purposes of chapter 24 (relating
			 to withholding of income tax at source on wages)..
						(2)Expenses includible in income of persons who are not employeesParagraph (9) of section 274(e) is amended by striking to the extent that the expenses and inserting to the extent that the expenses do not exceed the amount of the expenses that.
						(c)Exceptions for reimbursed expensesParagraph (3) of section 274(e) is amended to read as follows:
						
							(3)Reimbursed expenses
								(A)In generalExpenses paid or incurred by the taxpayer, in connection with the performance by him of services
			 for another person (whether or not such other person is the taxpayer’s
			 employer), under a reimbursement or other expense allowance arrangement
			 with such other person, but this paragraph shall apply—
									(i)where the services are performed for an employer, only if the employer has not treated such
			 expenses in the manner provided in paragraph (2), or
									(ii)where the services are performed for a person other than an employer, only if the taxpayer accounts
			 (to the extent provided by subsection (d)) to such person.
									(B)ExceptionExcept as provided by the Secretary, subparagraph (A) shall not apply—
									(i)in the case of an arrangement in which the person other than the employer is an entity described in
			 section 168(g)(2)(A), or
									(ii)to any other arrangement designated by the Secretary as having the effect of avoiding the
			 limitation under subparagraph (A)..
					(d)50-Percent limitation on meals and entertainment expensesSubsection (n) of section 274 is amended to read as follows:
						
							(n)Limitation on certain expenses
								(1)In generalThe amount allowable as a deduction under this chapter for any expense for food or beverages
			 (pursuant to subsection (e)(1)) or business meals (pursuant to subsection
			 (k)(1)) shall not exceed 50 percent of the amount of such expense or item
			 which would (but for this paragraph) be allowable as a deduction under
			 this chapter.
								(2)ExceptionsParagraph (1) shall not apply to any expense if—
									(A)such expense is described in paragraph (2), (3), (6), (7), or (8) of subsection (e),
									(B)in the case of an expense for food or beverages, such expense is excludable from the gross income
			 of the recipient under section 132 by reason of subsection (e) thereof
			 (relating to de minimis fringes) or under section 119 (relating to meals
			 and lodging furnished for convenience of employer), or
									(C)in the case of an employer who pays or reimburses moving expenses of an employee, such expenses are
			 includible in the income of the employee under section 82.
									(3)Special rule for individuals subject to Federal hours of serviceIn the case of any expenses for food or beverages consumed while away from home (within the meaning
			 of section 162(a)(2)) by an individual during, or incident to, the period
			 of duty subject to the hours of service limitations of the Department of
			 Transportation, paragraph (1) shall be applied by substituting 80 percent for 50 percent..
					(e)Conforming amendments
						(1)Section 274(d) is amended—
							(A)by striking paragraph (2) and redesignating paragraphs (3) and (4) as paragraphs (2) and (3),
			 respectively, and
							(B)in the flush material following paragraph (3) (as so redesignated)—
								(i)by striking , entertainment, amusement, recreation, or in item (B), and
								(ii)by striking (D) the business relationship to the taxpayer of persons entertained, using the facility or
			 property, or receiving the gift and inserting (D) the business relationship to the taxpayer of the person receiving the benefit.
								(2)Section 274(e) is amended by striking paragraph (4) and redesignating paragraphs (5), (6), (7),
			 (8), and (9) as paragraphs (4), (5), (6), (7), and (8), respectively.
						(3)Section 274(k)(2)(A) is amended by striking (4), (7), (8), or (9) and inserting (6), (7), or (8).
						(4)Section 274 is amended by striking subsection (l).
						(5)Section 274(m)(1)(B)(ii) is amended by striking (4), (7), (8), or (9) and inserting (6), (7), or (8).
						(f)Effective dateThe amendments made by this section shall apply to amounts paid or incurred after December 31,
			 2014.
					3127.Repeal of limitation on corporate acquisition indebtedness
					(a)In generalPart IX of subchapter B of chapter 1 is amended by striking section 279 (and by striking the item
			 relating to such section in the table of sections for such part).
					(b)Effective dateThe amendments made by this section shall apply to interest paid or incurred with respect to
			 indebtedness incurred after December 31, 2014.
					3128.Denial of deductions and credits for expenditures in illegal businesses
					(a)In generalSection 280E is amended to read as follows:
						
							280E.Expenditures in connection with illegal businessesNo deduction or credit shall be allowed for any amount paid or incurred during the taxable year in
			 carrying on any trade or business if—
								(1)such trade or business (or the activities which comprise such trade or business) consists of
			 trafficking in controlled substances (within the meaning of schedule I and
			 II of the Controlled Substances Act) which is prohibited by Federal law or
			 the law of any State in which such trade or business is conducted, or
								(2)the carrying out of such trade or business is a felony under Federal law or the law of any State in
			 which such trade or business is conducted..
					(b)Clerical amendmentThe table of sections for part IX of subchapter B of chapter 1 is amended by striking the item
			 relating to section 280E and inserting the following new item:
						
							
								Sec. 280E. Expenditures in connection with illegal businesses..
					(c)Effective dateThe amendments made by this section shall apply to amounts paid or incurred after the date of the
			 enactment of this Act in taxable years ending after the date of the
			 enactment of this Act.
					3129.Limitation on deduction for FDIC premiums
					(a)In generalSection 162 is amended by redesignating subsection (q) as subsection (r) and by inserting after
			 subsection (p) the following new subsection:
						
							(q)Disallowance of FDIC premiums paid by certain large financial institutions
								(1)In generalNo deduction shall be allowed for the applicable percentage of any FDIC premium paid or incurred by
			 the taxpayer.
								(2)Exception for small institutionsParagraph (1) shall not apply to any taxpayer for any taxable year if the total consolidated assets
			 of such taxpayer (determined as of the close of such taxable year) do not
			 exceed $10,000,000,000.
								(3)Applicable percentageFor purposes of this subsection, the term applicable percentage means, with respect to any taxpayer for any taxable year, the ratio (expressed as a percentage but
			 not greater than 100 percent) which—
									(A)the excess of—
										(i)the total consolidated assets of such taxpayer (determined as of the close of such taxable year),
			 over
										(ii)$10,000,000,000, bears to
										(B)$40,000,000,000.
									(4)FDIC premiumsFor purposes of this subsection, the term FDIC premium means any assessment imposed under section 7(b) of the Federal Deposit Insurance Act (12 U.S.C.
			 1817(b)).
								(5)Total consolidated assetsFor purposes of this subsection, the term total consolidated assets has the meaning given such term under section 165 of the Dodd-Frank Wall Street Reform and
			 Consumer Protection Act (12 U.S.C. 5365).
								(6)Aggregation rule
									(A)In generalMembers of an expanded affiliated group shall be treated as a single taxpayer for purposes of
			 applying this subsection.
									(B)Expanded affiliated groupFor purposes of this paragraph, the term expanded affiliated group means an affiliated group as defined in section 1504(a), determined—
										(i)by substituting more than 50 percent for at least 80 percent each place it appears, and
										(ii)without regard to paragraphs (2) and (3) of section 1504(b).A partnership or any other entity (other than a corporation) shall be treated as a member of an
			 expanded affiliated group if such entity is controlled (within the meaning
			 of section 954(d)(3)) by members of such group (including any entity
			 treated as a member of such group by reason of this sentence)..
					(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
					3130.Repeal of percentage depletion
					(a)In generalPart I of subchapter I of chapter 1 is amended by striking sections 613 and 613A (and by striking
			 the items relating to such sections in the table of sections for such
			 part).
					(b)Conforming amendments
						(1)
							(A)Such part is amended by redesignating section 614 as section 613 (and, in the table of sections for
			 such part, by redesignating the item relating to section 614 as an item
			 relating to section 613).
							(B)Clauses (iv) and (v) of section 465(c)(2)(A) are each amended by striking section 614 and inserting section 613.
							(C)Section 1016(e) is amended by striking section 614 and inserting section 613.
							(D)Section 1254(a)(3) is amended by striking section 614 and inserting section 613.
							(2)Section 45(c)(4) is amended to read as follows:
							
								(4)Geothermal energy
									(A)In generalThe term geothermal energy means energy derived from a geothermal deposit.
									(B)Geothermal depositThe term geothermal deposit means a geothermal reservoir consisting of natural heat which is stored in rocks or in an aqueous
			 liquid or vapor (whether or not under pressure)..
						(3)Section 48(a)(3)(A)(iii) is amended by striking section 613(e)(2) and inserting section 45(c)(4)(B)
						(4)Section 381(c) is amended by striking paragraph (18).
						(5)Section 465(c)(1)(E) is amended by striking section 613(e)(2) and inserting section 45(c)(4)(B).
						(6)Section 468(d)(3) is amended by striking section 614 and inserting section 613.
						(7)Section 611(a) is amended by striking the second sentence.
						(8)Section 613(d), as redesignated by paragraph (1), is amended by striking includes only and all that follows and inserting includes only an interest burdened by the costs of production..
						(9)Section 636(a) is amended by striking (for purposes of section 613).
						(10)Section 636(d) is amended by striking section 614(a) and inserting section 613(a).
						(11)Section 705(a) is amended—
							(A)in paragraph (1), by adding and at the end of subparagraph (A), by striking ; and at the end of subparagraph (B) and inserting a period, and by striking subparagraph (C),
							(B)in paragraph (2), by striking ; and at the end of subparagraph (B) and inserting a period, and
							(C)by striking paragraph (3).
							(12)Section 901(e)(1)(A) is amended by striking (or, if smaller and all that follows through under section 613).
						(13)Section 993(c)(2)(C) is amended by inserting (as each such section was in effect before its repeal by the Tax Reform Act of 2014) after section 613 or 613A.
						(14)Section 1202(e)(3)(D) is amended by inserting (as each such section was in effect before its repeal by the Tax Reform Act of 2014) after section 613 or 613A.
						(15)Section 1367(a) is amended—
							(A)in paragraph (1), by adding and at the end of subparagraph (A), by striking , and at the end of subparagraph (B) and inserting a period, and by striking subparagraph (C), and
							(B)in paragraph (2), by adding and at the end of subparagraph (C), by striking , and at the end of subparagraph (D) and inserting a period, and by striking subparagraph (E).
							(16)Section 1446(c) is amended by striking paragraph (2) and by redesignating paragraph (3) as
			 paragraph (2).
						(17)Section 4612(a)(7) is amended by inserting (as in effect before its repeal by the Tax Reform Act of 2014) after section 613.
						(18)Section 4940(c)(3)(B) is amended—
							(A)by striking clause (ii), and
							(B)by striking all that precedes The deduction provided and inserting the following:
								
									(B)ModificationsFor purposes of subparagraph (A), the deduction provided.
							(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
					3131.Repeal of passive activity exception for working interests in oil and gas property
					(a)In generalSubsection (c) of section 469 is amended by striking paragraph (3).
					(b)Conforming amendmentsSection 469 is amended—
						(1)by striking paragraph (4) and by redesignating paragraphs (5), (6), and (7) as paragraphs (3), (4),
			 and (5), respectively, and
						(2)in paragraph (2)—
							(A)by striking paragraph (7) and inserting paragraph (5), and
							(B)by inserting , without regard to whether or not the taxpayer materially participates in the activity before the period at the end.
							(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31,
			 2014.
					3132.Repeal of special rules for gain or loss on timber, coal, or domestic iron ore
					(a)In generalSubchapter I of chapter 1 is amended by striking part III (and by striking the item relating to
			 such part in the table of parts for such subchapter).
					(b)Conforming amendments
						(1)Section 512(b)(5) is amended by striking the last sentence.
						(2)Section 871(a)(1)(B) is amended by striking gains described in section 631(b) or (c), and.
						(3)Section 871(d)(1)(A) is amended—
							(A)by striking , (ii) rents and inserting and (ii) rents, and
							(B)by striking , and (iii) gains described in section 631(b) or (c).
							(4)
							(A)Section 881(a) is amended by striking paragraph (2) and by redesignating paragraphs (3) and (4) as
			 paragraphs (2) and (3), respectively.
							(B)Section 1442(a) is amended—
								(i)by striking 881(a)(3) and (4) and inserting 881(a)(2) and (3),
								(ii)by striking 881(a)(3), and inserting 881(a)(2),, and
								(iii)by striking 881(a)(4) and inserting 881(a)(3).
								(5)Section 882(d)(1)(A) is amended—
							(A)by striking , (ii) rents and inserting and (ii) rents, and
							(B)by striking , and (iii) gains described in section 631(b) or (c).
							(6)Section 1231(b) is amended by striking paragraph (2).
						(7)Section 1402(a)(3) is amended by inserting or at the end of subparagraph (A) and by striking subparagraph (B) and redesignating subparagraph (C)
			 as subparagraph (B).
						(8)Section 1441 is amended—
							(A)in subsection (b), by striking , gains described in section 631(b) or (c), and
							(B)in subsection (c)(5), by striking gains described in section 631(b) or (c), gains subject to tax under section 871(a)(1)(D), and inserting gains subject to tax under section 871(a)(1)(D).
							(9)
							(A)Part IX of subchapter B of chapter 1 is amended by striking section 272 (and by striking the item
			 relating to such section in the table of sections for such subpart).
							(B)Section 1016(a) is amended by striking paragraph (15).
							(c)Effective date
						(1)In generalExcept as otherwise provided in this subsection, the amendments made by this section shall apply to
			 taxable years beginning after December 31, 2014.
						(2)Basis adjustmentsThe amendment made by subsection (b)(9)(B) shall apply to deductions determined for taxable years
			 beginning after December 31, 2014.
						3133.Repeal of like-kind exchanges
					(a)In generalPart III of subchapter O of chapter 1 is amended by striking section 1031 (and by striking the item
			 relating to such section in the table of sections for such part).
					(b)Conforming amendments
						(1)Section 121(d)(10) is amended by inserting (as in effect before its repeal by the Tax Reform Act of 2014) after section 1031.
						(2)Section 197(f)(2)(B)(i) is amended by inserting (as in effect before its repeal by the Tax Reform Act of 2014) after 1031.
						(3)Section 453(f) is amended by striking paragraph (6).
						(4)Section 470(e)(4) is amended—
							(A)by striking Sections 1031(a) and in subparagraph (A) and inserting Section,
								(i)by striking 1031 or in subparagraph (B), and
								(ii)by striking sections 1031 and in the heading thereof and inserting section.
								(5)
							(A)Section 501(c)(12)(C)(v) is amended by striking asset exchange or conversion transaction and inserting specified involuntary conversion.
							(B)Section 501(c)(12)(G) is amended—
								(i)by striking asset exchange or conversion transaction and inserting specified involuntary conversion,
								(ii)by striking voluntary exchange or, and
								(iii)by striking 1031 or.
								(6)
							(A)Section 704(c) is amended by striking paragraph (2) and by redesignating paragraph (3) as paragraph
			 (2).
							(B)Section 704(c)(2), as so redesignated, is amended by striking or (2).
							(7)Section 857(e)(2) is amended by striking subparagraph (B) and by redesignating subparagraphs (C)
			 and (D) as subparagraphs (B) and (C), respectively.
						(8)
							(A)Section 1035 is amended by striking subsection (d) and inserting the following new subsections:
								
									(d)Gain from exchanges not solely in kindIf an exchange would be within the provisions of subsection (a), of section 1036(a), or of section
			 1037(a), if it were not for the fact that the property received in
			 exchange consists not only of property permitted by such provisions to be
			 received without the recognition of gain, but also of other property or
			 money, then the gain, if any, to the recipient shall be recognized, but in
			 an amount not in excess of the sum of such money and the fair market value
			 of such other property.
									(e)Loss from exchanges not solely in kindIf an exchange would be within the provisions of subsection (a), of section 1036(a), or of section
			 1037(a), if it were not for the fact that the property received in
			 exchange consists not only of property permitted by such provisions to be
			 received without the recognition of gain or loss, but also of other
			 property or money, then no loss from the exchange shall be recognized.
									(f)BasisIf property was acquired on an exchange described in this section, section 1036(a), or section
			 1037(a), then the basis shall be the same as that of the property
			 exchanged, decreased in the amount of any money received by the taxpayer
			 and increased in the amount of gain or decreased in the amount of loss to
			 the taxpayer that was recognized on such exchange. If the property so
			 acquired consisted in part of the type of property permitted by this
			 section, section 1036(a), or section 1037(a), to be received without the
			 recognition of gain or loss, and in part of other property, the basis
			 provided in this subsection shall be allocated between the properties
			 (other than money) received, and for the purpose of the allocation there
			 shall be assigned to such other property an amount equivalent to its fair
			 market value at the date of the exchange. For purposes of this section and
			 section 1036(a), where as part of the consideration to the taxpayer
			 another party to the exchange assumed (as determined under section 357(d))
			 a liability of the taxpayer, such assumption shall be considered as money
			 received by the taxpayer on the exchange..
							(B)Section 1036(c) is amended—
								(i)in paragraph (1), by striking subsections (b) and (c) of section 1031 and inserting subsections (d) and (e) of section 1035, and
								(ii)in paragraph (2), by striking subsection (d) of section 1031 and inserting subsection (f) of section 1035.
								(C)Section 1037(c) is amended—
								(i)in paragraph (1), by striking subsections (b) and (c) of section 1031 and inserting subsections (d) and (e) of section 1035, and
								(ii)in paragraph (2), by striking subsection (d) of section 1031 and inserting subsection (f) of section 1035.
								(D)Section 83(g) is amended by striking section 1031 and inserting section 1035.
							(E)Section 424(b) is amended by striking section 1031 and inserting section 1035.
							(F)Section 424(c)(1)(B) is amended by striking section 1031 and inserting section 1035.
							(9)Section 1060(c) is amended by striking the second sentence thereof.
						(10)Section 1245(b)(4) is amended—
							(A)by striking Like kind exchanges; involuntary and inserting Involuntary, and
							(B)by striking 1031 or.
							(11)Section 1250(d)(4) is amended—
							(A)by striking Like kind exchanges; involuntary and inserting Involuntary,
							(B)by striking 1031 or in subparagraph (A), and
							(C)by striking 1031 or in subparagraph (E).
							(12)Section 2032A(e)(14)(C) is amended—
							(A)in clause (i)(I), by inserting (as in effect before its repeal by the Tax Reform Act of 2014) after section 1031, and
							(B)in clause (ii)(I), by inserting (as so in effect) after section 1031.
							(13)Section 4940(c)(4) is amended by striking subparagraph (D).
						(c)Effective date
						(1)In generalThe amendments made by this section shall apply to transfers after December 31, 2014.
						(2)Exception for transfers pursuant to binding contractsNotwithstanding paragraph (1), the amendments made by this section shall not apply to any transfer
			 if—
							(A)such transfer is pursuant to a written binding contract entered into before January 1, 2015, and
							(B)the exchange of which such transfer is a part is completed before January 1, 2017.
							3134.Restriction on trade or business property treated as similar or related in service to involuntarily
			 converted property in disaster areas
					(a)Class life of replacement property not To exceed converted propertySection 1033(h)(2) is amended by inserting if the class life of such tangible property does not exceed the class life of the property so
			 converted before the period at the end.
					(b)Effective dateThe amendment made by this section shall apply to disasters declared after December 31, 2014.
					3135.Repeal of rollover of publicly traded securities gain into specialized small business investment
			 companies
					(a)In generalPart III of subchapter O of chapter 1 is amended by striking section 1044 (and by striking the item
			 relating to such section in the table of sections of such part).
					(b)Conforming amendments
						(1)Section 45D(c)(2)(A) is amended to read as follows:
							
								(A)any partnership or corporation which is licensed by the Small Business Administration under section
			 301(d) of the Small Business Investment Act of 1958 (as in effect on May
			 13, 1993), and.
						(2)Section 1016(a)(23) is amended—
							(A)by striking 1044,, and
							(B)by striking 1044(d),.
							(c)Effective dateThe amendments made by this section shall apply to sales after December 31, 2014.
					3136.Termination of special rules for gain from certain small business stock
					(a)Termination of partial exclusionSection 1202 is amended—
						(1)by inserting and before the date of the enactment of the Tax Reform Act of 2014 after Revenue Reconciliation Act of 1993 in subsection (c)(1), and
						(2)by adding at the end the following new subsection:
							
								(l)TerminationFor termination with respect to qualified small business stock issued after the date of the
			 enactment of the Tax Reform Act of 2014, see subsection (c)(1)..
						(b)Repeal of rollover rules
						(1)In generalPart III of subchapter O of chapter 1 is amended by striking section 1045 (and by striking the item
			 relating to such section in the table of sections of such part).
						(2)Conforming amendments
							(A)Section 1016(a)(23) is amended—
								(i)by striking 1045,, and
								(ii)by striking 1045(b)(3),.
								(B)Section 1223 is amended by striking paragraph (13).
							(c)Effective dates
						(1)Termination of partial exclusionThe amendments made by subsection (a) shall apply to sales and exchanges after the date of the
			 enactment of this Act.
						(2)Repeal of rollover rules
							(A)In generalExcept as provided in subparagraph (B), the amendments made by subsection (b) shall apply to sales
			 after the date of the enactment of this Act.
							(B)Savings provisionThe amendments made by subsection (b)(2) shall not apply with respect to property the acquisition
			 of which was before the date of the enactment of this Act.
							3137.Certain self-created property not treated as a capital asset
					(a)Patents, etcSection 1221(a)(3) is amended by inserting a patent, invention, model or design (whether or not patented), a secret formula or process, before a copyright.
					(b)Self-Created musical worksSection 1221(b) is amended by striking paragraph (3).
					(c)Effective dateThe amendments made by this section shall apply to dispositions after December 31, 2014.
					3138.Repeal of special rule for sale or exchange of patents
					(a)In generalPart IV of subchapter P of chapter 1 is amended by striking section 1235 (and by striking the item
			 relating to such section in the table of sections of such part).
					(b)Conforming amendments
						(1)Section 483(d) is amended by striking paragraph (4).
						(2)
							(A)Section 871(a)(1), as amended by the preceding provisions of this Act, is amended by striking
			 subparagraph (B) and by redesignating subparagraphs (C) and (D) as
			 subparagraphs (B) and (C), respectively.
							(B)Section 871(g)(3) is amended by striking (a)(1)(C) and inserting (a)(1)(B).
							(C)Subsections (h)(1) and (i)(1) of section 871 are each amended by striking (1)(C) and inserting (1)(B).
							(D)Section 1441, as amended by the preceding provisions of this Act, is amended—
								(i)in subsections (b) and (c)(8), by striking 871(a)(1)(C) and inserting 871(a)(1)(B), and
								(ii)in subsections (b) and (c)(5), by striking 871(a)(1)(D) and inserting 871(a)(1)(C).
								(E)Section 1442(a), as amended by the preceding provisions of this Act, is amended—
								(i)by striking 871(a)(1)(C) and (D) and inserting 871(a)(1)(B) and (C), and
								(ii)by striking 871(a)(1)(D) and inserting 871(a)(1)(C).
								(3)Section 901(l)(5) is amended by striking without regard to section 1235 or any similar rule and inserting without regard to any provision which treats a disposition as a sale or exchange of a capital asset
			 held for more than 1 year or any similar provision.
						(4)Section 1274(c)(3) is amended by striking subparagraph (E) and redesignating subparagraph (F) as
			 subparagraph (E).
						(5)Subsections (b) and (c)(5) of section 1441, as amended by the preceding provisions of this Act, are
			 each amended by striking gains subject to tax under section 871(a)(1)(C), and gains on transfers described in section 1235
			 made on or before October 4, 1966 and inserting and gains subject to tax under section 871(a)(1)(C).
						(c)Effective dateThe amendments made by this section shall apply to dispositions after December 31, 2014.
					3139.Depreciation recapture on gain from disposition of certain depreciable realty
					(a)In generalSubsection (a) of section 1250 is amended to read as follows:
						
							(a)In generalExcept as otherwise provided in this section, if section 1250 property is disposed of after
			 December 31, 2014, the amount of gain with respect to such property which
			 is treated as ordinary income shall be an amount equal to the lesser of—
								(1)the sum of—
									(A)the amount of additional depreciation attributable to periods before January 1, 2015, in respect of
			 such property, and
									(B)the amount of depreciation adjustments attributable to periods after December 31, 2014, in respect
			 of such property, or
									(2)the excess of the amount realized (or, in the case of a disposition other than a sale, exchange, or
			 involuntary conversion, the fair market value of such property), over the
			 adjusted basis of such property..
					(b)Conforming amendments
						(1)Section 267(e)(5)(D)(i) is amended to read as follows:
							
								(i)any interest in—
									(I)any section 1250 property with respect to which a mortgage is insured under section 221(d)(3) or
			 236 of the National Housing Act, or housing financed or assisted by direct
			 loan or tax abatement under similar provisions of State or local laws and
			 with respect to which the owner is subject to the restrictions described
			 in section 1039(b)(1)(B) (as in effect on the day before the date of the
			 enactment of the Revenue Reconciliation Act of 1990),
									(II)dwelling units which, on the average, were held for occupancy by families or individuals eligible
			 to receive subsidies under section 8 of the United States Housing Act of
			 1937, as amended, or under the provisions of State or local law
			 authorizing similar levels of subsidy for lower-income families,
									(III)any section 1250 property with respect to which a depreciation deduction for rehabilitation
			 expenditures was allowed under section 167(k), or
									(IV)any section 1250 property with respect to which a loan is made or insured under title V of the
			 Housing Act of 1949, and.
						(2)Section 1250(b) is amended by striking paragraph (4) and by redesignating paragraph (5) as
			 paragraph (4).
						(3)Section 1250(c) is amended by striking For purposes of this section and inserting For purposes of this title
						(4)
							(A)Section 1250(d)(5)(B)(i) is amended by striking and the applicable percentage for the property had been 100 percent.
							(B)Section 1250(d)(5)(B)(ii) is amended to read as follows:
								
									(ii)the amount of such gain (if any) to which section 751(b) applied..
							(5)Section 1250(d) is amended by striking paragraph (7).
						(6)Section 1250 is amended by striking subsections (e) and (f) and by redesignating subsections (g)
			 and (h) as subsections (e) and (f), respectively.
						(c)Effective dateThe amendments made by this section shall apply to dispositions after December 31, 2014.
					3140.Common deduction conforming amendments
					(a)In general
						(1)Section 1245(a)(2)(C) is amended by striking section 179, and all that follows through or 194 and inserting section 179 or (as in effect before repeal by the Tax Reform Act of 2014) section 179A, 179B, 179C, 179D, 179E, 181, 190, 193, or 194,
						(2)Section 1245(a)(3)(C) is amended by striking section 169 and all that follows through or 194 and inserting section 179, 185, 188 (as in effect before its repeal by the Revenue Reconciliation Act of 1990),
			 or (as in effect before repeal by the Tax Reform Act of 2014) section 169, 179A, 179B, 179C, 179D, 179E, 190, 193, or 194.
						(3)Section 263(a)(1) is amended by striking subparagraphs (C), (D), (F), (H), (I), (J), (K), and (L)
			 and by redesignating subparagraphs (E) and (G) as subparagraphs (C) and
			 (D), respectively.
						(4)Section 280C, as amended by the preceding provisions of this Act, is amended by redesignating
			 subsections (c) and (g) as subsections (b) and (c), respectively.
						(b)Effective dateEach portion of each amendment made by this section shall take effect as if included in the
			 provision of this subtitle to which such portion relates.
					CReform of business credits
				3201.Repeal of credit for alcohol, etc., used as fuel
					(a)In generalSubpart D of part IV of subchapter A of chapter 1 is amended by striking section 40 (and by
			 striking the item relating to such section in the table of sections for
			 such subpart).
					(b)Repeal of corresponding excise tax credits
						(1)CreditSubchapter B of chapter 65 is amended by striking section 6426 (and by striking the item relating
			 to such section in the table of sections for such subchapter).
						(2)PaymentSection 6427 is amended by striking subsection (e).
						(c)Conforming amendments
						(1)Section 38(b) is amended by striking paragraph (3).
						(2)Section 6416(a)(4)(C) is amended—
							(A)by striking section 6427(i)(4) and inserting section 6427(i)(3), and
							(B)by striking section 6427(i)(3)(B) and inserting subparagraph (B) thereof.
							(3)Section 6427(i) is amended by striking paragraph (3) and by redesignating paragraph (4) as
			 paragraph (3).
						(4)Section 6427(i)(3), as redesignated by paragraph (2), is amended—
							(A)by striking the sentence at the end of subparagraph (A),
							(B)by redesignating subparagraph (B) as subparagraph (C), and
							(C)by inserting after subparagraph (A) the following new subparagraph:
								
									(B)Payment of claimNotwithstanding subsection (l)(1), if the Secretary has not paid pursuant to a claim filed under
			 subsection (b)(4), (l)(4)(C)(ii), or (l)(5) within 45 days of the date of
			 the filing of such claim (20 days in the case of an electronic claim), the
			 claim shall be paid with interest from such date determined by using the
			 overpayment rate and method under section 6621..
							(5)Subpart B of part III of subchapter A of chapter 32 is amended by striking section 4104 (and by
			 striking the item relating to such section in the table of sections for
			 such subpart).
						(6)Section 6501(m) is amended by striking 40(f),.
						(7)Section 9503(b)(1) is amended by striking the second sentence.
						(d)Effective dateThe amendments made by this section shall apply to fuels sold or used after December 31, 2013.
					3202.Repeal of credit for biodiesel and renewable diesel used as fuel
					(a)In generalSubpart D of part IV of subchapter A of chapter 1 is amended by striking section 40A (and by
			 striking the item relating to such section in the table of sections for
			 such subpart).
					(b)Conforming amendments
						(1)Section 38(b) is amended by striking paragraph (17).
						(2)Part II of subchapter B of chapter 1 is amended by striking section 87 (and by striking the item
			 relating to such section in the table of sections for such subpart).
						(3)Section 4101(a)(1) is amended by striking , every person producing and all that follows through section 40(b)(6)(E)).
						(c)Effective dateThe amendments made by this section shall apply to fuels sold or used after December 31, 2013.
					3203.Research credit modified and made permanent
					(a)Permanent simplification of incremental research credit and elimination of credit for energy
			 research consortium payments
						(1)In generalSubsection (a) of section 41 is amended to read as follows:
							
								(a)In generalFor purposes of section 38, the research credit determined under this section for the taxable year
			 shall be an amount equal to the sum of—
									(1)15 percent of so much of the qualified research expenses for the taxable year as exceeds 50 percent
			 of the average qualified research expenses for the 3 taxable years
			 preceding the taxable year for which the credit is being determined, plus
									(2)15 percent of so much of the basic research payments for the taxable year as exceeds 50 percent of
			 the average basic research payments for the 3 taxable years preceding the
			 taxable year for which the credit is being determined..
						(2)Repeal of terminationSection 41 is amended by striking subsection (h).
						(3)Conforming amendments
							(A)Subsection (c) of section 41 is amended to read as follows:
								
									(c)Determination of average research expenses for prior years
										(1)Special rule in case of no qualified research expenditures in any of 3 preceding taxable yearsIn any case in which the taxpayer has no qualified research expenses in any one of the 3 taxable
			 years preceding the taxable year for which the credit is being determined,
			 the amount determined under subsection (a)(1) for such taxable year shall
			 be equal to 10 percent of the qualified research expenses for the taxable
			 year.
										(2)Consistent treatment of expenses
											(A)In generalNotwithstanding whether the period for filing a claim for credit or refund has expired for any
			 taxable year taken into account in determining the average qualified
			 research expenses, or average basic research payments, taken into account
			 under subsection (a), the qualified research expenses and basic research
			 payments taken into account in determining such averages shall be
			 determined on a basis consistent with the determination of qualified
			 research expenses and basic research payments, respectively, for the
			 credit year.
											(B)Prevention of distortionsThe Secretary may prescribe regulations to prevent distortions in calculating a taxpayer’s
			 qualified research expenses or basic research payments caused by a change
			 in accounting methods used by such taxpayer between the current year and a
			 year taken into account in determining the average qualified research
			 expenses or average basic research payments taken into account under
			 subsection (a)..
							(B)Section 41(e) is amended—
								(i)by striking all that precedes paragraph (6) and inserting the following:
									
										(e)Basic research paymentsFor purposes of this section—
											(1)In generalThe term basic research payment means, with respect to any taxable year, any amount paid in cash during such taxable year by a
			 corporation to any qualified organization for basic research but only if—
												(A)such payment is pursuant to a written agreement between such corporation and such qualified
			 organization, and
												(B)such basic research is to be performed by such qualified organization.
												(2)Exception to requirement that research be performed by the organizationIn the case of a qualified organization described in subparagraph (C) or (D) of paragraph (3),
			 subparagraph (B) of paragraph (1) shall not apply.,
								(ii)by redesignating paragraphs (6) and (7) as paragraphs (3) and (4), respectively, and
								(iii)in paragraph (4) as so redesignated, by striking subparagraphs (B) and (C) and by redesignating
			 subparagraphs (D) and (E) as subparagraphs (B) and (C), respectively.
								(C)
								(i)Section 41(f)(1) is amended by striking , basic research payments, and amounts paid or incurred to energy research consortiums, in subparagraphs (A)(ii) and (B)(ii) and inserting and basic research payments.
								(ii)Section 41(f) is amended by striking paragraph (6).
								(4)Effective date
							(A)In generalExcept as provided in subparagraph (B), the amendments made by this subsection shall apply to
			 taxable years beginning after December 31, 2013.
							(B)Paragraph (2)The amendment made by paragraph (2) shall apply to amounts paid or incurred after December 31,
			 2013.
							(b)Other reforms
						(1)Elimination of credit for computer softwareSubparagraph (E) of section 41(d)(4) is amended—
							(A)by striking Except to the extent provided in regulations, any research and inserting Any research, and
							(B)by striking which is developed by and all that follows through the end and inserting a period.
							(2)Elimination of increased credit for amounts paid to certain entitiesParagraph (3) of section 41(b) is amended by striking subparagraphs (C) and (D).
						(3)Elimination of credit for suppliesSubparagraph (A) of section 41(b)(2) is amended by inserting and at the end of clause (i), by striking clause (ii), and by redesignating clause (iii) as clause
			 (ii).
						(4)Elimination of election of reduced creditSection 280C(c) is amended by striking paragraphs (3) and (4).
						(5)Conforming amendments
							(A)The second sentence of section 41(b)(2)(A) is amended by striking Clause (iii) and inserting Clause (ii).
							(B)Section 41(b)(2) is amended by striking subparagraph (C) and by redesignating subparagraph (D) as
			 subparagraph (C).
							(C)Section 41(d)(2)(B) is amended by striking , computer software.
							(6)Effective dateThe amendments made by this subsection shall apply to taxable years beginning after December 31,
			 2013.
						3204.Low-income housing tax credit
					(a)Reform of limitation and allocation rules
						(1)Allocations of eligible basis amounts rather than credit amounts; elimination of national
			 reallocationsSubsection (h) of section 42 is amended to read as follows:
							
								(h)Limitation on qualified basis with respect to projects located in a State
									(1)Qualified basis may not exceed limitation amount allocated to building
										(A)In generalThe qualified basis of any building which is taken into account under subsection (a) for any
			 taxable year shall not exceed the limitation amount allocated to such
			 building under this subsection.
										(B)Time for making allocationExcept in the case of an allocation which meets the requirements of subparagraph (C), (D), (E), or
			 (F), an allocation shall be taken into account under subparagraph (A) only
			 if it is made not later than the close of the calendar year in which the
			 building is placed in service.
										(C)Exception where binding commitmentAn allocation meets the requirements of this subparagraph if there is a binding commitment (not
			 later than the close of the calendar year in which the building is placed
			 in service) by the housing credit agency to allocate a specified
			 limitation amount to such building beginning in a specified later taxable
			 year.
										(D)Exception where increase in qualified basis
											(i)In generalAn allocation meets the requirements of this subparagraph if such allocation is made not later than
			 the close of the calendar year in which ends the taxable year to which it
			 will 1st apply but only to the extent the amount of such allocation does
			 not exceed the limitation under clause (ii).
											(ii)LimitationThe limitation under this clause is the excess of—
												(I)the qualified basis of such building as of the close of the 1st taxable year to which such
			 allocation will apply, over
												(II)the qualified basis of such building as of the close of the 1st taxable year to which the most
			 recent prior allocation with respect to such building applied.
												(iii)Housing credit basis limitation reduced by full allocationNotwithstanding clause (i), the full amount of the allocation shall be taken into account under
			 paragraph (2).
											(E)Exception where 10 percent of cost incurred
											(i)In generalAn allocation meets the requirements of this subparagraph if such allocation is made with respect
			 to a qualified building which is placed in service not later than the
			 close of the second calendar year following the calendar year in which the
			 allocation is made.
											(ii)Qualified buildingFor purposes of clause (i), the term qualified building means any building which is part of a project if the taxpayer's basis in such project (as of the
			 date which is 1 year after the date that the allocation was made) is more
			 than 10 percent of the taxpayer's reasonably expected basis in such
			 project (as of the close of the second calendar year referred to in clause
			 (i)). Such term does not include any existing building unless a credit is
			 allowable under subsection (e) for rehabilitation expenditures paid or
			 incurred by the taxpayer with respect to such building for a taxable year
			 ending during the second calendar year referred to in clause (i) or the
			 prior taxable year.
											(F)Allocation of credit on a project basis
											(i)In generalIn the case of a project which includes (or will include) more than 1 building, an allocation meets
			 the requirements of this subparagraph if—
												(I)the allocation is made to the project for a calendar year during the project period,
												(II)the allocation only applies to buildings placed in service during or after the calendar year for
			 which the allocation is made, and
												(III)the portion of such allocation which is allocated to any building in such project is specified not
			 later than the close of the calendar year in which the building is placed
			 in service.
												(ii)Project periodFor purposes of clause (i), the term project period means the period—
												(I)beginning with the 1st calendar year for which an allocation may be made for the 1st building
			 placed in service as part of such project, and
												(II)ending with the calendar year the last building is placed in service as part of such project.
												(2)Allocated limitation amount to apply to all taxable years ending during or after allocation yearAny limitation amount allocated to any building for any calendar year—
										(A)shall apply to such building for all taxable years in the compliance period ending during or after
			 such calendar year, and
										(B)shall reduce the aggregate limitation amount of the allocating agency only for such calendar year.
										(3)Limitation amount for agencies
										(A)In generalThe limitation amount which a housing credit agency may allocate for any calendar year is the
			 portion of the State limitation allocated under this paragraph for such
			 calendar year to such agency.
										(B)State limitation initially allocated to State housing credit agenciesExcept as provided in subparagraph (F), the State limitation for each calendar year shall be
			 allocated to the housing credit agency of such State. If there is more
			 than 1 housing credit agency of a State, all such agencies shall be
			 treated as a single agency.
										(C)State limitationThe State limitation applicable to any State for any calendar year shall be an amount equal to the
			 sum of—
											(i)the unused State limitation (if any) of such State for the preceding calendar year,
											(ii)the greater of—
												(I)$31.20 multiplied by the State population, or
												(II)$36,300,000, plus
												(iii)the amount of State limitation returned in the calendar year.
											(D)Unused State limitationFor purposes of subparagraph (C)(i), the unused State limitation for any calendar year is the
			 excess (if any) of the sum of the amounts described in clauses (ii) and
			 (iii) of subparagraph (C) over the aggregate limitation amount allocated
			 for such year.
										(E)State limitation returned in the calendar yearFor purposes of subparagraph (C)(iii), the amount of State limitation returned in the calendar year
			 equals the limitation amount previously allocated within the State to any
			 project—
											(i)which fails to meet the 10 percent test under paragraph (1)(E)(ii) on a date after the close of the
			 calendar year in which the allocation was made,
											(ii)which does not become a qualified low-income housing project within the period required by this
			 section or the terms of the allocation, or
											(iii)with respect to which an allocation is cancelled by mutual consent of the housing credit agency and
			 the allocation recipient.
											(F)State may provide for different allocationFor purposes of this paragraph, a State may by law provide (or a Governor of a State may proclaim)
			 a different formula for allocating the State limitation among the State
			 housing credit agencies in such State.
										(G)PopulationFor purposes of this paragraph, determinations of the population of any State shall be made with
			 respect to any calendar year on the basis of the most recent census
			 estimate of the resident population of such State released by the Bureau
			 of Census before the beginning of such calendar year.
										(H)Cost-of-living adjustment
											(i)In generalIn the case of a calendar year after 2015, the dollar amounts in subparagraph (C)(ii) shall each be
			 increased by an amount equal to—
												(I)such dollar amount, multiplied by
												(II)the cost-of-living adjustment determined under section 1(c)(2)(A) for such calendar year,
			 determined by substituting calendar year 2014 for calendar year 2012 in clause (ii) thereof.
												(ii)Rounding
												(I)In the case of the dollar amount in subparagraph (C)(ii)(I), any increase under clause (i) which is
			 not a multiple of 20 cents shall be rounded to the next lowest multiple of
			 20 cents.
												(II)In the case of the dollar amount in subparagraph (C)(ii)(II), any increase under clause (i) which
			 is not a multiple of $100,000 shall be rounded to the next lowest multiple
			 of $100,000.
												(4)Portion of State limitation set-aside for certain projects involving qualified nonprofit
			 organizations
										(A)In generalNot more than 90 percent of the State limitation for any State for any calendar year shall be
			 allocated to projects other than qualified low-income housing projects
			 described in subparagraph (B).
										(B)Projects involving qualified nonprofit organizationsFor purposes of subparagraph (A), a qualified low-income housing project is described in this
			 subparagraph if a qualified nonprofit organization is to own an interest
			 in the project (directly or through a partnership) and materially
			 participate (within the meaning of section 469(h)) in the development and
			 operation of the project throughout the credit period.
										(C)Qualified nonprofit organizationFor purposes of this paragraph, the term qualified nonprofit organization means any organization if—
											(i)such organization is described in paragraph (3) or (4) of section 501(c) and is exempt from tax
			 under section 501(a),
											(ii)such organization is determined by the State housing credit agency not to be affiliated with or
			 controlled by a for-profit organization; and
											(iii)1 of the exempt purposes of such organization includes the fostering of low-income housing.
											(D)Treatment of certain subsidiaries
											(i)In generalFor purposes of this paragraph, a qualified nonprofit organization shall be treated as satisfying
			 the ownership and material participation test of subparagraph (B) if any
			 qualified corporation in which such organization holds stock satisfies
			 such test.
											(ii)Qualified corporationFor purposes of clause (i), the term qualified corporation means any corporation if 100 percent of the stock of such corporation is held by 1 or more
			 qualified nonprofit organizations at all times during the period such
			 corporation is in existence.
											(E)State may not override set-asideNothing in subparagraph (F) of paragraph (3) shall be construed to permit a State not to comply
			 with subparagraph (A) of this paragraph.
										(5)Buildings eligible for credit only if minimum long-term commitment to low-income housing
										(A)In generalNo credit shall be allowed by reason of this section with respect to any building for the taxable
			 year unless an extended low-income housing commitment is in effect as of
			 the end of such taxable year.
										(B)Extended low-income housing commitmentFor purposes of this paragraph, the term extended low-income housing commitment means any agreement between the taxpayer and the housing credit agency—
											(i)which requires that the applicable fraction (as defined in subsection (c)(1)) for the building for
			 each taxable year in the extended use period will not be less than the
			 applicable fraction specified in such agreement and which prohibits the
			 actions described in subclauses (I) and (II) of subparagraph (E)(ii),
											(ii)which allows individuals who meet the income limitation applicable to the building under subsection
			 (g) (whether prospective, present, or former occupants of the building)
			 the right to enforce in any State court the requirement and prohibitions
			 of clause (i),
											(iii)which prohibits the disposition to any person of any portion of the building to which such
			 agreement applies unless all of the building to which such agreement
			 applies is disposed of to such person,
											(iv)which prohibits the refusal to lease to a holder of a voucher or certificate of eligibility under
			 section 8 of the United States Housing Act of 1937 because of the status
			 of the prospective tenant as such a holder,
											(v)which is binding on all successors of the taxpayer, and
											(vi)which, with respect to the property, is recorded pursuant to State law as a restrictive covenant.
											(C)Allocation of limitation amount may not exceed amount necessary to support commitmentThe limitation amount allocated to any building may not exceed the amount necessary to support the
			 applicable fraction specified in the extended low-income housing
			 commitment for such building.
										(D)Extended use periodFor purposes of this paragraph, the term extended use period means the period—
											(i)beginning on the 1st day in the credit period on which such building is part of a qualified
			 low-income housing project, and
											(ii)ending on the later of—
												(I)the date specified by such agency in such agreement, or
												(II)the date which is 15 years after the close of the credit period.
												(E)Exceptions if foreclosure or if no buyer willing to maintain low-income status
											(i)In generalThe extended use period for any building shall terminate—
												(I)on the date the building is acquired by foreclosure (or instrument in lieu of foreclosure) unless
			 the Secretary determines that such acquisition is part of an arrangement
			 with the taxpayer a purpose of which is to terminate such period, or
												(II)on the last day of the period specified in subparagraph (I) if the housing credit agency is unable
			 to present during such period a qualified contract for the acquisition of
			 the low-income portion of the building by any person who will continue to
			 operate such portion as a qualified low-income building.Subclause (II) shall not apply to the extent more stringent requirements are provided in the
			 agreement or in State law.(ii)Eviction, etc., of existing low-income tenants not permittedThe termination of an extended use period under clause (i) shall not be construed to permit before
			 the close of the 3-year period following such termination—
												(I)the eviction or the termination of tenancy (other than for good cause) of an existing tenant of any
			 low-income unit, or
												(II)any increase in the gross rent with respect to such unit not otherwise permitted under this
			 section.
												(F)Qualified contractFor purposes of subparagraph (E), the term qualified contract means a bona fide contract to acquire (within a reasonable period after the contract is entered
			 into) the nonlow-income portion of the building for fair market value and
			 the low-income portion of the building for an amount not less than the
			 applicable fraction (specified in the extended low-income housing
			 commitment) of—
											(i)the sum of—
												(I)the outstanding indebtedness secured by, or with respect to, the building,
												(II)the adjusted investor equity in the building, plus
												(III)other capital contributions not reflected in the amounts described in subclause (I) or (II),
			 reduced by
												(ii)cash distributions from (or available for distribution from) the project.The Secretary shall prescribe such regulations as may be necessary or appropriate to carry out this
			 paragraph, including regulations to prevent the manipulation of the amount
			 determined under the preceding sentence.(G)Adjusted investor equity
											(i)In generalFor purposes of subparagraph (F), the term adjusted investor equity means, with respect to any calendar year, the aggregate amount of cash taxpayers invested with
			 respect to the project increased by the amount equal to—
												(I)such amount, multiplied by
												(II)the cost-of-living adjustment for such calendar year, determined under section 1(c)(2)(A) by
			 substituting the base calendar year for calendar year 2012 in clause (ii) thereof.An amount shall be taken into account as an investment in the project only to the extent there was
			 an obligation to invest such amount as of the beginning of the credit
			 period and to the extent such amount is reflected in the adjusted basis of
			 the project.(ii)Cost-of-living increases in excess of 5 percent not taken into accountUnder regulations prescribed by the Secretary, if the C-CPI-U for any calendar year (within the
			 meaning of section 1(c)) exceeds the C-CPI-U for the preceding calendar
			 year by more than 5 percent, the C-CPI-U for the base calendar year shall
			 be increased such that such excess shall never be taken into account under
			 clause (i).
											(iii)Base calendar yearFor purposes of this subparagraph, the term base calendar year means the calendar year with or within which the 1st taxable year of the credit period ends.
											(H)Low-income portionFor purposes of this paragraph, the low-income portion of a building is the portion of such
			 building equal to the applicable fraction specified in the extended
			 low-income housing commitment for the building.
										(I)Period for finding buyerThe period referred to in this subparagraph is the 1-year period beginning on the date (after the
			 14th year of the credit period) the taxpayer submits a written request to
			 the housing credit agency to find a person to acquire the taxpayer’s
			 interest in the low-income portion of the building.
										(J)Effect of noncomplianceIf, during a taxable year, there is a determination that an extended low-income housing agreement
			 was not in effect as of the beginning of such year, such determination
			 shall not apply to any period before such year and subparagraph (A) shall
			 be applied without regard to such determination if the failure is
			 corrected within 1 year from the date of the determination.
										(K)Projects which consist of more than 1 buildingThe application of this paragraph to projects which consist of more than 1 building shall be made
			 under regulations prescribed by the Secretary.
										(6)Special rules
										(A)Building must be located within jurisdiction of credit agencyA housing credit agency may allocate its limitation amount only to buildings located in the
			 jurisdiction of the governmental unit of which such agency is a part.
										(B)Agency allocations in excess of limitIf the limitation amounts allocated by a housing credit agency for any calendar year exceed the
			 portion of the State limitation allocated to such agency for such calendar
			 year, the limitation amounts so allocated shall be reduced (to the extent
			 of such excess) for buildings in the reverse of the order in which the
			 allocations of such amounts were made.
										(C)Credit reduced if credit is less than credit which would be allowable without regard to placed in
			 service convention, etc
											(i)In generalThe amount of the credit determined under this section with respect to any building shall not
			 exceed the clause (ii) percentage of the amount of the credit which would
			 (but for this subparagraph) be determined under this section with respect
			 to such building.
											(ii)Determination of percentageFor purposes of clause (i), the clause (ii) percentage with respect to any building is the
			 percentage which—
												(I)the credit amount which would be determined under this section with respect to the building if the
			 limitation amount allocated to such building were equal to the qualified
			 basis of such building, bears to
												(II)the credit amount determined in accordance with clause (iii).
												(iii)Determination of credit amountThe credit amount determined in accordance with this clause is the amount of the credit which would
			 (but for this subparagraph) be determined under this section with respect
			 to the building if this section were applied without regard to subsection
			 (f)(2)(A).
											(7)Other definitionsFor purposes of this subsection—
										(A)Housing credit agencyThe term housing credit agency means any agency authorized to carry out this subsection.
										(B)Possessions treated as StatesThe term State includes a possession of the United States..
						(2)Conforming amendments
							(A)Section 42(f) is amended by striking paragraph (3).
							(B)Section 42(i)(3)(B)(iii)(II) is amended by striking subsection (h)(5) and inserting subsection (h)(4).
							(C)Section 42(i)(7)(A) is amended by striking subsection (h)(5)(C) and inserting subsection (h)(4)(C).
							(D)Section 42(i)(8) is amended by striking the last sentence.
							(E)Section 42(i) is amended by striking paragraph (9).
							(F)Section 42(k)(2)(A) is amended by striking subsection (h)(5) and inserting subsection (h)(4).
							(G)Section 42(l)(3) is amended by striking housing credit amount both places it appears and inserting limitation amount.
							(H)Section 42(m)(1)(A) is amended by striking housing credit dollar amount both places it appears and inserting limitation amount.
							(I)Section 42(m)(1)(B)(ii) is amended by striking housing credit dollar amounts and inserting limitation amounts.
							(J)Section 42(m)(1) is amended by striking subparagraph (D).
							(K)Subparagraphs (A), (B)(iii), (C)(i)(I), and (C)(i)(II) of section 42(m)(2) are each amended by
			 striking housing credit dollar amount and inserting limitation amount.
							(L)Section 42(m)(2) is amended by striking subparagraph (D).
							(b)15-Year credit period
						(1)In generalSection 42(f)(1) is amended by striking 10 taxable years and inserting 15 taxable years.
						(2)Repeal of recaptureSection 42 is amended by striking subsection (j).
						(3)Conforming amendments
							(A)Section 42(d)(7) is amended—
								(i)by striking compliance period in the heading thereof and inserting credit period, and
								(ii)by striking compliance period in subparagraph (B)(ii) and inserting credit period.
								(B)Section 42(f)(4) is amended by striking the last sentence thereof.
							(C)Section 42(i) is amended by striking paragraph (1).
							(D)Section 42(i)(6) is amended by striking and any increase in tax under subsection (j).
							(E)Section 42(k)(4)(C) is amended to read as follows:
								
									(C)Special rules
										(i)Tax benefit ruleThe tax for the taxable year shall be increased under subparagraph (A) only with respect to credits
			 allowed by reason of this section which were used to reduce tax liability.
			 In the case of credits not so used to reduce tax liability, the
			 carryforwards and carrybacks under section 39 shall be appropriately
			 adjusted.
										(ii)No credits against taxAny increase in tax under this paragraph shall not be treated as a tax imposed by this chapter for
			 purposes of determining the amount of any credit under this chapter..
							(c)Determination of applicable percentage
						(1)Elimination of 30 percent credit; modification of discount rateSubsection (b) of section 42 is amended to read as follows:
							
								(b)Applicable percentage
									(1)In generalFor purposes of this section, the term applicable percentage means with respect to any building, the appropriate percentage prescribed by the Secretary for the
			 earlier of—
										(A)the month in which such building is placed in service, or
										(B)at the election of the taxpayer, the month in which the taxpayer and the housing credit agency
			 enter into an agreement with respect to such building (which is binding on
			 such agency, the taxpayer, and all successors in interest) as to the
			 limitation amount to be allocated to such building.A month may be elected under subparagraph (B) only if the election is made not later than the 5th
			 day after the close of such month. Such an election, once made, shall be
			 irrevocable.(2)Method of prescribing percentagesThe percentages prescribed by the Secretary for any month shall be percentages which will yield
			 over a 15-year period amounts of credit under subsection (a) which have a
			 present value equal to 70 percent of the qualified basis of the building.
									(3)Method of discounting
										(A)In generalThe present value under paragraph (2) shall be determined—
											(i)as of the last day of the 1st year of the 15-year period referred to in paragraph (2),
											(ii)by using a discount rate equal to the applicable discount percentage of the average of the annual
			 Federal mid-term rate and the annual Federal long-term rate applicable
			 under section 1274(d)(1) to the month applicable under subparagraph (A) or
			 (B) of paragraph (1) and compounded annually, and
											(iii)by assuming that the credit allowable under this section for any year is received on the last day
			 of such year.
											(B)Applicable discount percentageFor purposes of this paragraph, the term applicable discount percentage means, with respect to any month referred to in subparagraph (A)(ii) the number of percentage
			 points by which 100 percent exceeds the highest rate of tax in effect
			 under section 11 for a taxable year which begins in such month.
										(4)Cross referenceFor treatment of certain rehabilitation expenditures as separate new buildings, see subsection (e)..
						(2)Existing and Federally subsidized buildings ineligible for creditSection 42(d) is amended—
							(A)by striking paragraphs (1), (2), and (6), and redesignating paragraphs (3), (4), (5), and (7) as
			 paragraphs (2), (3), (4), and (5), respectively, and
							(B)by inserting before paragraph (2) (as so redesignated) the following new paragraph:
								
									(1)In generalThe eligible basis of any building is—
										(A)in the case a new building which is not Federally subsidized for the taxable year, its adjusted
			 basis as of the close of the 1st taxable year of the credit period, and
										(B)zero in any other case..
							(3)Conforming amendments
							(A)Section 42(e) is amended—
								(i)in paragraph (2)(B), by striking paragraph (3) or (4) and inserting paragraph (2) or (3).
								(ii)in paragraph (3), by striking subparagraph (B) and redesignating subparagraphs (C) and (D) as
			 subparagraphs (B) and (C), respectively,
								(iii)in paragraph (4), by striking the last sentence thereof, and
								(iv)by striking paragraph (5) and redesignating paragraph (6) as paragraph (5).
								(B)Section 42(f) is amended by striking paragraph (5).
							(C)Section 42(i)(2)(A) is amended by striking for purposes of subsection (b)(1),.
							(D)Section 42(i)(3) is amended—
								(i)by striking (as defined in subsection (d)(2)(D)(iii)) in subparagraph (C)(ii) and inserting (within the meaning of subparagraph (F)), and
								(ii)by adding at the end the following new subparagraph:
									
										(F)Related personFor purposes of subparagraph (C), a person (hereinafter in this subparagraph referred to as the related person) is related to any person if the related person bears a relationship to such person specified in
			 section 267(b) or 707(b)(1), or the related person and such person are
			 engaged in trades or businesses under common control (within the meaning
			 of subsections (a) and (b) of section 52)..
								(E)Section 42(i) is amended by striking paragraph (5).
							(F)Section 42(k)(2)(B) is amended by striking , except that and all that follows and inserting a period.
							(d)Repeal of special rules for buildings in high cost and difficult development areas
						(1)In generalParagraph (4) of section 42(d), as redesignated by subsection (c)(2), is amended to read as
			 follows:
							
								(4)Federal grants not taken into account in determining eligible basisThe eligible basis of a building shall not include any costs financed with the proceeds of a
			 federally funded grant..
						(2)Conforming amendments
							(A)Paragraph (3) of section 42(d), as redesignated by subsection (c)(2), is amended—
								(i)by striking (as defined in paragraph (5)(C)) in subparagraph (C)(i), and
								(ii)by adding at the end the following new subparagraph:
									
										(E)Qualified census tractFor purposes of this paragraph—
											(i)In generalThe term qualified census tract means any census tract which is designated by the Secretary of Housing and Urban Development and,
			 for the most recent year for which census data are available on household
			 income in such tract, either in which 50 percent or more of the households
			 have an income which is less than 60 percent of the area median gross
			 income for such year or which has a poverty rate of at least 25 percent.
			 If the Secretary of Housing and Urban Development determines that
			 sufficient data for any period are not available to apply this
			 subparagraph on the basis of census tracts, such Secretary shall apply
			 this subparagraph for such period on the basis of enumeration districts.
											(ii)Limit on MSA's designatedThe portion of a metropolitan statistical area which may be designated for purposes of this
			 subparagraph shall not exceed an area having 20 percent of the population
			 of such metropolitan statistical area.
											(iii)Determination of areasFor purposes of this subparagraph, each metropolitan statistical area shall be treated as a
			 separate area and all nonmetropolitan areas in a State shall be treated as
			 1 area..
								(B)Clause (i) of section 42(d)(5)(A), as redesignated by subsection (c)(2), is amended to read as
			 follows:
								
									(i)such building shall be treated as a new building, but.
							(e)Repeal of certain exceptions to rules against preferential treatmentSection 42(g)(9) is amended—
						(1)by adding or at the end of subparagraph (A), and
						(2)by striking subparagraphs (B) and (C) and inserting the following new subparagraph:
							
								(B)who are veterans (as defined in section 101 of title 38, United States Code)..
						(f)Modification of selection criteriaSection 42(m)(1)(C) is amended—
						(1)by adding and at the end of clause (vii),
						(2)by striking the comma at the end of clause (viii) and inserting a period, and
						(3)by striking clauses (ix) and (x).
						(g)Effective date
						(1)In generalThe amendments made by this section shall apply with respect to State limitation amounts determined
			 for calendar years after 2014 (and to determinations with respect to
			 allocations of such limitation amounts).
						(2)Transition ruleFor purposes of determining the State limitation amount for calendar year 2015 under section
			 42(h)(3)(C) of the Internal Revenue Code of 1986, as amended by this
			 section, the amount described in clause (i) of such section shall be
			 treated as being equal to the quotient of—
							(A)the amount which would be described in section 42(h)(3)(C)(i) of such Code (determined without
			 regard to the amendments made by this section), divided by
							(B)the applicable percentage determined under section 42(b)(1)(B)(i) for December 2014 (determined
			 without regard to the amendments made by this section).
							3205.Repeal of enhanced oil recovery credit
					(a)In generalSubpart D of part IV of subchapter A of chapter 1 is amended by striking section 43 (and by
			 striking the item relating to such section in the table of sections for
			 such subpart).
					(b)Conforming amendments
						(1)Section 38(b) is amended by striking paragraph (6).
						(2)Section 6501(m) is amended by striking 43,.
						(c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act.
					3206.Phaseout and repeal of credit for electricity produced from certain renewable resources
					(a)Reduction of credit and phaseout amounts
						(1)In generalSection 45(b) is amended by striking paragraph (2).
						(2)Conforming amendmentsSection 45(e)(2) is amended—
							(A)by striking the inflation adjustment factor and in subparagraph (A), and
							(B)by striking subparagraph (B) and redesignating subparagraph (C) as subparagraph (B).
							(3)Effective dateThe amendments made by this subsection shall apply to electricity, and refined coal, produced and
			 sold after December 31, 2014.
						(b)Special rule for determining beginning of construction
						(1)In generalSection 45(e) is amended by adding at the end the following new paragraph:
							
								(12)Special rule for determining beginning of constructionFor purposes of subsection (d) and section 48(a)(5), the construction of any facility,
			 modification, improvement, addition, or other property shall not be
			 treated as beginning before any date unless there is a continuous program
			 of construction which begins before such date and ends on the date that
			 such property is placed in service..
						(2)Effective dateThe amendment made by this subsection shall apply to taxable years beginning before, on, or after
			 the date of the enactment of this Act.
						(c)Repeal of credit
						(1)In generalSubpart D of part IV of subchapter A of chapter 1 is amended by striking section 45 (and by
			 striking the item relating to such section in the table of sections for
			 such subpart).
						(2)Conforming amendmentSection 38(b) is amended by striking paragraph (8).
						(3)Effective dateThe amendments made by this subsection shall apply to electricity, and refined coal, produced and
			 sold after December 31, 2024.
						3207.Repeal of Indian employment credit
					(a)In generalSubpart D of part IV of subchapter A of chapter 1 is amended by striking section 45A (and by
			 striking the item relating to such section in the table of sections for
			 such subpart).
					(b)Conforming amendment
						(1)Section 38(b) is amended by striking paragraph (10).
						(2)Section 139D(c)(1) is amended to read as follows:
							
								(1)Indian tribeThe term Indian tribe means any Indian tribe, band, nation, pueblo, or other organized group or community, including any
			 Alaska Native village or regional or village corporation, as defined in,
			 or established pursuant to, the Alaska Native Claims Settlement Act (43
			 U.S.C. 1601 et seq.) which is recognized as eligible for the special
			 programs and services provided by the United States to Indians because of
			 their status as Indians..
						(3)Section 280C(a) is amended by striking 45A,.
						(4)Section 5000A(e)(3) is amended by striking section 45A(c)(6) and inserting section 139D(c)(1).
						(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2013.
					3208.Repeal of credit for portion of employer Social Security taxes paid with respect to employee cash
			 tips
					(a)In generalSubpart D of part IV of subchapter A of chapter 1 is amended by striking section 45B (and by
			 striking the item relating to such section in the table of sections for
			 such subpart).
					(b)Conforming amendments
						(1)Section 38(b) is amended by striking paragraph (11).
						(2)Section 6501(m) is amended by striking 45B,.
						(c)Effective dateThe amendments made by this section shall apply with respect to tips received for services
			 performed after December 31, 2014.
					3209.Repeal of credit for clinical testing expenses for certain drugs for rare diseases or conditions
					(a)In generalSubpart D of part IV of subchapter A of chapter 1 is amended by striking section 45C (and by
			 striking the item relating to such section in the table of sections for
			 such subpart).
					(b)Conforming amendments
						(1)Section 38(b) is amended by striking paragraph (12).
						(2)Section 280C is amended by striking subsection (b).
						(3)Section 6501(m) is amended by striking 45C(d)(4),.
						(c)Effective dateThe amendments made by this section shall apply to amounts paid or incurred in taxable years
			 beginning after December 31, 2014.
					3210.Repeal of credit for small employer pension plan startup costs
					(a)In generalSubpart D of part IV of subchapter A of chapter 1 is amended by striking section 45E (and by
			 striking the item relating to such section in the table of sections for
			 such subpart).
					(b)Conforming amendmentsSection 38(b) is amended by striking paragraph (14).
					(c)Effective dateThe amendments made by this section shall apply to costs paid or incurred after December 31, 2014,
			 with respect to qualified employer plans first effective after such date.
					3211.Repeal of employer-provided child care credit
					(a)In generalSubpart D of part IV of subchapter A of chapter 1 is amended by striking section 45F (and by
			 striking the item relating to such section in the table of sections for
			 such subpart).
					(b)Conforming amendments
						(1)Section 38(b) is amended by striking paragraph (15).
						(2)Section 1016(a) is amended by striking paragraph (28).
						(c)Effective date
						(1)In generalExcept as otherwise provided in this subsection, the amendments made by this section shall apply to
			 taxable years beginning after December 31, 2014.
						(2)Basis adjustmentsThe amendment made by subsection (b)(2) shall apply to credits determined for taxable years
			 beginning after December 31, 2014.
						3212.Repeal of railroad track maintenance credit
					(a)In generalSubpart D of part IV of subchapter A of chapter 1 is amended by striking section 45G (and by
			 striking the item relating to such section in the table of sections for
			 such subpart).
					(b)Conforming amendments
						(1)Section 38(b) is amended by striking paragraph (16).
						(2)Section 1016(a) is amended by striking paragraph (29).
						(c)Effective date
						(1)In generalExcept as otherwise provided in this subsection, the amendments made by this section shall apply to
			 taxable years beginning after December 31, 2013.
						(2)Basis adjustmentsThe amendment made by subsection (b)(2) shall apply to credits determined for taxable years
			 beginning after December 31, 2013.
						3213.Repeal of credit for production of low sulfur diesel fuel
					(a)In generalSubpart D of part IV of subchapter A of chapter 1 is amended by striking section 45H (and by
			 striking the item relating to such section in the table of sections for
			 such subpart).
					(b)Conforming amendments
						(1)Section 38(b) is amended by striking paragraph (18).
						(2)Section 280C is amended by striking subsection (d).
						(3)Section 6501(m) is amended by striking 45H(g),.
						(4)Section 6720A is amended—
							(A)by striking (as defined in section 45H(c)(3)) in subsection (a), and
							(B)by adding at the end the following new subsection:
								
									(c)Applicable EPA regulationsThe term applicable EPA regulations means the Highway Diesel Fuel Sulfur Control Requirements of the Environmental Protection Agency..
							(c)Effective dateThe amendments made by this section shall apply to expenses paid or incurred in taxable years
			 beginning after December 31, 2014.
					3214.Repeal of credit for producing oil and gas from marginal wells
					(a)In generalSubpart D of part IV of subchapter A of chapter 1 is amended by striking section 45I (and by
			 striking the item relating to such section in the table of sections for
			 such subpart).
					(b)Conforming amendmentSection 38(b) is amended by striking paragraph (19).
					(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
					3215.Repeal of credit for production from advanced nuclear power facilities
					(a)In generalSubpart D of part IV of subchapter A of chapter 1 is amended by striking section 45J (and by
			 striking the item relating to such section in the table of sections for
			 such subpart).
					(b)Conforming amendmentSection 38(b) is amended by striking paragraph (21).
					(c)Effective dateThe amendments made by this section shall apply to electricity produced and sold after December 31,
			 2014.
					3216.Repeal of credit for producing fuel from a nonconventional source
					(a)In generalSubpart D of part IV of subchapter A of chapter 1 is amended by striking section 45K (and by
			 striking the item relating to such section in the table of sections for
			 such subpart).
					(b)Conforming amendments
						(1)Section 38(b) is amended by striking paragraph (22).
						(2)Section 45(e)(9) is amended—
							(A)in subparagraph (A)—
								(i)by inserting , as in effect before its repeal after within the meaning of section 45K, and
								(ii)by inserting (as in effect before its repeal) after under section 45K, and
								(B)in subparagraph (B), by inserting (as in effect before its repeal) after section 45K.
							(3)Section 4041(a)(2) is amended—
							(A)by striking (as defined in section 45K(c)(3)) in subparagraph (B)(ii), and
							(B)by adding at the end the following new subparagraph:
								
									(C)BiomassThe term “biomass” means any organic material other than—
										(i)oil and natural gas (or any product thereof), and
										(ii)coal (including lignite) or any product thereof..
							(c)Effective dateThe amendments made by this section shall apply to fuel produced and sold after December 31, 2013.
					3217.Repeal of new energy efficient home credit
					(a)In generalSubpart D of part IV of subchapter A of chapter 1 is amended by striking section 45L (and by
			 striking the item relating to such section in the table of sections for
			 such subpart).
					(b)Conforming amendments
						(1)Section 38(b) is amended by striking paragraph (23).
						(2)Section 1016(a) is amended by striking paragraph (32).
						(c)Effective dateThe amendments made by this section shall apply to homes acquired after December 31, 2013.
					3218.Repeal of energy efficient appliance credit
					(a)In generalSubpart D of part IV of subchapter A of chapter 1 is amended by striking section 45M (and by
			 striking the item relating to such section in the table of sections for
			 such subpart).
					(b)Conforming amendmentSection 38(b) is amended by striking paragraph (24).
					(c)Effective dateThe amendments made by this section shall apply to appliances produced after December 31, 2013.
					3219.Repeal of mine rescue team training credit
					(a)In generalSubpart D of part IV of subchapter A of chapter 1 is amended by striking section 45N (and by
			 striking the item relating to such section in the table of sections for
			 such subpart).
					(b)Conforming amendments
						(1)Section 38(b) is amended by striking paragraph (31).
						(2)Section 280C is amended by striking subsection (e).
						(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2013.
					3220.Repeal of agricultural chemicals security credit
					(a)In generalSubpart D of part IV of subchapter A of chapter 1 is amended by striking section 45O (and by
			 striking the item relating to such section in the table of sections for
			 such subpart).
					(b)Conforming amendments
						(1)Section 38(b) is amended by striking paragraph (32).
						(2)Section 280C is amended by striking subsection (f).
						(c)Effective dateThe amendments made by this section shall apply to amounts paid or incurred after December 31,
			 2012.
					3221.Repeal of credit for carbon dioxide sequestration
					(a)In generalSubpart D of part IV of subchapter A of chapter 1 is amended by striking section 45Q (and by
			 striking the item relating to such section in the table of sections for
			 such subpart).
					(b)Conforming amendmentSection 38(b) is amended by striking paragraph (34).
					(c)Effective dateThe amendments made by this section shall apply to credits determined for taxable years beginning
			 after December 31, 2014.
					3222.Repeal of credit for employee health insurance expenses of small employers
					(a)In generalSubpart D of part IV of subchapter A of chapter 1 is amended by striking section 45R (and by
			 striking the item relating to such section in the table of sections for
			 such subpart).
					(b)Conforming amendments
						(1)Section 38(b) is amended by striking paragraph (36).
						(2)Section 280C is amended by striking subsection (h).
						(3)Section 6055(b)(2) is amended by inserting and at the end of subparagraph (A), by striking , and at the end of subparagraph (B) and inserting a period, and by striking subparagraph (C).
						(c)Effective dateThe amendments made by this section shall apply to amounts paid or incurred for taxable years
			 beginning after December 31, 2014.
					3223.Repeal of rehabilitation credit
					(a)In generalSubpart E of part IV of subchapter A of chapter 1 is amended by striking section 47 (and by
			 striking the item relating to such section in the table of sections for
			 such subpart).
					(b)Conforming amendments
						(1)Section 170(f)(14)(A) is amended by inserting (as in effect before its repeal by the Tax Reform Act of 2014) after section 47.
						(2)Section 170(h)(4) is amended—
							(A)by striking (as defined in section 47(c)(3)(B)) in subparagraph (C)(ii), and
							(B)by adding at the end the following new subparagraph:
								
									(D)Registered historic districtThe term registered historic district means—
										(i)any district listed in the National Register, and
										(ii)any district—
											(I)which is designated under a statute of the appropriate State or local government, if such statute
			 is certified by the Secretary of the Interior to the Secretary as
			 containing criteria which will substantially achieve the purpose of
			 preserving and rehabilitating buildings of historic significance to the
			 district, and
											(II)which is certified by the Secretary of the Interior to the Secretary as meeting substantially all
			 of the requirements for the listing of districts in the National Register..
							(3)Section 469(i)(3) is amended by striking subparagraph (B).
						(4)Section 469(i)(6)(B) is amended—
							(A)by striking in the case of— and all that follows and inserting in the case of any credit determined under section 42 for any taxable year., and
							(B)by striking , rehabilitation credit, in the heading thereof.
							(5)Section 469(k)(1) is amended by striking , or any rehabilitation credit determined under section 47,.
						(c)Effective date
						(1)In generalExcept as provided in paragraph (2), the amendments made by this section shall apply to amounts
			 paid after December 31, 2014.
						(2)Transition ruleIn the case of qualified rehabilitation expenditures (within the meaning of section 47 of the
			 Internal Revenue Code of 1986 as in effect before its repeal) with respect
			 to any building—
							(A)acquired by the taxpayer before January 1, 2015, and
							(B)with respect to which the 24-month period selected by the taxpayer under section 47(c)(1)(C) of
			 such Code begins not later than January 1, 2015,the amendments made by this section shall apply to amounts paid after December 31, 2016.3224.Repeal of energy credit
					(a)TerminationSection 48 is amended by adding at the end the following new subsection:
						
							(e)Application of sectionThis section shall not apply to any energy property placed in service after December 31, 2016..
					(b)Conforming amendments
						(1)Paragraph (2)(A)(i)(II), and clauses (ii) and (vii) of paragraph (3)(A), of section 48(a) are each
			 amended by striking but only with respect to periods ending before January 1, 2017.
						(2)Paragraph (1) of section 48(c) is amended by striking subparagraph (D).
						(3)Paragraph (2) of section 48(c) is amended by striking subparagraph (D).
						(4)Subparagraph (A) of section 48(c)(3) is amended by inserting and at the end of clause (ii), by striking , and at the end of clause (iii) and inserting a period, and by striking clause (iv).
						(5)Paragraph (4) of section 48(c) is amended by striking subparagraph (C).
						(c)Effective dateThe amendments made by this section shall apply to property placed in service after December 31,
			 2016.
					3225.Repeal of qualifying advanced coal project credit
					(a)In generalSubpart E of part IV of subchapter A of chapter 1 is amended by striking section 48A (and by
			 striking the item relating to such section in the table of sections for
			 such subpart).
					(b)Effective dateThe amendments made by this section shall apply to allocations and reallocations after December 31,
			 2014.
					3226.Repeal of qualifying gasification project credit
					(a)In generalSubpart E of part IV of subchapter A of chapter 1 is amended by striking section 48B (and by
			 striking the item relating to such section in the table of sections for
			 such subpart).
					(b)Effective dateThe amendments made by this section shall apply to allocations and reallocations after December 31,
			 2014.
					3227.Repeal of qualifying advanced energy project credit
					(a)In generalSubpart E of part IV of subchapter A of chapter 1 is amended by striking section 48C (and by
			 striking the item relating to such section in the table of sections for
			 such subpart).
					(b)Effective dateThe amendments made by this section shall apply to allocations and reallocations after December 31,
			 2014.
					3228.Repeal of qualifying therapeutic discovery project credit
					(a)In generalSubpart E of part IV of subchapter A of chapter 1 is amended by striking section 48D (and by
			 striking the item relating to such section in the table of sections for
			 such subpart).
					(b)Conforming amendmentsSection 280C is amended by striking the second subsection (g) (as added by the Patient Protection
			 and Affordable Care Act).
					(c)Effective dateThe amendments made by this section shall apply to allocations and reallocations after December 31,
			 2014.
					3229.Repeal of work opportunity tax credit
					(a)In generalSubpart F of part IV of subchapter A of chapter 1 is amended by striking section 51 (and by
			 striking the item relating to such section in the table of sections for
			 such subpart).
					(b)Clerical amendmentThe heading of such subpart F (and the item relating to such subpart in the table of subparts for
			 part IV of subchapter A of chapter 1) are each amended by striking Rules for Computing Work Opportunity Credit and inserting Special Rules.
					(c)Effective dateThe amendments made by this section shall apply to amounts paid or incurred to individuals who
			 begin work for the employer after December 31, 2013.
					3230.Repeal of deduction for certain unused business credits
					(a)In generalPart VI of subchapter B of chapter 1 is amended by striking section 196 (and by striking the item
			 relating to such section in the table of sections for such part).
					(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
					DAccounting methods
				3301.Limitation on use of cash method of accounting
					(a)In generalSection 448 is amended to read as follows:
						
							448.Limitation on use of cash method of accounting
								(a)In generalThe cash receipts and disbursements method of accounting may only be used by—
									(1)a natural person,
									(2)a farming business, and
									(3)any other entity which meets the gross receipts test of subsection (b) for the taxable year.Such method may not be used by a tax shelter (as defined in subsection (d)).(b)Gross receipts testFor purposes of this section—
									(1)In generalAn entity meets the gross receipts test of this subsection for any taxable year if the average
			 annual gross receipts of such entity for the 3-taxable-year period ending
			 with the taxable year which precedes such taxable year does not exceed
			 $10,000,000.
									(2)Aggregation rulesAll persons treated as a single employer under subsection (a) or (b) of section 52 or subsection
			 (m) or (o) of section 414 shall be treated as one entity for purposes of
			 paragraph (1).
									(3)Special rulesFor purposes of this subsection—
										(A)Not in existence for entire 3-year periodIf the entity was not in existence for the entire 3-year period referred to in paragraph (1), such
			 paragraph shall be applied on the basis of the period during which such
			 entity (or trade or business) was in existence.
										(B)Short taxable yearsGross receipts for any taxable year of less than 12 months shall be annualized by multiplying the
			 gross receipts for the short period by 12 and dividing the result by the
			 number of months in the short period.
										(C)Gross receiptsGross receipts for any taxable year shall be reduced by returns and allowances made during such
			 year.
										(D)Treatment of predecessorsAny reference in this subsection to an entity shall include a reference to any predecessor of such
			 entity.
										(c)Farming businessFor purposes of this section—
									(1)In generalThe term farming business means the trade or business of farming.
									(2)Certain trades and businesses included
										(A)In generalThe term farming business shall include the trade or business of—
											(i)operating a nursery or sod farm, or
											(ii)the raising or harvesting of trees bearing fruit, nuts, or other crops, or ornamental trees.
											(B)Certain evergreen trees not treated as ornamentalFor purposes of subparagraph (A)(ii), an evergreen tree which is more than 6 years old at the time
			 severed from the roots shall not be treated as an ornamental tree.
										(d)Tax shelter definedFor purposes of this section, the term tax shelter has the meaning given such term by section 461(i)(2) (determined after application of paragraph
			 (3) thereof). An S corporation shall not be treated as a tax shelter for
			 purposes of this section merely by reason of being required to file a
			 notice of exemption from registration with a State agency described in
			 section 461(i)(2)(A), but only if there is a requirement applicable to all
			 corporations offering securities for sale in the State that to be exempt
			 from such registration the corporation must file such a notice.
								(e)Special rulesFor purposes of this section—
									(1)Coordination with section 481In the case of any person required by this section to change its method of accounting for any
			 taxable year—
										(A)such change shall be treated as initiated by such person, and
										(B)such change shall be treated as made with the consent of the Secretary.
										(2)Use of related parties, etcThe Secretary shall prescribe such regulations as may be necessary to prevent the use of related
			 parties, pass-thru entities, or intermediaries to avoid the application of
			 this section..
					(b)Conforming amendments
						(1)Section 446(c)(1) is amended by inserting to the extent provided in section 448, before the cash receipts.
						(2)Section 451 is amended by adding at the end the following new subsection:
							
								(j)Special rule for losses of certain service providers on accrual method of accounting
									(1)In generalIn the case of any person using an accrual method of accounting with respect to amounts to be
			 received for the performance of services by such person, such person shall
			 not be required to accrue any portion of such amounts which (on the basis
			 of such person’s experience) will not be collected if such services are in
			 the fields of health, law, engineering, architecture, accounting,
			 actuarial science, performing arts, consulting, or any other field
			 identified by the Secretary for purposes of this subsection.
									(2)ExceptionParagraph (1) shall not apply to any amount if interest is required to be paid on such amount or
			 there is any penalty for failure to timely pay such amount.
									(3)RegulationsThe Secretary shall prescribe regulations to permit taxpayers to determine amounts referred to in
			 paragraph (1) using computations or formulas which, based on experience,
			 accurately reflect the amount of income that will not be collected by such
			 person. A taxpayer may adopt, or request consent of the Secretary to
			 change to, a computation or formula that clearly reflects the taxpayer’s
			 experience. A request under the preceding sentence shall be approved if
			 such computation or formula clearly reflects the taxpayer’s experience..
						(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
					(d)Change in method of accounting
						(1)In generalIn the case of any qualified change in method of accounting for the taxpayer’s first taxable year
			 beginning after December 31, 2014—
							(A)such change shall be treated as initiated by the taxpayer,
							(B)such change shall be treated as made with the consent of the Secretary of the Treasury, and
							(C)if the net amount of the adjustments required to be taken into account by the taxpayer under
			 section 481 of the Internal Revenue Code of 1986 by reason of such change
			 is positive—
								(i)such amount shall be taken into account during the 4-taxable year period beginning with the earlier
			 of the taxpayer’s elected taxable year or the taxpayer’s first taxable
			 year beginning after December 31, 2018, as follows:
									(I)10 percent of such amount in the first taxable year in such period,
									(II)15 percent of such amount in the second taxable year in such period,
									(III)25 percent of such amount in the third taxable year in such period, and
									(IV)50 percent of such amount in the fourth taxable year in such period, and
									(ii)for purposes of applying the regulations and other guidance issued under such section (including
			 any provisions which require accelerated inclusion), the period beginning
			 with the taxpayer’s first taxable year beginning after December 31 2014,
			 and ending with the taxable year before the first taxable year referred to
			 in clause (i) shall not fail to be taken into account as part of the
			 period of the adjustment merely because such amount is not otherwise taken
			 into account under clause (i) during such period.
								(2)Qualified change in method of accountingFor purposes of this subsection, the term qualified change in method of accounting means any change in method of accounting which—
							(A)is required by the amendments made by this section, or
							(B)was prohibited under the Internal Revenue Code of 1986 prior to such amendments and is permitted
			 under such Code after such amendments.
							(3)Elected taxable yearFor purposes of this subsection, the term elected taxable year means such taxable year as the taxpayer may elect (at such time and in such form and manner as the
			 Secretary may provide) which begins after December 31, 2014, and is before
			 the taxpayer’s second taxable year beginning after December 31, 2018.
						3302.Rules for determining whether taxpayer has adopted a method of accounting
					(a)In generalSection 446 is amended by adding at the end the following new subsection:
						
							(g)Rules for treating accounting method as adopted by taxpayerIf the taxpayer uses a method of accounting with respect to any item on any return of tax—
								(1)in the case of any method of accounting which the taxpayer is permitted to use with respect to such
			 item, such method shall be treated as having been adopted by the taxpayer
			 with respect to such item, and
								(2)in the case of any method of accounting which the taxpayer is not permitted to use with respect to
			 such item, such method shall be treated as having been adopted by the
			 taxpayer with respect to such item if the taxpayer used the same method
			 with respect to such item on the return of tax for the preceding taxable
			 year..
					(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
					3303.Certain special rules for taxable year of inclusion
					(a)Inclusion not later than for financial accounting purposesSection 451 is amended by redesignating subsections (b) through (j) as subsection (c) through (k),
			 respectively, and by inserting after subsection (a) the following new
			 subsection:
						
							(b)Inclusion not later than for financial accounting purposes
								(1)In generalIn the case of a taxpayer the taxable income of which is computed under the accrual method of
			 accounting, the amount of any portion of any item of income shall be
			 included in gross income not later than the taxable year with respect to
			 which such amount is taken into account as income in—
									(A)an audited financial statement of the taxpayer described in section 1221(b)(3)(B), or
									(B)such other financial statement as the Secretary may specify for purposes of this subsection.
									(2)Coordination with special rules for long-term contractsParagraph (1) shall not apply with respect to any item of income to which section 460 applies..
					(b)Treatment of advance paymentsSection 451, as amended by subsection (a), is amended by redesignating subsections (c) through (k)
			 as subsections (d) through (l), respectively, and by inserting after
			 subsection (b) the following new subsection:
						
							(c)Treatment of advance payments
								(1)In generalA taxpayer which computes taxable income under the accrual method of accounting, and receives any
			 advance payment during the taxable year, shall—
									(A)except as provided in subparagraph (B), include such advance payment in gross income for such
			 taxable year, or
									(B)if the taxpayer elects the application of this subparagraph with respect to the category of advance
			 payments to which such advance payment belongs, the taxpayer shall—
										(i)to the extent that any portion of such advance payment is required under subsection (b) to be
			 included in gross income in the taxable year in which such payment is
			 received, so include such portion, and
										(ii)include the remaining portion of such advance payment in gross income in the taxable year following
			 the taxable year in which such payment is received.
										(2)Election
									(A)In generalExcept as otherwise provided in this paragraph, the election under paragraph (1)(B) shall be made
			 at such time, in such form and manner, and with respect to such categories
			 of advance payments, as the Secretary may provide.
									(B)Period to which election appliesAn election under paragraph (1)(B) shall be effective for the taxable year with respect to which it
			 is first made and for all subsequent taxable years, unless the taxpayer
			 secures the consent of the Secretary to revoke such election. For purposes
			 of this title, the computation of taxable income under an election made
			 under paragraph (1)(B) shall be treated as a method of accounting.
									(3)Advance paymentFor purposes of this subsection—
									(A)In generalThe term advance payment means any payment—
										(i)the full inclusion of which in the gross income of the taxpayer for the taxable year of receipt is
			 a permissible method of accounting under this section (determined without
			 regard to this subsection), and
										(ii)which is for goods, services, or such other items as may be identified by the Secretary for
			 purposes of this clause.
										(B)ExclusionsExcept as otherwise provided by the Secretary, such term shall not include—
										(i)rent,
										(ii)insurance premiums,
										(iii)payments with respect to financial instruments,
										(iv)payments with respect to warranty or guarantee contracts under which a third party is the primary
			 obligor,
										(v)payments subject to section 871(a), 881, 1441, or 1442,
										(vi)payments in property to which section 83 applies, and
										(vii)any other payment identified by the Secretary for purposes of this subparagraph..
					(c)Crop insurance proceeds and disaster paymentsSection 451, as amended by subsections (a) and (b), is amended by striking subsection (f).
					(d)Livestock sold on account of drought, flood, and other weather-Related conditionsSection 451, as amended by subsections (a) and (b), is amended by striking subsection (g).
					(e)Sales or dispositions To implement Federal Energy Regulatory Commission or State electric
			 restructuring policySection 451, as amended by subsections (a) and (b), is amended by striking subsection (k).
					(f)Conforming amendmentsSection 451, as amended by subsections (a), (b), (c), (d), and (e), is amended by redesignating
			 subsections (h), (i), (j), and (l) as subsections (f), (g), (h), and (i),
			 respectively.
					(g)Effective dates
						(1)In generalExcept as otherwise provided in this subsection, the amendments made by this section shall apply to
			 taxable years beginning after December 31, 2014.
						(2)Crop insurance proceeds and disaster payments—
							(A)In generalExcept as provided in subparagraph (B), the amendments made by subsection (c) shall apply to
			 destruction and damage of crops occurring after December 31, 2014.
							(B)Inability to plantIn the case of inability to plant crops because of a natural disaster, the amendments made by
			 subsection (c) shall apply to natural disasters occurring after December
			 31, 2014.
							(3)LivestockThe amendments made by subsection (d) shall apply to sales and exchanges after December 31, 2014.
						(4)Sales or dispositions to implement electric restructuring policyThe amendments made by subsection (e) shall apply to sales and dispositions after December 31,
			 2013.
						(5)Change in method of accountingIn the case of any taxpayer required by the amendments made by subsections (a) and (b) to change
			 its method of accounting for its first taxable year beginning after
			 December 31, 2014—
							(A)such change shall be treated as initiated by the taxpayer, and
							(B)such change shall be treated as made with the consent of the Secretary of the Treasury.
							3304.Installment sales
					(a)Repeal of exceptions to treatment as dealer dispositionsSection 453(l) is amended to read as follows:
						
							(l)Dealer dispositionsFor purposes of subsection (b)(2)(A), the term dealer disposition means any of the following dispositions:
								(1)Personal propertyAny disposition of personal property by a person who regularly sells or otherwise disposes of
			 personal property of the same type on the installment plan.
								(2)Real propertyAny disposition of real property which is held by the taxpayer for sale to customers in the
			 ordinary course of the taxpayer’s trade or business..
					(b)Modification of rules for nondealers
						(1)Repeal of special rule for interest paymentsSection 453A(b)(2) is amended to read as follows:
							
								(2)Interest payment exception for obligations not outstanding at close of taxable yearSubsection (a)(1) shall apply to an obligation described in paragraph (1) arising during any
			 taxable year only if such obligation is outstanding as of the close of
			 such taxable year..
						(2)Repeal of exception for farm propertySection 453A(b)(3) is amended—
							(A)by striking from the disposition— and all that follows and inserting from the disposition by an individual of personal use property (within the meaning of section
			 1275(b)(3))., and
							(B)by striking and farm in the heading.
							(3)Repeal of special rule for timeshares and residential lotsSection 453A(b) is amended by striking paragraph (4) and by redesignating paragraph (5) as
			 paragraph (4).
						(4)Conforming amendmentSection 453A(c) is amended—
							(A)by striking the applicable percentage of in paragraph (2)(A), and
							(B)by striking paragraph (4) and by redesignating paragraphs (5) and (6) as paragraphs (4) and (5),
			 respectively.
							(c)Effective dateThe amendments made by this section shall apply to sales and other dispositions after December 31,
			 2014.
					3305.Repeal of special rule for prepaid subscription income
					(a)In generalSubpart B of part II of subchapter E of chapter 1 is amended by striking section 455 (and by
			 striking the item relating to such section in the table of sections for
			 such subpart).
					(b)Effective dateThe amendments made by this section shall apply to payments received after December 31, 2014.
					3306.Repeal of special rule for prepaid dues income of certain membership organizations
					(a)In generalSubpart B of part II of subchapter E of chapter 1 is amended by striking section 456 (and by
			 striking the item relating to such section in the table of sections for
			 such subpart).
					(b)Conforming amendmentSection 277(b)(2) is amended by inserting (as in effect before its repeal) after section 456(c).
					(c)Effective dateThe amendments made by this section shall apply to payments received after December 31, 2014.
					3307.Repeal of special rule for magazines, paperbacks, and records returned after close of the taxable
			 year
					(a)In generalSubpart B of part II of subchapter E of chapter 1 is amended by striking section 458 (and by
			 striking the item relating to such section in the table of sections for
			 such subpart).
					(b)Effective date
						(1)In generalThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
						(2)Change in method of accountingIn the case of any taxpayer required by the amendments made by this section to change its method of
			 accounting for its first taxable year beginning after December 31, 2014—
							(A)such change shall be treated as initiated by the taxpayer, and
							(B)such change shall be treated as made with the consent of the Secretary of the Treasury.
							3308.Modification of rules for long-term contracts
					(a)Repeal of exception for home construction contractsParagraph (1) of section 460(e) is amended to read as follows:
						
							(1)Exception for certain construction contractsSubsections (a), (b), and (c)(1) and (2) shall not apply to any construction contract entered into
			 by a taxpayer—
								(A)who estimates (at the time such contract is entered into) that such contract will be completed
			 within the 2-year period beginning on the contract commencement date of
			 such contract, and
								(B)whose average annual gross receipts for the 3 taxable years preceding the taxable year in which
			 such contract is entered into do not exceed $10,000,000.For purposes of this paragraph, rules similar to the rules of paragraphs (2) and (3) of section
			 448(b) shall apply..
					(b)Repeal of special rule for other residential construction contractsSection 460(e) is amended by striking paragraphs (5) and (6).
					(c)Repeal of special rules for qualified ship contracts
						(1)In generalSection 10203(b) of the Revenue Act of 1987 is amended by striking paragraph (2).
						(2)Qualified naval ship contractsThe American Jobs Creation Act of 2004 is amended by striking section 708.
						(d)Conforming amendmentsSection 460(e) is amended by striking paragraphs (2) and (3) and by redesignating paragraph (4) as
			 paragraph (2).
					(e)Effective dateThe amendments made by this section shall apply to contracts entered into after December 31, 2014.
					3309.Nuclear decommissioning reserve funds
					(a)Gross income on nuclear decommissioning reserve funds taxed at corporate rateSection 468A(e)(2) is amended by striking at the rate of 20 percent and inserting at a rate equal to the maximum rate in effect for such taxable year under section 11.
					(b)Income inclusion upon disqualified distributionSection 468A(c)(1) is amended by striking and at the end of subparagraph (A), by striking the period at the end of subparagraph (B) and
			 inserting , and, and by adding at the end the following new subparagraph:
						
							(C)if any distribution is made from the Fund during such taxable year which is not used as provided in
			 subsection (e)(4), the balance of the Fund determined immediately before
			 such distribution..
					(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
					3310.Repeal of last-in, first-out method of inventory
					(a)In generalSection 471 is amended by redesignating subsection (c) as subsection (d) and by inserting after
			 subsection (b) the following new subsection:
						
							(c)Last-In, first-Out method not permissibleThe last-in, first-out method of determining inventories shall in no event be treated as clearly
			 reflecting income..
					(b)Conforming amendments
						(1)Subpart D of part II of subchapter E of chapter 1 is amended by striking sections 472, 473, and 474
			 (and by striking the items relating to such sections in the table of
			 sections for such subpart).
						(2)
							(A)Section 312(n), as amended by the preceding provisions of this Act, is amended by striking
			 paragraph (3) and by redesignating paragraphs (4) through (7) as
			 paragraphs (3) through (6), respectively.
							(B)Section 312(n)(6), as amended by the preceding provisions of this Act, is amended—
								(i)by striking paragraphs (4) and (6) in subparagraph (A) and inserting paragraph (4), and
								(ii)by striking paragraph (5) in subparagraph (B) and inserting paragraph (3).
								(C)Section 301(e)(3), as amended by the preceding provisions of this Act, is amended—
								(i)by striking paragraph (6) and inserting paragraph (5), and
								(ii)by striking section 312(n)(6) in the heading and inserting section 312(n)(5).
								(D)Section 952(c)(3), as amended by the preceding provisions of this Act, is amended by striking paragraphs (3), (4), and (5) and inserting paragraphs (2), (3), and (4).
							(E)Section 1293(e)(3), as amended by the preceding provisions of this Act, is amended by striking paragraphs (3), (4), and (5) and inserting paragraphs (2), (3), and (4).
							(F)Section 1503(e)(2)(C), as amended by the preceding provisions of this Act, is amended—
								(i)by striking paragraph (6) and inserting paragraph (5), and
								(ii)by striking section 312(n)(6) in the heading and inserting section 312(n)(5).
								(3)Section 1363 is amended by striking subsection (d).
						(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
					(d)Change in method of accounting
						(1)In generalIn the case of any taxpayer required by the amendments made by this section to change its method of
			 accounting for its first taxable year beginning after December 31, 2014—
							(A)such change shall be treated as initiated by the taxpayer,
							(B)such change shall be treated as made with the consent of the Secretary of the Treasury, and
							(C)if the net amount of the adjustments required to be taken into account by the taxpayer under
			 section 481 of the Internal Revenue Code of 1986 by reason of such change
			 is positive—
								(i)such amount shall be taken into account during the 4-taxable year period beginning with the earlier
			 of the taxpayer’s elected taxable year or the taxpayer’s first taxable
			 year beginning after December 31, 2018, as follows:
									(I)10 percent of such amount in the first taxable year in such period,
									(II)15 percent of such amount in the second taxable year in such period,
									(III)25 percent of such amount in the third taxable year in such period, and
									(IV)50 percent of such amount in the fourth taxable year in such period, and
									(ii)for purposes of applying the regulations and other guidance issued under such section (including
			 any provisions which require accelerated inclusion), the period beginning
			 with the taxpayer’s first taxable year beginning after December 31 2014,
			 and ending with the taxable year before the first taxable year referred to
			 in clause (i) shall not fail to be taken into account as part of the
			 period of the adjustment merely because such amount is not otherwise taken
			 into account under clause (i) during such period.
								(2)Elected taxable yearFor purposes of this subsection, the term elected taxable year means such taxable year as the taxpayer may elect (at such time and in such form and manner as the
			 Secretary may provide) which begins after December 31, 2014, and is before
			 the taxpayer’s second taxable year beginning after December 31, 2018.
						(3)Reduction in amount of adjustment for closely-held entities
							(A)In generalIn the case of any closely-held entity, paragraph (1)(C) shall be applied by treating any reference
			 to such amount  as a reference to 20 percent (28 percent in the case of a C corporation) of such amount.
							(B)Closely-held entityFor purposes of this paragraph—
								(i)In generalThe term closely-held entity means any domestic corporation or domestic partnership which—
									(I)is not an ineligible entity,
									(II)does not have more than 100 shareholders or partners (as the case may be), and
									(III)does not have as a shareholder or partner a person (other than an estate, a trust described in
			 section 1361(c)(2) of the Internal Revenue Code of 1986, or an
			 organization described section 1361(c)(6) of such Code) who is not an
			 individual.
									(ii)Certain subsidiariesAn entity shall not fail to be treated as a closely-held entity by reason of clause (i)(III) if all
			 of the interests in such entity are held by a single closely-held entity
			 (determined without regard to this clause) and individuals taken into
			 account under clause (i)(II) with respect to such entity. In the case of
			 tiered entities (other than the top tier entity), the preceding sentence
			 shall be applied—
									(I)by substituting (determined after application of this clause) for (determined without regard to this clause), and
									(II)by substituting with respect to the top tier entity for with respect to such entity.
									(iii)Ineligible entityThe term ineligible entity means any entity described in section 1361(b)(2) of the Internal Revenue Code of 1986 applied by
			 substituting corporation or partnership for corporation each place it appears.
								(iv)Date of determinationThe status of any entity as a closely-held entity shall be determined as of February 26, 2014.
								(v)Sole proprietorsAn individual operating a trade or business shall be treated as a closely-held entity.
								(C)Certain transfers disregarded
								(i)In generalIn the case of any specified inventory transfer, the adjustments referred to in paragraph (1)(C)
			 shall be determined—
									(I)with respect to the transferor, as though the property transferred continued to be held at all
			 times by such transferor, and
									(II)with respect to the transferee, as though such property was never transferred to such transferee.
									(ii)Specified inventory transferThe term specified inventory transfer means any transfer of property described in section 1221(a)(1) if—
									(I)such transfer is to a closely-held entity from any person who is not a closely-held entity,
									(II)such transfer is on or after February 26, 2014, and before the beginning of the transferor’s first
			 taxable year beginning after December 31, 2014, and
									(III)the basis of such property in the hands of the transferee immediately after such transfer is either
			 determined by reference to the basis of such property in the hands of the
			 transferor or is less than the fair market value of such property at the
			 time of such transfer.
									3311.Repeal of lower of cost or market method of inventory
					(a)In generalSection 471, as amended by the preceding provisions of this Act, is amended by redesignating
			 subsection (d) as subsection (e) and by inserting after subsection (c) the
			 following new subsection:
						
							(d)Lower of cost or market method not permissibleThe lower of cost or market method of determining inventories shall in no event be treated as
			 clearly reflecting income. For purposes of the preceding sentence, the
			 lower of cost or market shall include the lower of cost or bona fide net
			 selling price..
					(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
					(c)Change in method of accounting
						(1)In generalIn the case of any taxpayer required by the amendments made by this section to change its method of
			 accounting for its first taxable year beginning after December 31, 2014—
							(A)such change shall be treated as initiated by the taxpayer,
							(B)such change shall be treated as made with the consent of the Secretary of the Treasury, and
							(C)if the net amount of the adjustments required to be taken into account by the taxpayer under
			 section 481 of the Internal Revenue Code of 1986 by reason of such change
			 is positive—
								(i)such amount shall be taken into account during the 4-taxable year period beginning with the earlier
			 of the taxpayer’s elected taxable year or the taxpayer’s first taxable
			 year beginning after December 31, 2018, as follows:
									(I)10 percent of such amount in the first taxable year in such period,
									(II)15 percent of such amount in the second taxable year in such period,
									(III)25 percent of such amount in the third taxable year in such period, and
									(IV)50 percent of such amount in the fourth taxable year in such period, and
									(ii)for purposes of applying the regulations and other guidance issued under such section (including
			 any provisions which require accelerated inclusion), the period beginning
			 with the taxpayer’s first taxable year beginning after December 31 2014,
			 and ending with the taxable year before the first taxable year referred to
			 in clause (i) shall not fail to be taken into account as part of the
			 period of the adjustment merely because such amount is not otherwise taken
			 into account under clause (i) during such period.
								(2)Elected taxable yearFor purposes of this subsection, the term elected taxable year means such taxable year as the taxpayer may elect (at such time and in such form and manner as the
			 Secretary may provide) which begins after December 31, 2014, and is before
			 the taxpayer’s second taxable year beginning after December 31, 2018.
						3312.Modification of rules for capitalization and inclusion in inventory costs of certain expenses
					(a)$10,000,000 gross receipts exception To apply to property produced by the taxpayerSection 263A(b) is amended by striking all that follows paragraph (1) and inserting the following
			 new paragraphs:
						
							(2)Property acquired for resaleReal or personal property described in section 1221(a)(1) which is acquired by the taxpayer for
			 resale.
							(3)Exception for taxpayer with gross receipts of $10,000,000 or lessThis section shall not apply to any property produced or acquired by the taxpayer during any
			 taxable year if the average annual gross receipts of the taxpayer (or any
			 predecessor) for the 3-taxable year period ending with the taxable year
			 preceding such taxable year do not exceed $10,000,000. For purposes of
			 this paragraph, rules similar to the rules of paragraphs (2) and (3) of
			 section 448(b) shall apply.
							(4)Films, sound recordings, books, etcFor purposes of this subsection, the term tangible personal property shall include a film, sound recording, video tape, book, or similar property..
					(b)Repeal of exceptions for timber and certain ornamental treesSection 263A(c) is amended by striking paragraph (5).
					(c)Repeal of exception for qualified creative expensesSection 263A is amended by striking subsection (h).
					(d)Effective date
						(1)In generalThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
						(2)Change in method of accountingIn the case of any taxpayer required by the amendments made by this section to change its method of
			 accounting for its first taxable year beginning after December 31, 2014—
							(A)such change shall be treated as initiated by the taxpayer, and
							(B)such change shall be treated as made with the consent of the Secretary of the Treasury.
							3313.Modification of income forecast method
					(a)Extension of forecast period
						(1)In generalParagraph (1) of section 167(g) is amended by striking 10th each place it appears and inserting 20th.
						(2)Modification of recomputation yearsParagraph (4) of section 167(g) is amended by striking the 3d and the 10th and inserting the 5th, 10th, 15th, and 20th.
						(b)Modification of rules for treatment of participations and residualsParagraph (7) of section 167(g) is amended to read as follows:
						
							(7)Treatment of participations and residuals
								(A)In generalIn the case of any participation or residual with respect to any property to which this subsection
			 applies (including any property to which section 168 applies by reason of
			 paragraph (8)), the taxpayer—
									(i)shall exclude such participation or residual from the adjusted basis of such property, and
									(ii)shall be allowed a deduction for such participation or residual in the taxable year in which such
			 participation or residual is paid.
									(B)Participations and residualsFor purposes of this paragraph, the term participation or residual means, with respect to any property, any cost the amount of which by contract varies with the
			 amount of income earned in connection with such property..
					(c)Election To utilize 20-Year straight line recoverySubsection (g) of section 167 is amended by redesignating (8) as paragraph (9) and by inserting
			 after paragraph (7) the following new paragraph:
						
							(8)Election to utilize 20-year straight line recoveryIf the taxpayer elects the application of this paragraph for any taxable year, the depreciation
			 deduction allowable with respect to any property placed in service by the
			 taxpayer during such taxable year which would otherwise be determined
			 under paragraph (1) shall be determined under section 168—
								(A)by treating the straight line method as the applicable depreciation method, and
								(B)by treating 20 years as the applicable recovery period..
					(d)Repeal of special rules for certain musical works and copyrightsSubsection (g) of section 167, as amended by subsection (c), is amended by striking paragraph (9).
					(e)Safe harbor amortization of certain intangible assetsEffective for property placed in service after December 31, 2014, the Secretary of the Treasury, or
			 the Secretary’s designee, shall revise Treasury Regulation section
			 1.167(a)–3(b) (and such regulation shall be applied) such that the safe
			 harbor amortization for certain intangible assets to which such regulation
			 applies shall allow the taxpayer to treat such asset as having a useful
			 life equal to 20 years (and not 15 years).
					(f)Effective dateThe amendments made by this section shall apply to property placed in service after December 31,
			 2014.
					3314.Repeal of averaging of farm income
					(a)In generalSubchapter Q of chapter 1 is amended by striking part I (and by striking the item relating to such
			 part in the table of parts for such subchapter).
					(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
					3315.Treatment of patent or trademark infringement awards
					(a)In generalPart II of subchapter B of chapter 1 is amended by adding at the end the following new section:
						
							91.Patent or trademark infringement awards
								(a)In generalExcept as provided in subsection (b), any payment received for infringement of any patent or
			 trademark (whether by reason of judgment or settlement) shall be included
			 in gross income as ordinary income.
								(b)Impairment of capitalIf the taxpayer demonstrates to the satisfaction of the Secretary that a payment described in
			 subsection (a) constitutes damages received by reason of the reduction in
			 value of property of the taxpayer caused by the infringement referred to
			 in subsection (a)—
									(1)the taxpayer’s basis in such property shall be reduced (but not below zero) by the amount of such
			 payment, and
									(2)subsection (a) shall apply to so much of such payment as exceeds the amount of the reduction under
			 paragraph (1)..
					(b)Conforming amendments
						(1)Section 1016(a) is amended by adding at the end the following new paragraph:
							
								(38)to the extent provided in section 91(b)(1),.
						(2)The table of sections for part II of subchapter B of chapter 1 is amended by adding at the end the
			 following new item:
							
								
									Sec. 91. Patent or trademark infringement awards..
						(c)Effective dateThe amendments made by this section shall apply to payments received pursuant to judgments and
			 settlements after December 31, 2014.
					3316.Repeal of redundant rules with respect to carrying charges
					(a)In generalPart IX of subchapter B of chapter 1 is amended by striking section 266 (and by striking the item
			 relating to such section in the table of sections for such subpart).
					(b)Conforming amendments
						(1)Section 163(n) is amended by striking paragraph (3) and by redesignating paragraphs (4) and (5) as
			 paragraphs (3) and (4), respectively.
						(2)Section 1016(a)(1)(A)(i), as amended by section 3514, is amended by striking described in section 266.
						(c)Effective dateThe amendments made by this section shall apply to amounts paid or incurred after December 31,
			 2014.
					3317.Repeal of recurring item exception for spudding of oil or gas wells
					(a)In generalSection 461(i) is amended by striking paragraph (2) and by redesignating paragraphs (3), (4), and
			 (5) as paragraphs (2), (3), and (4), respectively.
					(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2014.
					EFinancial Instruments
				1Derivatives and hedges
					3401.Treatment of certain derivatives
						(a)In GeneralSubchapter E of chapter 1 is amended by adding at the end the following new part:
							
								IVDerivatives
									
										Sec. 485. Treatment of certain derivatives.
										Sec. 486. Derivative defined.
									485.Treatment of certain derivatives
										(a)In generalFor purposes of this subtitle—
											(1)any derivative held by a taxpayer at the close of the taxable year shall be treated as sold for its
			 fair market value on the last business day of such taxable year (and any
			 gain or loss shall be taken into account for the taxable year), and
											(2)proper adjustment shall be made in the amount of any gain or loss subsequently realized for gain or
			 loss taken into account by reason of paragraph (1).
											(b)Treatment as ordinary income or loss; allowance as net operating lossAll items of income, gain, loss, and deduction with respect to any derivative—
											(1)shall be treated as ordinary income or loss, and
											(2)shall be treated for purposes of section 172(d)(4) as attributable to a trade or business of the
			 taxpayer.
											(c)Mark to market of certain offsetting positions
											(1)In generalIn the case of any straddle which includes any derivative, subsections (a) and (b) shall apply to
			 all positions comprising such straddle in the same manner as such
			 subsections apply to such derivative.
											(2)Application to built-in gain positions
												(A)In generalIn the case of any built-in gain position to which subsection (a) applies by reason of paragraph
			 (1)—
													(i)in addition to any other time at which such position is treated as sold under subsection (a)(1),
			 such position shall be treated as sold for its fair market value at the
			 time that the straddle is established with respect to such position,
													(ii)proper adjustment shall be made in the amount of any gain or loss subsequently realized for gain
			 taken into account by reason of clause (i), and
													(iii)subsection (b) shall not apply to any gain taken into account by reason of clause (i).
													(B)Built-in gain positionFor purposes of this subsection, the term built-in gain position means any position (other than a derivative to which subsection (a) applies) with respect to which
			 a gain would be realized if such position were sold for its fair market
			 value at the time that the straddle is established with respect to such
			 position.
												(C)Exception for straight debtSubparagraph (A) shall not apply to any position with respect to debt if—
													(i)the interest payments (or other similar amounts) with respect to such position meet the
			 requirements of section 860G(a)(1)(B)(i), and
													(ii)such position is not convertible (directly or indirectly) into stock of the issuer or any related
			 person.
													(D)Exception for straddles consisting of qualified covered call options and the optioned stockSubparagraph (A) shall not apply to any position which is part of a straddle if—
													(i)all the offsetting positions which are part of such straddle consist of 1 or more qualified covered
			 call options (as defined in paragraph (6)) and the stock to be purchased
			 from the taxpayer under such options, and
													(ii)such straddle is not part of a larger straddle.
													(3)Application to built-in loss positions
												(A)In generalIn the case of any built-in loss position to which subsection (a) applies by reason of paragraph
			 (1), any gain or loss realized under subsection (a)(1) shall be properly
			 adjusted so as not to take into account the loss referred to in
			 subparagraph (B) with respect to such position.
												(B)Built-in loss positionFor purposes of subparagraph (A), the term built-in loss position means any position (other than a derivative to which subsection (a) applies) with respect to which
			 a loss would be realized if such position were sold for its fair market
			 value at the time that the straddle is established with respect to such
			 position.
												(4)Holding period of non-derivativesFor purposes of section 1222, in the case of any position to which subsection (a) applies by reason
			 of paragraph (1), the holding period of such position shall not include—
												(A)the period during which subsection (a) applies to such position, and
												(B)in the case of a built-in gain position, the period before such position is treated as sold under
			 paragraph (2)(A).
												(5)StraddleFor purposes of this section—
												(A)the term straddle has the meaning given such term by section 1092(c) applied by treating all offsetting positions as
			 being with respect to personal property, and
												(B)the term position includes any derivative.
												(6)Qualified covered call options
												(A)In generalFor purposes of paragraph (2)(D), the term qualified covered call option means any option granted by the taxpayer to purchase stock held by the taxpayer (or stock acquired
			 by the taxpayer in connection with the granting of the option) but only
			 if—
													(i)such option is traded on a national securities exchange which is registered with the Securities and
			 Exchange Commission or other market which the Secretary determines has
			 rules adequate to carry out the purposes of this paragraph,
													(ii)such option is granted—
														(I)more than 30 days before the day on which the option expires, and
														(II)not more than 90 days before the day on which the option expires,
														(iii)such option is not granted by an options dealer (as defined in subparagraph (B)) in connection with
			 such dealer’s activity of dealing in options, and
													(iv)gain or loss with respect to such option would not be ordinary income or loss if determined without
			 regard to this section.
													(B)Options dealerFor purposes of subparagraph (A), the term options dealer means—
													(i)any person registered with an appropriate national securities exchange as a market maker or
			 specialist in listed options, and
													(ii)to the extent provided by the Secretary consistent with the purposes of this paragraph, any person
			 whom the Secretary determines performs functions similar to the persons
			 described in clause (i).
													(C)RegulationsThe Secretary shall prescribe such regulations as may be necessary or appropriate to carry out the
			 purposes of this paragraph and paragraph (2)(D). Such regulations may
			 include modifications to the provisions of this paragraph and paragraph
			 (2)(D) which are appropriate to take account of changes in the practices
			 of option exchanges or to prevent the use of options for tax avoidance
			 purposes.
												(d)Terminations, etc
											(1)In generalThe rules of subsections (a) and (b) shall also apply to the termination (or transfer) during the
			 taxable year of the taxpayer’s obligation (or rights) with respect to a
			 derivative by offsetting, by taking or making delivery, by exercise or
			 being exercised, by assignment or being assigned, by lapse, by expiration,
			 by settlement, or otherwise.
											(2)Mark to market of all positions in straddle if any position terminated or transferredIf paragraph (1) applies with respect to any position which is part of a straddle, the rules of
			 subsections (a) and (b) shall apply to every position which is part of
			 such straddle.
											(e)Determination of fair market valueFor purposes of this section—
											(1)Terminations, etcFor purposes of subsection (d), fair market value shall be determined at the time of the
			 termination (or transfer).
											(2)Blockage factor not taken into accountTo the extent provided in regulations prescribed by the Secretary, fair market value shall be
			 determined without regard to any premium or discount based on the
			 proportion of the total available trading units which are held.
											(f)Coordination with certain rulesThe rules of sections 263(g) and 263A shall not apply to any derivative or other position to which
			 subsection (a) applies, and section 1091 shall not apply (and section 1092
			 shall apply) to any loss recognized under subsection (a).
										486.Derivative defined
										(a)In generalFor purposes of this part, except as otherwise provided in this section, the term derivative means any contract (including any option, forward contract, futures contract, short position,
			 swap, or similar contract) the value of which, or any payment or other
			 transfer with respect to which, is (directly or indirectly) determined by
			 reference to one or more of the following:
											(1)Any share of stock in a corporation.
											(2)Any partnership or beneficial ownership interest in a partnership or trust.
											(3)Any evidence of indebtedness.
											(4)Except as provided in subsection (d), any real property.
											(5)Any commodity which is actively traded (within the meaning of section 1092(d)(1)).
											(6)Any currency.
											(7)Any rate, price, amount, index, formula, or algorithm.
											(8)Any other item as the Secretary may prescribe.Such term shall not include any item described in paragraphs (1) through (8).(b)Exceptions
											(1)Certain real property
												(A)In generalFor purposes of subsection (a)(4), the term real property shall not include—
													(i)a tract of real property (as defined in section 1237(c)), or
													(ii)any real property which would be property described in section 1221(a)(1) with respect to the
			 taxpayer if held directly by the taxpayer.
													(B)RegulationsThe Secretary shall prescribe regulations or other guidance under which multiple tracts of real
			 property may be treated as a single tract of real property for purposes of
			 subparagraph (A)(i) if the contract referred to in subsection (a) is of a
			 type which is designed to facilitate the acquisition or disposition of
			 such real property.
												(2)Hedging transactions
												(A)In generalFor purposes of this part, the term derivative shall not include any contract which is part of a hedging transaction (as defined in section
			 1221(b)).
												(B)Section 988 hedging transactionsFor exception for section 988 hedging transactions, see section 988(d)(1).
												(3)Securities lending, sale-repurchase, and similar financing transactionsTo the extent provided by the Secretary, for purposes of this part, the term derivative shall not include the right to the return of the same or substantially identical securities
			 transferred in a securities lending transaction, sale-repurchase
			 transaction, or similar financing transaction.
											(4)Options received in connection with the performance of servicesFor purposes of this part, the term derivative shall not include any option described in section 83(e)(3) received in connection with the
			 performance of services.
											(5)Insurance contracts, annuities, and endowmentsFor purposes of this part, the term derivative shall not include any insurance, annuity, or endowment contract issued by an insurance company to
			 which subchapter L applies (or issued by any foreign corporation to which
			 such subchapter would apply if such foreign corporation were a domestic
			 corporation).
											(6)Derivatives with respect to stock of members of same worldwide affiliated groupFor purposes of this part, the term derivative shall not include, and subsections (c) and (d)(2) of section 485 shall not apply to, any
			 derivative (determined without regard to this subsection) with respect to
			 stock issued by any member of the same worldwide affiliated group (as
			 defined in section 864(f)) in which the taxpayer is a member.
											(7)Commodities used in normal course of trade or businessFor purposes of this part, the term derivative shall not include any contract with respect to any commodity if—
												(A)such contract requires physical delivery with the option of cash settlement only in unusual and
			 exceptional circumstances, and
												(B)such commodity is used (and is used in quantities with respect to which such derivative relates) in
			 the normal course of the taxpayer’s trade or business (or, in the case of
			 an individual, for personal consumption).
												(c)Contracts with embedded derivative components
											(1)In generalIf a contract has derivative and nonderivative components, then each derivative component shall be
			 treated as a derivative for purposes of this part. If the derivative
			 component cannot be separately valued, then the entire contract shall be
			 treated as a derivative for purposes of this part.
											(2)Exception for certain embedded derivative components of debt instrumentsA debt instrument shall not be treated as having a derivative component merely because—
												(A)such debt instrument is denominated in a nonfunctional currency (as defined in section
			 988(c)(1)(C)(ii)),
												(B)payments with respect to such debt instrument are determined by reference to the value of a
			 nonfunctional currency (as so defined), or
												(C)such debt instrument is a convertible debt instrument, contingent payment debt instrument, a
			 variable rate debt instrument, an integrated debt instrument, an
			 investment unit, a debt instrument with alternative payment schedules, or
			 other debt instrument with respect to which the regulations under section
			 1275(d) apply.
												(d)Treatment of American Depository Receipts and similar instrumentsExcept as otherwise provided by the Secretary, for purposes of this part, American depository
			 receipts (and similar instruments) with respect to shares of stock in
			 foreign corporations shall be treated as shares of stock in such foreign
			 corporations..
						(b)Coordination with rules for dealers and traders
							(1)Derivatives not treated as securitiesSection 475(c)(2) is amended—
								(A)by adding and at the end of subparagraph (C),
								(B)by striking subparagraphs (D) and (E) and by redesignating subparagraph (F) as subparagraph (D),
								(C)by striking subparagraph (A), (B), (C), (D), or (E) in subparagraph (D)(i), as so redesignated, and inserting subparagraph (A), (B), or (C), and
								(D)by amending the last sentence to read as follows: Such term shall not include any position to which section 485(a) applies.
								(2)Derivatives not treated as commoditiesSection 475(e)(2) is amended—
								(A)by adding and at the end of subparagraph (A),
								(B)by striking subparagraphs (B) and (C) and by redesignating subparagraph (D) as subparagraph (B),
			 and
								(C)by striking subparagraph (A), (B) or (C) in subparagraph (B)(i), as so redesignated, and inserting subparagraph (A).
								(3)Conforming amendments
								(A)Section 475(b) is amended by striking paragraph (4).
								(B)Section 475(d)(2)(B) is amended—
									(i)by striking subsection (c)(2)(F)(iii) and inserting subsection (c)(2)(D)(iii), and
									(ii)by striking subsection (c)(2)(F) and inserting subsection (c)(2)(D).
									(C)Section 475(f)(1)(D) is amended by striking subsections (b)(4) and (d) and inserting subsection (d).
								(c)Coordination with straddle rules
							(1)In generalSection 1092(e) is amended to read as follows:
								
									(e)Exception for hedging transactions and straddles with derivativesThis section shall not apply in the case of—
										(1)any hedging transaction (as defined in section 1221(b)), and
										(2)any straddle (as defined in section 485) which includes any derivative (as defined in section 486)..
							(2)Conforming amendments
								(A)Section 263(g)(3) is amended to read as follows:
									
										(3)Exception for hedging transactions and straddles with derivativesThis subsection shall not apply in the case of—
											(A)any hedging transaction (as defined in section 1221(b)), and
											(B)any straddle (as defined in section 485) which includes any derivative (as defined in section 486)..
								(B)Section 1092(b) is amended—
									(i)by striking paragraph (2), and
									(ii)by striking all that precedes The Secretary shall and inserting the following:
										
											(b)RegulationsThe Secretary shall.
									(C)Section 1092(c) is amended by striking paragraph (4).
								(D)Section 1092 is amended by striking subsection (f) and by redesignating subsection (g) as
			 subsection (f).
								(d)Treatment of convertible debt instrumentsThe Secretary of the Treasury, or the Secretary’s designee, shall modify the regulations issued
			 under section 1275(d) of the Internal Revenue Code of 1986 to provide that
			 convertible debt instruments are treated in a manner similar to contingent
			 payment debt instruments.
						(e)Repeal of certain other superceded rules for determining capital gains and losses
							(1)In generalPart IV of subchapter P of chapter 1 is amended by striking sections 1233, 1234, 1234A, 1234B,
			 1236, 1256, 1258, 1259, and 1260 (and by striking the items relating to
			 such sections in the table of sections for such part).
							(2)Conforming amendments related to repeal of section 1233Section 1092(b) is amended by inserting (as in effect before their repeal) after section 1233.
							(3)Conforming amendments related to repeal of section 1234Section 6045(h)(2) is amended—
								(A)by striking (as defined in section 1234(b)(2)(A), and
								(B)by adding at the end the following: For purposes of the preceding sentence, the term closing transaction means any termination of the taxpayer’s obligation under an option in property other than through
			 the exercise or lapse of the option..
								(4)Conforming amendments related to repeal of section 1236
								(A)Section 475(d)(3)(A) is amended by striking or section 1236(b).
								(B)Section 512(b)(5) is amended by striking section 1236(c) and inserting section 1058(c).
								(C)Section 1058 is amended—
									(i)by striking (as defined in section 1236(c)) in subsection (a), and
									(ii)by redesignating subsection (c) as subsection (d) and by inserting after subsection (b) the
			 following new subsection:
										
											(c)SecuritiesFor purposes of this section, the term security means any share of stock in any corporation, certificate of stock or interest in any corporation,
			 note, bond, debenture, or evidence of indebtedness, or any evidence of an
			 interest in or right to subscribe to or purchase any of the foregoing..
									(5)Conforming amendments related to repeal of section 1256
								(A)Section 461(i)(2)(B), as amended by the preceding provisions of this Act, is amended to read as
			 follows:
									
										(B)any partnership or other entity (other than a corporation which is not an S corporation) if more
			 than 35 percent of the losses of such entity during the taxable year are
			 allocable to limited partners or limited entrepreneurs (within the meaning
			 of section 461(j)(4)), and.
								(B)Section 475(d)(1) is amended by striking sections 263(g), 263A, and 1256(a) and inserting sections 263(g) and 263A.
								(C)Section 988(c)(1) is amended by striking subparagraphs (D) and (E).
								(D)Section 1092(a)(3)(C)(ii)(II) is amended by striking section 1256(e) and inserting section 1221(b).
								(E)Section 1092(d) is amended by striking paragraphs (5) and (6) and by redesignating paragraphs (7)
			 and (8) as paragraphs (5) and (6), respectively.
								(F)Section 1212 is amended by striking subsection (c).
								(G)Section 1223 is amended by striking paragraphs (7) and (14).
								(H)Section 1281(b)(1)(E) is amended to read as follows:
									
										(E)is a hedging transaction (as defined in section 1221(b)), or.
								(I)Section 1402 is amended by striking subsection (i).
								(J)Section 4982(e)(6)(B) is amended by striking sections 1256 and 1296 and inserting sections 485 and 1296.
								(6)Conforming amendments related to repeal of section 1259Section 475(f)(1) is amended by striking subparagraph (C) and by redesignating subparagraph (D) as
			 subparagraph (C).
							(f)Other conforming amendments
							(1)Section 355(g)(2)(B)(i)(V) is amended to read as follows:
								
									(V)any derivative (as defined in section 486),.
							(2)Section 856(n)(4) is amended by inserting or derivatives (as defined in section 486) after securities (as defined in section 475(c)(2)).
							(3)Section 857(e)(2)(B)(i), as amended by the preceding provisions of this Act, is amended by striking section 860E or 1272 and inserting section 485, 860E, or 1272.
							(4)Section 988(d)(1) is amended—
								(A)by striking or 1256 and inserting or 485, and
								(B)by striking 1092, and 1256 and inserting 485, and 1092.
								(5)Section 1091(e) is amended to read as follows:
								
									(e)Coordination with mark to market of derivativesNotwithstanding any other provision of this section, a derivative (as defined in section 486) shall
			 not be treated as a security for purposes of this section..
							(6)
								(A)Section 1221(a)(6) is amended to read as follows:
									
										(6)any derivative (as defined in section 486),.
								(B)Section 1221(b) is amended by striking paragraph (1).
								(7)Section 4975(f)(11)(D) is amended by striking clauses (i) and (ii) and inserting the following:
								
									(i)SecurityThe term security means any security described in section 475(c)(2) (without regard to subparagraph (D)(iii)
			 thereof) and any derivative with respect to such a security (within the
			 meaning of section 486).
									(ii)CommodityThe term commodity means any commodity described in section 475(e)(2) (without regard to subparagraph (B)(iii)
			 thereof) and any derivative with respect to such a commodity (within the
			 meaning of section 486)..
							(8)The table of parts for subchapter E of chapter 1 is amended by adding at the end the following new
			 item:
								
										Part IV. Derivatives.
							(g)Effective datesThe amendments made by this section shall apply to—
							(1)taxable years ending after December 31, 2014, in the case of property acquired and positions
			 established after December 31, 2014, and
							(2)taxable years ending after December 31, 2019, in the case of any other property or position.For purposes of this subsection, any property acquired on or before December 31, 2014, which
			 becomes part of a straddle (as defined in section 485, as added by this
			 section) after such date shall be treated as a position established after
			 such date.3402.Modification of certain rules related to hedges
						(a)Treatment of hedges identified for financial accounting purposes
							(1)In generalSection 1221(b), as amended by the preceding provisions of this Act, is amended to read as follows:
								
									(b)Hedging transactionFor purposes of this section—
										(1)In generalThe term hedging transaction means any transaction described in paragraph (2) and identified under paragraph (3).
										(2)Transaction describedA transaction is described in this paragraph if such transaction is entered into by the taxpayer in
			 the normal course of the taxpayer’s trade or business primarily—
											(A)to manage risk of price changes or currency fluctuations with respect to ordinary property which is
			 held or to be held by the taxpayer,
											(B)to manage risk of interest rate or price changes or currency fluctuations with respect to
			 borrowings made or to be made, or ordinary obligations incurred or to be
			 incurred, by the taxpayer, or
											(C)to manage such other risks as the Secretary may prescribe in regulations.
											(3)IdentificationA transaction is identified under this paragraph if—
											(A)such transaction is clearly identified as a hedging transaction for purposes of this paragraph
			 before the close of the day on which it was acquired, originated, or
			 entered into (or such other time as the Secretary may by regulations
			 prescribe), or
											(B)such transaction is treated as a hedging transaction (within the meaning of generally accepted
			 accounting principles) for purposes of an audited financial statement of
			 the taxpayer which—
												(i)is certified as being prepared in accordance with generally accepted accounting principles, and
												(ii)is used for the purposes of a statement or report—
													(I)to shareholders, partners, or other proprietors, or to beneficiaries, or
													(II)for credit purposes.
													(4)Treatment of nonidentification or improper identification of hedging transactionsThe Secretary shall prescribe regulations to properly characterize any income, gain, expense, or
			 loss arising from a transaction—
											(A)which would be a hedging transaction if identified under paragraph (3), or
											(B)which is identified under paragraph (3) but is not a transaction described in paragraph (2).In the case of a transaction identified under paragraph (3) solely by reason of paragraph (3)(B),
			 subparagraph (B) of this paragraph shall not apply with respect to such
			 transaction unless the taxpayer treats such transaction as a hedging
			 transaction for purposes of any provision of this title.(5)Bonds held by an insurance companyFor purposes of paragraph (2)(A), in the case of an insurance company to which subchapter L
			 applies, any bond, debenture, note, certificate, or other evidence of
			 indebtedness held by the taxpayer shall be treated as ordinary property.
										(6)RegulationsThe Secretary shall prescribe such regulations as are appropriate to carryout the purposes of this
			 subsection and subsection (a)(7) in the case of transactions involving
			 related parties..
							(2)Conforming amendments
								(A)Section 856(c)(5)(G)(i) is amended by striking (as defined in clause (ii) or (iii) of section 1221(b)(2)(A)) which is clearly identified pursuant
			 to section 1221(a)(7) and inserting (as defined in section 1221(b) (determined without regard to paragraph (2)(A) thereof).
								(B)Section 954(c)(5)(A) is amended to read as follows:
									
										(A)Commodity hedging transactions
											(i)In generalFor purposes of paragraph (1)(C)(i), the term commodity hedging transaction means any transaction with respect to a commodity if such transaction would be a hedging
			 transaction under section 1221(b) if—
												(I)the only transactions described in paragraph (2) thereof were transactions described in clause
			 (ii), and
												(II)paragraphs (3) and (4) thereof were applied by substituting controlled foreign corporation for taxpayer each place it appears.
												(ii)Transaction describedA transaction is described in this clause if such transaction is entered into by the controlled
			 foreign corporation in the normal course of the controlled foreign
			 corporation’s trade or business primarily—
												(I)to manage risk of price changes or currency fluctuations with respect to ordinary property or
			 property described in section 1231(b) which is held or to be held by the
			 controlled foreign corporation, or
												(II)to manage such other risks as the Secretary may prescribe in regulations..
								(C)Section 1221(a)(7) is amended by striking which is clearly and all that follows through regulations prescribe).
								(b)Special rule for commodity hedging transactions involving related controlled foreign corporationsSection 954(c)(5)(A), as amended by subsection (a), is amended by adding at the end the following
			 new clause:
							
								(iii)Application to related controlled foreign corporations
									(I)In generalIn the case of qualified property, clause (ii)(I) shall be applied by substituting the controlled foreign corporation or another controlled foreign corporation which is a related
			 person (within the meaning of subsection (d)(3)) for the controlled foreign corporation.
									(II)Qualified propertyFor purposes of this clause, the term qualified property means ordinary property or property described in section 1231(b) (if disposed of at a gain) the
			 income from the disposition of which would be neither subpart F income nor
			 income treated as effectively connected with the conduct of a trade or
			 business in the United States..
						(c)Effective dateThe amendments made by this section shall apply to transactions entered into after December 31,
			 2014.
						2Treatment of debt instruments
					3411.Current inclusion in income of market discount
						(a)In generalSubpart B of part V of subchapter P of chapter 1 is amended by redesignating section 1278 as
			 section 1279 and by inserting after section 1277 the following new
			 section:
							
								1278.Current inclusion in income of market discount on bonds acquired after 2014
									(a)In generalThere shall be included in the gross income of the holder of any market discount bond acquired
			 after December 31, 2014, an amount equal to the sum of the daily portions
			 of the market discount for each day during the taxable year on which such
			 holder held such bond.
									(b)Determination of daily portions
										(1)In generalFor purposes of subsection (a), the daily portion of the market discount on any market discount
			 bond shall be an amount equal to the daily portion of original issue
			 discount which would be includible in gross income under section 1272(a)
			 (determined without regard to paragraph (2) thereof) if such bond had
			 been—
											(A)originally issued on the date on which such bond was acquired by the taxpayer,
											(B)for an issue price equal to the basis of such bond immediately after such acquisition.
											(2)Coordination where bond has original issue discountIn the case of any bond having original issue discount, the daily portion determined under
			 paragraph (1) shall be reduced by the daily portion of original issue
			 discount includible in gross income under section 1272(a) (determined
			 without regard to paragraph (2) thereof) with respect to such bond.
										(3)Special rule where partial principal paymentsIn the case of a bond the principal of which may be paid in 2 or more payments, the daily portions
			 of market discount shall be determined under regulations prescribed by the
			 Secretary.
										(c)Limitation
										(1)In generalThe amount of market discount allocable to any accrual period for purposes of determining the sum
			 of the daily portions under subsection (a) shall not exceed the excess (if
			 any) of—
											(A)the product of—
												(i)the maximum accrual rate determined under paragraph (2), properly adjusted for the length of the
			 accrual period, multiplied by
												(ii)the adjusted basis of such bond at the beginning of such accrual period, over
												(B)the sum of the qualified stated interest and original issue discount allocable to such accrual
			 period.
											(2)Maximum accrual rateThe maximum accrual rate determined under this paragraph with respect to any bond is the greater
			 of—
											(A)such bonds’s yield to maturity (determined as of the date of the issuance of such bond) plus 5
			 percentage points, or
											(B)the applicable Federal rate for such bond (determined under section 1274(d) as of the date of the
			 acquisition of such bond and on the basis of the remaining term of such
			 bond as of such date) plus 10 percentage points.
											(3)Application to poolsIn the case of debt instruments to which section 1272(a)(6) applies, rules similar to the rules of
			 such section shall apply for purposes of determining the daily portions of
			 market discount.
										(4)Accrual periodFor purposes of this subsection, the term accrual period has the meaning given such term in section 1272(a)(5).
										(d)Special rules
										(1)Accruals treated as interestExcept for purposes of sections 103, 871(a), 881, 1441, 1442, and 6049 (and such other provisions
			 as may be specified in regulations), any amount included in gross income
			 under this section shall be treated as interest for purposes of this
			 title.
										(2)Basis adjustmentThe basis of any market discount bond in the hands of the taxpayer shall be increased by the amount
			 included in gross income pursuant to this section.
										(3)Treatment of loss on dispositionSo much of any loss recognized by the taxpayer on the disposition of a market discount bond as does
			 not exceed the aggregate amounts included in the taxpayer’s gross income
			 under subsection (a) with respect to such bond shall be treated for
			 purposes of this title as an ordinary loss..
						(b)Treatment of market discount on short-Term nongovernmental bonds
							(1)Accrual basis taxpayers, etcSection 1283 is amended by striking subsection (c) and redesignating subsection (d) as subsection
			 (c).
							(2)Other taxpayers
								(A)Section 1271(a)(3) is amended—
									(i)by striking all that precedes subparagraph (C) and inserting the following:
										
											(3)Certain short-term obligations
												(A)In generalOn the sale or exchange of any short-term obligation (as defined in section 1283(a)(1)), any gain
			 realized which does not exceed an amount equal to the ratable share of the
			 acquisition discount shall be treated as ordinary income., and
									(ii)by redesignating subparagraphs (C), (D), and (E) as subparagraphs (B), (C), and (D), respectively.
									(B)Section 1271(a) is amended by striking paragraph (4).
								(C)Section 1283(c)(3), as redesignated by paragraph (1), is amended by striking paragraphs (3) and (4) of section 1271(a) and inserting section 1271(a)(3).
								(c)Coordination with rules related To treating market discount as ordinary income upon disposition
							(1)In generalSection 1276 is amended by adding at the end the following new subsection:
								
									(e)Coordination with rules for current inclusion of market discountThis section shall not apply to any market discount bond to which section 1278 applies..
							(2)Coordination with deferral of interest deductionSection 1277 is amended by adding at the end the following new subsection:
								
									(d)Coordination with rules for current inclusion of market discountThis section shall not apply to any market discount bond to which section 1278 applies..
							(3)Coordination with election to include market discount currentlySection 1279(b), as redesignated by subsection (a), is amended by adding at the end the following
			 new paragraph:
								
									(5)Coordination with rules for current inclusion of market discountThis subsection shall not apply to any market discount bond to which section 1278 applies..
							(d)Treatment of certain bonds held by partnerships
							(1)Transfers of partnership interestsSection 1279(a), as redesignated by subsection (a), is amended by adding at the end the following
			 new paragraph:
								
									(6)Transfers of partnership interestsIn the case of a transfer described in section 743 of an interest in a partnership holding a bond,
			 the partnership shall be treated as acquiring the transferee partner’s
			 proportionate share of such bond at the time of such transfer..
							(2)Distribution of bonds by partnershipsSection 1279(a)(2), as redesignated by subsection (a), is amended by adding at the end the
			 following new subparagraph:
								
									(D)Distribution by partnershipIf the basis of the taxpayer in a bond is determined under section 734(a)(2) or (b), for purposes
			 of subparagraph (A)(ii), the basis of such bond shall not be less than its
			 fair market value immediately after its acquisition by the taxpayer..
							(e)Modernization of certain definitions
							(1)Repeal of superceded exception for market discount bonds acquired at issueSection 1279(a)(1), as redesignated by subsection (a), is amended by striking subparagraph (D)
							(2)Revised issue priceSection 1279(a)(4), as redesignated by subsection (a), is amended—
								(A)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii) and by indenting such clauses
			 appropriately,
								(B)by striking means the sum of— and inserting
									means the excess of—(A)the sum of—,
								(C)by striking the period at the end and inserting , over, and
								(D)by adding at the end the following new subparagraph:
									
										(B)the sum of—
											(i)any payments other than qualified stated interest made under the bond during periods before the
			 acquisition of the bond by the taxpayer, and
											(ii)any premium which has accrued during such periods (determined as if owned at all times by the
			 original holder)..
								(3)Redemption price 
								(A)In generalSection 1273(a)(2) is amended to read as follows:
									
										(2)Redemption price
											(A)In generalThe term redemption price means the sum of all payments provided by the debt instrument other than qualified stated
			 interest.
											(B)Qualified stated interestThe term qualified stated interest means stated interest that is unconditionally payable in money and other property (other than a
			 debt instrument of the issuer) at least annually at a fixed rate (or to
			 the extent provided by regulations, at a variable rate).
											(C)Basis adjustmentThe basis of any debt instrument shall be reduced by the amount of any payment received other than
			 qualified stated interest..
								(B)Conforming amendments
									(i)Each of the following provisions is amended by striking stated redemption price at maturity and inserting redemption price:
										(I)Section 1271(a)(3)(B) (as redesignated by subsection (b)).
										(II)Section 1273(a)(1)(A).
										(III)Section 1273(a)(3).
										(IV)Section 1273(b)(4).
										(V)Section 1274(c)(1)(A).
										(VI)Section 1279(a)(5) (as redesignated by subsection (a)).
										(VII)Section 1283(a)(2)(A).
										(VIII)Section 1286(a)(1).
										(IX)The heading and text of section 1286(e)(4).
										(ii)Section 108(e)(10)(B) is amended by striking stated both places it appears.
									(iii)Section 1272(a)(6)(A)(i) is amended by striking stated.
									(iv)Subparagraphs (A)(i) and (C) of section 1279(a)(2) (as redesignated by subsection (a)) are each
			 amended by striking the stated redemption price of the bond at maturity and inserting the redemption price of the bond.
									(v)Section 1279(a)(2)(B) (as redesignated by subsection (a)) is amended by striking the stated redemption price of such bond at maturity and inserting the redemption price of such bond.
									(4)Adjusted issue priceSection 1275(a) is amended by adding at the end the following new paragraph:
								
									(5)Adjusted issue price
										(A)In generalFor purposes of this part, the adjusted issue price of any debt instrument is its issue price—
											(i)increased by the aggregate of the original issue discount includible in the gross income of all
			 holders for prior periods (determined without regard to paragraph (7) of
			 section 1272(a)), or, in the case of a tax-exempt obligation, the
			 aggregate amount which accrued in the manner provided by this subsection
			 (determined without regard to such paragraph (7)) for all prior periods,
			 and
											(ii)reduced by the sum of—
												(I)any payments other than qualified stated interest previously made on the debt instrument, and
												(II)in the case of a debt instrument which was issued with amortizable bond premium (as defined in
			 section 171(b)), the aggregate amount by which the basis of such
			 instrument would have been reduced under section 1016(a)(5) for prior
			 periods if the instrument had been held by the original holder at all
			 times.
												(B)De minimis ruleThe adjusted issue price of the issuer shall be properly adjusted to take into account that section
			 1273(a)(3) does not apply to the deduction under section 163 for original
			 issue discount..
							(5)Certain other termsParagraphs (3), (4), and (5) of section 1272(a) are amended to read as follows:
								
									(3)Determination of daily portionsFor purposes of paragraph (1), the daily portion of the original issue discount on any debt
			 instrument shall be determined by allocating to each day in any accrual
			 period its ratable share of the original issue discount allocable to such
			 accrual period. For purposes of the preceding sentence, the original issue
			 discount allocable to any accrual period is the excess (if any) of—
										(A)the product of—
											(i)the adjusted issue price of the debt instrument at the beginning of such accrual period, multiplied
			 by
											(ii)the yield to maturity of the debt instrument properly adjusted for the length of the accrual
			 period, over
											(B)the amount of any qualified stated interest allocable to such accrual period.
										(4)Yield to maturityFor purposes of this subsection, the term yield to maturity means the discount rate that, when used in computing the present value of all principal and
			 interest payments to be made under the debt instrument produces an amount
			 equal to the issue price of the debt instrument.
									(5)Accrual periodFor purposes of this subsection, the term accrual period shall be determined under regulations prescribed by the Secretary, provided that an accrual period
			 shall in no event be longer than one year..
							(f)Broker reporting of includible discount on bonds
							(1)In generalSection 6045 is amended by adding at the end the following new subsection:
								
									(i)Discount on bonds
										(1)In generalIf any customer of a broker holds a covered bond in an account with such broker at any time during
			 a calendar year—
											(A)such broker shall file a return under subsection (a) for such calendar year, and
											(B)such return shall include with respect to each such covered bond—
												(i)the amount (if any) includible in the gross income of such customer as original issue discount with
			 respect to such bond under section 1272 for periods during such calendar
			 year, and.
												(ii)the amount (if any) includible in the gross income of such customer as market discount with respect
			 to such bond under section 1278(a) for periods during such calendar year.
												(2)Covered bondFor purposes of this subsection, the term covered bond means any obligation to which section 1272 or 1278(a) applies if such obligation—
											(A)was acquired after December 31, 2014, through a transaction in the account in which such obligation
			 is held, or
											(B)was transferred to such account from an account in which such obligation was a covered bond, but
			 only if the broker received a statement under section 6045A with respect
			 to the transfer.
											(3)Statements to customersThe requirements of subsections (b) shall apply with respect to any return filed under subsection
			 (a) by reason of this subsection..
							(2)Information required in connection with transfers of covered bonds to brokersSubsection (a) of section 6045A is amended—
								(A)by inserting or a covered bond (as defined in section 6045(i)(2)) after covered security (as defined in section 6045(g)(3)), and
								(B)by striking section 6045(g) and inserting subsections (g) and (i) of section 6045.
								(3)Coordination with reporting by issuer of original issue discountParagraph (6) of section 6049(d) is amended by adding at the end the following new subparagraph:
								
									(C)Prevention of double reportingExcept as otherwise provided by the Secretary, original issue discount with respect to any
			 obligation shall not be required to be reported under this section if such
			 original issue discount is required to be reported with respect to such
			 obligation under section 6045(i)..
							(g)Conforming amendments
							(1)Section 857(e)(2)(B)(i), as amended by the preceding provisions of this Act, is amended by striking or 1272 and inserting 1272, or 1278.
							(2)Section 1042(d) is amended by striking section 1278(a)(2)(A)(ii) in the matter following paragraph (2) and inserting section 1279(a)(2)(A)(ii).
							(3)Section 1016(a), as amended by the preceding provisions of this Act, is amended by adding at the
			 end the following new paragraph:
								
									(39)in the case of any debt instrument, to extend provided in sections 1272(d)(1), 1273(a)(2)(C), and
			 1278(d)(2)..
							(4)Section 1276 is amended by inserting on bonds not subject to current inclusion after accrued market discount in the heading thereof.
							(5)Section 1277 is amended by inserting on bonds not subject to current inclusion after accrued market discount in the heading thereof.
							(6)Section 1281 is amended by striking subsection (c).
							(7)Section 1282 is amended by striking subsection (d).
							(8)The table of sections for subpart B of part V of subchapter P of chapter 1 is amended to read as
			 follows:
								
									
										Sec. 1276. Disposition gain representing accrued market discount on bonds not subject to current
			 inclusion treated as ordinary income.
										Sec. 1277. Deferral of interest deduction allocable to accrued market discount on bonds not subject
			 to current inclusion.
										Sec. 1278. Current inclusion in income of market discount on bonds acquired after 2014.
										Sec. 1279. Definitions and special rules..
							(h)Effective date
							(1)In generalExcept as provided in paragraph (2), the amendments made by this section shall apply to obligations
			 acquired after December 31, 2014.
							(2)Modernization of termsThe amendments made by subsection (e) shall take effect on January 1, 2015.
							3412.Treatment of certain exchanges of debt instruments
						(a)Determination of issue price
							(1)In generalSubpart A of part V of subchapter P is amended by inserting after section 1274A the following new
			 section:
								
									1274B.Determination of issue price in the case of an exchange of debt instruments
										(a)In generalIn the case of an exchange (including by significant modification) by an issuer of a new debt
			 instrument for an existing debt instrument issued by the same issuer, the
			 issue price of the new debt instrument shall be the least of—
											(1)the adjusted issue price of the existing debt instrument,
											(2)the stated principal amount of the new debt instrument, or
											(3)the imputed principal amount of the new debt instrument.
											(b)Applicable rateThe discount rate used to determine the imputed principal amount of the new debt instrument under
			 subsection (a)(3) shall be the lesser of—
											(1)the applicable Federal rate determined under section 1274(d) with respect to the new debt
			 instrument, or
											(2)the greater of—
												(A)the rate of qualified stated interest with respect to the existing debt instrument, or
												(B)the applicable Federal rate determined under section 1274(d) with respect to the existing debt
			 instrument.
												(c)Treatment of investment unitsRules similar to the rules of section 1273(c)(2) shall apply for purposes of this section..
							(2)Conforming amendments
								(A)Section 108(e)(10)(B) is amended by striking and 1274 and inserting , 1274, and 1274B.
								(B)Section 1274(c)(3), as amended by the preceding provisions of this Act, is amended by adding at the
			 end the following new subparagraph:
									
										(F)Certain modified debtAny debt instrument the issue price of which is determined under section 1274B..
								(C)The table of sections for subpart A of part V of subchapter P is amended by inserting after the
			 item relating to section 1274A the following new item:
									
										
											Sec. 1274B. Determination of issue price in the case of an exchange of debt instruments..
								(b)Nonrecognition of gain or loss by holder
							(1)In generalSection 1037 is amended to read as follows:
								
									1037.Certain exchanges of debt instruments
										(a)Nonrecognition of gain or lossNo gain or loss shall be recognized to the holder of a debt instrument if such existing debt
			 instrument is exchanged solely for a new debt instrument (whether by
			 exchange or significant modification) issued by the same issuer.
										(b)Property attributable to accrued interestSubsection (a) shall not apply to the extent that any property received is attributable to interest
			 which accrued on the existing debt instrument on or after the beginning of
			 the holder’s holding period of such instrument.
										(c)Limitation on gain recognition in case of exchange not solely for a new debt instrumentIn the case of an exchange of a debt instrument to which section 1035(d) applies, the amount of
			 gain recognized shall not exceed the amount of gain which would have been
			 recognized if section 1274B did not apply.
										(d)Cross references
											(1)For rules relating to securities exchanged or distributed in a reorganization, etc., see sections
			 354, 355, and 356.
											(2)For rules relating to recognition of gain or loss where exchange was not made solely for another
			 debt instrument of the issuer, see subsections (d) and (e) of section
			 1035.
											(3)For rules relating to basis of obligations acquired in an exchange described in subsection (a), see
			 subsection (f) of section 1035..
							(2)Clerical amendmentThe table of sections for part III of subchapter O of chapter 1 is amended by striking the item
			 relating to section 1037 and inserting the following new item:
								
									
										Sec. 1037. Certain exchanges of debt instruments..
							(c)Application to excess principal rules for corporate reorganizations
							(1)Exchanges of securities in reorganizations
								(A)In generalSection 354(a)(2)(A)(i) is amended to read as follows:
									
										(i)the issue price of any such securities received exceeds the adjusted issue price of any such
			 securities surrendered, or.
								(B)DefinitionsSection 354(a)(2) is amended by inserting after subparagraph (C) the following new subparagraph:
									
										(D)DefinitionsFor purposes of this paragraph—
											(i)Issue priceThe issue price of any security shall be determined under sections 1273, 1274, and 1274B.
											(ii)Adjusted issue priceThe adjusted issue price of any security shall be determined under section 1275(a)(5)..
								(2)Section 355 transactionsSection 355(a)(3)(A)(i) is amended to read as follows:
								
									(i)the issue price (as defined in section 354(a)(2)(D)) of the securities in the controlled
			 corporation which are received exceeds the adjusted issue price (as so
			 defined) of the securities which are surrendered in connection with such
			 distribution, or.
							(3)Section 356 transactions
								(A)In generalSection 356(d)(2)(B)(ii) is amended to read as follows:
									
										(ii)the issue price (as defined in section 354(a)(2)(D)) of such securities received exceeds the
			 adjusted issue price (as so defined) of such securities surrendered,.
								(B)Conforming amendments
									(i)Section 356(d)(2)(B) is amended in the matter following clause (ii)—
										(I)by striking “the fair market value of such excess” and inserting “the amount of such excess”, and
										(II)by striking “the entire principal amount” and inserting “the entire issue price (as so defined)”.
										(ii)Section 356(d)(2)(C) is amended to read as follows:
										
											(C)Greater principal amount in section 355 transactionIf, in an exchange or distribution described in section 355, the issue price (as defined in section
			 354(a)(2)(D)) of the securities in the controlled corporation which are
			 received exceeds the adjusted issue price (as so defined) of the
			 securities in the distributing corporation which are surrendered, then,
			 with respect to such securities received, the term other property means only the amount of such excess..
									(d)Effective dateThe amendments made by this section shall apply to transactions after December 31, 2014.
						3413.Coordination with rules for inclusion not later than for financial accounting purposes
						(a)In generalSection 451(b), as amended by the preceding provisions of this Act, is amended by inserting
			 immediately after the heading thereof (and before paragraph (1) thereof)
			 the following: Notwithstanding any other provision of law (including part V of subchapter P)—.
						(b)Effective date; change in method of accountingThe amendment made by subsection (a) shall be treated for purposes of section 3303(g) as though
			 such amendment were made by section 3303(a).
						3414.Rules regarding certain government debt
						(a)Repeal of certain superceded rulesSubpart B of part II of subchapter E of chapter 1 is amended by striking section 454 (and by
			 striking the item relating to such section in the table of sections for
			 such subpart).
						(b)Preservation of rules related to United States savings bondsSubpart A of part V of subchapter P of chapter 1 is amended by inserting after section 1272 the
			 following new section:
							
								1272A.United States savings bonds
									(a)Election To include increase in redemption price in incomeA taxpayer holding a United States savings bond may elect (on the taxpayer’s return for the taxable
			 year) to treat any increase in the redemption price as income received in
			 the taxable year. If any such election is made with respect to any such
			 obligation, it shall apply also to all such obligations owned by the
			 taxpayer at the beginning of the first taxable year to which it applies
			 and to all such obligations thereafter acquired by the taxpayer and shall
			 be binding for all subsequent taxable years, unless revoked with the
			 consent of the Secretary. In the case of any such obligations owned by the
			 taxpayer at the beginning of the first taxable year to which the
			 taxpayer’s election applies, the increase in the redemption price of such
			 obligations occurring between the date of acquisition and the first day of
			 such taxable year shall also be treated as income received in such taxable
			 year.
									(b)Treatment upon redemption or final maturityThe increase in redemption value of a United States savings bond (to the extent not previously
			 included in gross income) in excess of the adjusted basis of such bond
			 shall be included in gross income in the earlier of the taxable year in
			 which the bond is redeemed or in the taxable year of final maturity.
									(c)Cross references
										(1)For exception from current inclusion of original issue discount, see section 1272(a)(2)(B).
										(2)For exception from market discount rules, see section 1279(a)(1)(B)(iii)..
						(c)Conforming amendments
							(1)Section 852(b)(2), as amended by the preceding provisions of this Act, is amended by striking
			 subparagraph (E) and redesignating subparagraphs (F) and (G) as
			 subparagraphs (E) and (F), respectively.
							(2)Section 1283(c)(3), as amended by the preceding provisions of this Act, is amended by striking all
			 that precedes shall not apply and inserting the following:
								
									(3)Coordination with section 1271Section 1271(a)(3).
							(3)Section 7871(a)(6) is amended by adding and at the end of subparagraph (A) and by striking subparagraph (C).
							(4)The table of sections for subpart A of part V of subchapter P of chapter 1 is amended by inserting
			 after the item relating to section 1272 the following new item:
								
									
										Sec. 1272A. United States savings bonds..
							(d)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act.
						3Certain rules for determining gain and loss
					3421.Cost basis of specified securities determined without regard to identification
						(a)In generalSection 1012 is amended by adding at the end the following new subsection:
							
								(e)Cost basis of specified securities determined without regard to identificationExcept to the extent otherwise provided in this section or in regulations thereunder permitting the
			 use of an average basis method for determining cost, in the case of the
			 sale, exchange, or other disposition of a specified security (within the
			 meaning of section 6045(g)(3)(B)), the basis (and holding period) of such
			 security shall be determined on a first-in first-out basis..
						(b)Conforming amendments
							(1)Section 1012(c)(1) is amended by striking the conventions prescribed by regulations under this section and inserting the method applicable for determining the cost of such security.
							(2)Section 1012(c)(2)(A) is amended by striking section 1012 and inserting this section (as in effect prior to the enactment of the Tax Reform Act of 2014).
							(3)Section 6045(g)(2)(B)(i)(I) is amended by striking unless the customer notifies the broker by means of making an adequate identification of the stock
			 sold or transferred.
							(c)Effective dateThe amendments made by this section shall apply to sales, exchanges, and other dispositions after
			 December 31, 2014.
						3422.Wash sales by related parties
						(a)Application of wash sale rules to related partiesSubsection (a) of section 1091 is amended by striking the taxpayer has acquired and inserting the taxpayer (or a related party) has acquired.
						(b)Modification of basis adjustment rule To prevent transfer of losses to related partiesSubsection (d) of section 1091 is amended to read as follows:
							
								(d)Adjustment to basis in case of wash saleIf the taxpayer (or the taxpayer’s spouse) acquires substantially identical stock or securities
			 during the period which—
									(1)begins 30 days before the disposition with respect to which a deduction was disallowed under
			 subsection (a), and
									(2)ends with the close of the taxpayer’s first taxable year which begins after such disposition,the basis of such stock or securities shall be increased by the amount of the deduction so
			 disallowed (reduced by any amount of such deduction taken into account
			 under this subsection to increase the basis of stock or securities
			 previously acquired)..
						(c)Related partySection 1091 is amended by adding at the end the following new subsection:
							
								(g)Related partyFor purposes of this section—
									(1)In generalThe term related party means—
										(A)the taxpayer’s spouse,
										(B)any dependent of the taxpayer and any other taxpayer with respect to whom the taxpayer is a
			 dependent,
										(C)any individual, corporation, partnership, trust, or estate which controls, or is controlled by,
			 (within the meaning of section 954(d)(3)) the taxpayer or any individual
			 described in subparagraph (A) or (B) with respect to the taxpayer (or any
			 combination thereof),
										(D)any individual retirement plan, Archer MSA (as defined in section 220(d)), or health savings
			 account (as defined in section 223(d)), of the taxpayer or of any
			 individual described in subparagraph (A) or (B) with respect to the
			 taxpayer,
										(E)any account under a qualified tuition program described in section 529 or a Coverdell education
			 savings account (as defined in section 530(b)) if the taxpayer, or any
			 individual described in subparagraph (A) or (B) with respect to the
			 taxpayer, is the designated beneficiary of such account or has the right
			 to make any decision with respect to the investment of any amount in such
			 account, and
										(F)any account under—
											(i)a plan described in section 401(a),
											(ii)an annuity plan described in section 403(a),
											(iii)an annuity contract described in section 403(b), or
											(iv)an eligible deferred compensation plan described in section 457(b) and maintained by an employer
			 described in section 457(e)(1)(A),if the taxpayer or any individual described in subparagraph (A) or (B) with respect to the
			 taxpayer has the right to make any decision with respect to the investment
			 of any amount in such account.(2)Rules for determining status
										(A)Relationships determined at time of acquisitionDeterminations under paragraph (1) shall be made as of the time of the purchase or exchange
			 referred to in subsection (a) except that determinations under
			 subparagraphs (A) and (B) of paragraph (1) shall be made for the taxable
			 year which includes such purchase or exchange.
										(B)Determination of marital status
											(i)In generalExcept as provided in clause (ii), marital status shall be determined under section 7703.
											(ii)Special rule for married individuals filing separately and living apartA husband and wife who—
												(I)file separate returns for any taxable year, and
												(II)live apart at all times during such taxable year,shall not be treated as married individuals.(3)RegulationsThe Secretary shall issue such regulations or other guidance as may be necessary to prevent the
			 avoidance of the purposes of this subsection, including regulations which
			 treat persons as related parties if such persons are formed or availed of
			 to avoid the purposes of this subsection..
						(d)Effective dateThe amendments made by this section shall apply to sales and other dispositions after December 31,
			 2014.
						3423.Nonrecognition for derivative transactions by a corporation with respect to its stock
						(a)In generalSection 1032 is amended to read as follows:
							
								1032.Derivative transactions by a corporation with respect to its stock
									(a)In generalExcept as otherwise provided in this section or section 76, section 1032 derivative items of a
			 corporation shall not be taken into account in determining such
			 corporation’s liability for tax under this subtitle.
									(b)Income recognition on certain forward contracts
										(1)In generalIf—
											(A)a corporation acquires its stock, and
											(B)such acquisition is part of a plan (or series of related transactions) pursuant to which the
			 corporation enters into a forward contract with respect to its stock,such corporation shall include amounts in income as if the excess of the amount to be received
			 under the forward contract over the fair market value of the stock as of
			 the date the corporation entered into the forward contract were original
			 issue discount on a debt instrument acquired on such date. The preceding
			 sentence shall apply only to the extent that the amount of stock involved
			 in the forward contract does not exceed the amount acquired as described
			 in subparagraph (A).(2)Plan presumed to existIf a corporation enters into a forward contract with respect to its stock within the 60-day period
			 beginning on the date which is 30 days before the date that the
			 corporation acquires its stock, such acquisition shall be treated as
			 pursuant to a plan described in paragraph (1)(B) unless it is established
			 that entering into such contract and such acquisition are not pursuant to
			 a plan or series of related transactions.
										(c)Section 1032 derivative itemsFor purposes of this section, the term section 1032 derivative item means any item of income, gain, loss, or deduction if—
										(1)such item arises out of the rights or obligations under any derivative (as defined in section 486)
			 to the extent such derivative relates to the corporation’s stock (or is
			 attributable to any transfer or extinguishment of any such right or
			 obligation), or
										(2)such item arises under any other contract or position but only to the extent that such item
			 reflects (or is determined by reference to) changes in the value of such
			 stock or distributions thereon.Such term shall not include any deduction with respect to which section 83(h) applies and shall not
			 include any deduction for any item which is in the nature of compensation
			 for services rendered. For purposes of this subparagraph, de minimis
			 relationships, as determined by the Secretary, shall be disregarded.(d)Treasury stock treated as stockAny reference in this section to stock shall be treated as including a reference to treasury stock.
									(e)RegulationsThe Secretary shall prescribe such regulations or other guidance as may be appropriate to carry out
			 the purposes of this section, including regulations or other guidance
			 which—
										(1)treat the portion of an instrument which is described in subsection (c)(1) separately from the
			 portion of such instrument which is not so described, and
										(2)treat section 1032 derivative items as contributions to the capital of the corporation to the
			 extent that the application of this section would be inconsistent with the
			 purposes of section 76(b)..
						(b)Clerical amendmentThe item relating to section 1032 in the table of sections for part III of subchapter O of chapter
			 1 is amended to read as follows:
							
								
									Sec. 1032. Derivative transactions by a corporation with respect to its stock..
						(c)Effective dateThe amendments made by this section shall apply to transactions entered into after the date of the
			 enactment of this Act.
						4Tax favored bonds
					3431.Termination of private activity bonds
						(a)In generalParagraph (1) of section 103(b) is amended—
							(1)by striking which is not a qualified bond (within the meaning of section 141), and
							(2)by striking which is not a qualified bond in the heading thereof.
							(b)Conforming amendments
							(1)Section 141 is amended by striking subsection (e).
							(2)Subpart A of part IV of subchapter B of chapter 1 is amended by striking sections 142, 143, 144,
			 145, 146, and 147 (and by striking each of the items relating to such
			 sections in the table of sections for such subpart).
							(3)Section 25 is amended by adding at the end the following new subsection:
								
									(j)Coordination with repeal of private activity bondsAny reference to section 143, 144, or 146 shall be treated as a reference to such section as in
			 effect before its repeal by the Tax Reform Act of 2014..
							(4)Section 26(b)(2) is amended by striking subparagraph (D).
							(5)Section 141(b) is amended by striking paragraphs (5) and (9) and by redesignating paragraphs (6),
			 (7), and (8) as paragraphs (5), (6), and (7), respectively.
							(6)Section 141(d) is amended by striking paragraph (5) and by redesignating paragraphs (6) and (7) as
			 paragraphs (5) and (6).
							(7)Section 148(b)(2)(E) is amended by striking in the case of a bond other than a private activity bond,.
							(8)Section 148(b)(3) is amended to read as follows:
								
									(3)Tax-exempt bonds not treated as investment propertyThe term investment property does not include any tax-exempt bond..
							(9)Section 148(f)(3) is amended by striking or is a private activity bond in the fourth sentence.
							(10)Section 148(f)(4) is amended—
								(A)by striking (determined in accordance with section 147(b)(2)(A)) in the flush matter following subparagraph (A)(ii),
								(B)by striking the last sentence of subparagraph (D)(v), and
								(C)by adding at the end the following new subparagraph:
									
										(E)Average maturityFor purposes of this paragraph, the average maturity of any issue shall be determined by taking
			 into account the respective issue prices of the bonds issued as part of
			 such issue..
								(11)Section 148(f)(4)(A) is amended in the flush matter after clause (ii) by striking In the case of an issue no bond of which is a private activity bond, clause and inserting Clause.
							(12)Section 148(f)(4)(B)(ii) is amended—
								(A)by striking subclause (II), and
								(B)by striking certain bonds.— and all that follows through issue described in subclause (II) and inserting certain bonds.—In the case of an issue no bond of which is a tax or revenue anticipation bond.
								(13)
								(A)Section 148(f)(4)(C)(iv) is amended to read as follows:
									
										(iv)Construction issueFor purposes of this subparagraph, the term construction issue means any issue if at least 75 percent of the available construction proceeds of such issue are to
			 be used for construction expenditures with respect to property which is to
			 be owned by a governmental unit..
								(B)Section 148(f)(4)(C) is amended by redesignating clauses (v) through (xvii) as clauses (viii)
			 through (xx), respectively, and by inserting after clause (iv) the
			 following new clauses:
									
										(v)ConstructionFor purposes of this subparagraph, the term construction includes reconstruction and rehabilitation.
										(vi)Safe harbor for leases and management contractsFor purposes of this subparagraph, property leased by a governmental unit shall be treated as owned
			 by such governmental unit if—
											(I)the lessee makes an irrevocable election (binding on the lessee and all successors in interest
			 under the lease) not to claim depreciation or an investment credit with
			 respect to such property,
											(II)the lease term (as defined in section 168(h)(1)) is not more than 80 percent of the reasonably
			 expected economic life of the property, and
											(III)the lessee has no option to purchase the property other than at fair market value (as of the time
			 such option is exercised).
											(vii)Determination of economic lifeFor purposes of clause (vi), the reasonably expected economic life of any facility shall be
			 determined as of the later of—
											(I)the date on which the bonds are issued, or
											(II)the date on which the facility is placed in service (or expected to be placed in service)..
								(C)Section 148(f)(4)(D) is amended by striking subparagraph (C)(iv) each place it appears and inserting subparagraph (C)(v).
								(14)Section 148(f)(4)(D)(i) is amended—
								(A)by striking subclause (II),
								(B)by striking (other than private activity bonds) in subclause (IV), and
								(C)by redesignating subclauses (III) and (IV) (as amended by subparagraph (B)) as subclauses (II) and
			 (III).
								(15)Section 148(f)(4)(D)(ii) is amended by striking subclause (IV) both places it appears and inserting subclause (III).
							(16)Section 148(f)(4)(D)(iii) is amended by striking subclause (IV) and inserting subclause (III).
							(17)Section 148(f)(4)(D)(iv)(II) is amended by striking clause (i)(IV) and inserting clause (i)(III).
							(18)Section 148(f)(4)(D)(vi) is amended by striking the last sentence.
							(19)Section 148(f)(7) is amended by striking subparagraph (A) and by redesignating subparagraphs (B)
			 and (C) as subparagraphs (A) and (B).
							(20)Section 149(b)(3) is amended—
								(A)by striking subparagraph (C) and by redesignating subparagraphs (D) and (E) as subparagraphs (C)
			 and (D), and
								(B)by striking subparagraph (E) in subparagraph (A)(iv) and inserting subparagraph (D).
								(21)Section 149(e)(2) is amended—
								(A)by striking subparagraphs (C), (D), and (F) and by redesignating subparagraphs (E) and (G) as
			 subparagraphs (C) and (D), respectively, and
								(B)by striking the second sentence.
								(22)Section 149(f)(6) is amended—
								(A)by striking subparagraph (B), and
								(B)by striking For purposes of this subsection and all that follows through The term and inserting the following: For purposes of this subsection, the term.
								(23)Section 150 is amended by striking subsections (b) and (c) and by redesignating subsections (d) and
			 (e) as subsections (b) and (c), respectively.
							(24)Section 150(e)(3) is amended to read as follows:
								
									(3)Public approval requirementA bond shall not be treated as part of an issue which meets the requirements of paragraph (1)
			 unless such bond satisfies the requirements of section 147(f)(2) (as in
			 effect before its repeal by the Tax Reform Act of 2014)..
							(25)Section 269A(b)(3) is amended by striking 144(a)(3) and inserting 414(n)(6)(A).
							(26)Section 414(m)(5) is amended by striking section 144(a)(3) and inserting subsection (n)(6)(A).
							(27)Section 414(n)(6)(A) is amended to read as follows:
								
									(A)Related personsA person is a related person to another person if—
										(i)the relationship between such persons would result in a disallowance of losses under section 267 or
			 707(b), or
										(ii)such persons are members of the same controlled group of corporations (as defined in section
			 1563(a), except that more than 50 percent shall be substituted for at least 80 percent each place it appears therein)..
							(28)Section 6045(e)(4)(B) is amended by inserting (as in effect before its repeal by the Tax Reform Act of 2014) after section 143(m)(3).
							(29)Section 6654(f)(1) is amended by inserting (as in effect before its repeal by the Tax Reform Act of 2014) after section 143(m).
							(30)Section 7871(c) is amended—
								(A)by striking paragraphs (2) and (3), and
								(B)by striking tax-exempt bonds.— and all that follows through Subsection (a) of section 103 and inserting the following: tax-exempt bonds.—Subsection (a) of section 103.
								(c)Effective dateThe amendments made by this section shall apply to bonds issued after December 31, 2014.
						3432.Termination of credit for interest on certain home mortgages
						(a)In generalSection 25, as amended by the preceding provisions of this Act, is amended by adding at the end the
			 following new subsection:
							
								(k)TerminationNo credit shall be allowed under this section with respect to any mortgage credit certificate
			 issued after December 31, 2014..
						(b)Effective dateThe amendments made by this section shall apply to taxable years ending after December 31, 2014.
						3433.Repeal of advance refunding bonds
						(a)In generalParagraph (1) of section 149(d) is amended by striking as part of an issue described in paragraph (2), (3), or (4). and inserting to advance refund a bond..
						(b)Conforming amendments
							(1)Section 149(d) is amended by striking paragraphs (2), (3), (4), and (6) and by redesignating
			 paragraphs (5) and (7) as paragraphs (2) and (3).
							(2)Section 148(f)(4)(C), as amended by the preceding provisions of this Act, is amended by striking
			 clause (xvii) and by redesignating clauses (xviii), (xix), and (xx) as
			 clauses (xvii), (xviii), and (xix), respectively.
							(c)Effective dateThe amendments made by this section shall apply to advance refunding bonds issued after December
			 31, 2014.
						3434.Repeal of tax credit bond rules
						(a)In generalPart IV of subchapter A of chapter 1 is amended by striking subparts H, I, and J (and by striking
			 the items relating to such subparts in the table of subparts for such
			 part).
						(b)Payments to issuersSubchapter B of chapter 65 is amended by striking section 6431 (and by striking the item relating
			 to such section in the table of sections for such subchapter).
						(c)Conforming amendments
							(1)Section 6211(b)(4)(A) is amended by striking and 6431.
							(2)Section 6401(b)(1) is amended by striking G, H, I, and J and inserting and G.
							(d)Effective dateThe amendments made by this section shall apply to bonds issued after the date of the enactment of
			 this Act.
						FInsurance reforms
				3501.Exception to pro rata interest expense disallowance for corporate-owned life insurance restricted
			 to 20-percent owners
					(a)In generalSubparagraph (A) of section 264(f)(4) is amended—
						(1)by striking policy or contract)— and all that follows through A policy or contract and inserting policy or contract) a 20-percent owner of such entity. A policy or contract, and
						(2)by striking , officers, directors, and employees in the heading.
						(b)Conforming amendmentSection 264(f)(4) is amended by striking subparagraph (E).
					(c)Effective dateThe amendment made by this section shall apply to contracts issued after December 31, 2014. For
			 purposes of the preceding sentence, any material increase in the death
			 benefit or other material change in the contract shall be treated as a new
			 contract.
					3502.Net operating losses of life insurance companies
					(a)In generalParagraph (5) of section 805(a) is amended to read as follows:
						
							(5)Net operating loss deductionThe deduction allowed under section 172, determined—
								(A)by treating the net operating loss for any taxable year as equal to the excess (if any) of—
									(i)the life insurance deductions for such taxable year, over
									(ii)the life insurance gross income for such taxable year, and
									(B)by applying subsection (d)(5) thereof with the modifications described in paragraph (4) of this
			 subsection..
					(b)Conforming amendments
						(1)Part I of subchapter L of chapter 1 is amended by striking section 810 (and by striking the item
			 relating to such section in the table of sections for such part).
						(2)Part III of subchapter L of chapter 1 is amended by striking section 844 (and by striking the item
			 relating to such section in the table of sections for such part).
						(3)Section 381 is amended by striking subsection (d).
						(4)Section 805(a)(4)(B)(i), as redesignated by the preceding provisions of this Act, is amended to
			 read as follows:
							
								(ii)the net operating loss deduction provided by paragraph (5),.
						(5)Section 805(b)(2)(A)(iii), as redesignated by the preceding provisions of this Act, is amended to
			 read as follows:
							
								(iv)any net operating loss carryback to the taxable year under section 172 (as applied pursuant to
			 subsection (a)(5)), and.
						(6)Section 805(b) is amended by striking paragraph (4) and redesignating paragraph (5) as paragraph
			 (4).
						(7)Section 953(b)(1)(A), as redesignated by the preceding provisions of this Act, is amended by
			 striking operations and inserting net operating.
						(8)Section 1351(i)(3) is amended by striking or the operations loss deduction under section 810,.
						(c)Effective dateThe amendments made by this section shall apply to losses arising in taxable years beginning after
			 December 31, 2014.
					3503.Repeal of small life insurance company deduction
					(a)In generalPart I of subchapter L of chapter 1 is amended by striking section 806 (and by striking the item
			 relating to such section in the table of sections for such part).
					(b)Conforming amendments
						(1)Section 453B(e) is amended—
							(A)by striking (as defined in section 806(b)(3)) in paragraph (2)(B), and
							(B)by adding at the end the following new paragraph:
								
									(3)Noninsurance business
										(A)In generalFor purposes of this subsection, the term noninsurance business means any activity which is not an insurance business.
										(B)Certain activities treated as insurance businessesFor purposes of subparagraph (A), any activity which is not an insurance business shall be treated
			 as an insurance business if—
											(i)it is of a type traditionally carried on by life insurance companies for investment purposes, but
			 only if the carrying on of such activity (other than in the case of real
			 estate) does not constitute the active conduct of a trade or business, or
											(ii)it involves the performance of administrative services in connection with plans providing life
			 insurance, pension, or accident and health benefits..
							(2)Section 465(c)(7)(D)(v)(II) is amended by striking section 806(b)(3) and inserting section 453B(e)(3).
						(3)Section 801(a)(2) is amended by striking subparagraph (C).
						(4)Section 804 is amended by striking means— and all that follows and inserting means the general deductions provided in section 805..
						(5)Section 805(a)(4)(B) is amended by striking clause (i) and by redesignating clauses (ii), (iii),
			 and (iv) as clauses (i), (ii), and (iii), respectively.
						(6)Section 805(b)(2)(A) is amended by striking clause (iii) and by redesignating clauses (iv) and (v)
			 as clauses (iii) and (iv), respectively.
						(7)Section 815(c)(2)(A) is amended by inserting and at the end of clause (i), by striking clause (ii), and by redesignating clause (iii) as clause
			 (ii).
						(8)Section 842(c) is amended by striking paragraph (1) and by redesignating paragraphs (2) and (3) as
			 paragraphs (1) and (2), respectively.
						(9)Section 953(b)(1) is amended by striking subparagraph (A) and by redesignating subparagraphs (B)
			 and (C) as subparagraphs (A) and (B), respectively.
						(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
					3504.Computation of life insurance tax reserves
					(a)In generalSubparagraph (B) of section 807(d)(2) is amended to read as follows:
						
							(B)an interest rate equal to the sum of—
								(i)the applicable Federal interest rate, plus
								(ii)3.5 percentage points, and.
					(b)Conforming amendments
						(1)Paragraph (4) of section 807(d) is amended to read as follows:
							
								(4)Applicable Federal interest rate
									(A)In generalExcept as provided in subparagraph (B), the term applicable Federal interest rate means the annual rate determined by the Secretary under subparagraph (C) for the calendar year in
			 which the contract was issued.
									(B)Election to recompute Federal interest rate every 5 yearsFor purposes of this subsection—
										(i)In generalIn computing the amount of the reserve with respect to any contract to which an election under this
			 subparagraph applies for periods during any recomputation period, the
			 applicable Federal interest rate shall be the annual rate determined by
			 the Secretary under subparagraph (C) for the 1st year of such period. No
			 change in the applicable Federal interest rate shall be made under the
			 preceding sentence unless such change would equal or exceed 1/2 of 1 percentage point.
										(ii)Recomputation periodFor purposes of clause (i), the term recomputation period means, with respect to any contract, the 5 calendar year period beginning with the 5th calendar
			 year beginning after the calendar year in which the contract was issued
			 (and each subsequent 5 calendar year period).
										(iii)ElectionAn election under this subparagraph shall apply to all contracts issued during the calendar year
			 for which the election was made or during any subsequent calendar year
			 unless such election is revoked with the consent of the Secretary.
										(iv)Spread not availableSubsection (f) shall not apply to any adjustment required under this paragraph.
										(C)Rate of interest
										(i)In generalFor purposes of this paragraph, the rate of interest determined under this subparagraph shall be
			 the annual rate determined by the Secretary under clause (ii).
										(ii)Determination of annual rate
											(I)In generalThe annual rate determined by the Secretary under this clause for any calendar year shall be a rate
			 equal to the average of the applicable Federal mid-term rates (as defined
			 in section 1274(d) but based on annual compounding) effective as of the
			 beginning of each of the calendar months in the test period.
											(II)Test periodFor purposes of subclause (I), the test period is the most recent 60-calendar-month period ending
			 before the beginning of the calendar year for which the determination is
			 made..
						(2)The first sentence following paragraph (6) in section 807(c) is amended by striking the applicable Federal interest rate under subsection (d)(2)(B)(i), the prevailing State assumed
			 interest rate under subsection (d)(2)(B)(ii), and inserting the interest rate determined under subsection (d)(2)(B).
						(3)Section 808 is amended by adding at the end the following new subsection:
							
								(g)Prevailing State assumed interest rateFor purposes of this subchapter—
									(1)In generalThe term prevailing State assumed interest rate means, with respect to any contract, the highest assumed interest rate permitted to be used in
			 computing life insurance reserves for insurance contracts or annuity
			 contracts (as the case may be) under the insurance laws of at least 26
			 States. For purposes of the preceding sentence, the effect of
			 nonforfeiture laws of a State on interest rates for reserves shall not be
			 taken into account.
									(2)When rate determinedThe prevailing State assumed interest rate with respect to any contract shall be determined as of
			 the beginning of the calendar year in which the contract was issued..
						(4)Paragraph (1) of section 811(d) is amended by striking the greater of the prevailing State assumed interest rate or applicable Federal interest rate in
			 effect under section 807 and inserting the interest rate in effect under section 807(d)(2)(B).
						(5)Subparagraph (A) of section 846(f)(6) is amended by striking except that and all that follows and inserting except that the limitation of subsection (a)(3) shall apply in lieu of the limitation of the last
			 sentence of section 807(d)(1), and.
						(6)Subparagraph (B) of section 954(i)(5) is amended by striking shall be substituted for the prevailing State assumed interest rate and inserting shall, if higher, be substituted for the interest rate in effect under section 807(d)(2)(B).
						(c)Effective date
						(1)In generalThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
						(2)Transition ruleFor the first taxable year beginning after December 31, 2014, the reserve with respect to any
			 contract (as determined under section 807(d)(2) of the Internal Revenue
			 Code of 1986) at the end of the preceding taxable year shall be determined
			 as if the amendments made by this section had applied to such reserve in
			 such preceding taxable year and by using the interest rate applicable to
			 such reserves under section 807(d)(2) of the Internal Revenue Code of 1986
			 for calendar year 2015. For subsequent taxable years, such amendments
			 shall be applied with respect to such reserve by using the interest rate
			 applicable under such section for calendar year 2015.
						(3)Transition relief
							(A)In generalIf—
								(i)the reserve determined under section 807(d)(2) of the Internal Revenue Code of 1986 with respect to
			 any contract as of the close of the year preceding the first taxable year
			 beginning after December 31, 2014, differs from
								(ii)the reserve which would have been determined with respect to such contract as of the close of such
			 taxable year under such section determined without regard to paragraph
			 (2),then the difference between the amount of the reserve described in clause (i) and the amount of the
			 reserve described in clause (ii) shall be taken into account under the
			 method provided in subparagraph (B).(B)MethodThe method provided in this subparagraph is as follows:
								(i)if the amount determined under subparagraph (A)(i) exceeds the amount determined under subparagraph
			 (A)(ii), 1/8 of such excess shall be taken into account, for each of the 8 succeeding taxable years, as a
			 deduction under section 805(a)(2) of such Code, or
								(ii)if the amount determined under subparagraph (A)(ii) exceeds the amount determined under
			 subparagraph (A)(i), 1/8 of such excess shall be included in gross income, for each of the 8 succeeding taxable years,
			 under section 803(a)(2) of such Code.
								3505.Adjustment for change in computing reserves
					(a)In generalParagraph (1) of section 807(f) is amended to read as follows:
						
							(1)Treatment as change in method of accountingIf the basis for determining any item referred to in subsection (c) as of the close of any taxable
			 year differs from the basis for such determination as of the close of the
			 preceding taxable year, then so much of the difference between—
								(A)the amount of the item at the close of the taxable year, computed on the new basis, and
								(B)the amount of the item at the close of the taxable year, computed on the old basis,as is attributable to contracts issued before the taxable year shall be taken into account under
			 section 481 as adjustments attributable to a change in method of
			 accounting initiated by the taxpayer and made with the consent of the
			 Secretary..
					(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
					3506.Modification of rules for life insurance proration for purposes of determining the dividends
			 received deduction
					(a)In generalSection 812 is amended to read as follows:
						
							812.Determination of company’s and policyholder’s share on account by account basis
								(a)Determination on account by account basisSections 805(a)(4) and 807 shall be applied on an account by account basis.
								(b)Company’s shareFor purposes of section 805(a)(4), the term company’s share means, with respect to any account for any taxable year, the ratio (expressed as a percentage) of—
									(1)the excess of—
										(A)the mean assets of such account for such taxable year, over
										(B)the mean reserves with respect to such account for such taxable year, divided by
										(2)the mean assets of such account for such taxable year.
									(c)Policyholder’s shareFor purposes of section 807, the term policyholder’s share means, with respect to any account for any taxable year, the excess of 100 percent over the
			 percentage determined under paragraph (2).
								(d)Mean assets and mean reserves definedFor purposes of this subsection—
									(1)Mean assetsThe term mean assets means, with respect to any account for any taxable year, 50 percent of the sum of—
										(A)the fair market value of the assets of such account determined as of the beginning of such taxable
			 year, and
										(B)the fair market value of the assets of such account determined as of the close of such taxable
			 year.
										(2)Mean reservesThe term mean reserves means, with respect to any account for any taxable year, 50 percent of the sum of—
										(A)the reserves with respect to such account as determined under section 807 as of the beginning of
			 such taxable year, and
										(B)the reserves with respect to such account as determined under section 807 as of the close of such
			 taxable year.
										(3)Certain dividends not taken into accountDividends described in section 246(c) shall not be taken into account for purposes of determining
			 mean assets or mean reserves.
									(4)Fees and expenses not taken into accountFees and expenses shall not be taken into account for purposes of determining mean assets or mean
			 reserves..
					(b)Conforming amendmentSection 817A(e)(2) is amended by striking , 807(d)(2)(B), and 812 and inserting and 807(d)(2)(B)
					(c)Clerical amendmentThe table of sections for subpart D of part I of subchapter L of chapter 1 is amended by striking
			 the item relating to section 812 and inserting the following:
						
							
								Sec. 812. Determination of company’s and policyholder’s share on account by account basis..
					(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
					3507.Repeal of special rule for distributions to shareholders from pre-1984 policyholders surplus
			 account
					(a)In generalSubpart D of part I of subchapter L is amended by striking section 815 (and by striking the item
			 relating to such section in the table of sections for such subpart).
					(b)Conforming amendmentSection 801 is amended by striking subsection (c).
					(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
					(d)Phased inclusion of remaining balance of policyholders surplus accountsIn the case of any stock life insurance company which has a balance (determined as of the close of
			 such company’s last taxable year beginning before January 1, 2015) in an
			 existing policyholders surplus account (as defined in section 815 of the
			 Internal Revenue Code of 1986, as in effect before its repeal), the tax
			 imposed by section 801 of such Code for the first 8 taxable years
			 beginning after December 31, 2014, shall be the amount which would be
			 imposed by such section for such year on the sum of—
						(1)life insurance company taxable income for such year (within the meaning of such section 801 but not
			 less than zero), plus
						(2)1/8 of such balance.
						3508.Modification of proration rules for property and casualty insurance companies
					(a)In generalSection 832(b)(5)(B) is amended by striking 15 percent and inserting the percentage determined under subparagraph (F)).
					(b)Determination of percentageSection 832(b)(5) is amended by adding at the end the following new subparagraph:
						
							(F)Determination of percentage
								(i)In generalFor purposes of subparagraph (B), the percentage determined under this subparagraph is the ratio
			 (expressed as a percentage) of—
									(I)the average adjusted bases (within the meaning of section 1016) of tax-exempt assets of the
			 company, to
									(II)such average adjusted bases of all assets of the company.
									(ii)Tax-exempt assetsFor purposes of clause (i)(I), the term tax-exempt assets means assets of the type which give rise to income described in subparagraph (B)..
					(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
					3509.Repeal of special treatment of Blue Cross and Blue Shield organizations, etc
					(a)Transitional repeal of special rules
						(1)In generalSection 833 is amended by striking subsection (b), by redesignating subsection (c) as subsection
			 (b), and by amending subsection (a) to read as follows:
							
								(a)In generalAn organization to which this section applies shall be taxable under this part in the same manner
			 as if it were a stock insurance company..
						(2)Tax status not dependent on medical loss ratioSubsection (b) of section 833, as redesignated by subsection (a), is amended by striking paragraph
			 (5).
						(3)Effective dateThe amendments made by this subsection shall apply to taxable years beginning after December 31,
			 2014.
						(b)Repeal of statutory treatment as a stock insurance company
						(1)In generalPart II of subchapter L of chapter is amended by striking section 833 (and by striking the item
			 relating to such section in the table of sections for such part).
						(2)Effective dateThe amendments made by this subsection shall apply to taxable years beginning after December 31,
			 2016.
						3510.Modification of discounting rules for property and casualty insurance companies
					(a)Modification of rate of interest used To discount unpaid lossesParagraph (2) of section 846(c) is amended to read as follows:
						
							(2)Determination of annual rateThe annual rate determined by the Secretary under this paragraph for any calendar year shall be a
			 rate determined on the basis of the corporate bond yield curve (as defined
			 in section 430(h)(2)(D)(i))..
					(b)Modification of computational rules for loss payment patternsSection 846(d)(3) is amended by striking subparagraphs (B) through (G) and inserting the following
			 new subparagraphs:
						
							(B)Treatment of certain lossesLosses which would have been treated as paid in the last year of the period applicable under
			 subparagraph (A)(i) or (A)(ii) shall be treated as paid in the following
			 manner:
								(i)3-year loss payment pattern
									(I)In generalThe period taken into account under subparagraph (A)(i) shall be extended to the extent required
			 under subclause (II).
									(II)Computation of extensionThe amount of losses which would have been treated as paid in the 3d year after the accident year
			 shall be treated as paid in such 3d year and each subsequent year in an
			 amount equal to the amount of the losses treated as paid in the 2d year
			 after the accident year (or, if lesser, the portion of the unpaid losses
			 not theretofore taken into account).
									(ii)10-year loss payment pattern
									(I)In generalThe period taken into account under subparagraph (A)(ii) shall be extended to the extent required
			 under subclause (II).
									(II)Computation of extensionThe amount of losses which would have been treated as paid in the 10th year after the accident year
			 shall be treated as paid in such 10th year and each subsequent year in an
			 amount equal to the amount of the losses treated as paid in the 9th year
			 after the accident year (or, if lesser, the portion of the unpaid losses
			 not theretofore taken into account).
									(C)Special rule for international and reinsurance lines of businessExcept as otherwise provided by regulations, any determination made under subsection (a) with
			 respect to unpaid losses relating to the international or reinsurance
			 lines of business shall be made using, in lieu of the loss payment pattern
			 applicable to the respective lines of business, a pattern determined by
			 the Secretary under paragraphs (1) and (2) based on the combined losses
			 for all lines of business described in subparagraph (A)(ii).
							(D)Special rule for 2d or 9th year if negative or zero
								(i)3-year loss payment patternIf the amount of the losses treated as paid in the 2d year after the accident year is zero or a
			 negative amount, subparagraph (B)(i)(II) shall be applied by substituting
			 the average of the losses treated as paid in the 1st and 2d years after
			 the accident year for the losses treated as paid in the 2d year after the
			 accident year.
								(ii)10-year loss payment patternIf the amount of the losses treated as paid in the 9th year after the accident year is zero or a
			 negative amount, subparagraph (B)(ii)(II) shall be applied by substituting
			 the average of the losses treated as paid in the 7th, 8th, and 9th years
			 after the accident year for the losses treated as paid in the 9th year
			 after the accident year..
					(c)Repeal of historical payment pattern electionSection 846 is amended by striking subsection (e) and by redesignating subsections (f) and (g) as
			 subsections (e) and (f), respectively.
					(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
					(e)Transitional ruleFor the first taxable year beginning after December 31, 2014—
						(1)the unpaid losses and the expenses unpaid (as defined in paragraphs (5)(B) and (6) of section
			 832(b) of the Internal Revenue Code of 1986) at the end of the preceding
			 taxable year, and
						(2)the unpaid losses as defined in sections 807(c)(2) and 805(a)(1) of such Code at the end of the
			 preceding taxable year,shall be determined as if the amendments made by this section had applied to such unpaid losses and
			 expenses unpaid in the preceding taxable year and by using the interest
			 rate and loss payment patterns applicable to accident years ending with
			 calendar year 2015, and any adjustment shall be taken into account ratably
			 in such first taxable year and the 7 succeeding taxable years. For
			 subsequent taxable years, such amendments shall be applied with respect to
			 such unpaid losses and expenses unpaid by using the interest rate and loss
			 payment patterns applicable to accident years ending with calendar year
			 2015.3511.Repeal of special estimated tax payments
					(a)In generalPart III of subchapter L of chapter 1 is amended by striking section 847 (and by striking the item
			 relating to such section in the table of sections for such part).
					(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
					3512.Capitalization of certain policy acquisition expenses
					(a)In generalParagraph (1) of section 848(c) is amended by striking subparagraphs (A), (B), and (C) and
			 inserting the following new subparagraphs:
						
							(A)5 percent of the net premiums for such taxable year on specified insurance contracts which are
			 group contracts, and
							(B)12 percent of the net premiums for such taxable year on specified insurance contracts not described
			 in subparagraph (A)..
					(b)Group contractsSo much of paragraph (2) of section 848(e) as precedes subparagraph (A) thereof is amended to read
			 as follows:
						
							(2)Group contractThe term group contract means any specified insurance contract—.
					(c)Conforming amendmentsSection 848(e) is amended by striking paragraphs (3) and (6) and by redesignating paragraphs (4)
			 and (5) as paragraphs (3) and (4), respectively.
					(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31,
			 2014.
					3513.Tax reporting for life settlement transactions
					(a)In generalSubpart B of part III of subchapter A of chapter 61 is amended by adding at the end the following
			 new section:
						
							6050X.Returns relating to certain life insurance contract transactions
								(a)Requirement of reporting of certain payments
									(1)In generalEvery person who acquires a life insurance contract or any interest in a life insurance contract in
			 a reportable policy sale during any taxable year shall make a return for
			 such taxable year (at such time and in such manner as the Secretary shall
			 prescribe) setting forth—
										(A)the name, address, and TIN of such person,
										(B)the name, address, and TIN of each recipient of payment in the reportable policy sale,
										(C)the date of such sale,
										(D)the name of the issuer of the life insurance contract sold and the policy number of such contract,
			 and
										(E)the amount of each payment.
										(2)Statement to be furnished to persons with respect to whom information is requiredEvery person required to make a return under this subsection shall furnish to each person whose
			 name is required to be set forth in such return a written statement
			 showing—
										(A)the name, address, and phone number of the information contact of the person required to make such
			 return, and
										(B)the information required to be shown on such return with respect to such person, except that in the
			 case of an issuer of a life insurance contract, such statement is not
			 required to include the information specified in paragraph (1)(E).
										(b)Requirement of reporting of seller's basis in life insurance contracts
									(1)In generalUpon receipt of the statement required under subsection (a)(2) or upon notice of a transfer of a
			 life insurance contract to a foreign person, each issuer of a life
			 insurance contract shall make a return (at such time and in such manner as
			 the Secretary shall prescribe) setting forth—
										(A)the name, address, and TIN of the seller who transfers any interest in such contract in such sale,
										(B)the investment in the contract (as defined in section 72(e)(6)) with respect to such seller, and
										(C)the policy number of such contract.
										(2)Statement to be furnished to persons with respect to whom information is requiredEvery person required to make a return under this subsection shall furnish to each person whose
			 name is required to be set forth in such return a written statement
			 showing—
										(A)the name, address, and phone number of the information contact of the person required to make such
			 return, and
										(B)the information required to be shown on such return with respect to each seller whose name is
			 required to be set forth in such return.
										(c)Requirement of reporting with respect to reportable death benefits
									(1)In generalEvery person who makes a payment of reportable death benefits during any taxable year shall make a
			 return for such taxable year (at such time and in such manner as the
			 Secretary shall prescribe) setting forth—
										(A)the name, address, and TIN of the person making such payment,
										(B)the name, address, and TIN of each recipient of such payment,
										(C)the date of each such payment, and
										(D)the amount of each such payment.
										(2)Statement to be furnished to persons with respect to whom information is requiredEvery person required to make a return under this subsection shall furnish to each person whose
			 name is required to be set forth in such return a written statement
			 showing—
										(A)the name, address, and phone number of the information contact of the person required to make such
			 return, and
										(B)the information required to be shown on such return with respect to each recipient of payment whose
			 name is required to be set forth in such return.
										(d)DefinitionsFor purposes of this section:
									(1)PaymentThe term payment means the amount of cash and the fair market value of any consideration transferred in a
			 reportable policy sale.
									(2)Reportable policy saleThe term reportable policy sale has the meaning given such term in section 101(a)(3)(B).
									(3)IssuerThe term issuer means any life insurance company that bears the risk with respect to a life insurance contract on
			 the date any return or statement is required to be made under this
			 section.
									(4)Reportable death benefitsThe term reportable death benefits means amounts paid by reason of the death of the insured under a life insurance contract that has
			 been transferred in a reportable policy sale..
					(b)Clerical amendmentThe table of sections for subpart B of part III of subchapter A of chapter 61 is amended by
			 inserting after the item relating to section 6050W the following new item:
						
							
								Sec. 6050X. Returns relating to certain life insurance contract transactions..
					(c)Conforming amendments
						(1)Subsection (d) of section 6724 is amended—
							(A)by striking or at the end of clause (xxiv) of paragraph (1)(B), by striking and at the end of clause (xxv) of such paragraph and inserting or, and by inserting after such clause (xxv) the following new clause:
								
									(xxvi)section 6050X (relating to returns relating to certain life insurance contract transactions), and, and
							(B)by striking or at the end of subparagraph (GG) of paragraph (2), by striking the period at the end of
			 subparagraph (HH) of such paragraph and inserting , or, and by inserting after such subparagraph (HH) the following new subparagraph:
								
									(II)subsection (a)(2), (b)(2), or (c)(2) of section 6050X (relating to returns relating to certain life
			 insurance contract transactions)..
							(2)Section 6047 is amended—
							(A)by redesignating subsection (g) as subsection (h),
							(B)by inserting after subsection (f) the following new subsection:
								
									(g)Information relating to life insurance contract transactionsThis section shall not apply to any information which is required to be reported under section
			 6050X., and
							(C)by adding at the end of subsection (h), as so redesignated, the following new paragraph:
								
									(4)For provisions requiring reporting of information relating to certain life insurance contract
			 transactions, see section 6050X..
							(d)Effective dateThe amendments made by this section shall apply to—
						(1)reportable policy sales (as defined in section 6050X(d)(2) of the Internal Revenue Code of 1986 (as
			 added by subsection (a)) after December 31, 2014, and
						(2)reportable death benefits (as defined in section 6050X(d)(4) of such Code (as added by subsection
			 (a)) paid after December 31, 2014.
						3514.Clarification of tax basis of life insurance contracts
					(a)Clarification with respect to adjustmentsParagraph (1) of section 1016(a) is amended by striking subparagraph (A) and all that follows and
			 inserting the following:
						
							(A)for—
								(i)taxes or other carrying charges described in section 266; or
								(ii)expenditures described in section 173 (relating to circulation expenditures),for which deductions have been taken by the taxpayer in determining taxable income for the taxable
			 year or prior taxable years; or(B)for mortality, expense, or other reasonable charges incurred under an annuity or life insurance
			 contract;.
					(b)Effective dateThe amendment made by this section shall apply to transactions entered into after August 25, 2009.
					3515.Exception to transfer for valuable consideration rules
					(a)In generalSubsection (a) of section 101 is amended by inserting after paragraph (2) the following new
			 paragraph:
						
							(3)Exception to valuable consideration rules for commercial transfers
								(A)In generalThe second sentence of paragraph (2) shall not apply in the case of a transfer of a life insurance
			 contract, or any interest therein, which is a reportable policy sale.
								(B)Reportable policy saleFor purposes of this paragraph, the term reportable policy sale means the acquisition of an interest in a life insurance contract, directly or indirectly, if the
			 acquirer has no substantial family, business, or financial relationship
			 with the insured apart from the acquirer's interest in such life insurance
			 contract. For purposes of the preceding sentence, the term indirectly applies to the acquisition of an interest in a partnership, trust, or other entity that holds an
			 interest in the life insurance contract..
					(b)Conforming amendmentParagraph (1) of section 101(a) is amended by striking paragraph (2) and inserting paragraphs (2) and (3).
					(c)Effective dateThe amendments made by this section shall apply to transfers after December 31, 2014.
					GPass-Thru and certain other entities
				1S Corporations
					3601.Reduced recognition period for built-in gains made permanent
						(a)In generalParagraph (7) of section 1374(d) (relating to definitions and special rules) is amended to read as
			 follows:
							
								(7)Recognition period
									(A)In generalThe term recognition period means the 5-year period beginning with the 1st day of the 1st taxable year for which the
			 corporation was an S corporation. For purposes of applying this section to
			 any amount includible in income by reason of distributions to shareholders
			 pursuant to section 593(e), the preceding sentence shall be applied
			 without regard to the phrase 5-year.
									(B)Installment salesIf an S corporation sells an asset and reports the income from the sale using the installment
			 method under section 453, the treatment of all payments received shall be
			 governed by the provisions of this paragraph applicable to the taxable
			 year in which such sale was made..
						(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2013.
						3602.Modifications to S corporation passive investment income rules
						(a)Increased percentage limitParagraph (2) of section 1375(a) is amended by striking 25 percent and inserting 60 percent.
						(b)Repeal of excessive passive income as a termination eventSection 1362(d) is amended by striking paragraph (3).
						(c)Conforming amendments
							(1)Subsection (b) of section 1375 is amended by striking paragraphs (3) and (4) and inserting the
			 following new paragraph:
								
									(3)Passive investment income defined
										(A)In generalExcept as otherwise provided in this paragraph, the term passive investment income means gross receipts derived from royalties, rents, dividends, interest, and annuities.
										(B)Exception for interest on notes from sales of inventoryThe term passive investment income shall not include interest on any obligation acquired in the ordinary course of the corporation’s
			 trade or business from its sale of property described in section
			 1221(a)(1).
										(C)Treatment of certain lending or finance companiesIf the S corporation meets the requirements of section 542(c)(6) for the taxable year, the term passive investment income shall not include gross receipts for the taxable year which are derived directly from the active
			 and regular conduct of a lending or finance business (as defined in
			 section 542(d)(1)).
										(D)Treatment of certain dividendsIf an S corporation holds stock in a C corporation meeting the requirements of section 1504(a)(2),
			 the term passive investment income shall not include dividends from such C corporation to the extent such dividends are attributable
			 to the earnings and profits of such C corporation derived from the active
			 conduct of a trade or business.
										(E)Exception for banks, etcIn the case of a bank (as defined in section 581) or a depository institution holding company (as
			 defined in section 3(w)(1) of the Federal Deposit Insurance Act (12 U.S.C.
			 1813(w)(1)), the term passive investment income shall not include—
											(i)interest income earned by such bank or company, or
											(ii)dividends on assets required to be held by such bank or company, including stock in the Federal
			 Reserve Bank, the Federal Home Loan Bank, or the Federal Agricultural
			 Mortgage Bank or participation certificates issued by a Federal
			 Intermediate Credit Bank.
											(F)Gross receipts from the sales of certain assetsFor purposes of this paragraph—
											(i)Capital assets other than stock and securitiesIn the case of dispositions of capital assets (other than stock and securities), gross receipts
			 from such dispositions shall be taken into account only to the extent of
			 capital gain net income therefrom.
											(ii)Stock and securitiesIn the case of sales or exchanges of stock or securities, gross receipts shall be taken into
			 account only to the extent of the gain therefrom.
											(G)Coordination with section 1374The amount of passive investment income shall be determined by not taking into account any
			 recognized built-in gain or loss of the S corporation for any taxable year
			 in the recognition period. Terms used in the preceding sentence shall have
			 the same respective meanings as when used in section 1374..
							(2)
								(A)Subparagraph (J) of section 26(b)(2) is amended by striking 25 percent and inserting 60 percent.
								(B)Clause (i) of section 1375(b)(1)(A) is amended by striking 25 percent and inserting 60 percent.
								(C)The heading for section 1375 is amended by striking 25 percent and inserting 60 percent.
								(D)The item relating to section 1375 in the table of sections for part III of subchapter S of chapter
			 1 is amended by striking 25 percent and inserting 60 percent.
								(3)Subparagraph (B) of section 1362(f)(1) is amended by striking paragraph (2) or (3) of subsection (d) and inserting subsection (d)(2).
							(d)Effective DateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
						3603.Expansion of qualifying beneficiaries of an electing small business trust
						(a)No look-Through for eligibility purposesSubparagraph (C) of section 1361(b)(1) is amended by inserting (determined without regard to subsection (c)(2)(B)(v)) after shareholder.
						(b)Effective dateThe amendment made by this section shall take effect on January 1, 2015.
						3604.Charitable contribution deduction for electing small business trusts
						(a)In generalParagraph (2) of section 641(c), as amended by the preceding provisions of this Act, is amended by
			 inserting after subparagraph (C) the following new subparagraph:
							
								(D)
									(i)Section 642(c) shall not apply.
									(ii)For purposes of section 170(b)(1)(E), adjusted gross income shall be computed in the same manner as
			 in the case of an individual, except that the deductions for costs which
			 are paid or incurred in connection with the administration of the trust
			 and which would not have been incurred if the property were not held in
			 such trust shall be treated as allowable in arriving at adjusted gross
			 income..
						(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2014.
						3605.Permanent rule regarding basis adjustment to stock of S corporations making charitable
			 contributions of property
						(a)In generalSection 1367(a)(2) (relating to decreases in basis) is amended by striking the last sentence.
						(b)Effective dateThe amendment made by this section shall apply to contributions made in taxable years beginning
			 after December 31, 2013.
						3606.Extension of time for making S corporation elections
						(a)In generalSubsection (b) of section 1362 is amended to read as follows:
							
								(b)When made
									(1)In generalAn election under subsection (a) may be made by a small business corporation for any taxable year
			 not later than the due date for filing the return of the S corporation for
			 such taxable year (including extensions).
									(2)Certain elections treated as made for next taxable yearIf—
										(A)an election under subsection (a) is made for any taxable year within the period described in
			 paragraph (1), but
										(B)either—
											(i)on 1 or more days in such taxable year and before the day on which the election was made the
			 corporation did not meet the requirements of subsection (b) of section
			 1361, or
											(ii)1 or more of the persons who held stock in the corporation during such taxable year and before the
			 election was made did not consent to the election,then such election shall be treated as made for the following taxable year.(3)Authority to treat late elections, etc., as timelyIf—
										(A)an election under subsection (a) is made for any taxable year after the date prescribed by this
			 subsection for making such election for such taxable year or no such
			 election is made for any taxable year, and
										(B)the Secretary determines that there was reasonable cause for the failure to timely make such
			 election,the Secretary may treat such an election as timely made for such taxable year.(4)Election on timely filed returnsExcept as otherwise provided by the Secretary, an election under subsection (a) for any taxable
			 year may be made on a timely filed return of the S corporation for such
			 taxable year.
									(5)Secretarial authorityThe Secretary may prescribe such regulations, rules, or other guidance as may be necessary or
			 appropriate for purposes of applying this subsection..
						(b)Coordination with certain other provisions
							(1)Qualified subchapter S subsidiariesSection 1361(b)(3)(B) is amended by adding at the end the following flush sentence:
								
									Rules similar to the rules of section 1362(b) shall apply with respect to any election under clause
			 (ii)..
							(2)Qualified subchapter S trustsSection 1361(d)(2) is amended by striking subparagraph (D).
							(c)RevocationsParagraph (1) of section 1362(d) is amended—
							(1)by striking subparagraph (D) in subparagraph (C) and inserting subparagraphs (D) and (E), and
							(2)by adding at the end the following new subparagraph:
								
									(E)Authority to treat late revocations as timelyIf—
										(i)a revocation under subparagraph (A) is made for any taxable year after the date prescribed by this
			 paragraph for making such revocation for such taxable year or no such
			 revocation is made for any taxable year, and
										(ii)the Secretary determines that there was reasonable cause for the failure to timely make such
			 revocation,the Secretary may treat such a revocation as timely made for such taxable year..
							(d)Effective date
							(1)In generalExcept as otherwise provided in this subsection, the amendments made by this section shall apply to
			 elections for taxable years beginning after December 31, 2014.
							(2)RevocationsThe amendments made by subsection (c) shall apply to revocations after December 31, 2014.
							3607.Relocation of C corporation definition
						(a)In generalSubsection (a) of section 1361 is amended—
							(1)by striking paragraph (2), and
							(2)by striking S corporation defined.— and all that follows through For purposes of this title, the term S corporation means and inserting the following: In general.—For purposes of this title, the term S corporation means.
							(b)Conforming amendmentSection 7701(a)(3) is amended—
							(1)by striking Corporation.—The term corporation means and inserting the following:
								Corporations.—(1)In generalThe term corporation means, and
							(2)by adding at the end the following new paragraph:
								
									(2)C corporationsThe term C corporation means, with respect to any taxable year, a corporation which is not an S corporation for such
			 year..
							(c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act.
						2Partnerships
					3611.Repeal of rules relating to guaranteed payments and liquidating distributions
						(a)Payment to partner for services or use of capital
							(1)In generalSection 707 is amended by striking subsection (c).
							(2)Conforming amendments
								(A)Section 267(e) is amended by striking paragraph (4).
								(B)Section 706(a) is amended by striking and 707(c).
								(C)Section 1402(a) is amended, in the matter following paragraph (17)—
									(i)by striking (after such gross income has been reduced by the sum of all payments to which section 707(c)
			 applies) in clauses (iii) and (iv), and
									(ii)by striking (after such gross income has been so reduced) in clause (iv).
									(D)Section 2701(c)(1)(B) is amended by inserting or at the end of clause (i), by striking , or at the end of clause (ii) and inserting a period, and by striking clause (iii).
								(E)Section 7519(d) is amended by striking paragraph (5).
								(3)Effective dates
								(A)In generalExcept as otherwise provided in this paragraph, the amendments made by this subsection shall apply
			 to partnership taxable years beginning after December 31, 2014.
								(B)TransfersThe amendment made by paragraph (2)(E) shall apply to transfers after December 31, 2014.
								(b)Payments made in liquidation of retiring or deceased partner
							(1)In generalSubpart B of part II of subchapter K of chapter 1 is amended by striking section 736 (and by
			 striking the item relating to such section in the table of sections for
			 such subpart).
							(2)Retired partners and successors in interest of deceased partners treated as partners until
			 liquidationSection 761(d) is amended by adding at the end the following: For purposes of this subchapter, any retired partner or a deceased partner’s successor in interest
			 shall be treated as a partner until the complete liquidation of such
			 interest.
							(3)Conforming amendment
								(A)Section 357(c)(3)(A) is amended by striking payment of which either— and all that follows through then, for purposes of and inserting payment of which would give rise to a deduction, then, for purposes of.
								(B)Section 731(d) is amended—
									(i)by striking section 736 (relating to payments to a retiring partner or a deceased partner’s successor in
			 interest),, and
									(ii)by striking items), and and inserting items) and.
									(C)Section 751(b)(2) is amended—
									(i)by striking subparagraph (B), and
									(ii)by striking shall not apply to— and all that follows through a distribution of property and inserting the following: shall not apply to a distribution of property.
									(D)
									(i)Section 753 is amended by striking The amount includible and all that follows and inserting For treatment of income in respect of a decedent, see section 691.
									(ii)Section 691 is amended by striking subsection (e).
									(4)Effective dateThe amendments made by this subsection shall apply to partners retiring or dying after December 31,
			 2014.
							3612.Mandatory adjustments to basis of partnership property in case of transfer of partnership interests
						(a)In generalSection 743 is amended—
							(1)by striking subsections (a), (c), (d), (e), and (f) and by redesignating subsection (b) as
			 subsection (a),
							(2)in subsection (a) (as so redesignated) by striking with respect to which the election provided in section 754 is in effect or which has a substantial
			 built-in loss immediately after such transfer, and
							(3)by adding at the end the following new subsection:
								
									(b)Allocation of basis
										(1)General ruleAny increase or decrease in the adjusted basis of partnership property under subsection (a) shall,
			 except as provided in paragraph (2), be allocated—
											(A)in a manner which has the effect of reducing the difference between the fair market value and the
			 adjusted basis of partnership properties, or
											(B)in any other manner permitted by regulations prescribed by the Secretary.
											(2)Special ruleIn applying the allocation rules provided in paragraph (1), increases or decreases in the adjusted
			 basis of partnership property arising from a transfer of an interest
			 attributable to property consisting of—
											(A)capital assets and property described in section 1231(b), or
											(B)any other property of the partnership,shall be allocated to partnership property of a like character except that the basis of any such
			 partnership property shall not be reduced below zero..
							(b)Conforming amendments
							(1)Section 704(c)(1) is amended—
								(A)by adding and at the end of subparagraph (A),
								(B)by striking , and at the end of subparagraph (B) and inserting a period, and
								(C)by striking all that follows subparagraph (B).
								(2)Section 732 is amended by striking subsection (d) and by redesignating subsections (e) and (f) as
			 subsections (d) and (e), respectively.
							(3)Section 761(e)(2) is amended by striking optional.
							(4)Section 6031 is amended by striking subsection (f).
							(5)The heading for section 743 is amended to read as follows: Adjustment to basis of partnership property.
							(6)The heading for subsection (a) (as redesignated by the preceding provisions of this Act) of section
			 743 is amended by striking Adjustment to basis of partnership property and inserting In general.
							(c)Effective dateThe amendments made by this section shall apply to transfers after December 31, 2014.
						3613.Mandatory adjustments to basis of undistributed partnership property
						(a)In generalSection 734 is amended to read as follows:
							
								734.Adjustment to basis of undistributed partnership property
									(a)In generalIn the case of any distribution to a partner, the partnership shall adjust the basis of partnership
			 property such that each remaining partner’s net liquidation amount
			 immediately after such distribution is equal to such partner’s net
			 liquidation amount immediately before such distribution.
									(b)Distributions other than in liquidation of a partner’s interestIn the case of any distribution to a partner other than in liquidation of such partner’s interest,
			 proper adjustment shall be made under subsection (a) with respect to such
			 partner to take into account—
										(1)the amount of any gain recognized by such partner with respect to such distribution under section
			 731(a), and
										(2)the amount of any gain or loss which would be recognized by such partner if such partner sold the
			 property distributed at fair market value immediately after such
			 distribution.
										(c)Net liquidation amountFor purposes of this section, the term net liquidation amount means, with respect to any partner, the net amount of gain or loss (if any) which would be taken
			 into account by the partner under section 702 if the partnership sold all
			 of its assets at fair market value (and no other amounts were taken into
			 account under such section).
									(d)Allocation of basis
										(1)Decreases in basisAny decrease in the adjusted basis of partnership property which is required under this section—
											(A)shall be made in accordance with paragraph (3) of section 732(c), and
											(B)shall be made first with respect to property other than unrealized receivables (as defined in
			 section 751(c)) and inventory (as defined in section 751(d)) to the extent
			 thereof.If any such decrease is prevented by the absence of sufficient adjusted basis of partnership
			 property, each partner shall recognize gain in the amount of such
			 partner’s distributive share of such prevented decrease. Such gain shall
			 be treated as gain from the sale of the partner’s partnership interest.(2)Increases in basisAny increase in the adjusted basis of partnership property which is required under this section—
											(A)shall be made in accordance with paragraph (2) of section 732(c), and
											(B)shall be made only with respect to property other than unrealized receivables (as defined in
			 section 751(c)) and inventory (as defined in section 751(d)).If any such increase is prevented by the absence of property described in subparagraph (B), each
			 partners shall recognize a loss in the amount of such partner’s
			 distributive share of such prevented increase. Such loss shall be treated
			 as a loss from the sale of the partner’s partnership interest.(e)No allocation of basis decrease to stock of corporate partnerIn making an allocation under subsection (d) of any decrease in the adjusted basis of partnership
			 property required under subsection (a)—
										(1)no allocation may be made to stock in a corporation (or any person related (within the meaning of
			 section 267(b) or 707(b)(1)) to such corporation) which is a partner in
			 the partnership, and
										(2)any amount not allocable to stock by reason of paragraph (1) shall be allocated under subsection
			 (d) to other partnership property.Gain shall be recognized by the partnership to the extent that the amount required to be allocated
			 to other partnership property under subsection (e)(2) exceeds the
			 aggregate adjusted basis of such other property immediately before the
			 allocation required by subsection (a)..
						(b)Conforming amendments
							(1)
								(A)Subpart D of part II of subchapter K of chapter 1 is amended by striking sections 754 and 755 (and
			 by striking items relating to such sections in the table of sections of
			 such subpart).
								(B)Clause (ii) of section 706(d)(2)(D) is amended by striking section 755 and inserting section 743(b).
								(2)Subsection (d) of section 1060 is amended—
								(A)by striking section 755 in paragraph (1) and inserting sections 734 and 743, and
								(B)by striking section 755 in paragraph (2) and inserting section 734 or 743.
								(c)Effective dateThe amendments made by this section shall apply to distributions after December 31, 2014.
						3614.Corresponding adjustments to basis of properties held by partnership where partnership basis
			 adjusted
						(a)In generalSubpart B of part II of subchapter K of chapter 1, as amended by the preceding provisions of this
			 Act, is amended by inserting after section 735 the following new section:
							
								736.Corresponding adjustment to basis of properties held by lower-tier partnership in case of
			 upper-tier partnership basis adjustments
									(a)Distributions by upper-Tier partnershipIn the case of any distribution of property to a partner by an upper-tier partnership, if such
			 distribution results in an adjustment in the upper-tier partnership’s
			 adjusted basis in an interest in a lower-tier partnership under section
			 734, then such lower-tier partnership shall make a corresponding
			 adjustment to the adjusted basis of its partnership property.
									(b)Distributions of interests in lower-Tier partnershipIn the case of any distribution of an interest in a lower-tier partnership by an upper-tier
			 partnership—
										(1)if the adjusted basis of such interest in the hands of the upper-tier partnership (determined
			 immediately before such distribution) exceeds the adjusted basis of such
			 interest in the hands of the distributee partner (determined immediately
			 after such distribution), then such lower-tier partnership shall decrease
			 the adjusted basis of its partnership property by the amount of such
			 excess, or
										(2)if the adjusted basis of such interest in the hands of the distributee partner (determined
			 immediately after such distribution) exceeds the adjusted basis of such
			 interest in the hands of the upper-tier partnership (determined
			 immediately before such distribution), then such lower-tier partnership
			 shall increase the adjusted basis of its partnership property by the
			 amount of such excess.
										(c)Dispositions of interests in upper-Tier partnershipIn the case of a disposition of an interest in an upper-tier partnership which holds an interest in
			 a lower-tier partnership, if there is an adjustment to the adjusted basis
			 of the lower-tier partnership under section 743, then such lower-tier
			 partnership shall make a corresponding adjustment to the adjusted basis of
			 its partnership property.
									(d)Multi-Tiered partnershipsIn the case of any adjustment under subsection (a), (b), or (c) in the adjusted basis of an
			 interest in another partnership, such other partnership shall make a
			 corresponding adjustment in the adjusted basis of its partnership
			 property.
									(e)Allocation of basis; recognition of gainIn the case of any adjustment in the adjusted basis of partnership property—
										(1)under subsection (a), (b), (c), or (d), such adjustment shall be made only with respect to the
			 upper-tier partnership’s proportionate share (as determined under section
			 743(a)) of the adjusted basis of the lower-tier partnership’s property,
										(2)under subsection (a) or (b) (or so much of subsection (d) as relates to either such subsection),
			 rules similar to the rules of section 734(d) shall apply, and
										(3)under subsection (c) (or so much of subsection (d) as relates to such subsection), rules similar to
			 the rules of section 743(b) shall apply.
										(f)ReportingIn the case of any adjustment in the adjusted basis of partnership property by a lower-tier
			 partnership under this section by reason of a distribution by, or a
			 disposition of an interest in, an upper-tier partnership, such upper-tier
			 partnership shall furnish (in such manner as the Secretary shall
			 prescribe) to such lower-tier partnership such information as is necessary
			 to enable such lower-tier partnership to make such adjustment.
									(g)Upper- and lower-Tier partnershipsFor purposes of this section—
										(1)Upper-tier partnershipThe term upper-tier partnership means a partnership owning an interest in another partnership.
										(2)Lower-tier partnershipThe term lower-tier partnership means the partnership referred to in paragraph (1) an interest in which is owned by the upper-tier
			 partnership..
						(b)Effective datesThe amendments made by this section shall apply to distributions and transfers after December 31,
			 2014.
						3615.Charitable contributions and foreign taxes taken into account in determining limitation on
			 allowance of partner’s share of loss
						(a)In generalSubsection (d) of section 704 is amended—
							(1)by striking A partner’s distributive share and inserting the following:
								
									(1)In generalA partner’s distributive share,
							(2)by striking Any excess of such loss and inserting the following:
								
									(2)CarryoverAny excess of such loss, and
							(3)by adding at the end the following new paragraph:
								
									(3)Special rulesIn determining the amount of any loss under paragraph (1), there shall be taken into account as a
			 deduction the partner’s distributive share of—
										(A)the adjusted basis of charitable contributions described in paragraph (4) of section 702(a), and
										(B)the amount of taxes described in paragraph (6) of such section..
							(b)Effective dateThe amendments made by this section shall apply to partnership taxable years beginning after
			 December 31, 2014.
						3616.Revisions related to unrealized receivables and inventory items
						(a)Repeal of requirement that inventory be substantially appreciated in certain partnership
			 distributions treated as sale or exchange
							(1)In generalClause (ii) of section 751(b)(1)(A) is amended by striking which have appreciated substantially in value.
							(2)Conforming amendmentSection 751(b) is amended by striking paragraph (3).
							(3)Effective dateThe amendments made by this subsection shall apply to distributions after December 31, 2014.
							(b)Revision of regulations relating to treatment of unrealized receivables and inventory itemsThe Secretary of the Treasury shall revise regulations issued under section 751(b) of the Internal
			 Revenue Code of 1986 to take into account the partner’s share of income
			 and gain rather than the partner’s share of partnership assets.
						(c)Simplification of definition of unrealized receivables
							(1)In generalSection 751(c) is amended by striking all that follows paragraph (2) and inserting the following:
								
									For purposes of this section and sections 731, 732, 734, and 741, such term also includes any
			 property other than inventory items, but only to the extent of the amount
			 which would be treated as ordinary income if (at the time of the
			 transaction described in the applicable section) such property had been
			 sold by the partnership for its fair market value..
							(2)Effective dateThe amendment made by this subsection shall apply to partnership taxable years beginning after
			 December 31, 2014.
							3617.Repeal of time limitation on taxing precontribution gain
						(a)In generalSubparagraph (B) of section 704(c)(1) is amended by striking within 7 years of being contributed.
						(b)Conforming amendmentParagraph (1) of section 737(b) is amended by striking within 7 years of the distribution.
						(c)Effective dateThe amendments made by this section shall apply to property contributed to a partnership after
			 December 31, 2014.
						3618.Partnership interests created by gift
						(a)In generalSection 761(b) is amended by adding at the end the following: In the case of a capital interest in a partnership in which capital is a material income-producing
			 factor, whether a person is a partner with respect to such interest shall
			 be determined without regard to whether such interest was derived by gift
			 from any other person..
						(b)Conforming amendmentsSection 704(e) is amended—
							(1)by striking paragraph (1) and by redesignating paragraphs (2) and (3) as paragraphs (1) and (2),
			 respectively,
							(2)by striking this section in paragraph (2) (as so redesignated) and inserting this subsection, and
							(3)by striking Family partnerships in the heading and inserting Partnership interests created by gift.
							(c)Effective dateThe amendments made by this section shall apply to partnership taxable years beginning after
			 December 31, 2014.
						3619.Repeal of technical termination
						(a)In generalParagraph (1) of section 708(b) is amended—
							(1)by striking , or and all that follows and inserting a period, and
							(2)by striking only if— and all that follows through no part of any business and inserting the following: only if no part of any business.
							(b)Effective dateThe amendments made by this section shall apply to partnership taxable years beginning after
			 December 31, 2014.
						3620.Publicly traded partnership exception restricted to mining and natural resources partnerships
						(a)In generalSubsection (d) of section 7704 is amended to read as follows:
							
								(d)Qualifying incomeFor purposes of this section, the term qualifying income means—
									(1)income and gains derived from the exploration, development, mining or production, processing,
			 refining, transportation (including pipelines transporting gas, oil, or
			 products thereof), or the marketing of any mineral or natural resource
			 (including geothermal energy and excluding fertilizer and timber) or
			 industrial source carbon dioxide, and
									(2)any gain from the sale or disposition of a capital asset (or property described in section 1231(b))
			 held for the production of income described in paragraph (1).For purposes of this subsection, the term mineral or natural resource means any product of a character with respect to which a deduction for depletion is allowable
			 under section 611 (other than minerals from sea water or the air (or
			 similar inexhaustible sources), soil, sod, dirt, turf, water, or mosses)..
						(b)Conforming amendmentsSection 988(c)(1)(E) is amended—
							(1)by striking income or gains described in subparagraph (A), (B), or (G) of section 7704(d)(1) in clause (iii)(III) and inserting qualifying income or gains,
							(2)by striking subclause (III) of clause (vi) and by redesignating subclause (IV) as subclause (III),
							(3)by redesignating clause (vi) (as amended by this subparagraph) as clause (viii), and
							(4)by inserting after clause (v) the following new clauses:
								
									(vi)Qualifying income or gainsThe term qualifying income or gains means—
										(I)interest,
										(II)dividends, and
										(III)in the case of a partnership described in the second sentence of section 7704(c)(3), income and
			 gains from commodities (not described in section 1221(a)(1)) or futures,
			 forwards, and options with respect to commodities.
										(vii)Inadvertent terminationsIf—
										(I)A partnership fails to meet the gross income requirements of this subparagraph,
										(II)the Secretary determines that such failure was inadvertent,
										(III)no later than a reasonable time after the discovery of such failure, steps are taken so that such
			 partnership once more meets such gross income requirements, and
										(IV)such partnership agrees to make such adjustments (including adjustments with respect to the
			 partners) or to pay such amounts as may be required by the Secretary with
			 respect to such period,then, notwithstanding such failure, such entity shall be treated as continuing to meet such gross
			 income requirements for such period..
							(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2016.
						3621.Ordinary income treatment in the case of partnership interests held in connection with performance
			 of services
						(a)In generalPart IV of subchapter O of chapter 1 is amended—
							(1)by redesignating section 1061 as section 1062, and
							(2)by inserting after section 1060 the following new section:
								
									1061.Partnership interests held in connection with performance of services
										(a)In generalIf one or more applicable partnership interests are held by a taxpayer at any time during the
			 taxable year, so much of—
											(1)the taxpayer’s net capital gain with respect to such interests for such taxable year, as does not
			 exceed
											(2)the taxpayer’s recharacterization account balance for such taxable year,shall be treated as ordinary income.(b)Net capital gain
											(1)In generalFor purposes of subsection (a)(1), net capital gain shall be determined under section 1222, except
			 that such section shall be applied—
												(A)without regard to the recharacterization of any item as ordinary income under this section,
												(B)by only taking into account items of gain and loss—
													(i)taken into account by the taxpayer under section 702 with respect to any applicable partnership
			 interest,
													(ii)recognized by the taxpayer on the disposition of any such interest, or
													(iii)recognized by the taxpayer under paragraph (4) on a distribution of property with respect to such
			 interest, and
													(C)in the case of a taxable year for which section 1231 gains (as defined in section 1231(a)(3)(A))
			 exceed section 1231 losses (as defined in section 1231(a)(3)(B)), by
			 treating property which is taken into account in determining such gains
			 and losses as capital assets held for more than 1 year.
												(2)Allocation to items of gainThe amount treated as ordinary income under subsection (a) shall be allocated ratably among the
			 items of long-term capital gain taken into account in determining net
			 capital gain under paragraph (1).
											(3)Recognition of gain on disposition of applicable partnership interestsAny gain on the disposition of any applicable partnership interest shall be recognized
			 notwithstanding any other provision of this title.
											(4)Recognition of gain on distributions of partnership property
												(A)In generalIn the case of any distribution of property by a partnership with respect to any applicable
			 partnership interest, the partner receiving such property shall recognize
			 gain equal to the excess (if any) of—
													(i)the fair market value of such property at the time of such distribution, over
													(ii)the adjusted basis of such property in the hands of such partner (determined without regard to
			 subparagraph (B)).
													(B)Adjustment of basisIn the case of a distribution to which subparagraph (A) applies, the basis of the distributed
			 property in the hands of the distributee partner shall be the amount
			 determined under subparagraph (A)(i).
												(c)Recharacterization account balance
											(1)In generalFor purposes of this section, the term recharacterization account balance means, with respect to any taxpayer for any taxable year, the excess (if any) of—
												(A)the sum of—
													(i)the taxpayer’s aggregate annual recharacterization amounts with respect to applicable partnership
			 interests for such taxable year, plus
													(ii)the taxpayer’s recharacterization account balance for the taxable year preceding such taxable year,
			 over
													(B)the sum of—
													(i)the taxpayer’s net ordinary income with respect to applicable partnership interests for such
			 taxable year (determined without regard to this section), plus
													(ii)the amount treated as ordinary income of the taxpayer under this section for the taxable year
			 preceding such taxable year.
													(2)Annual recharacterization amountFor purposes of this subsection—
												(A)In generalThe term annual recharacterization amount means, with respect to any applicable partnership interest for any partnership taxable year, an
			 amount equal to the product of—
													(i)the specified rate determined under subparagraph (B) for the calendar year in which such taxable
			 year begins, multiplied by
													(ii)the excess (if any) of—
														(I)an amount equal to the applicable percentage of the partnership’s aggregate invested capital for
			 such taxable year, over
														(II)the specified capital contribution of the partner with respect to the applicable partnership
			 interest for such taxable year.If a taxpayer holds an applicable partnership interest for less than the entire taxable year, the
			 amount determined under the preceding sentence shall be ratably reduced.(B)Specified rateFor purposes of subparagraph (A), the term specified rate means, with respect to any calendar year, a percentage equal to—
													(i)the Federal long-term rate determined under section 1274(d)(1) for the last month of the calendar
			 year, plus
													(ii)10 percentage points.
													(C)Applicable percentage
													(i)In generalThe term applicable percentage means, with respect to any applicable partnership interest, the highest percentage of profits of
			 the partnership that could be allocated with respect to such interest for
			 the taxable year (consistent with the partnership agreement and assuming
			 such facts and circumstances with respect to such taxable year as would
			 result in such highest percentage).
													(ii)Secretarial authorityThe Secretary shall prescribe rules for the determination of the applicable percentage in cases in
			 which the percentage of profits of a partnership that are to be allocated
			 with respect to an applicable partnership interest varies on the basis of
			 the aggregate amount of such profits. Such rules may provide a percentage
			 which may be used in lieu of the highest percentage determined under
			 clause (i) in cases where such other percentage is consistent with the
			 purposes of this section.
													(D)Aggregate invested capital
													(i)In generalThe term aggregate invested capital means, with respect to any taxable year, the average daily amount of invested capital of the
			 partnership for such taxable year.
													(ii)Invested capitalThe term invested capital means, with respect to any partnership as of any day, the total cumulative value, determined at
			 the time of contribution, of all money or other property contributed to
			 the partnership on or before such day.
													(iii)Reduction for liquidation of partnership interestsThe invested capital of a partnership shall be reduced by the aggregate amount distributed in
			 liquidation of interests in the partnership.
													(iv)Treatment of certain indebtedness as invested capitalThe following amounts shall be treated as invested capital:
														(I)Partner loansThe aggregate value (determined as of the time of the loan) of money or other property which a
			 partner loans to the partnership.
														(II)Indebtedness eligible to share in equity of the partnershipThe face amount of any convertible debt of the partnership or any debt obligation providing equity
			 participation in the partnership.
														(E)Specified capital contribution
													(i)In generalThe term specified capital contribution means, with respect to any applicable partnership interest for any taxable year, the average daily
			 amount of contributed capital with respect to such interest for such year.
													(ii)Contributed capitalThe term contributed capital means, with respect to applicable partnership interest as of any day, the excess (if any) of—
														(I)the total cumulative value, determined at the time of contribution, of all money or other property
			 contributed by the partner to the partnership with respect to such
			 interest as of such day, over
														(II)the total cumulative value, determined at the time of distribution, of all money or other property
			 distributed by the partnership to the partner with respect to such
			 interest as of such day.
														(iii)Treatment of related party borrowingsAny amount borrowed directly or indirectly from the partnership or any other partner of the
			 partnership or any person related to such other partner or such
			 partnership shall not be taken into account under this subparagraph. For
			 purposes of the preceding sentence, a person shall be treated as related
			 to another person if the relationship between such persons would be
			 described in section 267(b) or 707(b) if such sections and section 267(f)
			 were applied by substituting 10 percent for 50 percent each place it appears.
													(F)Multiple interestsIf at any time during a taxable year a taxpayer holds directly or indirectly more than 1 applicable
			 partnership interest in a single partnership, such interests shall be
			 treated as 1 applicable partnership interest for purposes of applying this
			 paragraph.
												(3)Net ordinary incomeFor purposes of this subsection, the net ordinary income with respect to applicable partnership
			 interests for any taxable year is the excess (if any) of—
												(A)the taxpayer’s distributive share of items of income and gain under section 702 with respect to
			 applicable partnership interests for such taxable year (determined without
			 regard to any items of gain taken into account in determining net capital
			 gain under subsection (b)(1)), over
												(B)the taxpayer’s distributive share of items of deduction and loss under section 702 with respect to
			 such interests for such taxable year (determined without regard to any
			 items of loss taken into account in determining net capital gain under
			 subsection (b)(1)).
												(d)Applicable partnership interestFor purposes of this section—
											(1)In generalThe term applicable partnership interest means any interest in a partnership which, directly or indirectly, is transferred to (or is held
			 by) the taxpayer in connection with the performance of services by the
			 taxpayer, or any other person, in any applicable trade or business.
											(2)Applicable trade or business
												(A)In generalThe term applicable trade or business means any trade or business conducted on a regular, continuous, and substantial basis which,
			 regardless of whether the activities are conducted in one or more
			 entities, consists, in whole or in part, of—
													(i)raising or returning capital,
													(ii)investing in (or disposing of) trades or businesses (or identifying trades or businesses for such
			 investing or disposition), and
													(iii)developing such trades or businesses.
													(B)Treatment of research and experimentation activitiesAny activity involving research or experimentation (within the meaning of section 469(c)(4)) shall
			 be treated as a trade or business for purposes of clauses (ii) and (iii)
			 of subparagraph (A).
												(e)Transfer of applicable partnership interest to related person
											(1)In generalIf a taxpayer transfers any applicable partnership interest, directly or indirectly, to a person
			 related to the taxpayer, the taxpayer shall include in gross income (as
			 ordinary income) so much of the taxpayer’s recharacterization account
			 balance for such taxable year as is allocable to such interest (determined
			 in such manner as the Secretary may provide and reduced by any amount
			 treated as ordinary income under subsection (a) with respect to the
			 transfer of such interest).
											(2)Related personFor purposes of this paragraph, a person is related to the taxpayer if—
												(A)the person is a member of the taxpayer’s family within the meaning of section 318(a)(1), or
												(B)the person performed a service within the current calendar year or the preceding three calendar
			 years in any applicable trade or business in which or for which the
			 taxpayer performed a service.
												(f)Reporting by entity of taxpayer’s annual recharacterization amountA partnership shall report to the Secretary, and include with the information required to be
			 furnished under section 6031(b) to each partner, the amount of the
			 partner’s annual recharacterization amount for the taxable year, if any. A
			 similar rule applies to any entity that receives a report of an annual
			 recharacterization amount for the taxable year.
										(g)RegulationsThe Secretary shall issue such regulations or other guidance as necessary to carry out this
			 section, including regulations—
											(1)to prevent the abuse of the purposes of this section, including through—
												(A)the allocation of income to tax indifferent parties, or
												(B)a reduction in the invested capital of the partnership (including attempts to undervalue
			 contributed or loaned property),
												(2)which provide that partnership interests shall not fail to be treated as transferred or held in
			 connection with the performance of services merely because the taxpayer
			 also made contributions to the partnership,
											(3)which provide for the application of this section in cases where the taxpayer has more than 1
			 applicable interest in a partnership, and
											(4)which provide for the application of this section in cases of tiered structures of entities..
							(b)Coordination with section 83Subsection (e) of section 83 is amended by striking or at the end of paragraph (4), by striking the period at the end of paragraph (5) and inserting , or, and by adding at the end the following new paragraph:
							
								(6)a transfer of a partnership interest to which section 1061 applies..
						(c)Clerical amendmentThe table of sections for part IV of subchapter O of chapter 1 is amended by striking the item
			 relating to 1061 and inserting the following new items:
							
								
									Sec. 1061. Partnership interests held in connection with performance of services.
									Sec. 1062. Cross references..
						(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
						3622.Partnership audits and adjustments
						(a)Repeal of TEFRA partnership audit rulesChapter 63 is amended by striking subchapter C (and by striking the item relating to such
			 subchapter in the table of subchapters for such chapter).
						(b)Repeal of electing large partnership rules
							(1)In generalSubchapter K of chapter 1 is amended by striking part IV (and by striking the item relating to such
			 part in the table of parts for such subchapter).
							(2)Assessment rules relating to electing large partnershipsChapter 63 is amended by striking subchapter D (and by striking the item relating to such
			 subchapter in the table of subchapters for such chapter).
							(3)Effective dateThe amendments made by this section shall apply to returns filed after December 31, 2014.
							(c)Partnership audit reform
							(1)In generalChapter 63, as amended by the preceding provisions of this Act, is amended by inserting after
			 subchapter B the following new subchapter:
								
									CTreatment of partnerships
										
											Part I—In general
											Part II—Partnership adjustments
											Part III—Procedure
											Part IV—Definitions and special rules
										IIn general
											
												Sec. 6221. Determination at partnership level.
												Sec. 6222. Partner’s return must be consistent with partnership return.
												Sec. 6223. Designation of partnership representative.
											6221.Determination at partnership level
												(a)In generalItems of income, gain, loss, deduction, or credit of a partnership for a partnership taxable year
			 (and any partner’s distributive share thereof) shall be audited, any tax
			 attributable thereto shall be assessed and collected, and the
			 applicability of any penalty, addition to tax, or additional amount which
			 relates to an adjustment to any such item or share shall be determined, at
			 the partnership level pursuant to this subchapter.
												(b)Election out for certain partnerships with 100 or fewer partnersThis subchapter shall not apply with respect to any partnership for any taxable year if—
													(1)the partnership elects the application of this subsection for such taxable year,
													(2)the partnership has 100 or fewer partners on the last day of such taxable year,
													(3)each of the partners of such partnership is an individual, a C corporation (other than a real
			 estate investment trust or a regulated investment company), any foreign
			 entity that would be treated as a C corporation were it domestic, or an
			 estate of a deceased partner,
													(4)the election—
														(A)is made with a timely filed return for such taxable year, and
														(B)includes (in the manner prescribed by the Secretary) a disclosure of the name and taxpayer
			 identification number of each partner of such partnership, and
														(5)the partnership notifies each such partner of such election in the manner prescribed by the
			 Secretary.For purposes of paragraph (4)(B), the Secretary may provide for alternative identification of any
			 foreign partners.6222.Partner’s return must be consistent with partnership return
												(a)In generalA partner of any partnership shall, on the partner’s return, treat each item of income, gain, loss,
			 deduction, or credit attributable to such partnership in a manner which is
			 consistent with the treatment of such income, gain, loss, deduction, or
			 credit on the partnership return.
												(b)Underpayment due to inconsistent treatment assessed as math errorAny underpayment of tax by a partner by reason of failing to comply with the requirements of
			 subsection (a) shall be assessed and collected in the same manner as if
			 such underpayment were on account of a mathematical or clerical error
			 appearing on the partner’s return. Paragraph (2) of section 6213(b) shall
			 not apply to any assessment of an underpayment referred to in the
			 preceding sentence.
												(c)Addition to tax for failure To comply with sectionFor addition to tax in the case of partner’s disregard of the requirements of this section, see
			 part II of subchapter A of chapter 68.
												6223.Partners bound by actions of partnership
												(a)Designation of partnerEach partnership shall designate (in the manner prescribed by the Secretary) a partner (or other
			 person) as the partnership representative who shall have the sole
			 authority to act on behalf of the partnership under this subchapter. In
			 any case in which such a designation is not in effect, the Secretary may
			 select any partner as the partnership representative.
												(b)Binding effectA partnership and all partners of such partnership shall be bound—
													(1)by actions taken under this subchapter by the partnership, and
													(2)by any decision in a proceeding brought under this subchapter.
													IIPartnership adjustments
											
												Sec. 6225. Partnership adjustment by Secretary.
												Sec. 6226. Administrative adjustment request by partnership.
											6225.Partnership adjustment by Secretary
												(a)In generalIn the case of any adjustment by the Secretary in the amount of any item of income, gain, loss,
			 deduction, or credit of a partnership, or any partner’s distributive share
			 thereof—
													(1)the partnership shall pay any imputed underpayment with respect to such adjustment in the
			 adjustment year as provided in section 6232, and
													(2)any imputed overpayment shall be taken into account by the partnership in the adjustment year as a
			 reduction in non-separately stated income or an increase in non-separately
			 stated loss (whichever is appropriate) under section 702(a)(8).
													(b)Determination of imputed underpayments and overpaymentsFor purposes of this subchapter—
													(1)In generalExcept as provided in subsection (c), any imputed underpayment or imputed overpayment with respect
			 to any partnership adjustment for any reviewed year shall be determined—
														(A)by netting all adjustments of items of income, gain, loss, or deduction and multiplying such net
			 amount by the highest rate of tax in effect for the reviewed year under
			 section 1 or 11,
														(B)by treating any net increase or decrease in loss under subparagraph (A) as a decrease or increase,
			 respectively, in income, and
														(C)by taking into account any adjustments to items of credit as an increase or decrease, as the case
			 may be, in the amount determined under subparagraph (A).
														(2)Adjustments to distributive shares of partners not nettedIn the case of any adjustment which reallocates the distributive share of any item from one partner
			 to another, such adjustment shall be taken into account under paragraph
			 (1) by disregarding—
														(A)any decrease in any item of income or gain, and
														(B)any increase in any item of deduction, loss, or credit.
														(c)Modification of imputed underpayments
													(1)Method in generalThe Secretary shall establish procedures under which the imputed underpayment amount may be
			 modified consistent with the requirements of this subsection.
													(2)Amended returns of partnersSuch procedures shall provide that if—
														(A)one or more partners file returns for the taxable year of the partners which includes the end of
			 the reviewed year of the partnership,
														(B)such returns take into account all adjustments under subsection (a) properly allocable to such
			 partners (and for any other taxable year with respect to which any tax
			 attribute is affected by reason of such adjustments), and
														(C)payment of any tax due is included with such return,then the imputed underpayment amount shall be determined without regard to the portion of the
			 adjustments so taken into account.(3)Reallocation of distributive shareIn the case of any adjustment which reallocates the distributive share of any item from one partner
			 to another, paragraph (2) shall apply only if returns are filed by all
			 partners affected by such adjustment.
													(4)Year and day for submission to SecretaryAnything required to be submitted pursuant to paragraph (1) shall be submitted to the Secretary not
			 later than the close the 180-day period beginning on the date on which the
			 notice of a proposed partnership adjustment is mailed under section 6231
			 unless such period is extended with the consent of the Secretary.
													(5)Decision of SecretaryAny modification of the imputed underpayment amount under this subsection shall be made only upon
			 approval of such modification by the Secretary.
													(d)Definitions and special ruleFor purposes of this subchapter—
													(1)Reviewed yearThe term reviewed year means the partnership taxable year to which the item being adjusted relates.
													(2)Adjustment yearThe term adjustment year means the partnership taxable year in which—
														(A)in the case of an adjustment pursuant to the decision of a court in a proceeding brought under
			 section 6234, such decision becomes final,
														(B)in the case of an administrative adjustment request under section 6226, such administrative
			 adjustment request is made, or
														(C)in any other case, notice of the final partnership adjustment is mailed under section 6231.
														6226.Administrative adjustment request by partnership
												(a)In generalA partnership may file a request for an administrative adjustment in the amount of any item of
			 income, gain, loss, deduction, or credit of the partnership for any
			 partnership taxable year, but only to the extent such adjustment results
			 in an imputed underpayment.
												(b)AdjustmentAny adjustment under subsection (a) shall be determined and taken into account by the partnership
			 under rules similar to the rules of section 6225 (other than subsection
			 (c) thereof) for the partnership taxable year in which the administrative
			 adjustment request is made.
												(c)Period of limitationsA partnership may not file such a request—
													(1)more than 3 years after the later of—
														(A)the date on which the partnership return for such year is filed, or
														(B)the last day for filing the partnership return for such year (determined without regard to
			 extensions), and
														(2)after any notice of an administrative proceeding with respect to the taxable year is mailed under
			 section 6231.
													IIIProcedure
											
												Sec. 6231. Notice of proceedings and adjustment.
												Sec. 6232. Assessment, collection, and payment.
												Sec. 6233. Penalties and interest.
												Sec. 6234. Judicial review of partnership adjustment.
												Sec. 6235. Period of limitations on making adjustments.
											6231.Notice of proceedings and adjustment
												(a)In generalThe Secretary shall mail to the partnership and the partnership representative—
													(1)notice of any administrative proceeding initiated at the partnership level with respect to an
			 adjustment of any item of income, gain, loss, deduction, or credit of a
			 partnership for a partnership taxable year, or any partner’s distributive
			 share thereof,
													(2)notice of any proposed partnership adjustment resulting from such proceeding, and
													(3)notice of any final partnership adjustment resulting from such proceeding.Any notice of a final partnership adjustment shall not be mailed earlier than 180 days after the
			 date on which the notice of the proposed partnership adjustment is mailed.
			 Such notices shall be sufficient if mailed to the last known address of
			 the partnership representative or the partnership (even if the partnership
			 has terminated its existence). The first sentence shall apply to any
			 proceeding with respect to an administrative adjustment request filed by a
			 partnership under section 6226.(b)Further notices restrictedIf the Secretary mails a notice of a final partnership adjustment to any partnership for any
			 partnership taxable year and the partnership files a petition under
			 section 6234 with respect to such notice, in the absence of a showing of
			 fraud, malfeasance, or misrepresentation of a material fact, the Secretary
			 shall not mail another such notice to such partnership with respect to
			 such taxable year.
												(c)Authority To rescind notice with partnership consentThe Secretary may, with the consent of the partnership, rescind any notice of a partnership
			 adjustment mailed to such partnership. Any notice so rescinded shall not
			 be treated as a notice of a partnership adjustment for purposes of this
			 subchapter, and the taxpayer shall have no right to bring a proceeding
			 under section 6234 with respect to such notice.
												6232.Assessment, collection, and payment
												(a)In generalAny imputed underpayment—
													(1)shall be assessed and collected in the same manner as if it were a tax imposed for the adjustment
			 year by subtitle A, and
													(2)shall be paid on or before the return due date for the adjustment year.
													(b)Limitation on assessmentExcept as otherwise provided in this chapter, no assessment of a deficiency may be made (and no
			 levy or proceeding in any court for the collection of any amount resulting
			 from such adjustment may be made, begun or prosecuted) before—
													(1)the close of the 90th day after the day on which a notice of a final partnership adjustment was
			 mailed, and
													(2)if a petition is filed under section 6234 with respect to such notice, the decision of the court
			 has become final.
													(c)Premature action may be enjoinedNotwithstanding section 7421(a), any action which violates subsection (b) may be enjoined in the
			 proper court, including the Tax Court. The Tax Court shall have no
			 jurisdiction to enjoin any action under this subsection unless a timely
			 petition has been filed under section 6234 and then only in respect of the
			 adjustments that are the subject of such petition.
												(d)Exceptions to restrictions on adjustments
													(1)Adjustments arising out of math or clerical errors
														(A)In generalIf the partnership is notified that, on account of a mathematical or clerical error appearing on
			 the partnership return, an adjustment to a partnership item is required,
			 rules similar to the rules of paragraphs (1) and (2) of section 6213(b)
			 shall apply to such adjustment.
														(B)Special ruleIf a partnership is a partner in another partnership, any adjustment on account of such
			 partnership’s failure to comply with the requirements of section 6222(a)
			 with respect to its interest in such other partnership shall be treated as
			 an adjustment referred to in subparagraph (A), except that paragraph (2)
			 of section 6213(b) shall not apply to such adjustment.
														(2)Partnership may waive restrictionsThe partnership may at any time (whether or not any notice of partnership adjustment has been
			 issued), by a signed notice in writing filed with the Secretary, waive the
			 restrictions provided in subsection (b) on the making of any partnership
			 adjustment.
													(e)Limit where no proceeding begunIf no proceeding under section 6234 is begun with respect to any notice of a final partnership
			 adjustment during the 90-day period described in subsection (b) thereof,
			 the amount for which the partnership is liable under section 6225 shall
			 not exceed the amount determined in accordance with such notice.
												6233.Penalties and interest
												(a)Penalties and interest determined from reviewed year
													(1)In generalIn the case of an imputed underpayment with respect to a partnership adjustment for a reviewed
			 year, the partnership—
														(A)shall pay to the Secretary interest computed under paragraph (2), and
														(B)shall be liable for any penalty, addition to tax, or additional amount as provided in paragraph
			 (3).
														(2)Determination of amount of interestThe interest computed under this paragraph with respect to any partnership adjustment is the
			 interest which would be determined under chapter 67—
														(A)on the imputed underpayment determined with respect to such adjustment,
														(B)for the period beginning on the day after the return due date for the reviewed year and ending on
			 the return due date for the adjustment year (or, if earlier, the date
			 payment of the imputed underpayment is made).Proper adjustments in the amount determined under the preceding sentence shall be made for
			 adjustments required for partnership taxable years after the reviewed year
			 and before the adjustment year by reason of such partnership adjustment.(3)PenaltiesA partnership shall be liable for any penalty, addition to tax, or additional amount for which it
			 would have been liable if such partnership had been an individual subject
			 to tax under chapter 1 for the reviewed year and the imputed underpayment
			 were an actual underpayment (or understatement) for such year.
													(b)Interest and penalties with respect to adjustment year return
													(1)In generalIn the case of any failure to pay an imputed underpayment on the date prescribed therefor, the
			 partnership shall be liable—
														(A)for interest as determined under paragraph (2), and
														(B)for any penalty, addition to tax, or additional amount as determined under paragraph (3).
														(2)InterestInterest determined under this paragraph is the interest that would be determined by treating the
			 imputed underpayment as an underpayment of tax imposed in the adjustment
			 year.
													(3)PenaltiesPenalties, additions to tax, or additional amounts determined under this paragraph are the
			 penalties, additions to tax, or additional amounts that would be
			 determined—
														(A)by applying section 6651(a)(2) to such failure to pay.
														(B)by treating the imputed underpayment as an underpayment of tax for purposes of part II of
			 subchapter A of chapter 68.
														6234.Judicial review of partnership adjustment
												(a)In generalWithin 90 days after the date on which a notice of a final partnership adjustment is mailed under
			 section 6231 with respect to any partnership taxable year, the partnership
			 may file a petition for a readjustment for such taxable year with—
													(1)the Tax Court,
													(2)the district court of the United States for the district in which the partnership’s principal place
			 of business is located, or
													(3)the Claims Court.
													(b)Jurisdictional requirement for bringing action in district court or Claims Court
													(1)In generalA readjustment petition under this section may be filed in a district court of the United States or
			 the Claims Court only if the partnership filing the petition deposits with
			 the Secretary, on or before the date the petition is filed, the amount of
			 the imputed underpayment (as of the date of the filing of the petition) if
			 the partnership adjustment was made as provided by the notice of final
			 partnership adjustment. The court may by order provide that the
			 jurisdictional requirements of this paragraph are satisfied where there
			 has been a good faith attempt to satisfy such requirement and any
			 shortfall of the amount required to be deposited is timely corrected.
													(2)Interest payableAny amount deposited under paragraph (1), while deposited, shall not be treated as a payment of tax
			 for purposes of this title (other than chapter 67).
													(c)Scope of judicial reviewA court with which a petition is filed in accordance with this section shall have jurisdiction to
			 determine all items of income, gain, loss, deduction, or credit of the
			 partnership for the partnership taxable year to which the notice of final
			 partnership adjustment relates, the proper allocation of such items among
			 the partners, and the applicability of any penalty, addition to tax, or
			 additional amount for which the partnership may be liable under this
			 subchapter.
												(d)Determination of court reviewableAny determination by a court under this section shall have the force and effect of a decision of
			 the Tax Court or a final judgment or decree of the district court or the
			 Claims Court, as the case may be, and shall be reviewable as such. The
			 date of any such determination shall be treated as being the date of the
			 court’s order entering the decision.
												(e)Effect of decision dismissing actionIf an action brought under this section is dismissed other than by reason of a rescission under
			 section 6231(c), the decision of the court dismissing the action shall be
			 considered as its decision that the notice of final partnership adjustment
			 is correct, and an appropriate order shall be entered in the records of
			 the court.
												6235.Period of limitations on making adjustments
												(a)In generalExcept as otherwise provided in this section, no adjustment under this subpart for any partnership
			 taxable year may be made after the date which is 3 years after the latest
			 of—
													(1)the date on which the partnership return for such taxable year was filed,
													(2)the return due date for the taxable year, or
													(3)the date on which the partnership filed an administrative adjustment request with respect to such
			 year under section 6226.
													(b)Extension by agreementThe period described in subsection (a) (including an extension period under this subsection) may
			 be extended by an agreement entered into by the Secretary and the
			 partnership before the expiration of such period.
												(c)Special rule in case of fraud, etc
													(1)False returnIn the case of a false or fraudulent partnership return with intent to evade tax, the adjustment
			 may be made at any time.
													(2)Substantial omission of incomeIf any partnership omits from gross income an amount properly includible therein and such amount is
			 described in section 6501(e)(1)(A), subsection (a) shall be applied by
			 substituting 6 years for 3 years.
													(3)No returnIn the case of a failure by a partnership to file a return for any taxable year, the adjustment may
			 be made at any time.
													(4)Return filed by SecretaryFor purposes of this section, a return executed by the Secretary under subsection (b) of section
			 6020 on behalf of the partnership shall not be treated as a return of the
			 partnership.
													(d)Suspension when Secretary mails notice of adjustmentIf notice of a final partnership adjustment with respect to any taxable year is mailed under
			 section 6231, the running of the period specified in subsection (a) (as
			 modified by the other provisions of this section) shall be suspended—
													(1)for the period during which an action may be brought under section 6234 (and, if a petition is
			 filed under such section with respect to such notice, until the decision
			 of the court becomes final), and
													(2)for 1 year thereafter.
													IVDefinitions and special rules
											
												Sec. 6241. Definitions and special rules.
											6241.Definitions and special rules
												(a)Definitions and special rulesFor purposes of this subchapter—
													(1)PartnershipThe term partnership means any partnership required to file a return under section 6031(a).
													(2)PartnerThe term partner means—
														(A)a partner in the partnership, and
														(B)any other person whose income tax liability under subtitle A is determined in whole or in part by
			 taking into account directly or indirectly income, gain, deduction, or
			 loss of the partnership.
														(b)Partnership adjustmentThe term partnership adjustment means any adjustment in the amount of any item of income, gain, loss, deduction, or credit of a
			 partnership, or any partner’s distributive share thereof.
												(c)Return due dateThe term return due date means, with respect to the taxable year, the date prescribed for filing the partnership return for
			 such taxable year (determined without regard to extensions).
												(d)Joint and several liability
													(1)In generalThe partnership and any partner of the partnership shall be jointly and severally liable for any
			 imputed underpayment and any penalty, addition to tax, or additional
			 amount attributable thereto.
													(2)Period for assessment of partnersThe period for assessment of an imputed underpayment with respect to a partner of a partnership
			 shall not expire earlier than 3 years after the date on which an
			 assessment of such imputed underpayment was made with respect to the
			 partnership.
													(3)Determining partnersA person shall be treated as partner of the partnership if such person is a partner of such
			 partnership at any time during the reviewed or adjustment year.
													(e)Payments nondeductibleNo deduction shall be allowed under subtitle A for any payment required to be made by a partnership
			 under this subchapter.
												(f)Special rule for deductions, losses, and credits of foreign partnershipsExcept to the extent otherwise provided in regulations, in the case of any partnership the
			 partnership representative of which resides outside the United States or
			 the books of which are maintained outside the United States, no deduction,
			 loss, or credit shall be allowable to any partner unless section 6031 is
			 complied with for the partnership’s taxable year in which such deduction,
			 loss, or credit arose at such time as the Secretary prescribes by
			 regulations.
												(g)Partnerships having principal place of business outside United StatesFor purposes of sections 6234, a principal place of business located outside the United States
			 shall be treated as located in the District of Columbia.
												(h)Partnerships in cases under title 11 of United States Code
													(1)Suspension of period of limitations on making adjustment, assessment, or collectionThe running of any period of limitations provided in this subchapter on making a partnership
			 adjustment (or provided by section 6501 or 6502 on the assessment or
			 collection of any imputed underpayment determined under this subchapter)
			 shall, in a case under title 11 of the United States Code, be suspended
			 during the period during which the Secretary is prohibited by reason of
			 such case from making the adjustment (or assessment or collection) and—
														(A)for adjustment or assessment, 60 days thereafter, and
														(B)for collection, 6 months thereafter.A rule similar to the rule of section 6213(f)(2) shall apply for purposes of section 6232(b).(2)Suspension of period of limitation for filing for judicial reviewThe running of the period specified in section 6234 shall, in a case under title 11 of the United
			 States Code, be suspended during the period during which the partnership
			 is prohibited by reason of such case from filing a petition under section
			 6234 and for 60 days thereafter..
							(2)Clerical amendmentThe table of subchapters for chapter 63 is amended by inserting after the item relating to
			 subchapter B the following new items:
								
									
										Subchapter C. Treatment of partnerships..
							(d)Conforming amendments
							(1)Section 6422 is amended by striking paragraph (12).
							(2)Section 6501(n) is amended by striking paragraphs (2) and (3) and by striking Cross references and all that follows through For period of limitations and inserting Cross reference.—For period of limitations.
							(3)Section 6503(a)(1) is amended by striking (or section 6229 and all that follows through of section 6230(a)).
							(4)Section 6504 is amended by striking paragraph (11).
							(5)Section 6511 is amended by striking subsection (g).
							(6)Section 6512(b)(3) is amended by striking the second sentence.
							(7)Section 6515 is amended by striking paragraph (6).
							(8)Section 6601(c) is amended by striking the last sentence.
							(9)Section 7421(a) is amended by striking 6225(b), 6246(b) and inserting 6232(c).
							(10)Section 7422 is amended by striking subsection (h).
							(11)Section 7459(c) is amended by striking section 6226 and all that follows through or 6252 and inserting section 6234.
							(12)Section 7482(b)(1) is amended—
								(A)in subparagraph (E), by striking section 6226, 6228, 6247, or 6252 and inserting section 6234,
								(B)by striking subparagraph (F), by striking or at the end of subparagraph (E) and inserting a period, and by inserting or at the end of subparagraph (D), and
								(C)in the last sentence, by striking section 6226, 6228(a), or 6234(c) and inserting section 6234.
								(13)Section 7485(b) is amended by striking section 6226, 6228(a), 6247, or 6252 and inserting section 6234.
							(e)Effective dateThe amendments made by this section shall apply to returns filed for partnership taxable years
			 ending after December 31, 2014, except that a partnership may elect (at
			 such time and in such form and manner as the Secretary of the Treasury may
			 prescribe) for such amendments to apply to any return of the partnership
			 filed for partnership taxable years ending after the date of the enactment
			 of this Act and before January 1, 2015.
						3REITs and RICs
					3631.Prevention of tax-free spinoffs involving REITs
						(a)In generalSection 355 is amended by adding at the end the following new subsection:
							
								(h)Section not To apply to distributions involving real estate investment trustsThis section (and so much of section 356 as relates to this section) shall not apply to any
			 distribution if either the distributing corporation or controlled
			 corporation is a real estate investment trust..
						(b)Prevention of REIT election following tax-Free spin offSection 856(c) is amended by redesignating paragraph (8) as paragraph (9) and by inserting after
			 paragraph (7) the following new paragraph:
							
								(8)Election after tax-free reorganizationIf a corporation was a distributing corporation or a controlled corporation with respect to any
			 distribution to which section 355 applied, such corporation (and any
			 successor corporation) shall not be eligible to make any election under
			 subsection (c)(1) for any taxable year prior to the 10th taxable year
			 which begins after the taxable year in which such distribution was made..
						(c)Effective date
							(1)In generalExcept as otherwise provided in this subsection, the amendments made by this section shall apply to
			 distributions on or after February 26, 2014.
							(2)Transition ruleThe amendments made by this section shall not apply to any distribution made pursuant to an
			 agreement which was binding on February 26, 2014, and at all times
			 thereafter.
							3632.Extension of period for prevention of REIT election following revocation or termination
						(a)In generalSection 856(g)(3) is amended by striking fifth and inserting 10th.
						(b)Effective dateThe amendments made by this section shall apply to terminations and revocations after December 31,
			 2014.
						3633.Certain short-life property not treated as real property for purposes of REIT provisions
						(a)In generalSection 856(c)(5) is amended by adding at the end the following new subparagraph:
							
								(L)Real propertyThe term real property shall not include any tangible property with a class life of less than 27.5 years. For purposes of
			 the preceding sentence, class life of tangible property for any taxable
			 year shall be the greater of—
									(i)the class life of such property in the hands of the real estate investment trust, or
									(ii)the class life which would be applicable to such property if such property was placed in service in
			 the taxable year..
						(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2016.
						3634.Repeal of special rules for timber held by REITs
						(a)In generalSection 856(c)(5)(L), as added by this Act, is amended by inserting timber or after shall not include.
						(b)Conforming amendments
							(1)Section 856(c)(2) is amended by inserting and at the end of subparagraph (G), by striking and at the end of subparagraph (H), and by striking subparagraph (I).
							(2)Section 856(c)(5), as amended by the preceding provisions of this Act, is amended by striking
			 subparagraphs (H) and (I) and by redesignating subparagraphs (J), (K), and
			 (L) as subparagraphs (H), (I) and (J), respectively.
							(3)Section 856(c), as amended by the preceding provisions of this Act, is amended by striking
			 paragraph (9).
							(4)Section 857(b)(6) is amended by striking subparagraphs (D), (G), and (H), and by redesignating
			 subparagraphs (E) and (F) as subparagraphs (D) and (E), respectively.
							(5)Section 857(b)(6)(D), as redesignated by paragraph (4), is amended by striking subparagraphs (C) and (D) and inserting subparagraph (C).
							(6)Section 857(b)(6)(E), as redesignated by paragraph (4), is amended—
								(A)by striking subparagraph (C) or (D) and inserting subparagraph (C), and
								(B)by striking subparagraphs (C), (D), and (E) and inserting subparagraphs (C) and (D).
								(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2016.
						3635.Limitation on fixed percentage rent and interest exceptions for REIT income tests
						(a)In generalSection 856 is amended by adding at the end the following new subsection:
							
								(o)Limitation on fixed percentage rent and interest exceptions
									(1)In generalIf the fixed percentage rent and interest income received or accrued by a real estate investment
			 trust from a single C corporation (other than a taxable REIT subsidiary of
			 such real estate investment trust) for any taxable year exceeds either—
										(A)25 percent of the fixed percentage rent income received or accrued by such real estate investment
			 trust for such taxable year, or
										(B)25 percent of the fixed percentage interest income received or accrued by such real estate
			 investment trust for such taxable year,then, notwithstanding subsection (d)(2), none of the fixed percentage rent income received or
			 accrued from such corporation which is attributable to leases entered into
			 after December 31, 2014, shall be treated as rents from real property and,
			 notwithstanding subsection (f), none of the fixed percentage interest
			 income received or accrued from such corporation which is attributable to
			 debt instruments acquired after December 31, 2014, shall be treated as
			 interest.(2)Fixed percentage rent and interest incomeFor purposes of this subsection—
										(A)Fixed percentage rent and interest incomeThe term fixed percentage rent and interest income means the sum of the fixed percentage rent income plus the fixed percentage interest income.
										(B)Fixed percentage rent incomeThe term fixed percentage rent income means amounts described in subsection (d)(2)(A) which are based on a fixed percentage or
			 percentages of receipts or sales.
										(C)Fixed percentage interest incomeThe term fixed percentage interest income means amounts described in subsection (f)(1) which are based on a fixed percentage or percentages
			 of receipts or sales.
										(3)Aggregation ruleMembers of the same affiliated group (as defined in section 1504, applied by substituting 50 percent for 80 percent each place it appears therein) shall be treated as 1 corporation for purposes of paragraph (1).
									(4)Treatment of modificationsFor purposes of paragraph (1), any material modification (including any extension of the term) of a
			 lease or debt instrument shall be treated as a new lease or debt
			 instrument, as the case may be, entered into on the date of such
			 modification..
						(b)Effective dateThe amendment made by this section shall apply to taxable years ending after December 31, 2014.
						3636.Repeal of preferential dividend rule for publicly offered REITs
						(a)In generalParagraph (1) of section 562(c), as amended by the preceding provisions of this Act, is amended by
			 inserting or a publicly offered REIT after a publicly offered regulated investment company.
						(b)Publicly offered REITSubsection (c) of section 562, as so amended, is amended by adding at the end the following new
			 paragraph:
							
								(3)Publicly offered REITFor purposes of this subsection, the term publicly offered REIT means a real estate investment trust which is required to file annual and periodic reports with
			 the Securities and Exchange Commission under the Securities Exchange Act
			 of 1934..
						(c)Effective dateThe amendment made by this section shall apply to distributions in taxable years beginning after
			 December 31, 2014.
						3637.Authority for alternative remedies to address certain REIT distribution failures
						(a)In generalSubsection (e) of section 562 is amended—
							(1)by striking In the case of a real estate investment trust and inserting the following:
								
									(1)Determination of earnings and profits for purposes of dividends paid deductionIn the case of a real estate investment trust, and
							(2)by adding at the end the following new paragraph:
								
									(2)Authority to provide alternative remedies for certain failuresIn the case of a failure of a distribution by a real estate investment trust to comply with the
			 requirements of subsection (c), the Secretary may provide an appropriate
			 remedy to cure such failure in lieu of not considering the distribution to
			 be a dividend for purposes of computing the dividends paid deduction if—
										(A)the Secretary determines that such failure is inadvertent or is due to reasonable cause and not due
			 to willful neglect, or
										(B)such failure is of a type of failure which the Secretary has identified for purposes of this
			 paragraph as being described in subparagraph (A)..
							(b)Effective dateThe amendments made by this section shall apply to distributions in taxable years beginning after
			 December 31, 2014.
						3638.Limitations on designation of dividends by REITs
						(a)In generalSection 857 is amended by redesignating subsection (g) as subsection (h) and by inserting after
			 subsection (f) the following new subsection:
							
								(g)Limitations on designation of dividends
									(1)Overall limitationThe aggregate amount of dividends designated by a real estate investment trust under subsections
			 (b)(3)(C) and (c)(2)(A) with respect to any taxable year may not exceed
			 the dividends paid by such trust with respect to such year. For purposes
			 of the preceding sentence, dividends paid after the close of the taxable
			 year described in section 858 shall be treated as paid with respect to
			 such year.
									(2)ProportionalityThe Secretary may prescribe regulations or other guidance requiring the proportionality of the
			 designation of particular types of dividends among shares or beneficial
			 interests of a real estate investment trust..
						(b)Effective dateThe amendments made by this section shall apply to distributions in taxable years beginning after
			 December 31, 2014.
						3639.Non-REIT earnings and profits required to be distributed by REIT in cash
						(a)In generalSection 857, as amended by the preceding provisions of this Act, is amended by redesignating
			 subsection (h) as subsection (i) and by inserting after subsection (g) the
			 following new subsection:
							
								(h)Determination of earnings and profits accumulated in non-REIT years
									(1)In generalFor purposes of subsection (a)(2)(B), distributions during the transition period shall be taken
			 into account in determining accumulated earning and profits only if such
			 distributions are made in cash.
									(2)Transition periodFor purposes of this subsection, the term transition period means the period of taxable years beginning with the last taxable year (other than a short taxable
			 year) which was a non-REIT year (as defined in subsection (a)) and ending
			 with the first taxable year to which the provisions of this part apply..
						(b)Conforming amendmentSection 857(a)(2)(B) is amended by inserting (determined as provided in subsection (h)) before the period at the end.
						(c)Effective dateThe amendments made by this section shall apply to distributions made on or after February 26,
			 2014.
						3640.Debt instruments of publicly offered REITs and mortgages treated as real estate assets
						(a)Debt instruments of publicly offered REITs treated as real estate assets
							(1)In generalSubparagraph (B) of section 856(c)(5) is amended—
								(A)by striking and shares and inserting , shares, and
								(B)by inserting , and debt instruments issued by publicly offered REITs before the period at the end of the first sentence.
								(2)Income from nonqualified debt instruments of publicly offered REITs not qualified for purposes of
			 satisfying the 75 percent gross income testSubparagraph (H) of section 856(c)(3) is amended by inserting (other than a nonqualified publicly offered REIT debt instrument) after real estate asset.
							(3)25 percent asset limitation on holding of nonqualified debt instruments of publicly offered REITsSubparagraph (B) of section 856(c)(4) is amended by redesignating clause (iii) as clause (iv) and
			 by inserting after clause (ii) the following new clause:
								
									(iii)not more than 25 percent of the value of its total assets is represented by nonqualified publicly
			 offered REIT debt instruments, and.
							(4)Definitions related to debt instruments of publicly offered REITsParagraph (5) of section 856(c), as amended by the preceding provisions of this Act, is amended by
			 adding at the end the following new subparagraph:
								
									(K)Definitions related to debt instruments of publicly offered REITs
										(i)Publicly offered REITThe term publicly offered REIT has the meaning given such term by section 562(c)(3).
										(ii)Nonqualified publicly offered REIT debt instrumentThe term nonqualified publicly offered REIT debt instrument means any real estate asset which would cease to be a real estate asset if subparagraph (B) were
			 applied without regard to the reference to debt instruments issued by publicly offered REITs..
							(b)Interests in mortgages on interests in real property treated as real estate assetsSubparagraph (B) of section 856(c)(5) is amended by inserting or on interests in real property after interests in mortgages on real property.
						(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
						3641.Asset and income test clarification regarding ancillary personal property
						(a)In generalSubsection (c) of section 856 is amended by adding at the end the following new paragraph:
							
								(9)Special rules for certain personal property which is ancillary to real property
									(A)Certain personal property leased in connection with real propertyPersonal property shall be treated as a real estate asset for purposes of paragraph (4)(A) to the
			 extent that rents attributable to such personal property are treated as
			 rents from real property under subsection (d)(1)(C).
									(B)Certain personal property mortgaged in connection with real propertyIn the case of an obligation secured by a mortgage on both real property and personal property, if
			 the fair market value of such personal property does not exceed 15 percent
			 of the total fair market value of all such property, such personal
			 property shall be treated as real property for purposes of applying
			 paragraphs (3)(B) and (4)(A). For purposes of the preceding sentence, the
			 fair market value of all such property shall be determined in the same
			 manner as the fair market value of real property is determined for
			 purposes of apportioning interest income between real property and
			 personal property under paragraph (3)(B)..
						(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
						3642.Hedging provisions
						(a)Modification To permit the termination of a hedging transaction using an additional hedging
			 instrumentSubparagraph (G) of section 856(c)(5) is amended by striking and at the end of clause (i), by striking the period at the end of clause (ii) and inserting , and, and by adding at the end the following new clause:
							
								(iii)if—
									(I)a real estate investment trust enters into one or more positions described in clause (i) with
			 respect to indebtedness described in clause (i) or one or more positions
			 described in clause (ii) with respect to property which generates income
			 or gain described in paragraph (2) or (3),
									(II)any portion of such indebtedness is extinguished or any portion of such property is disposed of,
			 and
									(III)in connection with such extinguishment or disposition, such trust enters into one or more
			 transactions which would be hedging transactions described in subparagraph
			 (B) or (C) of section 1221(b)(2) with respect to any position referred to
			 in subclause (I) if such position were ordinary property,any income of such trust from any position referred to in subclause (I) and from any transaction
			 referred to in subclause (III) (including gain from the termination of any
			 such position or transaction) shall not constitute gross income under
			 paragraphs (2) and (3) to the extent that such transaction hedges such
			 position..
						(b)Identification requirements
							(1)In generalSubparagraph (G) of section 856(c)(5), as amended by subsection (a), is amended by striking and at the end of clause (ii), by striking the period at the end of clause (iii) and inserting , and, and by adding at the end the following new clause:
								
									(iv)clauses (i), (ii), and (iii) shall not apply with respect to any transaction unless such
			 transaction satisfies the identification requirement described in section
			 1221(b)(3)(A) (determined after taking into account any curative
			 provisions provided under the regulations referred to therein)..
							(2)Conforming amendmentsSubparagraph (G) of section 856(c)(5) is amended—
								(A)by striking which is clearly identified pursuant to section 1221(a)(7) in clause (i), and
								(B)by striking , but only if such transaction is clearly identified as such before the close of the day on which
			 it was acquired, originated, or entered into (or such other time as the
			 Secretary may prescribe) in clause (ii).
								(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
						3643.Modification of REIT earnings and profits calculation to avoid duplicate taxation
						(a)Earnings and profits not increased by amounts allowed in computing taxable income in prior years
							(1)In generalParagraph (1) of section 857(d) is amended to read as follows:
								
									(1)In generalThe earnings and profits of a real estate investment trust for any taxable year (but not its
			 accumulated earnings) shall not be reduced by any amount which—
										(A)is not allowable in computing its taxable income for such taxable year, and
										(B)was not allowable in computing its taxable income for any prior taxable year..
							(2)Exception for purposes of determining dividends paid deductionParagraph (1) of section 562(e), as amended by the preceding provisions of this Act, is amended—
								(A)by striking deduction, the earnings and inserting the following:
									deduction—(A)the earnings,
								(B)by striking the period at the end and inserting , and, and
								(C)by adding at the end the following new subparagraph:
									
										(B)section 857(d)(1) shall be applied without regard to subparagraph (B) thereof..
								(3)Conforming amendmentsSubsection (d) of section 857 is amended by adding at the end the following new paragraphs:
								
									(4)Real estate investment trustFor purposes of this subsection, the term real estate investment trust includes a domestic corporation, trust, or association which is a real estate investment trust
			 determined without regard to the requirements of subsection (a).
									(5)Special rules for determining earnings and profits for purposes of the deduction for dividends paidFor special rules for determining the earnings and profits of a real estate investment trust for
			 purposes of the deduction for dividends paid, see section 562(e)(1)..
							(b)Treatment of gain on sales of real propertySubparagraph (A) of section 562(e)(1), as amended by the preceding provisions of this Act, is
			 amended to read as follows:
							
								(A)the earnings and profits of such trust for any taxable year (but not its accumulated earnings)
			 shall be increased by the amount of gain (if any) on the sale or exchange
			 of real property which is taken into account in determining the taxable
			 income of such trust for such taxable year (and not otherwise taken into
			 account in determining such earnings and profits), and.
						(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
						3644.Reduction in percentage limitation on assets of REIT which may be taxable REIT subsidiaries
						(a)In generalSection 856(c)(4)(B)(ii) is amended by striking 25 percent and inserting 20 percent.
						(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2016.
						3645.Treatment of certain services provided by taxable REIT subsidiaries
						(a)Taxable REIT subsidiaries treated in same manner as independent contractors for certain purposes
							(1)Marketing and development expenses under rental property safe harborClause (v) of section 857(b)(6)(C) is amended by inserting or by a taxable REIT subsidiary before the period at the end.
							(2)Foreclosure property grace periodSubparagraph (C) of section 856(e)(4) is amended by inserting or through a taxable REIT subsidiary after receive any income.
							(b)Tax on redetermined TRS service income
							(1)In generalSubparagraph (A) of section 857(b)(7) is amended by striking and excess interest and inserting excess interest, and redetermined TRS service income.
							(2)Redetermined TRS service incomeParagraph (7) of section 857(b) is amended by redesignating subparagraphs (E) and (F) as
			 subparagraphs (F) and (G), respectively, and inserting after subparagraph
			 (D) the following new subparagraph:
								
									(E)Redetermined TRS service income
										(i)In generalThe term redetermined TRS service income means gross income of a taxable REIT subsidiary of a real estate investment trust attributable to
			 services provided to, or on behalf of, such trust (less deductions
			 properly allocable thereto) to the extent the amount of such income (less
			 such deductions) would (but for subparagraph (F)) be increased on
			 distribution, apportionment, or allocation under section 482.
										(ii)Coordination with redetermined rentsClause (i) shall not apply with respect to gross income attributable to services furnished or
			 rendered to a tenant of the real estate investment trust (or to deductions
			 properly allocable thereto)..
							(3)Conforming amendmentsSubparagraphs (B)(i) and (C) of section 857(b)(7) are each amended by striking subparagraph (E) and inserting subparagraph (F).
							(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
						3646.Study relating to taxable REIT subsidiariesThe Secretary of the Treasury (or the Secretary’s designee) shall, biannually—
						(1)conduct a study to determine—
							(A)how many taxable REIT subsidiaries are in existence and the aggregate amount of taxes paid by such
			 subsidiaries, and
							(B)the amount by which transactions between a REIT and a taxable REIT subsidiary reduce taxable income
			 of the taxable REIT subsidiary (whether or not such transactions are
			 conducted at arms length), and
							(2)submit a report to the Committee on Ways and Means of the House of Representatives and the
			 Committee on Finance of the Senate describing the results of such study.
						3647.C corporation election to become, or transfer assets to, a RIC or REIT
						(a)In generalPart IV of subchapter O of chapter 1, as amended by the preceding provisions of this Act, is
			 amended by redesignating section 1062 as section 1063 and by inserting
			 after section 1061 the following new section:
							
								1062.Recognition of gain or loss upon C corporation election to become, or transfer assets to, a
			 regulated investment company or a real estate investment trust
									(a)In generalIf a C corporation elects to become a regulated investment company or a real estate investment
			 trust for a taxable year, such corporation shall recognize gain or loss as
			 if all its assets were sold by such corporation at their fair market value
			 immediately before the close of the last taxable year before such
			 corporation becomes a regulated investment company or real estate
			 investment trust (as the case may be).
									(b)Application to transfers of assetsIn the case of a C corporation which transfers to a regulated investment company or a real estate
			 investment trust one or more assets the basis of which is determined (in
			 whole or in part) by reference to the basis of such asset or assets in the
			 hands of the C corporation, such corporation shall recognize gain or loss
			 as if such assets were sold by such corporation at their fair market value
			 as of the end of the day before the day of the transfer.
									(c)Nonapplication to net lossSubsections (a) and (b) shall not apply if their application would result in the recognition of a
			 net loss. For purposes of the preceding sentence, the term net loss means the excess of aggregate losses over aggregate gains (including items of income) without
			 regard to character.
									(d)Basis adjustmentIf any asset is treated as sold under subsection (a) or (b), the basis of such asset immediately
			 after such deemed sale shall be equal to the fair market value of such
			 asset as determined under such subsection.
									(e)C corporationFor purposes of this section, the term C corporation does not include a regulated investment company or a real estate investment trust..
						(b)Clerical amendmentThe table of sections for part IV of subchapter O of chapter 1 is amended by redesignating the item
			 relating to section 1062 as an item relating to section 1063 and by
			 inserting after the item relating to section 1061 the following new item:
							
								
									Sec. 1062. Recognition of gain or loss upon C corporation election to become, or transfer assets
			 to, a regulated investment company or a real estate investment trust..
						(c)Effective dateThe amendment made by this section shall apply to elections and transfers on or after February 26,
			 2014.
						3648.Interests in RICs and REITs not excluded from definition of United States real property interests
						(a)In generalSection 897(c)(1)(B) is amended by striking and at the end of clause (i), by striking the period at the end of clause (ii)(II) and inserting , and, and by adding at the end the following new clause:
							
								(iii)neither such corporation nor any predecessor of such corporation was a regulated investment company
			 or a real estate investment company at any time during the period
			 described in subparagraph (A)(ii)..
						(b)Effective dateThe amendment made by this section shall apply to dispositions after December 31, 2014.
						3649.Dividends derived from RICs and REITs ineligible for deduction for United States source portion of
			 dividends from certain foreign corporations
						(a)In generalSection 245(a) is amended by adding at the end the following new paragraph:
							
								(12)Dividends derived from RICs and REITs ineligible for deductionRegulated investment companies and real estate investment trusts shall not be treated as domestic
			 corporations for purposes of paragraph (5)(B)..
						(b)Effective dateThe amendment made by this section shall apply to dividends received from regulated investment
			 companies and real estate investment trusts on or after February 26, 2014.
						4Personal holding companies
					3661.Exclusion of dividends from controlled foreign corporations from the definition of personal holding
			 company income for purposes of the personal holding company rules
						(a)In generalParagraph (1) of section 543(a) is amended—
							(1)by redesignating subparagraphs (C) and (D) as subparagraphs (D) and (E), respectively, and
							(2)by inserting after subparagraph (B) the following:
								
									(C)dividends received by a United States shareholder (as defined in section 951(b)) from a controlled
			 foreign corporation (as defined in section 957(a)),.
							(b)Effective dateThe amendments made by this Act shall apply to taxable years beginning after December 31, 2014.
						HTaxation of foreign persons
				3701.Prevention of avoidance of tax through reinsurance with non-taxed affiliates
					(a)In generalPart III of subchapter L of chapter 1 is amended by adding at the end the following new section:
						
							849.Special rules for reinsurance of non-life contracts with non-taxed affiliates
								(a)In generalThe taxable income under section 831(a) or the life insurance company taxable income under section
			 801(b) (as the case may be) of an insurance company shall be determined by
			 not taking into account—
									(1)any non-taxed reinsurance premium,
									(2)any additional amount paid by such insurance company with respect to the reinsurance for which such
			 non-taxed reinsurance premium is paid, to the extent such additional
			 amount is properly allocable to such non-taxed reinsurance premium, and
									(3)any return premium, ceding commission, reinsurance recovered, or other amount received by such
			 insurance company with respect to the reinsurance for which such non-taxed
			 reinsurance premium is paid, to the extent such return premium, ceding
			 commission, reinsurance recovered, or other amount is properly allocable
			 to such non-taxed reinsurance premium.
									(b)Non-Taxed reinsurance premiumsFor purposes of this section—
									(1)In generalThe term non-taxed reinsurance premium means any reinsurance premium paid directly or indirectly to an affiliated corporation with
			 respect to reinsurance of risks (other than excepted risks), to the extent
			 that the income attributable to the premium is not subject to tax under
			 this subtitle (either as the income of the affiliated corporation or as
			 amounts included in gross income by a United States shareholder under
			 section 951).
									(2)Excepted risksThe term excepted risks means any risk with respect to which reserves described in section 816(b)(1) are established.
									(c)Affiliated corporationsFor purposes of this section, a corporation shall be treated as affiliated with an insurance
			 company if both corporations would be members of the same controlled group
			 of corporations (as defined in section 1563(a)) if section 1563 were
			 applied—
									(1)by substituting at least 50 percent for at least 80 percent each place it appears in subsection (a)(1), and
									(2)without regard to subsections (a)(4), (b)(2)(C), (b)(2)(D), and (e)(3)(C).
									(d)Election To treat reinsurance income as effectively connected
									(1)In generalA specified affiliated corporation may elect for any taxable year to treat specified reinsurance
			 income as—
										(A)income effectively connected with the conduct of a trade or business in the United States, and
										(B)for purposes of any treaty between the United States and any foreign country, income attributable
			 to a permanent establishment in the United States.
										(2)Effect of electionIn the case of any specified reinsurance income with respect to which the election under this
			 subsection applies—
										(A)Deduction allowed for reinsurance premiumsFor exemption from subsection (a), see definition of non-taxed reinsurance premiums in subsection
			 (b).
										(B)Exception from excise taxThe tax imposed by section 4371 shall not apply with respect to any income treated as effectively
			 connected with the conduct of a trade or business in the United States
			 under paragraph (1).
										(C)Taxation under this subchapterSuch income shall be subject to tax under this subchapter to the same extent and in the same manner
			 as if such income were the income of a domestic insurance company.
										(D)Coordination with foreign tax credit provisionsFor purposes of subpart A of part III of subchapter N and sections 78 and 960—
											(i)such specified reinsurance income shall be treated as derived from sources without the United
			 States, and
											(ii)subsections (a), (b), and (c) of section 904, and section 960, shall be applied separately with
			 respect to each item of such income.The Secretary may issue regulations or other guidance which provide that related items of specified
			 reinsurance income may be aggregated for purposes of applying clause (ii).(3)Specified affiliated corporationFor purposes of this subsection, the term specified affiliated corporation means any affiliated corporation which is a foreign corporation and which meets such requirements
			 as the Secretary shall prescribe to ensure that tax on the specified
			 reinsurance income of such corporation is properly determined and paid.
									(4)Specified reinsurance incomeFor purposes of this paragraph, the term specified reinsurance income means all income of a specified affiliated corporation which is attributable to reinsurance with
			 respect to which subsection (a) would (but for the election under this
			 subsection) apply.
									(5)Rules related to electionAny election under paragraph (1) shall—
										(A)be made at such time and in such form and manner as the Secretary may provide, and
										(B)apply for the taxable year for which made and all subsequent taxable years unless revoked with the
			 consent of the Secretary.
										(e)Exception for amounts subject to foreign taxAn amount shall not be treated as described in paragraph (1), (2), or (3) of subsection (a) if the
			 taxpayer demonstrates to the satisfaction of the Secretary that such
			 amount was subject to an effective rate of income tax imposed by a foreign
			 country which is not less than 100 percent of the maximum rate of tax
			 specified in section 11.
								(f)RegulationsThe Secretary shall prescribe such regulations or other guidance as may be appropriate to carry
			 out, or to prevent the avoidance of the purposes of, this section,
			 including regulations or other guidance which provide for the application
			 of this section to alternative reinsurance transactions, fronting
			 transactions, conduit and reciprocal transactions, and any economically
			 equivalent transactions..
					(b)Clerical amendmentThe table of sections for part III of subchapter L of chapter 1 is amended by adding at the end the
			 following new item:
						
							
								Sec. 849. Special rules for reinsurance of non-life contracts with non-taxed affiliates..
					(c)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2014.
					3702.Taxation of passenger cruise gross income of foreign corporations and nonresident alien individuals
					(a)In generalSection 882 is amended by redesignating subsection (f) as subsection (g) and by inserting after
			 subsection (e) the following new subsection:
						
							(f)Treatment of passenger cruise gross income
								(1)In generalFor purposes of this title, the effectively connected passenger cruise gross income of a foreign
			 corporation shall be treated as gross income which is effectively
			 connected with the conduct of a trade or business in the United States.
								(2)Effectively connected passenger cruise gross incomeFor purposes of this subsection, the term effectively connected passenger cruise gross income means, with respect to the operation of any ship in a covered voyage, the United States
			 territorial waters percentage of the gross income (determined without
			 regard to section 883(a)(1)) derived from such operation, including any
			 amount received with respect to the provision of any on- or off-board
			 activities, services, or sales, with respect to passengers incidental to
			 such operation (or with respect to any agreement with any person with
			 respect to the provision of any such activities, services, or sales).
								(3)United States territorial waters percentageFor purposes of this subsection—
									(A)In generalThe term United States territorial waters percentage means, with respect to the operation of any ship in any covered voyage, the ratio (expressed as a
			 percentage) of—
										(i)the number of days during such voyage such ship was operated in the territorial waters of the
			 United States, divided by
										(ii)the total number of days of such voyage.
										(B)Calendar day ruleIf a ship—
										(i)is operated in a covered voyage, or
										(ii)is operated in the territorial waters of the United States during a covered voyage,for any portion of a calendar day, such ship shall be treated as having operated in a covered
			 voyage, or as having operated in such territorial waters, respectively,
			 for the entirety of such day.(C)Territorial watersThe territorial waters of the United States shall be treated as consisting of those waters which
			 are—
										(i)within the international boundary line between the United States and any contiguous foreign
			 country, or
										(ii)within 12 nautical miles from low tide on the coastline of the United States.
										(4)Covered voyageFor purposes of this subsection—
									(A)In generalThe term covered voyage has the meaning given such term by section 4472(1).
									(B)Anti-abuse ruleExcept as otherwise provided by the Secretary, if passengers embark a ship in the United States and
			 more than 10 percent of such passengers disembark in the United States,
			 the operation of such ship at all times between such events shall be
			 treated as a covered voyage. Nothing in the preceding sentence shall
			 preclude any operation of a ship (including any operation of a ship before
			 or after such events) which would otherwise be treated as part of a
			 covered voyage from being so treated.
									(5)Treatment of otherwise effectively connected incomeGross income which would, without regard to this subsection, be gross income which is effectively
			 connected with the conduct of a trade or business in the United States—
									(A)shall be so treated, and
									(B)shall not be taken into account as gross income under paragraph (2)..
					(b)Application to nonresident alien individualsSection 871 is amended by redesignating subsection (n) as subsection (o) and by inserting after
			 subsection (m) the following new subsection:
						
							(n)Treatment of passenger cruise gross income
								(1)In generalFor purposes of this title, the effectively connected passenger cruise gross income of a
			 nonresident alien individual shall be treated as gross income which is
			 effectively connected with the conduct of a trade or business in the
			 United States.
								(2)Definitions and special rulesFor purposes of this subsection—
									(A)DefinitionsTerms used in this subsection which are also used in section 882(f) shall have the same meaning as
			 when used in such section, except that section 882(f)(2) shall be applied
			 by substituting section 872(b)(1) for section 883(a)(1).
									(B)Treatment of otherwise effectively connected incomeRules similar to the rules of section 882(f)(5) shall apply for purposes of this subsection..
					(c)Coordination with reciprocal exemptions for shipping income
						(1)In generalSection 883(a)(1) is amended by striking Gross income and inserting Except as provided in section 882(f), gross income.
						(2)Nonresident alien individualsSection 872(b)(1) is amended by striking Gross income and inserting Except as provided in section 871(n), gross income.
						(d)Coordination with tax on gross transportation incomeSection 887(b)(4) is amended by adding at the end the following new flush text:
						
							The preceding sentence shall not apply to any United States source gross transportation income
			 which is effectively connected passenger cruise gross income (within the
			 meaning of section 871(n) or 882(f))..
					(e)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
					3703.Restriction on insurance business exception to passive foreign investment company rules
					(a)In generalSection 1297(b)(2)(B) is amended to read as follows:
						
							(B)derived in the active conduct of an insurance business by a corporation if—
								(i)such corporation would be subject to tax under subchapter L if such corporation were a domestic
			 corporation,
								(ii)more than 50 percent of such corporation’s gross receipts for the taxable year consist of premiums,
			 and
								(iii)the applicable insurance liabilities of such corporation constitute more than 35 percent of its
			 total assets as reported on the corporation’s applicable financial
			 statement for the year with which or in which the taxable year ends,.
					(b)Applicable insurance liabilities; applicable financial statement
						(1)In generalSection 1297(b) is amended by adding at the end the following new paragraph:
							
								(3)DefinitionsFor purposes of this subsection—
									(A)Applicable insurance liabilitiesThe term applicable insurance liabilities means, with respect to any life or property and casualty insurance business—
										(i)loss and loss adjustment expenses,
										(ii)unearned premiums, and
										(iii)reserves (other than deficiency or contingency reserves) for life and health insurance risks and
			 life and health insurance claims with respect to contracts providing
			 coverage for mortality or morbidity risks (not to exceed the amount of
			 such reserve that is required to be reported to the home country insurance
			 regulatory body).
										(B)Applicable financial statementThe term applicable financial statement means a statement for financial reporting purposes which—
										(i)is made on the basis of generally accepted accounting principles,
										(ii)is made on the basis of international financial reporting standards, but only if there is no
			 statement that meets the requirement of clause (i), or
										(iii)except as otherwise provided by the Secretary in regulations, is the annual statement which is
			 required to be filed with the home country insurance regulatory body, but
			 only if there is no statement which meets the requirements of clause (i)
			 or (ii)..
						(2)Conforming amendmentSection 1297(b) is amended—
							(A)by striking the last sentence in paragraph (2) thereof, and
							(B)by adding at the end of paragraph (3) thereof (as added by paragraph (1)), the following new
			 subparagraph:
								
									(C)Related personThe term related person has the meaning given such term by section 954(d)(3) determined by substituting foreign corporation for controlled foreign corporation each place it appears therein..
							(c)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2014.
					3704.Modification of limitation on earnings stripping
					(a)In generalSection 163(j)(2)(B)(i)(II) is amended by striking 50 percent and inserting 40 percent.
					(b)No new excess limitation carryforwardsSection 163(j)(2)(B)(ii) is amended by striking for any taxable year and inserting for any taxable year beginning before January 1, 2015.
					(c)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2014.
					3705.Limitation on treaty benefits for certain deductible payments
					(a)In generalSection 894 of the Internal Revenue Code of 1986 (relating to income affected by treaty) is amended
			 by adding at the end the following new subsection:
						
							(d)Limitation on treaty benefits for certain deductible payments
								(1)In generalIn the case of any deductible related-party payment, any withholding tax imposed under chapter 3
			 (and any tax imposed under subpart A or B of this part) with respect to
			 such payment may not be reduced under any treaty of the United States
			 unless any such withholding tax would be reduced under a treaty of the
			 United States if such payment were made directly to the foreign parent
			 corporation.
								(2)Deductible related-party paymentFor purposes of this subsection, the term deductible related-party payment means any payment made, directly or indirectly, by any person to any other person if the payment
			 is allowable as a deduction under this chapter and both persons are
			 members of the same foreign controlled group of entities.
								(3)Foreign controlled group of entitiesFor purposes of this subsection—
									(A)In generalThe term foreign controlled group of entities means a controlled group of entities the common parent of which is a foreign corporation.
									(B)Controlled group of entitiesThe term controlled group of entities means a controlled group of corporations as defined in section 1563(a)(1), except that—
										(i)more than 50 percent shall be substituted for at least 80 percent each place it appears therein, and
										(ii)the determination shall be made without regard to subsections (a)(4) and (b)(2) of section 1563.A partnership or any other entity (other than a corporation) shall be treated as a member of a
			 controlled group of entities if such entity is controlled (within the
			 meaning of section 954(d)(3)) by members of such group (including any
			 entity treated as a member of such group by reason of this sentence).(4)Foreign parent corporationFor purposes of this subsection, the term foreign parent corporation means, with respect to any deductible related-party payment, the common parent of the foreign
			 controlled group of entities referred to in paragraph (3)(A).
								(5)RegulationsThe Secretary may prescribe such regulations or other guidance as are necessary or appropriate to
			 carry out the purposes of this subsection, including regulations or other
			 guidance which provide for—
									(A)the treatment of two or more persons as members of a foreign controlled group of entities if such
			 persons would be the common parent of such group if treated as one
			 corporation, and
									(B)the treatment of any member of a foreign controlled group of entities as the common parent of such
			 group if such treatment is appropriate taking into account the economic
			 relationships among such entities..
					(b)Effective dateThe amendment made by this section shall apply to payments made after the date of the enactment of
			 this Act.
					IProvisions related to compensation
				1Executive compensation
					3801.Nonqualified deferred compensation
						(a)In generalSubpart A of part I of subchapter D of chapter 1 is amended by adding at the end the following new
			 section:
							
								409B.Nonqualified deferred compensation
									(a)In generalAny compensation which is deferred under a nonqualified deferred compensation plan shall be
			 includible in gross income when there is no substantial risk of forfeiture
			 of the rights to such compensation.
									(b)DefinitionsFor purposes of this section—
										(1)Substantial risk of forfeitureThe rights of a person to compensation shall be treated as subject to a substantial risk of
			 forfeiture only if such person’s rights to such compensation are
			 conditioned upon the future performance of substantial services by any
			 individual.
										(2)Nonqualified deferred compensation planFor purposes of this section:
											(A)Nonqualified deferred compensation planThe term nonqualified deferred compensation plan means any plan that provides for the deferral of compensation, other than—
												(i)a qualified employer plan,
												(ii)any bona fide vacation leave, sick leave, compensatory time, disability pay, or death benefit plan,
			 and
												(iii)any other plan or arrangement designated by the Secretary consistent with the purposes of this
			 section.
												(B)Equity-based compensationThe term nonqualified deferred compensation plan shall include any plan that provides a right to compensation based on the appreciation in value of
			 a specified number of equity units of the service recipient or stock
			 options.
											(3)Qualified employer planThe term qualified employer plan means any plan, contract, pension, account, or trust described in 408(p)(2)(D)(ii).
										(4)Plan includes arrangements, etcThe term plan includes any agreement or arrangement, including an agreement or arrangement that includes one
			 person.
										(5)ExceptionCompensation shall not be treated as deferred for purposes of this section if the service provider
			 receives payment of such compensation not later than 6 months after the
			 end of the taxable year of the service recipient during which the right to
			 the payment of such compensation is no longer subject to a substantial
			 risk of forfeiture.
										(6)Treatment of earningsReferences to deferred compensation shall be treated as including references to income (whether
			 actual or notional) attributable to such compensation or such income.
										(7)Aggregation rulesExcept as provided by the Secretary, rules similar to the rules of subsections (b) and (c) of
			 section 414 shall apply.
										(c)No inference on earlier income inclusion or requirement of later inclusionNothing in this section shall be construed to prevent the inclusion of amounts in gross income
			 under any other provision of this chapter or any other rule of law earlier
			 than the time provided in this section. Any amount included in gross
			 income under this section shall not be required to be included in gross
			 income under any other provision of this chapter or any other rule of law
			 later than the time provided in this section.
									(d)RegulationsThe Secretary shall prescribe such regulations as may be necessary or appropriate to carry out the
			 purposes of this section, including regulations disregarding a substantial
			 risk of forfeiture in cases where necessary to carry out the purposes of
			 this section..
						(b)Termination of certain other nonqualified deferred compensation rules
							(1)Nonqualified deferred compensation
								(A)In generalSubpart A of part I of subchapter D of chapter 1 is amended by striking section 409A (and by
			 striking the item relating to such section in the table of sections for
			 such subpart).
								(B)Conforming amendments
									(i)Section 26(b)(2) is amended by striking subparagraph (V).
									(ii)Section 3401(a) is amended by striking the flush sentence at the end.
									(iii)Section 6041 is amended by striking subsection (g).
									(iv)Section 6051(a), as amended by the preceding provisions of this Act, is amended by striking
			 paragraph (12), by inserting and at the end of paragraph (11), and by redesignating paragraph (13) as paragraph (12).
									(2)457(b) plans of tax exempt organizationsSection 457 is amended by adding at the end the following new subsection:
								
									(h)Termination of certain plans
										(1)Tax-exempt organization plansThis section shall not apply to amounts deferred which are attributable to services performed after
			 December 31, 2014, under a plan maintained by an employer described in
			 subsection (e)(1)(B).
										(2)Ineligible deferred compensation plansSubsection (f) shall not apply to amounts deferred which are attributable to services performed
			 after December 31, 2014..
							(3)Nonqualified deferred compensation from certain tax indifferent parties
								(A)In generalSubpart B of part II of subchapter E of chapter 1 is amended by striking section 457A (and by
			 striking the item relating to such section in the table of sections for
			 such subpart).
								(B)Conforming amendmentSection 26(b)(2) is amended by striking subparagraph (X).
								(c)Clerical amendmentThe table of sections for part I of subchapter D of chapter 1 is amended by adding at the end the
			 following new item:
							
								
									Sec. 409B. Nonqualified deferred compensation..
						(d)Effective date
							(1)In generalExcept as otherwise provided in this subsection, the amendments made by this section shall apply to
			 amounts which are attributable to services performed after December 31,
			 2014.
							(2)Application to existing deferralsIn the case of any amount deferred to which the amendments made by this section do no apply solely
			 by reason of the fact that the amount is attributable to services
			 performed before January 1, 2015, to the extent such amount is not
			 includible in gross income in a taxable year beginning before 2023, such
			 amounts shall be includible in gross income in the later of—
								(A)the last taxable year beginning before 2023, or
								(B)the taxable year in which there is no substantial risk of forfeiture of the rights to such
			 compensation (determined in the same manner as determined for purposes of
			 section 409B of the Internal Revenue Code of 1986, as added by this
			 section).
								(3)Accelerated paymentsNo later than 120 days after the date of the enactment of this Act, the Secretary shall issue
			 guidance providing a limited period of time during which a nonqualified
			 deferred compensation arrangement attributable to services performed on or
			 before December 31, 2014, may, without violating the requirements of
			 section 409A of the Internal Revenue Code of 1986, be amended to conform
			 the date of distribution to the date the amounts are required to be
			 included in income.
							(4)Certain back-to-back arrangementsIf the taxpayer is also a service recipient and maintains one or more nonqualified deferred
			 compensation arrangements for its service providers under which any amount
			 is attributable to services performed on or before December 31, 2014, the
			 guidance issued under paragraph (3) shall permit such arrangements to be
			 amended to conform the dates of distribution under such arrangement to the
			 date amounts are required to be included in the income of such taxpayer
			 under this subsection.
							(5)Accelerated payment not treated as material modificationAny amendment to a nonqualified deferred compensation arrangement made pursuant to paragraph (3) or
			 (4) shall not be treated as a material modification of the arrangement for
			 purposes of section 409A of the Internal Revenue Code of 1986.
							3802.Modification of limitation on excessive employee remuneration
						(a)Repeal of performance-Based compensation and commission exceptions for limitation on excessive
			 employee remuneration
							(1)In generalParagraph (4) of section 162(m) is amended by striking subparagraphs (B) and (C) and by
			 redesignating subparagraphs (D), (E), (F), and (G) as subparagraphs (B),
			 (C), (D), and (E), respectively.
							(2)Conforming amendments
								(A)Paragraphs (5)(E) and (6)(D) of section 162(m) are each amended by striking subparagraphs (B), (C), and (D) and inserting subparagraph (B).
								(B)Paragraphs (5)(G) and (6)(G) of section 162(m) are each amended by striking (F) and (G) and inserting (D) and (E).
								(b)Modification of definition of covered employeesParagraph (3) of section 162(m) is amended—
							(1)in subparagraph (A), by striking as of the close of the taxable year, such employee is the chief executive officer of the taxpayer
			 or is and inserting such employee is the chief executive officer or the chief financial officer of the taxpayer at any
			 time during the taxable year, or was,
							(2)in subparagraph (B)—
								(A)by striking 4 and inserting 3, and
								(B)by striking (other than the chief executive officer) and inserting (other than any individual described in subparagraph (A)), and
								(3)by striking or at the end of subparagraph (A), by striking the period at the end of subparagraph (B) and
			 inserting , or, and by adding at the end the following:
								
									(C)was a covered employee of the taxpayer (or any predecessor) for any preceding taxable year
			 beginning after December 31, 2013..
							(c)Special rule for remuneration paid to beneficiaries, etcParagraph (4) of section 162(m), as amended by subsection (a), is amended by adding at the end the
			 following new subparagraph:
							
								(F)Special rule for remuneration paid to beneficiaries, etcRemuneration shall not fail to be applicable employee remuneration merely because it is includible
			 in the income of, or paid to, a person other than the covered employee,
			 including after the death of the covered employee..
						(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
						3803.Excise tax on excess tax-exempt organization executive compensation
						(a)In generalSubchapter D of chapter 42 is amended by adding at the end the following new section:
							
								4960.Tax on excess tax-exempt organization executive compensation
									(a)Tax imposedThere is hereby imposed a tax equal to 25 percent of the sum of—
										(1)so much of the remuneration paid (other than any excess parachute payment) by an applicable
			 tax-exempt organization for the taxable year with respect to employment of
			 any covered employee in excess of $1,000,000, plus
										(2)any excess parachute payment paid by such an organization to any covered employee.
										(b)Liability for taxThe employer shall be liable for the tax imposed under subsection (a).
									(c)Definitions and special rulesFor purposes of this section—
										(1)Applicable tax-exempt organizationThe term applicable tax-exempt organization means any organization that for the taxable year—
											(A)is exempt from taxation under section 501(a),
											(B)is a farmers’ cooperative organization described in section 521(b)(1), or
											(C)has income excluded from taxation under section 115(1).
											(2)Covered employeeFor purposes of this section, the term covered employee means any employee (including any former employee) of an applicable tax-exempt organization if the
			 employee—
											(A)is one of the 5 highest compensated employees of the organization for the taxable year, or
											(B)was a covered employee of the organization (or any predecessor) for any preceding taxable year
			 beginning after December 31, 2013.
											(3)RemunerationFor purposes of this section, the term remuneration means wages (as defined in section 3401(a)), except that such term shall not include any
			 designated Roth contribution (as defined in section 402A(c)).
										(4)Remuneration from related organizations
											(A)In generalRemuneration of a covered employee by an applicable tax-exempt organization shall include any
			 remuneration paid with respect to employment of such employee by any
			 related person or governmental entity.
											(B)Related organizationsA person or governmental entity shall be treated as related to an applicable tax-exempt
			 organization if such person or governmental entity—
												(i)controls, or is controlled by, the organization,
												(ii)is controlled by one or more persons that control the organization,
												(iii)is a supported organization (as defined in section 509(f)(2)) during the taxable year with respect
			 to the organization,
												(iv)is a supporting organization described in section 509(a)(3) during the taxable year with respect to
			 the organization, or
												(v)in the case of an organization that is a voluntary employees’ beneficiary association described in
			 section 501(a)(9), establishes, maintains, or makes contributions to such
			 voluntary employees’ beneficiary association.
												(C)Liability for taxIn any case in which remuneration from more than one employer is taken into account under this
			 paragraph in determining the tax imposed by subsection (a), each such
			 employer shall be liable for such tax in an amount which bears the same
			 ratio to the total tax determined under subsection (a) with respect to
			 such remuneration as—
												(i)the amount of remuneration paid by such employer with respect to such employee, bears to
												(ii)the amount of remuneration paid by all such employers to such employee.
												(5)Excess parachute paymentFor purposes determining the tax imposed by subsection (a)(2)—
											(A)In generalThe term excess parachute payment means an amount equal to the excess of any parachute payment over the portion of the base amount
			 allocated to such payment.
											(B)Parachute paymentThe term parachute payment means any payment in the nature of compensation to (or for the benefit of) a covered employee if—
												(i)such payment is contingent on such employee’s separation from employment with the employer, and
												(ii)the aggregate present value of the payments in the nature of compensation to (or for the benefit
			 of) such individual which are contingent on such separation equals or
			 exceeds an amount equal to 3 times the base amount.Such term does not include any payment described in section 280G(b)(6) (relating to exemption for
			 payments under qualified plans) or any payment made under or to an annuity
			 contract described in section 403(b) or a plan described in section
			 457(b).(C)Base amountRules similar to the rules of 280G(b)(3) shall apply for purposes of determining the base amount.
											(D)Property transfers; present valueRules similar to the rules of paragraphs (3) and (4) of section 280G(d) shall apply.
											(6)Coordination with deduction limitationRemuneration the deduction for which is not allowed by reason of section 162(m) shall not be taken
			 into account for purposes of this section..
						(b)Clerical amendmentThe table of sections for subchapter D of chapter 42 is amended by adding at the end the following
			 new item:
							
								
									Sec. 4960. Tax on excess exempt organization executive compensation..
						(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
						3804.Denial of deduction as research expenditure for stock transferred pursuant to an incentive stock
			 option
						(a)In generalParagraph (2) of section 421(a) is amended by striking under section 162 (relating to trade or business expenses).
						(b)Effective dateThe amendment made by this section shall apply to stock transferred on or after February 26, 2014.
						2Worker classification
					3811.Determination of worker classification
						(a)In generalChapter 79, as amended by the preceding provisions of this Act, is amended by adding at the end the
			 following new section:
							
								7707.Determination of worker classification
									(a)In generalFor purposes of this title (and notwithstanding any provision of this title not contained in this
			 section to the contrary), if the requirements of subsections (b), (c), and
			 (d) are met with respect to any service performed by a service provider,
			 then with respect to such service—
										(1)the service provider shall not be treated as an employee,
										(2)the service recipient shall not be treated as an employer,
										(3)any payor shall not be treated as an employer, and
										(4)the compensation paid or received for such service shall not be treated as paid or received with
			 respect to employment.
										(b)General service provider requirements
										(1)In generalThe requirements of this subsection are met with respect to any service if the service provider
			 either—
											(A)meets the requirements of paragraph (2) with respect to such service, or
											(B)in the case a service provider engaged in the trade or business of selling (or soliciting the sale
			 of) goods or services, meets the requirements of paragraph (3) with
			 respect to such service.
											(2)General requirementsThe requirements of this paragraph are met with respect to any service if the service provider, in
			 connection with performing the service—
											(A)incurs significant unreimbursed expenses,
											(B)agrees to perform the service for a particular amount of time, to achieve a specific result, or to
			 complete a specific task,
											(C)is primarily compensated on a basis not tied to the number of hours worked, and
											(D)at least one of the following:
												(i)has a significant investment in assets or training,
												(ii)is not required to perform services exclusively for the service recipient, or
												(iii)has not performed services for the service recipient as an employee during the 1-year period ending
			 with the date of the commencement of services under the contract described
			 in subsection (d).
												(3)Alternative requirements with respect to sales personsIn the case of a service provider engaged in the trade or business of selling (or soliciting the
			 sale of) goods or services, the requirements of this paragraph are met
			 with respect to any service provided in the ordinary course of such trade
			 or business if—
											(A)the service provider is compensated primarily on a commission basis, and
											(B)substantially all the compensation for such service is directly related to sales of goods or
			 services rather than to the number of hours worked.
											(c)Place of business or own equipment requirementThe requirement of this subsection is met with respect to any service if the service provider—
										(1)has a principal place of business,
										(2)does not primarily provide the service in the service recipient’s place of business,
										(3)pays a fair market rent for use of the service recipient’s place of business, or
										(4)provides the service primarily using equipment supplied by the service provider.
										(d)Written contract requirementThe requirements of this subsection are met with respect to any service if such service is
			 performed pursuant to a written contract between the service provider and
			 the service recipient (or payor) which meets the following requirements:
										(1)The contract includes each of the following:
											(A)The service provider’s name, taxpayer identification number, and address.
											(B)A statement that the service provider will not be treated as an employee with respect to the
			 services provided pursuant to the contract for purposes of this title.
											(C)A statement that the service recipient (or the payor) will withhold upon and report to the Internal
			 Revenue Service the compensation payable pursuant to the contract
			 consistent with the requirements of this title.
											(D)A statement that the service provider is responsible for payment of Federal, State, and local
			 taxes, including self-employment taxes, on compensation payable pursuant
			 to the contract.
											(E)A statement that the contract is intended to be considered a contract described in this subsection.
											(2)The term of the contract does not exceed 1 year. The preceding sentence shall not prevent one or
			 more subsequent written renewals of the contract from satisfying the
			 requirements of this subsection if the term of each such renewal does not
			 exceed 1 year and if the information required under paragraph (1)(A) is
			 updated in connection with each such renewal.
										(3)The contract (or renewal) is signed by both the service recipient (or payor) and the service
			 provider not later than the date on which the aggregate payments made by
			 the service recipient to the service provider exceeds $600 for the year
			 covered by the contract (or renewal).
										(e)Reporting requirementsIf any service recipient or payor fails to meet the applicable reporting requirements of section
			 6041(a) or 6041A(a) for any taxable year with respect to any service
			 provider, this section shall not apply for purposes of making any
			 determination with respect to the liability of such service recipient or
			 payor for any tax with respect to such service provider for such period.
			 For purposes of the preceding sentence, such reporting requirements shall
			 be treated as met if the failure to satisfy such requirements is due to
			 reasonable cause and not willful neglect.
									(f)Exception for services provided by ownerThis section shall not apply with respect to any service provided by a service provider to a
			 service recipient if the service provider owns any interest in the service
			 recipient or any payor with respect to the service provided. The preceding
			 sentence shall not apply in the case of a service recipient the stock of
			 which is regularly traded on an established securities market.
									(g)Exception for services not received in course of a trade or businessThis section shall not apply with respect to any service unless such service is performed in the
			 ordinary course of a trade or business of the service recipient.
									(h)Limitation on reclassification by SecretaryFor purposes of this title—
										(1)Effect of reclassification on recipients and payorsA determination by the Secretary that a service recipient or a payor should have treated a service
			 provider as an employee shall be effective with respect to the service
			 recipient or payor no earlier than the notice date if—
											(A)the service recipient or the payor entered into a written contract with the service provider which
			 meets the requirements of subsection (d),
											(B)the service recipient or the payor satisfied the applicable reporting requirements of section
			 6041(a) or 6041A(a) for all relevant taxable years with respect to the
			 service provider,
											(C)the service recipient or the payor collected and paid over all applicable taxes imposed under
			 subtitle C for all relevant taxable years with respect to the service
			 provider,
											(D)the service recipient or the payor demonstrates a reasonable basis for having determined that the
			 service provider should not be treated as an employee under this section
			 and that such determination was made in good faith.
											(2)Effect of reclassification on service providersA determination by the Secretary that a service provider should have been treated as an employee
			 shall be effective with respect to the service provider no earlier than
			 the notice date if—
											(A)the service provider entered into a written contract with the service recipient or payor which
			 meets the requirements of subsection (d),
											(B)the service provider satisfied the applicable reporting requirements of sections 6012(a) and 6017
			 for all relevant taxable years with respect to the service recipient or
			 payor, and
											(C)the service provider demonstrates a reasonable basis for determining that the service provider is
			 not an employee under this section and that such determination was made in
			 good faith.
											(3)Notice dateFor purposes of this subsection, the term notice date means the 30th day after the earliest of—
											(A)the date on which the first letter of proposed deficiency which allows the service provider, the
			 service recipient, or the payor an opportunity for administrative review
			 in the Internal Revenue Service Office of Appeals is sent,
											(B)the date on which a deficiency notice under section 6212 is sent, or
											(C)the date on which a notice of determination under section 7436(b)(2) is sent.
											(4)Reasonable cause exceptionThe requirements of paragraphs (1)(B) and (2)(B) shall be treated as met if the failure to satisfy
			 such requirements is due to reasonable cause and not willful neglect.
										(5)No restriction on administrative or judicial reviewNothing in this subsection shall be construed as limiting any provision of law which provides an
			 opportunity for administrative or judicial review of a determination by
			 the Secretary.
										(i)DefinitionsFor purposes of this section—
										(1)Service provider
											(A)In generalThe term service provider means any qualified person who performs service for another person.
											(B)Qualified personThe term qualified person means—
												(i)any natural person, and
												(ii)any entity if any of the services referred to in subparagraph (A) are performed by one or more
			 natural persons who directly own interests in such entity.
												(2)Service recipientThe term service recipient means the person for whom the service provider performs such service.
										(3)PayorThe term payor means any person who pays the service provider for performing such service.
										(j)RegulationsNotwithstanding section 530(d) of the Revenue Act of 1978, the Secretary shall issue such
			 regulations as the Secretary determines are necessary to carry out the
			 purposes of this section..
						(b)Withholding by payor in case of certain persons classified as not employeesSection 3402 is amended by redesignating subsection (s) as subsection (t) and inserting after
			 subsection (r) the following new subsection:
							
								(s)Extension of withholding to payments to certain persons classified as not employees
									(1)In generalFor purposes of this chapter and so much of subtitle F as relates to this chapter, compensation
			 paid pursuant to a contract described in section 7707(d) shall be treated
			 as if it were a payment of wages by an employer to an employee.
									(2)Amount withheldExcept as otherwise provided under subsection (i), the amount to be deducted and withheld pursuant
			 to paragraph (1) with respect to compensation paid pursuant to any such
			 contract during any calendar year shall be an amount equal to 5 percent of
			 so much of the amount of such compensation as does not exceed $10,000..
						(c)ReportingSection 6041A is amended by adding at the end the following new subsection:
							
								(g)Special rules for certain persons classified as not employeesIn the case of any service recipient required to make a return under subsection (a) with respect to
			 compensation to which section 7707(a) applies—
									(1)such return shall include—
										(A)the aggregate amount of such compensation paid to each person whose name is required to be included
			 on such return,
										(B)the aggregate amount deducted and withheld under section 3402(s) with respect to such compensation,
			 and
										(C)an indication of whether a copy of the contract described in section 7707(d) is on file with the
			 service recipient or payor, and
										(2)the statement required to be furnished under subsection (e) shall include the information described
			 in paragraph (1) with respect to the service provider to whom such
			 statement is furnished.Terms used in this subsection which are also used in section 7707 shall have the same meaning as
			 when used in such section..
						(d)Clerical amendmentThe table of sections for chapter 79, as amended by the preceding provisions of this Act, is
			 amended by adding at the end the following new item:
							
								
									Sec. 7707. Determination of worker classification..
						(e)Effective dateThe amendments made by this section shall apply to services performed after December 31, 2014 (and
			 to payments made for such services after such date).
						JZones and Short-Term Regional Benefits
				3821.Repeal of provisions relating to Empowerment Zones and Enterprise Communities
					(a)In generalChapter 1 is amended by striking subchapter U (and by striking the item relating to such subchapter
			 in the table of subchapters for such chapter).
					(b)Conforming amendments
						(1)
							(A)Section 38(b) is amended by striking paragraph (9).
							(B)Section 280C(a) is amended by striking 1396(a),.
							(2)Section 179(e) is amended by striking paragraph (3) and by redesignating paragraph (4) as paragraph
			 (3).
						(3)Section 1202(a)(2)(A) is amended by inserting (as in effect before its repeal by the Tax Reform Act of 2014) after section 1397C(b).
						(c)Effective date
						(1)In generalExcept as otherwise provided in this subsection, the amendment made by this section shall take
			 effect on the date of the enactment of this Act.
						(2)RolloversSo much of subsection (a) as relates to the repeal of section 1397B of the Internal Revenue Code of
			 1986 shall apply to sales after the date of the enactment of this Act.
						(3)Savings provisionThe amendments made by this section shall not apply to obligations described in section 1394 of the
			 Internal Revenue Code of 1986 (as in effect before its repeal) which were
			 issued before January 1, 2014.
						3822.Repeal of DC Zone provisions
					(a)In generalChapter 1 is amended by striking subchapter W (and by striking the item relating to such subchapter
			 in the table of subchapters for such chapter).
					(b)Conforming amendments
						(1)
							(A)Section 1202(a)(2)(B) is amended by inserting (as in effect before its repeal by the Tax Reform Act of 2014) after 1400B(b).
							(2)Section 25(e)(1)(C) is amended by striking sections 23, 25D, and 1400C and inserting section 23.
						(3)Section 1016(a) is amended by striking paragraph (27).
						(c)Effective date
						(1)In generalExcept as otherwise provided in paragraph (2), the amendments made by this section shall take
			 effect on the date of the enactment of this Act.
						(2)Savings provisionThe amendments made by this section shall not apply to—
							(A)in the case of the repeal of section 1400A of the Internal Revenue Code of 1986, obligations
			 described in section 1394 of such Code (as in effect before its repeal)
			 which were issued before January 1, 2012,
							(B)in the case of the repeal of section 1400B of such Code, DC Zone assets (as defined in such
			 section, as in effect before its repeal) which were acquired by the
			 taxpayer before January 1, 2012, and
							(C)in the case of the repeal of section 1400C of such Code, principal residences acquired before
			 January 1, 2012.
							3823.Repeal of provisions relating to renewal communities
					(a)In generalChapter 1 is amended by striking subchapter X (and by striking the item relating to such subchapter
			 in the table of subchapters for such chapter).
					(b)Conforming amendments
						(1)
							(A)Section 469(i)(3), as amended by the preceding provisions of this Act, is amended by striking
			 subparagraph (C) and by redesignating subparagraphs (D), (E), and (F) as
			 subparagraphs (B), (C), and (D).
							(B)Section 469(i)(3)(C), as so redesignated, is amended to read as follows:
								
									(C)Ordering ruleIf subparagraph (B) applies for a taxable year, paragraph (1) shall be applied—
										(i)first to the portion of the passive activity loss to which such subparagraph does not apply, and
										(ii)then to the portion of such loss to which such subparagraph does apply..
							(C)Section 469(i)(6)(B), as amended by the preceding provisions of this Act, is amended—
								(i)by striking commercial revitalization deduction in the heading,
								(ii)by striking in the case of— and all that follows through any credit in clause (i),
								(iii)by striking year, or in clause (i) and inserting year., and
								(iv)by striking clause (iii).
								(c)Effective date
						(1)In generalExcept as provided in paragraph (2), the amendments made by this section shall take effect on the
			 date of the enactment of this Act.
						(2)Savings provisionThe amendments made by this section shall not apply to—
							(A)in the case of the repeal of section 1400F of the Internal Revenue Code of 1986, qualified
			 community assets (as defined in such section, as in effect before its
			 repeal) which were acquired by the taxpayer before January 1, 2010,
							(B)in the case of the repeal section 1400H of such Code, wages paid or incurred before January 1,
			 2010,
							(C)in the case of the repeal of section 1400I of such Code, qualified revitalization buildings (as
			 defined in such section, as in effect before its repeal) which were placed
			 in service before January 1, 2010, and
							(D)in the case of the repeal of section 1400J of such Code, property acquired before January 1, 2010.
							3824.Repeal of various short-term regional benefits
					(a)In generalChapter 1 is amended by striking subchapter Y (and by striking the item relating to such subchapter
			 in the table of subchapters for such chapter).
					(b)Conforming amendmentsSection 38(b) is amended by striking paragraphs (27), (28), (29) and (30).
					(c)Effective dates
						(1)In generalExcept as provided in paragraph (2), the amendments made by this section shall take effect on the
			 date of the enactment of this Act.
						(2)Savings provisionThe amendments made by this section shall not apply to—
							(A)in the case of the repeal of section 1400L(a) of the Internal Revenue Code of 1986, qualified wages
			 (as defined in such section, as in effect before its repeal) which were
			 paid or incurred before January 1, 2004,
							(B)in the case of the repeal of subsections (b) and (f) of section 1400L of such Code, qualified New
			 York Liberty Zone property (as defined in section 1400L(b) of such Code,
			 as in effect before its repeal) placed in service before January 1, 2010,
							(C)in the case of the repeal of section 1400L(c) of such Code, qualified New York Liberty Zone
			 leasehold improvement property (as defined in such section, as in effect
			 before its repeal) placed in service before January 1, 2007,
							(D)in the case of the repeal of section 1400L(d) of such Code, qualified New York Liberty bonds (as
			 defined in such section, as in effect before its repeal) issued before
			 January 1, 2014,
							(E)in the case of the repeal of section 1400L(e) of such Code, advanced refundings before January 1,
			 2006,
							(F)in the case of the repeal of section 1400L(g) of such Code, property which is compulsorily or
			 involuntarily converted as a result of the terrorist attacks on September
			 11, 2001,
							(G)in the case of the repeal of section 1400N(a) of such Code, obligations issued before January 1,
			 2012,
							(H)in the case of the repeal of section 1400N(b) of such Code, advanced refundings before January 1,
			 2011,
							(I)in the case of the repeal of section 1400N(d) of such Code, property placed in service before
			 January 1, 2012,
							(J)in the case of the repeal of section 1400N(e) of such Code, property placed in service before
			 January 1, 2009,
							(K)in the case of the repeal of subsections (f) and (g) of section 1400N of such Code, amounts paid or
			 incurred before January 1, 2008,
							(L)in the case of the repeal of section 1400N(h) of such Code, amounts paid or incurred before January
			 1, 2012,
							(M)in the case of the repeal of section 1400N(l) of such Code, bonds issued before January 1, 2007,
							(N)in the case of the repeal of section 1400Q(a) of such Code, distributions before January 1, 2007,
							(O)in the case of the repeal of section 1400Q(b) of such Code, contributions before March 1, 2006,
							(P)in the case of the repeal of section 1400Q(c) of such Code, loans made before January 1, 2007,
							(Q)in the case of the repeal of section 1400R of such Code, wages paid or incurred before January 1,
			 2006,
							(R)in the case of the repeal of section 1400S(a) of such Code, contributions paid before January 1,
			 2006,
							(S)in the case of the repeal of section 1400T of such Code, financing provided before January 1, 2011,
			 and
							(T)in the case of the repeal of part III of subchapter Y of chapter 1 of such Code, obligations issued
			 before January 1, 2011.
							IVParticipation exemption system for the taxation of foreign income
			AEstablishment of exemption system
				4001.Deduction for dividends received by domestic corporations from certain foreign corporations
					(a)In generalPart VIII of subchapter B of chapter 1 is amended by inserting after section 245 the following new
			 section:
						
							245A.Dividends received by domestic corporations from certain foreign corporations
								(a)In generalIn the case of any dividend received from a specified 10-percent owned foreign corporation by a
			 domestic corporation which is a United States shareholder with respect to
			 such foreign corporation, there shall be allowed as a deduction an amount
			 equal to 95 percent of the foreign-source portion of such dividend.
								(b)Specified 10-Percent owned foreign corporationFor purposes of this section, the term specified 10-percent owned foreign corporation means any foreign corporation if any domestic corporation owns directly, or indirectly through a
			 chain of ownership described under section 958(a), 10 percent or more of
			 the voting stock of such foreign corporation.
								(c)Foreign-Source portionFor purposes of this section—
									(1)In generalThe foreign-source portion of any dividend is an amount which bears the same ratio to such
			 dividends as—
										(A)the post-1986 undistributed foreign earnings, bears to
										(B)the total post-1986 undistributed earnings.
										(2)Post-1986 undistributed earningsThe term post-1986 undistributed earnings means the amount of the earnings and profits of the specified 10-percent owned foreign corporation
			 (computed in accordance with sections 964(a) and 986) accumulated in
			 taxable years beginning after December 31, 1986—
										(A)as of the close of the taxable year of the specified 10-percent owned foreign corporation in which
			 the dividend is distributed, and
										(B)without diminution by reason of dividends distributed during such taxable year.
										(3)Post-1986 undistributed foreign earningsThe term post-1986 undistributed foreign earnings means the portion of the post-1986 undistributed earnings which is attributable to neither—
										(A)income described in subparagraph (A) of section 245(a)(5), nor
										(B)dividends described in subparagraph (B) of such section (determined without regard to section
			 245(a)(12)).
										(4)Treatment of distributions from earnings before 1987
										(A)In generalIn the case of any dividend paid out of earnings and profits of the specified 10-percent owned
			 foreign corporation (computed in accordance with sections 964(a) and 986)
			 accumulated in taxable years beginning before January 1, 1987—
											(i)paragraphs (1), (2), and (3) shall be applied without regard to the phrase post-1986 each place it appears, and
											(ii)paragraph (2) shall be applied without regard to the phrase in taxable years beginning after December 31, 1986.
											(B)Dividends paid first out of post-1986 earningsDividends shall be treated as paid out of post-1986 undistributed earnings to the extent thereof.
										(d)Disallowance of foreign tax credit, etc
									(1)In generalNo credit shall be allowed under section 901 for any taxes paid or accrued (or treated as paid or
			 accrued) with respect to any dividend for which a deduction is allowed
			 under this section.
									(2)Denial of deductionNo deduction shall be allowed under this chapter for any tax for which credit is not allowable
			 under section 901 by reason of paragraph (1) (determined by treating the
			 taxpayer as having elected the benefits of subpart A of part III of
			 subchapter N).
									(e)RegulationsThe Secretary may prescribe such regulations or other guidance as may be necessary or appropriate
			 to carry out the provisions of this section..
					(b)Application of holding period requirementSubsection (c) of section 246 is amended—
						(1)by striking or 245 in paragraph (1) and inserting 245, or 245A, and
						(2)by adding at the end the following new paragraph:
							
								(5)Special rules for foreign source portion of dividends received from specified 10-percent owned
			 foreign corporations
									(A)6-month holding period requirementFor purposes of section 245A—
										(i)paragraph (1)(A) shall be applied—
											(I)by substituting 180 days for 45 dayseach place it appears, and
											(II)by substituting 361-day period for 91-day period, and
											(ii)paragraph (2) shall not apply.
										(B)Status must be maintained during holding periodFor purposes of section 245A, the holding period requirement of this subsection shall be treated as
			 met only if—
										(i)the specified 10-percent owned corporation referred to in section 245A(a) is a specified 10-percent
			 owned corporation at all times during such period, and
										(ii)the taxpayer is a United States shareholder with respect to such specified 10-percent owned
			 corporation at all times during such period..
						(c)Application of rules generally applicable to deductions for dividends received
						(1)Treatment of dividends from certain corporationsParagraph (1) of section 246(a) is amended by striking and 245 and inserting 245, and 245A.
						(2)Assets generating tax-exempt portion of dividend not taken into account in allocating and
			 apportioning deductible expensesParagraph (3) of section 864(e) is amended by striking or 245(a) and inserting , 245(a), or 245A.
						(3)Coordination with section 1059Subparagraph (B) of section 1059(b)(2) is amended by striking or 245 and inserting 245, or 245A.
						(d)Coordination with foreign tax credit limitationSubsection (b) of section 904, as amended by the preceding provisions of this Act, is amended by
			 redesignating paragraph (2) as paragraph (1) and by adding at the end the
			 following new paragraph:
						
							(2)Treatment of dividends for which deduction is allowed under section 245AFor purposes of subsection (a), in the case of a domestic corporation which is a United States
			 shareholder with respect to a specified 10-percent owned foreign
			 corporation, such domestic corporation’s taxable income from sources
			 without the United States shall be determined without regard to—
								(A)the foreign-source portion of any dividend received from such foreign corporation, and
								(B)any deductions properly allocable to such portion.Any term which is used in section 245A and in this paragraph shall have the same meaning for
			 purposes of this paragraph as when used in such section..
					(e)Conforming amendments
						(1)Paragraph (4) of section 245(a) is amended by striking section 902(c)(1) and inserting section 245A(c)(2).
						(2)Subsection (b) of section 951 is amended by striking subpart and inserting title.
						(3)Subsection (a) of section 957 is amended by striking subpart in the matter preceding paragraph (1) and inserting title.
						(4)The table of sections for part VIII of subchapter B of chapter 1 is amended by inserting after the
			 item relating to section 245 the following new item:
							
								
									Sec. 245A. Dividends received by domestic corporations from certain foreign corporations..
						(f)Effective dateThe amendments made by this section shall apply to taxable years of foreign corporations beginning
			 after December 31, 2014, and to taxable years of United States
			 shareholders in which or with which such taxable years of foreign
			 corporations end.
					4002.Limitation on losses with respect to specified 10-percent owned foreign corporations
					(a)Basis in specified 10-Percent owned foreign corporation reduced by nontaxed portion of dividend for
			 purposes of determining loss
						(1)In generalSection 961 is amended by adding at the end the following new subsection:
							
								(d)Basis in specified 10-Percent owned foreign corporation reduced by nontaxed portion of dividend for
			 purposes of determining lossIf a domestic corporation received a dividend from a specified 10-percent owned foreign corporation
			 (as defined in section 245A) in any taxable year, solely for purposes of
			 determining loss on any disposition in such taxable year or any subsequent
			 taxable year, the basis of such domestic corporation in the stock of such
			 foreign corporation shall be reduced by the amount of any deduction
			 allowable to such domestic corporation under section 245A with respect to
			 such stock..
						(2)Effective dateThe amendments made by this subsection shall apply to dividends received in taxable years beginning
			 after December 31, 2014.
						(b)Treatment of foreign branch losses transferred to specified 10-Percent owned foreign corporations
						(1)In generalPart II of subchapter B of chapter 1, as amended by the preceding provisions of this Act, is
			 amended by adding at the end the following new section:
							
								92.Certain foreign branch losses transferred to specified 10-percent owned foreign corporations
									(a)In generalIf a domestic corporation transfers substantially all of the assets of a foreign branch (within the
			 meaning of section 367(a)(3)(C)) to a specified 10-percent owned foreign
			 corporation (as defined in section 245A) with respect to which it is a
			 United States shareholder after such transfer, such domestic corporation
			 shall include in gross income for the taxable year which includes such
			 transfer an amount equal to the transferred loss amount with respect to
			 such transfer.
									(b)Limitation and carryforward based on foreign-Source dividends received
										(1)In generalThe amount included in the gross income of the taxpayer under subsection (a) for any taxable year
			 shall not exceed the amount allowed as a deduction under section 245A for
			 such taxable year (taking into account dividends received from all
			 specified 10-percent owned foreign corporations with respect to which the
			 taxpayer is a United States shareholder).
										(2)Amounts not included carried forwardAny amount not included in gross income for any taxable year by reason of paragraph (1) shall,
			 subject to the application of paragraph (1) to the succeeding taxable
			 year, be included in gross income for the succeeding taxable year.
										(c)Transferred loss amountFor purposes of this section, the term transferred loss amount means, with respect to any transfer of substantially all of the assets of a foreign branch, the
			 excess (if any) of—
										(1)the sum of losses—
											(A)which were incurred by the foreign branch after December 31, 2014, and before the transfer, and
											(B)with respect to which a deduction was allowed to the taxpayer, over
											(2)the sum of—
											(A)any taxable income of such branch for a taxable year after the taxable year in which the loss was
			 incurred and through the close of the taxable year of the transfer, and
											(B)any amount which is recognized under section 904(f)(3) on account of the transfer.
											(d)Reduction for recognized gains
										(1)In generalIn the case of a transfer not described in section 367(a)(3)(C), the transferred loss amount shall
			 be reduced (but not below zero) by the amount of gain recognized by the
			 taxpayer on account of the transfer (other than amounts taken into account
			 under subsection (c)(2)(B)).
										(2)Coordination with recognition under section 367In the case of a transfer described in section 367(a)(3)(C), the transferred loss amount shall not
			 exceed the excess (if any) of—
											(A)the excess of the amount described in section 367(a)(3)(C)(i) over the amount described in section
			 367(a)(3)(C)(ii) with respect to such transfer, over
											(B)the amount of gain recognized under section 367(a)(3)(C) with respect to such transfer.
											(e)Source of incomeAmounts included in gross income under this section shall be treated as derived from sources within
			 the United States.
									(f)Basis adjustmentsConsistent with such regulations or other guidance as the Secretary may prescribe, proper
			 adjustments shall be made in the adjusted basis of the taxpayer’s stock in
			 the specified 10-percent owned foreign corporation to which the transfer
			 is made, and in the transferee’s adjusted basis in the property
			 transferred, to reflect amounts included in gross income under this
			 section..
						(2)Amounts recognized under section 367 on transfer of foreign branch with previously deducted losses
			 treated as United States sourceSubparagraph (C) of section 367(a)(3) is amended by striking outside in the last sentence and inserting within.
						(3)Clerical amendmentThe table of subparts for such part, as amended by the preceding provisions of this Act, is amended
			 by adding at the end the following new item:
							
								
									Sec. 92. Certain foreign branch losses transferred to specified 10-percent owned foreign
			 corporations..
						(4)Effective dateThe amendments made by this subsection shall apply to transfers after December 31, 2014.
						4003.Treatment of deferred foreign income upon transition to participation exemption system of taxation
					(a)In generalSection 965 is amended to read as follows:
						
							965.Treatment of deferred foreign income upon transition to participation exemption system of taxation
								(a)Treatment of deferred foreign income as subpart F incomeIn the case of the last taxable year of a deferred foreign income corporation which begins before
			 January 1, 2015, the subpart F income of such foreign corporation (as
			 otherwise determined for such taxable year under section 952) shall be
			 increased by the accumulated post-1986 deferred foreign income of such
			 corporation determined as of the close of such taxable year.
								(b)Reduction in amounts included in gross income of United States shareholders of specified foreign
			 corporations with deficits in earnings and profits
									(1)In generalIn the case of a taxpayer which is a United States shareholder with respect to at least one
			 deferred foreign income corporation and at least one E&P deficit foreign corporation, the amount which would (but for this subsection) be taken into
			 account under section 951(a)(1) by reason of subsection (a) as such United
			 States shareholder’s pro rata share of the subpart F income of each
			 deferred foreign income corporation shall be reduced (but not below zero)
			 by the amount of such United States shareholder’s aggregate foreign E&P deficit which is allocated under paragraph (2) to such deferred foreign income corporation.
									(2)Allocation of aggregate foreign E&P deficitThe aggregate foreign E&P deficit of any United States shareholder shall be allocated among the deferred foreign income
			 corporations of such United States shareholder in an amount which bears
			 the same proportion to such aggregate as—
										(A)such United States shareholder’s pro rata share of the accumulated post-1986 deferred foreign
			 income of each such deferred foreign income corporation, bears to
										(B)the aggregate of such United States shareholder’s pro rata share of the accumulated post-1986
			 deferred foreign income of all deferred foreign income corporations of
			 such United States shareholder.
										(3)Definitions related to E&P deficitsFor purposes of this subsection—
										(A)Aggregate foreign E&P deficitThe term aggregate foreign E&P deficit means, with respect to any United States shareholder, the aggregate of such shareholder’s pro rata
			 shares of the specified E&P deficits of the E&P deficit foreign corporations of such shareholder.
										(B)E&P deficit foreign corporationThe term E&P deficit foreign corporation means, with respect to any taxpayer, any specified foreign corporation with respect to which such
			 taxpayer is a United States shareholder, if—
											(i)such specified foreign corporation has a deficit in post-1986 earnings and profits, and
											(ii)as of February 26, 2014—
												(I)such corporation was a specified foreign corporation, and
												(II)such taxpayer was a United States shareholder of such corporation.
												(C)Specified E&P deficitThe term specified E&P deficit means, with respect to any E&P deficit foreign corporation, the amount of the deficit referred to in subparagraph (B).
										(c)Application of participation exemption to included income
									(1)In generalIn the case of a United States shareholder of a deferred foreign income corporation, there shall be
			 allowed as a deduction for the taxable year in which an amount is included
			 in the gross income of such United States shareholder under section
			 951(a)(1) by reason of this section an amount equal to the sum of—
										(A)90 percent of the excess (if any) of—
											(i)the amount so included as gross income, over
											(ii)the amount of such United States shareholder’s aggregate foreign cash position, plus
											(B)75 percent of so much of the amount described in subparagraph (A)(ii) as does not exceed the amount
			 described in subparagraph (A)(i).
										(2)Aggregate foreign cash positionFor purposes of this subsection—
										(A)In generalThe term aggregate foreign cash position means, with respect to any United States shareholder, the greater of—
											(i)the aggregate of such United States shareholder’s pro rata share of the cash position of each
			 specified foreign corporation of such United States shareholder determined
			 as of the close of the last taxable year of such specified foreign
			 corporation which begins before January 1, 2015, or
											(ii)one half of the sum of—
												(I)the aggregate described in clause (i) determined as of the close of the last taxable year of each
			 such specified foreign corporation which ends before February 26, 2014,
			 plus
												(II)the aggregate described in clause (i) determined as of the close of the taxable year of each such
			 specified foreign corporation which precedes the taxable year referred to
			 in subclause (I).
												(B)Cash positionFor purposes of this paragraph, the cash position of any specified foreign corporation is the sum
			 of—
											(i)cash and foreign currency held by such foreign corporation,
											(ii)the net accounts receivable of such foreign corporation, plus
											(iii)the fair market value of the following assets held by such corporation:
												(I)Actively traded personal property for which there is an established financial market.
												(II)Commercial paper, certificates of deposit, the securities of the Federal government and of any
			 State or foreign government
												(III)Any obligation with a term of less than one year.
												(IV)Any asset which the Secretary identifies as being economically equivalent to any asset described in
			 this subparagraph.
												(C)Net accounts receivableFor purposes of this paragraph, the term net accounts receivable means, with respect to any specified foreign corporation, the excess (if any) of—
											(i)such corporation’s accounts receivable, over
											(ii)such corporation’s accounts payable (determined consistent with the rules of section 461).
											(D)Prevention of double countingCash positions of a specified foreign corporation described in clause (ii) or (iii)(III) of
			 subparagraph (B) shall not be taken into account by a United States
			 shareholder under subparagraph (A) to the extent that such United States
			 shareholder demonstrates to the satisfaction of the Secretary that such
			 amount is so taken into account by such United States shareholder with
			 respect to another specified foreign corporation.
										(E)Cash positions of foreign pass-thru entities taken into accountAny foreign entity which would be a specified foreign corporation of a United States shareholder if
			 such entity were a corporation shall be treated as a specified foreign
			 corporation of such United States shareholder for purposes of determining
			 such United States shareholder’s aggregate foreign cash position.
										(F)Anti-abuseIf the Secretary determines that the principal purpose of any transaction was to reduce the
			 aggregate foreign cash position taken into account under this subsection,
			 such transaction shall be disregarded for purposes of this subsection.
										(d)Deferred foreign income corporation; accumulated post-1986 deferred foreign incomeFor purposes of this section—
									(1)Deferred foreign income corporationThe term deferred foreign income corporation means, with respect to any United States shareholder, any specified foreign corporation of such
			 United States shareholder which has accumulated post-1986 deferred foreign
			 income (as of the close of the taxable year referred to in subsection (a))
			 greater than zero.
									(2)Accumulated post-1986 deferred foreign incomeThe term accumulated post-1986 deferred foreign income means the post-1986 earnings and profits except to the extent such earnings—
										(A)are attributable to income of the specified foreign corporation which is effectively connected with
			 the conduct of a trade or business within the United States and subject to
			 tax under this chapter,
										(B)if distributed, would—
											(i)in the case of a controlled foreign corporation, be excluded from the gross income of a United
			 States shareholder under section 959, or
											(ii)in the case of any passive foreign investment company (as defined in section 1297) other than a
			 controlled foreign corporation, be treated as a distribution which is not
			 a dividend, or
											(C)in the case of any passive foreign investment company (as so defined), is properly attributable to
			 an unreversed inclusion of a United States person under section 1296.To the extent provided in regulations or other guidance prescribed by the Secretary, in the case of
			 any controlled foreign corporation which has shareholders which are not
			 United States shareholders, accumulated post-1986 deferred foreign income
			 shall be appropriately reduced by amounts which would be described in
			 subparagraph (B)(i) is such shareholders were United States shareholders.
			 Such regulations or other guidance may provide a similar rule for purposes
			 of subparagraph (B)(ii) and (C).(3)Post-1986 earnings and profitsThe term post-1986 earnings and profits means the earnings and profits of the foreign corporation (computed in accordance with sections
			 964(a) and 986) accumulated in taxable years beginning after December 31,
			 1986, and determined—
										(A)as of the close the taxable year referred to in subsection (a), and
										(B)without diminution by reason of dividends distributed during such taxable year.
										(e)Specified foreign corporation
									(1)In generalFor purposes of this section, the term specified foreign corporation means—
										(A)any controlled foreign corporation, and
										(B)any section 902 corporation (as defined in section 909(d)(5) as in effect before the date of the
			 enactment of the Tax Reform Act of 2014).
										(2)Application to section 902 corporationsFor purposes of section 951, a section 902 corporation (as so defined) shall be treated as a
			 controlled foreign corporation solely for purposes of taking into account
			 the subpart F income of such corporation under subsection (a) (and for
			 purposes of applying subsection (f)).
									(f)Determinations of pro rata shareFor purposes of this section, the determination of any United States shareholder’s pro rata share
			 of any amount with respect to any specified foreign corporation shall be
			 determined under rules similar to the rules of section 951(a)(2) by
			 treating such amount in the same manner as subpart F income (and by
			 treating such specified foreign corporation as a controlled foreign
			 corporation).
								(g)Disallowance of foreign tax credit, etc
									(1)In generalNo credit shall be allowed under section 901 for the applicable percentage of any taxes paid or
			 accrued (or treated as paid or accrued) with respect to any amount for
			 which a deduction is allowed under this section.
									(2)Applicable percentageFor purposes of this subsection, the term applicable percentage means the amount (expressed as a percentage) equal to the sum of—
										(A)0.9 multiplied by the ratio of—
											(i)the excess to which subsection (c)(1)(A) applies, divided by
											(ii)the sum of such excess plus the amount to which subsection (c)(1)(B) applies, plus
											(B)0.75 multiplied by the ratio of—
											(i)the amount to which subsection (c)(1)(B) applies, divided by
											(ii)the sum described in subparagraph (A)(ii).
											(3)Denial of deductionNo deduction shall be allowed under this chapter for any tax for which credit is not allowable
			 under section 901 by reason of paragraph (1) (determined by treating the
			 taxpayer as having elected the benefits of subpart A of part III of
			 subchapter N).
									(4)Coordination with section 78Section 78 shall not apply to any tax for which credit is not allowable under section 901 by reason
			 of paragraph (1).
									(h)Election To pay liability in installments
									(1)In generalIn the case of a United States shareholder of a deferred foreign income corporation, such United
			 States shareholder may elect to pay the net tax liability under this
			 section in 8 installments of the following amounts:
										(A)8 percent of the net tax liability in the case of each of the first 5 of such installments,
										(B)15 percent of the net tax liability in the case of the 6th such installment,
										(C)20 percent of the net tax liability in the case of the 7th such installment, and
										(D)25 percent of the net tax liability in the case of the 8th such installment.
										(2)Date for payment of installmentsIf an election is made under paragraph (1), the first installment shall be paid on the due date
			 (determined without regard to any extension of time for filing the return)
			 for the return of tax for the taxable year described in subsection (b) and
			 each succeeding installment shall be paid on the due date (as so
			 determined) for the return of tax for the taxable year following the
			 taxable year with respect to which the preceding installment was made.
									(3)Acceleration of paymentIf there is an addition to tax for failure to pay timely assessed with respect to any installment
			 required under this subsection, a liquidation or sale of substantially all
			 the assets of the taxpayer (including in a title 11 or similar case), a
			 cessation of business by the taxpayer, or any similar circumstance, then
			 the unpaid portion of all remaining installments shall be due on the date
			 of such event (or in the case of a title 11 or similar case, the day
			 before the petition is filed). The preceding sentence shall not apply to
			 the sale of substantially all the assets of a taxpayer to a buyer if such
			 buyer enters into an agreement with the Secretary under which such buyer
			 is liable for the remaining installments due under this subsection in the
			 same manner as if such buyer were the taxpayer.
									(4)Proration of deficiency to installmentsIf an election is made under paragraph (1) to pay the net tax liability under this section in
			 installments and a deficiency has been assessed with respect to such net
			 tax liability, the deficiency shall be prorated to the installments
			 payable under paragraph (1). The part of the deficiency so prorated to any
			 installment the date for payment of which has not arrived shall be
			 collected at the same time as, and as a part of, such installment. The
			 part of the deficiency so prorated to any installment the date for payment
			 of which has arrived shall be paid upon notice and demand from the
			 Secretary. This subsection shall not apply if the deficiency is due to
			 negligence, to intentional disregard of rules and regulations, or to fraud
			 with intent to evade tax.
									(5)ElectionAny election under paragraph (1) shall be made not later than the due date for the return of tax
			 for the taxable year described in subsection (a) and shall be made in such
			 manner as the Secretary may provide.
									(6)Net tax liability under this sectionFor purposes of this subsection—
										(A)In generalThe net tax liability under this section with respect to any United States shareholder is the
			 excess (if any) of—
											(i)such taxpayer’s net income tax for the taxable year described in subsection (a), over
											(ii)such taxpayer’s net income tax for such taxable year determined without regard to this section.
											(B)Net income taxThe term net income tax means the regular tax liability reduced by the credits allowed under subparts A, B, and D of part
			 IV of subchapter A.
										(i)Special rules for S corporation shareholders
									(1)In generalIn the case of any S corporation which is a United States shareholder of a deferred foreign income
			 corporation, each shareholder of such S corporation may elect to defer
			 payment of such shareholder’s net tax liability under this section with
			 respect to such S corporation until the shareholder’s taxable year which
			 includes the triggering event with respect to such liability.
									(2)Triggering event
										(A)In generalIn the case of any shareholder’s net tax liability under this section with respect to any S
			 corporation, the triggering event with respect to such liability is
			 whichever of the following occurs first:
											(i)Such corporation ceases to be an S corporation (determined as of the first day of the first taxable
			 year that such corporation is not an S corporation).
											(ii)A liquidation or sale of substantially all the assets of such S corporation (including in a title
			 11 or similar case), a cessation of business by such S corporation, such S
			 corporation ceases to exist, or any similar circumstance.
											(iii)A transfer of any share of stock in such S corporation by the taxpayer (including by reason of
			 death, or otherwise).
											(B)Partial transfers of stockIn the case of a transfer of less than all of the taxpayer’s shares of stock in the S corporation,
			 such transfer shall only be a triggering event with respect to so much of
			 the taxpayer’s net tax liability under this section with respect to such S
			 corporation as is properly allocable to such stock.
										(C)Transfer of liabilityA transfer described in clause (iii) shall not be treated as a triggering event if the transferee
			 enters into an agreement with the Secretary under which such transferee is
			 liable for net tax liability with respect to such stock in the same manner
			 as if such transferee were the taxpayer.
										(3)Net tax liabilityA shareholder’s net tax liability under this section with respect to any S corporation is the net
			 tax liability under this section which would be determined under
			 subsection (h)(6) if the only subpart F income taken into account by such
			 shareholder by reason of this section were allocations from such S
			 corporation.
									(4)Election to pay deferred liability in installmentsIn the case of a taxpayer which elects to defer payment under paragraph (1), subsection (h) shall
			 be applied—
										(A)separately with respect to the liability to which such election applies,
										(B)an election under subsection (h) with respect to such liability shall be treated as timely made if
			 made not later than the due date for the return of tax for the taxable
			 year in which the triggering event with respect to such liability occurs,
										(C)the first installment under subsection (h) with respect to such liability shall be paid not later
			 than such due date (but determined without regard to any extension of time
			 for filing the return), and
										(D)if the triggering event with respect to any net tax liability is described in paragraph (2)(A)(ii),
			 an election under subsection (h) with respect to such liability may be
			 made only with the consent of the Secretary.
										(5)Joint and several liability of S corporationIf any shareholder of an S corporation elects to defer payment under paragraph (1), such S
			 corporation shall be jointly and severally liable for such payment and any
			 penalty, addition to tax, or additional amount attributable thereto.
									(6)Extension of limitation on collectionNotwithstanding any other provision of law, any limitation on the time period for the collection of
			 a liability deferred under this subsection shall not be treated as
			 beginning before the date of the triggering event with respect to such
			 liability.
									(7)ElectionAny election under paragraph (1) shall be made not later than the due date for the return of tax
			 for the taxable year described in subsection (a) and shall be made in such
			 manner as the Secretary may provide.
									(j)Inclusion of deferred foreign income under this section not To trigger recapture of overall foreign
			 lossFor purposes of section 904(f)(1), in the case of a United States shareholder of a deferred foreign
			 income corporation, such United States shareholder’s taxable income from
			 sources without the United States shall be determined without regard to
			 this section.
								(k)RegulationsThe Secretary may prescribe such regulations or other guidance as may be necessary or appropriate
			 to carry out the provisions of this section..
					(b)Dedication of revenues to highway trust fund
						(1)In generalSection 9503(f) is amended by redesignating paragraph (5) as paragraph (6) and by inserting after
			 paragraph (4) the following new paragraph:
							
								(5)Appropriation to trust fund of net tax liabilities received under section 965
									(A)In generalOut of money in the Treasury not otherwise appropriated, there are hereby appropriated to the
			 Highway Trust Fund amounts equivalent to the aggregate net tax liabilities
			 under section 965 (as defined in such section) received in the Treasury.
									(B)Monthly transfers based on estimatesFor rule providing for the monthly transfer of amounts appropriated under subparagraph (A) based on
			 estimates of the Secretary, see section 9601..
						(2)Transfers to Mass Transit AccountSection 9503(e)(2) is amended by striking the mass transit portion and inserting , 20 percent of the amounts appropriated to the Highway Trust Fund under subsection (f)(5), and the
			 mass transit portion.
						(c)Clerical amendmentThe table of section for subpart F of part III of subchapter N of chapter 1 is amended by striking
			 the item relating to section 965 and inserting the following:
						
							
								Sec. 965. Treatment of deferred foreign income upon transition to participation exemption system of
			 taxation..
					4004.Look-thru rule for related controlled foreign corporations made permanent
					(a)In generalParagraph (6) of section 954(c) is amended by striking subparagraph (C).
					(b)Effective dateThe amendments made by this section shall apply to taxable years of foreign corporations beginning
			 after December 31, 2013, and to taxable years of United States
			 shareholders in which or with which such taxable years of foreign
			 corporations end.
					BModifications related to foreign tax credit system
				4101.Repeal of section 902 indirect foreign tax credits; determination of section 960 credit on current
			 year basis
					(a)Repeal of section 902 indirect foreign tax creditsSubpart A of part III of subchapter N of chapter 1 is amended by striking section 902.
					(b)Determination of section 960 credit on current year basisSection 960 is amended—
						(1)by striking subsection (c), by redesignating subsection (b) as subsection (c), by striking all that
			 precedes subsection (c) (as so redesignated) and inserting the following:
							
								960.Deemed paid credit for subpart F inclusions
									(a)In generalFor purposes of this subpart, if there is included in the gross income of a domestic corporation
			 any item of income under section 951(a)(1) with respect to any controlled
			 foreign corporation with respect to which such domestic corporation is a
			 United States shareholder, such domestic corporation shall be deemed to
			 have paid so much of such foreign corporation’s foreign income taxes as
			 are properly attributable to the item of income so included.
									(b)Special rules for distributions from previously taxed earnings and profitsFor purposes of this subpart—
										(1)In generalIf any portion of a distribution from a controlled foreign corporation to a domestic corporation
			 which is a United States shareholder with respect to such controlled
			 foreign corporation is excluded from gross income under section 959(a),
			 such domestic corporation shall be deemed to have paid so much of such
			 foreign corporation’s foreign income taxes as—
											(A)are properly attributable to such portion, and
											(B)have not been deemed to have to been paid by such domestic corporation under this section for any
			 prior taxable year.
											(2)Tiered controlled foreign corporationsIf section 959(b) applies to any portion of a distribution from a controlled foreign corporation to
			 another controlled foreign corporation, such controlled foreign
			 corporation shall be deemed to have paid so much of such other controlled
			 foreign corporation’s foreign income taxes as—
											(A)are properly attributable to such portion, and
											(B)have not been deemed to have been paid by a domestic corporation under this section for any prior
			 taxable year.,
						(2)and by adding after subsection (c) (as so redesignated) the following new subsections:
							
								(d)Foreign income taxesThe term foreign income taxes means any income, war profits, or excess profits taxes paid or accrued to any foreign country or
			 possession of the United States.
								(e)RegulationsThe Secretary shall provide such regulations as may be necessary or appropriate to carry out the
			 provisions of this section..
						(c)Conforming amendments
						(1)Section 78 is amended to read as follows:
							
								78.Gross up for deemed paid foreign tax creditIf a domestic corporation chooses to have the benefits of subpart A of part III of subchapter N
			 (relating to foreign tax credit) for any taxable year, an amount equal to
			 the taxes deemed to be paid by such corporation under section 960
			 (relating to deemed paid credit for subpart F inclusions) for such taxable
			 year shall be treated for purposes of this title (other than section 960)
			 as an item of income required to be included in the gross income of such
			 domestic corporation under section 951(a)..
						(2)Section 245(a)(10) is amended by striking 902,.
						(3)Sections 535(b)(1) and 545(b)(1) are each amended by striking section 902(a) or 960(a)(1) and inserting section 960.
						(4)Paragraph (1) of section 814(f) is amended—
							(A)by striking subparagraph (B), and
							(B)by striking all that precedes No income and inserting the following:
								
									(1)Treatment of foreign taxes.
							(5)Subparagraph (B) of section 864(h)(1) is amended by striking 902,.
						(6)Subsection (a) of section 901 is amended by striking sections 902 and 960 and inserting section 960.
						(7)Paragraph (2) of section 901(e) is amended by striking but is not limited to— and all that follows through that portion and inserting but is not limited to that portion.
						(8)Subsection (f) of section 901 is amended by striking sections 902 and 960 and inserting section 960.
						(9)Subparagraph (A) of section 901(j)(1) is amended by striking 902 or.
						(10)Subparagraph (B) of section 901(j)(1) is amended by striking sections 902 and 960 and inserting section 960.
						(11)Paragraph (2) of section 901(k) is amended by striking 902,.
						(12)Paragraph (6) of section 901(k) is amended by striking 902 or.
						(13)Subparagraph (A) of section 904(h)(10) is amended by striking sections 902, 907, and 960 and inserting sections 907 and 960.
						(14)Section 904 is amended by striking subsection (k).
						(15)Paragraph (1) of section 905(c) is amended by striking the last sentence.
						(16)Subclause (I) of section 905(c)(2)(B)(i) is amended by striking section 902 or.
						(17)Subsection (a) of section 906 is amended by striking (or deemed, under section 902, paid or accrued during the taxable year).
						(18)Subsection (b) of section 906 is amended by striking paragraphs (4) and (5).
						(19)Subparagraph (B) of section 907(b)(2) is amended by striking 902 or.
						(20)Paragraph (3) of section 907(c) is amended—
							(A)by striking subparagraph (A) and redesignating subparagraphs (B) and (C) as subparagraphs (A) and
			 (B), respectively, and
							(B)by striking section 960(a) in subparagraph (A) (as so redesignated) and inserting section 960.
							(21)Paragraph (5) of section 907(c) is amended by striking 902 or.
						(22)Clause (i) of section 907(f)(2)(B) is amended by striking 902 or.
						(23)Subsection (a) of section 908 is amended by striking 902 or.
						(24)Subsection (b) of section 909 is amended—
							(A)by striking section 902 corporation in the matter preceding paragraph (1) and inserting specified 10-percent owned foreign corporation,
							(B)by striking 902 or in paragraph (1),
							(C)by striking by such section 902 corporation and all that follows in the matter following paragraph (2) and inserting by such specified 10-percent owned foreign corporation or a domestic corporation which is a United
			 States shareholder with respect to such specified 10-percent owned foreign
			 corporation., and
							(D)by striking section 902 corporations in the heading thereof and inserting specified 10-percent owned foreign corporations.
							(25)Subsection (d) of section 909 is amended by striking paragraph (5).
						(26)Paragraph (1) of section 958(a) is amended by striking 960(a)(1) and inserting 960.
						(27)Subsection (d) of section 959 is amended by striking Except as provided in section 960(a)(3), any and inserting Any.
						(28)Subsection (e) of section 959 is amended by striking and section 960(b).
						(29)Subparagraph (A) of section 1291(g)(2) is amended by striking any distribution— and all that follows through but only if and inserting any distribution, any withholding tax imposed with respect to such distribution, but only if.
						(30)Section 1293 is amended by striking subsection (f).
						(31)Subparagraph (B) of section 6038(c)(1) is amended by striking sections 902 (relating to foreign tax credit for corporate stockholder in foreign corporation) and
			 960 (relating to special rules for foreign tax credit) and inserting section 960.
						(32)Paragraph (4) of section 6038(c) is amended by striking subparagraph (C).
						(33)The table of sections for subpart A of part III of subchapter N of chapter 1 is amended by striking
			 the item relating to section 902.
						(34)The table of sections for subpart F of part III of subchapter N of chapter 1 is amended by striking
			 the item relating to section 960 and inserting the following:
							
								
									Sec. 960. Deemed paid credit for subpart F inclusions..
						(d)Effective dateThe amendments made by this section shall apply to taxable years of foreign corporations beginning
			 after December 31, 2014, and to taxable years of United States
			 shareholders in which or with which such taxable years of foreign
			 corporations end.
					4102.Foreign tax credit limitation applied by allocating only directly allocable deductions to foreign
			 source income
					(a)In generalSubsection (b) of section 904, as amended by the preceding provisions of this Act, is amended by
			 adding at the end the following new paragraph:
						
							(3)Deductions allocable to foreign source income only if directly allocableFor purposes of subsection (a), the taxpayer’s taxable income from sources without the United
			 States shall be determined by allocating deductions to such income only if
			 such deductions are directly allocable to such income..
					(b)Effective dateThe amendments made by this section shall apply to taxable years of foreign corporations beginning
			 after December 31, 2014, and to taxable years of United States
			 shareholders in which or with which such taxable years of foreign
			 corporations end.
					4103.Passive category income expanded to include other mobile income
					(a)Treatment of foreign base company intangible income and foreign base company sales income as mobile
			 category incomeClause (i) of section 904(d)(2)(A) is amended by striking and specified passive category income and inserting specified passive category income, foreign base company sales income (as defined in section
			 954(d)), and foreign base company intangible income (as defined in section
			 954(f)).
					(b)Repeal of special rules treating financial services income as general category incomeParagraph (2) of section 904(d) is amended by striking subparagraphs (C) and (D) and by
			 redesignating subparagraphs (E) through (K) as subparagraphs (C) through
			 (I), respectively.
					(c)Conforming amendments
						(1)Relating to references to passive income
							(A)Section 904(d)(1)(A) is amended by striking passive category income and inserting mobile category income.
							(B)Section 904(d)(2)(A)(i), as amended by subsection (a), is amended—
								(i)by striking Passive category income in the heading thereof and inserting Mobile category income,
								(ii)by striking passive category income and inserting mobile category income,
								(iii)by striking passive income and inserting mobile income, and
								(iv)by striking specified passive category income and inserting specified mobile category income.
								(C)Section 904(d)(2)(A)(ii) is amended by striking passive category income and inserting mobile category income.
							(D)Section 904(d)(2)(B) is amended—
								(i)by striking Passive income in the heading thereof and inserting Mobile income,
								(ii)by striking passive income in clauses (i), (ii), and (iii) and inserting mobile income,
								(iii)by striking Specified passive category income in the heading of clause (iv) and inserting Specified mobile category income, and
								(iv)by striking specified passive category income in clause (iv) and inserting specified mobile category income.
								(E)Section 904(d)(2)(D), as redesignated by subsection (b), is amended by striking passive income and inserting mobile income.
							(F)Section 904(d)(3)(A) is amended by striking passive category income and inserting mobile category income.
							(G)Section 904(d)(3)(B) is amended by striking passive category income both places it appears and inserting mobile category income.
							(H)Section 904(d)(3)(C) is amended by striking passive category income both places it appears and inserting mobile category income.
							(I)Section 904(d)(3)(D) is amended by striking passive category income both places it appears and inserting mobile category income.
							(J)Section 904(d)(3)(E) is amended—
								(i)by striking passive category income both places it appears and inserting mobile category income, and
								(ii)by striking passive income and inserting mobile income.
								(K)Section 904(d)(3)(F) is amended by striking passive category income both places it appears and inserting mobile category income.
							(2)Other conforming amendments
							(A)Subparagraph (B) of section 864(f)(5) is amended by inserting (as in effect before its repeal) after section 904(d)(2)(D)(ii).
							(B)Subparagraph (B) of section 954(c)(2) is amended by striking section 904(d)(2)(G) and inserting section 904(d)(2)(E).
							(d)Effective date
						(1)In generalThe amendments made by this section shall apply to taxable years of foreign corporations beginning
			 after December 31, 2014, and to taxable years of United States
			 shareholders in which or with which such taxable years of foreign
			 corporations end.
						(2)Treatment of carryforwards and carrybacksFor purposes of section 904 of the Internal Revenue Code of 1986—
							(A)the amendments made by this section shall apply to any taxes carried from any taxable year
			 beginning before January 1, 2015, to any taxable year beginning on or
			 after such date, and
							(B)the Secretary of the Treasury, or his designee, may by regulations provide for the allocation of
			 any carryback of taxes with respect to income from a taxable year
			 beginning on or after January 1, 2015, to a taxable year beginning before
			 such date for purposes of allocating such income among the separate
			 categories in effect under section 904(d) for the taxable year to which
			 carried.
							4104.Source of income from sales of inventory determined solely on basis of production activities
					(a)In generalSubsection (b) of section 863 is amended by adding at the end the following: Gains, profits, and income from the sale or exchange of inventory property described in paragraph
			 (2) shall be allocated and apportioned between sources within and without
			 the United States solely on the basis of the production activities with
			 respect to the property..
					(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2014.
					CRules related to passive and mobile income
				1Modification of subpart F provisions
					4201.Subpart F income to only include low-taxed foreign income
						(a)In generalSubsection (a) of section 954 is amended—
							(1)by redesignating paragraphs (1), (2), (3), and (5) as subparagraphs (A) through (D), respectively,
							(2)by striking For purposes of  and inserting the following:
								
									(1)In generalFor purposes of, and
							(3)by adding at the end the following new paragraph:
								
									(2)Application only to foreign base company income subject to a low foreign effective rate of tax
										(A)In generalForeign base company income shall only include items of income received by a controlled foreign
			 corporation which are subject to an effective rate of income tax imposed
			 by a foreign country which is less than 100 percent of the maximum rate of
			 tax specified in section 11.
										(B)Application to foreign base company income subject to reduced domestic rate of tax
											(i)Foreign base company sales incomeIn the case of foreign base company sales income, subparagraph (A) shall be applied by substituting 50 percent for 100 percent.
											(ii)Foreign base company intangible incomeIn the case of foreign base company intangible income, subparagraph (A) shall be applied—
												(I)by substituting the applicable percentage of the foreign percentage (determined under section 250(c) with respect
			 to the controlled foreign corporation) for 100 percent, and
												(II)by treating the foreign base company intangible income as a single item of income.
												(iii)Applicable percentageFor purposes of clause (ii)(I), the term applicable percentage means, with respect to any taxable year of a controlled foreign corporation, the percentage
			 determined in accordance with the following table:
												
													
															In the case of any taxable year beginning in:The applicable percentage is:
														
															201545 percent
															201648 percent
															201752 percent
															201856 percent
															2019 or thereafter60 percent..
							(b)Insurance incomeSubsection (a) of section 953 is amended by redesignating paragraph (2) as paragraph (3) and by
			 inserting after paragraph (1) the following new paragraph:
							
								(2)Application only to insurance income subject to a low foreign effective rate of taxInsurance income shall only include items of income received by a controlled foreign corporation
			 which are subject to an effective rate of income tax imposed by a foreign
			 country which is less than the maximum rate of tax specified in section
			 11..
						(c)Conforming amendments
							(1)Section 954(b)(3)(B) is amended by striking paragraphs (4) and (5) and inserting subsection (a)(2), section 953(a)(2), and paragraph (5)
							(2)Section 954(b) is amended by striking paragraph (4).
							(3)Section 954(c)(1) is amended by striking subsection (a)(1) and inserting this section.
							(4)Section 954(d)(1) is amended by striking subsection (a)(2) and inserting this section.
							(5)Section 954(e)(1) is amended by striking subsection (a)(3) and inserting this section.
							(d)Effective dateThe amendments made by this section shall apply to taxable years of foreign corporations beginning
			 after December 31, 2014, and to taxable years of United States
			 shareholders in which or with which such taxable years of foreign
			 corporations end.
						4202.Foreign base company sales income
						(a)50-Percent exclusion for low-Taxed foreign base company sales income
							(1)In generalSubparagraph (B) of section 954(a)(1), as amended by the preceding provisions of this Act, is
			 amended by inserting 50 percent of before the foreign base company sales income.
							(2)Preservation of deemed paid foreign tax credit on low-taxed foreign base company incomeSection 960, as amended by this Act, is amended by redesignating subsection (c) as subsection (d)
			 and by inserting after subsection (b) the following new subsection:
								
									(c)Deemed paid credit determined without regard to certain exclusions from subpart F incomeSolely for purposes of subsection (a), section 954(a)(1)(B) shall be applied by substituting 100 percent for 50 percent in determining amounts included under section 951(a)(1)..
							(b)Exception from foreign base company sales income for foreign corporations eligible for benefits
			 under comprehensive income tax treatiesSection 954(d) is amended by adding at the end the following new paragraph:
							
								(5)Exception for foreign corporations eligible for benefits under comprehensive income tax treatiesNo portion of the gross income of a controlled foreign corporation shall be treated as foreign base
			 company sales income if such controlled foreign corporation is eligible as
			 a qualified resident for all of the benefits provided under a
			 comprehensive income tax treaty with the United States..
						(c)Effective dateThe amendments made by this section shall apply to taxable years of foreign corporations beginning
			 after December 31, 2014, and to taxable years of United States
			 shareholders in which or with which such taxable years of foreign
			 corporations end.
						4203.Inflation adjustment of de minimis exception for foreign base company income
						(a)In generalParagraph (3) of section 954(b) is amended by adding at the end the following new subparagraph:
							
								(D)Inflation adjustmentIn the case of any taxable year beginning after 2015, the dollar amount in subparagraph (A)(ii)
			 shall be increased by an amount equal to—
									(i)such dollar amount, multiplied by
									(ii)the cost-of-living adjustment determined under section 1(c)(2)(A) for the calendar year in which
			 the taxable year begins, determined by substituting calendar year 2014 for calendar year 2012 in clause (ii) thereof.Any increase determined under the preceding sentence shall be rounded to the nearest multiple of
			 $50,000..
						(b)Effective dateThe amendments made by this section shall apply to taxable years of foreign corporations beginning
			 after December 31, 2014, and to taxable years of United States
			 shareholders in which or with which such taxable years of foreign
			 corporations end.
						4204.Active financing exception extended with limitation for low-taxed foreign income
						(a)Extension of active financing exception
							(1)In generalParagraph (9) of section 954(h) is amended by striking January 1, 2014 and inserting January 1, 2019.
							(2)Exempt insurance incomeParagraph (10) of section 953(e) is amended—
								(A)by striking January 1, 2014 and inserting January 1, 2019, and
								(B)by striking December 31, 2013 and inserting December 31, 2018.
								(b)Limitation for low-Taxed foreign income
							(1)In generalParagraph (1) of section 954(h) is amended to read as follows:
								
									(1)In generalFor purposes of subsection (c)(1), in the case of an eligible controlled foreign corporation,
			 foreign personal holding company income shall not include—
										(A)qualified banking or financing income which is subject to an effective rate of income tax imposed
			 by a foreign country which is at least 50 percent of the maximum rate of
			 tax specified in section 11, and
										(B)50 percent of any other qualified banking or financing income of such eligible controlled foreign
			 corporation..
							(2)Insurance business incomeParagraph (1) of section 954(i) is amended to read as follows:
								
									(1)In generalFor purposes of subsection (c)(1), in the case of a qualifying insurance company, foreign personal
			 holding company income shall not include—
										(A)any qualified insurance income which is subject to an effective rate of income tax imposed by a
			 foreign country which is at least 50 percent of the maximum rate of tax
			 specified in section 11, and
										(B)50 percent of any other qualified insurance income of such qualifying insurance company..
							(3)Preservation of deemed paid foreign tax credit on high-taxed foreign incomeSubsection (c) of section 960, as amended by the preceding provisions of this Act, is amended by
			 striking Solely for purposes of subsection (a) and all that following and inserting the following:
								Solely for purposes of subsection (a)—(1)section 954(a)(1)(B) shall be applied by substituting 100 percent for 50 percent, and
									(2)the exclusions under subsections (h)(1)(B) and (i)(1)(B) of section 954 shall not apply,
									in determining amounts included under section 951(a)(1)..
							(c)Effective dateThe amendments made by this section shall apply to taxable years of foreign corporations beginning
			 after December 31, 2013, and to taxable years of United States
			 shareholders in which or with which such taxable years of foreign
			 corporations end.
						4205.Repeal of inclusion based on withdrawal of previously excluded subpart F income from qualified
			 investment
						(a)In generalSubpart F of part III of subchapter N of chapter 1 is amended by striking section 955.
						(b)Conforming amendments
							(1)
								(A)Subparagraph (A) of section 951(a)(1), as amended by this Act, is amended to read as follows:
									
										(A)his pro rata share (determined under paragraph (2)) of the corporation’s subpart F income for such
			 year, and.
								(B)Paragraph (3) of section 851(b) is amended by striking section 951(a)(1)(A)(i) in the flush language at the end and inserting section 951(a)(1)(A).
								(C)Clause (i) of section 952(c)(1)(B) is amended by striking section 951(a)(1)(A)(i) and inserting section 951(a)(1)(A).
								(D)Subparagraph (C) of section 953(c)(1) is amended by striking section 951(a)(1)(A)(i) and inserting section 951(a)(1)(A).
								(2)Subsection (a) of section 951 is amended by striking paragraph (3).
							(3)Subclause (II) of section 953(d)(4)(B)(iv) is amended by striking or amounts referred to in clause (ii) or (iii) of section 951(a)(1)(A).
							(4)Subsection (b) of section 964 is amended by striking , 955,.
							(5)Section 970 is amended by striking subsection (b).
							(6)The table of sections for subpart F of part III of subchapter N of chapter 1 is amended by striking
			 the item relating to section 955.
							(c)Effective dateThe amendments made by this section shall apply to taxable years of foreign corporations beginning
			 after December 31, 2014, and to taxable years of United States
			 shareholders in which or with which such taxable years of foreign
			 corporations end.
						2Prevention of base erosion
					4211.Foreign intangible income subject to taxation at reduced rate; intangible income treated as subpart
			 F income
						(a)Foreign base company intangible income treated as subpart F income
							(1)Treatment as subpart F incomeParagraph (1) of section 954(a), as amended by the preceding provisions of this Act, is amended by
			 redesignating subparagraph (D) as subparagraph (E) and by inserting after
			 subparagraph (C) the following new subparagraph:
								
									(D)the foreign base company intangible income for the taxable year (determined under subsection (f)
			 and reduced as provided in subsection (b)(5)), and.
							(2)Foreign base company intangible income definedSection 954 of such Code is amended by inserting after subsection (e) the following new subsection:
								
									(f)Foreign base company intangible incomeFor purposes of this section—
										(1)In generalThe term foreign base company intangible income means, with respect to any corporation for any taxable year, the excess of—
											(A)so much of the adjusted gross income of the corporation as exceeds 10 percent of the corporation’s
			 qualified business asset investment, over
											(B)the applicable percentage of such corporation’s foreign personal holding company income, foreign
			 base company sales income, foreign base company services income, and
			 foreign base company oil related income.
											(2)Applicable percentageFor purposes of paragraph (1), the term applicable percentage means, with respect to any corporation for any taxable year, the ratio (expressed as a percentage)
			 of—
											(A)the excess described in paragraph (1)(A), divided by
											(B)the adjusted gross income of the corporation.
											(3)Qualified business asset investment
											(A)In generalThe term qualified business asset investment means, with respect to any corporation for any taxable year, the aggregate of the corporation’s
			 adjusted bases (determined as of the close of such taxable year and after
			 any adjustments with respect to such taxable year) in specified tangible
			 property—
												(i)used in a trade or business of the corporation, and
												(ii)of a type with respect to which a deduction is allowable under section 168.
												(B)Determination of adjusted basisFor purposes of subparagraph (A), the adjusted basis in any property shall be determined without
			 regard to any provision of this title (or any other provision of law)
			 which is enacted after the date of the enactment of this section.
											(C)RegulationsThe Secretary shall issue such regulations or other guidance as the Secretary determines
			 appropriate to prevent the avoidance of the purposes of this paragraph,
			 including regulations or other guidance which provide for the treatment of
			 property if—
												(i)such property is transferred, or held, temporarily, or
												(ii)the avoidance of the purposes of this paragraph is a factor in the transfer or holding of such
			 property.
												(4)Adjusted gross income; specified tangible propertyFor purposes of this subsection—
											(A)Adjusted gross income
												(i)In generalThe term adjusted gross income means, with respect to any corporation, the gross income of such corporation reduced by such
			 corporation’s commodities gross income.
												(ii)Commodities gross incomeThe term commodities gross income means, with respect to any corporation, the gross income of such corporation which is derived from
			 commodities which are produced or extracted by such corporation.
												(B)Specified tangible propertyThe term specified tangible property means any tangible property unless such property is used in the production of commodities gross
			 income. In the case of property which is used in the production of
			 commodities gross income and other gross income, such property shall be
			 treated as specified tangible property in the same proportion that the
			 adjusted gross income produced with respect to such property bears to the
			 total gross income produced with respect to such property.
											(C)CommodityThe term commodity means any commodity described in section 475(e)(2)..
							(3)Application only to foreign base company intangible income subject to a low foreign effective rate
			 of taxParagraph (2) of section 954(a), as amended by preceding provisions of this Act, is amended by
			 inserting or foreign base company intangible income after foreign base company sales income.
							(4)Conforming amendmentParagraph (5) of section 954(b) is amended by inserting the foreign base company intangible income, before and the foreign base company oil related income.
							(b)Deduction for foreign intangible income
							(1)In generalPart VIII of subchapter B of chapter 1 is amended by adding at the end the following new section:
								
									250.Foreign intangible income
										(a)In generalIn the case of a domestic corporation for any taxable year, there shall be allowed as a deduction
			 an amount equal to the applicable percentage of the lesser of—
											(1)the sum of—
												(A)the foreign percentage multiplied by the net imputed intangible income of such domestic corporation
			 for such taxable year, plus
												(B)in the case of a domestic corporation which is a United States shareholder with respect to any
			 controlled foreign corporation, the foreign percentage (determined with
			 respect to such controlled foreign corporation) multiplied by any foreign
			 base company intangible income (as defined in section 954(f)) of such
			 controlled foreign corporation which is included in the gross income of
			 such domestic corporation under section 951 for such taxable year, or
												(2)taxable income of such domestic corporation (determined without regard to this section) for the
			 taxable year.
											(b)Net imputed intangible incomeFor purposes of this subsection, the term net imputed intangible income means the excess of—
											(1)the excess described in section 954(f)(1)(A), over
											(2)the deductions properly allocable to the amount described in paragraph (1).
											(c)Foreign percentageFor purposes of this section—
											(1)In generalThe term foreign percentage means, with respect to any corporation for any taxable year, the ratio (expressed as a percentage)
			 of—
												(A)the foreign-derived adjusted gross income of such corporation for such taxable year, over
												(B)the adjusted gross income of such corporation for such taxable year.
												(2)Foreign-derived adjusted gross income
												(A)In generalThe term foreign-derived adjusted gross income means, with respect to any corporation for any taxable year, any adjusted gross income of such
			 corporation which is derived in connection with—
													(i)property which is sold for use, consumption, or disposition outside the United States, or
													(ii)services provided with respect to persons or property located outside the United States.
													(B)Special rules
													(i)Ultimate dispositionProperty shall not be treated as sold for use, consumption, or disposition outside the United
			 States if the taxpayer knew, or had reason to know, that such property
			 would be ultimately sold for use, consumption, or disposition in the
			 United States.
													(ii)Sales to related partiesIf property is sold to a related party, such sale shall not be treated as for use, consumption or
			 disposition outside the United States unless—
														(I)such property is ultimately sold for use, consumption or disposition outside the United States, or
														(II)such property is resold to an unrelated party outside the United States and no related party knew
			 or had reason to know that such property would be ultimately sold for use,
			 consumption, or disposition in the United States.
														(iii)Application to servicesRules similar to the rules of clauses (i) and (ii) shall apply with respect to services described
			 in subparagraph (A)(ii).
													(C)Related partyFor purposes of this paragraph, the term related party means any member of an affiliated group as defined in section 1504(a), determined—
													(i)by substituting more than 50 percent for at least 80 percent each place it appears, and
													(ii)without regard to paragraphs (2) and (3) of section 1504(b).Any person (other than a corporation) shall be treated as a member of such group if such person is
			 controlled by members of such group (including any entity treated as a
			 member of such group by reason of this sentence) or controls any such
			 member. For purposes of the preceding sentence, control shall be
			 determined under the rules of section 954(d)(3).(3)Adjusted gross incomeThe term adjusted gross income has the meaning given such term by section 954(f)(4).
											(d)Applicable percentageFor purposes of this section, the term applicable percentage means, with respect to any taxable year of the domestic corporation referred to in subsection (a),
			 the percentage determined in accordance with the following table:
											
												
														In the case of any taxable year beginning in:The applicable percentage is:
													
														201555 percent
														201652 percent
														201748 percent
														201844 percent
														2019 or thereafter40 percent.
										(e)RegulationsThe Secretary may prescribe such regulations or other guidance as may be necessary or appropriate
			 to carry out the provisions of this section..
							(2)Conforming amendments
								(A)Clause (i) of section 163(j)(6)(A), as amended by the preceding provisions of this Act, is amended
			 by striking and at the end of subclause (II) and by adding at the end the following new subclause:
									
										(IV)any deduction allowable under section 250, and.
								(B)Subparagraph (C) of section 170(b)(2) is amended by striking and at the end of clause (iv), by redesignating clause (v) as clause (vi), and by inserting after
			 clause (iv) the following new clause:
									
										(v)section 250, and.
								(C)Subsection (d) of section 172, as amended by the preceding provisions of this Act, is amended by
			 adding at the end the following new paragraph:
									
										(7)Deduction for foreign intangible incomeThe deduction under section 250 shall not be allowed..
								(D)Paragraph (1) of section 246(b) is amended by striking and 247 and inserting 247, and 250.
								(E)Clause (iii) of section 469(i)(3)(D), as amended by the preceding provisions of this Act, is
			 amended by striking and 222 and inserting 222, and 250.
								(c)Effective date
							(1)Treatment as subpart F incomeThe amendments made by subsection (a) shall apply to taxable years of foreign corporations
			 beginning after December 31, 2014, and to taxable years of United States
			 shareholders in which or with which such taxable years of foreign
			 corporations end.
							(2)Deduction for foreign intangible incomeThe amendments made by subsection (b) shall apply to taxable years beginning after December 31,
			 2014.
							4212.Denial of deduction for interest expense of United States shareholders which are members of
			 worldwide affiliated groups with excess domestic indebtedness
						(a)In generalSection 163 is amended by redesignating subsection (n) as subsection (o) and by inserting after
			 subsection (m) the following new subsection:
							
								(n)Disallowance of deduction for interest expense of United States shareholders which are members of
			 worldwide affiliated groups with excess domestic indebtedness
									(1)In generalIn the case of any domestic corporation which is a United States shareholder (as defined in section
			 951(b)) with respect to any foreign corporation both of which are members
			 of the same worldwide affiliated group, the deduction allowed under this
			 chapter for interest paid or accrued by such domestic corporation during
			 the taxable year shall be reduced by the lesser of—
										(A)the product of—
											(i)the net interest expense of such domestic corporation, multiplied by
											(ii)the debt-to-equity differential percentage of such worldwide affiliated group, or
											(B)the excess (if any) of—
											(i)such net interest expense, over
											(ii)40 percent of the adjusted taxable income (as defined in subsection (j)(6)(A)) of such domestic
			 corporation.
											(2)CarryforwardAny amount disallowed under paragraph (1) for any taxable year shall be treated as interest paid or
			 accrued in the succeeding taxable year (and shall not be treated as
			 disqualified interest for purposes of applying subsection (j)).
									(3)Debt-to-equity differential percentage
										(A)In generalFor purposes of this subsection, the term debt-to-equity differential percentage means, with respect to any worldwide affiliated group, the percentage which the excess domestic
			 indebtedness of such group bears to the total indebtedness of the domestic
			 corporations which are members of such group.
										(B)Excess domestic indebtednessFor purposes of subparagraph (A), the term excess domestic indebtedness means, with respect to any worldwide affiliated group, the excess (if any) of—
											(i)the total indebtedness of the domestic corporations which are members of such group, over
											(ii)110 percent of the amount which the total indebtedness of such domestic corporations would be if
			 the ratio of such indebtedness to the total equity of such domestic
			 corporations equaled the ratio which—
												(I)the total indebtedness of such group, bears to
												(II)the total equity of such group.
												(C)Total equityFor purposes of subparagraph (B), the term total equity means, with respect to one or more corporations, the excess (if any) of—
											(i)the money and all other assets of such corporations, over
											(ii)the total indebtedness of such corporations.
											(D)Special rules for determining debt and equityFor purposes of this paragraph—
											(i)Application of certain general rulesRules similar to the rules of clauses (i), (ii), and (iii) of subsection (j)(2)(C) shall apply.
											(ii)Intragroup debt and equity interests disregardedThe total indebtedness, and the assets, of any group of corporations shall be determined by
			 treating all members of such group as one corporation.
											(iii)Determination of assets of domestic groupThe assets of the domestic corporations which are members of any worldwide affiliated group shall
			 be determined by disregarding any interest held by any such domestic
			 corporation in any foreign corporation which is a member of such group.
											(4)Other definitionsFor purposes of this subsection—
										(A)Worldwide affiliated groupThe term worldwide affiliated group has the meaning which would be given such term by section 864(f)(1)(C) if section 1504(a) were
			 applied by substituting more than 50 percent for at least 80 percent each place it appears.
										(B)Net interest expenseThe term net interest expense has the meaning given such term by subsection (j)(6)(B).
										(5)Treatment of affiliated groupFor purposes of this subsection, all members of the same affiliated group (within the meaning of
			 section 1504(a) applied by substituting more than 50 percent for at least 80 percent each place it appears) shall be treated as 1 taxpayer.
									(6)RegulationsThe Secretary shall prescribe such regulations or other guidance as may be appropriate to carry out
			 the purposes of this subsection, including regulations or other guidance—
										(A)to prevent the avoidance of the purposes of this subsection,
										(B)providing such adjustments in the case of corporations which are members of an affiliated group as
			 may be appropriate to carry out the purposes of this subsection,
										(C)providing for the coordination of this subsection with section 884, and
										(D)providing for the reallocation of shares of partnership indebtedness, or distributive shares of the
			 partnership’s interest income or interest expense..
						(b)Coordination with limitation on related party indebtednessParagraph (1) of section 163(j) is amended by adding at the end the following new subparagraph:
							
								(C)Coordination with limitation on excess domestic indebtednessThe amount disallowed under subparagraph (A) with respect to any corporation for any taxable year
			 shall be reduced by any amount disallowed under subsection (n)(1) with
			 respect to such corporation for such taxable year..
						(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
						VTax Exempt Entities
			AUnrelated Business Income Tax
				5001.Clarification of unrelated business income tax treatment of entities treated as exempt from
			 taxation under section 501(a)
					(a)In generalSubparagraph (A) of section 511(a)(2) is amended by adding at the end the following: For purposes of the preceding sentence, an organization shall not fail to be treated as exempt from
			 taxation under this subtitle by reason of section 501(a) solely because
			 such organization is also so exempt, or excludes amounts from gross
			 income, by reason of any other provision of this title..
					(b)Clerical amendmentThe heading for subparagraph (A) of section 511(a)(2) is amended to read as follows: Organizations exempt from taxation by reason of section 501(a).
					(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
					5002.Name and logo royalties treated as unrelated business taxable income
					(a)In generalSection 513 is amended by adding at the end the following new subsection:
						
							(k)Name and logo royaltiesAny sale or licensing by an organization of any name or logo of the organization (including any
			 trademark or copyright relating to such name or logo) shall be treated as
			 an unrelated trade or business regularly carried on by such organization..
					(b)Calculation of unrelated business taxable incomeSubsection (b) of section 512 is amended by adding at the end the following new paragraph:
						
							(20)Special rule for name and logo royaltiesNotwithstanding paragraph (1), (2), (3), or (5), any income derived from any sale or licensing
			 described in section 513(k) shall be included as an item of gross income
			 derived from an unrelated trade or business..
					(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
					5003.Unrelated business taxable income separately computed for each trade or business activity
					(a)In generalSubsection (a) of section 512 is amended by adding at the end the following new paragraph:
						
							(6)Special rule for organization with more than 1 unrelated trade or businessIn the case of any organization with more than 1 unrelated trade or business—
								(A)unrelated business taxable income shall be computed separately with respect to each such trade or
			 business and without regard to subsection (b)(12),
								(B)the unrelated business taxable income of such organization shall be the sum of the unrelated
			 business taxable income so computed with respect to each such trade or
			 business, less a specific deduction under subsection (b)(12), and
								(C)for purposes of subparagraph (B), unrelated business taxable income with respect to any such trade
			 or business shall not be less than zero, and
								(D)the net operating loss deduction shall only be allowed with respect to the trade or business from
			 which the net operating loss arose..
					(b)Effective date
						(1)In generalExcept to the extent provided in paragraph (2), the amendment made by this section shall apply to
			 taxable years beginning after December 31, 2014.
						(2)Net operating losses
							(A)Certain carryoversIn the case of any net operating loss arising in a taxable year beginning before January 1, 2015,
			 that is carried over to a taxable year beginning on or after such date,
			 section 512(a)(6)(D) of the Internal Revenue Code of 1986, as added by
			 this Act, shall not apply.
							(B)Certain carrybacksIn the case of any net operating loss arising in a taxable year beginning after December 31, 2014,
			 and carried back to any taxable year beginning on or before such date, in
			 computing unrelated business taxable income of an organization under
			 section 512(a) of such Code for the taxable year, the net operating loss
			 deduction shall be allowed only with respect to the trade or business from
			 which the net operating loss arose.
							5004.Exclusion of research income limited to publicly available research
					(a)In generalParagraph (9) of section 512(b) is amended by striking from research and inserting from such research.
					(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
					5005.Parity of charitable contribution limitation between trusts and corporations
					(a)In generalParagraph (11) of section 512(b) is amended by striking the second sentence and inserting the
			 following: The deduction allowed by this paragraph shall not exceed 10 percent of the unrelated business
			 taxable income computed without the benefit of this paragraph.
					(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2014.
					5006.Increased specific deduction
					(a)In generalParagraph (12) of section 512(b) is amended by striking $1,000 each place it appears and inserting $10,000.
					(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
					5007.Repeal of exclusion of gain or loss from disposition of distressed property
					(a)In generalSubsection (b) of section 512 is amended by striking paragraph (16).
					(b)Effective dateThe amendment made by this section shall apply to property acquired after December 31, 2014.
					5008.Qualified sponsorship payments
					(a)Repeal of use or acknowledgment of product lines for qualified sponsorship paymentsSubparagraphs (A) and (B)(ii)(I) of section 513(i)(2) are each amended by striking (or product lines).
					(b)Use or acknowledgment limited in case of certain eventsSubparagraph (B) of section 513(i)(2) is amended by adding at the end the following new clause:
						
							(iii)Use or acknowledgment limited in case of certain eventsIn the case of an event with respect to which an organization receives an aggregate amount of
			 qualified sponsorship payments greater than $25,000, a payment shall not
			 be treated as a qualified sponsorship payment for purposes of paragraph
			 (1) unless the use or acknowledgment of the sponsor’s name or logo appears
			 with, and in substantially the same manner as, the names of a significant
			 portion of other donors to the organization. For purposes of the preceding
			 sentence, whether a number of donors is a significant portion shall be
			 determined based on the total number of donors and the total contributed
			 with respect to the event, but in no event shall fewer than 2 other donors
			 be treated as a significant portion of other donors..
					(c)Clerical amendmentThe heading for clause (ii) of section 513(i)(2)(B) is amended to read as follows: Periodicals and qualified convention and trade show activities..
					(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
					BPenalties
				5101.Increase in information return penalties
					(a)Failure To file return
						(1)OrganizationSubparagraph (A) of section 6652(c)(1) is amended—
							(A)by striking $20 each place it appears and inserting $40, and
							(B)by striking $100 and inserting $200.
							(2)ManagersClause (ii) of section 6652(c)(1)(B) is amended by striking $10 and inserting $20.
						(b)Failure To make returns, reports, and applications available for public inspectionSubparagraphs (C) and (D) of section 6652(c)(1) are each amended by striking $20 and inserting $40.
					(c)Failure To file returns under section 6034 or 6043Paragraph (2) of section 6652(c) is amended—
						(1)by striking $10 each place it appears in subparagraphs (A) and (B) and inserting $20, and
						(2)by striking substituting $100 for $20, in subparagraph (C)(ii) and inserting substituting $200 for $40,.
						(d)Failure To file disclosure under section 6033(a)(2)
						(1)OrganizationSubparagraph (A) of section 6652(c)(3) is amended by striking $100 and inserting $200.
						(2)ManagersSubparagraph (B) of section 6652(c)(3) is amended by striking $100 and inserting $200.
						(e)Effective dateThe amendments made by this section shall apply with respect to information returns required to be
			 filed on or after January 1, 2015.
					5102.Manager-level accuracy-related penalty on underpayment of unrelated business income tax
					(a)In generalSection 6662 is amended by adding at the end the following new subsection:
						
							(k)Manager-Level penalty for substantial underpayment of unrelated business income tax
								(1)In generalIn the case of any substantial underpayment of income tax which is attributable to the tax imposed
			 by section 511 on the unrelated business taxable income of an organization
			 for the taxable year, there is hereby imposed a tax with respect to such
			 organization an amount equal to 5 percent of such underpayment to which
			 the underpayment relates. Such tax shall be paid by any manager of the
			 organization.
								(2)ManagerFor purposes of this subsection, the term manager means any officer, director, trustee, employee, or other individual who is under a duty to perform
			 an act in respect of which the underpayment relates.
								(3)Joint and several liabilityIf more than one person is liable under paragraph (1) with respect to an underpayment, all such
			 persons shall be jointly and severally liable under such paragraph with
			 respect to such underpayment
								(4)LimitWith respect to any substantial underpayment of income tax for a taxable year, the maximum amount
			 of the tax added by paragraph (1) shall not exceed $20,000..
					(b)Reportable transactionsSection 6662A is amended by adding at the end the following new subsection:
						
							(f)Manager-Level penalty in case of unrelated business income tax
								(1)In generalIn the case of any portion of a reportable transaction understatement of the tax imposed by section
			 511 to which this section applies, there is hereby imposed a tax in an
			 amount equal to 10 percent of such portion of the underpayment to which
			 the reportable transaction understatement occurs. Such tax shall be paid
			 by any manager of the organization.
								(2)ManagerFor purposes of this subsection, the term manager means any officer, director, trustee, employee, or other individual who is under a duty to perform
			 an act in respect of which such understatement occurs.
								(3)Joint and several liabilityIf more than one person is liable under paragraph (1) with respect to an understatement, all such
			 persons shall be jointly and severally liable under such paragraph with
			 respect to such understatement.
								(4)LimitWith respect to any understatement of tax to which this section applies, the maximum amount of the
			 tax added by paragraph (1) shall not exceed $40,000.
					(c)CoordinationSection 6662 is amended—
						(1)by striking the flush matter at the end of subsection (b), and
						(2)by adding at the end the following new subsection:
							
								(l)Coordination with other penaltiesThis section shall not apply to any portion of an underpayment on which a penalty is imposed under
			 section 6663. Except as provided in paragraph (1) or (2)(B) of section
			 6662A(e), this section shall not apply to the portion of any underpayment
			 which is attributable to a reportable transaction understatement on which
			 a penalty is imposed under section 6662A..
						(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
					CExcise Taxes
				5201.Modification of intermediate sanctions
					(a)Organization level taxSubsection (a) of section 4958 is amended by adding at the end the following new paragraph:
						
							(3)On the organizationIn any case in which a tax is imposed by paragraph (1), there is hereby imposed on the organization
			 a tax equal to 10 percent of the excess benefit..
					(b)Minimum standards of organization due diligenceSubsection (d) of section 4958 is amended by adding at the end the following new paragraph:
						
							(3)Minimum standards of organization due diligence
								(A)In generalSubsection (a)(3) shall not apply to a transaction, if—
									(i)the organization establishes that the minimum standards of due diligence described in subparagraph
			 (B) were met with respect to the transaction, or
									(ii)the organization establishes to the satisfaction of the Secretary that such other reasonable
			 procedures were used to ensure that no excess benefit was provided.
									(B)Minimum standardsAn organization shall be treated as satisfying the minimum standards of due diligence described in
			 this subparagraph with respect to any transaction, if—
									(i)the transaction was approved in advance by an authorized body of the organization composed entirely
			 of individuals who did not have a conflict of interest with respect to the
			 transaction,
									(ii)the authorized body obtained and relied upon appropriate data as to comparability prior to approval
			 of the transaction, and
									(iii)the authorizing body adequately and concurrently documented the basis for approving the
			 transaction.
									(C)No presumption as to reasonablenessMeeting the requirements of clause (i) or (ii) of subparagraph (A) with respect to a transaction
			 shall not give rise to a presumption of reasonableness for purposes of the
			 taxes imposed by paragraphs (1) or (2) of subsection (a) and shall not, by
			 itself, support a conclusion that a manager did not act knowingly for
			 purposes of subsection (a)(2)..
					(c)Repeal of exception for manager reliance on professional adviceSection 4958 is amended by adding at the end the following new subsection:
						
							(g)No safe harbor for reliance on professional adviceAn organization manager’s reliance on a written opinion of a professional with respect to elements
			 of a transaction within the professional’s expertise shall not, by itself,
			 preclude the manager from being treated as participating in the
			 transaction knowingly..
					(d)Athletic coaches and investment managers treated as disqualified persons
						(1)Athletic coaches
							(A)In generalParagraph (1) of section 4958(f) is amended by striking and at the end of subparagraph (E), by striking the period at the end of subparagraph (F) and
			 inserting , and, and by adding at the end the following new subparagraph:
								
									(G)any person who performs services as an athletic coach for the organization..
							(B)Family membersSubparagraph (B) of section 4958(f)(1) is amended by inserting or (G) after subparagraph (A).
							(2)Investment advisors
							(A)In generalSubparagraph (F) of section 4958(f)(1) is amended—
								(i)by striking which involves a sponsoring organization (as defined in section 4966(d)(1)),, and
								(ii)by striking such sponsoring organization (as so defined) and inserting the organization.
								(B)Investment advisor definitionSubparagraph (B) of section 4958(f)(8) is amended to read as follows:
								
									(B)Investment advisor definedFor purposes of subparagraph (A), the term investment advisor means—
										(i)with respect to any organization, any person who is compensated by such organization and is
			 primarily responsible for managing the investment of, or providing
			 investment advice with respect to, assets of such organization, and
										(ii)with respect to any sponsoring organization (as defined in section 4966(d)(1)), any person (other
			 than an employee of such organization) compensated by such organization
			 for managing the investment of, or providing investment advice with
			 respect to, assets maintained in donor advised funds (as defined in
			 section 4966(d)(2)) owned by such organization..
							(e)Application to unions and trade associationsParagraph (1) of section 4958(e) is amended by inserting (5), (6), after (4),.
					(f)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
					5202.Modification of taxes on self-dealing
					(a)Organization level taxSubsection (a) of section 4941 is amended by adding at the end the following new paragraph:
						
							(3)On the foundationIn any case in which a tax is imposed by paragraph (1), there is hereby imposed on the foundation a
			 tax equal to 2.5 percent (10 percent in the case payment of compensation)
			 of the amount involved with respect to the act of self-dealing for each
			 year (or part thereof) in the taxable period..
					(b)Repeal of exception for manager reliance on advice from counselSection 4941 is amended by adding at the end the following new subsection:
						
							(f)No safe harbor for reliance on advice of counselA foundation manager’s reliance on a written legal opinion by legal counsel that an act is not an
			 act of self-dealing shall not, by itself, preclude the manager from being
			 treated as participating in the act knowingly..
					(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
					5203.Excise tax on failure to distribute within 5 years contribution to donor advised fund
					(a)In generalSubchapter G of chapter 42 is amended by adding at the end the following new section:
						
							4968.Failure to distribute contributions within 5 years
								(a)In generalIn the case of a contribution which is held in a donor advised fund, there is hereby imposed a tax
			 equal to 20 percent of so much of the portion of such contribution as has
			 not been distributed by the sponsoring organization in an eligible
			 distribution before the beginning of the 6th (or succeeding) taxable year
			 beginning after the taxable year during which such contribution was made.
			 The tax imposed by this subsection shall be paid by such sponsoring
			 organization.
								(b)Treatment of distributionsFor purposes of this section—
									(1)Eligible distributionThe term eligible distribution means any distribution to an organization described in section 170(b)(1)(A) (other than an
			 organization described in section 509(a)(3) or any fund or account
			 described in section 4966(d)(2).
									(2)AccountingDistributions shall be treated as made from contributions (and any earnings attributable thereto)
			 on a first-in, first-out basis..
					(b)Conforming amendmentThe table of sections for subchapter G of chapter 42 is amended by adding at the end the following
			 new item:
						
							
								Sec. 4968. Failure to distribute contributions within 5 years..
					(c)Effective date
						(1)In generalExcept as provided in paragraph (2), the amendments made by this section shall apply to
			 contributions made after December 31, 2014.
						(2)Transition ruleIn the case of any contribution—
							(A)which was made before January 1, 2015, and
							(B)any portion of which (including any earnings attributable thereto) is held in a donor advised fund
			 on such date,such portion shall be treated as contributed on such date.5204.Simplification of excise tax on private foundation investment income
					(a)Rate reductionSubsection (a) of section 4940 is amended by striking 2 percent and inserting 1 percent.
					(b)Repeal of special rules for certain private foundationsSection 4940 is amended by striking subsections (d) and (e).
					(c)Conforming amendmentSection 4945(d)(4)(A) is amended by striking clause (iii) and by inserting or at the end of clause (i).
					(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
					5205.Repeal of exception for private operating foundation failure to distribute income
					(a)In generalSubsection (a) of section 4942 is amended—
						(1)by striking a private foundation— and all that follows through (2) to the extent and inserting a private foundation to the extent, and
						(2)by redesignating subparagraphs (A), (B), (C), and (D) as paragraphs (1), (2), (3), and (4),
			 respectively, and by moving such paragraphs, as so redesignated, two ems
			 to the left.
						(b)Conforming amendments
						(1)Section 4942(j) is amended by striking paragraphs (3), (4), and (5).
						(2)Section 170(b)(1)(F)(i) is amended by striking (as defined in section 4942(j)(3)),
						(3)Section 170(b)(1) is amended by adding at the end the following new subparagraphs:
							
								(H)Private operating foundationFor purposes of this paragraph, the term private operating foundation means any organization—
									(i)which makes qualifying distributions (within the meaning of paragraph (1) or (2) of section
			 4942(g)) directly for the active conduct of the activities constituting
			 the purpose or function for which it is organized and operated equal to
			 substantially all of the lesser of—
										(I)its adjusted net income (as defined in subsection section 4942(f)), or
										(II)its minimum investment return, and
										(ii)
										(I)substantially more than half of the assets of which are devoted directly to such activities or to
			 functionally related businesses, or to both, or are stock of a corporation
			 which is controlled by the foundation and substantially all of the assets
			 of which are so devoted,
										(II)which normally makes qualifying distributions (within the meaning of paragraph (1) or (2) of
			 section 4942(g)) directly for the active conduct of the activities
			 constituting the purpose or function for which it is organized and
			 operated in an amount not less than two-thirds of its minimum investment
			 return (as defined in section 4942(e)), or
										(III)substantially all of the support (other than gross investment income as defined in section 509(e))
			 of which is normally received from the general public and from 5 or more
			 exempt organizations which are not described in section 4946(a)(1)(H) with
			 respect to each other or the recipient foundation; not more than 25
			 percent of the support (other than gross investment income) of which is
			 normally received from any one such exempt organization; and not more than
			 half of the support of which is normally received from gross investment
			 income.Notwithstanding the provisions of clause (i), if the qualifying distributions (within the meaning
			 of paragraph (1) or (2) of section 4942(g)) of an organization for the
			 taxable year exceed the minimum investment return for the taxable year,
			 subclause (II) of clause (i) shall not apply unless substantially all of
			 such qualifying distributions are made directly for the active conduct of
			 the activities constituting the purpose or function for which it is
			 organized and operated.(I)Functionally related businessFor purposes of subparagraph (H), the term functionally related business means—
									(i)a trade or business which is not an unrelated trade or business (as defined in section 513), or
									(ii)an activity which is carried on within a larger aggregate of similar activities or within a larger
			 complex of other endeavors which is related (aside from the need of the
			 organization for income or funds or the use it makes of the profits
			 derived) to the exempt purposes of the organization..
						(4)Section 170(e)(3)(A) is amended by striking as defined in section 4942(j)(3) and inserting as defined in subsection (b)(1)(H).
						(5)Section 150(b)(3)(F), as redesignated by this Act, is amended—
							(A)by striking 4942 (relating to the excise tax on a failure to distribute income) and,
							(B)by striking section 4942(j)(4) and inserting section 170(b)(1)(I).
							(6)Section 2055(e)(4)(D) is amended by striking section 4942(j)(3) and inserting section 170(b)(1)(H).
						(7)Section 2503(g)(2)(B) is amended by striking section 4942(j)(3) and inserting section 170(b)(1)(H).
						(8)Section 4942(g)(1)(A) is amended by striking which is not an operating foundation (as defined in subsection (j)(3)).
						(9)Section 4942(g)(3)(A) is amended by striking which is not an operating foundation.
						(10)Section 4942(g)(4)(A) is amended by striking which is not an operating foundation.
						(11)Section 4943(d)(3)(A) is amended by striking section 4942(j)(4) and inserting section 170(b)(1)(I).
						(12)Section 6110(l)(2)(A) is amended by striking section 4942(j)(3) and inserting section 170(b)(1)(H).
						(13)Section 7428(a)(1)(C) is amended by striking section 4942(j)(3) and inserting section 170(b)(1)(H).
						(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
					5206.Excise tax based on investment income of private colleges and universities
					(a)In generalChapter 42 is amended by adding at the end the following new subchapter:
						
							HExcise tax based on investment income of private colleges and universities
								
									Sec. 4969. Excise tax based on investment income of private colleges and universities.
								4969.Excise tax based on investment income of private colleges and universities
									(a)Tax imposedThere is hereby imposed on each applicable educational institution for the taxable year a tax equal
			 to 1 percent of the net investment income of such institution for the
			 taxable year.
									(b)Applicable educational institutionFor purposes of this subchapter—
										(1)In generalThe term applicable educational institution means an eligible educational institution (as defined in section 25A(e)(3))—
											(A)which is not described in the first sentence of section 511(a)(2)(B) (relating to State colleges
			 and universities), and
											(B)the aggregate fair market value of the assets of which at the end of the preceding taxable year
			 (other than those assets which are used (or held for use) directly in
			 carrying out the institution’s exempt purpose) is at least $100,000 per
			 student of the institution.
											(2)StudentsFor purposes of paragraph (1)(B), the number of students of an institution shall be based on the
			 daily average number of full-time students attending such institution
			 (with part-time students taken into account on a full-time student
			 equivalent basis).
										(c)Net investment incomeFor purposes of this section, net investment income shall be determined under rules similar to the
			 rules of section 4940(c)..
					(b)Clerical amendmentThe table of subchapters for chapter 42 is amended by adding at the end the following new item:
						
							
								Subchapter H—Excise tax based on investment income of private colleges and universities.
					(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
					DRequirements for Organizations Exempt From Tax
				5301.Repeal of tax-exempt status for professional sports leagues
					(a)In generalParagraph (6) of section 501(c) is amended—
						(1)by striking , boards of trade, or professional and all that follows through players) and inserting , or boards of trade, and
						(2)by adding at the end the following: This paragraph shall not apply to any professional sports league (whether or not administering a
			 pension fund for players)..
						(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
					5302.Repeal of exemption from tax for certain insurance companies and co-op health insurance issuers
					(a)In generalSection 501(c) is amended by striking paragraphs (15) and (29).
					(b)Conforming amendments
						(1)Section 831(d), as amended by the preceding provisions of this Act, is amended to read as follows:
							
								(d)Cross referenceFor taxation of foreign corporations carrying on an insurance business within the United States,
			 see section 842..
						(2)Section 4958(e)(1) is amended by striking (4), or (29) and inserting or (4).
						(3)Section 6033 is amended by striking subsection (m) and redesignating subsection (n) as subsection
			 (m).
						(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
					(d)Transition rulesIn the case of any organization described in paragraph (15) or (29) of section 501(c) of the
			 Internal Revenue Code of 1986 (as in effect immediately before the
			 enactment of this Act)—
						(1)no adjustment shall be made under section 481 (or any other provision) of the Internal Revenue Code
			 of 1986 on account of a change in its method of accounting for its 1st
			 taxable year beginning after December 31, 2014, and
						(2)for purposes of determining gain or loss, the adjusted basis of any asset held on the 1st day of
			 such taxable year shall be treated as equal to its fair market value as of
			 such day.
						5303.In-State requirement for workmen’s compensation insurance organization
					(a)In generalClause (ii) of section 501(c)(27)(B) is amended by inserting before the comma at the end the
			 following: , and must not offer any other insurance.
					(b)Effective dateThe amendment made by this section shall apply to insurance policies issued, and renewals, after
			 December 31, 2014.
					5304.Repeal of Type II and Type III supporting organizations
					(a)In generalSubparagraph (B) of section 509(a)(3) is amended—
						(1)by inserting and at the end of clause (i),
						(2)by striking clauses (ii) and (iii), and
						(3)by striking is— and all that follows through operated, supervised, or controlled and inserting is operated, supervised, or controlled.
						(b)Conforming amendments
						(1)Section 170(f)(18)(A) is amended by striking is not— and all that follows through , and and inserting the following: is not described in paragraph (3), (4), or (5) of subsection (c), and.
						(2)
							(A)
								(i)Section 509(f) is amended by striking paragraph (1) and by redesignating paragraphs (2) and (3) as
			 paragraphs (1) and (2), respectively.
								(ii)Section 4942(g)(4)(A)(ii)(I) is amended by striking section 509(f)(3) and inserting section 509(f)(2).
								(iii)Section 4958(c)(3)(C)(ii)(II) is amended by striking section 509(f)(3) and inserting section 509(f)(2).
								(iv)Section 4966(d)(4)(A)(ii)(I) is amended by striking section 509(f)(3) and inserting section 509(f)(2).
								(B)Section 509(f)(1)(A), as so redesignated, is amended by striking shall not be considered to be— and all that follows through if such organization and inserting the following: shall not be considered to be operated, supervised, or controlled by any organization described in
			 paragraph (1) or (2) of subsection (a), if such organization.
							(3)Section 2055(e)(5)(A) is amended by striking is not— and all that follows through , and and inserting the following: is not described in paragraph (3) or (4) of subsection (a), and.
						(4)Section 2522(c)(5)(A) is amended by striking is not— and all that follows through , and and inserting the following: is not described in paragraph (3) or (4) of subsection (a), and.
						(5)
							(A)Section 4942(g)(4)(A), as amended by the preceding provision of this Act, is amended—
								(i)by redesignating subclauses (I) and (II) of clause (ii) as clauses (i) and (ii), respectively, and
			 moving such redesignated clauses 2 ems to the left,
								(ii)by striking paid by a private foundation to— and all that follows through any organization which and inserting the following: paid by a private foundation to any organization which, and
								(iii)by striking subparagraph (B) or (C) and inserting subparagraph (B).
								(B)Section 4942(g)(4)(B) is amended—
								(i)by striking clause (ii),
								(ii)by striking section 509(a), or and inserting section 509(a).,
								(iii)by striking and is— and all that follows through operated, supervised, or controlled by and inserting the following: and is operated, supervised, or controlled by, and
								(iv)by striking Type I and type II in the heading thereof.
								(C)Section 4942(g)(4) is amended by striking subparagraph (C).
							(D)Section 4945(d)(4)(A)(ii) is amended by striking clause (i) or (ii) of section 4942(g)(4)(A) and inserting section 4942(g)(4)(A).
							(6)Section 4943 is amended by striking subsection (f).
						(7)
							(A)Section 4966(d)(4)(A), as amended by this Act, is amended—
								(i)by redesignating subclauses (I) and (II) of clause (ii) as clauses (i) and (ii), respectively, and
			 moving such redesignated clauses 2 ems to the left,
								(ii)by striking with respect to any distribution— and all that follows through any organization which and inserting the following: with respect to any distribution, any organization which, and
								(iii)by striking subparagraph (B) or (C) and inserting subparagraph (B).
								(B)Section 4966(d)(4)(B) is amended—
								(i)by striking clause (ii),
								(ii)by striking section 509(a), or and inserting section 509(a).,
								(iii)by striking and is— and all that follows through operated, supervised, or controlled by and inserting the following: and is operated, supervised, or controlled by, and
								(iv)by striking Type I and type II in the heading thereof.
								(C)Section 4966(d)(4) is amended by striking subparagraph (C).
							(8)Section 6033(l) is amended by inserting and at the end of paragraph (1), by striking paragraph (2), and by redesignating paragraph (3) as
			 paragraph (2).
						(c)Effective date
						(1)In generalExcept as provided in paragraph (2), the amendments made by this section shall take effect on the
			 date of the enactment of this Act.
						(2)Delay for current supporting organizationsIn the case of an organization which, as of the date of the enactment of this Act, meets the
			 requirements of subparagraphs (A) and (C) of section 509(a)(3) of the
			 Internal Revenue Code of 1986 and is—
							(A)supervised or controlled in connection with one or more organizations described in paragraph (1) or
			 (2) of section 509(a) of such Code, or
							(B)is operated in connection with one or more such organizations,the amendments made by this section shall apply to taxable years beginning after December 31, 2015.VITax administration and compliance
			AIRS Investigation-Related Reforms
				6001.Organizations required to notify Secretary of intent to operate as 501(c)(4)
					(a)In generalPart I of subchapter F of chapter 1 is amended by adding at the end the following new section:
						
							506.Organizations required to notify Secretary of intent to operate as 501(c)(4)
								(a)In generalAn organization described in section 501(c)(4) shall, not later than 60 days after the organization
			 is established, notify the Secretary (in such manner as the Secretary
			 shall by regulation prescribe) that it is operating as such.
								(b)Contents of noticeThe notice required under subsection (a) shall include the following information:
									(1)The name, address, and taxpayer identification number of the organization.
									(2)The date on which, and the State under the laws of which, the organization was organized.
									(3)A statement of the purpose of the organization.
									(c)Acknowledgment of receiptNot later than 60 days after receipt of such a notice, the Secretary shall send to the organization
			 an acknowledgment of such receipt.
								(d)Extension for reasonable causeThe Secretary may, for reasonable cause, extend the 60-day period described in subsection (a).
								(e)User feeThe Secretary shall impose a reasonable user fee for submission of the notice under subsection (a).
								(f)Request for determinationUpon request by an organization to be treated as an organization described in section 501(c)(4),
			 the Secretary may issue a determination with respect to such treatment.
			 Such request shall be treated for purposes of section 6104 as an
			 application for exemption from taxation under section 501(a)..
					(b)Supporting information with first returnParagraph (1) of section 6033(f) is amended—
						(1)by striking the period at the end and inserting , and,
						(2)by striking include on the return required under subsection (a) the information and inserting the following:
							include on the return required under subsection (a)—(1)the information, and
						(3)by adding at the end the following new paragraph:
							
								(2)in the case of the first such return filed by such an organization after submitting a notice to the
			 Secretary under section 506(a), such information as the Secretary shall by
			 regulation require in support of the organization’s treatment as an
			 organization described in section 501(c)(4)..
						(c)Failure To file initial notificationSubsection (c) of section 6652 is amended by redesignating paragraphs (4) and (5) as paragraphs (5)
			 and (6), respectively, and by inserting after paragraph (3) the following
			 new paragraph:
						
							(4)Notices under section 506
								(A)Penalty on organizationIn the case of a failure to submit a notice required under section 506(a) (relating to
			 organizations required to notify Secretary of intent to operate as
			 501(c)(4)) on the date and in the manner prescribed therefor, there shall
			 be paid by the organization failing to so submit $20 for each day during
			 which such failure continues, but the total amount imposed under this
			 subparagraph on any organization for failure to submit any one notice
			 shall not exceed $5,000.
								(B)ManagersThe Secretary may make written demand on an organization subject to penalty under subparagraph (A)
			 specifying in such demand a reasonable future date by which the notice
			 shall be submitted for purposes of this subparagraph. If such notice is
			 not submitted on or before such date, there shall be paid by the person
			 failing to so submit $20 for each day after the expiration of the time
			 specified in the written demand during which such failure continues, but
			 the total amount imposed under this subparagraph on all persons for
			 failure to submit any one notice shall not exceed $5,000..
					(d)Clerical amendmentThe table of sections for part I of subchapter F of chapter 1 is amended by adding at the end the
			 following new item:
						
							
								Sec. 506. Organizations required to notify Secretary of intent to operate as 501(c)(4)..
					(e)Effective date
						(1)In generalThe amendments made by this section shall apply to organizations which are described in section
			 501(c)(4) of the Internal Revenue Code of 1986 and organized after
			 December 31, 2014.
						(2)Certain existing organizationsIn the case of any other organization described in section 501(c)(4) of such Code, the amendments
			 made by this section shall apply to such organization only if, on or
			 before the date of the enactment of this Act—
							(A)such organization has not applied for a written determination of recognition as an organization
			 described in section 501(c)(4) of such Code, and
							(B)such organization has not filed at least one annual return or notice required under subsection
			 (a)(1) or (i) (as the case may be) of section 6033 of such Code.In the case of any organization to which the amendments made by this section apply by reason of the
			 preceding sentence, such organization shall submit the notice required by
			 section 506(a) of such Code, as added by this Act, not later than 180 days
			 after the date of the enactment of this Act.6002.Declaratory judgments for 501(c)(4) organizations
					(a)In generalParagraph (1) of section 7428(a) is amended by striking or at the end of subparagraph (C) and by inserting after subparagraph (D) the following new
			 subparagraph:
						
							(E)with respect to the initial classification or continuing classification of an organization
			 described in section 501(c)(4) which is exempt from tax under section
			 501(a), or.
					(b)Effective dateThe amendments made by this section shall apply to pleadings filed after the date of the enactment
			 of this Act.
					6003.Restriction on donation reporting for certain 501(c)(4) organizations
					(a)In generalSubsection (f) of section 6033, as amended by this Act, is amended—
						(1)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and by moving
			 such subparagraphs 2 ems to the right,
						(2)by striking in section 501(c)(4).—Every organization and inserting the following:
							in section 501(c)(4).—(1)In generalEvery organization, and
						(3)by adding at the end the following new paragraph:
							
								(2)Restriction on donation reportingIn the case of any such organization, information relating to contributions and gifts may only be
			 required to be included on a return required under subsection (a) if the
			 contribution or gift is made by an officer or director of the organization
			 (or an individual having powers or responsibilities similar to those of
			 officers or directors) or any covered employee (as defined in section
			 4960(c)(2)) of the organization..
						(b)Effective dateThe amendments made by this section shall apply to returns for taxable years beginning after
			 December 31, 2013.
					6004.Mandatory electronic filing for annual returns of exempt organizations
					(a)In generalSection 6033, as amended by the preceding provisions of this Act, is amended by redesignating
			 subsection (m) as subsection (n) and by inserting after subsection (l) the
			 following new subsection:
						
							(m)Mandatory electronic filingAny organization required to file a return under this section shall file such return in electronic
			 form..
					(b)Inspection of electronically filed annual returnsSubsection (b) of section 6104 is amended by adding at the end the following: Any annual return required to be filed electronically under section 6033(m) shall be made available
			 by the Secretary to the public in machine readable format as soon as
			 practicable..
					(c)Effective date
						(1)In generalExcept as provided in paragraph (2), the amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
						(2)Transitional relief
							(A)Small organizations
								(i)In generalIn the case of any small organizations, or any other organizations for which the Secretary
			 determines the application of the amendments made by subsection (a) would
			 cause undue burden without a delay, the Secretary may delay the
			 application of such amendments, but not later than taxable years beginning
			 2 years after the date of the enactment of this Act.
								(ii)Small organizationFor purposes of clause (i), the term small organization means any organization—
									(I)the gross receipts of which for the taxable year are less than $200,000, and
									(II)the aggregate gross assets of which at the end of the taxable year are less than $500,000.
									(B)Organizations filing form 990–TIn the case of any organization described in section 511(a)(2) of the Internal Revenue Code of 1986
			 which is subject to the tax imposed by section 511(a)(1) of such Code on
			 its unrelated business taxable income, or any organization required to
			 file a return under section 6033 of such Code and include information
			 under subsection (e) thereof, the Secretary may delay the application of
			 the amendments made by this section, but not later than taxable years
			 beginning 2 years after the date of the enactment of this Act.
							6005.Duty to ensure that IRS employees are familiar with and act in accord with certain taxpayer rightsSection 7803(a) is amended by redesignating paragraph (3) as paragraph (4) and by inserting after
			 paragraph (2) the following new paragraph:
					
						(3)Execution of Duties in Accord with Taxpayer RightsIn discharging his duties, the Commissioner shall ensure that employees of the Internal Revenue
			 Service are familiar with and act in accord with taxpayer rights as
			 afforded by other provisions of this title, including—
							(A)the right to be informed,
							(B)the right to be assisted,
							(C)the right to be heard,
							(D)the right to pay no more than the correct amount of tax,
							(E)the right of appeal,
							(F)the right to certainty,
							(G)the right to privacy,
							(H)the right to confidentiality,
							(I)the right to representation, and
							(J)the right to a fair and just tax system..
				6006.Termination of employment of IRS employees for taking official actions for political purposesParagraph (10) of section 1203(b) of the Internal Revenue Service Restructuring and Reform Act of
			 1998 is amended to read as follows:
					
						(10)performing, delaying, or failing to perform (or threatening to perform, delay, or fail to perform)
			 any official action (including any audit) with respect to a taxpayer for
			 purpose of extracting personal gain or benefit or for a political purpose..
				6007.Release of information regarding the status of certain investigations
					(a)In generalSubsection (e) of section 6103 is amended by adding at the end the following new paragraph:
						
							(11)Disclosure of information regarding status of investigation of violation of this sectionIn the case of a person who provides to the Secretary information indicating a violation of section
			 7213, 7213A, or 7214 with respect to any return or return information of
			 such person, the Secretary may disclose to such person (or such person’s
			 designee)—
								(A)whether an investigation based on the person’s provision of such information has been initiated and
			 whether it is open or closed,
								(B)whether any such investigation substantiated such a violation by any individual, and
								(C)whether any action has been taken with respect to such individual (including whether a referral has
			 been made for prosecution of such individual)..
					(b)Effective dateThe amendment made by this section shall take effect on the date of the enactment of this Act.
					6008.Review of IRS examination selection procedures
					(a)In generalThe Comptroller General of the United States shall conduct a study of each Internal Revenue Service
			 operating division to assess the process used for determining how
			 enforcement cases are selected and processed. Such study shall include a
			 review of the following:
						(1)The standards each such operating division has established for enforcement case selection
			 (including any automated or discretionary selection processes) and case
			 work, and whether such standards meet the objectives of impartiality,
			 objectivity, compliance, and minimizing taxpayer burden.
						(2)The extent to which any cases are initiated by referrals or complaints from inside or outside of
			 the operating division (including from outside of the Internal Revenue
			 Service).
						(3)The Internal Revenue Service controls (including management reviews and regular updates) for
			 assuring that its standards for enforcement cases (and handling of
			 referrals and complaints) in each operating division are sufficient for
			 achieving the objectives described in paragraph (1).
						(4)The Internal Revenue Service controls (including training, monitoring, and quality assessments) for
			 assuring that its standards are adhered to by all division personnel and
			 the effectiveness of such controls.
						(5)Whether the existing standards and controls provide reasonable assurance that each division’s
			 enforcement processes meet the Internal Revenue Service objectives of
			 impartiality, objectivity, compliance, and minimizing taxpayer burden.
						(b)Initial reportNot later than 1 year after the date of the enactment of this section, the Comptroller General
			 shall submit to the Committee on Ways and Means of the House of
			 Representatives, the Committee on Finance of the Senate, and the Secretary
			 of the Treasury a report on the results of such study. Such report shall
			 include such recommendations as the Comptroller General may deem
			 advisable.
					(c)Follow-Up on recommendationsNot later than 180 days after a report is submitted with respect to an operating division under
			 subsection (b), the Comptroller General shall conduct a follow-up study,
			 and submit to the Committee on Ways and Means of the House of
			 Representatives, the Committee on Finance of the Senate, and the Secretary
			 of the Treasury a report, on whether any recommendations to improve case
			 selection and case work processes have been implemented and are working as
			 intended.
					(d)Continuing case management studies and reports
						(1)In generalAfter a report is submitted under subsection (b), the Comptroller General shall conduct follow-up
			 studies and reports in the same manner as provided in subsections (a) and
			 (b) with respect to each operating division of the Internal Revenue
			 Service and shall include in such study and report a review of whether any
			 previous recommendations to improve case selection and case work processes
			 have been implemented and are working as intended.
						(2)FrequencyEach such report with respect to an operating division shall be submitted not later than 4 years
			 after the date the most recent report was submitted with respect to such
			 operating division under subsection (b) or this subsection. The
			 Comptroller General shall submit no fewer than 1 such report each year.
						6009.IRS employees prohibited from using personal email accounts for official businessNo officer or employee of the Internal Revenue Service may use a personal email account to conduct
			 any official business of the Government.
				6010.Moratorium on IRS conferencesThe Internal Revenue Service shall not hold any conference until the Treasury Inspector General for
			 Tax Administration submits a report to Congress—
					(1)certifying that the Internal Revenue Service has implemented all of the recommendations set out in
			 such Inspector General’s report titled Review of the August 2010 Small Business/Self-Employed Division’s Conference in Anaheim, California, and
					(2)describing such implementation.
					6011.Applicable standard for determinations of whether an organization is operated exclusively for the
			 promotion of social welfare
					(a)In generalThe standard and definitions as in effect on January 1, 2010, which are used to determine whether
			 an organization is operated exclusively for the promotion of social
			 welfare for purposes of section 501(c)(4) of the Internal Revenue Code of
			 1986 shall apply for purposes of determining the status of organizations
			 under section 501(c)(4) of the Internal Revenue Code of 1986 after the
			 date of the enactment of this Act.
					(b)Prohibition on modification of standardThe Secretary of the Treasury may not (nor may any delegate of such Secretary) issue, revise, or
			 finalize any regulation (including the proposed regulations published at
			 78 Fed. Reg. 71535 (November 29, 2013)), revenue ruling, or other guidance
			 not limited to a particular taxpayer relating to the standard and
			 definitions specified in subsection (a).
					(c)Application to organizationsExcept as provided in subsection (d), this section shall apply with respect to any organization
			 claiming tax exempt status under section 501(c)(4) of the Internal Revenue
			 Code of 1986 which was created on, before, or after the date of the
			 enactment of this Act.
					(d)SunsetThis section shall not apply after the one-year period beginning on the date of the enactment of
			 this Act.
					BTaxpayer Protection and Service Reforms
				6101.Extension of IRS authority to require truncated Social Security numbers on Form W–2
					(a)In generalParagraph (2) of section 6051(a) is amended by striking his social security number and inserting an identifying number for the employee.
					(b)Effective dateThe amendment made by this section shall take effect on the date of the enactment of this Act.
					6102.Free electronic filing
					(a)In generalThe Secretary of the Treasury shall, in cooperation with the private sector technology industry,
			 maintain a program that provides free individual income tax preparation
			 and electronic filing services to low-income taxpayers and elderly
			 taxpayers.
					(b)Requirements of programThe Secretary shall by regulation or other guidance prescribe with respect to the program—
						(1)the qualifications, selection process, and contract term for businesses participating in the
			 program,
						(2)a process for periodic review of businesses participating in the program,
						(3)procedures for terminating business participation in the program for failure to comply with any
			 program requirements, and
						(4)such other procedures as the Secretary determines are necessary or appropriate to carry out the
			 purposes of the program.
						(c)Free File programThe Internal Revenue Service Free File program, as set forth in the notice published in the Federal
			 Register on November 4, 2002 (67 Fed. Reg. 67247), shall be treated as
			 meeting the requirements of subsection (a).
					6103.Pre-populated returns prohibitedExcept to the extent provided in section 6014, 6020, or 6201(d) of the Internal Revenue Code of
			 1986, the Secretary of the Treasury shall not provide to any person a
			 proposed final return or statement for use by such person to satisfy a
			 filing or reporting requirement under such Code.
				6104.Form 1040SR for seniors
					(a)In generalThe Secretary of the Treasury (or the Secretary’s delegate) shall make available a form, to be
			 known as Form 1040SR, for use by individuals to file the return of tax imposed by chapter 1 of the Internal Revenue
			 Code of 1986. Such form shall be as similar as practicable to Form 1040EZ,
			 except that—
						(1)the form shall be available to individuals who have attained age 65 as of the close of the taxable
			 year,
						(2)the form may be used even if income for the taxable year includes—
							(A)social security benefits (as defined in section 86(d) of the Internal Revenue Code of 1986),
							(B)distributions from qualified retirement plans (as defined in section 4974(c) of such Code),
			 annuities or other such deferred payment arrangements,
							(C)interest and dividends, or
							(D)capital gains and losses taken into account in determining the deduction for adjusted net capital
			 gain under section 169 of such Code, and
							(3)the form shall be available without regard to the amount of any item of taxable income or the total
			 amount of taxable income for the taxable year.
						(b)Effective dateThe form required by subsection (a) shall be made available for taxable years beginning after
			 December 31, 2014.
					6105.Increased refund and credit threshold for Joint Committee on Taxation review of C corporation
			 return
					(a)In generalSubsections (a) and (b) of section 6405 are each amended by inserting ($5,000,000 in the case of a C corporation) after $2,000,000.
					(b)Effective dateThe amendment made by this section shall take effect on the date of the enactment of this Act,
			 except that such amendment shall not apply with respect to any refund or
			 credit with respect to a report that has been made before such date under
			 section 6405 of the Internal Revenue Code of 1986.
					CTax return due date simplification
				6201.Due dates for returns of partnerships, S corporations, and C corporations
					(a)Partnerships and S corporations
						(1)In generalSo much of subsection (b) of 6072 as precedes the second sentence thereof is amended to read as
			 follows:
							
								(b)Returns of partnerships and S corporationsReturns of partnerships under section 6031 and returns of S corporations under sections 6012 and
			 6037 made on the basis of the calendar year shall be filed on or before
			 the 15th day of March following the close of the calendar year, and such
			 returns made on the basis of a fiscal year shall be filed on or before the
			 15th day of the third month following the close of the fiscal year..
						(2)Conforming amendmentSection 6072(a) is amended by striking 6017, or 6031 and inserting or 6017.
						(b)Conforming amendments relating to C corporation due date of 15th day of fourth month following
			 taxable year
						(1)Section 170(a)(3)(B), as redesignated by the preceding provisions of this Act, is amended by
			 striking third month and inserting fourth month.
						(2)Section 563 is amended by striking third month each place it appears and inserting fourth month.
						(3)Section 1354(d)(1)(B)(i) is amended by striking 3d month and inserting 4th month.
						(4)Subsection (a) and (c) of section 6167 are each amended by striking third month and inserting fourth month.
						(5)Section 6425(a)(1) is amended by striking third month and inserting fourth month.
						(6)Subsections (b)(2)(A), (g)(3), and (h)(1) of section 6655 are each amended by striking 3rd month and inserting 4th month.
						(c)Effective dates
						(1)In generalExcept as provided in paragraph (2), the amendments made by this section shall apply to returns for
			 taxable years beginning after December 31, 2014.
						(2)Special rule for c corporations with fiscal years ending on June 30In the case of any C corporation with a fiscal year ending on June 30, the amendments made by this
			 section shall not apply to any taxable year beginning in 2022.
						6202.Modification of due dates by regulationIn the case of returns for taxable years beginning after December 31, 2014, the Secretary of the
			 Treasury, or the Secretary's designee, shall modify appropriate
			 regulations to provide as follows:
					(1)The maximum extension for the returns of partnerships filing Form 1065 shall be a 6-month period
			 ending on September 15 for calendar year taxpayers.
					(2)The maximum extension for the returns of trusts filing Form 1041 shall be a 5½-month period ending
			 on September 30 for calendar year taxpayers.
					(3)The maximum extension for the returns of employee benefit plans filing Form 5500 shall be an
			 automatic 3½-month period ending on November 15 for calendar year plans.
					(4)The maximum extension for the returns of organizations exempt from income tax filing Form 990 shall
			 be an automatic 6-month period ending on November 15 for calendar year
			 filers.
					(5)The due date of Form 3520–A (relating to the Annual Information Return of Foreign Trust with a
			 United States Owner) for calendar year filers shall be April 15 with a
			 maximum extension for a 6-month period ending on October 15.
					(6)The due date of Form TD F 90–22.1 (relating to Report of Foreign Bank and Financial Accounts) shall
			 be April 15 with a maximum extension for a 6-month period ending on
			 October 15 and with provision for an extension under rules similar to the
			 rules in Treas. Reg. section 1.6081–5. For any taxpayer required to file
			 such Form for the first time, any penalty for failure to timely request
			 for, or file, an extension, may be waived by the Secretary.
					6203.Corporations permitted statutory automatic 6-month extension of income tax returns
					(a)In generalSection 6081(b) is amended by striking 3 months and inserting 6 months.
					(b)Effective dateThe amendments made by this section shall apply to returns for taxable years beginning after
			 December 31, 2014.
					DCompliance Reforms
				6301.Penalty for failure to file
					(a)In generalSection 6651(a) is amended by striking $135 in the flush material at the end and inserting $400.
					(b)Effective dateThe amendments made by this section shall apply to returns the due date for the filing of which
			 (including extension) is after December 31, 2014.
					6302.Penalty for failure to file correct information returns and provide payee statements
					(a)In generalSection 6721(a)(1) is amended—
						(1)by striking $100 and inserting $250, and
						(2)by striking $1,500,000 and inserting $3,000,000.
						(b)Reduction where correction in specified period
						(1)Correction within 30 daysSection 6721(b)(1) is amended—
							(A)by striking $30 and inserting $50,
							(B)by striking $100 and inserting $250, and
							(C)by striking $250,000 and inserting $500,000.
							(2)Failures corrected on or before August 1Section 6721(b)(2) is amended—
							(A)by striking $60 and inserting $100,
							(B)by striking $100 (prior to amendment by subparagraph (A)) and inserting $250, and
							(C)by striking $500,000 and inserting $1,500,000.
							(c)Lower limitation for persons with gross receipts of not more than $5,000,000Section 6721(d)(1) is amended—
						(1)in subparagraph (A)—
							(A)by striking $500,000 and inserting $1,000,000, and
							(B)by striking $1,500,000 and inserting $3,000,000,
							(2)in subparagraph (B)—
							(A)by striking $75,000 and inserting $175,000, and
							(B)by striking $250,000 and inserting $500,000, and
							(3)in subparagraph (C)—
							(A)by striking $200,000 and inserting $500,000, and
							(B)by striking $500,000 (prior to amendment by subparagraph (A)) and inserting $1,500,000.
							(d)Penalty in case of intentional disregardSection 6721(e) is amended—
						(1)by striking $250 in paragraph (2) and inserting $500, and
						(2)by striking $1,500,000 in paragraph (3)(A) and inserting $3,000,000.
						(e)Failure To furnish correct payee statements
						(1)In generalSection 6722(a)(1) is amended—
							(A)by striking $100 and inserting $250, and
							(B)by striking $1,500,000 and inserting $3,000,000.
							(2)Reduction where correction in specified period
							(A)Correction within 30 daysSection 6722(b)(1) is amended—
								(i)by striking $30 and inserting $50,
								(ii)by striking $100 and inserting $250, and
								(iii)by striking $250,000 and inserting $500,000.
								(B)Failures corrected on or before August 1Section 6722(b)(2) is amended—
								(i)by striking $60 and inserting $100,
								(ii)by striking $100 (prior to amendment by clause (i)) and inserting $250, and
								(iii)by striking $500,000 and inserting $1,500,000.
								(3)Lower limitation for persons with gross receipts of not more than $5,000,000Section 6722(d)(1) is amended—
							(A)in subparagraph (A)—
								(i)by striking $500,000 and inserting $1,000,000, and
								(ii)by striking $1,500,000 and inserting $3,000,000,
								(B)in subparagraph (B)—
								(i)by striking $75,000 and inserting $175,000, and
								(ii)by striking $250,000 and inserting $500,000, and
								(C)in subparagraph (C)—
								(i)by striking $200,000 and inserting $500,000, and
								(ii)by striking $500,000 (prior to amendment by subparagraph (A)) and inserting $1,500,000.
								(4)Penalty in case of intentional disregardSection 6722(e) is amended—
							(A)by striking $250 in paragraph (2) and inserting $500, and
							(B)by striking $1,500,000 in paragraph (3)(A) and inserting $3,000,000.
							(f)Effective dateThe amendments made by this section shall apply with respect to returns and statements required to
			 be filed after December 31, 2014.
					6303.Clarification of 6-year statute of limitations in case of overstatement of basis
					(a)In generalSubparagraph (B) of section 6501(e)(1) is amended—
						(1)by striking and at the end of clause (i), by redesignating clause (ii) as clause (iii), and by inserting after
			 clause (i) the following new clause:
							
								(ii)An understatement of gross income by reason of an overstatement of unrecovered cost or other basis
			 is an omission from gross income; and, and
						(2)by inserting (other than in the case of an overstatement of unrecovered cost or other basis) in clause (iii) (as so redesignated) after In determining the amount omitted from gross income.
						(b)Effective dateThe amendments made by this section shall apply to—
						(1)returns filed after the date of the enactment of this Act, and
						(2)returns filed on or before such date if the period specified in section 6501 of the Internal
			 Revenue Code of 1986 (determined without regard to such amendments) for
			 assessment of the taxes with respect to which such return relates has not
			 expired as of such date.
						6304.Reform of rules related to qualified tax collection contracts
					(a)Requirement To collect certain inactive tax receivables under qualified tax collection contractsSection 6306 is amended by redesignating subsections (c) through (f) as subsections (d) through
			 (g), respectively, and by inserting after subsection (b) the following new
			 subsection:
						
							(c)Collection of inactive tax receivables
								(1)In generalNotwithstanding any other provision of law, the Secretary shall enter into one or more qualified
			 tax collection contracts for the collection of all outstanding inactive
			 tax receivables.
								(2)Inactive tax receivablesFor purposes of this section—
									(A)In generalThe term inactive tax receivable means any tax receivable if—
										(i)at any time after assessment, the Internal Revenue Service removes such receivable from the active
			 inventory for lack of resources or inability to locate the taxpayer,
										(ii)more than 1/3 of the period of the applicable statute of limitation has lapsed and no employee of the Internal
			 Revenue Service has been assigned such receivable for collection, or
										(iii)in the case of a receivable which has been assigned for collection, more than 365 days have passed
			 without interaction with the taxpayer or a third party for purposes of
			 furthering the collection of such receivable.
										(B)Tax receivableThe term tax receivable means any outstanding assessment which the Internal Revenue Service includes in potentially
			 collectible inventory..
					(b)Certain tax receivables not eligible for collection under qualified tax collection contractsSection 6306, as amended by subsection (a), is amended by redesignating subsections (d) through (g)
			 as subsections (e) through (h), respectively, and by inserting after
			 subsection (c) the following new subsection:
						
							(d)Certain tax receivables not eligible for collection under qualified tax collections contractsA tax receivable shall not be eligible for collection pursuant to a qualified tax collection
			 contract if such receivable—
								(1)is subject to a pending or active offer-in-compromise or installment agreement,
								(2)is classified as an innocent spouse case,
								(3)involves a taxpayer identified by the Secretary as being—
									(A)deceased,
									(B)under the age of 18,
									(C)in a designated combat zone, or
									(D)a victim of identity theft,
									(4)is currently under examination, litigation, criminal investigation, or levy, or
								(5)is currently subject to a proper exercise of a right of appeal under this title..
					(c)Contracting prioritySection 6306, as amended by the preceding provisions of this section, is amended by redesignating
			 subsection (h) as subsection (i) and by inserting after subsection (g) the
			 following new subsection:
						
							(h)Contracting priorityIn contracting for the services of any person under this section, the Secretary shall give priority
			 to private collection contractors and debt collection centers on the
			 schedule required under section 3711(g) of title 31, United States Code,
			 to the extent such private collection contractors and debt collection
			 centers are appropriate to carry out the purposes of this section..
					(d)Disclosure of return informationSection 6103(k) is amended by adding at the end the following new paragraph:
						
							(11)Qualified tax collection contractorsPersons providing services pursuant to a qualified tax collection contract under section 6306 may,
			 if speaking to a person who has identified himself or herself as having
			 the name of the taxpayer to which a tax receivable (within the meaning of
			 such section) relates, identify themselves as contractors of the Internal
			 Revenue Service and disclose the business name of the contractor, and the
			 nature, subject, and reason for the contact. Disclosures under this
			 paragraph shall be made only in such situations and under such conditions
			 as have been approved by the Secretary..
					(e)Taxpayers affected by federally declared disastersSection 6306, as amended by the preceding provisions of this section, is amended by redesignating
			 subsection (i) as subsection (j) and by inserting after subsection (h) the
			 following new subsection:
						
							(i)Taxpayers in Presidentially declared disaster areasThe Secretary may prescribe procedures under which a taxpayer determined to be affected by a
			 federally declared disaster (as defined by section 165(i)(5)) may request—
								(1)relief from immediate collection measures by contractors under this section, and
								(2)a return of the inactive tax receivable to the Internal Revenue Service for collection..
					(f)Report to Congress
						(1)In generalSection 6306, as amended by the preceding provisions of this section, is amended by redesignating
			 subsection (j) as subsection (k) and by inserting after subsection (i) the
			 following new subsection:
							
								(j)Report to CongressNot later than 90 days after each fiscal year ending on September 30, the Secretary shall submit to
			 the Committee on Ways and Means of the House of Representatives and the
			 Committee on Finance of the Senate a report with respect to qualified tax
			 collection contracts under this section which shall include—
									(1)annually (with respect to each such fiscal year beginning with the first such fiscal year ending
			 after the date of the enactment of this subsection)—
										(A)the total number and amount of tax receivables provided to each contractor for collection under
			 this section,
										(B)the total amounts collected (and amounts of installment agreements entered into under subsection
			 (b)(1)(B)) with respect to each contractor and the collection costs
			 incurred (directly and indirectly) by the Internal Revenue Service with
			 respect to such amounts,
										(C)the impact of such contracts on the total number and amount of unpaid assessments, and on the
			 number and amount of assessments collected by Internal Revenue Service
			 personnel after initial contact by a contractor,
										(D)the amount of fees retained by the Secretary under subsection (e) and a description of the use of
			 such funds, and
										(E)a disclosure safeguard report in a form similar to that required under section 6103(p)(5), and
										(2)biannually (beginning with the second report submitted under this subsection)—
										(A)an independent evaluation of contractor performance; and
										(B)a measurement plan that includes a comparison of the best practices used by the private collectors
			 to the collection techniques used by the Internal Revenue Service and
			 mechanisms to identify and capture information on successful collection
			 techniques used by the contractors that could be adopted by the Internal
			 Revenue Service..
						(2)Repeal of existing reporting requirements with respect to qualified tax collection contractsSection 881 of the American Jobs Creation Act of 2004 is amended by striking subsection (e).
						(g)Effective dates
						(1)In generalThe amendments made by subsections (a) and (b) shall apply to tax receivables identified by the
			 Secretary after the date of the enactment of this Act.
						(2)Contracting priorityThe amendments made by subsection (c) shall apply to contracts and agreements entered into after
			 the date of the enactment of this Act.
						(3)DisclosuresThe amendments made by subsection (d) shall apply to disclosures made after the date of the
			 enactment of this Act.
						(4)Procedures; Report to CongressThe amendments made by subsections (e) and (f) shall take effect on the date of the enactment of
			 this Act.
						6305.100 percent continuous levy on payments to Medicare providers and suppliers
					(a)In generalParagraph (3) of section 6331(h) is amended by striking the period at the end and inserting , or to a Medicare provider or supplier under title XVIII of the Social Security Act..
					(b)Effective dateThe amendment made by this section shall apply to levies issued after the date of the enactment of
			 this Act.
					6306.Treatment of refundable credits for purposes of certain penalties
					(a)Application of underpayment penaltiesSection 6664(a) is amended by adding at the end the following: A rule similar to the rule of section 6211(b)(4) shall apply for purposes of this subsection..
					(b)Penalty for erroneous claim of credit made applicable to earned income creditSection 6676(a) is amended by striking (other than a claim for a refund or credit relating to the earned income credit under section 32).
					(c)Effective dates
						(1)Underpayment penaltiesThe amendment made by subsection (a) shall apply to—
							(A)returns filed after February 26, 2014, and
							(B)returns filed on or before such date if the period specified in section 6501 of the Internal
			 Revenue Code of 1986 for assessment of the taxes with respect to which
			 such return relates has not expired as of such date.
							(2)Penalty for erroneous claim of creditThe amendment made by subsection (b) shall apply to claims filed after February 26, 2014.
						VIIExcise taxes
			7001.Repeal of medical device excise tax
				(a)In generalChapter 32 is amended by striking subchapter E.
				(b)Conforming amendments
					(1)Subsection (a) of section 4221 is amended by striking the last sentence.
					(2)Paragraph (2) of section 6416(b) is amended by striking the last sentence.
					(c)Clerical amendmentThe table of subchapters for chapter 32 is amended by striking the item relating to subchapter E.
				(d)Effective dateThe amendments made by this section shall apply to sales after the date of the enactment of this
			 Act.
				7002.Modifications relating to oil spill liability trust fund
				(a)Extension of Oil Spill Liability Trust Fund financing rateParagraph (2) of section 4611(f) is amended by striking December 31, 2017 and inserting December 31, 2023.
				(b)Application with respect to bitumen and bituminous mixtures and shale oilParagraph (1) of section 4612(a) is amended to read as follows:
					
						(1)Crude oilThe term crude oil includes crude oil condensates, natural gasoline, any bitumen or bituminous mixture, any oil
			 derived from a bitumen or bituminous mixture, shale oil, and any oil
			 derived from kerogen-bearing sources..
				(c)Conforming amendmentParagraph (2) of section 4612(a) is amended by striking from a well located.
				(d)Effective dateThe amendments made by this section shall apply to oil and petroleum products received or entered
			 during calendar quarters beginning more than 60 days after the date of the
			 enactment of this Act.
				7003.Modification relating to inland waterways trust fund financing rate
				(a)In generalSection 4042(b)(2)(A) is amended to read as follows:
					
						(A)The Inland Waterways Trust Fund financing rate is 26 cents per gallon..
				(b)Effective dateThe amendment made by this section shall apply to fuel used after December 31, 2014.
				7004.Excise tax on systemically important financial institutions
				(a)In generalChapter 36 is amended by adding at the end the following new subchapter:
					
						ETax on systemically important financial institutions
							
								Sec. 4491. Tax on systemically important financial institutions.
							4491.Tax on systemically important financial institutions
								(a)In generalThere is hereby imposed a tax on the excess total consolidated assets of any systemically important
			 financial institution on the close of each calendar quarter.
								(b)Amount of taxThe rate of tax imposed by subsection (a) is 0.035 percent of such excess total consolidated
			 assets.
								(c)By whom paidThe tax imposed by subsection (a) shall be paid by the systemically important financial
			 institution.
								(d)Due dateThe tax imposed by subsection (a) for a calendar quarter shall be due on the first day of the third
			 month beginning after the close of such quarter.
								(e)Systemically important financial institutionFor purposes of this section, the term systemically important financial institution means any person subject to section 165 of the Dodd-Frank Wall Street Reform and Consumer
			 Protection Act.
								(f)Excess total consolidated assetsFor purposes of this section, the term excess total consolidated assets means the excess of—
									(1)total consolidated assets (within the meaning of section 165 of the Dodd-Frank Wall Street Reform
			 and Consumer Protection Act), over
									(2)$500,000,000,000.
									(g)Adjustment of dollar amount
									(1)In generalIn the case of any calendar year beginning after 2015, there shall be substituted for the dollar
			 amount in subsection (f)(2) a dollar amount which bears the same ratio to
			 such amount (determined without regard to this subsection) as—
										(A)the GDP for the preceding calendar year, bears to
										(B)the GDP for 2014.Any dollar amount determined under this paragraph for substitution in subsection (f)(2) which is
			 not a multiple of $1,000,000,000 shall be rounded to the nearest multiple
			 of $1,000,000,000.(2)GDPFor purposes of this subsection, the GDP for any calendar year means the latest estimate of the
			 gross domestic product published by the Department of Commerce for the
			 preceding calendar year.
									(h)Treatment of certain referencesAny reference in this section to any provision of the Dodd-Frank Wall Street Reform and Consumer
			 Protection Act shall be treated as a reference to such provision as in
			 effect on the date of the enactment of this section..
				(b)Clerical amendmentThe table of subchapters for chapter 36 is amended by adding at the end the following new item:
					
						
							Subchapter E. Tax on systemically important financial institutions..
				(c)Effective dateThe amendments made by this section shall apply to calendar quarters beginning after December 31,
			 2014.
				7005.Clarification of orphan drug exception to annual fee on branded prescription pharmaceutical
			 manufacturers and importers
				(a)In generalParagraph (3) of section 9008(e) of the Patient Protection and Affordable Care Act (Public Law
			 111–148) is amended to read as follows:
					
						(3)Exclusion of orphan drug sales
							(A)In generalThe term branded prescription drug sales shall not include sales of any drug or biological product—
								(i)with respect to which a credit was allowed for any taxable year under section 45C of the Internal
			 Revenue Code of 1986 (as in effect before its repeal by the Tax Reform Act of 2014); or
								(ii)which is approved or licensed by the Food and Drug Administration for marketing solely for one or
			 more rare diseases or conditions.
								(B)LimitationSubparagraph (A) shall not apply with respect to any drug or biological product after the date on
			 which the drug or biological product is approved or licensed by the Food
			 and Drug Administration for marketing for any indication other than the
			 treatment of a rare disease or condition.
							(C)Rare disease or condition
								(i)In generalFor purposes of this paragraph, the term rare disease or condition means any disease or condition which—
									(I)affects less than 200,000 persons in the United States, or
									(II)affects more than 200,000 persons in the United States but for which there is no reasonable
			 expectation that the cost of developing and making available in the United
			 States a drug or biological product for such disease or condition will be
			 recovered from sales in the United States of such drug or biological
			 product.
									(ii)Time of determinationDeterminations under the preceding sentence with respect to any drug or biological product shall be
			 made on the basis of the facts and circumstances as of—
									(I)in the case a drug or biological product that has been designated under section 526 of the Federal
			 Food, Drug, and Cosmetic Act for a particular indication, the date of such
			 designation, and
									(II)in any other case, the date such drug or biological product is approved or licensed by the Food and
			 Drug Administration for marketing for the treatment of the disease or
			 condition referred to in clause (i)..
				(b)Effective dateThe amendment made by this section shall apply to fees imposed under section 9008(a)(1) of the
			 Patient Protection and Affordable Care Act with annual payment dates after
			 2013.
				VIIIDeadwood and technical provisions
			ARepeal of Deadwood
				8001.Repeal of Puerto Rico economic activity creditSubpart B of part IV of subchapter A of chapter 1 is amended by striking section 30A (and by
			 striking the item relating to such section in the table of sections of
			 such subpart).
				8002.Repeal of making work pay credit
					(a)In generalSubpart C of part IV of subchapter A of chapter 1 is amended by striking section 36A (and by
			 striking the item relating to such section in the table of sections of
			 such subpart).
					(b)Conforming amendments
						(1)Section 6211(b)(4)(A) is amended by striking 36A,.
						(2)Section 6213(g)(2) is amended by striking subparagraph (N).
						8003.General business creditSubsection (d) of section 38 is amended by striking paragraph (3).
				8004.Environmental tax
					(a)In generalSubchapter A of chapter 1 is amended by striking part VII (and the table of parts for such chapter
			 is amended by striking the item relating to part VII).
					(b)Conforming amendments
						(1)Section 26(b)(2) is amended by striking subparagraph (B).
						(2)Section 164(a) is amended by striking paragraph (5).
						(3)Section 275(a) is amended by striking the last sentence.
						(4)Section 882(a)(1) is amended by striking 59A,.
						(5)Section 6425(c)(1)(A), as amended by the preceding provisions of this Act, is amended to read as
			 follows:
							
								(A)the tax imposed by section 11 or 1201(a), or subchapter L of chapter 1, whichever is applicable,
			 over.
						(6)Section 6655(g)(1)(A), as amended by the preceding provisions of this Act, is amended by adding plus at the end of clause (i) and by striking clause (ii).
						8005.Annuities; certain proceeds of endowment and life insurance contractsSection 72 is amended—
					(1)in subsection (c)(4) by striking ; except that if such date was before January 1, 1954, then the annuity starting date is January 1,
			 1954, and
					(2)in subsection (g)(3) by striking January 1, 1954, or and , whichever is later.
					8006.Unemployment compensationSection 85 is amended by striking subsection (c).
				8007.Flexible spending arrangementsSection 106(c)(1) is amended by striking Effective on and after January 1, 1997, gross and inserting Gross.
				8008.Certain combat zone compensation of members of the armed forcesSubsection (c) of section 112 is amended—
					(1)by striking (after June 24, 1950) in paragraph (2), and
					(2)striking such zone; and all that follows in paragraph (3) and inserting such zone..
					8009.Qualified group legal services plans
					(a)In generalPart III of subchapter B of chapter 1 is amended by striking section 120 (and by striking the item
			 relating to such section in the table of sections for such part).
					(b)Tax-Exemption of group legal services plansSection 501(c) is amended by striking paragraph (20).
					(c)Conforming amendments
						(1)Section 414(n)(3)(C) is amended by striking 120,.
						(2)Section 414(t)(2) is amended by striking 120,.
						(3)Section 3121(a) is amended by striking paragraph (17).
						(4)Section 3231(e) is amended by striking paragraph (7).
						(5)Section 3306(b) is amended by striking paragraph (12).
						(6)Section 6039D(d)(1) is amended by striking 120,.
						(7)Section 209(a)(14) of the Social Security Act is amended—
							(A)by striking subparagraph (B), and
							(B)by striking (14)(A) and inserting (14).
							8010.Certain reduced uniformed services retirement paySection 122(b)(1) is amended by striking after December 31, 1965,.
				8011.Great plains conservation programSection 126(a) is amended by striking paragraph (6) and by redesignating paragraphs (7),(8), (9),
			 and (10) as paragraphs (6), (7), (8), and (9), respectively.
				8012.State legislators’ travel expenses away from homeParagraph (4) of section 162(h) is amended by striking For taxable years beginning after December 31, 1980, this and inserting This.
				8013.Treble damage payments under the antitrust lawSection 162(g) is amended by striking the last sentence.
				8014.Phase-in of limitation on investment interestSection 163(d) is amended by striking paragraph (6).
				8015.Charitable, etc., contributions and giftsSection 170 is amended by striking subsection (k).
				8016.Amortizable bond premium
					(a)In generalSubparagraph (B) of section 171(b)(1) is amended to read as follows:
						
							(B)
								(i)with reference to the amount payable on maturity (or if it results in a smaller amortizable bond
			 premium attributable to the period before the call date, with reference to
			 the amount payable on the earlier call date), in the case of a bond
			 described in subsection (a)(1), and
								(ii)with reference to the amount payable on maturity or on an earlier call date, in the case of a bond
			 described in subsection (a)(2)..
					(b)Conforming amendmentsParagraphs (2)(B) and (3)(B) of section 171(b) are each amended by striking paragraph (1)(B)(ii) and inserting paragraph (1)(B)(i).
					8017.Repeal of deduction for clean-fuel vehicles and certain refueling property
					(a)In generalPart VI of subchapter B of chapter 1 is amended by striking section 179A (and by striking the item
			 relating to such section in the table of sections for such part).
					(b)Conforming amendment
						(1)Section 62(a) is amended by striking paragraph (14).
						(2)Section 280F(a)(1) is amended by striking subparagraph (C).
						(3)Section 312(k)(3), as amended by this Act, is amended by striking , 179A each place it appears.
						(4)Section 1016(a) is amended by striking paragraph (24).
						(c)Effective dateThe amendments made by this section shall apply to property placed in service after December 31,
			 2005.
					8018.Repeal of deduction for capital costs incurred in complying with environmental protection agency
			 sulfur regulations
					(a)In generalPart VI of subchapter B of chapter 1 is amended by striking section 179B (and by striking the item
			 relating to such section in the table of sections for such part).
					(b)Conforming amendments
						(1)Section 312(k)(3), as amended by this Act, is amended by striking , 179B each place it appears.
						(2)Section 1016(a) is amended by striking paragraph (30).
						(c)Effective dateThe amendments made by this section shall apply to amounts paid or incurred after December 31,
			 2009.
					8019.Activities not engaged in for profitSection 183(e)(1) is amended by striking the last sentence.
				8020.Dividends received on certain preferred stock; and dividends paid on certain preferred stock of
			 public utilities
					(a)In generalSections 244 and 247 are hereby repealed, and the table of sections for part VIII of subchapter B
			 of chapter 1 is amended by striking the items relating to sections 244 and
			 247.
					(b)Conforming amendments
						(1)Paragraph (5) of section 172(d) is amended to read as follows:
							
								(5)Computation of deduction for dividends receivedThe deductions allowed by section 243 (relating to dividends received by corporations) and 245
			 (relating to dividends received from certain foreign corporations) shall
			 be computed without regard to section 246(b) (relating to limitation on
			 aggregate amount of deductions)..
						(2)Paragraph (1) of section 243(c) is amended to read as follows:
							
								(1)In generalIn the case of any dividend received from a 20-percent owned corporation, subsection (a)(1) shall
			 be applied by substituting 80 percent for 70 percent.’’.
						(3)Section 243(d) is amended by striking paragraph (4).
						(4)Section 246 is amended—
							(A)by striking , 244, in subsection (a)(1),
							(B)in subsection (b)(1)—
								(i)by striking sections 243(a)(1), 244(a), the first place it appears and inserting section 243(a)(1),
								(ii)by striking 244(a), the second place it appears, and
								(iii)by striking subsection (a) or (b) of section 245, and 247, and inserting and subsection (a) or (b) of section 245,, and
								(C)by striking , 244, in subsection (c)(1).
							(5)Section 246A is amended by striking , 244, both places it appears in subsections (a) and (e).
						(6)Sections 263(g)(2)(B)(iii), 277(a), 301(e)(2), 469(e)(4), 512(a)(3)(A), 805(a)(4)(A), (C), and (D),
			 805(b)(4) (as redesignated by this Act), 832(b)(5)(B)(ii), (D)(i), and
			 (D)(ii)(I), 833(b)(3)(E), and 1059(b)(2)(B) are each amended by striking , 244, each place it appears.
						(7)Section 805(a)(4)(B) is amended by striking , 244(a), each place it appears.
						(8)Section 810(c)(2)(B) is amended by striking 244 (relating to dividends on certain preferred stock of public utilities),.
						(9)Section 1244(c)(2)(C) is amended by striking 244,.
						8021.Acquisitions made to evade or avoid income taxParagraphs (1) and (2) of section 269(a) are each amended by striking or acquired on or after October 8, 1940,.
				8022.Distributions of propertyParagraph (3) of section 301(c) is amended to read as follows:
					
						(3)Amounts in excess of basisThat portion of the distribution which is not a dividend, to the extent that it exceeds the
			 adjusted basis of the stock, shall be treated as gain from the sale or
			 exchange of property..
				8023.Effect on earnings and profitsSubsection (d) of section 312 is amended by striking paragraph (2) and redesignating paragraph (3)
			 as paragraph (2).
				8024.Basis to corporationsSection 362(a) is amended by striking on or after June 22, 1954,.
				8025.Tax credit employee stock ownership plansSection 409 is amended by striking subsection (q).
				8026.Employee stock purchase plansSection 423(a) is amended by striking after December 31, 1963.
				8027.Transition rules
					(a)Paragraph (5) of section 430(c) is amended by striking subparagraph (B) and by striking (A) In general.—.
					(b)Paragraph (2) of section 430(h) is amended by striking subparagraph (G).
					(c)Paragraph (3) of section 436(j) is amended by striking subparagraphs (B) and (C) and by striking (A) In general.—
					(d)Section 436 is amended by striking subsection (m).
					8028.Limitation on deductions for certain farming
					(a)In generalSection 464 is amended by striking any farming syndicate (as defined in subsection (c)) both places it appears in subsections (a) and (b) and inserting any taxpayer to whom subsection (d) applies.
					(b)Farming syndicate
						(1)Subsection (c) of section 464 is hereby moved to the end of section 461 and redesignated as
			 subsection (j).
						(2)Such subsection (j) is amended—
							(A)by striking For purposes of this section in paragraph (1) and inserting For purposes of subsection (i)(4), and
							(B)by adding at the end the following new paragraphs:
								
									(3)FarmingFor purposes of this subsection, the term farming has the meaning given to such term by section 464(e).
									(4)Limited entrepreneurFor purposes of this subsection, the term limited entrepreneur means a person who—
										(A)has an interest in an enterprise other than as a limited partner, and
										(B)does not actively participate in the management of such enterprise..
							(C)Paragraph (4) of section 461(i) is amended by striking section 464(c) and inserting subsection (j).
							(c)Section 464 is amended—
						(1)by striking subsections (e) and (g) and redesignating subsections (d) and (f) as subsections (c)
			 and (d), respectively, and
						(2)by inserting after subsection (d) the following new subsection:
							
								(e)FarmingFor purposes of this section, the term farming means the cultivation of land or the raising or harvesting of any agricultural or horticultural
			 commodity including the raising, shearing, feeding, caring for, training,
			 and management of animals. For purposes of the preceding sentence, trees
			 (other than trees bearing fruit or nuts) shall not be treated as an
			 agricultural or horticultural commodity..
						(d)Subsection (d) of section 464 of such Code, as redesignated by subsection (c), is amended—
						(1)by striking paragraph (1) and redesignating paragraphs (2), (3), and (4) as paragraphs (1), (2),
			 and (3), respectively, and
						(2)by striking SUBSECTIONS (a) AND (b) TO APPLY TO in the subsection heading.
						(e)Subparagraph (A) of section 58(a)(2) is amended by striking section 464(c) and inserting section 461(j).
					8029.Deductions limited to amount at riskParagraph (3) of section 465(c) is amended by striking In the case of taxable years beginning after December 31, 1978, this and inserting This.
				8030.Passive activity losses and credits limitedSection 469 is amended by striking subsection (m).
				8031.Adjustments required by changes in method of accountingSection 481(b)(3) is amended by striking subparagraph (C).
				8032.Exemption from tax on corporations, certain trusts, etcSection 501 is amended by striking subsection (s).
				8033.Requirements for exemption
					(a)Section 503(a)(1) is amended to read as follows:
						
							(1)General ruleAn organization described in paragraph (17) or (18) of section 501(c) or described in section
			 401(a) and referred to in section 4975(g)(2) or (3) shall not be exempt
			 from taxation under section 501(a) if it has engaged in a prohibited
			 transaction..
					(b)Paragraph (2) of section 503(a) is amended by striking described in section 501(c)(17) or (18) or paragraph (a)(1)(B) and inserting described in paragraph (1).
					(c)Subsection (c) of section 503 is amended by striking described in section 501(c)(17) or (18) or subsection (a)(1)(B) and inserting described in subsection (a)(1).
					8034.Repeal of special treatment for religious broadcasting company
					(a)In generalSubsection (b) of section 512 is amended by striking paragraph (15).
					(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
					8035.Repeal of exclusion of gain or loss from disposition of brownfield property
					(a)In generalSubsection (b) of section 512 is amended by striking paragraph (19).
					(b)Effective dateThe amendment made by this section shall apply to property acquired after December 31, 2009.
					8036.Accumulated taxable incomeParagraph (1) of section 535(b) and paragraph (1) of section 545(b) are each amended by striking section 531 and all that follows and inserting section 531 or the personal holding company tax imposed by section 541..
				8037.Certain provisions related to depletion
					(a)Section 614(b)(3) (before being redesignated by title III) is amended by striking subparagraph (C).
					(b)Section 614(b)(4) (before being redesignated by title III) is amended by striking whichever of the following taxable years is the later: The first taxable year beginning after
			 December 31, 1963, or.
					(c)Section 614(b) (before being redesignated by title III) is amended by striking paragraph (5).
					8038.Amounts received by surviving annuitant under joint and survivor annuity contractSubparagraph (A) of section 691(d)(1) is amended by striking after December 31, 1953, and.
				8039.Income taxes of members of armed forces on deathSection 692(a)(1) is amended by striking after June 24, 1950.
				8040.Special rules for computing reservesParagraph (7) of section 807(e) is amended by striking subparagraph (B) and redesignating
			 subparagraph (C) as subparagraph (B).
				8041.Insurance company taxable income
					(a)Section 832(e) is amended by striking of taxable years beginning after December 31, 1966,.
					(b)Section 832(e)(6) is amended by striking In the case of any taxable year beginning after December 31, 1970, the and inserting The.
					8042.Capitalization of certain policy acquisition expensesSection 848 (as amended by title II) is amended by striking subsection (i).
				8043.Repeal of provision on expatriation to avoid tax
					(a)In generalSubpart A of part II of subchapter N of chapter 1 is amended by striking section 877 (and by
			 striking the item relating to such section in the table of sections for
			 such subpart).
					(b)Conforming amendments
						(1)Section 2(d) is amended by striking or 877.
						(2)Section 121 is amended by striking subsection (e).
						(3)Section 865(j)(3) is amended by inserting as in effect before its repeal after section 877.
						(4)Paragraph (2) of section 871(o) (as amended by this Act) is amended to read as follows:
							
								(2)For taxation of covered expatriates, see section 877A..
						(5)
							(A)Section 877A(g)(1)(A) is amended to read as follows:
								
									(A)In generalThe term covered expatriate means any expatriate if—
										(i)the average annual net income tax of such individual for the period of 5 taxable years ending
			 before the date of the loss of United States citizenship is greater than
			 $124,000,
										(ii)the net worth of the individual as of such date is $2,000,000 or more, or
										(iii)such individual fails to certify under penalty of perjury that he has met the requirements of this
			 title for the 5 preceding taxable years or fails to submit such evidence
			 of such compliance as the Secretary may require..
							(B)Section 877A(g)(1)(B) is amended by striking shall not be treated as meeting the requirements of subparagraph (A) or (B) of section 877(a)(2) and inserting shall not be treated as described in clause (i) or (ii) of subparagraph (A).
							(C)Section 877A(g)(1) is amended by redesignating subparagraph (C) as subparagraph (D) and inserting
			 after subparagraph (B) the following new subparagraph:
								
									(C)Net income taxFor purposes of subparagraph (A), the term net income tax means the regular tax liability reduced by the credits allowed under subparts A, B, and D of part
			 IV of subchapter A..
							(D)Section 877A(g)(1), as amended by subparagraph (C), is amended by adding at the end the following
			 new subparagraph:
								
									(E)Inflation adjustmentIn the case of the loss of United States citizenship in any calendar year after 2007, the dollar
			 amount in subparagraph (A)(i) shall be increased by an amount equal to—
										(i)such dollar amount, multiplied by
										(ii)the cost-of-living adjustment determined under section 1(c)(2)(A) for the calendar year in which
			 such loss of United States citizenship occurs determined by substituting calendar year 2003 for calendar year 2012 in clause (ii) thereof.Any increase determined under the preceding sentence shall be rounded to the nearest multiple of
			 $1,000..
							(E)Section 877A(g)(5) is amended to read as follows:
								
									(5)Long-term residentThe term long-term resident means any individual (other than a citizen of the United States) who is a lawful permanent
			 resident of the United States in at least 8 taxable years during the
			 period of 15 taxable years ending with the taxable year during which the
			 event described in subparagraph (A) or (B) of paragraph (2) occurs. For
			 purposes of the preceding sentence, an individual shall not be treated as
			 a lawful permanent resident for any taxable year if such individual is
			 treated as a resident of a foreign country for the taxable year under the
			 provisions of a tax treaty between the United States and the foreign
			 country and does not waive the benefits of such treaty applicable to
			 residents of the foreign country..
							(6)Section 894(b) is amended by striking the last sentence.
						(7)Section 2107 is amended by striking subsection (e).
						(8)Section 2501(a) is amended by striking paragraphs (3) and (5) and by redesignating paragraph (4) as
			 paragraph (3).
						(9)Section 3405(e)(13)(B) is amended by striking that such person is not— and all that follows and inserting that such person is not a United States citizen or a resident alien of the United States..
						(10)Section 6039G(a) is amended by striking section 877(b) or 877A and inserting section 877A.
						(11)Section 6039G(d) is amended by striking section 877(a) or 877A and inserting section 877A.
						(12)Section 7701(b) is amended by striking paragraph (10) and by redesignating paragraph (11) as
			 paragraph (10).
						(c)Effective dateThe amendments made by this subsection shall apply to individuals whose expatriation date (as
			 defined in section 877A(g)(3) of the Internal Revenue Code of 1986) is on
			 or after June 17, 2008.
					8044.Repeal of certain transition rules on income from sources without United States
					(a)Limitation on creditParagraph (2) of section 904(d) is amended by striking subparagraph (J).
					(b)Foreign earned incomeClause (i) of section 911(b)(2)(D) is amended to read as follows:
						
							(i)In generalThe exclusion amount for any calendar year is $80,000..
					8045.Repeal of Puerto Rico and possession tax credit
					(a)In generalSubpart D of part III of subchapter N of chapter 1 is amended by striking section 936 (and by
			 striking the item relating to such section in the table of sections of
			 such subpart).
					(b)Conforming amendments
						(1)
							(A)Section 27 is amended to read as follows:
								
									27.Taxes of foreign countries and possessions of the United StatesThe amount of taxes imposed by foreign countries and possessions of the United States shall be
			 allowed as a credit against the tax imposed by this chapter to the extent
			 provided in section 901..
							(B)The item relating to section 27 in the table of sections for subpart B of part IV of subchapter A
			 of chapter 1 is amended to read as follows:
								
									
										Sec. 27. Taxes of foreign countries and possessions of the United States..
							(2)Section 243(b)(1)(B) is amended to read as follows:
							
								(B)if such dividend is distributed out of the earnings and profits of a taxable year of the
			 distributing corporation which ends after December 31, 1963, and on each
			 day of which the distributing corporation and the corporation receiving
			 the dividend were members of such affiliated group..
						(3)Section 246 is amended by striking subsection (e).
						(4)Section 338(h)(6)(B)(i) is amended by striking , a DISC, or a corporation to which an election under section 936 applies and inserting or a DISC.
						(5)Section 861(a)(2) is amended—
							(A)by striking subparagraph (A) and by redesignating subparagraphs (B), (C), and (D) as subparagraphs
			 (A), (B), and (C), respectively, and
							(B)by striking subparagraph (B) each place it appears and inserting subparagraph (A).
							(6)Section 864(d)(5) is amended to read as follows:
							
								(5)Certain provisions not to applyThe following provisions shall not apply to any amount treated as interest under paragraph (1) or
			 (6):
									(A)Section 904(d)(2)(B)(iii)(I) (relating to exceptions for export financing interest).
									(B)Subparagraph (A) of section 954(b)(3) (relating to exception where foreign base company income is
			 less than 5 percent or $1,000,000).
									(C)Subparagraph (B) of section 954(c)(2) (relating to certain export financing).
									(D)Clause (i) of section 954(c)(3)(A) (relating to certain income received from related persons)..
						(7)Section 865(j)(3) is amended by striking , 933, and 936 and inserting and 933.
						(8)Section 901(g)(2) is amended by inserting (as in effect before its repeal) after 936.
						(9)Section 904(b) is amended by striking paragraph (4).
						(10)Section 1202(e)(4) is amended by striking subparagraph (B) and by redesignating subparagraphs (C)
			 and (D) as subparagraphs (B) and (C), respectively.
						(11)Section 1361(b)(2) is amended by adding or at the end of subparagraph (B), by striking subparagraph (C), and by redesignating subparagraph
			 (D) as subparagraph (C).
						(12)Section 1504(b) is amended by striking paragraph (4).
						(13)Section 6091(b)(2)(B) is amended by striking clause (ii) and by redesignating clauses (iii) and
			 (iv) as clauses (ii) and (iii), respectively.
						(14)Section 6654(d)(2)(D) is amended—
							(A)by striking 936(h) or in clause (i), and
							(B)by striking “and section 936” in the heading.
							(15)Section 6655(e)(4) is amended—
							(A)by striking 936(h) or in subparagraph (A), and
							(B)by striking “and section 936” in the heading.
							(16)
							(A)Section 367(d) is amended by adding at the end the following new paragraph:
								
									(4)Intangible propertyFor purposes of this subsection, the term intangible property means any—
										(A)patent, invention, formula, process, design, pattern, or know-how,
										(B)copyright, literary, musical, or artistic composition,
										(C)trademark, trade name, or brand name,
										(D)franchise, license, or contract,
										(E)method, program, system, procedure, campaign, survey, study, forecast, estimate, customer list, or
			 technical data, or
										(F)any similar item,which has substantial value independent of the services of any individual..
							(B)Section 367(a)(3)(B)(iv) is amended by striking section 936(h)(3)(B) and inserting subsection (d)(4).
							(C)Sections 482 and 1298(e)(2)(A) are each amended by striking section 936(h)(4)(B) and inserting section 367(d)(4).
							8046.Basis of property acquired from decedentSection 1014 is amended—
					(1)by striking either and by striking or section 811(j) of the Internal Revenue Code of 1939 where the decedent died after October 21,
			 1942 in subsection (a)(2), and
					(2)by striking paragraphs (7) and (8) of subsection (b).
					8047.Property on which lessee has made improvementsSection 1019 is amended by striking the last sentence.
				8048.Involuntary conversionSection 1033 is amended by striking subsection (j) and by redesignating subsection (k) as
			 subsection (j).
				8049.Property acquired during affiliationSection 1051 is hereby repealed, and the table of sections for part IV of subchapter O of chapter 1
			 is amended by striking the item relating to section 1051.
				8050.Repeal of special holding period rules for certain commodity futures transactionsSection 1222 is amended by striking the last sentence.
				8051.Holding period of property
					(a)Paragraph (1) of section 1223 is amended by striking , in the case of such exchanges after March 1, 1954,.
					(b)Paragraph (4) of section 1223 is amended by striking (or under so much of section 1052(c) as refers to section 113(a)(23) of the Internal Revenue Code
			 of 1939).
					(c)Paragraph (6) of section 1223 is repealed.
					(d)Paragraph (8) of section 1223 is repealed.
					8052.Property used in the trade or business and involuntary conversionsSubparagraph (A) of section 1231(c)(2) is amended by striking beginning after December 31, 1981.
				8053.Sale of patentsSubsection (a) of section 1249 is amended by striking after December 31, 1962,.
				8054.Gain from disposition of farmland
					(a)Paragraph (1) of section 1252(a), as amended by the preceding provisions of this Act, is amended—
						(1)by striking beginning after December 31, 1969 in the matter preceding subparagraph (A), and
						(2)by amending subparagraph (A) to read as follows:
							
								(A)the applicable percentage of the aggregate deductions allowed under section 175 (as in effect
			 before its repeal by the Tax Reform Act of 2014) with respect to the farmland, or.
						(b)Paragraph (2) of section 1252(a) is amended by striking sections 175 and all that follows and inserting section 175 (as in effect before its repeal by the Tax Reform Act of 2014)..
					8055.Transition rules related to the treatment of amounts received on retirement or sale or exchange of
			 debt instruments
					(a)Section 1271 is amended by striking subsection (c).
					(b)Section 1271(a)(2)(B) is amended by striking (and paragraph (2) of subsection (c)).
					8056.Certain rules with respect to debt instruments issued before July 2, 1982
					(a)Section 1272 is amended by striking subsection (b).
					(b)Section 163(j)(2)(C)(ii) is amended by striking or (b)(4).
					(c)Section 1271(a)(2)(A)(ii) is amended by striking subsection (a)(7) or (b)(4) of section 1272 and inserting section 1272(a)(7).
					(d)Section 1271(b)(1) is amended to read as follows:
						
							(1)In generalThis section shall not apply to any obligation issued by a natural person before June 9, 1997..
					(e)Section 1279(a)(4)(A)(ii), as amended by the preceding provisions of this Act, is amended by
			 striking or (b)(4).
					(f)The amendments made by this section shall apply to debt instruments issued after July 1, 1982.
					8057.Certain rules with respect to stripped bonds purchased before July 2, 1982
					(a)Section 1286 is amended by striking subsection (c).
					(b)Section 1286(e)(5) is amended by striking the last sentence.
					(c)Subsections (a) and (b) of section 1286 are each amended by striking after July 1, 1982,.
					(d)The amendments made by this section shall apply to bonds and coupons purchased after July 1, 1982.
					8058.Amount and method of adjustmentSection 1314 is amended by striking subsection (d) and by redesignating subsection (e) as
			 subsection (d).
				8059.Old-age, survivors, and disability insuranceSubsection (a) of section 1401 is amended by striking the following percent and all that follows and inserting 12.4 percent of the amount of the self-employment income for such taxable year..
				8060.Hospital insuranceParagraph (1) of section 1401(b) is amended by striking the following percentand all that follows and inserting 2.9 percent of the amount of the self-employment income for such taxable year..
				8061.Ministers, members of religious orders, and christian science practitionersParagraph (3) of section 1402(e) is amended by striking whichever of the following dates is later: (A) and by striking ; or (B) and all that follows and inserting a period.
				8062.Affiliated group definedSubparagraph (A) of section 1504(a)(3) is amended by striking for a taxable year which includes any period after December 31, 1984 in clause (i) and by striking in a taxable year beginning after December 31, 1984 in clause (ii).
				8063.Credit for state death taxes
					(a)Part II of subchapter A of chapter 11 is amended by striking section 2011 (and by striking the item
			 relating to such section in the table of sections for such subpart).
					(b)Subchapter A of chapter 13 is amended by striking section 2604 (and by striking the item relating
			 to such section in the table of sections for such subpart).
					8064.Family-owned business interestPart IV of subchapter A of chapter 11 is amended by striking section 2057 (and by striking the item
			 relating to such section in the table of sections for such part).
				8065.Property within the united statesSubsection (c) of section 2104 is amended by striking With respect to estates of decedents dying after December 31, 1969, deposits and inserting Deposits.
				8066.Repeal of deadwood provisions relating to employment taxes
					(a)Tax on employeesSubsection (a) of section 3101 is amended by striking the following percentages and all that follows and inserting 6.2 percent of the wages (as defined in section 3121(a)) received by him with respect to employment
			 (as defined in section 3121(b))..
					(b)Tax on employers
						(1)Subsection (a) of section 3111 is amended by striking the following percentages and all that follows and inserting 6.2 percent of the wages (as defined in section 3121(a)) paid by him with respect to employment (as
			 defined in section 3121(b)).
						(2)Subsection (b) of section 3111 is amended by striking the following percentages and all that follows and inserting 1.45 percent of the wages (as defined in section 3121(a)) paid by him with respect to employment
			 (as defined in section 3121(b)).
						(3)Section 3111 is amended by striking subsection (d) and redesignating subsection (e) as subsection
			 (d).
						(c)Tier 2 tax on employeesSubsection (b) of section 3201 is amended to read as follows:
						
							(b)Tier 2 taxIn addition to other taxes, there is hereby imposed on the income of each employee a tax equal to
			 the percentage determined under section 3241 for any calendar year of the
			 compensation received during such calendar year by such employee for
			 services rendered by such employee..
					(d)Rate of Tier 2 tax on employee representativesSubsection (b) of section 3211 is amended to read as follows:
						
							(b)Tier 2 taxIn addition to other taxes, there is hereby imposed on the income of each employee representative a
			 tax equal to the percentage determined under section 3241 for any calendar
			 year of the compensation received during such calendar year by such
			 employee representative for services rendered by such employee
			 representative..
					(e)Tier 2 tax on employers
						(1)Subsection (b) of section 3221 is amended to read as follows:
							
								(b)Tier 2 taxIn addition to other taxes, there is hereby imposed on the income of each employer a tax equal to
			 the percentage determined under section 3241 for any calendar year of the
			 compensation paid during such calendar year by such employer for services
			 rendered for such employer..
						(2)Section 3221 is amended by striking subsection (d) and redesignating subsection (e) as subsection
			 (d).
						(f)Employee under Railroad Retirement SystemSubsection (b) of section 3231 is amended by is amended by striking ; except and all that follows and inserting a period.
					(g)Definition of wages
						(1)Section 3121(b) is amended by striking paragraph (17).
						(2)Section 210(a) of the Social Security Act is amended by striking paragraph (17).
						(h)Credits against unemployment tax
						(1)Paragraph (4) of section 3302(f) is amended—
							(A)by striking subsection— and all that follows through  (A) in general—The and inserting subsection, the,
							(B)by striking subparagraph (B),
							(C)by redesignating clauses (i) and(ii) as subparagraphs (A) and (B), respectively, and
							(D)by moving the text of such subparagraphs (as so redesignated) 2 ems to the left.
							(2)Paragraph (5) of section 3302(f) is amended by striking subparagraph (D) and by redesignating
			 subparagraph (E) as subparagraph (D).
						(i)Domestic service employment taxesSection 3510(b) is amended by striking paragraph (4).
					8067.Luxury passenger automobiles
					(a)In generalChapter 31 is amended by striking subchapter A (and by striking the item relating to such
			 subchapter in the table of sections for such chapter).
					(b)Conforming amendments
						(1)Section 4293 is amended by striking subchapter A of chapter 31,.
						(2)Section 4221 is amended—
							(A)in subsections (a) and (d)(1), by striking subchapter A or and inserting subchapter,
							(B)in subsection (a), by striking In the case of taxes imposed by subchapter A of chapter 31, paragraphs (1), (3), (4), and (5) shall
			 not apply., and
							(C)in subsection (c), by striking 4001(c), 4001(d).
							(3)Section 4222 is amended by striking 4001(c), 4001(d),.
						8068.Transportation by airSection 4261(e) is amended—
					(1)in paragraph (1) by striking subparagraph (C), and
					(2)by striking paragraph (5).
					8069.Taxes on failure to distribute income
					(a)Paragraph (2) of section 4942(f) is amended by striking the semicolon at the end of subparagraph
			 (B) and inserting , and, by striking ; and at the end of subparagraph (C) and inserting a period, and by striking subparagraph (D).
					(b)Subsection (g) of section 4942 (as amended by this Act) is amended—
						(1)by striking For all taxable years beginning on or after January 1, 1975, subject in paragraph (2)(A) and inserting Subject, and
						(2)by striking paragraph (4).
						(c)Section 4942(i)(2) is amended by striking beginning after December 31, 1969, and.
					8070.Taxes on taxable expendituresSection 4945(f) is amended by striking (excluding therefrom any preceding taxable year which begins before January 1, 1970).
				8071.Definitions and special rulesSection 4682 is amended by striking subsection (h).
				8072.ReturnsSubsection (a) of section 6039D is amended by striking beginning after December 31, 1984,.
				8073.Information returnsSubsection (c) of section 6060 is amended by striking year and all that follows and inserting year..
				8074.AbatementsSection 6404(f) is amended by striking paragraph (3).
				8075.Failure by corporation to pay estimated income taxClause (i) of section 6655(g)(4)(A) is amended by striking (or the corresponding provisions of prior law).
				8076.Repeal of 2008 recovery rebates
					(a)In generalSubchapter B of chapter 65 is amended by striking section 6428 (and by striking the item relating
			 to such section in the table of sections for such subchapter).
					(b)Conforming amendments
						(1)Section 6211(b)(4)(A) is amended by striking 6428,.
						(2)Section 6213(g)(2)(L) is amended by striking 32, or 6428 and inserting or 32.
						(3)Paragraph (2) of section 1324(b) of title 31, United States Code, is amended by striking or 6428.
						8077.Repeal of advance payment of portion of increased child credit for 2003Subchapter B of chapter 65 is amended by striking section 6429 (and by striking the item relating
			 to such section in the table of sections for such subchapter).
				8078.Repeal of provisions related to COBRA premium assistance
					(a)In generalSubchapter B of chapter 65 is amended by striking section 6432 (and by striking the item relating
			 to such section in the table of sections for such subchapter).
					(b)Notification requirementPart I of subchapter B of chapter 68 is amended by striking section 6720C (and by striking the item
			 relating to such section in the table of sections for such part).
					(c)Exclusion from gross incomePart III of subchapter B of chapter 1 is amended by striking section 139C (and by striking the item
			 relating to such section in the table of sections for such part).
					8079.RetirementSection 7447(i)(3)(B)(ii) is amended by striking at 4 percent per annum to December 31, 1947, and at 3 percent per annum thereafter, and inserting at 3 percent per annum.
				8080.Annuities to surviving spouses and dependent children of judges
					(a)Paragraph (2) of section 7448(a) is amended by striking or under section 1106 of the Internal Revenue Code of 1939 and by striking or pursuant to section 1106(d) of the Internal Revenue Code of 1939.
					(b)Subsection (g) of section 7448 is amended by striking or other than pursuant to section 1106 of the Internal Revenue Code of 1939.
					(c)Subsections (g), (j)(1), and (j)(2) of section 7448 are each amended by striking at 4 percent per annum to December 31, 1947, and at 3 percent per annum thereafter and inserting at 3 percent per annum.
					8081.Merchant marine capital construction fundsParagraph (4) of section 7518(g) is amended by striking any nonqualified withdrawal and all that follows through shall be determined and inserting any nonqualified withdrawal shall be determined.
				8082.Valuation tables
					(a)Subsection (c) of section 7520 is amended by striking paragraph (2) and by redesignating paragraph
			 (3) as paragraph (2).
					(b)Paragraph (2) of section 7520(c) of such Code, as so redesignated, is amended—
						(1)by striking Not later than December 31, 1989, the and inserting The, and
						(2)by striking thereafter in the last sentence thereof.
						8083.Definition of employeeSection 7701(a)(20) is amended by striking chapter 21 and all that follows and inserting chapter 21..
				8084.Effective date
					(a)General RuleExcept as otherwise provided in subsection (b) of this section and the preceding sections of this
			 subtitle, the amendments made by this subtitle shall take effect on the
			 date of enactment of this Act.
					(b)Savings provisionIf—
						(1)any provision amended or repealed by the amendments made by this subtitle applied to—
							(A)any transaction occurring before the date of the enactment of this Act,
							(B)any property acquired before such date of enactment, or
							(C)any item of income, loss, deduction, or credit taken into account before such date of enactment,
			 and
							(2)the treatment of such transaction, property, or item under such provision would (without regard to
			 the amendments or repeals made by this subtitle) affect the liability for
			 tax for periods ending after such date of enactment,nothing in the amendments or repeals made by this subtitle shall be construed to affect the
			 treatment of such transaction, property, or item for purposes of
			 determining liability for tax for periods ending after such date of
			 enactment.BConforming Amendments Related to Multiple Sections
				8101.Conforming amendments related to multiple sections
					(a)General business creditSection 38(b), as amended by the preceding provisions of this Act, is amended—
						(1)by redesignating paragraphs (4), (5), (7), (8), (13), (20), and (33) as paragraphs (3), (4), (5),
			 (6), (7), (8), and (9), respectively,
						(2)by adding plus at the end of paragraph (8) (as so redesignated), and
						(3)by striking the comma at the end of paragraph (9) (as so redesignated) and inserting a period.
						(b)Adjustments to basisSection 1016(a), as amended by the preceding provisions of this Act, is amended—
						(1)by striking the last two sentences of paragraph (2),
						(2)in paragraph (4) by striking (not including and all that follows through 1921),
						(3)by striking paragraph (12),
						(4)by redesignating paragraphs (11), (14), (16), (17), (18), (21), (23), (26), (38), and (39) as
			 paragraphs (9), (10), (11), (12), (13), (14), (15), (16), (17), and (18),
			 respectively, and
						(5)by adding and at the end of paragraph (17) (as so redesignated).
						(c)Holding period of propertySection 1223, as amended by the preceding provisions of this Act, is amended by redesignating
			 paragraphs (9), (10), (11), (12), and (15) as paragraphs (6), (7), (8),
			 (9) and (10), respectively.
					(d)Corporate preference items
						(1)In generalSubchapter B of chapter 1, as amended by this Act, is amended by striking part XI (and by striking
			 the item relating to such part from the table of parts for such
			 subchapter).
						(2)Preservation of special rule for treatment of intangible drilling costsSection 263(c) is amended—
							(A)by striking all that precedes and except as provided in subsection (i) and inserting the following:
								
									(c)Intangible drilling and development costs in the case of oil and gas wells and geothermal wells
										(1)In generalNotwithstanding subsection (a),, and 
							(B)by adding at the end the following new paragraph:
								
									(2)Reduction for integrated oil companies
										(A)In generalIn the case of a corporation which is an integrated oil company, the amount allowable as a
			 deduction for any taxable year (determined without regard to this
			 paragraph) under paragraph (1) shall be reduced by 30 percent.
										(B)Amortization of disallowed amountsThe amount not allowable as a deduction under paragraph (1) for any taxable year by reason of
			 subparagraph (A) shall be allowable as a deduction ratably over the
			 60-month period beginning with the month in which the costs are paid or
			 incurred.
										(C) DispositionsFor purposes of section 1254, any deduction under subparagraph (B) shall be treated as a deduction
			 allowable under paragraph (1).
										(D)Integrated oil companyFor purposes of this paragraph, the term integrated oil company means, with respect to any taxable year, any producer of crude oil to whom subsection (c) of
			 section 613A does not apply by reason of paragraph (2) or (4) of section
			 613A(d) (as such provisions were in effect before their repeal by the Tax Reform Act of 2014).
										(E)Coordination with cost depletionThe portion of the adjusted basis of any property which is attributable to amounts to which
			 subparagraph (A) applied shall not be taken into account for purposes of
			 determining depletion under section 611..
							(3)Preservation of limitation on certain interest on indebtedness of financial institutions
							(A)In generalSection 163 is amended by redesignating subsection (n) as subsection (o) and by inserting after
			 subsection (m) the following new subsection:
								
									(n)Limitation on certain interest on indebtedness of financial institutions
										(1)In generalFor purposes of this subtitle, in the case of a corporation, the amount allowable as a deduction
			 under this chapter (determined without regard to this subsection) with
			 respect to the amount described in paragraph (2) shall be reduced by 20
			 percent.
										(2)Interest on debt to carry tax-exempt obligations acquired after December 31, 1982, and before
			 August 8, 1986
											(A)In generalIn the case of a financial institution which is a bank (as defined in section 585(a)(2)), the
			 amount described in this paragraph is the amount of interest on
			 indebtedness incurred or continued to purchase or carry obligations
			 acquired after December 31, 1982, and before August 8, 1986, the interest
			 on which is exempt from taxes for the taxable year, to the extent that a
			 deduction would (but for this paragraph or section 265(b)) be allowable
			 with respect to such interest for such taxable year.
											(B)Determination of interest allocable to indebtedness on tax-exempt obligationsUnless the taxpayer (under regulations prescribed by the Secretary) establishes otherwise, the
			 amount determined under subparagraph (A) shall be an amount which bears
			 the same ratio to the aggregate amount allowable (determined without
			 regard to this section and section 265(b)) to the taxpayer as a deduction
			 for interest for the taxable year as—
												(i)the taxpayer’s average adjusted basis (within the meaning of section 1016) of obligations described
			 in subparagraph (A), bears to
												(ii)such average adjusted basis for all assets of the taxpayer.
												(C)InterestFor purposes of this paragraph, the term interest includes amounts (whether or not designated as interest) paid in respect of deposits, investment
			 certificates, or withdrawable or repurchasable shares.
											(D)Application of subparagraph to certain obligations issued after August 7, 1986For application of this subparagraph to certain obligations issued after August 7, 1986, see
			 section 265(b)(3) (as in effect before the enactment of the Tax Reform Act of 2014). That portion of any obligation not taken into account under paragraph (2)(A) of section 265(b)
			 (as so in effect) by reason of paragraph (7) of such section shall be
			 treated for purposes of this section as having been acquired on August 7,
			 1986..
							(B)Conforming amendments
								(i)Section 1277(c) is amended by striking section 291(e)(1)(B)(ii) and inserting section 163(n)(2)(B).
								(ii)Section 1363(b)(3), as amended by the preceding provisions of this Act, is amended by striking section 291 and inserting section 163(n).
								(4)Effective dateExcept as otherwise provided in this Act with respect to amendments made to section 291 of the
			 Internal Revenue Code of 1986, the amendments made this subsection shall
			 apply to taxable years beginning after December 31, 2014.
						
